                    Case 19-11240-LSS          Doc 31       Filed 06/03/19        Page 1 of 1518



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :       Chapter 11
                                                        :
FTD Companies, Inc., et al.,1                           :       Case No. 19-11240 (LSS)
                                                        :
                    Debtors.                            :       (Joint Administration Requested)
                                                        :

                            NOTICE OF FILING OF CREDITOR MATRIX

                     PLEASE TAKE NOTICE that the above-captioned debtors and debtors in

 possession have today filed the attached Creditor Matrix with the United States Bankruptcy

 Court for the District of Delaware, 824 North Market Street, Wilmington, Delaware 19801.



                                  [Remainder of page intentionally left blank]




 1
           The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
           numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
           Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
           (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
           Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
           Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
           Drive, Downers Grove, IL 60515.


 RLF1 21253990V.1
                   Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 2 of 1518



Dated: June 3, 2019                         Respectfully submitted,
       Wilmington, Delaware

                                             /s/ Megan E. Kenney
                                            Daniel J. DeFranceschi (No. 2732)
                                            Paul N. Heath (No. 3704)
                                            Brett M. Haywood (No. 6166)
                                            Megan E. Kenney (No. 6426)
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            One Rodney Square
                                            920 N. King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701
                                            Email: defranceschi@rlf.com
                                                    heath@rlf.com
                                                    haywood@rlf.com
                                                    kenney@rlf.com

                                                    -and-

                                            Heather Lennox (pro hac vice pending)
                                            Thomas A. Wilson (pro hac vice pending)
                                            JONES DAY
                                            901 Lakeside Avenue
                                            Cleveland, Ohio 44114
                                            Telephone: (216) 586-3939
                                            Facsimile: (216) 579-0212
                                            Email: hlennox@jonesday.com
                                                   tawilson@jonesday.com

                                            Brad B. Erens (pro hac vice pending)
                                            Caitlin K. Cahow (pro hac vice pending)
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, Illinois 60601
                                            Telephone: (312) 782-3939
                                            Facsimile: (312) 782-8585
                                            Email: bberens@jonesday.com
                                                    ccahow@jonesday.com

                                            PROPOSED ATTORNEYS FOR DEBTORS
                                            AND DEBTORS IN POSSESSION




RLF1 21253990V.1


                                                2
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 3 of 1518




1 Stop Industrial Services Llc
P.O. Box 63
Henryville, PA 18332


114 Grand Holdings Inc
20945 Devonshire St, Ste 102
Chatworth, CA 91311


12 Interactive Llc
DBA Perkspot
320 West Ohio St, Suite 1W
Chicago, IL 60654


1-800 Flowers Allen
710 E Main St
Allen, TX 75002-3119


1-800 Flowers Conroys
22065 Sherman Way
Canoga Park, CA 91303-3022


1-800-Sunflorist.Com
729 W Rancho Vista Blvd
Palmdale, CA 93551-3735


181 Florist
7-181 Plains Rd W
Burlington, ON L7T 0B1
Canada


1903 Solutions Llc
6440 Lusk Blvd, Ste D203
San Diego, CA 92121


1St Combined Management Co Inc
Vertex Financial
8750 N Central Expwy, Ste 90
Dallas, TX 75231
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 4 of 1518




1St Moment Flowers
705 Pecan Ave
Round Rock, TX 78664-4450


1World Sync
1009 Lenox Dr, Suite 202
Lawrenceville, NJ 08648


2 By 4 Contracting Llc
13499 Biscayne Blvd, Suite 1712
North Miami, FL 33181


2 Client Lp
c/o Diversified Development Gr
7519 N Ingram Ave 104
Fresno, CA 93711


2 Monkey Trading Llc
3601 Vineland Rd, Ste 14
Orlando, FL 32811


21St Century Media Newspapers Llc
DBA Connecticut Newspapers
P.O. Box 80064
Prescott, AZ 86304-8064


2311239 Ontario Inc
592 Sheppard Ave W, Ste 551
Toronto, On M3H 6A7
Canada


24 Rosas Al Dia
Calle 175 Num 5805 Villa Del Prado
Bogota
Serbia and Montenegro


2522937 Ontario Inc
DBA Dolce Chocolate Company
16 Queen Elizabeth Blvd
Toronto, ON M8Z 1L8
Canada
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 5 of 1518




2Cv Inc
460 Bush St Fl 1
San Francisco, CA 94108


3 B s Flowers
106-4807 44 Ave
Stony Plain, AB T7Z 1V5
Canada


3 Blind Mice Window Coverings Inc
6150 Lusk Blvd, B103
San Diego, CA 92121


3 Navesink Logistics Inc
32 Marcshire Dr
Middletown, NJ 07748


360 Media Watch
Attn Mya Han
14-25 33rd Rd
Astoria, NY 11106


360 Mediawatch
14-25 33rd Rd
Astoria, NY 11106


360 Mediawatch Llc
14-25 33rd Rd
Astonia, NY 11106


360I Llc
32 Ave of the Americas 16th Fl
New York, NY 10013


360I Llc
32 Ave of the Americas, 6th Fl
New York, NY 10013


360I Llc
28 West 23rd St, 6th Fl
New York, NY 10010
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 6 of 1518




360I, Llc
330 N Wabash Ave, Ste 1430
Chicago, IL 60611


365 Direct
816 W Springfield Rd
Springfield, PA 19064


365Direct Llc
DBA Birthdaypak
816 West Springfield Rd
Springfield, PA 19064


38Th Street Flowers
1508 Mccarthy Rd
Saint Paul, MN 55121-1906


3C Floral
285 N Main St
Spanish Fork, UT 84660-1726


3D Datacom
11365 Sunrise Gold Cir
Rancho Cordova, CA 95742


3D Exhibits,Inc
800 Albion Ave
Schaumburg, IL 60193


3In1 Bathtub And Kitchen Refinishing Inc
317 Quintard St
Chula Vista, CA 91911


3M Company
P.O. Box 371227
Pittsburgh, PA 15250-7227


4 Hearts Flowers
5546 Old Shell Rd, Ste D
Mobile, AL 36608-3086
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 7 of 1518




4 Seasonal Floral And Gifts
262 Moosehead Trl, Ste C
Newport, ME 04953-4062


4D Marketing Inc
DBA Proforma 4D Marketing
158 Dawson Dr
Elgin, IL 60120


4Imprint Inc
101 Commerce St
Oshkosh, WI 54901


4Refuel Us Llc
3010 Gaylord Pkwy, Ste 130
Frisco, TX 75034


5 Star Floral
1245 1st Ave
Cumberland, WI 54829-9236


5 X 5 Industries Llc
523 West 6th St, Ste 600
Los Angeles, CA 90014-1228


5280 Produce Inc
1890 E 58th Ave
Denver, CO 80216


56Th Street Florist
1702 Hammocks Ave
Lutz, FL 33549-4202


62 Flowers
6658 Hwy 62
Belleville, ON K8N 4Z5
Canada


620 Florist
110 E Anderson Ave, Ste 300
Round Rock, TX 78664-5276
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 8 of 1518




626 Flower House
626 E Douglas Ave
Wichita, KS 67202-3504


710 Flower Shop
690 W Willow St
Long Beach, CA 90806-2833


72 Point Inc
30 John St
Brooklyn, NY 11201


77 Blossom Shop
77 S Main St
Uxbridge, MA 01569-1837


7Searchcom Inc
999 E Touhy, Ste 570
Des Plaines, IL 60018


9055-0872 Quebec Inc
330 Joseph Carrier
Vaudreuil, PQ J7V 5V5
Canada


99 International Inc
P.O. Box 1842
Rosemead, CA 91770


A   A Village Floral
22 Shelton Rd
Thurman, OH 45685-9350


A   F Boutique Llc
13791 US Hwy 87 W, Unit B
Lavernia, TX 78121-5925


A A Floral Llc
58 Range Rd, Ste R06
Windham, NH 03087-2026
   Case 19-11240-LSS       Doc 31    Filed 06/03/19   Page 9 of 1518




A A Machinery Moving Inc
201 Dean Sievers Pl
Morrisville, PA 19067


A Absolutely Flowers Inc
8686 S State St
Sandy, UT 84070-1032


A Always Lou S Florist
6973 N Western Ave
Chicago, IL 60645-4710


A Apple Blossom Florist
566 S Decatur Blvd
Las Vegas, NV 89107-3911


A Beautiful Day Florist Wine        Gourmet
7206 S US Hwy 1
Port St Lucie, FL 34952-1415


A Bella Mia
1194 Washington St
Norwood, MA 02062-4306


A Blooming Affair Florist
34205 Old Ocean City Rd, Unit A
Pittsville, MD 21850-2083


A Blossom Shop
66 Route 9, Ste 1
Bayville, NJ 08721-1263


A Bouquet Florist
2112 Murchison Rd, Ste 1
Fayetteville, NC 28301-3674


A Buell S Florist Llc
81 E Main St
Thomaston, CT 06787-1610
   Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 10 of 1518




A Bundle Of Love Flowers     Gifts
221 W 6th St
Ferris, TX 75125-2503


A Burst Of Sonshine Floral      Gift Llc
80961 Tallassee Hwy
Eclectic, AL 36024-6650


A Classic Bouquet
321 N Madison St, Ste 1
Taylorville, IL 62568-1865


A Country Florist
303 9th St
Sheldon, IA 51201-1556


A Cut Above Florals Inc
1396 Eldridge Pkwy, Ste C
Houston, TX 77077-2546


A Cut Above Florist
1193 Memorial Dr
Chicopee, MA 01020-3966


A D Flower Finesse
27600 Bouquet Canyon Rd, Ste 120
Santa Clarita, CA 91350-3728


A Daisy A Day
749 Silas Creek Pkwy
Winston Salem, NC 27127-7149


A Daisy A Day Florist
1525 N Market St
Shreveport, LA 71107-6527


A Daisy A Day Flowers   Gifts
4339 Lake St
Lake Charles, LA 70605-4309
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 11 of 1518




A Delicate Petal
275 Roswell St Ne
Marietta, GA 30060-2063


A Design In Time
425 S 5th St
Hartsville, SC 29550-5703


A Design Resource
5770 Clarkson St, Ste D
Denver, CO 80216-1348


A Different Bloom Florist
12621 Hwy 105 W, Ste 104
Conroe, TX 77304-1612


A Downtown Florist Altamonte
1002 W Hwy 436, Ste 1010
Altamonte Springs, FL 32714-2936


A Festive Touch
506 N 12th St, Ste N
Murray, KY 42071-1660


A Fling Of Flair Florist
1600 N Greene St
Greenville, NC 27834-1222


A Floral Affair
1231 Birch St Bldg 1231
Camp Lejeune, NC 28547-2529


A Floral Affair
20A Cardinal Rd
Hilton Head Island, SC 29926-3720


A Floral Gallery
7616 Wydown Blvd
Clayton, MO 63105-2642
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 12 of 1518




A Floral Moment By Juju Buds
48 Chelmsford St
Chelmsford, MA 01824-6411


A Flower Basket
633 E Howard St
Bellefonte, PA 16823-2129


A Flower Boutique
24830 S Tamiami Trl, Ste 2500
Bonita Springs, FL 34134-7005


A Flower By Design
3207 W Cuthbert Ave
Midland, TX 79701-5520


A Flower Girls Dream
2630 Arlington Dr
Colorado Springs, CO 80910-1928


A Flower Junction
1507 Larkwood Dr
Austin, TX 78723-2540


A Fresh Cut Florist
220 N Defiance St
Archbold, OH 43502-1159


A Garden Affair
Attn Patty Faller
917 Butler St
Pittsburgh, PA 15223


A Goode Florist
1272 NW Federal Hwy
Stuart, FL 34994-1002


A H Management Group Inc
1151 Rohlwing Rd
Rolling Meadows, IL 60008
   Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 13 of 1518




A Heavenly Florist
980 J Clyde Morris Blvd, Ste 120
Newport News, VA 23601-1078


A Hometown Florist
1285 Mayfield Hwy
Benton, KY 42025-7653


A House Of Flowers By Paula Inc
113 E Sangamon Ave
Rantoul, IL 61866-2323


A Hundred Monkeys
2604 9th St
Berkeley, CA 94710


A Knot So Familiar Production
10925 Hamilton Ave
Cincinnati, OH 45231-1407


A Lasting Impression
310 E Washington St
Cuba, MO 65453-1831


A Lasting Impression Florist And Gifts
910 Sawmill Rd, Ste 223
Laurel, MS 39440-3951


A Little Bit Of Love
487 N Blettner Ave
Hanover, PA 17331-8836


A Little Castle Flower Shop
1102 E Harrison Ave
Harlingen, TX 78550-7126


A Loving Touch Florist
2-419 Kensington Ave
Estevan, SK S4A 2A6
Canada
   Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 14 of 1518




A M Home Service
406 Kingston Dr
Romeoville, IL 60446


A M Home Service
116 Robin Dr
Romeoville, IL 60446


A Mega Flores
Av Sao Jose 1135 Cristo Rei
Curitiba Parana
Brazil


A Miracle Florist
411 S Ventura Rd
Oxnard, CA 93030-6550


A Moment Of Grace Florist
511 N State Hwy 47
Warrenton, MO 63383-1611


A Moon Jump 4U Inc
DBA Amj Spectacular Events
5109 West Lake St
Melrose Park, IL 60160


A Mystic Garden
2626 Ocean Ave
San Francisco, CA 94132-1616


A New Bloom Flowers
8460 Edgemont Rd
Greers Ferry, AR 72067-9742


A New Creation Flowers   Gifts
6296 Adobe Rd
Twentynine Palms, CA 92277-2650


A O Reed   Co
4777 Ruffner St P.O. Box 85226
San Diego, CA 92186
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 15 of 1518




A One Exterminators
712 NE 7th St
Grants Pass, OR 97526


A Panorama Florist 2
8610 Van Nuys Blvd, Ste 1302
Panorama City, CA 91402-7219


A Passion For Flowers
17867C W Illinois St
Robertsdale, AL 36567-3083


A Passion For Flowers Design Studio Ltd
11-3268 King George Hwy
Surrey, BC V4P 1A5
Canada


A Perfect Bloom Florist
407 W Dewitt Henry Dr
Beebe, AR 72012-2207


A Picket Fence Florist
132 S Market St
Paxton, IL 60957-1222


A Plus Marketing
1300 Barclay Blvd
Buffalo Grove, IL 60089


A Renee Mclain
10233 Mission Gorge Rd, Unit I201
Santee, CA 92071


A Ring Around The Roses
95B Market St
Sumter, SC 29150-1923


A Rose Is A Rose
17 Main St
Cherry Valley, NY 13320
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 16 of 1518




A Roseiral Decoracoes Ltda
Rua Rosario 164 Loja 14-16
Rio De Janeiro
Brazil


A Secret Garden
1416 Main St
Bloomer, WI 54724-1637


A Southern Tradition
723 N 14th St
Leesburg, FL 34748-4205


A Special Design Florist
12917 Jefferson Ave, Ste D
Newport News, VA 23608-1600


A Standing Ovation Floral Studio 2
6960 Heritage Dr
Port St Lucie, FL 34952-8230


A Step In Thyme Floral
3230 Stone Park Blvd
Sioux City, IA 51104-2250


A Thousand Roses
4660 NW 69th Ave
Miami, FL 33166-5609


A To Z Florist   Gifts
1913 Stateline Rd W
Southaven, MS 38671-1218


A Total Basket Case
616 Kinderkamack Rd
River Edge, NJ 07661-2143


A Touch Of Class Florist   Gifts
576 Fairview Rd, Ste D
Stockbridge, GA 30281-0979
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 17 of 1518




A Touch Of Class Flowers
6-1050 Brock Rd
Pickering, ON L1W 3X4
Canada


A Touch Of God S Garden Floral Shop
103 R Upper Rd
Stoystown, PA 15563-8188


A Touch Of Petals
117-2000 Airport Rd NE
Calgary, AB T2E 6W5
Canada


A Wild Flower
1503 US Hwy 395 N, Ste E
Gardnerville, NV 89410-5227


A Wildflower Florist
2916 N Powers Blvd
Colorado Springs, CO 80922-2801


A Wildflower Shop Inc
2131 S State Route 157
Edwardsville, IL 62025-3691


A Wooster Square Flower   Gift
632 2nd Ave
West Haven, CT 06516-4506


A1 Airport Limousine Service Inc
114 East Lake St
Bloomingdale, IL 60108


A-1 Broadcast Llc
2030 Powers Ferry Rd, Suite 400
Atlanta, GA 30339


A-1 Fire Protection Llc
9450 Stewart Rd
Olive Branch, MS 38654
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 18 of 1518




A1 Flowers By June Taylor
771 Main St
Dunedin, FL 34698-5042


A2 Hosting
2010 Hogback Rd, Suite 2A
Ann Arbor, MI 48105


Aa Florida Pallets Inc
P.O. Box 126307
Miami, FL 33012-1605


Aaa Communications Llc
15 Riverside Dr
Pine Brook, NJ 07058


Aaa Cooper Transportation
P.O. Box 935003
Atlanta, GA 31193-5003


Aaa Florist
1277 W 6th St, Ste D
Corona, CA 92882-7132


Aaa Mid-Atlantic Inc
DBA Aaa World Publishing Group
One River Pl
Wilmington, DE 19801


Aaa Northeast
110 Royal Little Dr
Accounts Receivable
Providence, RI 02904-1863


Aaa Truck Repair Inc
P.O. Box 285
Channahon, IL 60410
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 19 of 1518




Aaa Washington
Ms 31 Accounts Payable
P.O. Box 91247
Bellevue, WA 98009


Aaa Western And Central New York
100 International Dr
P.O. Box 500
Buffalo, NY 14231


Aafes
Attn Fa-C/Ga Centricmall Concession
P.O. Box 660792
Dallas, TX 75266-0792


A-Alert Courier Service Inc
153 Northboro Rd
Southborough, MA 01772


Aalsmeer Flowers   Gifts Inc.
4539 Topaz Ct
Sarasota, FL 34233-2069


Aareal Capital Corporation    Lender
250 Park Ave, Ste 820
New York, NY 10177


Aaron S Flowers
9805 Giles Rd
La Vista, NE 68128-2932


Aaron Thede
DBA A T Plumbing
8631 Zaneta Rd
Hudson, IA 50643


Aaronson Brenda
3111 Morning Way
La Jolla, CA 92037
   Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 20 of 1518




Aasyaa Flowers   Gifts
12630 N 103rd Ave, Ste 115
Sun City, AZ 85351-3463


Abacus
3788 Momentum Pl
Chicago, IL 60689-5337


A-Baker Always Flowers      Plants
519 N Jefferson Ave
Lebanon, MO 65536-2743


Abandale Florist
3210 E Ajo Way
Tucson, AZ 85713-5226


Abate Florist    Greenhouses
7080 Mulberry Rd
Chesterland, OH 44026-1230


Abbeville Florist
105 N Main St
Abbeville, SC 29620-1743


Abbey Rose Florist
261 Queen St
Port Perry, ON L9L 1B9
Canada


Abbey S Flowers   Grapevine
162 Main St
Chesterfield, SC 29709-1700


Abbeyhill Enterprises Inc
701 Pleasant Grove Blvd
Roseville, CA 95678


Abbie S Burlap Bucket
600 South St
Stockton, MO 65785-9115
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 21 of 1518




Abbington Distinctive Banquets
3 S 002 Rte 53
Glen Ellyn, IL 60137


Abbott s Florist
1119 N Windsor Rd
Champaign, IL 61821


Abby Florist
102-2790 Gladwin Rd
Abbotsford, BC V2T 4S7
Canada


Abby Rose Floral Boutique
729 Tower St S
Fergus, ON N1M 2R2
Canada


Abby S Florist
2106 Ewing Ave, Ste B
Gadsden, AL 35901-1854


Abby s Flowers Plus
4-31018 Peardonville Rd
Abbotsford, BC V2T 6K5
Canada


Abc Florist
106 Guyandotte Ave
Mullens, WV 25882-1353


Abc Transportation Services Inc
8700 Waukegan Rd, Ste 224
Morton Grove, IL 60053


Abel Gardens Florist   Gifts
560 S Jefferson Ave, Ste 4
Cookeville, TN 38501-4074
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 22 of 1518




Abell Flower Shop
1515 Ave D
Abernathy, TX 79311-2647


Abigail S Flowers   Gifts
611 E State St
Jacksonville, IL 62650-2105


Able Concrete Company
11252 Leo Lane, Ste 10
Dallas, TX 75229


Able Freight Services Inc
5510 West 102nd St
Los Angeles, CA 90045


Able Printing Service Inc
6837 West Stanley Ave
Berwyn, IL 60402


A-Bow-K Florist   Gifts
115 W Ashley Rd
Boonville, MO 65233-1171


Abra Auto Body   Glass
7225 Northland Dr, Suite 210
Brooklyn Park, MN 55428


Abraham Reese
618 South Ardmore Ave
Villa Park, IL 60181


Abrams And Associates Llc
67 Idaho St
Passaic, NJ 07055


Absolute Building Services Inc
1560 S Anaheim Blvd, Ste A
Anaheim, CA 92805
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 23 of 1518




Absolute Design By Brenda
629 S Kansas Ave
Topeka, KS 66603-3803


Absolutely Beautiful Flowers
3000 Central Ave
St Petersburg, FL 33712-1033


Absolutely Flowers
285 Blue Lakes Blvd N
Twin Falls, ID 83301-5238


Absolutely Flowers
206 Keys Ferry St
Mcdonough, GA 30253-3317


Abundant Blossoms Florist
417 S Cherry St
Mccomb, MS 39648-4229


Abundant Flowers And Gifts
1805 S Air Depot Blvd
Oklahoma City, OK 73110-5105


Aburayyan Ahmad
215 58th Pl
Clarendon Hills, IL 60514


Aburayyan, Ahmad
8884 La Camesa St
San Diego, CA 92129


Ac Nielson Corporation
P.O. Box 88956
Chicago, IL 60695


Acacia Flower   Gift
1191 Berkshire Blvd
Wyomissing, PA 19610-1245
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 24 of 1518




Acacia Flower Shop Inc
1663 Russell St
Orangeburg, SC 29115-6068


Acacia S Country Florists
14875 Main St, Ste 105
Hesperia, CA 92345-3389


Academy Florist Inc
925 Corydon Ave
Winnipeg, MB R3M 0W8
Canada


Accent Decor Inc
P.O. Box P.O. Box 531845
Atlanta, GA 30353-1845


Accent Decor, Inc
6550-A Jimmy Carter Blvd
Norcross, GA 30071


Accent Floral Designs
112 Clinton St Se
Jacksonville, AL 36265-2616


Accent Florist
1677 N Expressway
Griffin, GA 30223-1274


Accent Flowers
808 Deborah Dr
Roswell, NM 88201-7723


Accent Packaging
10131 Fm 2920
Tomball, TX 77375


Accents By Jenny
1412 Canfield Rd
Park Ridge, IL 60068-5536
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 25 of 1518




Accents Floral
1330 Beck Ave
Cody, WY 82414-3729


Accents Flowers   Gifts
9 N Market St
Liberty, IN 47353-1123


Accenture Llp
Javelin Group
200 Aldersgate
London, EC1A 4HD
United Kingdom


Access Information Protected
500 Unicorn Park , Ste 503
Woburn, MA 01801


Access Search Contract Services Llc
218 N Jefferson, Ste 302
Chicago, IL 60661


Access Search Inc
218 North Jefferson, Suite 300
Chicago, IL 60661


Acco Engineered Systems
6265 San Fernando Rd
Glendale, CA 91201-2214


Accordant Media Llc
P.O. Box 347680
Pittsburgh, PA 15251-4680


Accounting Principals, Llp
DBA Ajilon, Parker    Lynch
10151 Deerwood Park Blvd
Building 200, Ste 400
Jacksonville, FL 32256
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 26 of 1518




Accurate Office Supply Co.
260 Gerzevske Le.
Carol Stream, IL 60188


Accurate Plumbing Solutions Inc
711 Medford Center
PMB 211
Medford, OR 97504


Accurate Staffing Consultants Inc
920 Blairhill Rd, Ste B118
Charlotte, NC 28217


Accurate Tank Technologies, Inc
204 Poplar Pl
North Aurora, IL 60542-1407


Accu-Time Systems Inc
P.O. Box 417267
Boston, MA 02241-7267


Accuweather Inc
385 Science Park Rd
State College, PA 16803


Ace American Insurance Company
436 Walnut St
Philadelphia, PA 19106


Ace Coolers Inc
7852 Raytheon Rd
San Diego, CA 92111


Ace Florist Of Syosset Inc
45 Cold Spring Rd
Syosset, NY 11791-3108


Ace Flower Shop
2517 E Ball Rd
Anaheim, CA 92806-5053
   Case 19-11240-LSS   Doc 31         Filed 06/03/19   Page 27 of 1518




Ace Mart Restaurant Supply Company
P.O. Box 974297
Dallas, TX 75397-4297


Ace Relocation Systems Inc
P.O. Box 221075
San Diego, CA 92192


Ace Urban Infocity Limited     Auil
19 Lanes End
Westion, MA 02493


Acer S Home   Garden Florist
2077 Jericho Tpke
Commack, NY 11725-3007


Acevedo, Angel
1538 W Irving Park Rd, Apt 310
Itasca, IL 60143


Achara Florist   Fine Gifts
2781 Jeff Davis Hwy, Ste 113-115
Stafford, VA 22554-8322


Acme Business Consulting
249 NW Park Ave
Portland, OR 97209


Acme Car Shipping Llc
112 Southwest 8th Ave, Suite 600
Amarillo, TX 79101


Acme Fire Fighting Devices
6698 Ponderosa
Central Point, OR 97502-3442


Acme Party Box Company
1590 Marshall St, Unit B
Redwood City, CA 94063
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 28 of 1518




Acme Stores
Attn Dan Hawkin
2700 Gilchrist Rd
Akron, OH 44305


Acorn Flower Shoppe
2410 Lakeshore Rd W
Oakville, ON L6L 1H7
Canada


Acorn Products
P.O. Box 633381
Cincinnati, OH 45246


Acquisition Labs Inc
153 Main St, 125
North Reading, MA 01864


Acr Cargo Sas
Calle 74 No. 4-62 Office 1
Bogota
Colombia


Action Dock Services Inc
1400 N Watkins St
Memphis, TN 38108


Action Packaging Systems Inc
P.O. Box 416956
Boston, MA 02241-6956


Action Printer Rescue Of Miami Inc
14862 SW 34 Lane, Ste 100
Miami, FL 33185


Action X
P.O. Box 347875
Pittsburgh, PA 15251-4875
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 29 of 1518




Acworth Flower   Plants
4829 S Main St
Acworth, GA 30101-5338


Acxiom Corporation
4057 Collection Ctr Dr
Chicago, IL 60693


Acxiom Corporation
DBA Acxiom Digital
301 East Dave Ward Dr
Conway, AR 72032-7114


Ad Results Advertising
6110 Clarkson Lane
Houston, TX 77055


Ad Results Media, Llc
320 Westcott St, Ste 101
Houston, TX 77007


Ad Results Media, LLC
6110 Clarkson Ln
Houston, TX 77055


Ad Results Mediallc
320 Westcott St , Ste 101
Houston, TX 77007


Ad Results Mediallc
6110 Clarkson Lane
Houston, TX 77055


Adair S Flower Shop
609 S White Ave
Sheridan, IN 46069-9302


Adam Flikkema
DBA Flik Productions
824 Sharp Court
Elburn, IL 60119
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 30 of 1518




Adam Klarer
10850 Jamacha Blvd H8
Spring Valley, CA 91978


Adam S Florist
700 E Randolph St
Mc Leansboro, IL 62859-1549


Adamian, Paul
1224 Giese Rd
Batavia, IL 60510


Adams   Company
506 N 200W
Cedar City, UT 84721


Adams County Treasurer
4430 S Adams County Pkwy, Ste C2436
Brighton, CO 80601


Adams, Michael
24259 Graver Lane
Naperville, IL 60564


Adamsville Floral Co
3919 Veterans Memorial Dr
Adamsville, AL 35005-2261


Adaptv Inc
General P.O. Box
P.O. Box 5696
New York, NY 10087-5696


Addison Group
125 South Wacker Dr, Suite 2700
Chicago, IL 60606


Adecco Usa Inc
Dept La 21403
Pasadena, CA 91185-1403
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 31 of 1518




Adelene A. Randle
3113 Woodcreek Dr
Downers Grove, IL 60515


Aden   Anais
20 Jay St, Ste 600
Brooklyn, NY 11201


Adeonics Inc
10120 West Flamingo Rd, Suite 4-52
Las Vegas, NV 89147


Adepu, Nanditha
9958 Kika Ct, Apt 5827
San Diego, CA 92129-5061


Adirondack Cookie Company
314 Lakeside Rd
Syracuse, NY 13209


Adirondack Cookies, Inc
DBA Corso S Cookies
314 Lakeside Rd
Syracuse, NY 13209


Adis Jardin Floristeria
Aquiles Ramirez V10 Jardines Metropltn
Santiago
Dominican Republic


Adkins, Shemeka
1437 N Maplewood,    A
Chicago, IL 60622


Admarketplace Inc
3 Park Ave 27th Fl
New York, NY 10016


Adobe System Inc
345 Park Ave
San Jose, CA 95110
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 32 of 1518




Adobe Systems Incorporated
29322 Network Pl
Chicago, IL 60673-1293


Adobe Systems Incorporated
345 Park Ave
San Jose, CA 95110-2704


Adobe Systems Incorporated
75 Remittance Dr 1025
Chicago, IL 60675-1025


Adobe Systems Incorporated
75 Remittance Dr, Ste 1025
Chicago, IL 60675-1025


Adolfos Creation Of Nc Llc
505 Peters Creek Pkwy
Winston Salem, NC 27101-4930


Adon Pujols, Prenda
4403 Mariannes Ridge Rd
Charlotte, NC 28273


Adon Pujols, Sergio
5814 Wilgrove Mint Hill Rd
Mint Hill, NC 28227


Adorable Flowers
1589 Meridian Ave
San Jose, CA 95125


Adorn Florals   Gifts
1301 Orange Rd
Culpeper, VA 22701-3527


Adp Inc-Check Address
P.O. Box 31001-1874
Pasadena, CA 91110-1568
   Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 33 of 1518




Adp Insurance Agency Inc
2835 South Decker Lake Dr
Salt Lake City, UT 84119


Adp, Inc
400 W Covina Blvd, Ms 208
San Dimas, CA 91773


Adp, Inc
5800 Windward Pkwy
Alpharetta, GA 30005


Adperio Inc
2000 S Colorado Blvd Tower 1, Ste 7000
Denver, CO 80222


Adrienes Flowers   Gifts
1249 Conner St
Noblesville, IN 46060-2950


Adrienne Moch
7709 Hazard Ctr Dr
San Diego, CA 92108


Ads Alliance Data Systems Inc
L-3116
Columbus, OH 43260


Ads Alliance Data Systems Inc
3788 Momentum Pl
Chicago, IL 60689-5337


Ads Alliance Data Systems, Inc
30699 Russell Ranch Rd, Ste 250
Westlake Village, CA 91362


Ads Alliance Data Systemsinc
30699 Russell Ranch Rd, Ste 250
Westlake Village, CA 91362
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 34 of 1518




Adstream N. America Frmrly Dlx Ad Serv
DBA Javelin Distrbtn  Adstream Ad Serv
101 West 23rd St, 250
New York, NY 10011


Adtech Us Inc
24241 Network Pl
Chicago, IL 60673-1241


Advance Business Capital Llc
P.O. Box 610028
Dallas, TX 75261


Advance Distribution    Logistics Inc
7391 Pacific Cir
Mississauga, ON L5T 2A4
Canada


Advance Workforce Solutions Llc
P.O. Box 26470
San Francisco, CA 94126


Advance Workforce Solutions-Memphis Llc
6071 Apple Tree Dr, Ste 1
Memphis, TN 38115


Advanced Air   Metal
695 East Vilas Rd, Suite 101
Central Point, OR 97502


Advanced Color Solutions
251 Dupont St, Ste 101
Corona, CA 92879


Advanced Creative Technology Usa Inc
100 Jared Dr
Broussard, LA 70518


Advanced Creative Technology Usa Inc
301 Prides Crossing
Lafayette, LA 70508
   Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 35 of 1518




Advanced Disposal
4612 West Lake St
Melrose Park, IL 60160


Advanced Equipment Company
P.O. Box 11382
Charlotte, NC 28220


Advanced Generator Inc
P.O. Box 9432
Naperville, IL 60567


Advanced Innovative Technologies Llc
530 Wilbanks Dr
Ball Ground, GA 30107


Advantage Business Equipment Inc
31805 Temecula Pkwy 242
Temecula, CA 92592


Advantage Voice   Data Llc
4390 Route 1, Ste 211
Princeton, NJ 08540


Advertisecom Inc
15303 Venturra Blvd, Ste 1150
Sherman Oaks, CA 91403


Aebersold Florist
1217 Silver St
New Albany, IN 47150-2798


Aegis Usa Inc
8201 Ridgepoint Dr Treasury
Irving, TX 75063


Aegis Workforce Solutions
3950 S Perkins Rd
Memphis, TN 38118
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 36 of 1518




Aercor Wireless Inc
2600 Eagan Woods Dr, Suite 260
Eagan, MN 55121


Aetna
Attn Alic
P.O. Box 601034
Pasadena, CA 91189-1034


Aetna - Middletown
P.O. Box 88863
Chicago, IL 60695


Aetna Life Insurance Co.
151 Farmington Ave
Rt21
Hartford, CT 06156-9162


Aetna Resources For Living
P.O. Box 511496
Los Angeles, CA 90051-8101


Aetna, Inc
151 Farmington Ave
Hartford, CT 06156


Af Mcclane Flowers
2226 S 3rd St
Philadelphia, PA 19148-3346


Afcs Inc
10333 N Meridian St, Ste 270
Indianapolis, IN 46290-1144


Affiliate By Conversant
774140 4140 Solutions Ctr
Chicago, IL 60677-4001
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 37 of 1518




Affiliated Fm Insurance Company
270 Central Ave
P.O. Box 7500
Johnston, RI 02919-4949


Affinity Solutions
1500 Cordova Rd 302
Ft Lauderdale, FL 33316


Affinity Solutions Inc
1500 Cordova Rd, Ste 302
Fort Lauderdale, FL 33316


Affordable Office Interiors
DBA Bos
501 South Gary Ave
Roselle, IL 60172


Affy Tapple Llc
6300 Gross Point Rd
Niles, IL 60714


Affy Tapple Llc
DBA Mrs Prindables
6300 Gross Point Rd
Niles, IL 60714


Afilias Technologies Ltd
2 La Touche House Ifsc
Dublin,
Ireland


Afilias Technologies Ltd
2 La Touche House Ifsc
Dublin 1,
Ireland


Aflora Flower Market
Avenida El Pauji Centro Commercial Galer
Caracas
Venezuela
   Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 38 of 1518




Ag Adjustments Ltd
740 Walt Whitman Rd
Melville, NY 11747


Ag/Ird Garland Holdings Llc
One West Ave
Larchmont, NY 10538


Agape Florist
261 Ridge Mcintire Rd
Charlottesville, VA 22903-5043


Agcm Inc
DBA Ag Interactive
One American Blvd
Cleveland, OH 44145


Agcountry Farm Credit Services, Pca
Attn Eric Born
600 South Hwy 169, Ste 850
Minneapolis, MN 55426


Aggregate Management, Llc
DBA Hospitalsoup.Com
P.O. Box 4981
Scottsdale, AZ 85261


Agnew Florist
587 Main St
Watertown, CT 06795-2643


Agni International
P.O. Box 61
Clarkston, MI 48347


Agosto, Suzette
4135 Landing Dr
3A
Aurora, IL 60504
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 39 of 1518




Agr Funding Inc
P.O. Box 52235
Newark, NJ 07101-0220


Agrinag Sa
Jose Guango Bajo-Latacunga Colopari
100 Mts De La Iglesia
Latacunga Colopaxi, 33172
Ecuador


Agroflora
Av 6 De Dicembrey La Nina Esq
Edificio Multicentro
Piso 5 - of 501, Quito
Ecuador


Aguilar Rizo, Agripina
2426 W 45th Pl
Chicago, IL 60632-1315


Aguilasocho, Sirirat
10128 Caminito Volar
San Diego, CA 92126


Aguilera, Jacqueline
240 San Benito Ave, Apt 12
San Bruno, CA 94066


Aguirre Teodula
c/o Proflowers New Jersey
115 Melrich Rd
Cranbury, NJ 08512


Ah Office Products    Services
15713 Old Orchard Ct
Orland Park, IL 60462


Ah Sam Florist
2645 S El Camino Real
San Mateo, CA 94403-2387
   Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 40 of 1518




Ahearn, Sanem
5750 Lord Cecil St
San Diego, CA 92122


Ahq Llc
10 West 33rd St, Ste 306
New York, NY 10001


Ahuva Bagel Co
1130 Biddle Rd
Medford, OR 97504


Aicpa
P.O. Box 10069
Newark, NJ 07101-3069


Aikin David
4420 Los Feliz Blvd, Apt 110
Los Angeles, CA 90027


Ailias Technologies Limited
4th Fl, International House
3 Harbourmaster Pl, Ifsc
Dublin,
Ireland


Aim Leasing Company
4944 Belmont Ave, Ste 301
Youngstown, OH 44505


Aimco Prospect-400 Lp
DBA Ocean House On Prospect
400 Prospect St, Suite 500
La Jolla, CA 92037


Aimia Canada Inc
Attn Finance-Accounts Receivable
525 Viger Ave W, Suite 1000
Montreal, PQ H2Z 0B2
Canada
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 41 of 1518




Air Connection Ltd
P.O. Box 39700
Nairobi, 00623
Kenya


Air Tech Mechanical Inc
6321 Dempster St, Suite 262
Morton Grove, IL 60053


Airgas Inc
259 N Radnor-Chester Rd
Wayne, PA 19087


Airgas Safety Inc
2355 Workman Mill Rd
City of Industry, CA 90601-1459


Airgas Usa Llc
P.O. Box 7423
Pasadena, CA 91109-7423


Aitkin Flowers   Gifts
1 2nd St Nw
Aitkin, MN 56431-1317


Ajmery, Azaan
203 Lenox Ct
Carol Stream, IL 60188


Ajorsan Flores Srl
Fragueiro 629
Buenos Aires
Argentina


AK Dept Of Environmental Conservation
P.O. Box 111800
Juneau, AK 99811


Aka Gourmet
1414 Harbour Way South
Richmond, CA 94804
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 42 of 1518




Akamai Technologies Inc
General P.O. Box
P.O. Box 26590
New York, NY 10087-6590


Akamai Technologies, Inc
150 Broadway
Cambridge, MA 02142


Akamai Technologies, Inc
8 Cambridge Center
Cambridge, MA 02142


Akbar, Rizwan
5849 West Roscoe St
Chicago, IL 60634


Akery Construction Llc
1640 Kings Hwy
Medford, OR 97501


Akhtar, Muhammad
1366 S Finley Rd,     1L
Lombard, IL 60148


Akiko S Floral Arts
31 East Ave
Wellsboro, PA 16901-1605


Aksamit, Susan
100 Lawton Ln
Bolingbrook, IL 60440


Al Axelrod Flowers Inc
4429 Whitaker Ave
Philadelphia, PA 19120-4629


Al Bergeron
30 Hickory Le
Cary, IL 60013
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 43 of 1518




AL Dept Of Environmental Mgmt
P.O. Box 301463
Montgomery, AL 36130-1463


Al S Hollywood Flower Shop Inc
1700 N State Rd 7
Hollywood, FL 33021-4583


Al Wilhelmy Flowers Inc
17458 Lorain Ave
Cleveland, OH 44111-4028


Alabama Department Of Revenue
P.O. Box 831199
Birmingham, AL 35283


Alabama Department Of Revenue
P.O. Box 327430
Montgomery, AL 36132-7430


Aladdin S Florist    Wedding Chapel
45507 Smurr St
Indio, CA 92201-4439


Alameda Floral Design
1908 Encinal Ave
Alameda, CA 94501-4116


Alan Burstein
3113 Wqodcreek Dr
Downers Grove, IL 60515


Alan Cox
4455 North Star St
Rocklin, CA 95677


Alana s Flowers   Gifts
12-290 The West Mall
Etobicoke, ON M9C 1C6
Canada
   Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 44 of 1518




Alarms Unlimited Inc
4584 Park Blvd
San Diego, CA 92116


Alaska Beauty Peony Cooperative Inc
P.O. Box 3406
Homer, AK 99603


Alaska Department Of Revenue
P.O. Box 110420
Juneau, AK 99811-0420


Alaska Dept Of Revenue, Treasry Divsn
Unclaimed Property Program
333 Willoughby Ave
11th Fl, State Office Building
Juneau, AK 99801-1770


Alaska Flower Shop
3561 E Tudor Rd, Ste 6
Anchorage, AK 99507-1200


Alaska Peony Distributors Llc
7362 W Parks Hwy 474
Wasilla, AK 99623


Albanese Florist   Greenhouses
364 Blue Valley Dr
Bangor, PA 18013-1515


Albany Country Floral      Gifts
401 Railroad Ave
Albany, MN 56307-8901


Albarez, Elias
87 Groveland Ave, Unit 2R
Riverside, IL 60546


Albeck Kurt P
P.O. Box 580455
Pleasant Prairie, WI 53158
   Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 45 of 1518




Alberston S - Eastern
Attn Katie Vazquez
16060 Leeland Rd
Upper Marlboro, MD 20774


Albert S Florist
1560 Salter Path Rd
Salter Path, NC 28512


Albert S Florist Shop
1357 Monterey St
San Luis Obispo, CA 93401-3105


Albert S Of Brookline
1392A Beacon St
Brookline, MA 02446-2807


Alberta Finance - Tax   Revenue Adminstn
Sir Frederick W Haultain Building
9811-109 St
Edmonton, AB T5K 2L5
Canada


Albertdhand Llp
11622 El Camino, Ste 100
San Diego, CA 92130


Alberthia S Flowers
207 S Cecil St
Hobbs, NM 88240-6406


Albertine Florals
751 N Hwy 16, Ste J
Denver, NC 28037-7659


Albertson S - Acme Markets
Attn Susan Glenn
75 Valley Stream Pkwy
Malvern, PA 19355
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 46 of 1518




Albertson S - Haggen
Attn Shawna Thorsheim
2211 Rimland Dr, Ste 300
Bellingham, WA 98226


Albertson S - Intermountain
Attn Paul Otter
250 E Park Ctr Blvd
Boise, ID 83706


Albertson S - Norcal
Attn Crystal Hedgpeth
5918 Stoneridge Mall Rd
Pleasanton, CA 94588


Albertson S - Portland
Attn Val Elliott
16300 SE Evelyn St
Clackamas, OR 97015


Albertson S - Seattle
Attn Teresa Dick
1121 - 124th Ave Ne
Bellevue, WA 98005


Albertson S - Shaws
Attn Gail Walker
750 W Ctr St
West Bridgewater, MA 02379


Albertson S - Socal
Attn Ryan Sanchez
1421 S Manhattan Ave
Fullerton, CA 92831


Albertson S - Southern
Attn Dione Baird
2401 E Randol Mill Rd, Ste 400
Arlington, TX 76011
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 47 of 1518




Albertson S - Southwest
Attn Linda Elias
20227 N 27th Ave Bldg 1
Phoenix, AZ 85027


Albin Hagstrom    Son Inc
P.O. Box 158
135 Hagstrom Rd
Pierson, FL 32180


Albright S Inc
3400 University Ave
Columbus, GA 31907-2112


Albuck, Marc
33 Juniper Dr
Richboro, PA 18954


Albuquerque Florist Inc
3121 San Mateo Blvd Ne
Albuquerque, NM 87110-1921


Alcove Chocolate Llc
1929 Hillhurst Ave
Los Angeles, CA 90027


Alderson, Valerie
3429 Arnold Ave
San Diego, CA 92104


Aleea Flowers
16380 Perris Blvd, Ste A
Moreno Valley, CA 92551-1134


Alem, Zena
2526 Briarbrook Lane
Garland, TX 75040
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 48 of 1518




Alesha Romatier
c/o Ftd-Provide
4840 Eastgate Mall
Digital Marketing   In - Inv Routing
San Diego, CA 92121


Aleta S Flower Shop
111 S Grand Ave
Fowlerville, MI 48836-5111


Alex Diamond
3113 Woodcreek Dr
Downers Grove, IL 60515


Alex Floral
33 N American St
Stockton, CA 95202-3018


Alex Flower Shop
287 W A St
Hayward, CA 94541-4856


Alex Mendonca
c/o Ftd - Invoice Routing
3115 Woodcreek Dr
Downers Grove, IL 60515


Alex Toys Llc
P.O. Box 3908
Boston, MA 02241-3908


Alexander Learned
189 West Main St
Chester, CT 06412


Alexander S Floral Designs Llc
13204 Shaker Sq
Cleveland, OH 44120-2315
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 49 of 1518




Alexander S Flowers   Gifts
147 Center Plaza Dr
Toccoa, GA 30577-6704


Alexandra Farms
999 Ponce De Leon Blvd, Suite 625
Coral Gables, FL 33134


Alexandra Farms Sas
Attn Marina Archa
999 Ponce De Leon Rd, Ste 62
Coral Gables, FL 33134


Alexas Angels Llc
621 Innovation Cir, Suite A-2
Windsor, CO 80550


Alexis Nicole Flowers
360 Franklin Ave, Ste A
Belleville, NJ 07109-5369


Alfa Flower Shop Inc
7001 W North Ave
Wauwatosa, WI 53213-1942


Alfie S Attic
2943 Cedar Valley Rd
Petoskey, MI 49770-8824


Alfonzo, Delia
17 Forest Hill Dr
Glen Ellyn, IL 60137


Alford S Flowers
6 N Morgan Ave
Andrews, SC 29510-2644


Alfred Of Philadelphia Florist
1050 W Ashland Ave
Glenolden, PA 19036-1502
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 50 of 1518




Alg Worldwide Logistics Llc
745 Dillon Dr
Wood Dale, IL 60191


Al-Gholeh, Thaer
5412 S Long, Apt 2
Chicago, IL 60638


Algoespecial.Com
Manzanillo 181 Bis Roma Sur
Mexico City
Mexico


Alheli Flores
Pai Perez 689
Asuncion
Paraguay


Alhely S Flowers Gifts More
6009 S Pulaski Rd
Chicago, IL 60629-4537


Alian, Usama
16503 Grant Ave
Orland Park, IL 60467


Alice Octavia Floral Shoppe
405 1st St Ne
Auburn, WA 98002-5042


Alice S Flower Shop
30 Grassy Plain St
Bethel, CT 06801-1729


Alicen Joanna Gaitanis
450 10th Ave 209
San Diego, CA 92101


Alicia S Wonderland Ii
12000 156th Ave Se
Renton, WA 98059-6317
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 51 of 1518




Alison Boschert-Downs
4111 North Western Ave, Suite 3
Chicago, IL 60618


Alison S Flowers
16100 SE Stark St
Portland, OR 97233-3530


Alixpartners Llp
909 3rd Ave, Floors 29/30
New York, NY 10022


All About Flower Power
25 W 15th St
Edmond, OK 73013-4002


All About Flowers
104 Ohio St
Bellingham, WA 98225-4535


All About Flowers
609 Olive St
Chelsea, OK 74016-1989


All About You Florist      Gift Baskets
3292 NE 2nd Ave
Oakland Park, FL 33334


All Across Africa
100 W 35th St, Ste G
National City, CA 91950


All Around Flowers
11-345 Bloor St E
Toronto, ON M4W 3J6
Canada


All City Florist
316 W New Haven Ave
Melbourne, FL 32901-4307
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 52 of 1518




All County Fire Inc
3163 Adams Ave
San Diego, CA 92116-1639


All County Recycling
391 Enterprise Ave
Trenton, NJ 08638


All Flowered Up
133 N Henderson St
Rusk, TX 75785-1372


All God S Flowers
606 Lanning Ln
Rolla, MO 65401-4148


All In Bloom
7909 Station St
Columbus, OH 43235-6436


All In Bloom Flowers
302 Main St
Normangee, TX 77871


All My Love Fresh Flowers     Gifts
1603 S H St
Bakersfield, CA 93304-4931


All Nippon Airways Co Ltd
Attn Kaz Watanabe
21250 Hawthorne Blvd, Suite 200
Torrance, CA 90503


All Occasion Floral   Gift
703 E Hospital Rd
El Dorado Springs, MO 64744-2316


All Occasion Floral Llc
23217 N 39th Ter
Phoenix, AZ 85050-5412
   Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 53 of 1518




All Occasion Florist
617 Willow Ave
Hoboken, NJ 07030-3981


All Occasions Gift Baskets     Flowers
1985 Lanes Bridge Rd
Jesup, GA 31545-7930


All Pest Exterminating Inc
1755 St Rd 121
Richmond, IN 47374


All Pro Electric
4N 240 Cavalry Dr D
Bloomingdale, IL 60108


All Pro Plumbing Heating Air      Elec Inc
5001 Ontario Mills Pkwy
Ontario, CA 91764


All Pro Refrigeration Inc
P.O. Box 2088
Rancho Cucamonga, CA 91729


All Purpose Flower Shop
2848 Soquel Ave, Ste B
Santa Cruz, CA 95062-1411


All Quality Labor
10040 N 43rd Ave, Ste 2-A
Glendale, AZ 85302


All Quality Labor Inc
P.O. Box 5995
Glendale, AZ 85312


All Season S Flowers
62 Brunswick Ave
Lebanon, NJ 08833-2138
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 54 of 1518




All Seasons Floral   Greenhouses
5101 S Washington St
Grand Forks, ND 58201-8060


All Seasons Florist
2059 S Ave A
Yuma, AZ 85364-8370


All Seasons Florist
3100 Union Ave
Bakersfield, CA 93305-3443


All Seasons Florist Inc
11 Dawson Ave
Rockville, MD 20850-1807


All Seasons Flowers
254 Margaret Ave
Wallaceburg, ON N8A 2A1
Canada


All Seasons Garden And Floral
31831 Hwy 200
Sandpoint, ID 83864-8879


All Seasons Produce   Flowers
912 Conestoga Rd
Bryn Mawr, PA 19010-1331


All Tech Decorating Co
1227 Naperville Dr
Romeoville, IL 60446


All Things New Florals    Design By Debra
823 S Austin Ave
Georgetown, TX 78626-5819


Allampati, Ramakishan
2213 Avalon Dr
Buffalo Grove, IL 60089
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 55 of 1518




Allbaugh S Florist    Gifts
709 Mena St
Mena, AR 71953-3341


Alle S Florist
103 Flagship Dr
Lutz, FL 33549-5409


Allegiance Staffing Inc
215 Remington Blvd, Ste D
Bolingbrook, IL 60440


Allegis Group Holdings Inc
7437 Race Rd
Hanover, MD 21076


Allegis Group Holdings Inc
DBA Major, Lindsey   Africia LLC
7301 Pkwy Dr
Hanover, MD 21076


Allegra Flowers   Gifts
17A-900 Jamieson Pky
Cambridge, ON N3C 4K8
Canada


Allen Distribution
670 Allen Rd
Carlisle, PA 17013


Allen S Flowers Inc.
401 S Providence Rd, Ste 105
Columbia, MO 65203-4284


Allens Flowers   Plants
15191 7th St
Victorville, CA 92395-3840


Alles Of Florida Inc
P.O. Box 4277
Hialeah, FL 33014-0277
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 56 of 1518




Alley S City View Florist
2317 Broad Ave
Altoona, PA 16601-1937


Allgood, Shawanda
910 St Charles Rd
Maywood, IL 60153


Allgreen
216 W Naperville Rd
Westmont, IL 60559


Alliance Inter Resource Co
Ste I 8/F Kaili Mansion
432 West Huaihai Rd
Shanghai, Fn 200052
China


Alliance Paper    Foodservice Equipment
376 W North Ave
Lombard, IL 60148


Alliance Services, Llc
9800 Fredericksburg Rd
San Antonio, TX 78288


Alliant Cooperative Data Solutions Inc
DBA Alliant
301 Fields Lane
Brewster, NY 10509


Alliant Cooperative Data Solutions Llc
301 Fields Lane
Brewster, NY 10509


Allianz Global Corporate   Specialty
225 West Washington St, Ste 1800
Chicago, IL 60606
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 57 of 1518




Allied Aerofoam Products
P.O. Box 538302
Atlanta, GA 30353-8302


Allied Aerofoam Products Llc
216 Kelsey Lane
Tampa, FL 33619


Allied Electronics Inc
7151 Jack Newell Blvd S
Fort Worth, TX 76118


Allied Florists Of Houston
c/o Taylor Wholesale Florist
1601 West 21st St
Houston, TX 77008


Allied Integrated Marketing
55 Cambridge Pkwy, Suite 200
Cambridge, MA 02142


Allied Products Corporation
1420 Kansas Ave
Kansas City, MO 64127


Allies Florist   Gifts
376 W Evans St
Florence, SC 29501-3430


Allisten Manor Flower Box
1622 Washington Ave
Piqua, OH 45356-1466


All-O-K Sions Flowers   Gifts
113 W Morford St
Mc Minnville, TN 37110-2525


Allpoints Inc
909 Lunt Ave
Schaumburg, IL 60193
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 58 of 1518




Allstate Floral Inc
14038 Park Pl
Cerritos, CA 90703


Allstate Motor Club Inc
51 W Higgins
South Barrington, IL 60010


Alltech Imaging Technologies
399 N Jonsoon Ave
El Cajon, CA 92020


Alltech Supply Inc
10216 Werch Dr, Ste 113
Woodridge, IL 60517


Allure Farms Inc
2289 NW 82 Ave
Miami, FL 33122


Allwood, Stephen
4351 Mount Everest Blvd
San Diego, CA 92117


Alm Media Llc
P.O. Box 862882
Orlando, FL 32886-2882


Alma S Designs Florist     More
2718 N Main St, Ste A
Liberty, TX 77575-3909


Almacen De Flores
Avenida Carlos Pellegrini 2570
Rosario Santa Fe
Argentina


Almaden Valley Florist Llc
1173 Redmond Ave
San Jose, CA 95120-2749
   Case 19-11240-LSS        Doc 31   Filed 06/03/19   Page 59 of 1518




Almanza, Victoria
11513 S Natchez Ave
Worth, IL 60482


Almaraz, Alma
3528 S Mozart
Chicago, IL 60632


Almaraz, Pedro
2848 W Pershing Rd
Chicago, IL 60632


Alondra S Flowers
536 Alameda Del Prado
Novato, CA 94949-6030


Alonso, Luis
1771 NW 19 Terrace,     4
Miami, FL 33125


Alonso, Noemi
2315 West Okeechobee Rd,      101
Hialeah, FL 33010


Alorica
Attn Acounts Receivable
5 Park Plaza, Suite 1100
Irvine, CA 92614


Alorica Direct Llc
5 Park Plz, Ste 1100
Irvine, CA 92614-8502


Alorica Inc
Attn A/R
5 Park Plz, Ste 1100
Irvine, CA 92614


Alorica, Inc
5 Park Plz, Ste 1100
Irvine, CA 92614
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 60 of 1518




Alpha Courier Inc
1316 Wall St, Suite 1C
Everett, WA 98201


Alphabroder
23591 Network Pl
Chicago, IL 60673-1235


Alpine Artistic Florist
1730 Alpine Blvd, Ste 103
Alpine, CA 91901-3877


Alsco
P.O. Box 1280
Medford, OR 97501


Alston   Bird
One Atlantic Center
1201 West Peachtree St
Atlanta, GA 30309-3424


Alta Vista Flowers
1181 Bank St
Ottawa, ON K1S 3X7
Canada


Altadena Florist
2255 Lake Ave
Altadena, CA 91001-2414


Altamonte Springs Florist
801 W Hwy 436, Ste 1005
Altamonte Springs, FL 32714-3052


Altman Plants
3742 Blue Bird Canyon Rd
Vista, CA 92084


Altorfer Industries Inc
635 W Lake St
Elmhurst, IL 60126
   Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 61 of 1518




Altorfer Industries Inc
774539 44539 Solutions Ctr
Chicago, IL 60677-4005


Altos Verdes
Calle Acuna De Figueroa 586 588
Buenos Aires
Argentina


Altus Global Trade Solutions
2400 Veterans Memorial Blvd, Suite 300
Kenner, LA 70062


Alvarado, Christian
727 E San Ysidro Blvd 109
San Ysidro, CA 92173


Alvarez, Emmanuel
400 Windsor Dr
Oswego, IL 60543


Alvarez, Gerardo
1908 Mayan Ct
Joliet, IL 60435


Alvarez, Jacqueline
2828 University Ave,   206
San Diego, CA 92104


Alvin Flowers
500 W House St
Alvin, TX 77511-3594


Always Above   Beyond Llc
313 E Main St
Lincoln, MO 65338-2059


Always Affordable Flowers
7302 25th St W
Tacoma, WA 98466-4710
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 62 of 1518




Always And Forever Flowers
2553 County Rd 516
Old Bridge, NJ 08857-1881


Always Beautiful Blooms Llc
101 Greendale Rd
Hortonville, WI 54944-9347


Always Floral
5034 Fm 2920 Rd, Ste C
Spring, TX 77388-3116


Always Flowers
703 Hartman Ln
O Fallon, IL 62269-1729


Always Flowers   Gifts
102 W Main St
Pierce, NE 68767-1247


Always Flowers   Gifts
3-281 First St
Collingwood, ON L9Y 1B2
Canada


Always Goldie S Florist
1812 Pulaski Hwy, Ste A
Edgewood, MD 21040-1603


Always In Bloom
4183 Petrolia Line
Petrolia, ON K9J 2V7
Canada


Always In Bloom
4740 Fm 2920 Rd
Spring, TX 77388-3109


Always In Bloom
1141 Route 55
Lagrangeville, NY 12540-5005
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 63 of 1518




Always In Bloom Florist
5007 Everhart Rd
Corpus Christi, TX 78411-3925


Always In Bloom Florist Gifts      Cllctbls
777 Cottage St
Brookings, OR 97415-2519


Always In Bloom Inc
872 17th St
Vero Beach, FL 32960-6213


Always N Bloom
6528 Caratoke Hwy
Grandy, NC 27939-9620


Alysson S Flowers And Gifts
5370 Atlantic Ave
Long Beach, CA 90805-6020


Ama Recovery Group Llc
3131 Eastside St, Suite 350
Houston, TX 77098


Amadas Flower Shop
Calle 10-40 Zona 11 Col Las Charcas 40
Guatemala City
Guatamala


Amanda Bickel/Mimivision
2314 S Nugent Ct
Urbana, IL 62820


Amanda S Flowers
1610 St Michaels Dr
Santa Fe, NM 87505-7712


Amara, Mike
609 Dilorenzo Dr
Naperville, IL 60565
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 64 of 1518




Amati, Elizabeth
3726 Jemez Dr
San Diego, CA 92117


Amaya, Edgar
1710 Devonshire Ct
Elgin, IL 60123


Amazon General Contractor Llc
32 4th St
East Brunswick, NJ 08816


Amazon Global Resources Inc
410 Terry Ave N
Seattle, WA 98109


Amazon Media Group Llc
P.O. Box 24651
Seattle, WA 98124-0651


Amazonproduct Ads Llc
P.O. Box 84837
Seattle, WA 981245-613


Amb Property Ii Lp
P.O. Box 846252
Dallas, TX 75284-6252


Ambar Flores
Calle Gral Jose Avalos 2089
Buenos Aires
Argentina


Amberworks Floral Design
954 Newfield St, Ste B
Middletown, CT 06457-1883


Ambras Fcj
31-00 47th Ave, 3rd Fl
Long Island City, NY 11101
   Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 65 of 1518




Ambras Fine Jewelry Inc
3100 47th Ave
Long Island City, NY 11101


Ambras Fjc
31-00 47th Ave, 3rd Fl
Long Island City, NY 11101


Ambs Foliage Inc
363 West Lester Rd
Apopka, FL 32712


Ambs Foliage Inc
363 W Lester Rd
Apopka, FL 32712


Amcor Packaging Distribution
P.O. Box 101144
Pasadena, CA 91189-1144


Amcraft
31 Algonquin Dr
Warwick, RI 02888


Amcs Flowers   Personal Services
1100 Cedar Rd, Ste C
Chesapeake, VA 23322-7475


Amelia Florist And Gift Shop
1406 Ohio Pike
Amelia, OH 45102


Amer Registry For Internet Numbers Ltd
P.O. Box 232290
Centreville, VA 20120


Amercn Flwr Mrkts Of King Of Prussia Inc
DBA Plaza Flowers
417 Egypt Rd
Norristown, PA 19403
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 66 of 1518




America S Finest Sandwich Inc
9191 Towne Ctr Dr 175
San Diego, CA 92122


American Academy Of Pediatrics Ca Ch 3
P.O. Box 22212
San Diego, CA 92122


American Airlines
Phx-Rwe-Acr
4000 East Sky Harbor Blvd
Phoenix, AZ 85034


American Airlines Publishing
P.O. Box 7247-8814
Philadelphia, PA 19170


American Airlines, Inc
4333 Amon Carter Blvd
Fort Worth, TX 76155


American Automobile Association, Inc
Mail Stop 2
1000 Aaa Dr
Heathrow, FL 32746-5063


American Backflow   Fire Prevention
1540 North Old Rand Rd
Wauconda, IL 60084


American Beauty Florists
9800 Transit Rd
East Amherst, NY 14051-1310


American Bulldog Construction Llc
8134 45th Pl
Lyons, IL 60534


American Designer Flowers
4563 Memorial Dr
Decatur, GA 30032-1409
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 67 of 1518




American Door And Dock Inc
2125 Hammond Dr
Schaumburg, IL 60173


American Electrical Services
350 Galway Court
Bloomingdale, IL 60108


American Embroidery   Screen Printing
1935 Brandon Ct, Unit A
Glendale Heights, IL 60139


American   Express
24-02-18   Misc Deposits
P.O. Box   53888
Phoenix,   AZ 85072-3888


American Express
P.O. Box 00001 P.O. Box 360001
Los Angeles, CA 90096


American Express
P.O. Box 0001
Los Angeles, CA 90096-8000


American Express
Travel Related Services Company Inc
24-02-18 - Misc Deposits
P.O. Box 53888
Phoenix, AZ 85072-3888


American Express Company
Attn US Payment Fl
2965 W Corporate Lakes Blvd
Weston, FL 33331-3626


American Fast Freight
3502 Lincoln Ave
Tacoma, WA 98421
   Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 68 of 1518




American First Aid Services, Inc
784 Church Rd
Elgin, IL 60123


American Floral Cargo
3015 NW 74th Ave
Miami, FL 33122


American Floral Container Inc
14 American Way
Dawsonville, GA 30534


American Floral Endowment
1001 North Fairfax St, Suite 201
Alexandria, VA 22314-3406


American Floral Endowment
1601 Duke St
Alexandria, VA 22314


American Gourmet Group California
574 Hartford Turnpike
Shrewsbury, MA 01545


American Health Care Association
1201 L St Nw
Washington, DC 20005


American Heart Association
816 S Figueroa St
Los Angeles, CA 90017


American Hotel Register Co
P.O. Box 71299
Chicago, IL 60694-1299


American Inst Of Flrl Dsgnrs Fndtn Inc
9 Newport Dr, Suite 200
Forest Hill, MD 21050
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 69 of 1518




American Institute Of Floral Designers
9 Newport Dr, Suite 200
Forest Hill, MD 21050


American Litho Inc
160 East Elk Trail
Carol Stream, IL 60188


American Lung Assocation In California
2750 4th Ave
San Diego, CA 92103


American Management Assoc International
P.O. Box 27327
New York, NY 10087-7327


American Management Staffing
P.O. Box 645005
Cincinnati, OH 45264-5005


American Media Inc
4 New York Plaza, 2nd Fl
New York, NY 10004


American Mobile Shredding Inc
4391 Pell Dr, Unit D
Sacramento, CA 95838


American Multi-Cinema
13731 Collections Ctr Dr
Chicago, IL 60693


American Multi-Cinema Inc
11500 Ash St
Leawood, KS 66211


American National Red Cross
P.O. Box 100805
Pasadena, CA 91189-0805
   Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 70 of 1518




American Oak Preserving Co Inc
601 Mulberry St
North Judson, IN 46366


American Overhead Door
DBA American Door and Dock
2125 Hammond Dr
Schaumburg, IL 60173


American Registry For Internet Nos Ltd
P.O. Box 759477
Baltimore, MD 21275-9477


American Safety Emgcy Medical Trng Corp
10759 Woodside Ave, Ste C
Santee, CA 92071


Americas Finest Flowers      More
218 W 3rd St
Deridder, LA 70634-4026


Americas Suppliers
7575 E Redfield Rd, Ste 201
Scottsdale, AZ 85260


Americhem International Inc
1401 Aip Dr, Ste 100
Middletown, PA 17057


Americold
25587 Network Pl
Chicago, IL 60673-1255


Ameripride Linen
490 Wethersfield Ave
Hartford, CT 06114-1997


Amerisource Funding Inc
Ameri Source Funding Inc
P.O. Box 4738
Houston, TX 77210-4738
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 71 of 1518




Amerisource Funding Inc
Assignee For Baronhr LLC
P.O. Box 4738
Houston, TX 77210-4738


Amerisource Funding, Inc
Assignee For Baronhr LLC
7225 Langtry St
Houston, TX 77040


Amigos De Las Americas
10319 Settle Rd
Santee, CA 92071


Amin, Maria
16558 Nicole Ridge Rd
San Diego, CA 92127


Amor Flowers   Gifts
315 W Reinken Ave
Belen, NM 87002-4200


Amour Florist
881 Main St
Belford, NJ 07718-1098


Amour Florist And Bridal
6840 65th St, Ste 145
Sacramento, CA 95828-1263


Amour Flowers
5732 Buckeystown Pike, Ste 21
Frederick, MD 21704-5211


Amour Rose Flowers
504 Garden Ct
Maumee, OH 43537-2950


Amparan, Luisa
4529 S California,     2
Chicago, IL 60632
      Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 72 of 1518




Ampelco Ribbon Co.
1536 Brook Dr, Ste F
Downers Grove, IL 60515


Ampelco Ribbon Company
1536 Brook Dr
Downers Grove, IL 60515-1000


Ampush
450 9th St
San Fransisco, CA 94103


Ampush Llc
Dept. La 23909
Pasadena, CA 91185-3909


Ampush Llc
450 9th St
San Francisco, CA 94103


Ampush Media, Inc
450 9th St Second Fl
San Francisco, CA 94103


Amy B Sewell
345 East 86th St 15D
New York, NY 10028


Amy   Blankenship Llc
DBA   Shop With Style
345   East 86th St, Suite 15D
New   York, NY 10028


Amy Blankenship/Shop With Style
P.O. Box 1442
New York, NY 10028


Amy Butler
25129 Calle Viejo
Murrieta, CA 92563
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 73 of 1518




Amy Constanzo
c/o Ftd
3rd Fl Fresh Flowers-Item Setup Reqs
3113 Woodcreek Dr
Downers Grove, IL 60515


Amy Gorman
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Amy S Floral Designs
120 W Wade St
Wadesboro, NC 28170-2137


Amy S Flowers
1349 Baring Blvd
Sparks, NV 89434-8664


Amy S Little Plant   Flower Co
35815 N 7th St
Phoenix, AZ 85086-7411


Amylin Pharmaceuticals Llc
c/o Kidder Mathews
P.O. Box 34860
Seattle, WA 98168-1860


An Enchanted Grdn Flst   Gift Shoppe Llc
620 Wheeling Ave
Cambridge, OH 43725-2252


An English Garden Flowers     Gifts
11210 Front St 1st Fl
Mokena, IL 60448-1304


An Event Apart Llc
Attn Marci Eversole Event Ma
4002 Aikins Ave Sw
Seattle, WA 98116
   Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 74 of 1518




Ana   Roses Florist
5520 W Flagler St
Coral Gables, FL 33134-1080


Ana S Floral Garden
564 Palmer Ave
North Middletown, NJ 07748-5170


Ana S Rose N Thorn Flowers     Gifts
1900 NE 3rd St, Ste 107
Bend, OR 97701-3889


Ana Silva
1358 NW 26 St
Miami, FL 33142


Anabella S Flowers And Gifts
601 Belmont Mount Holly Rd
Belmont, NC 28012-2507


Anasco Inc
1515 W Fullerton Ave
Addison, IL 60101


Anasight Inc
2102 Abbey Ct
Alpharetta, GA 30004


Anasight Inc
2102 Abbey Court
Alpharetta, GA 30004-6019


Anastylosis Floral
860 E Twain Ave, Ste 128
Las Vegas, NV 89169-4033


Anaya Gems Inc
DBA Otc International
31-00 47th Ave, 5th Fl
Long Island City, NY 11101
   Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 75 of 1518




Anaya, Josefina
1318 Cornet Pl
San Diego, CA 92154


Ancel, Andrea
100 East Walton St, Apt 30Cd
Chicago, IL 60611


Anchorage Floral
3934 Spenard Rd, Ste B
Anchorage, AK 99517-3005


Andean Fields Ltd
Av Republica 396 11 Almagro Ed.
Forum 300 of 902
Via Interoceanica Km 22.5, Quito
Ecuador


Anderson Audio Visual San Diego Inc
5735 Kearny Villa Rd, Ste 114
San Diego, CA 92123


Anderson Direct
12650 Danielson Ct
Poway, CA 92064


Anderson Floral    Gifts
102 N Walnut St
Anderson, MO 64831


Anderson Flowers
91 Liberty St
Metuchen, NJ 08840-1221


Anderson S Flowers Inc.
602 Bloomfield Ave
Montclair, NJ 07042-2838


Anderson S Greenhouse
612 Grant St
Franklin, PA 16323-2218
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 76 of 1518




Anderson The Florist
21 Davis St
Keene, NH 03431-3699


Anderson, Brenda
3951 Georgia St
San Diego, CA 92103


Anderson, Jessica
72 Connecticut Ave, 2
New London, CT 06320


Anderson, Thomas
1904 Race Court
Joliet, IL 60431


Andi S Embellishments     Floral
110 S Long St
Bancroft, IA 50517


Andover Floral
13652 Crosstown Blvd Nw
Andover, MN 55304-3895


Andrea Abernathy
640 New United Kingdom Rd
Guilford, CT 06437


Andrea Newsom
c/o Ftd
3113 Woodcreek Dr
4th Fl-Marketing Invoice Routing
Downers Grove, IL 60515


Andrea S Flowers Orlando
8421 S Orange Blossom Trl, Ste 130
Orlando, FL 32809-8243


Andreou, Kristine
19475 N Grayhawk Dr, Unit 2072
Scottsdale, AZ 85255
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 77 of 1518




Andres Cedano
DBA Floral Union Farms
2581 Pioneer Ave, Suite A
Vista, CA 92081


Andrew Erdman
1487 Sandy Lane
Lakeport, CA 95453


Andrew Manousos
296 Main Ave, Unit 23
Norwalk, CT 06851


Andrew Reilly Photography
3081 Highland Dr
Carlsbad, CA 92008


Andrew S Flowers
4555 SW Main Ave
Beaverton, OR 97005-2747


Andrew S On 4Th Street Inc
6101 4th St N
St Petersburg, FL 33703-1421


Andrew Vlk
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Andrews Floral-Andrews Funeral Homes
516 1st St Se
Belmond, IA 50421-1302


Andrews Florist
705 E Market St
Indianapolis, IN 46202-3808


Andrews Flowers
2146 Waldron Rd
Corpus Christi, TX 78418-4633
   Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 78 of 1518




Andrews Staffing
595 N Pinecrest Rd
Bolingbrook, IL 60440


Andrews, Lamont
2937 Bea Dr
Merced, CA 95348-3559


Andrus Anderson Llp
Attn Jennie Lee Anderson
Re Easysavers
155 Montgomery St, Ste 900
San Francisco, CA 94104


Andy S Creations
314 1st St
Kennett, MO 63857-2055


Angel Blooms Florist
2026 SW Loop 410
San Antonio, TX 78227-2535


Angel Blooms Florist Inc
17600 Rockefeller Cir, Ste 3
Fort Myers, FL 33967-5825


Angel Garden Flowers    Gift Shop
232 N Mirage Ave, Ste A
Lindsay, CA 93247-2522


Angel Petals
1542 Highland Ave
National City, CA 91950-4626


Angel S Florist   Gifts
275 Hwy 96 S
Silsbee, TX 77656-4805


Angel S Flower   Gift Boutique Inc
738 Saluda Lake Rd
Greenville, SC 29611-2460
   Case 19-11240-LSS      Doc 31      Filed 06/03/19   Page 79 of 1518




Angel S Flower   Gifts Inc.
1343 S Winchester Blvd
San Jose, CA 95128-4343


Angel S Sherman Oaks Flowers
17636 Sherman Way
Van Nuys, CA 91406-3509


Angela Benfer
5212 West Winslow Rd
Winslow, IL 61089


Angela S Village Florist       More
115 E North Ave
Flora, IL 62839-2028


Angela Wright
DBA Just Angela
111 Easy Chestnut St, Suite 16E
Chicago, IL 60611


Angelic Florist Creations
442 Hillsboro St
Fayetteville, NC 28301-4862


Angelica S Florist And Gifts
1015 E Alessandro Blvd, Ste 150
Riverside, CA 92508-2479


Angelique Flowers
3850 Sheppard Ave E
Scarborough, ON M1T 3L4
Canada


Angelos Flowers    Gifts Inc
660 Eglinton Ave W
Mississauga, ON L5R 3V2
Canada
   Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 80 of 1518




Angels   Emeralds
49 Richmondville Ave, Ste 109
Westport, CT 06880


Angels Courier Inc
140 East Grant Line Rd
Tracy, CA 95376


Angie S Flowers
1506 N Lee Trevino Dr, Ste B5
El Paso, TX 79936-5166


Angleton Flower And Gift Shop
505 N Velasco St
Angleton, TX 77515-4444


Anguiano, Amanda
115 SW 15th St
Richmond, IN 47374


Anhalt, Derick
4506 River Dr
Lisle, IL 60532


Ani International, Inc
216 South Jefferson, Suite 203
Chicago, IL 60661


Animal Adventure Inc
7/F. Office Tower 2 Harbourfront
18-22 Tak Fung S
Hunghom, Kowloon
China


Animal Adventure Inc
1114 South 5th St
Hopkins, MN 55343


Aniolowski, Christopher
1604 Knoll Dr
Naperville, IL 60565-2784
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 81 of 1518




Anisa Flower Shop
31807 Fm 2978 Rd
Magnolia, TX 77354-6037


Anita S Petite Fleur Ltd
2612 Jefferson Davis Hwy, Ste 108
Stafford, VA 22554-8465


Ankney, Steven
611 Rodney Ct
Lockport, IL 60441


Ann Jordan
8351 Glade Valley Rd
Ennice, NC 28623


Ann S Florist   Greenhouse
1001 E Las Olas Blvd
Fort Lauderdale, FL 33301-2313


Ann S Flower Shop Inc
5780 Ramsey St, Ste 101
Fayetteville, NC 28311-1414


Ann S Flowers
1025 N 2Nd
Merkel, TX 79536-3623


Ann S Flowers
1915 Wilshire Blvd
Santa Monica, CA 90403-5605


Ann s Flowers
333 Denison St, Unit 20
Markham, ON L6K 3S8
Canada


Ann S Petals Florist    Gifts
2632 Bill Owens Pkwy
Longview, TX 75604-3001
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 82 of 1518




Ann W Jordan
DBA Ann Jordan Design Consulting
P.O. Box 1033
Naples, ME 04055


Anna Bjornestad
c/o Ftd Inc
2632 Forest Creek Rd
Jacksonville, OR 97530


Anna Flowers
450 S Old Dixie Hwy, Ste 6
Jupiter, FL 33458-7483


Anna Moraes Arte Floral
Rua Francisco Caminhoa 162
Sao Paulo
Brazil


Anna S House Of Flowers
315 E Michigan Ave
Albion, MI 49224-1739


Anna Swonetz
150 N Las Vegas Blvd 801
Las Vegas, NY 89101


Annalise The Amaranth
342 E 4th St
Loveland, CO 80537-5604


Anne Lang S Emporium
41651 Sierra Dr
Three Rivers, CA 93271-9678


Anne S Flowers
162 SW Frontage Rd
Estacada, OR 97023-9512
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 83 of 1518




Anne Saunders
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Annette S Flowers
1104 Hwy 62 W
Mountain Home, AR 72653-4339


Ann-Lynn Flowers    Gifts   1983   Ltd
5695 Cowrie St
Sechelt, BC V0N 3A0
Canada


Ann-Other Flower Shop Llc
12442 N Main St
Trenton, GA 30752


Anny Fleuriste Inc.
416 Rue St Jean
Drummondville, PQ J2B 5L7
Canada


Anthony James Robbins
4477 1/2 30th St
San Diego, CA 92116


Anthony S Flowers And Greenhouses
7200 Church Hill Rd
Chestertown, MD 21620-2804


Anthony W Tricozzi
1890 Maple Ave, Apt 1211E
Evanston, IL 60201


Anthony, Ashley
4853 S Vincennes Ave, Unit G5
Chicago, IL 60615
   Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 84 of 1518




Anthony, Philipe
1761 Wilmore Dr
Charlotte, NC 28203


Anthro Interactive Inc
448 W Market St 201
San Diego, CA 92101


Antiguo Jardin Los Claveles    S.A.
Av Cesar Canevaro 745 Lince
Lima
Peru


Antonelli
Av Fleming 1794 Martinez
Buenos Aires
Argentina


Antonio Vaccari   Krieger Ltd Srl
Via Parione 11
Florence, 50053
Italy


Antonio Vaccari Srl Unipersonale
Cannaregio 1778
Venezia, 30121
Italy


Antonio, Margarito
3524 W 60th Pl
Chicago, IL 60629


Antoszyk S Garden Center      Florist Shop
441 Freeport Rd
Butler, PA 16002-3714


Antrilli Florist
124 Grant St
Turtle Creek, PA 15145-1987
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 85 of 1518




Anturio Dourado Flores
Rua Barao Do Flamengo No 35 Loja Q
Rio De Janeiro
Brazil


Anv Global Services, Inc
101 Hudson St, Ste 3606
Jersey City, NJ 07302


Any Blooming Thing
3180 US Hwy 80
Bloomingdale, GA 31302-4544


Anybill Financial Services Inc
P.O. Box 34781
Bethesda, MD 20827-0781


Anydo Inc
575 High St, Ste 400
Palo Alto, CA 94301


Anything Grows
1380 N Shoop Ave
Wauseon, OH 43567-1827


Anytime Florals   Gifts
721 W Commerce St
Brownstown, IN 47220-1201


Aol Advertising Inc
22000 Aol Way
Dulles, VA 20166


Aol Advertising Inc
General Post Office
P.O. Box 5696
New York, NY 10087-5696
      Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 86 of 1518




Aol Advertising Inc Fka Platform-A Inc
General P.O. Box
P.O. Box 5696
New York, NY 10087-5696


Aon Consulting
P.O. Box 100137
Pasadena, CA 91189-0137


Aon Consulting Inc
2570 North 1st St, Suite 500
San Jose, CA 95131


Aon Consulting, Inc
200 E Randolph St
Chicago, IL 60601


Ap Services Usa Llc
1409 NW 84 Ave
Doral, FL 33126


Apex Systems Inc
4400 Cox Rd, Suite 200
Glen Allen, VA 23060


Aphelandra Flores
R Da Pedreira 1167-Campo
Pequeno Colombo-Pr
Brazil


Api   Fund For Payroll Education Inc
c/o   Membership Services
660   N Main Ave, Ste 100
San   Antonio, TX 78205-1217


Api   Fund For Payroll Education Inc
c/o   American Payroll Assoc
660   North Main St, Suite 100
San   Antonio, TX 78205-1217
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 87 of 1518




Apodaca, Delia
6417 Strathspey Dr
Memphis, TN 38119


Aponte, Jose
76 Markel St, Apt C1
Perth Amboy, NJ 08861


Appalachian Brewing Company
50 N Cameron St
Harrisburg, PA 17055


Appdynamics Inc
303 2nd St, 8th Fl, North Tower
San Francisco, CA 94107


Appdynamics Inc
303 2nd St, Ste 450
North Tower
San Francisco, CA 94107


Apple Annie S Garden Gate Floral      Gifts
402 W Ennis Ave
Ennis, TX 75119-3904


Apple Blossom Florist   Gifts
5417 Lake Howell Rd
Winter Park, FL 32792-1033


Apple Inc
1 Infinite Loop
Cupertino, CA 95014


Apple Inc
P.O. Box 846095
Dallas, TX 75284-6095


Apple Park
1400 East Erie Ave
Philadelphia, PA 19124
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 88 of 1518




Apple S Flowers   Gifts
803 E 6th St
Okmulgee, OK 74447-4701


Apple Seeds
1122 Main St
Unionville, MO 63565-1534


Apple Valley Florist
18245 US Hwy 18, Ste 1
Apple Valley, CA 92307-2217


Appleblossoms
150A Main St
Spencer, MA 01562-2124


Appleone
P.O. Box 29048
Glendale, CA 91209-9048


Appletree Flowers
3916 Mcdermott Rd, Ste 135
Plano, TX 75025-4493


Appleway Florist    Greenhouses Inc
11006 E Sprague Ave
Spokane Valley, WA 99206-5216


Application Consulting Group Inc
1639 Route 10, Suite 107
Parssippany, NJ 07054


Application Consulting Group Inc
1639 Route 10, Ste 107
Parsippany, NJ 07054


Applied Business Communications Of Az
2320 W Mission Lane, Ste 3
Phoenix, AZ 85021
   Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 89 of 1518




April Florist   Gifts
10474 Loveland Madeira Rd
Loveland, OH 45140-9338


April S Florist
512 E John St
Champaign, IL 61820-5704


April Showers Floral    Gifts Llc
1612 Washington St
Commerce, TX 75428-3032


April Showers Ii
128 Davis St S
Sulphur Springs, TX 75482-2763


Aprile Florist
2883 Keele St
North York, ON M3M 2G9
Canada


Aprons Etc
P.O. Box 1132
Mauldin, SC 29662


Aquent
File 70238
Los Angeles, CA 90074-0238


Aquent Llc
6310 Greewich Dr, Ste 110
San Diego, CA 92122


Aquent On Demand Robohead     Majortom
711 Boylston St
Boston, MA 02116-2616


Aquent, Llc
501 Boylston
Boston, MA 02116
   Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 90 of 1518




AR Dept Of Environmental Quality
5301 Northshore Dr
Little Rock, AR 72118-5317


Ar Wentworth Sheffield Ltd
Anglo Pewter Limited /Pmc
Monarch Works Catley Rd Darnal
Sheffield, S9 5JF
United Kingdom


Ara Inc
3140 Neil Armstrong Blvd, Ste 203
Saint Paul, MN 55121


Aramark Sfs Joint Venture
1101 Arch St
Philadelphia, PA 19107


Aran Lee Tanchum
30810 Ferrara Ct
Westlake Village, CA 91362


Arandell Corporation
N82 W13118 Leon Rd
Menomonee Falls, WI 53051


Aranet Inc
850 5th St South
Hopkins, MN 55343


Aranet Inc
DBA Brandpoint
850 5th St South
Hopkins, MN 55353


Arapaho Flowers
2141 E Arapaho Rd, Ste 160
Richardson, TX 75081-3186
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 91 of 1518




Aras Metal Sanayi Ve Ticaret Sirketi Ltd
Adnan Kahveci Mah. Harbiye
Cad Sitesi No 19/A1
Gurpinar- Buyukcekmece, Istanbul
Turkey


Arbit Michelle
4170 Fair Ave 102
Studio City, CA 91602


Arbit, Michelle
8245 Via Mallorca
La Jolla, CA 92037


Arbona, Joseph
16027 Winchmore Hill
Spring, TX 77379


Arborg Nic Nac s   Flowers
281 Main St
Arborg, MB R0C 0A0
Canada


Arbors Flowers   Gifts
3181 Unicorn Ave
Pahrump, NV 89048-6379


Arbour s Flower Shoppe
89 Main St
Penetanguishene, ON L9M 1S8
Canada


Arca International Inc
2507 Investors Row, Ste 300
Orlando, FL 32837


Arcadia Garden Products
4700 Plymouth Sorrento Rd
Apopka, FL 32712
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 92 of 1518




Arcadia Main Florist
30 Las Tunas Dr
Arcadia, CA 91007-8565


Arcadia Recovery Bureau Llc
645 Penn St 4th Fl
Reading, PA 19601


Archibald Flowers
9688 Foothill Blvd
Rancho Cucamonga, CA 91730-3547


Archie S Florist   Gifts
118 S Mecklenburg Ave
South Hill, VA 23970-2623


Arden Park Florist
2920 Arden Way, Ste K1
Sacramento, CA 95825-1392


Ardmore Avenue Florist
313 S Ardmore Ave
Villa Park, IL 60181-2663


Ardmore Florist
26576 Main St
Ardmore, AL 35739-7613


A-Rental World
7069 Consolidated Way, Ste 300
San Diego, CA 92121


Aretz Designs Uniquely Yours
40 W Mulberry St
Lebanon, OH 45036-2014


Argyle Flower   Garden
185 W Main St
Babylon, NY 11702-3416
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 93 of 1518




Ari Isaak
3311 Boundary St
San Diego, CA 92104


Ari, Sasidhar
4155 Teak Cir
Naperville, IL 60564


Ariba, Inc
807 11th Ave
Sunnyvale, CA 94089


Ariel S Flowers   Gifts
725 W Main St, Ste B
Tavares, FL 32778-3129


Aris Horticulture Inc
115 3rd St Southeast
Barberton, OH 44203


Aris Horticulture Inc And Subsidiaries
2369 Old Philadelphia Pike
Lancaster, PA 17602


Ariston Flowers
110 W 17th St
New York, NY 10011-5416


Arizona Corporation Commission
1300 W Washington St
Phoenix, AZ 85007


Arizona Corporation Commission
c/o Annual Reports-Corp Div
1300 West Washington
Phoenix, AZ 85007-2929


Arizona Department Of Revenue
Sales   Use Tax Division
P.O. Box 29010
Phoenix, AZ 85038
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 94 of 1518




Arizona Dept. Of Revenue
P.O. Box 29079
Phoenix, AZ 85038


Arizona East Llc
1016 W Summer Ave
Minotola, NJ 08341


Arizona Florist
2050 S 16th St, Ste 105
Phoenix, AZ 85034-5301


Arizona Flower Shop Inc
1812 E Mcdowell Rd
Phoenix, AZ 85006-3051


Arizona Rose Company
4068 E Main St
Mesa, AZ 85205-8613


Arizona State Florists Association
3802 West Cavalier Dr
Phoenix, AZ 85019


Arizona Unclaimed Property
Unclaimed Property Unit
1600 West Monroe
Division Code 10
Phoenix, AZ 85007-2650


Arizonaeast Distributors Llc
1016 West Summer Ave
P.O. Box 569
Minotola, NJ 08341


Ark Angels
1775 Tiburon Blvd
Tiburon, CA 94920-2513
   Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 95 of 1518




Arkansas Dept Of Finance   Admnistration
P.O. Box 3861
Little Rock, AR 72203-3861


Arkansas Florist Association
623 Chickadee Dr
Little Rock, AR 72205


Arkansas Green Industry Association
P.O. Box 21715
Little Rock, AR 72221


Arkansas Secretary Of State
State Capital
Little Rock, AR 72201-1094


Arlee Home Fashions
261 5th Ave
New York, NY 10016


Arlene S Flowers And Gifts
1177 Lee Blvd
Richland, WA 99352-4228


Arlington Florist   Gift Shoppe
11987 Mott St
Arlington, TN 38002-8081


Arlington Flower Shop
7130 Merrill Rd
Jacksonville, FL 32277-2688


Armando Floristas
Vicente Lopez 1925
Buenos Aires
Argentina


Armanino Llp
P.O. Box 398285
San Francisco, CA 94139-8285
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 96 of 1518




Armature Electric Llc
4125 E Lewis Ave
Phoenix, AZ 85008


Armellini Express Lines Inc
3446 SW Armellini Ave
P.O. Box 678
Palm City, FL 34991-0678


Armstrong Flowers Inc
726 E Cook Rd
Fort Wayne, IN 46825-3697


Armstrong Tate, Raysha
1107 S 7Th
Maywood, IL 60153


Aroos Flowers
817 N Main St
Santa Ana, CA 92701-3508


Arora, Neha
1922 Felton St
San Diego, CA 92102


Around The Barber Pole Floral And Gift
1115 S Main St
Charleston, MO 63834-2255


Around The Corner Florist
5965 Main St
Lula, GA 30554-2815


Arpajian Kirsten Bollen
1520 Miramar Beach
Santa Barbara, CA 93108


Arrangement Corp
929 W Cross St
Anderson, IN 46011-2111
   Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 97 of 1518




Arrangements Flower Shop
111 E Main St
Gibsonville, NC 27249-2439


Arredondo, Tammara
1100 N Priest Dr, Apt 1005
Chandler, AZ 85226


Arriaga, Diego
5730 S Kilbourn Ave
Chicago, IL 60629


Arriaga, Guadalupe
5730 S Kilbourn
Chicago, IL 60629


Arrow Exterminators Inc
1517 W N Carrier Pwy, Ste 146
Grand Prairie, TX 75050


Arrow Flowers   Gifts Inc
213 S Main St
Broken Arrow, OK 74012-4142


Arrow Messenger Service Inc
1322 West Walton St
Chicago, IL 60622


Arroyo, Adrian
7823 S Kolmar
Chicago, IL 60652


Arroyo, Amanda
504 Falmore Lane
Bolingbrook, IL 60440


Arroyo, Araceli
7548 Banks St
Justice, IL 60458-1308
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 98 of 1518




Arroyo, Dulcy
2724 S Spaulding, Apt 1
Chicago, IL 60623


Art Florals   Events
3024 Holloway St
Durham, NC 27703-3418


Art Flower Shop
41 N Village Ave, Ste A
Rockville Centre, NY 11570-4609


Art Of Flowers
165 Weston Rd
Weston, FL 33326-1143


Art Of Flowers
3708 50 Ave
Lloydminster, AB T9V 0V7
Canada


Arte Floral Floreria
Morisot 135-129 San Borja
Lima
Peru


Arteflora Flowers And Gifts
Ave 14 De Julio, 98
La Ceiba Atlda
Honduras


Artex Nam An Jsc
No 41 Doan Ket Alley, Kham Thien St,
Tho Quan Ward
Dong Da District, Ha Nui
Vietnam


Artex Nam An Jsc
Rm 507 Ct2 Bldg Me Tri Thuong Urban Area
Hanoi City, South Tu Liem District
Vietnam
   Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 99 of 1518




Arthur Flower Shop
216 S Vine St
Arthur, IL 61911-1336


Artina Promotional Products
50 South Liberty St, Suite 250
Powell, OH 43065


Artisan Floral And Gift Boutique Ltd
106 N Union St
Bryan, OH 43506-1400


Artistic Balloons   Flowers
929 Cherry St
Panama City, FL 32401-3857


Artistic Blooms Inc
7863 Callaghan Rd
San Antonio, TX 78229-2453


Artistic Bouquets      More
3811 Pacific Way
Seaview, WA 98644


Artistic Designs Unlimited
4139 Lafayette St
Marianna, FL 32446-5652


Artistic East Orlando Florist
9906 E Colonial Dr
Orlando, FL 32817-4209


Artistic Floral
4502 Valley View Rd
Edina, MN 55424-1835


Artistic Florists
2925 College Ave, Ste B1
Costa Mesa, CA 92626-3905
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 100 of 1518




Artistic Flowers
3525 49th St N
St Petersburg, FL 33710-2149


Artistic Flowers
1302 Wildcat Dr
Portland, TX 78374-2812


Artistic Flowers    Home Decor
17100 Pilkington Rd
Lake Oswego, OR 97035-5353


Arts   Florist
10525 Kingsway NW
Edmonton, AB T5H 4K1
Canada


Arts And Flowers By Ruby Llc
1330 Rail Head Blvd, Ste 1
Naples, FL 34110-8428


Arty Imports Inc
1144 Quaker
Dallas, TX 75207


Arukala, Kranthi Kumar
13465 Chaco Ct
San Diego, CA 92129-4407


Arumugam Karthik
741 Montgomery Dr
Westfield, IN 46074


Arumugam, Kannan
625 W Jackson Blvd, Unit   302
Chicago, IL 60661


Arvins Flower And Gifts Inc
85 W 300 S
Bountiful, UT 84010-6241
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 101 of 1518




Asante, Alyah
322 B Woodcreek Dr, Apt 303
Bolingbrook, IL 60440


Ascent Underwriting, Llp
10-12 Eastcheap
London, EC3M 1AJ
United Kingdom


Asgn Incorporated
DBA Creative Cir LLC
5900 Wilshire Blvd 11th Fl
Los Angeles, CA 90036


Ashberry   Logan
1231 Johnston Rd
White Rock, BC V4B 3Y8
Canada


Ashby   Geddes
500 Delaware Ave
Wilmington, DE 19801


Ashford, Versey
943 Dondra Way
Sacramento, CA 95838


Ashland Addison Florist
P.O. Box 12149
Chicago, IL 60612-0139


Ashley Brooke Designs Llc
9625 Sweetleaf St
Orlando, FL 32827


Ashley S Florist
5180 W Atlantic Ave, Ste 123
Delray Beach, FL 33484-8103
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 102 of 1518




Ashley S Flowers
333 E Jefferson Ave, Ste 181
Detroit, MI 48226-4342


Ashleys Flowers
12028 Venice Blvd
Los Angeles, CA 90066-3800


Asian Innovative Merchandising Corp
7F N079 Zhouzi St Neihu Dist
Taipei City,
Taiwan


Aspires Lifestyles Americas , Inc
515 King St, Suite 410
Alexandria, VA 22314


Aspiriant
101 2nd St 14th Fl
San Francisco, CA 94105


Asplund Anne
206 E Main
Negaunee, MI 49866


Assembly Brands Llc Dba W      P Design
110 Vista Centre Dr
Forest, VA 24551


Assent Compliance Inc
525 Coventry Rd
Ottawa, ON K1K 2C5
Canada


Asset Management Technologies Llc
17039 Kenton Dr, Suite 200
Cornelius, NC 28031
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 103 of 1518




Associated
Integrated Supply Chain Solutions
7954 Solution Ctr
Chicago, IL 60677-7009


Associated Cut Flower Co, Inc.
131 West 28th St
New York, NY 10001


Associated Material Handling Ind Inc
Integrated Supply Chain Soluti
7954 Solution Ctr
Chicago, IL 60677-7009


Associated Press
P.O. Box 414212
Boston, MA 02241-4212


Associates Inc
114 North Sunrise Ave, Ste A2
Roseville, CA 95661


Associates Inc
8265 Sierra College Blvd 304
Roseville, CA 95661


Association Of Corporate Counsel
1025 Connecticut Ave NW, Ste 200
Washington, DC 20036


Association Of Directory Publishers
P.O. Box 209
Traverse City, MI 49685


Assouline Publishing Inc
601 West 26th St, Ste 1810
New York, NY 10001


Aster Florist
185 Ferry Blvd
Stratford, CT 06615-6007
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 104 of 1518




Astra Florists Ltd
1778 Eglinton Ave W
Toronto, ON M6E 2H6
Canada


Astrazeneca Pharmaceuticals Lp
c/o Kidder Mathews Pms/4840 Ea
P.O. Box 34860
Seattle, WA 98124


At   T
208 South Akard St
Dallas, TX 75202


At   T
P.O. Box 5082
Carol Stream, IL 60197-5082


At   T
P.O. Box 5019
Carol Stream, IL 60197-5019


At   T
P.O. Box 5001
Carol Stream, IL 60197-5001


At Home By Casey
915 University Dr
Lancaster, SC 29720-9496


At T
P.O. Box 13134
Newark, NJ 07101-5634


At T
P.O. Box 5020
Carol Stream, IL 60197-5020


At T
P.O. Box 105262
Atlanta, GA 30348-5262
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 105 of 1518




At T
P.O. Box 105068
Atlanta, GA 30348-5068


At T
225 West Station Square Dr, Ste 4A
Pittsburgh, PA 15219-1122


At T
12900 Park Plaza Dr
Cerritos, CA 90703


At T
P.O. Box 5080
Carol Stream, IL 60197-5080


At T - Universal Biller
Re A/C 831-000-0019 013
P.O. Box 79112
Phoenix, AZ 85062-9112


At T Business Service
208 South Akard St
Dallas, TX 75202


At T Business Service
P.O. Box 105068
Atlanta, GA 30348-5068


At T Customer Care Center
225 West Station Square Dr, Suite 4A
Pittsburgh, PA 15219-1122


At T- Memphis   Miami
FKA Formerly Bell South
P.O. Box 2969
Omaha, NE 68103-2969


At T Teleconference Services
P.O. Box 2840
Omaha, NE 68103-2840
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 106 of 1518




At T-Prvd 800 Big Bill
P.O. Box 78045
Phoenix, AZ 85062-8045


Atascocita Lake Houston Florist
7556 Fm 1960 Rd E
Humble, TX 77346-3127


Atascosa County Tax Office
1001 Oak St
Jourdanton, TX 78026


Atascosa Garden Market    Flower Shop
1402 W Oaklawn Rd
Pleasanton, TX 78064-3828


Atelier Floral Suzanne Savard
3757 Levesque Blvd W
Laval, PQ H7V 1G4
Canada


Athas Florist
2210 Ella Blvd
Houston, TX 77008-2706


Athena S Flower Shop
2308 33rd St
Astoria, NY 11105-2417


Atipana Inc
7500 NW 25 St 100
Miami, FL 33122


Atipana Inc
P.O. Box 526824
Miami, FL 33152


Atkins Floral Depot
5906 Ole Hickory Ln
Atkins, VA 24311-3021
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 107 of 1518




Atkinson Florist
144 Flemingsburg Rd
Morehead, KY 40351-1556


Atkinson Florist
6-531 Atkinson Ave
Thornhill, ON L4J 8L7
Canada


Atkinson S Floral
93 E Croy St
Hailey, ID 83333-8407


Atkinson, Selina
610 Kimberley Lane
Streamwood, IL 60107


Atlantic Corporation Of Wilmington Inc
P.O. Box 60002
Charlotte, NC 28260


Atlas Copco Compressor Llc
1800 Overview Dr
Rock Hill, SC 29730


Atlas Copco Compressors Llc
48434 Milmont Dr
Fremont, CA 94538


Atlas Copco Usa Holdings Inc
3042 Southcross Blvd, Ste 102
Rock Hill, SC 29730


Atlas Die Llc
8573 Solution Ctr
Chicago, IL 60677-8005


Atlas Flowers Inc
2600 Nw 79th Ave
Miami, FL 33122
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 108 of 1518




Atlas Flowers Inc Farm Direct
DBA Golden Flowers
2600 Northwest 79th Ave
Miami, FL 33122


Atlas Flowers Inc Dba Golden Flowers
2600 N.W. 79 Ave
Miami, FL 33122


Atlas Vanlines Inc
P.O. Box 952340
St Louis, MO 63195-2340


Atlassian Pty Ltd
Level 6, 341 George St
Sydney, Nsw
Australia


Atlassian Pty Ltd Aka Atlassian Inc
1098 Harrison St
San Francisco, CA 94103


Atmore Florist
132 S Main St
Atmore, AL 36502-2446


Attalla Florist   Gifts
317 Cleveland Ave
Attalla, AL 35954-2708


Attanaphone, Phonsamay
8400 Coop Ave
Joliet, IL 60431


Atterro Inc
DBA Digital People
201 East 4th St, 8th Fl
Cincinnati, OH 45202
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 109 of 1518




Attitudes-N-Designs
7005 Main St
Houma, LA 70360-2850


Attorney General Of Ohio
Ohio Attorney General S Office
Consumer Protection Section
30 East Broad St 14th Fl
Columbus, OH 43215


Atwell Curtis   Brooks Ltd
204 Stonehinge Lane.
P.O. Box 363
Carlie Pl, NY 11514-0363


Au Jardin D Emilie
2-13941 Rue Saint Simon
Mirabel, PQ J7N 1P4
Canada


Auburn Flowers   Gifts
217 N College St
Auburn, AL 36830-4707


Auda Franchise Flower
319 Lexington Ave
Clifton, NJ 07011-2342


Audio Visual Innovations Inc
P.O. Box 62251
Baltimore, MD 21264-2251


Audio Visual Innovations Inc
P.O. Box 844612
Boston, MA 02284-4612


Auditor Of State
Unclaimed Property Division
1401 West Capitol Ave, Suite 325
Little Rock, AR 72201
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 110 of 1518




Audrey S Flowers   Gifts
1911 S Williamsburg Rd
Bassfield, MS 39421-9663


Audrey S Roses
1522 N Cir Dr
Colorado Springs, CO 80909-3023


Augeo Clo Inc
2561 Territorial Rd
Saint Paul, MN 55114


Augle, Stephen
7441 W 56th Pl
Summit, IL 60501


Augusta Sportswear
P.O. Box 532095
Atlanta, GA 30353-2095


Aunt Bee S Floral
1201 E Main St
Marion, KS 66861-1113


Aunt Tilly S Flower Barn
2415 Fisher Rd Ne
Salem, OR 97305-1238


Aurea Software Inc
401 Congress Ave 2650
Austin, TX 78701


Aurea Software Inc
P.O. Box 670699
Dallas, TX 75267-0699


Aurelio S Pizza Of Downers Grove Inc
Attn Cookie Radeke
940 Warren Ave
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 111 of 1518




Aurora Casket Co, Inc
Attn Marty Strohofer
P.O. Box 29
Aurora, IN 47001


Aurora Greenhouse
23-225 Industrial Pky S
Aurora, ON L4G 3V5
Canada


Aurora World Inc
8820 Mercury Lane
Pico Rivera, CA 90660


Ausencio, Primitivo
455 Joiner Pkwy, Apt 119
Lincoln, CA 95648


Austin S Flowers
8580 Holtville Rd
Wetumpka, AL 36092-7634


Austin, Demarcus
12625 W Cheery Lynn Rd
Avondale, AZ 85392


Authentic Floral Design
11400 Tecumseh Rd E, Unit 3
Windsor, ON N8N 1L7
Canada


Authoria Inc
DBA Peoplefluent Inc
300 5th Ave
Waltham, MA 02451


Authoritylabs Llc
2240 E Solano Dr
Phoenix, AZ 85016
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 112 of 1518




Autism Society Of America San Diego Ch
4699 Murphy Canyon Rd
San Diego, CA 92123


Automatic Building Controls Inc
3315 Algonquin Rd, Suite 550
Rolling Meadows, IL 60008


Automatic Data Processing Inc
5800 Winward Pkwy Ms-A321
Alpharetta, GA 30005


Automation Personnel Services Inc
P.O. Box 830941
Birmingham, AL 35283


Autumn Flourish
5924 S Kipling Pkwy, Ste A
Littleton, CO 80127-5554


Autumn Lilly Floral And Gifts
8 Creighton Russellton Rd
Russellton, PA 15076


Auw Ventures Inc
DBA Growers Logistic Services
P.O. Box 580
Watsonville, CA 95077-0580


Aux 1000 Fleurs
2450 Dessaulles St
St Hyacinthe, PQ J2S 2V1
Canada


Aux Prime Verts-Donnaconna
325 De L Eglise St
Donnacona, PQ G3M 2A2
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 113 of 1518




Ava Sue S Flowers
331 Hwy 51 N
Batesville, MS 38606-2338


Avalon Florist
121 Monterey Dr
New Hyde Park, NY 11040-1053


Avalon Park Florist
3680 Avalon Park East Blvd, Ste 115
Orlando, FL 32828-9374


Avangard Innovative Lp
11906 Brittmoore Park Dr
Houston, TX 77041


Avant Garden
242 E Calder Way
State College, PA 16801-4729


Avant Gardens
7220 SW 40th St
Miami, FL 33155-6632


Avas Flowers
373 S Main St
New City, NY 10956-3001


Avaya, Inc.
3795 Data Dr
Norcross, GA 30092


Avenue Florist
580 Silas Deane Hwy
Wethersfield, CT 06109-2217


Avenue Florist
842 Ford Ave
Wyandotte, MI 48192-3803
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 114 of 1518




Avenue Flowers   Gifts Inc
166 Elmora Ave
Elizabeth, NJ 07202-1148


Avenue Gardens Florist
403 Broad St W
Wilson, NC 27893-3822


Avenue J. Florist
1502 Ave J
Brooklyn, NY 11230-3791


Avenue Of Flowers
5558 E Kings Canyon Rd
Fresno, CA 93727-4526


Aversa S Flower Shop
812 Black Horse Pike
Glendora, NJ 08029-1504


Avery Imports
34 Clinton St
Batavia, NY 14020


Avery-Milenkovic, Whitley
7204 W 53rd St, Unit 2
Summit, IL 60501


Avio Flowers
822 Sheppard Ave W
North York, ON M3H 2T1
Canada


Avis Group Holdings Inc
Vehicle Damage Claims
P.O. Box 409309
Atlanta, GA 30384-93009
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 115 of 1518




Avis Group Holdings Inc
Vehicle Damage Claims
P.O. Box 652
Parsippany, NJ 07054


Avista Utilities
1411 E Mission Ave
Spokane, WA 99252-0001


Avon Carpet Cleaning   Janitorial Svcs
525 Fairfield Rd
East Windsor, NJ 08520


Avon Floral World
63 Genesee St
Avon, NY 14414-1219


Avon Florist
8100 E US Hwy 36, Ste Q
Avon, IN 46123-7953


Avvaru, Vasista
13448 Cool Lake Way
San Diego, CA 92128


Awakuni Tina A
44-098 Ikeanani Dr, Unit 723
Kaneohe, HI 96744


Awesome Blossom
7357 Greenback Ln
Citrus Heights, CA 95621-5530


Awesome Blossom
1 Pleasant St, Ste 11
Cohasset, MA 02025-1714


Awesome Blossoms
1427 E 8th St
Odessa, TX 79761-4802
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 116 of 1518




Awesome Blossoms Florist
180 Town Center Blvd, Ste 500
Jarrell, TX 76537-4009


Awg Price Chopper
Attn Lou Malaponti
5300 Speaker Rd
Kansas City, KS 66106


Awpc Inc
P.O. Box 2763
Matthews, NC 28106


Axiom Global Inc
295 Lafayette St, 7th Fl
New York, NY 10012-4020


Axis Insurance Company
11680 Great Oaks Way, Ste 500
Aplharetta, GA 30022


Ayala, Marcella
2522 S Trumbull Ave
Chicago, IL 60623


Ayala, Xavier
449 Bruce Rd
Lockport, IL 60441


Ayla S Floral Studio
417 W Orchard Ave
Ballwin, MO 63011-3274


AZ Dept Of Environmental Quality
1110 W Washington St
Phoenix, AZ 85007


Azadeh Khasoo
520 West Aldine Ave, Apt 204
Chicago, IL 60657
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 117 of 1518




Azap Regalos
Morelia 97 Roma Norte
Mexico City
Mexico


Azar Flrst Inc/Newport Beach Flrst     Gdn
19800 Macarthur Blvd, Ste F10
Irvine, CA 92612-2462


Azle Florist
409 Northwest Pkwy
Azle, TX 76020-3121


B   B Floral
1106 Scalp Ave
Johnstown, PA 15904-3037


B   B Flowers
623 S Pacific Ave
San Pedro, CA 90731-2629


B   H Flowers, Inc.
P.O. Box 250
3615 Foothill Rd
Carpinteria, CA 93014


B   L Mechanical Inc
P.O. Box 13189
Fresno, CA 93794-3189


B   W Floral Designs Inc
55 Hughes St
Danville, VA 24541


B G Floral And Events
103 S Hobart St
Pampa, TX 79065-6146
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 118 of 1518




B H   Foto    Electronics Corp
DBA   B H Photo Video
420   9th Ave
New   York, NY 10001


B Riley   Co Llc
11100 Santa Monica, Suite 800
Los Angeles, CA 90025


B S Flowers Plus
755 E Mount Morris St
Mount Morris, MI 48458-2006


B Z Floral   Gift
352 Clark Ave N
Kelliher, MN 56650


B2B Marketing Group
8105 Oakley Dr
Darien, IL 60565


Baack S Florists   Greenhouses
1842 Matador St
Abilene, TX 79605-5206


Babineau, Michele
6218 SE Windsor Ct
Portland, OR 97206


Babla Venu
138 Serangoon Ave 3 16-25
The Scala, 554475
Singapore


Baby Aspen
2700 Breckinridge Blvd
Duluth, GA 30096


Baby Needs Inc
P.O. Box 2197
Burlington, NC 27216
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 119 of 1518




Baby Needs Inc
P.O. Box 602951
Charlotte, NC 28260-2951


Baccarat Inc
36 Mayfield Ave
Edison, NJ 08837


Bachman S
6010 Lyndale Ave S
Minneapolis, MN 55419-2225


Backcountrycom
1678 West Redstone Ctr Driv, Ste 210
Park City, UT 84098


Backo Jeremiah Richard
6206 Chandler Dr
San Diego, CA 92117


Backroads Florist
1216 Nottely Dam Rd
Blairsville, GA 30512-3428


Backstage Florist
2010 N Plano Rd, Ste 107
Richardson, TX 75082-4403


Backyard Flower Shop
61 Orange St S
Clinton, ON N0M 1L0
Canada


Badalucca, Shea
19 Saint Regis Ave
Norwich, CT 06360-2528


Badin, Elias
800 the Mark Lane, 1101
San Diego, CA 92101
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 120 of 1518




Baflower
Calle B Mitre 1680
Buenos Aires
Argentina


Bag N Save
Attn Rick Goff
3003 N 108th St
Omaha, NE 68164


Bagoy S Florist
8250 Homer Dr
Anchorage, AK 99518-3365


Bagoy S Florist Inc
341 E Benson Blvd
Anchorage, AK 99503-4017


Bahk, Anita
13473 Tiverton Rd
San Diego, CA 92130


Bailey, Undra
11015 Raleigh
Westchester, IL 60154


Bailye, Kristina
3702 Squires Mill Rd
Joliet, IL 60431


Bain   Company Inc
Bank of America
P.O. Box 11321
Boston, MA 02211


Bain   Company, Inc.
131 Darmouth St
Boston, MA 02116
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 121 of 1518




Bake Me A Wish
211 East 43rd St, Suite 305
New York, NY 10017


Bake Me A Wish
P.O. Box 1547
New York, NY 10101-1547


Bake Me A Wish, Llc
303 5th Ave, Ste 2001
New York, NY 10016


Baked In The Sun
215 Bingham Dr
San Marcos, CA 92069


Baked In The Sun
2560 Progress St
Vista, CA 92081


Bakemark Usa Llc
Sacramento Branch P.O. Box 37
Pico Rivera, CA 90660


Baker   Mckenzie
Attorneys At Law
300 East Randolph St, Suite 5000
Chicago, IL 60601


Baker   Mckenzie Llp
2300 Trammell Com Center
2001 Ross Ave
Dallas, TX 75201


Baker Door Co Incdba Bejar Gate Co
8016 Raytheon Rd
San Diego, CA 92111


Baker S Acres Floral      Greenhouse
1002 N Wayne St
Angola, IN 46703-1011
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 122 of 1518




Baker S Flowers   Gifts
624 N Sawyer Rd
Kendallville, IN 46755-2566


Baker, Daniella
11178 Berryknoll St
San Diego, CA 92126


Baker, Tawonda
7550 Gladstone Dr, Unit 106
Naperville, IL 60565-1119


Bakit Lydia Brikti
781 Creekside Pl
Chula Vista, CA 91914


Balazic, Steve
2428 E 2659th Rd
Marseilles, IL 61341


Baldassaro, Aimee
39 Park Ave
Old Saybrook, CT 06475


Baldwin Park Florist
14607 Ramona Blvd, Ste A
Baldwin Park, CA 91706-3465


Baldwin, Tanya
1427 S 14th Ave
Maywood, IL 60153


Bales Tway
Attn Jodi Schultz
P.O. Box 958844
St Louis, MO 63195


Ballard Blossom Inc
1766 NW Market St
Seattle, WA 98107-5233
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 123 of 1518




Balloon Bouquets Plus
1795 Henderson Hwy
Winnipeg, MB R2G 1P3
Canada


Balloons   Bears
37-1925 Bowen Rd
Nanaimo, BC V9S 1H1
Canada


Balow, Karin
85 Hunters Trail
Madison, CT 06443


Baltimore County, Maryland
400 Washington Ave, Rm 152
Towson, MD 21204


Baltimore Florist
10 N Calvert St, Ste 123
Baltimore, MD 21202-1803


Bamboo Flowers
3280 Mcever Rd
Buford, GA 30518-1589


Banchet Flowers Inc
40 E Putnam Ave
Greenwich, CT 06830-5418


Bancrofts Flowers
416 W 12th St
Cedar Falls, IA 50613-3035


Bandapalle Mulinti, Rajasekhar
1306 South Finley Rd, Apt 1O
Lombard, IL 60148


Bandera, Roberto
2507 N Leclaire Ave
Chicago, IL 60639
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 124 of 1518




Bandola, Timothy
12920 Nordic Lane
Lemont, IL 60439


Bangert S Flowers Inc
8606 117th St
Richmond Hill, NY 11418-1713


Bangkok Intimex Co Ltd
72/1 Rajamontri Rd Bangphai Bangkhae
Bangkok Thailand 10160
Thailand


Bangkok Intimex Co Ltd
72/1 Rajamontri Rd
Banphai Bangkhae
Bangkok, 10160
Thailand


Bank Of America
P.O. Box 15731
Wilmington, DE 19886-5731


Bank Of America Merchant Services
135 S Lasalle St
Chicago, IL 60603


Bank Of America Merchant Services
P.O. Box 1256
Englewood, CO 80150


Bank Of America Na
150 North College St
Nc1-028-17-06
Charlotte, NC 28255


Bank Of America, Na
Attn Jared Mcclure
As Administrative Agent
901 Main St, Mail Code Tx1-492-14-12
Dallas, TX 75202-3714
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 125 of 1518




Bank Of America, Na
Attn Jared Mcclure, As Lender,
L/C Issuer   Swing Line Lender
901 Main St, Mail Code Tx1-492-14-12
Dallas, TX 75202-3714


Bank Of America, Na
Attn John Schuessler, As Lender,
L/C Issuer   Swing Line Lender
135 South Lasalle St, Ste Ll18
Chicago, IL 60603


Bank Of America, Na
Attn Anthea Del Bianco
As Administrative Agent
1455 Market St, 5th Fl
San Francisco, CA 94103


Bank Of Montreal
Attn Karen Hearn
3100 Howard Ave
Windsor, ON N8X 3Y8
Canada


Bank Personnel Inc
2100 N Hwy 360, Ste 100
Grand Prairie, TX 75050


Banks, Lisa
4334 N Hazel St, Apt 408
Chicago, IL 60613


Banner Personnel Service Inc
7425 Janes Ave, Suite 201
Woodridge, IL 60517


Bannock County Treasurer
P.O. Box 4626
Pocatello, ID 83205
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 126 of 1518




Bar Green Inc
619 E Westinghouse Blvd
Charlotte, NC 28273


Baraboo Floral Inc
1406 East St
Baraboo, WI 53913-1499


Barajas, Gema
3034 S Albany Ave
Chicago, IL 60623


Barb s Grower Direct Flwrs Fredericton
1168 Smythe St
Fredericton, NB E3B 3H5
Canada


Barb S Iris Floral Boutique
727 W Mount Houston Rd
Houston, TX 77038-3905


Barb Tourtillotte Illustration
2128 Sahalee Dr E
Sammamish, WA 98074


Barbara Agerter
c/o Watercolors For Lita S Chi
4909 Weatherhills Rd Sw
Rochester, MN 55902


Barbara S Custom Floral
1 Old Newport St
Nanticoke, PA 18634-1310


Barbara S Florist
406 W Montgomery St
Villa Rica, GA 30180-1806


Barbara S Flower Shop
1146 US Hwy 43
Winfield, AL 35594-5006
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 127 of 1518




Barber S Florist   Greenhouses
832 N Main St
Jacksonville, IL 62650-1352


Barbosa, John
1137 SW 7th St,   3
Miami, FL 33130


Barbur Floral Shop
130 N 5th St
Geneva, NE 68361-1901


Barcodes Llc
200 West Monroe, 10th Fl
Chicago, IL 60606


Bards Proucts Inc
1427 Armour Blvd
Mundelein, IL 60060


Bardstown Florist And Gifts
226 N 3rd St, Ste B
Bardstown, KY 40004-1579


Bardwell S Florist Inc
8820 Sunland Blvd
Sun Valley, CA 91352-2840


Baringer Floral Inc
287 E Mcclain Ave
Scottsburg, IN 47170-1823


Barker, John
764 Archer St
San Diego, CA 92109


Barlow Florist
109 W State St, 111
Hastings, MI 49058-1834
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 128 of 1518




Barnes Michael J
1313 Gull Ct
Carlsbad, CA 92011


Barnes, Teresa
2196 N Roland Dr
Glendale Heights, IL 60139


Barnhardt, Shannon
9934 Connell Rd
San Diego, CA 92131


Barnhart, Steven
1 West Onwentsia Rd
Lake Forest, IL 60045


Barone S Flowers
191 San Felipe Rd, Ste J
Hollister, CA 95023-3036


Baroness Floral Design Ltd
8001 Weston Rd
Woodbridge, ON L4L 9C8
Canada


Baronhr Technical Llc
Assignee For Baronhr LLC
P.O. Box 4738
Houston, TX 77210-4738


Barr Management Ltd
6408 North Western Ave
Chicago, IL 60645


Barrington Media Group Llc
4 Research Dr, Ste 303
Shelton, CT 06484
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 129 of 1518




Barry Callebaut USA LLC
28543 Network Pl
P.O. Box 28543
Chicago, IL 60673-1285


Barry Kathleen A
15985 Avenida Villaha, Unit 14
San Diego, CA 92128


Barry S Floral Shop Inc
176 S Mountain Blvd
Mountain Top, PA 18707-1938


Barstow Flower   Bridal Boutique
1910 W Main St
Barstow, CA 92311-3701


Bart J Hassam
1502/348 Water St
Fortitude Valley, Qld 4006
Australia


Bartek, Michele
82 Longview St, 19
Waterford, CT 06385


Barth S Florist
271 N State Route 2
New Martinsville, WV 26155-2203


Bartlett, Caren
142B Boston Post Rd
Old Saybrook, CT 06475


Bartolomei, Cassidy
5130 La Jolla Ave
San Diego, CA 92109


Barton S Flowers
1722 St Michaels Dr, Ste H
Santa Fe, NM 87505-7650
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 130 of 1518




Barton S Flowers   Bake Shop Llc
311 S 2nd Ave
Elizabeth, PA 15037-1413


Barton, Jason
1035 Broadway, 3
Somerville, MA 02144


Bartz Viviano Flowers     Gifts
4505 Secor Rd
Toledo, OH 43623-4237


Barudan America Inc
30901 Carter St, Ste A
Solon, OH 44139-3519


Basile, Teresa
604 S Ardmore Ave
Villa Park, IL 60181


Basket Place
825 Farmington Ave
Bristol, CT 06010-3922


Basley S Florist
94 Soloman Dr
Jeffersonville, GA 31044-4040


Bassanin De Caycedo, Rossana
11398 NW 83rd Way
Doral, FL 33178-1792


Batavia Stage Coach Florist
26 Batavia City Ctr
Batavia, NY 14020-2107


Bates Flowers By Dzyne
813 4th Ave
Grinnell, IA 50112-2042
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 131 of 1518




Batesville Casket Company
1 Batesville Blvd
Batesville, IN 47006


Batesville Casket Company, Inc
One Batesville Blvd
Batesville, IN 47006


Bath County Florist
37 S Court St
Owingsville, KY 40360


Batista Reis Flores Online
Centro Comercial Transplantas Chac 54
Brasilia D F
Brazil


Batres, Celene
5312 S Sawyer Ave
Chicago, IL 60632


Battery Solutions Inc
2618 North Ogden, Ste 105
Mesa, AZ 85215


Battery Solutions Llc
4930 Holtz Dr
Wixom, MI 48393


Battery Solutions Llc
5900 Brighton Pines Ct
Howell, MI 48843


Bauchman, Erin
13557 Golden Elm Lane
San Diego, CA 92129


Baumann, Jennifer
1719 North Hoyne Ave
Chicago, IL 60647
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 132 of 1518




Baumgardner, Mylinh
13341 Entreken Ave
San Diego, CA 92129


Baurac, Matthew
140 Ann St, 4
Clarendon Hills, IL 60514


Bay Alarm Company
P.O. Box 7137
San Francisco, CA 94120-7137


Bay Baby Produce Inc
20282 Conway Frontage Rd
P.O. Box 2429
Mount Vernon, WA 98273


Bay Bouquets
218 E Main St
Aledo, IL 61231-1532


Bay City Electric Works Inc
P.O. Box 32993
Phoenix, AZ 85064


Bay City Flower Co Inc
2265 Cabrillo Hwy 50
Half Moon Bay, CA 94019


Bay City Flower Co Inc
2265 Cabrillo Hwy 50
P.O. Box 186
Half Moon Bay, CA 94019


Bay Flowers
452A Government St
Mobile, AL 36602-2320


Bayne, Shannon
3839 North Cumberland Ave
Chicago, IL 60634
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 133 of 1518




Bayouside Florist   Gifts
5228 Hwy 56
Chauvin, LA 70344-3304


Bayport Flower Houses Inc
940 Montauk Hwy
Bayport, NY 11705-1612


Bayshore Flowers Inc
100 Bayshore Dr
Nepean, ON K2B 8C1
Canada


Bayside Florist And Gifts Of Port St Joe
208 Reid Ave
Port St Joe, FL 32456-1824


Bayside Just Because Floral And Gifts
4310 Shoreline Dr
Spring Park, MN 55384-9722


Baysore S Flower Shop Llc
301 Reading Rd
Mason, OH 45040-1511


Bayview Fancy Flowers
1213 Bayview Ave
Toronto, ON M4G 2Z8
Canada


Bayview Florist
6256 3rd St
San Francisco, CA 94124-3110


Bayview Florist
2711 Zion Rd
Northfield, NJ 08225-1052


Bazaarvoice
11921 N Mopac Expressway, Ste 420
Austin, TX 78759
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 134 of 1518




Bazaarvoice Inc
P.O. Box 671654
Dallas, TX 75267-1654


Bbva Compass Bank
Attn Delores Allen
8080 N Central Expressway, Ste 400
Dallas, TX 75206


Bct Consulting Inc
440 W Fallbrock Ave 111
Fresno, CA 93711


Bdo Usa Llc
770 Kenmoor Southeast, Suite 300
Grand Rapids, MI 49546


Be Equipment Inc
1775 Wentz Rd
Quakertown, PA 18951


Be Spoke Custom Florals
244A Craven St
New Bern, NC 28560-2152


Beachwood Flower Shop
1916 Queen St E
Toronto, ON M4L 1H5
Canada


Beacon Hill Staffing Group Llc
200 West Madison, Suite 1100
Chicago, IL 60606


Beadle Floral And Landscaping
906 S 8th St
Aberdeen, SD 57401-5829


Beads   Blooms
78 N Jebavy Dr
Ludington, MI 49431-1918
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 135 of 1518




Beagan, Corinne
E10077 Buckhorn Rd
Reedsburg, WI 53959


Beaird Inc
DBA Beaird Group
236 South Washington St, Suite 208
Naperville, IL 60540


Bealls Florist
9805 Main St, Ste 203
Damascus, MD 20872-2079


Bear Lake Watch
Attn Claudia Cottle
P.O. Box 205
St Charles, ID 83272


Bear S Garden Florist
13769 Mono Way, Ste F
Sonora, CA 95370-8861


Bearing Headquarters Company
P.O. Box 6267
Broadview, IL 60155-6267


Beasley S Floral Llc
38 Eswin St
Cincinnati, OH 45218-1405


Beau Ingram
1265 White Pine Lane
Lincoln, CA 95648


Beauchamp, Shane
7170 Tanner Court
San Diego, CA 92111
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 136 of 1518




Beaudry Flowers Ottawa-Gatineau
505 Industrial Ave
Ottawa, ON K1G 0Z1
Canada


Beaufort County Treasurer
Po Draw 487
Beaufort, SC 29901


Beaulieu, Rebecca
10220 Bordelon St
San Diego, CA 92124


Beaumont Unique Flowers
715 Beaumont Ave
Beaumont, CA 92223-5951


Beautiful Blooms By Asia
328 W Main St
Thibodaux, LA 70301-5420


Beautiful Blooms Florist
798 Yonkers Ave, Ste A
Yonkers, NY 10704-2030


Beautiful Floral
1049 W Busch Blvd
Tampa, FL 33612-7703


Beautiful Flower And Coffee
Calle 68 San Francisco
Panama City
Panama


Beautiful Flowers And Gift Llc
3170 Polaris Ave, Ste 35
Las Vegas, NV 89102-8322


Beaver Branch Florist
918 Milford Harrington Hwy
Milford, DE 19963-5310
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 137 of 1518




Beaver Creek Florist
13-50 Lockridge Ave
Markham, ON L3R 8X4
Canada


Beaver Paper
P.O. Box 936183
Atlanta, GA 31193


Beaver Paper
P.O. Box 890295
Charlotte, NC 28289-0295


Beavex Inc
3715 Northside Pkwy
Northcreek 200, Ste 300
Atlanta, GA 30327


Becker Florists Inc.
1335 1st Ave N
Fort Dodge, IA 50501-4203


Becker S Florist   Greenhouse
6 Mulberry St
Cambridge City, IN 47327-1005


Beckloff, Maryann
53 High St, Apt A
Clinton, CT 06413


Beckman S Florist
364 Larkfield Rd
East Northport, NY 11731-2905


Becks Florist Inc
105 E Washington St
East Peoria, IL 61611-2527


Becky S Bowkays   Gifts
1217 Walnut St
Greenup, KY 41144-1158
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 138 of 1518




Becky S Floral   Gift Shoppe
719 S Front St
Mankato, MN 56001-3804


Becky S Flower Basket Llc
723 Robbins Ave
Falmouth, KY 41040-1517


Becky Sheehan
c/o Ftd Inc
3113 Woodcreek Dr
Downers Grove, IL 60515


Become Inc
2470 Winchester Blvd, Ste D
Campbell, CA 95008


Becoming Jewelry
22 Main St, Unit B
Kennebunk, ME 04043


Bedazzle   More Flower   Gift Shop
106 W Gravis St
San Diego, TX 78384-2640


Bedhead Pajamas/Renee Claire Inc
3641 10th Ave
Los Angeles, CA 90018


Bedminster Florist   Greenhouse Inc
15 Tuttle Ave
Bedminster, NJ 07921


Bee Flowers
2637 E Allegheny Ave
Philadelphia, PA 19134-5131


Bee Haven Floral   Gifts Llc
809 Walnut St
Ravenswood, WV 26164-1650
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 139 of 1518




Bee S Flowers
14398 Union Ave
San Jose, CA 95124-2815


Beecher Florist
500 W Indiana Ave
Beecher, IL 60401-3695


Beehive Florist
201 W Baker Rd
Baytown, TX 77521-2339


Beehive Florist   Gifts Llc
903 S Main St
Salem, MO 65560-1638


Beehive Handmade Llc
1 West St, 3 Fl
Fall River, MA 02720


Behind The Scenes Inc
9888 Waples St
San Diego, CA 92121


Behrens, Priscilla
4N145 Lake Eleanor Dr
Wayne, IL 60184


Bel Aire Flowers
11222 W Greenfield Ave
West Allis, WI 53214-2240


Bel Promo
12610 Northwest 115 Ave
Medly, FL 33178


Belanger, Nadine
22 Hartford Ave
Newington, CT 06111
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 140 of 1518




Belardi Ostroy Llc
32 Broadway 32nd Fl
New York, NY 10006


Belcaro Group Inc/Shopathomecom
5575 Dtc Pkwy, Ste 300
Greenwood Village, CO 80111


Belden S Florist
3412 S Dixie Hwy
West Palm Beach, FL 33405-1951


Believe Flowers Llc
324 S Federal Hwy
Dania Beach, FL 33004-4102


Belinda S Flowers
316 Oakvale Rd
Princeton, WV 24740-3829


Bell Bay Florists
4306 Bell Blvd
Bayside, NY 11361-2865


Bell Canada
5099 Creekbank Rd
Mississauga, On L4W 5N2
Canada


Bell Canada
Case Postale 8713
Succ Centre-Ville
Montreal, PQ H3C 3P6
Canada


Bell Canada
Customer Payment Centre
P.O. Box 3650 Station Don Mills
Toronto, ON M3C 3X9
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 141 of 1518




Bell Litho Inc
1700 Crossen Ave
Elk Grove, IL 60007


Bella Fiori Flower Shop
1888 E Lincoln Hwy
New Lenox, IL 60451-3863


Bella Flor
574 Calle Teniente Cesar L Gonzalez
San Juan
Puerto Rico


Bella Flor Campinas
Ave Tancredo Neves 1040
Campinas
Brazil


Bella Florist   Gifts
5476 Dixie Hwy, Ste A
Waterford, MI 48329-1690


Bella Rosa Florist
4701 Old Canoe Creek Rd
Saint Cloud, FL 34769


Bella Rose
303 E Foothill Blvd, Ste F
Rialto, CA 92376-5100


Bella S Floreria
Calle Insurgentes 33 L-88
Guadalajara
Mexico


Bellamy Flowers
5B-7955 Financial Dr
Brampton, ON L6Y 0B4
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 142 of 1518




Bellbloom Flowers
2194 Ogden Ave
Aurora, IL 60504-7215


Belle Fleur
333 Alcazar Ave
Coral Gables, FL 33134-4301


Belle Flowers Gifts   Decor
619 State St
Belle Fourche, SD 57717-1418


Belleek Pottery Ltd
3 Main St Belleek
Co Fermanagh, Bt93 3Fy E
Ireland


Bellevue Avenue Florist
1300 Bellevue Ave
Daytona Beach, FL 32114-3937


Bellissimi Fiori
545 Titus Ave
Rochester, NY 14617-3538


Bellissimos Flowers And Gifts
4412 E 7th St
Long Beach, CA 90804-4320


Bells   Bows
118 W Martin St
Martinsburg, WV 25401-3310


Bells Flower Corner
1335 Monroe Ave
Charleston, IL 61920-2260


Bellsouth Telecommunications Llc
P.O. Box 105262
Atlanta, GA 30348-5262
  Case 19-11240-LSS     Doc 31       Filed 06/03/19   Page 143 of 1518




Bellville Florist
205 S Tesch St
Bellville, TX 77418-2331


Bellville Flowers   Gifts
72 Main St
Bellville, OH 44813-1021


Belly Food Style
541 Santa Clara Ave
Venice, CA 90291


Belly S Flowers Parties      Gifts
11342 Tamiami Trl E
Naples, FL 34113-7750


Belma S Precious Flowers
1517 Mill Bay Rd, Ste 1
Kodiak, AK 99615-6242


Belmar Floral Events
1860 Mellwood Ave, Ste 187
Louisville, KY 40206-1033


Belmar Florist   Greenhouses
706 10th Ave
Belmar, NJ 07719-2709


Belmont Park Entertainment Llc
3146 Mission Blvd, Ste F
San Diego, CA 92109


Belmont White Rose Flowers      Gifts
2711 E Broadway
Long Beach, CA 90803-5431


Beloit Floral Co.
1205 E Cranston Rd
Beloit, WI 53511-2543
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 144 of 1518




Belt Power Llc
P.O. Box 306103
Nashville, TN 37230-6103


Beltway Blossom Shop
6098 Greenbelt Rd
Greenbelt, MD 20770-1019


Ben   Neva S Flowers
201 N Waldrip St
Grand Saline, TX 75140-1545


Ben Knight   Associates Inc
3400 South Tryon St
Charlotte, NC 28217


Ben S Flower Shop
9518 4th Ave
Brooklyn, NY 11209-7302


Benchmark Mechanical Services
P.O. Box 546
Memphis, TN 38101


Bender Gardens
1341 Mountain Springs Dr
Stroudsburg, PA 18360-9880


Beneficial Solvents    Env Services
7350 Swede Bottom Rd
Houston, MN 55943


Beneplace Inc
P.O. Box 203550
Austin, TX 78720


Beneva Solutions
6981 Curtiss Ave, Suite 8
Sarasota, FL 34231
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 145 of 1518




Benjamin E Lavin
912 Pleasant Grove Blvd
Roseville, CA 95678


Benjamin Walden Creations
20187 NW Evans Ave
Blountstown, FL 32424-1369


Benjamins Botaniska Ab
Lundagatan 40A
Stockholm, 11727
Sweden


Bennett   Bennett Special Wines Inc
802 West Washington Blvd
Chicago, IL 60607


Bennett Floral
3914 Broadway St
Galveston, TX 77550-3822


Bennett S Jonesboro Flowers       Gifts
612 Southwest Dr
Jonesboro, AR 72401-5859


Bennett, Marion
361 Winslow Way
Lake In the Hills, IL 60156


Benny S Florists   Greenhouses
748 S Market Blvd
Chehalis, WA 98532-3401


Benny S Flowers
4349 Dorchester Rd
Norton, VA 24273


Benson, Cody
9040 Dell Court
Hickory Hills, IL 60457
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 146 of 1518




Benson, David
5268 Pitts Rd
Webster, IN 47392


Benson, Jennifer
4486 Hortensia St
San Diego, CA 92103


Benson, Jessica
413 Upper North Rd
Highland, NY 12528


Bentley, Leslie
1812 Jack Pine Way
Lockport, IL 60441


Benz Zamora
10618 Magnolia Blvd B
N Hollywood, CA 91601


Beresford Margie
40294 Calle Real
Murrieta, CA 92563


Beresford Margie
24395 Village Walk Pl 211
Murrieta, CA 92562


Bereskin   Parr Llp
Attn Janice Bereskin
Scotia Plz, 40 King St W, 40th Fl
Toronto, ON M5H 3Y2
Canada


Beretania Florist
1293 S Beretania St
Honolulu, HI 96814-1597


Berg, Jeffrey
605 N Blanchard St, Apt 2-N
Wheaton, IL 60187-4475
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 147 of 1518




Berger Kahn
Attn Dale Amato
Re Hartford Casualty Insurance Company
10085 Carroll Canyon Rd, Ste 210
San Diego, CA 92131


Berger Kahn
Attn Dale Amato
Re Hartford Ins Company of the Midwest
10085 Carroll Canyon Rd, Ste 210
San Diego, CA 92131


Berger Kahn
Attn Dale Amato
Re Hartford Fire Insurance Company
10085 Carroll Canyon Rd, Ste 210
San Diego, CA 92131


Beringer, Joseph
13325 Allyn St
Plainfield, IL 60585


Berkeley Florist
102 West St
Moncks Corner, SC 29461-4122


Berkley International Packaging
2725 E El Presidio St
Carson, CA 90810


Berlin Blossom Shoppe
136 S White Horse Pike
Berlin, NJ 08009-2347


Berman S Flowers
1448 Lewis St
Kingsburg, CA 93631-1919


Bermudez, Omar
2957 W Pershing Rd
Chicago, IL 60632
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 148 of 1518




Bernadette Publ
3113 Woodcreek Dr
Downers Grove, IL 60515


Bernal, Santiago
4348 Cascada Cir
Cooper City, FL 33024


Bernard Tessier Fleuriste
533 Principale St
Lachute, PQ J8H 1Y6
Canada


Bernard White
P.O. Box 851202
Mesquite, TX 75185-1202


Bernardo De La Isla O Neil
Sanchez De Bustamante 2640
8A Capital Federal
Buenos Aires, CP 1425
Brazil


Bernardo S Flower Shop
2045 Garnet Ave, Apt D
San Diego, CA 92109-3580


Bernas, Nicole
0N457 Feece Ct
Geneva, IL 60134


Bernie S Barn Greenhouse     Florist
2275 Branchton Rd
Hilliards, PA 16040-2307


Bernie S Floral   Vintage Gardens
775 Chapell Dr, Ste C
Monett, MO 65708-9601
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 149 of 1518




Berry   Berry Floral
207 Water St
Gardiner, ME 04345-2111


Berry Patch
164 N 4th St, Apt B
Montpelier, ID 83254-1519


Berry S Flowers
7710 Fegenbush Ln
Louisville, KY 40228-1708


Bert Piccirillo
3113 Woodcreek Dr
Downers Grove, IL 60515


Bertha S Flower Shop
103 W Chickasaw St
Brookhaven, MS 39601-3314


Berwick Floral And Gift
201 W 2nd St
Berwick, PA 18603-4715


Berwyn S Violet Flower Shop
6704 16th St
Berwyn, IL 60402-1325


Beryls Bloomers Flowers
104-1501 Dunmore Rd SE
Medicine Hat, AB T1A 1Z8
Canada


Best Bouquet Rosery Florist
3-116 Broadway Ave SE
Redcliff, AB T0J 2P0
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 150 of 1518




Best Buds Ltd
11 Fairway Ave
Kingston Jamaica
Jamaica


Best Farms Sas
Av 15N 119 - 43 of 303
Santefe De Bogota
Colombia


Best Friends Specialties
5 C St
Haines City, FL 33844-5029


Best National Services
P.O. Box 242490
Charlotte, NC 28224-2490


Best Sub Technologies Co Limited
Rm 810 Exchange Square No 268
Dongfeng Zeng Rd Yuexiu District
Guangzhou, 510030
China


Best Transportation Services Inc
1020 Davey Rd 800
Woodridge, IL 60517


Best Western International Inc
P.O. Box 53505
Phoenix, AZ 85072-3505


Bestbuys/Cdna Interactive Llc
50 SW 10th St, Ste 510
Miami Beach, FL 33130


Betancourt, Luz M
2851 S Tripp, 2
Chicago, IL 60623
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 151 of 1518




Beth S Florist
202 NE Main St
Vidalia, GA 30474-3732


Bethesda Florist Inc
4934 Saint Elmo Ave
Bethesda, MD 20814-6055


Bethpage Florist
584 Stewart Ave
Bethpage, NY 11714-2702


Better Business Bureau Of Chicago And
Northern Illinois, Inc
330 North Wabash, Suite 3120
Chicago, IL 60611


Betty Ervin-Robinson
3113 Woodcreek Dr
Downers Grove, IL 605151


Betty J S Florist
6 S Bluford Ave
Ocoee, FL 34761-2757


Betty S Flower Box
702 Central Ave
Estherville, IA 51334-2243


Betty S Flower Shop
1701 SW Military Dr
San Antonio, TX 78221-1430


Betty S Flowers   Gifts
903 S Hwy 377
Aubrey, TX 76227-5536


Betty S Flowers And Gifts
531 Main St
Watsonville, CA 95076-4301
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 152 of 1518




Bev S Bloomers Inc
34951 Creekside Ln
Ronan, MT 59864-8745


Bev S Floral    Gifts
492 Division St
Stevens Point, WI 54481-1836


Bevan, Cheryl
1254 Flagstone Square
Westerville, OH 43081


Beverage Law Group
556 Commercial St
San Francisco, CA 94111


Beverly Coat Hanger Co
35 Ingpld Rd
Burlingame, CA 94010


Beverly Gorecki
3113 Woodcreek Dr
Downers Grove, IL 60515


Beverly S Floral   Gifts
307 W Main St
Batavia, NY 14020-1307


Beverly S Florist
3200 S Cooper St, Ste 109
Arlington, TX 76015-2344


Beverly S Florist
103 Everett Sq
Fort Valley, GA 31030-3727


Beverly S Flowers
158 Noble Ave
Pittsburgh, PA 15205-2844
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 153 of 1518




Bevs Baskets   Bows
502 N Main St
Carrollton, IL 62016-1027


Bevsflowers.Com
112 Cooperative Way
Kalispell, MT 59901-2386


Bey-Berk International
9145 Deering Ave
Chatsworth, CA 91311


Bey-Berk International
9145 Deering Ave
Chartsworth, CA 91311


Beyond Aloha Flowers   Gift Baskets
2511 Fairbanks St, Ste B
Anchorage, AK 99503-2821


Beyond Work Inc
1754 Technology Dr, Suite 242
San Jose, CA 95110


Bfl Canada Risk And Insurance Services
181 University Ave, Suite 1605
Toronto, ON M5H 3M7
Canada


B-Fresh Floral Inc
P.O. Box 480
Carpinteria, CA 93014


Bg Staffing Llc
A Division of Bg Staffing
P.O. Box 803312
Dallas, TX 75380


Bhatt, Kaushal
820 Beaumont Dr, Apt 207
Naperville, IL 60540-2009
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 154 of 1518




Biadglegn, Yosef
5328 Repecho Dr, Apt 102
San Diego, CA 92124


Biala, Duane
416 Independence Lane
Bolingbrook, IL 60440


Bicco Farms Sas
Carreras 14, 79-78
Oficina 604
Bogota Dc, CS 110221


Bice S Florist
650 W Bedford Euless Rd
Hurst, TX 76053-3951


Bicoastal Rogue Valley Llc
DBA Krwq, Kmed, Kifs, Kldz, Kzze
3624 Avion Dr
Medford, OR 97504


Biehl   Biehl
325 East Fullerton Ave
Carol Stream, IL 60188


Big Apple Florist
228 E 45th St Frnt A
New York, NY 10017-3303


Big Brothers Big Sisters Of SD Cnty
8515 Arjons Dr, Ste A
San Diego, CA 92126


Big Buds Florist
16308 Poplar Tent Rd
Huntersville, NC 28078-4619


Big L Brands Inc
7750 NE Spanish Trail Ct
Boca Raton, FL 33487
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 155 of 1518




Big L Brands, Inc Dba Molly You
1314 Early St
Sac City, IA 50583


Big Shoulders Digital Video Prod
875 N Michigan Ave, Suite 3750
Chicago, IL 60611


Big Time Flowers
13600 Coral Way
Miami, FL 33175-6356


Bigdates.Com Inc
2694 Bishop Dr, Suite 211
San Ramon, CA 94583


Bigdatescom, Inc
DBA Bigdates Solutions, Inc
154 E Prospect Ave, Ste B
Danville, CA 94526


Bill Doran Company
619 W.Jefferson St
Rockford, IL 61103


Bill O Brien
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Bill S Flower Tree
305 Washington St Sw
Albany, OR 97321-2220


Bill S Flowers   Gifts
205 S Washington St
Bolivar, TN 38008-2720


Bill S Flowers   Gifts
19775 Main St E
Huntingdon, TN 38344-3925
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 156 of 1518




Bill S Grove Florist    Gifts
103 S Northwest Hwy
Palatine, IL 60074-6232


Bill s House Of Flowers     2007   Ltd
712 Broadway Ave
Saskatoon, SK S7N 1B4
Canada


Bill S Produce Inc
2001 North Indiana Ave
Griffith, IN 46319


Billups Inc
P.O. Box 3558
Portland, OR 97208-3558


Billy W Coopwood
4630 Alexander Rd
Olive Branch, MS 38654


Bi-Lo Corner Floral
410 E Young Ave
Warrensburg, MO 64093-1239


Bilotto Francesco B
101 W End Ave, Apt 6M
New York, NY 10023


Binder, Alexandra
3160 Compton Rd
Aurora, IL 60504


Binley Florist Inc
773 Quaker Rd
Glens Falls, NY 12804-3959


Birch Flower Shop
719 South St
Roslindale, MA 02131-1704
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 157 of 1518




Birchmount Florist
743 Birchmount Rd
Scarborough, ON M1K 1R5
Canada


Bird Florist
526 Ave E
Danville, PA 17821-7647


Bird Of Paradise Flowers
231 Mill St
Bristol, PA 19007-4808


Birtcher, Shelby
804 Chestnut St, Unit B
Deerfield, IL 60015


Bishop, Amy
140 S Wood Dale Rd, Lot 88
Wood Dale, IL 60191


Bishop, Gregory
9725 Karlov Ave
Oak Lawn, IL 60453


Bita Florist
247 W Broadway W
Vancouver, BC V5Y 1P5
Canada


Bittner-Long Floral And Greenhouse
339 Stoystown Rd
Somerset, PA 15501-1608


Bivans Electric Inc
P.O. Box 814
Claremont, CA 91711


Bixby Knolls
3901 Long Beach Blvd
Long Beach, CA 90807-2614
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 158 of 1518




Biz2Bizmarketingcom
630 Ash St
San Diego, CA 92101


Bizco Inc
7950 O St
Lincoln, NE 68510


Bizprint Solutions
1779 Seefried Lane
Blackfoot, ID 83221


Bizrate Insights Inc
12200 W Olympic Blvd , Ste 300
Los Angeles, CA 90064


Bizzy Bea Flower   Gift
907 S John Redditt Dr
Lufkin, TX 75904-4326


Bj S Creations   Catering
855 Fairview Church Rd
Fountain Inn, SC 29644-7400


Bjornestad, Anna
541 N Wall St
Coos Bay, OR 97420


Black Box Resale Services
P.O. Box 775140
Chicago, IL 60677-5140


Black Forest Floral
3420 Olton Rd
Plainview, TX 79072-6604


Black Forest Flowers And Gifts
3426 Tampa Rd
Palm Harbor, FL 34684-3530
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 159 of 1518




Black Ice Software
950 Peninsula Corp Cir, Ste 2017
Boca Raton, FL 33487


Black Ice Software Llc
950 Peninsula Corporate Cir, Suite 2017
Boca Raton, FL 33487


Black Lake Wood Products Llc
P.O. Box 69
Richland, MI 49083


Black Mountain Floral Center
204 Black Mountain Ave
Black Mountain, NC 28711-3405


Black S Flower Shop
566 Pine St
Hartford, WI 53027-1032


Blackwell, Burke   Ramsey Pc
111 Monument Cir, Suite 452
Indianapolis, IN 46204


Bladow, Callie
200 Baltic Cir, Apt 236
Redwood City, CA 94065


Bladow, David
200 Baltic Cir, Unit 236
Redwood City, CA 94065


Blair Floral    Gifts
114 Urberg St
Blair, WI 54616


Blair S Bo-Kay Florist   Gifts
4751 New Hwy 68
Madisonville, TN 37354-2143
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 160 of 1518




Blair S Florist Shoppe
3001 Concord Rd
Aston, PA 19014-2951


Blair, Brenda
1006 Churchill Dr
Bolingbrook, IL 60440


Blairstown Country Florist
115 State Route 94
Blairstown, NJ 07825-2209


Blaisdell   Songey Inc
474 Roland Way
Oakland, CA 94621


Blake Gantney
5781 Hughes St
San Diego, CA 92115


Blanchard, Christopher
7163 Central Ave
Lemon Grove, CA 91945


Blanche Darby Florist
581 Belle Station Blvd
Mt Pleasant, SC 29464-8218


Blank, Susan
1605 Thames Court, Unit A
Wheaton, IL 60189


Blankie Tails Inc
1436 Wells Dr, Ste 1
Bensalem, PA 19020


Blas, Lynne
6956 Weller St
San Diego, CA 92122
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 161 of 1518




Bleacher Report Inc
P.O. Box 533139
Charlotte, NC 28290-3139


Bleakley Sean
295 S Hudson Ave, Apt 6
Pasadena, CA 91101


Blick Art Supplies
6910 Eagle Way
Chicago, IL 60678-1069


Bliss Floral
751 7th St
Cushing, TX 75760-4779


Bliss Floral   Gifts Llc
737 W Washington St
Millstadt, IL 62260-1012


Block House
5020 W 73rd St Box 2131
Bedford Park, IL 60499


Block, Josef
14709 SW 102nd Terrace
Miami, FL 33196


Bloemen Trading
Calle 100, 19A-50
Bogota
Colombia


Blog Meets Brand Llc
333 Beech Spring Rd
South Orange, NJ 07079


Bloom N Grow
9955 El Camino Real
Atascadero, CA 93422-5572
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 162 of 1518




Bloom Babes
1819 South Tremont St
Oceanside, CA 92056


Bloom By Doyle S
4925 Boonsboro Rd
Lynchburg, VA 24503-2240


Bloom Couture Floral Art
8404 Preston Rd, Ste 204
Plano, TX 75024-3345


Bloom Floral Designs
408 Central Ave N, Ste A
Faribault, MN 55021-5227


Bloom N House
116 E Main St
Beulah, ND 58523-6656


Bloomberg Finance Lp
731 Lexington Ave
New York, NY 10022


Bloomer Floral   Gift Shop
1316 Main St
Bloomer, WI 54724-1635


Bloomerang Solutions Llc
6981 Curtiss Ave, Suite 8
Sarasota, FL 34231


Bloomers Florist   Gifts
5216 Chippewa St
Saint Louis, MO 63109-2344


Bloomers Flower   Ashley Jo Antiques
25 W Columbus Ave
Corry, PA 16407-1135
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 163 of 1518




Bloomers Flowers   Gifts
3493 S Bascom Ave
Campbell, CA 95008-7309


Bloomers Flowers Llc
4436 Hancock Bridge Pkwy
North Fort Myers, FL 33903-4255


Bloomex
8-4095 Belgreen Dr
Gloucester, ON K1G 3N2
Canada


Bloomex
9 Capella Crt, Unit 1
Nepean, On K2E 8A7
Canada


Bloomex Inc
4095 Belgreen Dr, Unit 8
Ottawa, ON K1G 3N2
Canada


Bloomfield Floral Services
9132 Gaddini Rd
Winters, CA 95694-9627


Bloomfields Florist
367 Forest Ave
Amsterdam, NY 12010-2726


Bloomin Creations Flowers And Gifts
307 Lake St Ne
Warroad, MN 56763


Bloomin Genius Exotic Flowers     Gifts
212 Outlet Way, Ste H
Greensburg, PA 15601-7197
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 164 of 1518




Bloomin Junction
120 S Main St
La Grange, TX 78945-2613


Blooming Affairs
6835A W Charleston Blvd
Las Vegas, NV 89117


Blooming Barn
111 Elm St
Newport, ME 04953-3123


Blooming Bouquet Flowers    Gifts
1-62 Brunetville Rd
Kapuskasing, ON P5N 2E9
Canada


Blooming Boutique Florist
731 Ulster Ave
Kingston, NY 12401-1709


Blooming Branches
511 S 1st St
Guttenberg, IA 52052-9333


Blooming Color Inc
Accounts Receivable
230 Eisenhower Lane North
Lombard, IL 60148


Blooming Creations
127 Westgate Ave
Salem, IL 62881-2019


Blooming Dales Florist
417 Centerville Tpke S
Chesapeake, VA 23322-3907
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 165 of 1518




Blooming Designs
166 Queen St
Dunnville, ON N1A 1H7
Canada


Blooming Designs By Michelle
6634 Upper 28th St N
Oakdale, MN 55128-3818


Blooming Gals Inc
1 North St
Marcellus, NY 13108-1213


Blooming Garden Florist
481 Main St
Kentville, NS B4N 1K9
Canada


Blooming Hills Florist
1191 W Central Ave
Brea, CA 92821-2211


Blooming House
205 Indian St
Cherokee, IA 51012-1100


Blooming Ideas
321 Cedar St
Wilton, IA 52778-7713


Blooming Memories Flower Shop
5813 E Paisano Dr
El Paso, TX 79925-3311


Blooming Memory
900 Karen Ave, Ste C118
Las Vegas, NV 89109-1275


Blooming Of Beloit
P.O. Box 604
Wilmette, IL 60091
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 166 of 1518




Blooming Things
9602 Estate Thomas
Charlotte Amalie
Us Virgin Islands


Bloomingdale Florist
827 E Bloomingdale Ave
Brandon, FL 33511-8113


Bloomingdays Flower Shop
11618 N Florida Ave
Tampa, FL 33612-5672


Bloomingfield S Florist
11229 W 143rd St
Orland Park, IL 60467-1923


Bloomington S 1 Florist
11700 Cedar Ave
Bloomington, CA 92316-3740


Bloomix Flowers And Gifts
1852 E Auburn Rd
Rochester Hills, MI 48307


Bloomreach Inc
82 Pioneer Way
Mountain View, CA 94041


Blooms
102 N Washington St
Edgewood, IA 52042-4706


Blooms   Heirlooms Llc
114 E Main St
North Manchester, IN 46962-1821


Blooms And Bears Florist Inc
2009 Quail St
Newport Beach, CA 92660-2222
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 167 of 1518




Blooms And Bouquets
2502 N Howard Ave, Ste 203
Tampa, FL 33607-2615


Blooms And Grooms
461 Idaho St
Elko, NV 89801-3713


Blooms At Belle Mead
1980 Route 206
Belle Mead, NJ 08502-4001


Blooms By Confetti
Corner North Front St      Picstock St
Belize City
Belize


Blooms By Dragonfly
176 S Main St
Zionsville, IN 46077-1520


Blooms By Sandy
205 E South St
Lebanon, IN 46052-2662


Blooms By Vickrey
2125 Market St
Camp Hill, PA 17011-4707


Blooms Farmer Florist
8400 Bensville Rd
Waldorf, MD 20603-4054


Blooms Florist
69 Mayo Rd, Ste 101
Edgewater, MD 21037-1845


Blooms Flowers And Gifts
1350 Mayor Magrath Dr S
Lethbridge, AB T1K 2R2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 168 of 1518




Blooms Forever
5802 Luce St, Ste B
Houston, TX 77087-4128


Blooms Garden Sas
Attn Nicolas Galindo
Kra. 14A No 151A-06 Off. 301
Bogota Dc Cundinamarca, 110131
Colombia


Blooms N Rooms
17 Main St S
Seaforth, ON N0K 1W0
Canada


Blooms Of Elegance
290 Newton Sparta Rd
Newton, NJ 07860-2749


Blooms Of Wayne Florist
2075 Hamburg Tpke
Wayne, NJ 07470-6293


Blooms On The Blvd
412 W Will Rogers Blvd
Claremore, OK 74017-6821


Blooms Royale Florist
1448 US 52 N
Albemarle, NC 28001-2622


Bloomtown Florist
218 W Bay Dr
Largo, FL 33770-3323


Bloomz To Go
1424 River Dr
Kenora, ON P9N 3P7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 169 of 1518




Blossom
260 West St
Pittsboro, NC 27312-9403


Blossom Bokay Florist
840 Deltona Blvd, Ste P
Deltona, FL 32725-7162


Blossom Boutique
611 N Pottstown Pike
Exton, PA 19341-1678


Blossom Bucket Inc
13305 Wooster St Nw
North Lawrence, OH 44666


Blossom Bucket, Inc
115 Crossroads Blvd
Bucyrus, OH 44820


Blossom Designs
5035 Hixson Pike, Ste 105
Hixson, TN 37343-4595


Blossom Florist
6307A Hwy 41A
Pleasant View, TN 37146-8179


Blossom Flower Delivery
8135 Varna Ave
Van Nuys, CA 91402-5519


Blossom Flower Shops
980 Mclean Ave
Yonkers, NY 10704-4105


Blossom Gallery Florist
116 S Market St
Kenton, OH 43326-1910
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 170 of 1518




Blossom Junction Inc
5846 Mcclellan Hwy
Branchland, WV 25506-8734


Blossom Paradise
5 S Main St
Altamont, IL 62411-1133


Blossom S Of Wellington
11924 Forest Hill Blvd, Ste 36
Wellington, FL 33414-6259


Blossom Shop
20 N Howell St
Hillsdale, MI 49242-1621


Blossom Shop
917 Hiawatha Dr W
Wabasha, MN 55981-1112


Blossom Shop
410 E Broadway St
Altus, OK 73521-5595


Blossom Shop
1816 Broadway
Scottsbluff, NE 69361-2458


Blossom Shop
906 N Frazier St
Conroe, TX 77301-2307


Blossom Shop - Sackville
668 Sackville Dr
Lower Sackville, NS B4C 2S5
Canada


Blossom Shoppe
3000 Riverside Dr
Danville, VA 24541-3425
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 171 of 1518




Blossom Town
1025 E Bridge St
Redwood Falls, MN 56283-1805


Blossoms
508 Front St
Lynden, WA 98264-1923


Blossoms   Balloons Florist
199 Cirby Way, Ste 17
Roseville, CA 95678-6429


Blossoms   Bows Florist    Gifts
116 Perryville Rd
Springfield, KY 40069-1025


Blossoms   Heirlooms
107 Highland Ave
Vine Grove, KY 40175-1411


Blossoms   Stems Florist    Greenhouse
2578 Ashley River Rd, Ste F
Charleston, SC 29414-4615


Blossoms N Buds
116 N High St
Hillsboro, OH 45133-1152


Blossoms And Bows
321 S 3rd Ave
Wausau, WI 54401-4719


Blossoms And Butterflies
393 F St
Phillipsburg, KS 67661-1920


Blossoms Anytime
3152 N Paulina St
Chicago, IL 60657-0469
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 172 of 1518




Blossoms Fine Flowers
222 W 3rd St
Dover, OH 44622-2965


Blossoms Florist
9219 Allen Rd
Allen Park, MI 48101-1479


Blossoms Florist   Bakery
1002 Gardner Hill Dr, Ste E
Jamestown, NC 27282-8950


Blossoms Florist   Boutique
877B Division St
Kingston, ON K7K 4C5
Canada


Blossoms Flower Shop
3 Prince Edward St
Brighton, ON K0K 1H0
Canada


Blossoms In Studio Of Flowers
167 W 3rd St
Forest, MS 39074-4103


Blossoms Of Hawaii
74 E Pershing Rd
Chicago, IL 60653-1531


Blu Aura Designs Inc
240 Dallas Dr
Bartlett, IL 60103


Blu System Corp
360 San Lorenzo Ave, Ste 222
Coral Gables, FL 33146


Blue Butterfly Florist
100 Main St, Ste 5
Westerly, RI 02891-2194
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 173 of 1518




Blue Cross Of California
Attn Premium Payment
Department 5812
Los Angeles, CA 90074-5812


Blue Horseshoe Solutions
11939 North Meridian St, Suite 300
Carmel, IN 46032


Blue Horseshoe Solutions Inc
11590 N Meridian, Ste 520
Carmel, IN 46032


Blue Jeans Network Inc
516 Clyde Ave
Mountain View, CA 94043


Blue Orchid Floral
121 W Pittsburgh St
Greensburg, PA 15601-2314


Blue Rapids Greenhouse   Flower Shop
805 Pomeroy St
Blue Rapids, KS 66411-1218


Blue Ridge Florist
165 N Main St
Harrisonburg, VA 22802-3892


Blue Streak Courier Service Inc
P.O. Box 993
Valley Forge, PA 19482-0993


Blue Tassel Ii
1401 Tift Ave N, Ste D
Tifton, GA 31794-3577


Blue Violet Flowers
543 Country Club Dr, Ste B,    221
Simi Valley, CA 93065-7696
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 174 of 1518




Blue Violet Flowers   Gifts Inc
1345 Easton Rd
Warrington, PA 18976-1956


Blue, Cydnae
3126 L St
San Diego, CA 92102


Bluebonnet Floral   Gifts
523 N Waco St
Van Alstyne, TX 75495


Bluebonnet Florist
8150 Southwest Fwy, Ste F
Houston, TX 77074-1720


Bluebonnet Waste Control Inc
P.O. Box 223845
Dallas, TX 75222-3845


Bluehornet Networks Inc
P.O. Box 88191 88191 Expedite Way
Chicago, IL 60695-0001


Bluemoon Floral   Gift
300 E 6th Ave
Denver, CO 80203-6619


Blueshores Flowers   Design Centre
5-1288 Mosley St
Wasaga Beach, ON L9Z 0C9
Canada


Bluff City Refrigeration Inc
P.O. Box 11332
Memphis, TN 38111


Blume, Victoria
1882 Hwy 160
Plain Dealing, LA 71064
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 175 of 1518




Blumen Haus-Dove Florist
3212 Brambleton Ave
Roanoke, VA 24018-3729


Blumenthal, Scott
615 Vilabella Ave
Coral Gables, FL 33146


Blush   Co Florist
42150 Ford Rd
Canton, MI 48187-3645


Blush Floral
103A Dundas St W
Trenton, ON K8V 3P4
Canada


Blushing Petals Flowers
13851 Prairie Ave, Ste C
Hawthorne, CA 90250-1040


Bmc Software Inc
Numara Division P.O. Box 933754
Atlanta, GA 31193


Bmi Mechanical Inc
P.O. Box 279
Tulare, CA 93275


Bmo Capital Markets Corp
3 Times Square
New York, NY 10036


Bmo Harris Bank Na
Attn Megan Tripodi
111 West Monroe St
Chicago, IL 60603


Bo Cross Photography
3938 Mission Blvd
San Diego, CA 92109
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 176 of 1518




Bo S Accent Flowers
116 S 24th St
Middlesboro, KY 40965-1516


Board Of Equalization
Boe San Diego District Office
15015 Ave of Science Ste
San Diego, CA 92128


Boaz Florist
10890 Al Hwy 168
Boaz, AL 35957-1953


Bob Adams Florist Inc.
1601 S Scales St, Ste 6
Reidsville, NC 27320-5655


Bob Griffin
3113 Woodcreek Dr
Downers Grove, IL 60515


Bob White
3113 Woodcreek Dr
Downers Grove, IL 605151


Bobbie S Florist
100 W Walnut Ave, Ste 110
Dalton, GA 30720-8439


Bobola Florist Llc
5268 Forrest Ave
Dover, DE 19904-5108


Boddapati, Swati
7489 Healis Pl
San Diego, CA 92129


Bodman Plc
201 South Division St
Ann Arbor, MI 48104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 177 of 1518




Bodnar   Son Florist
12320 State Route 150
Rayland, OH 43943


Boesen The Florist
3422 Beaver Ave
Des Moines, IA 50310-3298


Bogacz, James
26304 W Squire Lane
Channahon, IL 60410


Bogart, Emily
80 Ohio Ave
Groton, CT 06340


Bogarz Inc
3680 Beverly Blvd
Los Angeles, CA 90004


Bogarz Inc
7410 San Fernando Rd
Sun Valley, CA 91352


Boggan S Florist
6225 Old Poplar Pike
Memphis, TN 38119-4700


Boheme Arte Y Flores
Espana Y Dominicana
Asuncion
Paraguay


Boissy, Jean-Christophe
687 Paseo Rio
Vista, CA 92081


Bo-Jo S Creations
349 W Main St
Ellsworth, WI 54011-5087
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 178 of 1518




Bokay Florist
5890 N Keystone Ave
Indianapolis, IN 46220-2822


Bokay Florist
5255 Beechnut St
Houston, TX 77096-1322


Bo-Kay Flower Shop
1019 Main St
Eunice, NM 88231


Bokay S   Balloons
100 S Main St
Newton, MS 39345-2657


Boldloft/Loft And Company Inc
3959 Van Dyke Rd, Ste 198
Lutz, FL 33558


Bolingbrook Cold Storage
279 Marquette Dr
Bolingbrook, IL 60440


Bollier, Casey
4776 Santa Monica Ave
San Diego, CA 92107


Bollman, Dennis
6105 Baltimore Dr
La Mesa, CA 91942


Bolton Florist Inc
368 Queen St S
Bolton, ON L7E 4Z7
Canada


Bonavista Flowers
107-755 Lake Bonavista Dr SE
Calgary, AB T2J 0N3
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 179 of 1518




Bond The Florist
905 N Oak St
Pauls Valley, OK 73075-1208


Bonham Floral   Greenhouse
501 N Main St
Bonham, TX 75418-3717


Bonita Farms C.I. Ltda
Carrera 15 A, 121-12
Office 324
Bogota
Colombia


Bonner Florist
795 Rappahannock Dr
White Stone, VA 22578-2600


Bonnie August Florals
458 3rd St
Beaver, PA 15009-2267


Bonnie Flower Shop Inc
3400 W Irving Park Rd
Chicago, IL 60618-3208


Bonnie Flower Shops Inc
3400 West Irving Park Rd
Chicago, IL 60618


Bonnie Mohr Studio
P.O. Box 32 10454 160th St
Glencoe, MN 55336


Bonnie S Florist And Greenhouse
212 Ingram Ave
Cumming, GA 30040-2418


Bonnie S Flowers
104 S Casaver Ave
Wagoner, OK 74467-5204
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 180 of 1518




Bookshelf Florist   Gifts
111 W Frederick St
Gaffney, SC 29340-2427


Bool S Flower Shop
209 N Aurora St
Ithaca, NY 14850-4303


Booman Floral Inc
2302 Bautista Ave
Vista, CA 92084


Boomerang Commerce, Inc
1987 Leghorn St, Ste 100
Mountain View, CA 94043


Boomslang Llc
2144 Sunset Dr
Escondido, CA 92025


Boomtown Floral Scenter
109 N Ave D
Burkburnett, TX 76354-3510


Boost Media Inc
237 Kearny St 387
San Francisco, CA 94108


Boot Camp Digital
626 Burns St
Cincinnati, OH 45204


Bootleg Botanicals
21420 NW Nicholas Ct, Ste 11
Hillsboro, OR 97124


Boppy Company
560 Golden Ridge Rd 150
Golden, CO 80401
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 181 of 1518




Bordertown Flowers      Frills
60 Albion St
Amherst, NS B4H 2W5
Canada


Borealis Floral
1500 Airport Way, Ste C
Fairbanks, AK 99701-4048


Borek, Edward
2334 Shiloh Dr
Aurora, IL 60503


Boron Flowers   Gifts
26901 Twenty Mule Team Rd
Boron, CA 93516-1550


Boron, Daniel
1659 Edgewood Rd
Highland Park, IL 60035


Bortmas The Butler Florist       Inc.
123 E Wayne St
Butler, PA 16001-7015


Bosland S Florist Llc
1600 Ratzer Rd
Wayne, NJ 07470-2435


Boston City Florist
714 Commonwealth Ave, Ste 1
Boston, MA 02215-2452


Boston Common Press
Attn Accounts Receivable
17 Station St
Brookline, MA 02445


Botanica Flowers
210 W Grand Blvd, Ste 104
Corona, CA 92882-2188
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 182 of 1518




Botello, Maria
1104 N 21 St Ave
Melrose Park, IL 60160


Botello, Roberto
1104 N 21st Ave
Melrose Park, IL 60160


Bottomley, Jamey
486 Fitch Hil Rd
Montville, CT 06382


Bottomline Technologies
325 Corporate Dr
Portsmouth, NH 03801


Bo-Ty Florist Inc.
3002 Trenwest Dr
Winston Salem, NC 27103-3208


Bou, Jillian
1670 Kettner Blvd, 220
San Diego, CA 92101


Boucher, Michael
2106 Wynham Lakes Ct
Plainfield, IL 60586


Bouillon Flower   Garden
113 N 2nd St
Greene, IA 50636-7716


Boulder Gardens Florist    Plant
3060 28th St
Boulder, CO 80301-1314


Bounce Exchange
304 Hudson St, Ste 505
New York, NY 10013
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 183 of 1518




Bounce Exchange
79 Madison Ave, Fl 12
New York, NY 10016


Bounce Exchange Inc
535 5th Ave, 30th Fl
New York, NY 10017


Bounce Exchange Inc
Attn Sarah Barnes
79 Madison Ave, Fl 12
New York, NY 10016


Bounce Exchange, Inc
620 8th Ave, Fl 21
New York, NY 10018-1618


Bounce Innovations
1595 Peachtree Pkwy, Ste 204 380
Cummings, GA 30041


Bountiful Blooms
1598 Columbia Tpke
Castleton On Hudson, NY 12033-9548


Bouq Box Flowers
440 Village Center Dr
Burr Ridge, IL 60527-4513


Bouquet
618 E Boise Ave
Boise, ID 83706-5118


Bouquet Barn Llc
223 Ash St
Tipton, IN 46072-1702


Bouquet Bouchez
Parque Lira 44 Ampl Daniel Garza
Mexico City Df
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 184 of 1518




Bouquet Canada
128 Cartwright Ave
North York, ON M6A 1V2
Canada


Bouquet Florist
151 Broadway
Passaic, NJ 07055-3904


Bouquet Florist
3550 Hwy 6
Sugar Land, TX 77478-4401


Bouquet Florist And Gift Shop
186 Boone Heights Dr
Boone, NC 28607-4953


Bouquets   Baskets
548 Jersey Ave
Jersey City, NJ 07302-2706


Bouquets   Etc By Betty
10018 Kirkaspen Dr
Houston, TX 77089-2822


Bouquets By Christine   Sweet Shop
792 Route 82
Hopewell Junction, NY 12533-7369


Bouquets Diseno Floral
Av Venustiano Carranza 1809-A
San Luis Potosi
Mexico


Bouquets N Things
3719 Nicholas St
Easton, PA 18045-5115


Bouquets Of Pearl
436 N Bierdeman Rd
Pearl, MS 39208-4616
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 185 of 1518




Bouquets Unlimited Inc.
5709 Yellowstone Rd
Cheyenne, WY 82009-4132


Bourgoin, Michelle
160 W Washington St
M3
Bristol, CT 06010


Bourke, Chris
5205 Old Plum Grove Rd
Palatine, IL 60067


Bourne Town Collector
24 Perry Ave
Buzzards Bay, MA 02532-3441


Bouzounis Inc
50 S Liberty St, Ste 250
Powell, OH 43065


Bovitz Inc
16133 Ventura Blvd, Ste 820
Encino, CA 91436


Bowie Floral   Greenhouse
609 W Wise St
Bowie, TX 76230-4723


Bowman, Damien
14776 Caminito Orense Oeste
San Diego, CA 92129


Bowman, Gary
309 S Margaret St
Joliet, IL 60436


Bowman, George
828 Manchster Ct
Geneva, IL 60134
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 186 of 1518




Bows Petals N Lace
802 E Main St
Livingston, TN 38570-1625


Bowyer S Florist
109 E Broadway St
Brunswick, MO 65236-1231


Boxwood Home   Garden
408 W 1st Ave
Ritzville, WA 99169-1920


Boynton Villager Florist
1403 W Boynton Beach Blvd, Ste 1
Boynton Beach, FL 33426-3470


Boys   Girls Clubs Of Carlsbad
2730 Bressi Ranch Way
Carlsbad, CA 92009


Brabazon Pumpe Co Ltd
2484 Century Rd
Green Bay, WI 54303


Brad S Florist
621 W Jasper St
Paris, IL 61944-2003


Bradford, Timothy
14901 Wentworth Ave
Dolton, IL 60419


Bradley Personnel Inc
41 S Talbert Blvd
Lexington, NC 27295


Bradley Personnel, Inc
2844 Freedom Dr
Charlotte, NC 28208
  Case 19-11240-LSS      Doc 31      Filed 06/03/19   Page 187 of 1518




Bradley, Tahleia
4626 W Mclean Ave, 2nd Fl
Chicago, IL 60639


Brady Brannon   Rich Talent Agency
5670 Wilshire Blvd 820
Los Angeles, CA 90036


Brady S Flowers And Tuxedo Gallery
2801 7th St
Bay City, TX 77414-5318


Brain Gain Recruiting
474 W Charleston Rd
Palo Alto, CA 94306


Brainerd Floral
316 Washington St
Brainerd, MN 56401-3343


Bramble Bush Floral      Gift Shop
2701 44 Ave
Vernon, BC V1T 9L4
Canada


Brambles Florist
500 Germantown Pike, Ste A
Lafayette Hill, PA 19444-1817


Branches   Bloom
201 E Main St, Apt 1
Silverton, OR 97381-1672


Branching Out
158 Water St
Port Perry, ON L9L 1C4
Canada


Brand Connections Llc
26 Orange Rd
Montclair, NJ 07042
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 188 of 1518




Brand Warehouse Inc
920 Hillview Ct, Ste 160
Milpitas, CA 95035


Brandon Doyle
425 W La Cadena Dr Sutie 10-D
Riverside, CA 92501


Brandon Florist
4-761 18Th St
Brandon, MB R7A 5B6
Canada


Brant Florist
702 N West St
Wilmington, DE 19801-1524


Brant Florist Ltd
461 Brant St
Burlington, ON L7R 2G3
Canada


Brantford Blooms Florist Inc
344 Colborne St
Brantford, ON N3S 3N2
Canada


Brantley Flowers   Gifts
512 N 14th Ave
Durant, OK 74701-4039


Brashears Florists Inc.
102 Brashears Aly
Huntsville, AR 72740-9030


Bratcher   Co Llc Florals      Gifts
104 S Tyler St
Morgantown, KY 42261
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 189 of 1518




Bratchers Market Flower Shoppe
301 S Morley St
Moberly, MO 65270-2215


Brea Florist
341 S Brea Blvd
Brea, CA 92821-5337


Breaux S Flowers
1212 Center St
New Iberia, LA 70560-6109


Breaux S Flowers And Gifts
209 S Saint John St
Carencro, LA 70520-4022


Breen S Florist
1050 N Post Oak Rd, Ste 280
Houston, TX 77055-7286


Breezytree Floral   Gifts
305 W Callender St
Livingston, MT 59047-2619


Brenda S Balloons Flowers   Gifts
224 Main St N
New Ellenton, SC 29809-3036


Brenda S Biddle Ave Florist
2848 Biddle Ave
Wyandotte, MI 48192-5212


Brenda S Blumenladen
17 6th Ave
New Glarus, WI 53574-9627


Brenda S Flowers   Gifts
2 Newport Rd
Batesville, AR 72501-9701
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 190 of 1518




Brenda S House Of Flowers
200 Chambers St
Woodstock, GA 30188-7908


Brennan S Floral Gift Shop
13396 Madison Ave
Lakewood, OH 44107-4840


Brennan, Nancy
1347 Suffolk Ave
Westchester, IL 60154


Brera Group Llc
1680 Michigan Ave Ph7
Miami Beach, FL 33139


Bresciano S
653 N Pearl St
Bridgeton, NJ 08302-1204


Brewer, Corey
1971 W 111th St
Chicago, IL 60643


Brian Brown
3761 Centre St 106B
San Diego, CA 92103


Brian Chapman
3113 Woodcreek Dr
Downers Grove, IL 60515


Brian G Turner
93 Montgomery St, Apt 5
Jersey City, NJ 07302


Brian Hyzy
c/o Provide Creations
1301 Internationale Pkwy
Woodridge, IL 60517
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 191 of 1518




Brian Lichner
c/o Ftd.Com
3113 Woodcreek Dr
Downers Grove, IL 60515


Brian Worley
510 Macintosh Cir
Joppa, MD 21085


Brianna S Flowers
102 W Lake St
Bloomingdale, IL 60108-1007


Brick City Flowers Llc
1749 E Silver Springs Blvd
Ocala, FL 34470-6922


Brick House Florist   Gifts
100 W Main St, Ste B
Staunton, IL 62088-1453


Brickell Avenue Flowers   Gifts
701 Brickell Ave Lbby 106
Miami, FL 33131-2852


Brickforce Industrial Inc
2 Ethel Rd, Ste 204B
Edison, NJ 08818


Bridget S On The Square Inc
108 S Washington
Magnolia, AR 71753-3523


Briel S Flowers   Greenhouses Inc.
23 S Belle Vista Ave
Youngstown, OH 44509-2854


Briggs Equipment Inc-Formerly Barlo00
Lock Box 841272
Dallas, TX 75284-1272
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 192 of 1518




Brigham Floral And Gift Design
437 S Main St
Brigham City, UT 84302-3242


Bright Horizons Family Solution
Attn Nicole Zekanovic
200 Talcott Ave S
Watertown, MA 02472


Bright, Laura
214 NW 17th St
Richmond, IN 47374


Brightedge Technologies Inc
999 Baker Ave, Ste 500
San Mateo, CA 94404


Brightedge Technologies Inc
989 E Hillsdale Blvd, Ste 300
Foster City, CA 94404


Brilliant Jewelers/Mjj Inc
DBA Mjj Brilliant
902 Broadway, 18th Fl
New York, NY 10010


Brinkmann, Jill
725 Clovetree Court
Naperville, IL 60540


Brinkmann, Mark
725 Clovetree Ct
Naperville, IL 60540


Brit Syndicates, Inc
1 Lime St
London, EC3M 7HA
United Kingdom
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 193 of 1518




Brite Lite Sign Services Inc
DBA Brite Lite Signs
9901 Regal Row
Houston, TX 77040


Britta Ambauen/Anja Llc
6800 West Gate Blvd, Ste 132 203
Austin, TX 78745


Brittani S Flower Shop
16139 Wyoming St
Detroit, MI 48221-2846


Brittany S Floral
6036 E Ottertail Rd
Walker, MN 56484


Brix Chocolate Inc
P.O. Box 9111
Youngstown, OH 44512


Broad Brook Gardens
938 Sullivan Ave
South Windsor, CT 06074-2033


Broadcast Music Inc
10 Music Square E
Nashville, TN 37203


Broadleaf Commerce Llc
5550 Granite Pkwy, Suite 155
Plano, TX 75024


Broadridge Ics
P.O. Box 416423
Boston, MA 02241-6423


Broadway Floral Of Alexandria Inc
2307 S Broadway St
Alexandria, MN 56308-3420
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 194 of 1518




Broadway Florist
4224 Maray Dr
Rockford, IL 61107-4964


Broadway Florists Ltd
419 Academy Rd
Winnipeg, MB R3N 0C1
Canada


Broadway Gifts   Flowers Llc
717 W Broadway
Farmington, NM 87401-5695


Brocade Communications Systems Inc
1745 Technology Dr
San Jose, CA 95110


Broche, David
7525 Nantucket Dr,     209
Darien, IL 60561


Brockett, Rita
152 Dalton St
West Haven, CT 06516


Broekhof Usa
2929 NW 89th Pl
Miami, FL 33172


Bromewood Flowers
855 Rue Shefford
Bromont, PQ J2L 1C4
Canada


Bromm, Kristy
66 Rossini Ct
Wheaton, IL 60189-2071


Bronson Floral Co Inc
145 S Lincoln St
Bronson, MI 49028-1391
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 195 of 1518




Brookdale Flower Shop Inc
488 King George Hwy
Miramichi, NB E1V 3M6
Canada


Brookdale Flowers And Gifts
220 Brookdale Dr
Statesville, NC 28677-4102


Brooker, Danae
8298 Torrey Gardens Pl
San Diego, CA 92129


Brooklyn Brew Shop Llc
170 Tillary St, 304
Brooklyn, NY 11201


Brooklyn Brew Shop, Llc
20 Jay St, Unit 410
Brooklyn, NY 11201


Brooks Courier Service Inc
P.O. Box 9560
Wilmington, DE 19809-0560


Brooks Haven Floral   Flowers
701 Devika Dr, Ste 1
Grovetown, GA 30813-5137


Brooks, Amanda
17 Comstock Ave
Uncasville, CT 06382


Brooks, Augusta
1151 South Finley Rd, Unit 205
Lombard, IL 60148


Brookville Flower Shop
119 Market St
Brookville, OH 45309-1816
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 196 of 1518




Broquet Llc
Attn Max Solomon
264 Missouri St
San Francisco, CA 94107


Brothers Produce Of Dallas Inc
P.O. Box 550278
Dallas, TX 75355


Brouk And Co
1933 S Broadway, Ste 853
Los Angeles, CA 90007


Brown Bear Digital
12411 Banuelo Cv
San Diego, CA 92130


Brown County Treasurer
P.O. Box 23600
305 E Walnut St
Green Bay, WI 54305


Brown Floral
2261 E Murray Holladay Rd
Salt Lake City, UT 84117-5379


Brown Floral   Creations
2380 8th Ave, Ste 10
Plattsmouth, NE 68048-2367


Brown Industries Inc
P.O. Box 2230
Matthews, NC 28106


Brown Pleasance Florists Inc
17419 Detroit Ave
Lakewood, OH 44107-3427


Brown S Florist
248 Plaza Rd
Kingston, NY 12401-2973
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 197 of 1518




Brown S Flowers
504 W Main St
Clarksville, AR 72830-3514


Brown S Flowers   Gifts
4734 S Tacoma Way
Tacoma, WA 98409-4445


Brown Trucking Company
P.O. Box 535203
Atlanta, GA 30353-5203


Brown, Alexandra
257 Route 148
Killingworth, CT 06419


Brown, Brittney
9B Ben Merrill Rd
Clinton, CT 06413


Brown, Caitlin
7045 Madrone Ave
San Diego, CA 92114


Brown, Candice
3608 W Lexington, Apt 1
Chicago, IL 60624


Brown, Charles
1754 Morgans Ave
San Marcos, CA 92078


Brown, Jonathan
1728 SW 16th Ter
Cape Coral, FL 33991-3102


Brown, Tina
224 Marengo Ave, Apt 7
Forest Park, IL 60130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 198 of 1518




Brown, Yvonne
2014 S 5th Ave, Apt 1S
Maywood, IL 60153


Browne, Lauren
6515 Lipmann St
San Diego, CA 92122


Brownie s Florist
273 E Broadway
Vancouver, BC V5T 4S9
Canada


Browswerstack Inc
4512 Legacy Dr, Suite 100
Plano, TX 75024


Broyles Florist Inc.
214 E Mountcastle Dr, Ste 2B
Johnson City, TN 37601-2509


Bruce Philp Florist
2229 Wyandotte W
Windsor, ON N9B 1K3
Canada


Bruce, Bonnie
93 Main St, Apt 5
Deep River, CT 06417


Brumbach, Maureen
5131 Benton Pl
San Diego, CA 92116


Brumis Imports Inc
DBA Core Home
247 West 38th St, Suite 501
New York, NY 10018
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 199 of 1518




Brunet Florist
42-500 Eagleson Rd
Kanata, ON K2M 1H4
Canada


Brunswick Floral Inc
3701 Ross Rd
Brunswick, GA 31520-3140


Brussel S Bonsai Nursery Llc
8365 Ctr Hill Rd
Olive Branch, MS 38654


Brussel S Bonsai Nursery, Llc
8125 Center Hill Rd
Olive Branch, MS 38654


Bryan Corrigan
3113 Woodcreek Dr
Downers Grove, IL 60515


Bryan Tabiadon
c/o Ftd
3113 Woodcreek Dr
2nd Fl It - Invoice Routing
Downers Grove, IL 60515


Bryan Vick   Associates
14044 Ventura Blvd, Ste 307
Sherman Oaks, CA 91423


Bryant, Geoff
488 Santa Bartola
Solana Beach, CA 92075


Bscr Inc
DBA Ajs Auto Repair
18W455 Roosevelt Rd
Lombard, IL 60148
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 200 of 1518




Bshh Llc
DBA Bre Newton Hotels Proprty Ownrs LLC
Residence Inn Chicago - Lombard
2001 South Highland Ave
Lombard, IL 60148


Bsp Software Llc
Continental Towers
1701 W Go Tower III, Ste 604
Rolling Meadows, IL 60008


Buca Restaurants 2 Inc
10749 Westview Pkwy
San Diego, CA 92126


Buchalter Apc
Attn Jessie Reider
1000 Wilshire Blvd, Ste 1500
Los Angeles, CA 90017


Buchalter Nemer A Professional Corp
1000 Wilshire Blvd, Ste 1500
Los Angeles, CA 90017


Buchalter, A Professional Corporation
Attn Matthew L. Seror    Aaron M. Levine
Re Taste of Nature, Inc
1000 Wilshire Blvd, Ste 1500
Los Angeles, CA 90017


Buchanan S Buds   Blossoms Inc.
601 N 3rd St
Oxford, PA 19363-1274


Buchanan, Marianna
7245 Calabria Ct, Unit 48
San Diego, CA 92122


Bucholz, Emily
1065 Maple Lane
Batavia, IL 60510
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 201 of 1518




Bucholz, Stephanie
2660 Chatham Court
Geneva, IL 60134


Bucio, Abel
3034 S Albany Ave
Chicago, IL 60632


Buckardt Technologies Inc
2230 Point Blvd, Ste 800
Elgin, IL 60123


Buckardt Technologies Inc
DBA Konsultek
2230 Point Blvd, Ste 800
Elgin, IL 60123


Buckhead Blooms
3175 Roswell Rd NE, Ste A
Atlanta, GA 30305-7600


Buckner Flower Shop
4203 W Hwy 146
Lagrange, KY 40031-9758


Buckthorn Acquisition Llc
DBA Signed, Sealed   Delivered
744 Lively Blvd
Elk Grove Village, IL 60007


Bud S Flowers Inc.
8637 Miroballi Dr
Hickory Hills, IL 60457-1062


Bud S In Bloom Floral   Gift
319 E Spring St
New Albany, IN 47150-3424
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 202 of 1518




Bud s N Blooms 2008
5024 50 Ave
Bonnyville, AB T9N 2J5
Canada


Bud Stop Florist
16705 Old Cutler Rd
Palmetto Bay, FL 33157-2537


Buddys Special Events
20758 Landmark Ln
Deer Pk, IL 60010


Buds   Blossoms Florist/Greenhouse
584 S Section St
Sullivan, IN 47882-1927


Buds 2 Blooms Llc
205 N Carbon St
Marion, IL 62959-1118


Buds And Blooms
405 Auburn Way N
Auburn, WA 98002-4338


Buds And Blooms At South Hill
3924 S Meridian
Puyallup, WA 98373-3629


Buds And Blooms Florist
42 Sea Island Pkwy
Beaufort, SC 29907-1491


Buds And Blossoms Too Llc
1310 Jadwin Ave
Richland, WA 99354-3404


Buds Cut Flowers    More
711 Paseo Del Pueblo Sur
Taos, NM 87571-5333
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 203 of 1518




Buds In Bloom Floral Shop
6-8401 Weston Rd
Woodbridge, ON L4L 1A6
Canada


Buds N Blossoms
125 S Frederick Ave
Oelwein, IA 50662-2302


Buds N Blossoms
160 Village Sq
Painted Post, NY 14870-1320


Buds N Blossoms
17404 US Hwy 431
Lafayette, AL 36862-5100


Buds N Bows
3424 Camp Robinson Rd
North Little Rock, AR 72118-5051


Buehler S
Attn Jeff Tomassetti
1401 Old Mansfield Rd
Wooster, OH 44691


Buenosairesflores.Com
Calle Maipu 872
Buenos Aires
Argentina


Buer S Floral   Vintage
720 Commercial Ave
Anacortes, WA 98221-4111


Buffington, Chris
3575 Mt. Acadia Blvd
San Diego, CA 92111
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 204 of 1518




Built In Inc
444 North Wells St, Suite 502
Chicago, IL 60654


Bukka, Shyam Sundar
9135 Judicial Dr, Apt 3325
San Diego, CA 92122-4657


Bullard Inc
3132 Auburn Blvd
Sacramento, CA 95821


Bundle Of Roses
763 Elden St
Herndon, VA 20170-4639


Burbach, Delrey
P.O. Box 268
Cardiff, CA 92007


Burbank Movie Company
1327 N Ontario St
Burbank, CA 91505


Bureau Veritas Hong Kong Limited
14630 Collections Centre Dr
Chicago, IL 60693


Buresh, Jeffrey
190 Sunnybrook Rd
Glen Ellyn, IL 60137


Burian, Allen
6216 Caminito Andreta
San Diego, CA 92111


Burke S Flowers
148 W Nepessing St
Lapeer, MI 48446-3807
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 205 of 1518




Burke, Matthew
14944 Cog Hill Ln
Homer Glen, IL 60491


Burkitt s Flowers 1977 Ltd
600 7Th St E
Prince Albert, SK S6V 0S8
Canada


Burkland S Flowers Inc
5102 Market St
Boardman, OH 44512-2131


Burklands Florist   Gifts
311 S Rinehart St
Effingham, IL 62401-2562


Burlingame Laguna
1202 Broadway
Burlingame, CA 94010-3424


Burlington In Bloom Inc
3214 Division St
Burlington, IA 52601-1653


Burmistrova, Natalya
5393 Renaissance Ave
San Diego, CA 92122


Burnett s Florist   Gifts
453 Bernard Ave
Kelowna, BC V1Y 6N8
Canada


Burnett S Flowers    Gifts
4322 E 11th St
Tulsa, OK 74112-4122


Burnett, Jacqueline
2094 Toboggan Way
San Diego, CA 92154
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 206 of 1518




Burnett, Reginald
1008 Bellview
Rockdale, IL 60436


Burnett, Troy
6 Via Lampara
Rancho Santa Margarita, CA 92688


Burning Lotus Designs
DBA Lunchboxes.Com
2800 Clearwater St
Los Angeles, CA 90039


Burnley, Henry
1906 Karen Ave, A
Austin, TX 78757


Burns Adam
8209 San Augustine Lane
Germantown, TN 38138


Burns Florist
308 Magnolia Ave Nw
Hanceville, AL 35077-5446


Burrage, Latonya
21905 W Kentwood Dr
Plainfield, IL 60544


Burrelle S Information Service
30 B Vreeland Rd P.O. Box 674
Florham Park, NJ 07932


Burrelleluce
Aka Burrelle S Information Service
30 B Vreeland Rd P.O. Box 674
Florham Park, NJ 07932


Burrelles Information Services, Llc
30B Vreeland Rd
Florham Park, NJ 07932
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 207 of 1518




Burrellesluce
30 B Vreeland Rd P.O. Box 674
Florham Park, NJ 07932


Burrtec Waste Industries Inc
Payment Processing Ctr
P.O. Box 6766
Buena Park, CA 90622-6766


Bursler, Pamela
15 Dogwood Ct
Cromwell, CT 06416


Burst Media Inc
Attn Box 347323
500 Ross St 154-0455
Pittsburgh, PA 15251


Burton   Burton-Formally Flower Inc Ball
325 Cleveland Rd
Bogart, GA 30622


Burton Floral
13020 Kinsman Rd
Burton, OH 44021-9512


Burwell Industries Inc
6890 S Emporia St
Centennial, CO 80112


Busch Machinery Inc
727 E 20th St
Tucson, AZ 85719


Busch S Florist
620 Madison St
Jefferson City, MO 65101-3131


Bush Hill Florist
2 Main St N
Perry, NY 14530-1311
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 208 of 1518




Bush S Flower Shop Inc
111 W Pine Grove Ave
North Augusta, SC 29841-3706


Bush, Joseph
7020 Brighton Court, Apt 203
Woodridge, IL 60517


Busi, Amanda
412 N Farrell Rd
Lockport, IL 60441


Business Guides Inc
DBA Chain Store Guide
3922 Coconut Palm Dr
Tampa, FL 33619-8321


Business It Source
954 Corporate Woods Pkwy
Vernon Hills, IL 60061


Business Training Library
DBA Bizlibrary
285 Chesterfield Business Pkwy
Chesterfield, MO 63005


Business Training Library
285 Chesterfield Business Park
Chesterfield, MO 63005


Business Training Library, Inc
14500 S Outer Forty, Ste 500
Chesterfield, MO 63017


Business Wire
Department 34182 P.O. Box 39000
San Francisco, CA 94139


Busse And Rieck Flowers Plants     Gifts
2001 W Court St
Kankakee, IL 60901-3153
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 209 of 1518




Busse S Flowers   Gifts Inc
100 E Northwest Hwy
Mount Prospect, IL 60056-3232


Bussey S Florist    Gifts
250 Broad St
Rome, GA 30161-3022


Busted Tees/Brain Buster Enterprises Llc
Attn Josh Abramsen
54 West 22nd St 4th Fl
New York, NY 10010


Busy Beaver Inc
21060 Rand Rd
Lake Zurich, IL 60047


Busy Bee Floral
729 E Main St
Cushing, OK 74023-2740


Busy Bee Floral Design
815 Ave F, Ste A
Bogalusa, LA 70427-4342


Busy Bee Flowers   Gifts
622 7Th Ave
Keremeos, BC V0X 1N0
Canada


Butler Casey L
4562 W Buckskin
Pocatello, ID 83201


Butler County Treasurer
County Administrative Ctr
Hamilton, OH 45011


Butler, Aubrey
795 Lewisburg Lane
Aurora, IL 60504
  Case 19-11240-LSS   Doc 31        Filed 06/03/19   Page 210 of 1518




Butt S Florist And Greenhouse
2300 University Ave
Dubuque, IA 52001-5773


Buttercup Flower Shoppe
540 E Cross Ave
Tulare, CA 93274-2858


Buttercups Florist
1639A Seymour Dr
South Boston, VA 24592-3428


Butterfass, Sarah
1824 W Henderson
Chicago, IL 60657


Butterflies   Bouquets
7617 Seneca Trl S, 418D
Peterstown, WV 24963


Butterfly Hill Florist
1456 Hwy W
Poplar Bluff, MO 63901-8738


Butterfly Kissed Floral Designs
505 Dabney Dr
Henderson, NC 27536-3945


Butterfly Kisses Floral     Gifts
111 NW 1st St
Morton, TX 79346-2501


Butterscotch Blankees Inc
17703 Lomond Ct
Boca Raton, FL 33496


Buttrey Rental Service, Inc.
216 W Ogden Ave
Westmont, IL 60559
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 211 of 1518




Butz Flowers
120 E Washington St
New Castle, PA 16101-3896


Buxtons Garden   Flower Shop
1489 Cr 725E
Sullivan, IL 61951-6428


Buy Irish Internet Service Ltd
23 Seapoint Ave Blackrock Co.
Dublin,
Ireland


Buycostumescom
5915 S Moorland Rd
New Berlin, WI 53214


Buyseasons Inc/Buycostumescom
5915 S Moorland Rd
New Berlin, WI 53151


Buz N Bee Florist Gift      Nursery
9910 Plank Rd
Clinton, LA 70722


Buzzshift Llc
2211 North Lamar St, Ste 305
Dallas, TX 75202


Buzzy Inc
121 Progress Ave, Suite 300
Pottsville, PA 17901


Byfodcom
Rabobank c/o Byfod Bv
Dept Ch 19937
Palatine, IL 60055-9937
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 212 of 1518




Byfodcom
Attn Deposits
2663 Townsgate Rd
Westlake Village, CA 91361


Bygones   Buds
115 S Broadway St
Stronghurst, IL 61480-5038


Bykowski, Dennis
3425 Woodridge Dr
Woodridge, IL 60517


Byrd, Sidney
5771 Mission Center Rd, Apt 310
San Diego, CA 92108


Byrne, Kristin
1435 Carmel Lane
Cary, IL 60013


Byrum S Florist Inc.
2329 the Plz
Charlotte, NC 28205-2403


C   C Flower Designers
1913 Veterans Blvd
Del Rio, TX 78840-3327


C   C Sensations Inc
141 E Broad St, Ste C
Waynesboro, VA 22980-5035


C   D Floral Ltd
1300 Hewetson Ave
Pincher Creek, AB T0K 1W0
Canada


C   F Enterprises
819 Blue Crab Rd
Newport News, VA 23606
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 213 of 1518




C   J Florist
400 S Route 73
Berlin, NJ 08009-1844


C   R Transfer Co
5803 Kearny Villa Rd
San Diego, CA 92123


C   W S Florist
1119 E 10th St
Roanoke Rapids, NC 27870-3007


C - K Florist
625 Poplar St
Kenova, WV 25530-1525


C Est Jolie Flowers
203 E Bridge St
Saint Martinville, LA 70582-4005


C F Enterprises, Inc
819 Blue Crab Rd
Newport News, VA 23606


C J Wholesale Floral Services Ltd
537 E 3rd St
Mount Vernon, NY 10553-1606


C L Refrigeration Corporation
P.O. Box 2319
Brea, CA 92822


C M Fasan Florist Inc
1600 W 35th St
Chicago, IL 60609-1315


C Space
290 Congress St
Boston, MA 02210
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 214 of 1518




C T E Systems Inc
565 West Lambert Rd A
Brea, CA 92821


C.I Flores Ipanema Ltda
Carrera 13 No. 97-51, Ofc 202
Bogota
Colombia


C.I. Florandina S.A.
Calle 44 B, 48-99, Bodega 12
Rionegro, An
Argentina


C/O Kif Property Trust
Attn Stephen J. Butte
5 Tower Bridge
300 Bar Harbor Dr, Ste 150
Conshohocken, PA 19428


Ca Inc
DBA Ca Technologies
520 Madison Ave, 22nd Fl
New York, NY 10022


Caan Floral    Greenhouses Llc
4422 S 12th St
Sheboygan, WI 53081-7810


Cabbage Rose Floral Boutique
11220 N Rodney Parham Rd, Ste 9
Little Rock, AR 72212-4161


Cabo Flowers   Cakes
Blvd Constituyentes Bodega 44
Cabo San Lucas
Mexico


Cabool Florist   Gifts
835 Ozark St
Cabool, MO 65689-7414
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 215 of 1518




Cabrera, Maria
6366 Ridgecrest, Apt 133-6
Dallas, TX 75231


Cactus Flower
57434 29 Palms Hwy
Yucca Valley, CA 92284-2936


Cahokia Flower Basket
3700 Falling Springs Rd
Cahokia, IL 62206-1340


Cain S Bridal Wreath
531 E Mill St
Plymouth, WI 53073-1807


Caines Flowers
137 2nd St Nw
Barberton, OH 44203-2595


Cake   Marketing/Accelerize New Media Inc
Cake   P.O. Box
P.O.   Box 80445
City   of Industry, CA 91716-8445


Cal Air Cargo Cac
6830 Via Del Oro, Suite 210
San Jose, CA 95119


Cal Glads Llc
DBA Cal Glads
1293 West Stowell Rd
Santa Maria, CA 93458


Cal s Grower Direct
8736 149 St NW
Edmonton, AB T5R 1B6
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 216 of 1518




Calavo Growers Inc
File No 7600
Los Angeles, CA 90074-7600


Calaway S Flowers    Antiques
404 W Main St
Delta, OH 43515-9490


Caldwell S Floral Elegance
7 Smull Ave
Caldwell, NJ 07006-5011


Calero Holdings Inc
1565 Jefferson Rd, Ste 120
Rochester, NY 14623


Calero Software Llc
1565 Jeferson Rd, Suite 120
Rochester, NY 14623


Calero Software Llc
375 Northridge Rd, Ste 450
Atlanta, GA 30350


Calgary s Own Flower Company Inc
1031-3500 26 Ave NE
Calgary, AB T1Y 6J4
Canada


Calhoun, John
826 Westwood Dr
Ballwin, MO 63011


Calhoun, Lakeeshia
8109 S Harper
Chicago, IL 60619


Caliber Bodyworks Of South Carolina Inc
401 East Corporate Dr, Suite 150
Lewisville, TX 75057
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 217 of 1518




Caliber Holdings Group
DBA Caliber Collision Centers
4890 Robb St
Wheat Ridge, CO 80033


California Chamber Of Commerce
P.O. Box 526020
Sacramento, CA 95852-6020


California Comfort Systems Usa Inc
981 Bing St
San Carlos, CA 94070


California Department Of Tax And
Fee Administration
P.O. Box 942879
Sacramento, CA 94279-6001


California Dept Of Tax   Fee Admin.
2480 Hillborn Rd, Suite 200
Fairfield, CA 94534


California Dept Of Tax    Fee Administrtn
P.O. Box 730
Santa Rosa, CA 95402-0730


California Dept Of Tax    Fee Adminstrn
250 South 2nd St
San Jose, CA 95113


California Dept Of Tax   Fee Adminstrn
3321 Power Inn Rd, Suite 210
Sacramento, CA 95826


California Dept Of Tax   Fee Adminstrn
4820 Mcgrath St, Suite 260
Ventura, CA 93003


California Dept Of Tax    Fee Adminstrtn
505 Brand Blvd, Suite 700
Glendale, CA 91203
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 218 of 1518




California Dept Of Tax      Fee Adminstrtn
250 South 2nd St
San Jose, CA 95113


California Floral Company
220 E 1st St
Los Angeles, CA 90012-3801


California Franchise Tax Board
P.O. Box 2952
Sacramento, CA 95812


California Fruit Exchange
P.O. Box 1264
Lodi, CA 95241


California Fruit Exchange Llc
6011 E Pine St
Lodi, CA 95240


California Fruit Exchange Llc
DBA Golden State Fruit
6011 East Pine St
Lodi, CA 95240


California Fruit Exchange, LLC
6011 East Pine St
Lodi, CA 95240


California Physicians Service
Cash Receiving File 55331
Los Angeles, CA 90074-5331


California Recyclers Inc
10837 Etiwanda Ave
Fontana, CA 92337


California State Controller
Unclaimed Property Division
10600 White Rock Rd, Suite 141
Rancho Cordova, CA 95670
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 219 of 1518




California State Floral Assoc.
1521 I St
Sacramento, CA 95814


Call One Inc
P.O. Box 9002
Cape Canaveral, FL 32920


Calla Co
3060 Hilltop Rd
Moss Landing, CA 95039


Calla Floral   Confections
127 1st Ave S
Perham, MN 56573-1701


Calla Flowers Llc
c/o Wells Fargo
Re A/C 4121975007
P.O. Box 203370
Dallas, TX 75320-3370


Calla Flowers Llc
DBA Sande Flowers
9440 Northwest 12th St
Doral, FL 33172


Callahan Lj
8077 Topper Ct
Alexandria, VA 22315


Callan, Mary
11 Half Penny Lane
Old Saybrook, CT 06475


Callard Company
811 Green Crest Dr
Westerville, OH 43054
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 220 of 1518




Callas In The Inlet
4516 Hwy 17
Murrells Inlet, SC 29576-5030


Callaway Country Florist
620 Colonial Dr
Panama City, FL 32404-8608


Callzilla Enterprises Llc
3100 SW 145th Ave, Ste 410
Miramar, FL 33027


Calphonics Llc
4570 54th St202
San Diego, CA 92115


Calvert County Treasurer - Md
P.O. Box 2909
Prince Frederick, MD 20678-29809


Calvillo, Leonel
5211 S Honore St
Chicago, IL 60609-5639


Calvillo, Sinayd
8707 Danville Dr
Dallas, TX 75217


Camacho, Angelica
2331 Camino De Las Palmas
Lemon Grove, CA 91945


Cambie Flower Shop
5570 Cambie St
Vancouver, BC V5Z 3A2
Canada


Cambridge Trs Inc
DBA Sonesta Es, Ste s
2001 South Highland Ave
Lombard, IL 60148
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 221 of 1518




Camden St Designs
108 E Camden St
Windsor, NC 27983-6755


Cameo Florist Inc
695 E Tabernacle St
St George, UT 84770-3015


Cameo Florist Of Mesquite
362 W Mesquite Blvd
Mesquite, NV 89027-5132


Camflor Inc
2364 Riverside Rd
Watsonville, CA 95076


Camile S Flowers   Gifts
607 25th St
West Palm Beach, FL 33407-5411


Camille Fleuriste-Boutique Inc
14375 Pierrefonds Blvd
Pierrefonds, PQ H9H 1Z2
Canada


Camisary Inc
306 Wynn Dr Nw
Huntsville, AL 35805


Campbell River Florist
4-2231 Island Hwy S
Campbell River, BC V9W 1C4
Canada


Campbell S Flowers    Greenhouses Inc
927 Claremont Ave
Pueblo, CO 81004-2448


Campbell, Alice
31 Meadowood Lane
Old Saybrook, CT 06475
  Case 19-11240-LSS        Doc 31   Filed 06/03/19   Page 222 of 1518




Campbell, Mark
2S645 Bobolink Rd
Lombard, IL 60148


Campbell, Mary
1647 Dale St
San Diego, CA 92102


Canada Customs And Revenue Agency
875 Heron Rd
Ottawa, ON K1A 1B1
Canada


Canada Revenue   Agency
Summerside Tax   Ctr
275 Pope Rd -,   Ste 103
Summerside, PE   C1N 6A2
Canada


Canada Revenue Agency
Revenue Processing
875 Heron Rd
Ottawa, ON K1A 1B1
Canada


Canadian Florist
DBA Strider Media
6-6150 Hwy 7, Suite 400
Woodbridge, ON L4H 0R6
Canada


Canadian Florist
P.O. Box 530 105 Donly Dr S
Simcoe, ON N3Y 4N5
Canada


Canadiana Flowers Ltd
3087 Kingston Rd
Scarborough, ON M1M 1P1
Canada
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 223 of 1518




Canales Inc
16360 NW 91st Ct
Hialeah, FL 33018


Candace H Duncan
9413 Eagle Ridge Dr
Bethesda, MD 20817


Candanedo, Clara
3115 S Lawndale Ave,   1
Chicago, IL 60623


Candela Search Inc
10320 Little Patuxent Parkaway
Suite 200
Columbia, MD 21044


Candi S Flowers
103 S 3rd St
Knoxville, IA 50138-2506


Candle Warmers Etc
1948 West 2425 South, Suite 2
Woods Cross, UT 84087


Candor Flower Shop
113 E Railroad St
Candor, NC 27229


Candy Crate Inc
17229 Lemon St, Unit A-1
Hesperia, CA 92345


Cannon   Wendt Electric Co Inc
4020 North 16th St
Phoenix, AZ 85016


Cannon, Analise
7628 Catalpa Ave
Woodridge, IL 60517
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 224 of 1518




Cano S Flowers   Gifts
405 Old Port Isabel Rd
Brownsville, TX 78521-3548


Canon City S Touch Of Love      Florist
1201 S 9th St
Canon City, CO 81212-4211


Canseco, Darryl
10512 Calle Tamarindo, Unit     2
San Diego, CA 92127


Canteen
P.O. Box 50196
Los Angeles, CA 90074-0196


Canteen
2400 Yorkmont Rd
Charlotte, NC 28217


Canteen Corp
P.O. Box 91337
Chicago, IL 60693-1337


Canteen/Compass Group Usa Inc
P.O. Box 50196
Los Angeles, CA 90074-0196


Cantor Jose Lucinio Gonzalez
Calle 12A 1420
Facatativa
Colombia


Cantrell, Quinn
906 10th Ave, 107
San Diego, CA 92101


Canyon Crest Academy Foundation
3525 Del Mar Heights
San Diego, CA 92130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 225 of 1518




Cao Dawei
356 Creedon Cir
Alameda, CA 94502


Cao, Dawei
4120 Via Candidiz, Unit 130
San Diego, CA 92130


Capanna Panini Wine Flowers
633 S La Grange Rd, Ste 9
La Grange, IL 60525-5602


Cape Coral Floral Designs
1830 Del Prado Blvd S, Ste 10
Cape Coral, FL 33990-4575


Cape Girardeau County Collector
1 Barton Square, Ste 303
Jackson, MO 63755-1870


Capelo S Floral Design
310 Main St
Medford, MA 02155-6160


Capfinancial Partners Llc
4208 Six Forks Rd, Suite 1700
Raleigh, NC 27609


Capistran, Angelica
3833 Walkers Cove Trl
Charlotte, NC 28214


Capital Building Services Group Inc
540 Capital Dr, Suite 100
Lake Zurich, IL 60047


Capital City Florist
304 S Pierre St
Pierre, SD 57501-3137
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 226 of 1518




Capital One N.A.
Trade Financial Services
802 Delaware Ave
Internal Zip 18056-0500
Wilmington, DE 19801


Capitena S Floral   Gift Shoppe
5440 Main Ave
Ashtabula, OH 44004-7058


Capobianco
Attn Senor Tyrone
Aka We Re With the Brand
2030 Laurel Canyon Blvd
Los Angeles, CA 90046


Capobianco, Benjamin
2717 N Hamlin Ave
Number 2
Chicago, IL 60647


Cappelletti Florist
1907 Bergenline Ave, Ste 1
Union City, NJ 07087-3397


Capri Flowers   Gifts
1216 Danforth Ave
Toronto, ON M4J 1M6
Canada


Caps
Aka Centralized Automated Payment System
2700 Campus Dr
San Mateo, CA 94497-9442


Captiv8 Inc
217 South B St, Suite 1
San Mateo, CA 94401


Captiva Orchid Inc
405 5th Ave S
Naples, FL 34102-6350
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 227 of 1518




Carbon County, Wy - Treasurer
P.O. Box 7
Rawlins, WY 82301


Cardinal Colorprint
1270 Ardmore Ave
Itasca, IL 60143-1141


Cardinal Commerce Corporation
8100 Tyler Blvd
Mentor, OH 44060


Cardinal Flowers
1723 25th Ave
Gulfport, MS 39501-2830


Cardinal Flowers   Gift Gallery
218 King St W
Prescott, ON K0C 1X0
Canada


Cardinal Graphics Inc
207 S Villa Ave 202
Villa Park, IL 60181


Cardinal Graphics Inc
1414 Old Ping Rd
Somerset, KY 42503


Cardlytics Inc
675 Ponce De Leon Ave Ne, Ste 6000
Atlanta, GA 30308


Cardlytics Inc
621 North Ave, Suite C-30
Atlanta, GA 30308


Cardwell Florist
32109 Plymouth Rd
Livonia, MI 48150-1910
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 228 of 1518




Care Purchasing Services Llc
800 NW 17th Ave
Delray Beach, FL 33445


Careerbuilder, Llc
200 North Lasalle St, Suite 1100
Chicago, IL 60601


Careerbuiledercom
13047 Collections Ctr Dr
Chicago, IL 60693


Careworks Usa
DBA Careworks Absence Management
5555 Glendon Court
Dublin, OH 43016


Careworks Usa Ltd
P.O. Box 182808
Columbus, OH 43218-2808


Cargill Cocoa   Chocolate Inc
P.O. Box 749481
Los Angeles, CA 90074-9481


Cargo Management Enterprises Inc
Aka Soireehome
P.O. Box 71
Butler, NJ 07405


Caricatures By Rich Nowak
11625 Heritage Meadows Dr
Plainfield, IL 60585


Carisma Florists
2C-720 Burnhamthorpe Rd W
Mississauga, ON L5C 3G1
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 229 of 1518




Carithers Flower Shop Inc
2030 Powers Ferry Rd SE, Ste 450
Atlanta, GA 30339-5088


Carl, Patricia
844 Woodlawn Ave
Naperville, IL 60540


Carling Flowers
102-2255 Carling Ave
Ottawa, ON K2B 7Z5
Canada


Carlino, Thomas
809 Manor Court
Joliet, IL 60436


Carlo Giurini
c/o Ftd.Com
3113 Woodcreek Dr
Downers Grove, IL 60515


Carlone S Florist
16 Dexter St
Portsmouth, RI 02871-2609


Carlos Vega
DBA V   H Industries
P.O. Box 7182
1789 Gleneagle Dr
Romeoville, IL 60446


Carlson Hotels, Inc Karen Odenthal
701 Carlson Pkwy
Minnetonka, MN 553005


Carlson, James
2810 Barnard St
San Diego, CA 92110
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 230 of 1518




Carlson,Lynch,Sweet,Kilpela Carpenter
P.O. Box 7635
New Castle, PA 16107


Carlson-Wildwood Florist
1488 Clearwater Largo Rd N
Largo, FL 33770-1120


Carlstedts Llc
2132 James Jackson Pkwy Northwest
Atalnta, GA 30318


Carlton Fields Pa
P.O. Box 3239
Tampa, FL 33601-3239


Carlton Flowers   Plant Shop
Prospect St James Hwy 1
Barbados


Carlucci Downers Grove Llc
2001 Butterfield Rd, Suite 256
Downers Grove, IL 60515


Carmel Florist
7510 Pineville Matthews Rd, Ste 7A
Charlotte, NC 28226-4073


Carmel Flower Shop
Putnam Plaza 1908 Route 6
Carmel, NY 10512


Carmen s Elegance In Flowers
152 3Rd Ave W
Melville, SK S0A 2P0
Canada


Carmichael, Robert
1975 Gold Hill Rd
Fort Mill, SC 29708
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 231 of 1518




Carol S Flowers And Decorations
417 Union St
Watsonville, CA 95076-4628


Carol S Plants   Gifts
106 N Main St
Erie, KS 66733-1238


Carol Slane Florist
410 S Main St, Ste 3
Ada, OH 45810-1409


Carolina Electrical Svcs Of Charlotte
3366 Poplar Tent Rd
Concord, NC 28027


Carolina Flrl Design Of The Low Country
2127 Boundary St, Ste 4
Beaufort, SC 29902-3874


Carolina Industrial Refrig Service Inc
P.O. Box 1085
Dallas, NC 28034


Caroline County, Va - Treasurer
P.O. Box 431
Bowling Green, VA 22427


Caroline S Florist
216 E Memorial Dr
Dallas, GA 30132-4321


Caroline S Flower Shoppe
341 Main St, Ste C
Islip, NY 11751-3550


Caroline s Organics   Floral Design
15 Front St S
Campbellford, ON K0L 1L0
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 232 of 1518




Carolyn M. Lawrence
2102 North Cambell Ave
Chicago, IL 60647


Carolyn S Florist
3162 Main St
Weirton, WV 26062-4712


Carolyn S Flowers   Gifts
2530 Millwood Ave
Columbia, SC 29205-1130


Carousel Floral And Garden Center
1717 41st St Nw
Rochester, MN 55901-1365


Carousel Florist
10707 Business 21
Hillsboro, MO 63050-5205


Carousel Florist
990 Rockledge Blvd
Rockledge, FL 32955-2128


Carousel Flowers
224 W State St
Doylestown, PA 18901-3515


Carousel Industries Of North America Inc
P.O. Box 842084
Boston, MA 02284-2084


Carr   Farrell Llp
120 Constitution Dr
Menlo Park, CA 94025


Carr   Ferrell Llp
Attorney At Law
120 Constitution Dr
Menlo Park, CA 94025
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 233 of 1518




Carrara, Arletta
109 Princeton St
Des Plaines, IL 60016


Carriage House Designs
65 Canal St
Turners Falls, MA 01376


Carriage House Flowers
141 E Post Rd
White Plains, NY 10601-5205


Carrie Hickman
3113 Woodcreek Dr
Downers Grove, IL 60515


Carrier Rental Systems
A Subsidary of Carrier Corp.
United Tec
35961 Eagle Way
Chicago, IL 60678


Carrillo, Mary
8952 SW 142nd Ave, Apt 1127
Miami, FL 33186


Carrolla, Elizabeth
291 Summer Hill Rd
Madison, CT 06443


Carson City Florist
1954 US Hwy 50 E
Carson City, NV 89701-2700


Carson Home Accents
189 Foreman Rd
Freeport, PA 16229


Carson Home Accounts
189 Foreman Rd
Freport, PA 16229
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 234 of 1518




Carson Valley Florist
3555 Stone Rd
Wellington, NV 89444-9441


Cart Rocket
2036 Lincoln Ave 104
Ogden, UT 84401


Cart Rocket Llc
2036 Lincoln Ave, Suite 104
Ogden, UT 84403


Carter S Flowers
2310 N Piedras St
El Paso, TX 79930-3328


Carter, Lauren
264 Rosebay Dr
Encinitas, CA 92024-3342


Cartera Commerce Inc
1 Cranberry Hill
Lexington, MA 02421


Cartera Commerce Inc
One Cranberry Hill, Ste 203
Lexington, MA 02421


Cartera Commerce Inc
FKA Mall Networks
One Cranberry Hill, Ste 203
Lexington, MA 02421


Carthage Flower Shop
107 N Saint Mary St
Carthage, TX 75633-2611


Carthage Flowers And Gifts
64 Dixon Springs Hwy, Ste A
Carthage, TN 37030-4014
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 235 of 1518




Caruso Florist
1717 M St Nw
Washington, DC 20036-4501


Carved Solutions
60 Lyman Dr
Williston, VT 05495


Carved Solutions/Lancaster Imageworks
60 Lyman Dr
Williston, VT 05495


Carver Law
Attn Victoria Carver
10050 Bridge St, 93
Truckee, CA 96160


Casa Blanca Floral Design
4617 Montrose Blvd, Ste C224
Houston, TX 77006-6151


Casa De Flores
216 I St, Ste A
Patterson, CA 95363-2301


Casa De Flores
934 N Sanborn Rd
Salinas, CA 93905-1309


Casa De Flores
15600 Ventura Blvd
Encino, CA 91436-3129


Casas Adobes Flower Shop
7090 N Oracle Rd, Ste 194
Tucson, AZ 85704-4345


Casas, Karenlee
2751 Bluewater Cir
Naperville, IL 60564
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 236 of 1518




Cascade Garden Center Nursery     Florist
20202 Powers Rd
Bend, OR 97702-2128


Cascade Wholesale
2410 38th St
Everett, WA 98201


Casey S Florist
201 S Center St
Princeton, NC 27569-7346


Cash, Chloe
1968 1st Ave, 14
San Diego, CA 92101


Cashmere    Rose
102 Mill St
Almonte, ON K0A 1A0
Canada


Cashmere Gardens
119 Lane Rd
Chester, NH 03036-4023


Cason, Kyla Bianca
4616 Ohio St, Unit 7
San Diego, CA 92116


Cass Information Systems Inc
13001 Hollenberg Dr
Bridgeton, MO 63044


Cassady-Oliveira, Emily
5830 Oakwood Dr
2F
Lisle, IL 60532


Casselton Floral
622 Front St
Casselton, ND 58012-3300
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 237 of 1518




Cassidy Bartolomei
10155 Silva Rd
El Cajon, CA 92021


Cassidy s Flowers
234 Main St S
Newmarket, ON L3Y 3Y1
Canada


Casson, Timothy
692 Canboro Rd
Fenwick, ON L0S 1C0
Canada


Castalia Flower Shoppe
103 Main St
Castalia, OH 44824-9100


Castro, Alicia
7417 W Williams St
Phoenix, AZ 85043


Castro, Jennifer
15064 Avenida Montuosa,   A
San Diego, CA 92129


Castro, John
2191 Cienaga St
Oceano, CA 93445


Castro, Liliana
3610 S 52nd Ct
Cicero, IL 60804


Caswell Massey Llc
121 Fieldcrest Ave
Edison, NJ 08837
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 238 of 1518




Caswell Massey Llc
DBA Gianna Rose Atelier
121 Fieldcrest Ave
Edison, NJ 08837


Cat Financial Commercial Account
P.O. Box 905229
Charlotte, NC 28290-5229


Cat Financial Commercial Account
P.O. Box 978595
Dallas, TX 75397-8595


Cat S Pajamas Floral Design Inc
3401 1/2 Oleander Dr
Wilmington, NC 28403


Cataleya Floreria
Ave Antunez De Mayolo Num 1178 Covide
Lima
Peru


Catania, Tony
216 W Kenilworth Ave
Villa Park, IL 60181


Catchings, Lakisha
7605 Orchard Lane, 5
Woodridge, IL 60517


Catchpoint Systems
228 Park Ave S, Suite 28080
New York, NY 10003


Catchpoint Systems Inc
228 Park Ave S 28080
New York, NY 10003


Cate, Justin
9245 Regents Rd, 111
La Jolla, CA 92037
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 239 of 1518




Cathedral Art Medal Co Inc
Dept 200002 P.O. Box 9717
Providence, RI 02940-9717


Cathedral Art Medal Co Inc
P.O. Box 6146
Providence, RI 02940


Cathedral City Flower Shop
35959 Date Palm Dr, Ste A-2
Cathedral City, CA 92234-6658


Catherine Brown
999 St Jacques St
Rockland, ON K4K 1C1
Canada


Catherine S Gardens
15146 Cicero Ave
Oak Forest, IL 60452-2402


Catholic Book Publishing
77 West End Rd
Totowa, NJ 07512


Cathy Cowgill Flowers Inc.
4315 Hills and Dales Rd Nw
Canton, OH 44708-1663


Cathy S Concepts
3229 N Shadeland Ave
Indianapolis, IN 46226


Cathy S Concepts Inc
6900 E 30th St, Ste A
Indianapolis, IN 46219


Cattleya Alto Diseno Floral
Ave Heroe De Nacozari 222
Nuevo Vallarta
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 240 of 1518




Cattolica Flowers
1949 Sheppard Ave W
North York, ON M3L 1Y8
Canada


Cavalluzzo Llp
474 Bathurst St, Suite 300
Totonto, ON M5T 2S6
Canada


Cavanaugh, James
320 Oak St
Elmhurst, IL 60126


Cave City Florist
138 S Main St
Cave City, AR 72521-9470


Cayaban, Cinderella
5035 Millwood Rd
San Diego, CA 92117


Cb Richard Ellis Inc
Valuation   Advisory Services
355 S Grand Ave, Ste 1200
Los Angeles, CA 90071-1549


Cbc Restaurant Corp
DBA Corner Bakery Cafe
12700 Park Central Dr, Suite 1300
Dallas, TX 75251


Cbf Print Solutions Inc
4343 Shallowford Rd Bldg E3
Marietta, GA 30062


Cbs Personnel Holdings, Inc
Dba Staffmark
2600 Mccree Rd
Dallas, TX 75041
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 241 of 1518




Cbs Personnel Services Llc
Attn U. S Bank
P.O. Box 952386
St. Louis, MO 63195


Cbs Radio Inc
P.O. Box 100182
Pasadena, CA 91189-0182


Cbs Radio Stations
P.O. Box 100507
Pasadena, CA 91189-0507


Cc S Flower Villa
1445 SW Main Blvd, Ste 140
Lake City, FL 32025-1112


Cch Incorporated
P.O. Box 4307
Carol Stream, IL 60197


Cd   A Designs
5 Saint Anthony Ln
Florissant, MO 63031-6720


Cd Light Llc
DBA Zipinfo.Com
230 North Tranquil Path Dr
The Woodlands, TX 77380-2758


Cdi Technology Corp
495 Commons Dr, Suite 100
Aurora, IL 60504


Cdw Direct, Llc
200 N Milwaukee Ave
Vernon Hills, IL 60061


Cdw Llc
200 N Milwaukee Ave
Vernon Hills, IL 60061
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 242 of 1518




Cdw Select Inc
P.O. Box 75723
Chicago, IL 60675-5723


Cean Global Export Llc
14342 Southwest 97 Lane
Miami, FL 33186


Cebolla Fine Flowers
1137 Conveyor Ln, Ste 114
Dallas, TX 75247-6820


Cedar Floral
314 N Cedar Ave
Owatonna, MN 55060-2308


Cedar Hill Florist Inc.
5828 Ritchie Hwy
Baltimore, MD 21225-3796


Cedar Lake Flst.   Gifts
8600 Lake Shore Dr
Cedar Lake, IN 46303-9281


Cedar Springs Floral
14111 White Creek Ave NE, Ste 2
Cedar Springs, MI 49319-8170


Cedar Village Floral
4850 Harrison Blvd, Ste 4
Ogden, UT 84403-4403


Ce-Dfw Warehouse Solutions
900 Port America Pl
Grapevine, TX 76051


Cedric Spring   Associates
525 Tyler Rd, Suite P
St Charles, IL 60174
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 243 of 1518




Celartem Inc
1800 SW 1st Ave, Ste 500
Portland, OR 97201


Celebrations Floral   Gifts
216 S Broadway St
Cleveland, OK 74020-4617


Celebrations Florist
107 E Rock Island Ave
Boyd, TX 76023-3070


Celebrations Florist   Gifts
8458 Seminole Trl
Ruckersville, VA 22968-3489


Celebrations Flowers     Gifts
202 Old Tyler Rd
Chandler, TX 75758


Celina Flowers   Gifts
306 W Walnut St
Celina, TX 75009-6183


Cellco Partnership Dba Verizon Wireless
One Verizon Way
Basking Ridge, NJ 07920-1097


Center For Companies That Care
954 West Washington Blvd, Suite 430
Chicago, IL 60607


Centerpoint
3310 N Elston Ave
Chicago, IL 60618


Centerpoint
5555 N Northwest Hwy
Chicago, IL 60630
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 244 of 1518




Centerpoint Marketing, Inc
3310 N Elston Ave
Chicago, IL 60618


Centerville Floral And Designs
1865 Main St
Centerville, MN 55038-9794


Centerville Florists
209 N Main St
Centerville, OH 45459-4617


Central Electronics Security
DBA Sentry Security
339 Egide Dr
Wheeling, IL 60090


Central Floral Company
607 N Patterson St
Valdosta, GA 31601-4679


Central Florist
6992 Broadway
Merrillville, IN 46410-3536


Central Industries Inc
Business Center At Owings Mills
11438 Cronridge Dr, Suite W
Owings Mills, MD 21117


Centreville Square Florist
14260B Centreville Sq
Centreville, VA 20121-2364


Centric Software Inc
485 Alberto Way Sutie 200
Los Gatos, CA 95032


Centric Software Inc
P.O. Box 49268
San Jose, CA 95161-9268
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 245 of 1518




Centrify Corporation
3393 Octavius Dr, Ste 100
Santa Clara, CA 95054


Centro De Arte Floral
Gabino Barreda, 2
Naucalpan De Juarez
Mexico


Centro Inc
222 W Hubbard, Ste 400
Chicago, IL 60654


Centurion Air Cargo
P.O. Box 522300
Miami, FL 33152


Century Conveyor Service Inc
P.O. Box 474
Edison, NJ 08818


Century Conveyor Systems Inc
4301 South Clinson Ave
South Plainfield, NJ 07080


Century Floral
19 Century Ave N
Saint Paul, MN 55119-4706


Century Florist
9941 Pines Blvd
Pembroke Pines, FL 33024-6175


Century Link
Business Services
P.O. Box 52187
Phoenix, AZ 85072-2187


Centurylink
20 East Thomas Rd
Phoenix, AZ 85012
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 246 of 1518




Centurylink Communications Llc
Business Services
P.O. Box 52187
Phoenix, AZ 85072-2187


Cenveo Worldwide Limited
P.O. Box 644276
Pittsburgh, PA 15264-4276


Cepeda, Karen
11001 Scripps Ranch Blvd
San Diego, CA 92131


Cerezo Blooms Inc
1721 SW 32nd Ave
Miami, FL 33145-1807


Ceridian Hcm Inc
3311 East Old Shakopee Rd
Minneapolis, MN 55425


Ceridian Tax Service Inc
13839 Collection Ctr Dr
Chicago, IL 60693


Cernicharo Claudio
7941 West 34 Lane
Hialeah, FL 33018


Cerrato, Kevin
1124 S Humphrey Ave
Oak Park, IL 60304


Cerridwen S Garden
980 Scott Town Ctr
Bloomsburg, PA 17815-2357


Cerritos Hills Florist
11827 South St
Cerritos, CA 90703-6825
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 247 of 1518




Certified Protection
P.O. Box 6374
Edison, NJ 08818-6374


Certify Inc
20 York St, Suite 201
Portland, ME 04101


Certify, Inc
20 York St
Portland, ME 04101


Cervantes, Benjamin
5717 W 23rd Pl
Cicero, IL 60804


Cervantes, Ricardo
5717 W 23rd Pl
Cicero, IL 60804


Cg Glazing Inc- Formerly Tierr00
9150 Olive Dr
Spring Valley, CA 91977


Cgs-Publishing Tech International Llc
100 North 6th St, Ste 242A
Minneapolis, MN 55403


Ch Robinson Company Inc
14701 Charlson Rd, Suite 1400
Eden Prarie, MN 55347


Ch Robinson Company Inc
P.O. Box 9121
Minneapolis, MN 55480-9121


Ch Robinson Company, Inc
14701 Charlson Rd
Eden Prairie, MN 55347
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 248 of 1518




Ch Robinson Worldwide Inc
P.O. Box 9121
Minneapolis, MN 55480-9121


Chaarvi Florals
3562 State Route 27, Ste 112
Kendall Park, NJ 08824-1062


Chacon, Juanita
3001 S Lawndale Av
Chicago, IL 60623


Chainalytics Llc
2500 Cumberland Pkwy, Ste 550
Atlanta, GA 30339


Chalasani, Manav
4435 Nobel Dr, Unit 15
San Diego, CA 92122


Chalet Floral
700 W Hackley Ave
Muskegon, MI 49441-3081


Chalet Florist
12250 S Harlem Ave, Ste A
Palos Heights, IL 60463-1469


Chalet Flowers
5002 7th St
Zephyrhills, FL 33542-2132


Chamberlains By Juls Floral    Gifts Llc
6737 W Washington St, Ste 2147
West Allis, WI 53214-5642


Chambers, Lynn
3923 Sterling Rd
Downers Grove, IL 60515
  Case 19-11240-LSS   Doc 31       Filed 06/03/19   Page 249 of 1518




Champ, Christine
4813 Utah St
San Diego, CA 92116


Champagne Melina M
3554 Polk Ave
San Diego, CA 92104


Champion Waste   Recycling Services Llc
P.O. Box 565808
Dallas, TX 75247


Chand, Shyam
9A Kingery Quarter, Unit     204
Willowbrook, IL 60527


Chandran, Ashok
13205 W 124th St
Overland Park, KS 66213


Chang Kylee
425 West Beech St, Unit 320
San Diego, CA 92101


Chang, Marcus
7105 Alicante
Carlsbad, CA 92009


Chango Inc
488 Wellington St West, Ste 202
Toronto, On M5V 1E3
Canada


Channel Advisor Corporation
P.O. Box W-502057 P.O. Box 7777
Philadelphia, PA 19175-2057


Channeladvisor Corporation
2701 Aerial Ctr Pkwy
Morrisville, NC 27560
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 250 of 1518




Channeladvisor Corporation
3025 Carrington Mill Blvd, Ste 500
Morrisville, NC 27560


Chantilly Flowers
14514 Lee Rd, Unit E
Chantilly, VA 20151-1637


Chantilly Lace Floral
8052 Standifer Gap Rd, Ste C
Chattanooga, TN 37421-1262


Chapman S Flowers And Greenhouses
211 S 3rd St
Pulaski, TN 38478-3801


Chapman Susan
24 Eagle Hill Dr
Plymouth, MA 02360


Chappell Andrea M
6606 Daylily Dr
Carlsbad, CA 92011


Character Arts Creations Llc
37 Pond Rd
Wilton, CT 06897


Character Arts Llc
37 Pond Rd Bldg 2
Wilton, CT 06897


Character Arts Llc
37 Pond Rd
Wilton, CT 06897


Chariton Floral Llc
100 N Grand St
Chariton, IA 50049-1801
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 251 of 1518




Charkalis Diana
13956 Hartsook St
Sherman Oaks, CA 91423


Charles County
P.O. Box 2607
La Plata, MD 20646


Charles F. Kremp, 3Rd Florist
406 Newbold Rd
Jenkintown, PA 19046


Charles Hill
c/o Ftd
3115 Woodcreek Dr
Downers Grove, IL 60515


Charles L. Adgate Florist    Inc.
1195 Niles Cortland Rd Se
Warren, OH 44484-2542


Charleston Cut Flower Company
1900 5th Ave
Charleston, WV 25387-1968


Charleswood Florists
3534 Roblin Blvd
Winnipeg, MB R3R 0C9
Canada


Charley S Flowers
19 S Paint St
Chillicothe, OH 45601-3211


Charlie Greene Studio
110 West Kinzie St, 4th Fl
Chicago, IL 60654


Charlotte County Flowers
140 Tamiami Trl
Punta Gorda, FL 33950-3633
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 252 of 1518




Charlotte Fire Department
Charlotte Fire Dept -Fire Prev
441 Beaumont Ave
Charlotte, NC 28204


Charlotte Jones
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Charlotte Jones
c/o Ftd/Provide
4840 Eastgate Mall
San Diego, CA 92121


Charlotte Plaza Floral
200 N Cochran Ave
Charlotte, MI 48813-1549


Charlotte S Fiesta Flowers
4404 Burnet Rd
Austin, TX 78756-3319


Charlotte S Flwrs   Gifts By Brenda Rose
201 E Wood St
Troy, MO 63379-1422


Charmaines Bouquet Canyon Florist
26859 Bouquet Canyon Rd
Saugus, CA 91350-2351


Charming Petals
101 Broadway Rd
Dracut, MA 01826-4068


Chart Metal Works
1 Pleasant St, Ste 2E
Portland, ME 04101
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 253 of 1518




Chart Metalworks
1 Pleasant St, Ste 2E
Portland, ME 04101


Charter Way Florist Inc
5620 N Pershing Ave, Ste A
Stockton, CA 95207-4932


Chartwell Staffing Solutions
P.O. Box 204653
Dallas, TX 75320-4653


Chasing Petals/Flowers      Pineworld
3-15 Cedar Pointe Dr
Barrie, ON L4N 5R7
Canada


Chastain Financial
DBA Pbc International
520 Graves Ave
Oxnard, CA 93030


Chateck Inc
22722 29th Dr SE, Ste 100
Bothell, WA 98021


Chattanooga Florist
1701 E Main St
Chattanooga, TN 37404-5039


Chatterjee, Madhumita
5803 Highland Dr
Palatine, IL 60067


Chaudry, Zahid
790 Camino De La Reina,     276
San Diego, CA 92108


Checkerberry S Flowers      Gifts Inc
169 N 2nd St
Coos Bay, OR 97420-1620
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 254 of 1518




Checotah Flower Shop
309 W Gentry Ave
Checotah, OK 74426-2441


Cheers Unique Floral   Gifts
21098 Bake Pkwy, Ste 114
Lake Forest, CA 92630-2163


Cheese Cake City Inc
1225 4th St
Berkeley, CA 94710


Cheetahmail, Inc
29 Broadway
New York, NY 10006


Chef Rubber , Llc
6627 Schuster St
Las Vegas, NV 89118


Chef Rubber Llc
10484 Ranch Rd 965 Bldg 1
Fredericksburg, TX 78624


Chellaperumal, Kanagasabapathi
1379 Natalie Lane
Aurora, IL 60504


Chelle S Floral   Gifts
17 W 1700 S
Clearfield, UT 84015


Chelsea Village Flowers
112 E Middle St Frnt
Chelsea, MI 48118-1645


Chemsolv Llc
7350 Swede Bottom Rd
Houston, MN 55943
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 255 of 1518




Chen, Annie
1868 19th Ave
San Francisco, CA 94122


Chen, Gina
11730 Papagallo Ct
San Diego, CA 92124-2802


Chen, Steven
4830 Eastgate Mall
San Diego, CA 92121


Chenoweth Floral   Greenhouses
563 Old Hwy 8 Sw
Saint Paul, MN 55112-7738


Chequedcom Inc
513 Broadway
Saratoga Springs, NY 12866


Cheri S House Of Flowers
16 N Main St
Hughesville, PA 17737-1506


Cherished Events
2142 Black Duck Ave
Johnstown, CO 80534-9286


Cherished Memories Flowers And Gifts
400 S Main St
De Soto, MO 63020-2203


Cherry Grove Florist
101-3840 56 St
Wetaskiwin, AB T9A 2B2
Canada


Cherryhill Flowers
265 Greenville Ave
Johnston, RI 02919-2636
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 256 of 1518




Cherryland Flowers
17 E Lewelling Blvd
San Lorenzo, CA 94580-1731


Cherukuri, Karthik
3589 Lexington Lane
Carpentersville, IL 60110


Cheryl Bevan Miller
1254 Flagstone Square
Westerville, OH 43081


Cheshire Country Florist
1089 S Main St
Cheshire, CT 06410-3432


Chessman, Kelli
8125 Chaz Pl
La Mesa, CA 91942


Chester Floral And Design
260 Main St
Chester, NJ 07930-2539


Chesterland/Concord Floral
12650 W Geauga Plz, Ste 2
Chesterland, OH 44026-2545


Chet   Leona S Floral Shop Inc.
1200 W Lincoln Ave
Milwaukee, WI 53215-3125


Chewy, Inc
1855 Griffin Rd, Ste B-428
Dania Beach, FL 33004


Chez Rose Fleuriste
177A Prom Du Portage
Gatineau, PQ J8X 2K4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 257 of 1518




Chic Florista
4B-462 Birchmount Rd
Scarborough, ON M1K 1N8
Canada


Chic Media Llc
5636 San Fernando Rd, Ste 101
Glendale, CA 91202


Chicago Finance Exchange
332 South Michigan Ave, Suite 1032-C232
Chicago, IL 60604-4434


Chicago Is...Inc
151 North Michigan Ave, Suite 1104
Chicago, IL 60601


Chicago Midwest Credit Service Corp
DBA Nacm/Midwest
3005 Tollview Dr
Rolling Meadows, IL 60008


Chicago Steak Company Inc
500 North Michigan Ave
Chicago, IL 60611


Chicago Suburban Express
P.O. Box 388568
Chicago, IL 60638


Chicago Suburban Express Inc
5504 W 47th St
Forestview, IL 60638


Chicago Tag   Label
2501 Commerce Dr
Libertyville, IL 60048


Chico Produce Inc
P.O. Box 1069
Durham, CA 95938
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 258 of 1518




Child To Cherish
P.O. Box 533
Brea, CA 92822


Chilhowie Flower Shop
1961 E Lee Hwy
Chilhowie, VA 24319-5460


Chill Factor
7547 NW 70 St
Miami, FL 33166


Chin, Toni
220 Ridge Crest Cir
Wethersfield, CT 06109


China Rose Florist
11546 Tamiami Trl E
Naples, FL 34113-7906


China United International Inc
P.O. Box 5433
Lakeland, FL 33807


Ching, Cia Ee
955 Pine St, 12
San Francisco, CA 94108


Chino Lupita S Florist
12345 Mountain Ave, Ste M
Chino, CA 91710-2783


Chiodo Laci
4776 Lamont St, Apt 3
San Diego, CA 92109


Chip Trucking Inc
2687 US Hwy 130
Cranbury, NJ 08512
  Case 19-11240-LSS      Doc 31      Filed 06/03/19   Page 259 of 1518




Chisholm Floral
620 E 5th St
Littlefield, TX 79339-4002


Chisholm Industries Inc
8304 West Parkland Court
Milwaukee, WI 53223


Chiu, Yuan
1148 S Brockway St
Palatine, IL 60067


Chizywinks
425 N Ninnescah St
Kingman, KS 67068-8805


Chloe S Collections Florist
1 North St
Dover Foxcroft, ME 04426-1141


Chloe S Flowers
12240 Palm Dr
Desert Hot Springs, CA 92240-3904


Chocolate Delivery Systems Inc
85 River Rock Dr, Ste 202
Buffalo, NY 14207


Chocolate Delivery Systems Inc
1800 Elmwood Ave
Buffalo, NY 14207


Chocolate Tulip Flowers      Gifts
517 N Main St
Borger, TX 79007-4121


Choctaw Florist
15515 NE 23rd St
Choctaw, OK 73020-8503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 260 of 1518




Choicestream Inc
25 Drydock Ave 5th Fl
Boston, MA 02210


Choles Campus Floral
409 N Lake St
Madison, WI 53715-1029


Choles Floral Co
1135 Regent St
Madison, WI 53715-1291


Choma Michael Anthony
22943 Nine Ft. Rd
Millsboro, DE 19966


Chomp Creative Studio
4638 Kensington 4
San Diego, CA 92116


Chouinard    Myhre Inc
P.O. Box 636
Cotati, CA 94931


Chr Holdings Inc
c/o Wells Fargo Business Credi
P.O. Box 202056
Dallas, TX 75320


Chris Floral    Gifts
29 S Bridge St
Markesan, WI 53946-8043


Chris Cosentino
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Chris Flowers
8516 17th Ave
Brooklyn, NY 11214-2810
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 261 of 1518




Chris Jones
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Chris King
300 Cinnamon Beach Way,   254
Palm Coast, FL 32137


Chris Salinas
3113 Woodcreek Dr
Downers Grove, IL 60515


Chris Summers
613 Canyon Springs Dr
La Porte, TX 77571


Christell S Flowers
214 E Ave B
Killeen, TX 76541-5223


Christensen Florist   Greenhouses
1210 Mansfield St
Chippewa Falls, WI 54729-1723


Christian Brands
1013 Veterans Dr
Lewisburg, TN 37091


Christian Brands Inc
DBA Cb Gift, Sbds, Papel, Heartfelt Or
Kingdom
1013 Veterans Dr
Lewisburg, TN 37091


Christian Brother S Cleaning Llc
830 Fesler St
El Cajon, CA 92020
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 262 of 1518




Christian, Teodisia
10881 Parkdale Ave
San Diego, CA 92126


Christiana Flower   Gift Shoppe
1113 Churchmans Rd
Newark, DE 19713-2112


Christie Nawrot
3113 Woodcreek Dr
Downers Grove, IL 60515


Christie S Cold Storage
11922 General Dr, Ste D
Charlotte, NC 28273


Christina Schiffman
6915 the Preserve Way
San Diego, CA 92130


Christine Brockway
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Christine Schipke
355 East Ohio St, Apt 4410
Chicago, IL 60611


Christopher Haxton
101 Cascade St
Lolo, MT 59847


Christopher Wade Shean
670 Castle Pines Dr S
Castle Rock, CO 80108


Christopherson, Martin
2501 Hayden Pkwy, 1232
Roseville, CA 95747
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 263 of 1518




Christy S Florist
415 Route 18
East Brunswick, NJ 08816-2305


Christy S Florist
81 N Main St
Keyser, WV 26726-3218


Christy S Flower Stall
111I Olmsted Blvd
Pinehurst, NC 28374


Chrusciel, Kimberly
321 N La Londe Ave
Lombard, IL 60148


Chrysal Usa Inc
3063 NW 107th Ave
Miami, FL 33172


Chuck Adgate
1195 Niles Cortland Rd Se
Warren, OH 44484


Chuckanut Bay Foods
5501 Hovander Rd, Ste 1
Ferndale, WA 98248


Chuckanut Bay Foods, Llc
5501 Hovander Rd
Ferndale, WA 98248


Chun, Judy
2129 Virgilia Lane
Olivehurst, CA 95961


Church Of Jesus Christ Lds SL City
50 E North Temple St, Rm 2223
Salt Lake City, UT 84150-3620
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 264 of 1518




Church S Flowers
1003 N Main St
Miamisburg, OH 45342-1829


Churchland S Village Flower Shop Inc
5820 Churchland Blvd
Portsmouth, VA 23703-3311


Ci Amancay Sas
Km 25 Carrertera Occidente
Via Bogota-Facatativa
Madrid Cundinamarca, 250037
Colombia


Ci Florco Sa
Kilometro 1.2 Vereda Chachafruto
Rionegro, An
Colombia


Ci Flores De La Campina
Carrera 60, 49 A20 Oficina 201
Edificio Parqueadero
Medellin
Colombia


Ci Iris Flowers Llc
Cra 16, 80-11 Office 601
Bogota Cundinamarca
Colombia


Ci San Jose Farms Ltda
Cll 127B 45-23
Bogota Cundinamarca
Colombia


Ci Sunshine Bouquet Sas
Kilometro 4 Via Suba-Cota
Bogota Cund
Colombia
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 265 of 1518




Cialella   Carney Floral Designs
1006 S Mill St
New Castle, PA 16101-4628


Ciano Florist Ltd
518 Rogers Rd
York, ON M6M 1B3
Canada


Cicero Hospitality Group
DBA the Double Tree Downers Grove
Attn General Counsel Or Contracts Admin
38500 Woodward Ave, Ste 300
Bloomfield Hills, MI 48304


Cid Floral Ltd
211 S Sherman Blvd
Sherman, IL 62684-9719


Cimaroli, Elizabeth
210 Hazel Ave
Glencoe, IL 60022


Cimco Refrigeration Inc
2502 Commercial Park Dr
Mobile, AL 36606


Cincinnati Income Tax Division
P.O. Box 637876
Cincinnati, OH 45263


Cincinnati Sub Zero Products Inc
3530 Solutions Ctr
Chicago, IL 60677-3005


Cincinnati Wholesale Florist Inc
1045 Township St
Cincinnati, OH 45225
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 266 of 1518




Cinderella S Flower Shop
500 Ave Munoz Rivera, Ste 26
San Juan
Puerto Rico


Cindy S Creations
109 Main St E
Gordonsville, TN 38563-2026


Cindy S Floral
4404 S Orange Blossom Trl
Kissimmee, FL 34746-4207


Cindy S Flowers   Gifts
1138 Cherry Rd
Rock Hill, SC 29732-2506


Cintas Corp
1201 West St Charles Rd
Maywood, IL 60153


Cintas Corporation No 3
P.O. Box 29059
Phoenix, AZ 85038-9059


Cintas Corporation No2
P.O. Box 88005
Chicago, IL 60680-1005


Cintas First Aid   Safety
P.O. Box 631025
Cincinnati, OH 45263-1025


Ciraulo, Nina
8301 S Sangamon St
Chicago, IL 60620


Cisco Systems Capital Corporation
170 West Tasman Dr
Mailstop Sjc-13, 3rd Fl
San Jose, CA 95134
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 267 of 1518




Cisco Systems Capital Corporation
170 West Tasman Dr
Ms Sj 13/3
San Jose, CA 95134


Cision Us Inc
130 East Randolph St, 7th Fl
Chicago, IL 60601


Cision Us Inc
P.O. Box 842869
Boston, MA 02284-2869


Cisneros, Alba
5902 Prospect Ave
Berkeley, IL 60163


Cit Bank Na
DBA Konica Minolta
10201 Centurion Pkwy North, Suite 100
Jacksonville, FL 32256


Citadel Information Management
827 Blackhawk Dr
Westmont, IL 60559-1119


Citibank Na
DBA Synnex Financial Services
39 Pelham Ridge Dr
Greenville, SC 29615


Citifloral Inc
1661 York Ave Frnt 2
New York, NY 10128-6551


Citiflowers Md
2321 Stewart Ave
Silver Spring, MD 20910-1941
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 268 of 1518




Citisfaff Solutions Inc
P.O. Box 845510
Los Angeles, CA 90084-5510


Citistaff Solutions Inc
1111 Town   Country Rd 27
Orange, CA 92868


Citrix Online
File 50264
Los Angeles, CA 90074-0264


Citrix Online/Citrix Systems Inc
c/o Subscription Advantage
P.O. Box 932841
Atlanta, GA 31193-2841


Citrix Systems Inc
851 West Cypress Creek Rd
Fort Lauderdale, FL 33309


Citrix Systems Inc
File 50264
Los Angeles, CA 90074-0264


Citrus Valley Florist
143 S Citrus Ave
Covina, CA 91723-2622


City   Borough Of Juneau
155 S Seward St
Juneau, AK 99801


City Florist
1408 S Salisbury Blvd
Salisbury, MD 21801-7127


City Florist
201 E Water St
Albany, KY 42602-1237
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 269 of 1518




City Florist
638 Ky Route 80
Prestonsburg, KY 41653-8534


City Florist   Gifts
429 N 3rd Ave
Chatsworth, GA 30705-2539


City Florist Of Liberty
1809 Jefferson Dr
Liberty, TX 77575-4119


City Flowers Inc
10500 NE 8th St
Bellevue, WA 98004-4345


City Gardener   Florist
329 N Chestnut St
Ravenna, OH 44266-2257


City Line Florist
1640 Hillside Ave
New Hyde Park, NY 11040-2683


City Of Aurora
Licensing Section, Ste 1100
15151 East Alameda Pkwy
Aurora, CO 80012


City Of Big Rapids Treasurer - Mi
226 North Michigan Ave
Big Rapids, MI 49307


City Of Boston
P.O. Box 52258
Boston, MA 02205-2258


City Of Bremerton
239 4th St
Bremerton, WA 98337
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 270 of 1518




City Of Bremerton
Tax   License Division
345 6th St, Suite 600
Bremerton, WA 98337-1873


City Of Chicago Dept. Of Revenue
Remittance Center
P.O. Box 88292
Chicago, IL 60680-1292


City Of Clarksville Tax Collector - Tn
P.O. Box 928
Clarksville, TN 37041-0928


City Of Columbus
77 N Front St, 2nd Fl
Columbus, OH 43215


City Of Columbus
Income Tax Division
P.O. Box 183190
Columbus, OH 43218-3190


City Of Flowers
215 Moffett Blvd
Mountain View, CA 94043-4723


City Of Garland
Carol Clark Rta
P.O. Box 462010
Garland, TX 75046-2010


City Of Glendale, Az
P.O. Box 800
Glendale, AZ 85301


City Of Hagerstown
1 East Franklin St
Hagerstown, MD 21740
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 271 of 1518




City Of Hannibal
City Collector S Office
320 Broadway
Hannibal, MO 63401-4493


City Of Hardinsburg
P.O. Box 149
220 South Main St
Hardinsburg, KY 40143


City Of Henderson
P.O. Box 716
Henderson, KY 42420


City Of Hopewell
P.O. Box 199
Hopewell, VA 23860


City Of Hoquiam
Finance Department
609 8th St
Hoquiam, WA 98550


City Of Knoxville
P.O. Box 15001
Knoxville, TN 37901-5001


City Of LA/Pershing Squre Garage
530 S Olive St
Los Angeles, CA 90013


City Of Lakewood
480 South Allison Pkwy
Lakewood, CO 80226


City Of Leominster
Collectors Office
25 West St
Leominster, MA 01453
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 272 of 1518




City Of Medford
200 South Ivy St
Medford, OR 94501


City Of Medford Business License
200 South Ivy St, 2nd Fl
Medford, OR 97501


City Of Memphis Tennessee
P.O. Box 185
Memphis, TN 38101-0185


City Of Oakland
Business Tax Section
P.O. Box 31148
Oakland, CA 94604


City Of Philadelphia
Revenue Collection Bureau
5900 Torresdale Ave
Philadelphia, PA 19135


City Of Portland - Or
Bureau of Licenses
111 Southwest Columbia, Suite 600
Portland, OR 97201-5840


City Of Rancho Cucamonga
10500 Civic Ctr Dr
Rancho Cucamonga, CA 91730


City Of Richmond
P.O. Box 908 44 S 8th St
Richmond, IN 47375


City Of Richmond
2380 Liberty Ave P.O. Box 308
Richmond, IN 47375
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 273 of 1518




City Of Richmond
AKA Richmond Power    Light
908 44 S 8th St
Richmond, IN 47375


City Of Rocklin
3970 Rocklin Rd
Rocklin, CA 95677


City Of San Diego- Business Tax Cert
Business Tax Program
P.O. Box 121536
San Diego, CA 92112-1536


City Of Sherwood
2199 East Kiehl Ave
P.O. Box 6256
Sherwood, AR 72124-6256


City Of St. Louis Collector Of Revenue
1200 Market St, Rm 109
City Hall
St. Louis, MO 63103


City Of Staunton
P.O. Box 474
Staunton, VA 24402-0474


City Of Thornton
Sales Tax Division
9500 Civic Center Dr
Thornton, CO 80229-4326


City Of Vista
200 Civic Ctr Dr
Vista, CA 92084


City Of West Hollywood
8300 Santa Monica Blvd
West Hollywood, CA 90069-6216
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 274 of 1518




City Parks Foundation
Attn Amy Molinero
830 5th Ave
New York, NY 10065


City Prints Llc
5008 Helena Park Dr
Matthews, NC 28105


City Scents Flowers    Gifts
209 E Ohio St
Chicago, IL 60611-3238


City Scents Ltd
209 East Ohio St
Chicago, IL 60611


City Sweets Floral
105 S Air Depot Blvd
Midwest City, OK 73110-4428


Cj Flowers And More
200 N 16th Ave
Canton, IL 61520-1567


Cj Lao
11364 Legacy Canyon Pl
San Diego, CA 92131


Ck Products Llc
6230 Innovation Blvd
Fort Wayne, IN 46818


Ck Products Llc
6230 Innovation Blvd
Ft. Wayne, IN 46818


Ck S Floral Expressions
120 E Main
Locust Grove, OK 74352
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 275 of 1518




Clapp, Jessica
1466 15th Ave
San Francisco, CA 94122


Clare, Brett
1543 Vanessa Cir
Encinitas, CA 92024


Clarin, Earl
6201 Madeline St
San Diego, CA 92115


Clario Inc
6600 City West Pkwy, Ste 100
Eden Prairie, MN 55344


Claritas Flower Shop
5026 1/2 Huntington Dr S
Los Angeles, CA 90032-1617


Clarivel Cia Ltda
1111 Brickell Ave, Ste 3010
Miami, FL 33131


Clark County Trustee
7185 Pollack Dr
Las Vegas, NV 89155-4502


Clark Development
23 Saybrook Rd
Essex, CT 06426


Clark Development
Po Bx 995
Essex, CT 06426


Clark Development
Attn T. Clark
P.O. Box 995
Essex, CT 06426
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 276 of 1518




Clark Pest Control
P.O. Box 2466
Bakersfield, CA 93303-2466


Clark S House Of Flowers
1875 Victory Blvd
Staten Island, NY 10314-3517


Clarke And Son Signs Inc
2556 East Tremont Ave
Bronx, NY 10461


Clarke Security Services Inc
1275 W Roosevelt Rd, Ste 123
West Chicago, IL 60185


Clarksburg City Florist
530 W Main St
Clarksburg, WV 26301-2819


Class C Solutions Group
Dept Ch
Palatine, IL 60055-4079


Classic Color
2424 South 25th St
Broadview, IL 60155


Classic Design Florist
301 N Grant St
Fitzgerald, GA 31750-2519


Classic Floral
29 Sheyenne St
West Fargo, ND 58078-1726


Classic Florist    Home Decor
913 Hillcrest Pkwy
Dublin, GA 31021-4207
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 277 of 1518




Classic Flower Inc
83 Parkhurst Rd
Chelmsford, MA 01824-1588


Classic Flowers
74 Simcoe St S
Oshawa, ON L1H 4G6
Canada


Classic H   G Holdings Llc
490 Pepper St
Monroe, CT 06468


Classic Home   Garden Llc
490 Pepper St
Monroe, CT 06468


Classic Medallics Inc
520 South Fulton Ave
Mount Vernon, NY 10550


Clavijo, Edward
2709 Gold Spike Court
Matthews, NC 28105


Clay Center Floral
503 Court St
Clay Center, KS 67432-2504


Clayborn, Nina
2670 Crest Rd
Calumet Township, IN 46408


Clayton City Florist Llc
549 E Main St
Clayton, NC 27520-2621


Clayton Sonset
5354 Clayton Rd Frnt
Concord, CA 94521-3241
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 278 of 1518




Clean In Between
1418 Boston Post Rd, Suite 3
Westbrook, CT 06498


Clean Management Environmental Group Inc
P.O. Box 1606
915 Industrial Rd
Walterboro, SC 29488


Clear Channel Outdoor
19320 Harborgate Way
Torrance, CA 90501


Clear Focus Financial Search
DBA Brilliant Financial Staffing
125 South Wacker Dr, Suite 1150
Chicago, IL 60606


Clear Image Inc
4949 Windplay Dr 100
El Dorado Hills, CA 95762


Clear Staff Inc
7501 S Lemont Rd, Ste 220
Woodridge, IL 60517


Clearvoice Inc
11811 North Tatum Blvd, Suite 3083
Phoenix, AZ 85028


Cleavers Petals In The Park
603 E Chester Pike
Ridley Park, PA 19078-1801


Cleburne Floral Co.
204 N Caddo St
Cleburne, TX 76031-4904


Cleda S Flower Shop
2829 E Oak St
Jena, LA 71342-4412
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 279 of 1518




Clement S Flower Shop    Ghses.
462 Sweeten Creek Rd
Asheville, NC 28803-1529


Clementine Design Inc
143 Garden Ave
Groveland, FL 34736


Clemson Florist
1353 Tiger Blvd, Ste 1
Clemson, SC 29631-2655


Cleo Florist
Colima 93 A Col Roma
Mexico City
Mexico


Cleo S Lc
221 N Main St
Cheney, KS 67025-9730


Clermont Florist
487 W Hwy 50
Clermont, FL 34711-3031


Clewiston Florist   Gifts
336 W Sugarland Hwy
Clewiston, FL 33440-3018


Click   Grow Us Inc
1510 Page Mill Rd
Palo Alto, CA 94304-1125


Clicktale Inc
2500 Plz 5 25th Fl
Harborside Financial Ctr
Jersey City, NJ 07311


Cliff Garden Florist
13-09 Saddle River Rd
Fair Lawn, NJ 07410-5809
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 280 of 1518




Clifford S
86 Liberty St
Quincy, MA 02169-6504


Climate Engineered Structures Llc
141 Garlisch Dr
Elk Grove Village, IL 60007


Climbing The Walls Flower Shoppe
1708 E Garrison Blvd, Ste B
Gastonia, NC 28054-4838


Cline S Florist
46 W Main Ave
Taylorsville, NC 28681-2753


Clingmans Corporation Limited
12th Fl Ruttonjee House
11 Duddell St Central
Hong Kong,
China


Clinton Floral
6372 Coventry Way
Clinton, MD 20735-2256


Clinton Floral Shop
1912 Manufacturing Dr
Clinton, IA 52732-6823


Clinton Flower Shop
218 S 3rd St
Clinton, MO 64735-2204


Clipper Magazine Llc
3708 Hempland Rd P.O. Box 610
Mountville, PA 17554


Cloud 6, Inc
150 W Walnut St, Ste 100
Gardena, CA 90248
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 281 of 1518




Cloud 9 Living Llc
Attn Accounting Dept
4999 Pearl East Cir Ste
Boulder, CO 80301


Cloud B
150 W Walnut St 100
Gardena, CA 90248


Cloud B Inc
150 W Walnut St, Ste 100
Gardena, CA 90248


Clover Florist Llc
1155 Route 73
Mount Laurel, NJ 08054-2352


Clovis Stationery   Office Supplies Inc
1486 Tollhouse Rd, Ste 104
Clovis, CA 93611


Clube Das Flores Ltda
Rua Do Lavradio 206-B
Rio De Janeiro
Brazil


Clutch Holdings Llc Formerly Profit Pt
201 S Maple Ave, Ste 250
Ambler, PA 19002


Clyde And Company
Attn Ralph Guirgis and Sean Simpson
Re Ace Capital V Limited
2020 Main St, Ste 1100
Irvine, CA 92614


Clyde And Company
Attn Ralph Guirgis and Sean Simpson
Re Ace Capital IV Limited
2020 Main St, Ste 1100
Irvine, CA 92614
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 282 of 1518




Clyde And Company
Attn Ralph Guirgis and Sean Simpson
Re Brit Uw Limited
2020 Main St, Ste 1100
Irvine, CA 92614


Clyde S Florist
513 Battle St E
Talladega, AL 35160-2540


Cmpco Inc
DBA Up With Paper
6049 Hi-Tek Court
Mason, OH 45040


Cnn Interactive Group Inc
P.O. Box 533139
Charlotte, NC 28290-3139


CO Dept Of Health And Environment
4300 Cherry Creek Dr S
Denver, CO 80246


Coach House Floral Inc
146 Market St W
Canal Fulton, OH 44614-1071


Coaches Florist
429 E Broad St, Unit 1
Bethlehem, PA 18018-6337


Coady Florist Llc
1540 Cambridge St
Cambridge, MA 02139-1036


Coalfire Systems Inc
361 Centennial Pkwy, Ste 150
Lousville, CO 80027
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 283 of 1518




Coastal Business Supplies Inc
2444 Northline Industrial Dr
Maryland Heights, MO 63043


Coastal Cocktails
18011 Mitchell South, Ste B
Irvine, CA 92614


Coastal Florist
22889 Whyte Hardee Blvd
Hardeeville, SC 29927-5801


Coastal Nursery Llc
117 Rancho Rd
Watsonville, CA 95076


Coastal Plant Brokers Llc
6770 West State Rd 46
Sanford, FL 32771


Coastal Vineyards Inc
207 W Los Angeles Ave 346
Moorpark, CA 93021


Coaster   Framick
No. 609 Lin Sen North Rd 10th Fl
Taipei,
Taiwan


Coaster   Framick Asociates Inc
10F. 609 Lin Sen North Rd
Taipei
Taiwan


Coaster   Framick Associates, Inc
609 Linshen North Rd
Taipei, 10491
Taiwan
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 284 of 1518




Coatesville Flower Shop
259 E Lincoln Hwy
Coatesville, PA 19320-3487


Cobb, Marcus
200 Cedar Ridge Lane, Apt 301
Richton Park, IL 60471


Cobblestone Cottage And Gardens Llc
828 N Cottage St
Meadville, PA 16335-2620


Coca-Cola Bottling Co
4100 Coca-Cola Plz
Charlotte, NC 28211


Cockroach Design Llc/Stewart Stand
6062 Corde Del Cedro
Carlsbad, CA 92011


Cocoabella Llc
1819 Mcgee St
Kansas City, MO 64108


Cocoabella Llc
Aka Christopher Elbow Chocolates
1819 Mcgee St
Kansas City, MO 64108


Code Complete Software Inc
1900 South Norfolk St, Ste 350
San Mateo, CA 94403


Code Red Systems Inc
P.O. Box 2736
Burleson, TX 76097


Cody, Ann
12433 S 71st Ave
Palos Heights, IL 60463
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 285 of 1518




Coe Christine R
2120 N Corona St
Colorado Springs, CO 80907


Coe S Campus Floral    Gifts
2619 Northridge Pkwy
Ames, IA 50010-7109


Coffee Time Llc
A Division of Stratesis Ventures LLC
P.O. Box 627
Mechanicsburg, PA 17055-0627


Coffeesock/Trompillo Llc
2108 Oxford Ave
Austin, TX 78704


Coffy, Elvira
40060 Milkwood Lane
Murrieta, CA 92562


Cogent Communications Inc
1015 31st St Northwest
Washington, DC 20007


Coggins Flowers   Gifts
800 N Church St
Spartanburg, SC 29303-3038


Coggins, James
133 Cheyenne Ridge Trail
Campobello, SC 29322


Cohelan Khoury    Singer
Attn Michael D. Singer
Re Easysavers
605 C St, Ste 200
San Diego, CA 92101
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 286 of 1518




Cohen Silverman Rowan Llp
360 Lexington Ave
New York, NY 10017


Cohen Zachary
1330 West Ave, Apt 1712
Miami Beach, FL 33139


Cohorst, Gabriela
11719 Angelique St
San Diego, CA 92131


Colbert Brandon
2046 Silverado St
San Marcos, CA 92078


Colby Kate Taft
120 Transit St
Providence, RI 02906


Colby Kristi Marie
1730 Edgemont St
San Diego, CA 92102


Colchester Florist
215 Lebanon Ave
Colchester, CT 06415-1224


Cold Lake Florist
A-5406 55 St
Cold Lake, AB T9M 1R5
Canada


Cold Spring Floral
27 Red River Ave N
Cold Spring, MN 56320-1620


Cold Spring Florist
159 Main St
Cold Spring, NY 10516-2818
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 287 of 1518




Coldwater Flowers On The Corner
101 W Main St
Coldwater, OH 45828-1702


Cole County Courthouse Collector
311 East High
Jefferson City, MO 65101


Cole, Carol
839 Mckenzie Station Dr
Lisle, IL 60537


Cole, Devera
3N Fernwood Dr
Bolingbrook, IL 60440


Cole, Michael
119 Boston Post Rd
Old Lyme, CT 06371


Coleman Brothers Flowers Inc
2104 Dumbarton Rd
Richmond, VA 23228-6012


Coleman Brothers Inc
38A Broad St Rd
Manakin Sabot, VA 23103-2213


Coleman, Antwon
730 N Springfield
Chicago, IL 60624


Colesville Floral Designs
39 Randolph Rd
Silver Spring, MD 20904-1209


Colex Finishing Inc
55-57 Bushes Lane
Elmwood Park, NJ 07407
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 288 of 1518




College Floral   Gift
3260 College Rd
Fairbanks, AK 99709-3706


Collegiate Licensing Company Inc
1075 Peachtree St, Suite 3300
Atlanta, GA 30309


Collene S Crafts   Flowers
16 N Whiteoak St
Kutztown, PA 19530-1423


Collin, Brandi
101 S Charlotte
Lombard, IL 60148


Collins Backflow Specialists Inc
2413 West Algonquin Rd, Suite 304
Algonguin, IL 60102


Collins Bargione   Vuckovich
Attn Christopher Bargione
Re Hur Guler, Inc
One North Lasalle St, Ste 300
Chicago, IL 60602


Collins Florist   Gifts
110 Main St
Collins, MS 39428-6186


Collins, Ashley
2235 S Austin Blvd,   C
Cicero, IL 60804


Collins, Patrick
102 S 13th St
Saint Charles, IL 60174


Collins, Ronnetta
1049 Michael Court
Glendale Heights, IL 60139
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 289 of 1518




Colman Brohan   Davis Inc
54 W Hubbard St Concourse Level East
Chicago, IL 60654


Colman Flower Shoppe   Greenhouses
1203 Jersey Ridge Rd
Davenport, IA 52803-3770


Colman, Joseph
10121 Freeport Court
San Diego, CA 92129


Coloma Home Town Florist
6557 E Center St
Coloma, MI 49038-9739


Colombian Tropical Flowers
8095 Snouffer School Rd
Gaithersburg, MD 20879-4706


Colonial Floral Fascinations
912 Front St
Georgetown, SC 29440-3508


Colonial Florist
123 S Main St
Waynesville, NC 28786-4356


Colonial Florist   Antiques
100 N Main St
Gordonsville, VA 22942-9182


Colonial Florist   Ghses. Inc.
7450 Ohio River Rd
Portsmouth, OH 45662-5667


Colonial Flower Shop
406 E 2nd St
Madison, IN 47250-3514
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 290 of 1518




Colonial Flower Shoppe
611 Main St
Somers, CT 06071-2101


Colonial Garden   Gifts
207 N 4th St
Toronto, OH 43964-1411


Colonial Gardens
3506 Hull Rd
Huron, OH 44839-2179


Colonial Gardens Florist And Greenhouses
442 Fitchburg Tpke
Concord, MA 01742-5804


Colonial Nursery Garden Center
N4038 State Hwy 27
Ladysmith, WI 54848-9311


Colony Florist
637 Wyckoff Ave
Wyckoff, NJ 07481-1438


Colony Florist
762 Franklin Ave
Franklin Lakes, NJ 07417-1352


Colony House Of Flowers
6505 Line Ave, Ste 21
Shreveport, LA 71106-3278


Color Blast Flowers
2515 E Coast Hwy, Ste 5
Corona Del Mar, CA 92625-2058


Color Ink Inc
W250 N6681 Hwy 164
Sussex, WI 53089-0360
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 291 of 1518




Color Orchids Inc
19315 Carrico Mills Rd
Stevensburg, VA 22741


Color Point Llc
1077 Cane Ridge Rd
Paris, KY 40361


Colorado Department Of Revenue
Secretary of State
1700 Broadway, Suite 200
Denver, CO 80290


Colorado Department Of Revenue
Corporation Income Tax Section
Denver, CO 80261-0008


Colorado Department Of Treasury
Unclaimed Property Division
1580 Logan St, Suite 500
Denver, CO 80203


Colorado Dept Of Revenue
Sales Tax Section
1375 Sherman St
Denver, CO 80261


Colorado Floral   Gifts
341 E 3rd St
Colorado City, TX 79512-6407


Colorado Springs Florist
125 E Boulder St
Colorado Springs, CO 80903-1213


Colour Republic Llc
8901 Northwest 33rd St, Suite 100
Miami-Doral, FL 33172
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 292 of 1518




Colson Enterprises Llc
16301 N.W 15th Ave
Miami, FL 33169


Colson, Scott
3612 Roanoke Ave
Carpentersville, IL 60110


Colt Plumbing Company
1132 West Trindle Rd
Mechanicsburg, PA 17055


Columbia City Bouquet
4873 Rainier Ave S
Seattle, WA 98118-1741


Columbia Florist And Nursery
24377 Royalton Rd
Columbia Station, OH 44028-9406


Columbia Florist Gallery
534 23rd St Nw
Washington, DC 20037-2824


Comanche County Treasurer - Ok
315 SW 5th St, Rm 300
Lawton, OK 73501-4371


Comanche Florist
309 W Grand Ave
Comanche, TX 76442-2318


Combine International Inc
Attn Rick Dollinger
354 Indusco Court
Troy, MI 48083


Comcast Cable
1701 Jfk Blvd
Philadelphia, PA 19103
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 293 of 1518




Comcast Cable Communications Inc
P.O. Box 7500
Southeastern, PA 19398-7500


Comed
2100 West Corporate Dr
Account, 1024720000
Addison, IL 60101


Comed Exelon Corp
10 S Dearborn, 48th Fl
Chicago, IL 60603


Comercializadora Floral Ca
Avenida Blandin Cruce Arturo Uslar Pietr
Caracas
Venezuela


Comm Edison Corp
P.O. Box 6111
Carol Stream, IL 60197-6111


Comm Edison An Exelon Company
10 S Dearborn, 48th Fl
Chicago, IL 60603


Commemorative Brands Inc
P.O. Box 149056
Austin, TX 78714-9056


Commerce Hub
25736 Network Pl
Chicago, IL 60673-1257


Commerce Street Florist
98 Commerce St
Hawkinsville, GA 31036-8417
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 294 of 1518




Commerce Technologies Inc
DBA Commercehub
255 Fuller Rd
Albany, NY 12203


Commercial Lighting Company
P.O. Box 270651
Tampa, FL 33688


Commercial Property Solutions Inc
DBA Galilee Commercial
c/o Gcre
P.O. Box 428
Roseville, CA 95678


Commercial Services Inc
P.O. Box 1307
Morrisville, NC 27560


Commission Des Normes, De L Equite De
La Sante Et De La Securite Du Travail
C.P. 11493 Succ, Centre-Ville
Montreal, PQ H3C 5S1
Canada


Commission Junction
774140 4140 Solutions Ctr
Chicago, IL 60677-4001


Commission Junction Inc
530 East Montecito St, Ste 106
Santa Barbara, CA 93103


Commission Junction Inc
DBA Cj
530 East Montecito St, Suite 106
Santa Barbara, CA 93103


Commission Junction Llc
530 East Montecito St
Santa Barbara, CA 93103
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 295 of 1518




Commission Of Revenue Services
Dept of Revenue Services - Connecticut
P.O. Box 5030
Hartford, CT 06102-5030


Commissioner Of Revenue
Services
25 Sigourney StP.O. Box 2980
Hartford, CT 06104


Commissioner Of Taxation And Finance
Nys Dept of Taxation and Finance
1011 East East Touhy Ave, Ste 475
Des Plaines, IL 60018


Commonwealth Edison
P.O. Box 6111
Carol Stream, IL 60197-6111


Commonwealth Edison
P.O. Box 6112
Carol Stream, IL 60197-6112


Commonwealth Edison An Exelon Company
10 S Dearborn, 48th Fl
Chicago, IL 60603


Commonwealth Of Massachusetts
Department of the State Treasurer
Abandoned Property Division
P.O. Box 414478
Boston, MA 02241-4478


Commonwealth Of Massachusetts
Secretary of the Commonwealth
One Ashburton Pl
Boston, MA 02108
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 296 of 1518




Commonwealth Of Pa Office Of Atty Genrl
Office of the Pennsylvania Atty General
Bureau of Consumer Protection
Strawberry Square 15th Fl
Harrisburg, PA 17120


Commonwealth Of Pa Unclaimed Property
P.O. Box 53473
101 North Independence Mall East
Ref Field P.O. Box 053473
Philadelphia, PA 19106


Commonwealth Toy   Novelty Co Inc
980 6th Ave 3rd Fl
New York, NY 10018


Communications Electronics Inc
1953 Greenspring Dr
Timonium, MD 21093


Communications Products Inc
7301 E 90th St, Ste 111
Indianapolis, IN 46256-1295


Communispace Corporation
290 Congress St
Boston, MA 02210


Community Floral Shop
1306 Route 507
Greentown, PA 18426-3600


Community Florist
1182 E Geronimo Pl
Chandler, AZ 85225-2046


Community Florist
5334 Grand Blvd
New Port Richey, FL 34652-4012
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 297 of 1518




Community Flower Shop
3410 Main St
Munhall, PA 15120-3257


Community Markets
Attn Dave Rhodes
317 W Main Cross St
Findlay, OH 45840


Como La Flor
5255 Woodrow Bean, Ste 16
El Paso, TX 79924-3831


Comox Flower Pot
266 Anderton Rd
Comox, BC V9M 1Y2
Canada


Comp Electric
P.O. Box 8114
La Verne, CA 91750


Company Flowers   Gifts Too
2107 N Pollard St
Arlington, VA 22207-3811


Company S Coming Florist
300 New Home St
Winston Salem, NC 27104-3720


Compass Bank
Attn Jon Mccurdy
8080 North Central Expressway, Ste 180
Dallas, TX 75206


Compass Designs Llc
DBA May Arts
2780 Limekiln Pike
Glenside, PA 19038
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 298 of 1518




Compass Group Usa Inc
Attn Christina Dayton
2400 Yorkmont Rd
Charlotte, NC 28217


Compass Partners International Llc
Lipault/Knirps Usa
Rosenthal   Rosenthal
P.O. Box 88926
Chicago, IL 60695-1926


Compeer Financial, Pca
Attn Kevin Buente
2600 Jenny Wren Trail
Sun Prairie, WI 53590


Compete Inc
501 Boylston St, Suite 6101
Boston, MA 02116


Complete Business Solutions Group Inc
22 North 3rd St
Philadelphia, PA 19106


Complete Office Of California Inc
P.O. Box 4318
Cerritos, CA 90703


Complete Office Of California Inc
3475 Lemm Grove Ave
Lemon Grove, CA 91945


Complete Staffing Solutions Inc
181 Cedar Hill St
Marlboro, MA 01752


Complete Transport Refrig Service Inc
6200 W 51st St
Chicago, IL 60638
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 299 of 1518




Compraleflores.Com
Av Romulo Gallegos CC Aloa Nivel Fuente
Caracas Miranda
Venezuela


Compton S Florist
1031 S Broadway St
La Porte, TX 77571-5327


Comptroller Of Maryland
Unclaimed Property Division
301 West Preston St
Room 310
Baltimore, MD 21201-2385


Computer Data Exchange, Inc.
1200 Williams Dr, Ste 1210
Marietta, GA 30066


Computer Gallery/Richard Moser
12341 Williams Rd
Perrysburg, OH 43551


Computer Instruments Inc
P.O. Box 2472
Mission, KS 66201


Computershare Inc
250 Royall St
Canton, MA 02021


Computershare Trust Company
Dept Ch 19228
Palatine, IL 60055-9228


Compuware Corporation
P.O. Box Dept. 33407
P.O. Box 39000
San Francisco, CA 94139-3407
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 300 of 1518




Compview Inc
P.O. Box 742678
Los Angeles, CA 90074-2678


Comulado, Hector
18 Rudner Ave
Hamilton Twp, NJ 08619


Con Flores Detalles Y Eventos
Calle 20 De Noviembre 348-A San Vicente
Nuevo Vallarta
Mexico


Conant, Lisa
403 Kensington Ct
Naperville, IL 60563


Conceirge Connection Inc
3080 Yonge St, Suite 5012
Toronto, ON M4N 3N1
Canada


Concept Nutrition Inc
4201 Neshaminy Blvd PMB 206
Bensalem, PA 19020


Concept Wireless Communications Inc
1232 Capitol Dr, Suite A
Addison, IL 60101


Concepto Floral
Corregidora Sur 190 Col Centro
Queretaro
Mexico


Concur Technologies Inc
62157 Collections Ctr Dr
Chicago, IL 60693
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 301 of 1518




Conde Systems Inc
5600 Commerce Blvd East
Mobile, AL 36619-9214


Conde, Carolina
2218 Stonehaven Dr
Plainfield, IL 60586


Conexis Cargo Llc
P.O. Box 524143
Miami, FL 33152


Coney-Grinage, Gearline
331 Callan
Evanston, IL 60202


Congoo Llc
Divisions of Adiant 10 Swackhamer Rd
Whitehouse Station, NJ 08889


Conklyn S Florist
4406 Wheeler Ave
Alexandria, VA 22304-6417


Connect With Flowers-Niceville
2201 Partin Dr N
Niceville, FL 32578-1500


Connectaflor Llc
1800 Northwest 89 Pl
Miami, FL 33172


Connectaflor Llc
P.O. Box 228030
Miami, FL 33222


Connecticut Florist Assoc.
P.O. Box 110210
Trumbull, CT 06611
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 302 of 1518




Connecticut Sports Foundation
455 Boston Post Rd, Suite 203B
Old Saybrook, CT 06475


Connecting To Cure Crohn S   Colitis
9368 Monte Mar Dr
Los Angeles, CA 90035


Connectyourcare Llc
307 International Cir, Suite 200
Hunt Valley, MD 21030


Connelly Electric
40 S Addison Rd 100
Addison, IL 60101


Connelly, Kelly
11126 Shipside Ln Nw, Apt K104
Silverdale, WA 98383-8728


Conner Park Florist Inc
21480 Greater Mack Ave
Saint Clair Shores, MI 48080-2353


Connexion Technology Llc
DBA Cxt Software
130 North Central Ave, Suite 301
Phoenix, AZ 85004


Connexity Fomerly Pricegrabber
P.O. Box 740720
Los Angeles, CA 90074-0720


Connexity Inc
12200 West Olympic Blvd, Suite 300
Los Angeles, CA 90064


Connexity Inc
P.O. Box 740539
Los Angeles, CA 90074-0539
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 303 of 1518




Connexity Inc
P.O. Box 79620
City of Industry, CA 91716-9620


Connie S Buy The Bunch Inc
518 S 4th St
Ste Genevieve, MO 63670-1706


Connie S Flowers   Gifts
109 E Calhoun St
Bruce, MS 38915-9347


Conquest Recruitment Llc
1451 S Rimpau, Ste 202
Corona, CA 92879


Conroy S Florist
28 E Hanover Ave
Morris Plains, NJ 07950-2455


Conroy S Flowers
3601 Jamboree Rd, Ste 25
Newport Beach, CA 92660-2962


Conroy S Flowers Mission Viejo
28442 Marguerite Pkwy
Mission Viejo, CA 92692-3708


Consolidated Electrical Distributors Inc
Ced - Harrisburg
P.O. Box 2552
Harrisburg, PA 17105-2552


Consorta, Inc
1475 E Woodfield Rd, Ste 400
Schaumburg, IL 60173


Constant Contact
1601 Trapelo Rd, Suite 329
Waltham, MA 02451
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 304 of 1518




Constanzo, Amy
421 Jamestown Ct
Aurora, IL 60502


Consumerinfo.Com Inc
DBA Experian
475 Anton Blvd
Costa Mesa, CA 92626


Contempo Limited
Contempo Pl 15th Fl, 81 Hung To Rd
Kwun Tong
Kowloon, Hong Kong
China


Contempo Limited/State Corp
Flat H 12/F High Win Factory No 47
Hoi Yuen Rd Kwun Tong
Kowloon, Hong Kong
China


Continental Casualty Company, Inc
333 South Wabash Ave
Chicago, IL 60604


Continental Datalabel
1855 Fox Lane
Elgin, IL 60123


Continental Floral Llc
P.O. Box 429
Belfair, WA 98528


Continental Flower Market Ltd
145-13450 102 Ave
Surrey, BC V3T 5H9
Canada


Continental Wholesale Florists Inc
DBA Best Blooms
P.O. Box 34238
San Antonio, TX 78265-4238
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 305 of 1518




Contract Logix Llc
248 Mill Rd Bldg 1 Unit
Chelmsford, MA 01824


Contract Logix Llc
55 Technology Dr, Suite 103
Lowell, MA 01851


Contreras Flowers   Gifts
817 Main St
Schertz, TX 78154-2150


Contreras, Martin
7340 W 56Th, 1
Summit, IL 60501


Conventus Corporation
516 N Ogden Ave, Suite 115
Chicago, IL 60642


Convergedirect Llc
100 South Bedford Rd, Ste 320
Mt. Kisco, NY 10549


Convergence, Inc
3344 Hwy 149
Eagan, MN 55121


Convergeone Inc
3344 Hwy 149
Eagan, MN 55121


Convergeone Inc
FKA NA Communication Resource
Nw 5806 P.O. Box 1450
Minneapolis, MN 55485-5806


Conversant
774139 4139 Solutions Ctr
Chicago, IL 60677-4001
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 306 of 1518




Conversant Inc/Conversant
P.O. Box 849725
Los Angeles, CA 90084-9725


Convertro
General P.O. Box
P.O. Box 5696
New York, NY 10087-5696


Convertro, Inc
Attn Chief Financial Officer
4712 Admiralty Way, 795
Marina Del Rey, CA 90292


Convey Compliance Systems Inc
9800 Bren Rd E, Suite 300
Minnetonka, MN 55343


Convey Compliance Systems Inc
9800 Bren Rd, Ste 300
Minnetonka, MN 55343


Conveyor Specialties Inc
841 Brian Dr
Crest Hill, IL 60403


Conway S Classic Touch Florist    Gift
2850 Prince St, Ste A
Conway, AR 72034-3600


Conyngham Floral
54 S Hunter Hwy
Drums, PA 18222-2417


Cook Floral And Primitives
512 Washington St
Ravenswood, WV 26164-1732


Cook Lance
144 Cherry Tree Dr
Mooresville, NC 28117
  Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 307 of 1518




Cool Florist
2968 State Hwy 49, Ste I
Cool, CA 95614-9479


Cooley Godward Kronish Llp
101 California St 5th Fl
San Francisco, CA 94111-5800


Coolidge Flower Shop
P.O. Box 416
Coolidge, AZ 85128-0008


Coombs Flowers Inc.
401 High St
Morgantown, WV 26505-5516


Coopersburg Country Flowers
115 John Aly
Coopersburg, PA 18036-1909


Copernicus
The Marketing Investment Strateg
P.O. Box 28509
New York, NY 10087-8509


Copernicus, The Marketing Investment
DBA Copernicus Marketing
Strategy Group, Inc
230 East Ave, 3rd Fl
Norwalk, CT 06855


Copper Rooster Floral      Gifts
2585 State Route 11
Mooers, NY 12958-3530


Coquille Floral
75 E 1st St
Coquille, OR 97423-1846
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 308 of 1518




Coquitlam Florist
104-2020 Oxford Connector
Port Coquitlam, BC V3B 0A4
Canada


Coram Florist
3632 Route 112, Ste 3
Coram, NY 11727-4100


Corasia Corp
363 Fairview Way
Milpitas, CA 95035


Corbett Drummey
Popular Pays Inc
2300 West Armitage Ave, Apt 10
Chicago, IL 60647


Corbin Flower Shop
416 Master St
Corbin, KY 40701-1054


Cordeline Fleurs Et Art De Vivre
2750 Ch Sainte-Foy
Quebec, PQ G1V 1V0
Canada


Cordial Experience Inc
402 West Broadway, Suite 700
San Diego, CA 92101


Cordova Flowers And Gifts Llc
5100 N 9th Ave
Pensacola, FL 32504-8735


Cordova Gerald
1808 Sorrell Cir
Rocklin, CA 95765
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 309 of 1518




Cordova, Romulo
1745 Villa Ave
El Centro, CA 92243


Core Personnel Staffing Services Llc
13154 Coit Rd, Ste 200
Dallas, TX 75240


Core Personnel Staffing Services Llc
10635 Control Pl
Dallas, TX 75238


Coreflex Solutions
2948 Artesian Rd, Suite 104 D
Naperville, IL 60564


Coreflex Solutions Inc
2948 Artesian Rd
Naperville, IL 60564


Coremirth Inc
1787 Tulare Ave
Richmond, CA 94805


Corey Butts
4534 Georgia St 1
San Diego, CA 92116


Corey Butts
DBA Bmorfit
4534 Georgia St, 1
San Diego, CA 92116


Corey Perdiew
3113 Woodcreek Dr
Downers Grove, IL 60515


Corinth Flower Shop
1007 Hwy 72 E
Corinth, MS 38834-6450
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 310 of 1518




Cornelius Davidson Florist
4115 Dc Dr
Concord, NC 28025-6773


Cornelius Florist
10205 W Hardy Rd
Houston, TX 77076-4425


Corner Cottage
600 Main St
Hamburg, IA 51640-1119


Cornerstone Flowers
202 Pacific Ave N
Kelso, WA 98626-3428


Cornerstone On Demand Inc
1601 Cloverfield Blvd 620
Santa Monica, CA 90404


Cornerstone Realty Finance
2727 Camino Del Rio South
San Diego, CA 92108


Corning Florist Gifts And Home Decor
433 SW 2nd St
Corning, AR 72422-2708


Cornwell Downey Associates Llp
5355 Avenida Encinas, Ste 110
Carlsbad, CA 92008


Corona Florist
1258 Border Ave
Corona, CA 92882-3801


Corona Rose Flowers   Gifts
844 W 6th St
Corona, CA 92882-3237
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 311 of 1518




Corpis, Leilani
1137 Grand Ave
San Diego, CA 92109


Corporate Contracts Inc
2550 Corporate Pl, Ste C111
Monterey Park, CA 91754


Corporate Delivery Service Inc
Attn Bob Bruden
2222 West Parkside Lane, Suite 124
Phoenix, AZ 85027


Corporate Flowers
4-13445 97Th St NW
Edmonton, AB T5E 4C7
Canada


Corporate Flowers And Gifts
3130 Crow Canyon Rd, Ste C
San Ramon, CA 94583-1365


Corporate Plus Card
32 Poinsetta Dr
Thornhill, ON L3T 2T6
Canada


Corporate Sign Systems Inc
920 Central Ave
Roselle, IL 60172


Corporate United, Inc.
20325 Center Ridge Rd, Ste 527
Rocky River, OH 44116


Corporation Des Thanatologues Du Quebec
112-825 Boul Lebourgneuf
Quebec, PQ G2J 0B9
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 312 of 1518




Corporation Service Company
2711 Centerville Rd, Suite 400
Wilmington, DE 19808


Corporation Service Company
P.O. Box 13397
Philadelphia, PA 19101-3397


Corps, Jeremy
4598 39th St, Apt 3
San Diego, CA 92116


Correa, Maria
2560 C St, 36
San Diego, CA 92102


Corri Mcfadden
2 West Delaware Pl, Suite 3001
Chicago, IL 60610


Corrine
14521 Eureka Rd
Southgate, MI 48195


Corrine S Flowers   Gifts
1804 E Barnett Rd
Medford, OR 97504-8250


Corsi Nathan
301 E 68th Ter
Kansas City, MO 64113


Corum Flower Shop
126 Richmond Rd
Manchester, KY 40962-1207


Cory Heagl
DBA Core Fleet Solutions
P.O. Box 36353
Des Moines, IA 50315
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 313 of 1518




Cory Lebson
11726 Stonington Pl
Silver Spring, MD 20902


Cosco Fire Protectioninc
4233 W Sierra Madre 108
Fresno, CA 93722


Cosentino S Price Chopper
Attn Ron Hurd
8700 E 63rd St
Kansas City, MO 64133


Cosentino, Chris
782 N Sleepy Hollow Ln
Romeoville, IL 60446


Cossairt Florist Llc
139 W Boggstown Rd
Shelbyville, IN 46176-9706


Costa Farms Llc
22290 Southwest 162nd Ave
Goulds, FL 33170


Costa Floral
San Ignacio 579
Valparaiso V Region
Chile


Costa Martins, Vidette
8860 Lake Ridge Dr
Lewis Center, OH 43035


Costa Tropicals   Flowers Inc
2289 NW 82 Ave
Doral, FL 33122
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 314 of 1518




Costa Tropicals   Flowers Inc
Attn Danial Uribe
8175 Northwest 31st St
Doral, FL 33122


Costal Vineyards, Inc
5142 N Commerce Ave, Unit A
Moorpark, CA 93021


Cote Fleur Cote Couleur
100-4733 Rte De Fossambault
Ste-Catherine-De-La-J-Car, PQ G3N 1T5
Canada


Cottage Florist   Gifts
919 N Park Dr
Evansville, IN 47710-3629


Cottage Flowers
1725 N 1st St, Ste A
Hermiston, OR 97838-1682


Cottage Flowers Inc.
236 E Wayne St
Fort Wayne, IN 46802-2758


Cottage Garden Collections
7796 N County Rd 100 E
Bainbridge, IN 46105


Cottage Garden Collections
7796 North County Rd 100 East
Bainbridge, IN 46105


Cottage Garden Collections
9006 Solution Ctr
Chicago, IL 60677-9000
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 315 of 1518




Cottage Rose
181 Livingstone St E, Ste 21
Barrie, ON L4M 6Z4
Canada


Cotton   Kudzu
140 E Broad St
Eufaula, AL 36027-2024


Cotton Blossom Flower Shoppe
44301 W Casa Grnd Hwy
Maricopa, AZ 85138-2941


Cottonwood Florist   Candy
4681 W 20th St, Unit 110
Greeley, CO 80634-3217


Coty Us Llc
1400 Broadway Rd
Sanford, NC 27332


Cougar Packaging Solutions Inc
12301 New Ave, Suite E
Lemont, IL 60439


Coulter Flsts.   Ghses.
2100 Sevierville Rd
Maryville, TN 37804-5204


Counter Productions Inc
c/o Prager Metis Cpas LLC
675 3rd Ave 3rd Fl
New York, NY 10017


Country Arts In Flowers
535 Hempstead Tpke
West Hempstead, NY 11552-1143


Country Blossoms
108 W Madison St
Mount Ayr, IA 50854-1630
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 316 of 1518




Country Carriage Floral
1227 E Caro Rd
Caro, MI 48723-1205


Country Charm Floral
100 2nd St
Sutton, WV 26601-1304


Country Charm Flowers   Gifts
110 N Main St
Mount Pleasant, IA 52641-2000


Country Classics Floral Shoppe
918 E 7th Ave
Redfield, SD 57469-1820


Country Cousins Flower Shop
841 E Whittier Blvd, Ste B
La Habra, CA 90631-3900


Country Creations Floral
110 N Cherry St
Carlisle, IN 47838-8168


Country Creations Floral
112 E Vermont St
King City, MO 64463-9599


Country Creations Florist
125 W Church St
Nashville, NC 27856-1327


Country Creations Of Mount Forest
125 Queen St E
Mount Forest, ON N0G 2L2
Canada


Country Cupboard Floral     Gift Llc
1335 E Grand River Ave
Portland, MI 48875-1629
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 317 of 1518




Country Floral
102 N Washington St
Thorp, WI 54771-9239


Country Floral   Gift
624 N Washington St
Junction City, KS 66441-2920


Country Florist
1191 Creston Rd, Ste 114
Paso Robles, CA 93446-3061


Country Florist
1302 W Arkansas Ln
Arlington, TX 76013-6282


Country Florist
4414 Clinton St
West Seneca, NY 14224-1708


Country Flower Shop
3101 E Layton Ave
Cudahy, WI 53110-1309


Country Flowers
105 Country Rd
Corner Brook, NF A2H 4M2
Canada


Country Flowers   Gifts
883 N Texas St
Emory, TX 75440-2463


Country Flowers And More
375 N 1st St
Harrison, MI 48625-7718


Country Garden   Seed
403 S Getty St
Uvalde, TX 78801-5608
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 318 of 1518




Country Garden Florist
9559 US Hwy 42
Prospect, KY 40059-9301


Country Garden Flowers
2730 22nd St
Bay City, MI 48708-7616


Country Gardens
127 N Pennsylvania Ave
Columbus, KS 66725-1107


Country Gardens Floral Boutique
3676 Portage Rd
Niagara Falls, ON L2J 2K9
Canada


Country Heart Florist
15 Pete Neiser Dr
Alexandria, KY 41001-1252


Country Hearth Flower   Gift Shop
309 W King St
East Berlin, PA 17316-9697


Country Lane Florist   Gift Shoppe
136 E Main St
Fredericktown, MO 63645-1124


Country Memories Florist
1732 US Hwy 259 S
Diana, TX 75640


Country Peddler Floral      Gift
353 Chicago Ave
Savanna, IL 61074-1919


Country Petals
43385 Main Rd
Peconic, NY 11958
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 319 of 1518




Country Petals Floral   Gifts
124 E Main St, Ste B
Stockbridge, MI 49285-9482


Country Rose
1409 4th Ave S
Denison, IA 51442-2021


Country Shelf Floral   Gifts
2307 Oakdale Rd, Ste 204
Modesto, CA 95355-2657


Country Squire Florist
9601 Shelbyville Rd
Louisville, KY 40223-2901


Countryside Creations
28 Main St W
Mayville, ND 58257-1314


Countryside Floral   Garden
1420 NW Gilman Blvd, Ste 1
Issaquah, WA 98027-5333


Countryside Florist
63 Maple St
Marlborough, MA 01752-3346


Countryside Flower Shop And Nursery
5301 E Terra Cotta Ave
Crystal Lake, IL 60014-3633


Countryside Flowers
428 S Market St
Memphis, MO 63555-1436


Countryside Flowers
723 1st St
Fisk, MO 63940-6143
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 320 of 1518




Countryside Flowers Inc
424 S Joplin Ave
Joplin, MO 64801-2335


Countrywood Florist
2054 Treat Blvd, Ste E
Walnut Creek, CA 94598-1501


County Market
Attn Tamme Manwarren
2310 Crest View Dr
Hudson, WI 54016


County Of Dupage Department Of Health
Attn Accounting
111 N County Farm Rd
Wheaton, IL 60187


County Of Lexington
Sc Treasurers Office
Processing Center
P.O. Box 580265
Charlotte, NC 28258-0265


County Of San Diego    Sdapcd
10124 Old Grove Rd
San Diego, CA 92131


County Of San Diego Dept Of Env Health
P.O. Box 129261
San Diego, CA 92112-9261


County Seat Florist
5926 Main St
Mays Landing, NJ 08330-1725


Coupe Flowers Inc
625 Bethlehem Pike
Glenside, PA 19038-8284
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 321 of 1518




Coupeville Florist
7 S Main St
Coupeville, WA 98239-3518


Coupons Inc
P.O. Box 204472
Dallas, TX 75320-4472


Couric, Alexander
1235B Ramsel Ct
San Francisco, CA 94129


Courier Corporation Of Hawaii
320A Waiakamilo Rd
Honolulu, HI 96817


Couron De Marselle
4663 Kansas St 18
San Diego, CA 92115


Court Square Florist
22 NW Court Sq
Graham, NC 27253-2843


Courtney A Mathers    45-0080
97 Whiting St
Hingham, MA 02043


Courtney, Kristin
3047 Melbourne Dr
San Diego, CA 92123


Coutre, Jonathan
1425 Darien Club Dr
Darien, IL 60561


Covent Garden Florist Inc.
6110 Salem Rd
Cincinnati, OH 45230-2743
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 322 of 1518




Covington Flower Shop
1149 Washington St SW, Ste B
Covington, GA 30014-2345


Cowan S Flowers Inc.
195 E Lancaster Ave
Wayne, PA 19087-3525


Cowan, Liebowitz   Latman, Pc
Attn Meichelle Macgregor
114 West 47th St
New York, NY 10036


Coweta Flowers   Junktique
109 S Broadway
Coweta, OK 74429-4101


Coyle Laurie
918 Underhills Rd
Oakland, CA 94610


Coyote Eatin Enterprises Inc
DBA Fresh Pack Inc
135 Maher
Building 1
Watsonville, CA 95076


Coyote Logistics
P.O. Box 742636
Atlanta, GA 30374-2636


Coyote Logistics, LLC
960 North Point Pkwy
Alpharetta, GA 30005


Cozy Creations Floral    Gifts
1811 S Main St
Rice Lake, WI 54868-2917
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 323 of 1518




Cozzi, Carrie
2023 Norwich Dr
Bartlett, IL 60103


Cozzi, Michael
21W154 Monticello Rd
Lombard, IL 60148


Cpi Inc
452 Diens Dr
Wheeling, IL 60090


Cpm Ltd Inc
File 53887
Los Angeles, CA 90074-3887


Cpro Fresh
P.O. Box 127
Yuma, AZ 85366


Cpro Fresh
P.O. Box 2196
San Luis, AZ 85349


Cpsg Partners Llc
5001 Spring Valley Rd 300E
Dallas, TX 75244


Cps-Il Llc
Attn Accounts Receivable
7520 Morris Ct, Ste 100
Allentown, PA 18106


Cpw Services Inc
5 Longwood Ct
Buffalo Grove, IL 60089


Cpx Interactive Llc
Dept 3052 P.O. Box 123052
Dallas, TX 75312-3052
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 324 of 1518




Cr Staffing   Human Resources Inc
Jaf Station P.O. Box 3249
New York, NY 10116-3249


Crabtree   Evelyn Ltd
102 Peake Brook Rd
Woodstock, CT 06281


Crabtree, Douglas
5404 Lagoon Court
Rocklin, CA 95677


Crabtree, Jerry
2502 Heritage Lake D
Lockport, IL 60441


Craft, Stacy
4318 Pacifica Way, Unit 2
Oceanside, CA 92056


Crafting Chicks
1081 Caprice Ln
Fruit Heights, UT 84037


Craig Yamamoto
4003 Walnut Court
Rolling Meadows, IL 60008


Craig Yamamoto
3113 Woodcreek Dr
Downers Grove, IL 60515


Crall S Monongahela Floral   Gift
120 W Main St
Monongahela, PA 15063-2332


Cram-A-Lot
P.O. Box 1088
Fort Smith, AR 72902
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 325 of 1518




Cranston S Flowers   Gifts
1373 E Reed Rd
Greenville, MS 38703-7234


Crawfords Auto Center Inc
302 W Uwchlan Ave
Downingtown, PA 19335


Creations
305 E Commerce St
Fairfield, TX 75840-1511


Creations An Event Studio
1023 Broadway St
Alexandria, MN 56308-2501


Creations By Fran Flowers   More
14 Central Ave
Midland Park, NJ 07432-1442


Creations By Mom    Me Inc
111-2365 Gordon Dr
Kelowna, BC V1Y 6N8
Canada


Creations Diane Enr
64 Renard Blvd E
Gaspe, PQ G4X 5R2
Canada


Creations Floral
3175 Wilson St
Marlette, MI 48453-1308


Creations From The Heart
10803 Brooklet Dr
Houston, TX 77099-3501


Creations The Florist
600 Ferry St
Metropolis, IL 62960-1857
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 326 of 1518




Creative Cafe   Catering/Gspa Corp
7015 Carroll Rd, Ste B
San Diego, CA 92121


Creative Catering   Events
7015 Carroll Rd, Ste B
San Diego, CA 92121


Creative Circle, Llc
330 N Wabash Ave, Ste 1430
Chicago, IL 60611


Creative Co-Op Inc
DBA Bloomingville
6000 Freeport Ave, Suite 101
Memphis, TN 38141


Creative Design Studio Inc
P.O. Box 354
Cedar Grove, WI 53013


Creative Designs
50 Broadway
Hawthorne, NY 10532-1245


Creative Designs
51 N Main St
Dolgeville, NY 13329-1347


Creative Designs By Jim
10300 US Hwy 17
Wilmington, NC 28411-6878


Creative Displays   Designs Inc
349 Essex Rd
Tinton Falls, NJ 07753


Creative Expressions Flowers      Gifts
3295 Main St
Marlette, MI 48453-1507
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 327 of 1518




Creative Floral   Gifts
116 S College St
Winchester, TN 37398-1518


Creative Floral Designs
12158 Tech Rd
Silver Spring, MD 20904-1914


Creative Florals Inc
271 S US Hwy 1
Tequesta, FL 33469-2701


Creative Florist
513 Main St
Cherry Valley, MA 01611-3041


Creative Flower Designs . . . By Glenn
116 W Alsobrook St
Plant City, FL 33563-5502


Creative Flowers   Interiors
3808 Guess Rd
Durham, NC 27705-1506


Creative Flowers By Amodio S
481 Mamaroneck Ave
White Plains, NY 10605-1813


Creative Flowers N Decor
2 Manetto Hill Rd, Ste 2
Plainview, NY 11803-1309


Creative Flowers Under The Arbors Edge
124 N Willis St
Visalia, CA 93291-6111


Creative Gifts Int L
P.O. Box 225
Canton, MA 02021
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 328 of 1518




Creative Group
P.O. Box 743295
Los Angeles, CA 90074


Creative Lighting   Electrical Inc
9375 Archibald Ave, Ste 401
Rancho Cucamonga, CA 91730


Creative Plants And Flowers
1230 Rutherford Rd
Greenville, SC 29609-3908


Creative Retail Packaging
707 N Shepherd Dr, Ste 600
Houston, TX 77007


Creative Specialties Floral
214 W 2nd St
Hugoton, KS 67951-2016


Creative Staffing Inc
P.O. Box 26470
San Francisco, CA 94126


Creative Touch Floral
148 W Lincoln St
Augusta, WI 54722-9152


Creative Touch Floral
6848 N Government Way, Ste 118
Dalton Gardens, ID 83815-7799


Creative Touch Floral   Greenhouse
71934 350th St
Saint James, MN 56081-3408


Creative Vinyl Products Inc
1963 Touhy Ave
Elk Grove Village, IL 60007
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 329 of 1518




Creed Jewelry
P.O. Box 29427
Phoenix, AZ 85038-9427


Creedon Patrick Kevin
1100 Monterey Blvd, Apt 6
Hermosa Beach, CA 90254


Creekside Florist
25241A Fm 2978 Rd
Tomball, TX 77375-2503


Crescenta Valley Flowers
2900 Foothill Blvd
La Crescenta, CA 91214-3411


Cress Floral Decorators Of Douglaston
24802 Northern Blvd
Little Neck, NY 11362-1244


Crest Consulting Engineers Pc
DBA K2N Crest
1010 Jorie Blvd, Suite 320
Oak Brook, IL 60523


Crest Florist Llc
424 Pleasant Valley Way
West Orange, NJ 07052-2921


Crete Floral
445 E 13th St
Crete, NE 68333-2200


Crevasse S Florist Of Gainesville Inc
2441 NW 43rd St, Ste 20
Gainesville, FL 32606-6676


Crew 1 Tv Inc
147 West 35th St, Suite 207
New York, NY 10001
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 330 of 1518




Crewe Florist   Gifts
111 W Carolina Ave
Crewe, VA 23930-1803


Crickets Flowers   Gifts
229 Massachusetts Ave
Lexington, MA 02420-4019


Crimson Ridge Florist
735 N Perryville Rd, Ste 1
Rockford, IL 61107-6236


Crisostomo, Taslin
3784 Keating St
San Diego, CA 92110


Cristal Flowers
3903 Northdale Blvd, Ste 100E
Tampa, FL 33624-1862


Criteo Corp
411 High St
Palo Alto, CA 94301


Criteo Corp
P.O. Box 392422
Pittsburgh, PA 15251-9422


Criteo Corp
387 Park Ave S
New York, NY 10016


Criteo, Sa
32 Rue Blanche
Paris, 75009
France


Crites Curtis
3 Bridlgegate Ln
Littleton, CO 80127
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 331 of 1518




Crittenden Jennifer K
12903 Via Grimaldi
Del Mar, CA 92014


Crockett, Myers   Associates Inc
7422 Baltimore Annapolis Blvd
Glen Burnie, MD 21061


Crofton Florist
2133 Defense Hwy, Ste 103
Crofton, MD 21114-2944


Cromer Creations
1104 5th St N
Cannon Falls, MN 55009-1101


Croner Company
1028 Sir Francis Drake Bouleva
Kentfield, CA 94904


Cronin, Edward
901 Caprice Dr
Shorewood, IL 60404


Crosbie Gliner Schiffman Southard     Swan
12750 High Bluff Dr, Suite 250
San Diego, CA 92130


Crosbie Gliner Schiffman Southard Swanson
12750 High Bluff Dr, Ste 250
San Diego, CA 92130


Cross Gifts-Dicksons
Lbx 774388 4388 Solutions Ctr
Chicago, IL 60677-4003


Crossroads Petals   Stems
325 N 4th St
Silsbee, TX 77656-4129
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 332 of 1518




Crosstown Courier Inc
1450 Gould Blvd
La Vergne, TN 37086


Crouse S House Of Flowers Inc
120 1st Ave E
Oskaloosa, IA 52577-3127


Crow Canyon Florist
2570 San Ramon Valley Blvd, Ste 101
San Ramon, CA 94583-1637


Crow River Floral   Gifts
136 Hassan St Se
Hutchinson, MN 55350-2523


Crowe Llp
One Mid America Plz, Ste 700
P.O. Box 3697
Oakbrook, IL 60522-3697


Crowe Llp
P.O. Box 71570
Chicago, IL 60694-1570


Crowe, Bridgette
16317 65th Ct
Tinley Park, IL 60477


Crown Equipment Corporation
DBA Crown Lift Trucks
4100 Olympic Blvd
Joliet, IL 60431


Crown Floral Boutique
3-900 Watters Rd
Orleans, ON K4A 0B4
Canada
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 333 of 1518




Crown Lift Trucks
P.O. Box 641173
Cincinnati, OH 45264-1173


Crownjewlz Llc
1651 King Rd
Ashland, OH 44805


Crystal Company
P.O. Box 220045
St Louis, MO 63122


Crystal Florist
220 E Dimmit St
Crystal City, TX 78839-3508


Crystal Gardens Florist
13654 Poway Rd, Ste 180
Poway, CA 92064-7708


Crystal Orchid Floral    Gifts
6529 Gatehouse Ln
Las Vegas, NV 89108-5921


Crystal Orchid Florist
45 Londonderry Tpke, Ste 4
Hooksett, NH 03106-2046


Crystal Rock Bottled Water
1050 Buckingham St
Watertown, CT 06795


Crystal Rose Florist Inc
5064 W Atlantic Ave
Delray Beach, FL 33484-8129


Crystal S Flower   Gift Shop
4313 N H Burrgs Ave Ne
Washington, DC 20019-3642
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 334 of 1518




Crywolf Consulting
7634 Clairemont Mesa Blvd
San Diego, CA 92111-1110


Cser, Aimee
4337 Loma Riviera Ct
San Diego, CA 92110


Csfb Mortgage Securities Corp Comm
c/o Commercial Advisors Asset
5101 Wheelis Dr, Ste 320
Memphis, TN 38117


Csmc 2007-C1 Air Center Llc
c/o C-Iii Asset Management
5221 N O Connor Blvd, Ste 600
Irving, TX 75039


Csorba, Aaron
1563 Somerfield Dr
Bolingbrook, IL 60490


Ct Corporation
P.O. Box 4349
Carol Stream, IL 60197-4349


Ct Corporation System
DBA Corsearch
111 8th Ave, 13th Fl
New York, NY 10011


Ct Corporation System
P.O. Box 4349
Carol Stream, IL 60197-4349


CT Dept Of Energy   Env Protection
79 Elm St
Hartford, CT 06106-5127
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 335 of 1518




Cte Systems Inc
565 West Lambert Rd, Ste A
Brea, CA 92821


Cti Industries Corporation
22160 North Pepper Rd
Barrington, IL 60010


Ctpartners Executive Search Inc
Dept. 781484 P.O. Box 78000
Detroit, MI 48278-1484


Cuaresma, Efren
13109 Sierra Mesa Ct
San Diego, CA 92129


Cubbyhole
1090 Rock Rd Units 1 2
East Dundee, IL 60118


Cuddle Barn Inc
6233 Randolph St
Commerce, CA 90040


Cuellar, Narcedalia
25 G Fernwood Dr
Bolingbrook, IL 60440


Cuevas, Rocio
2422 Daybreak Ct
Elgin, IL 60123


Cufflinks
4514 Cole Ave 200
Dallas, TX 75205


Cufflinks
5000 S Mac Arthur Lane, Ste 110
Sioux Falls, SD 57108
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 336 of 1518




Cufflinks Inc
Aka Cufflinks.Com Holding Company LLC
4514 Cole Ave, Ste 200
Dallas, TX 75205


Cullman Florist
119 4th St Se
Cullman, AL 35055-3531


Cullop-Jennings Florist
517 W Clay St
Collinsville, IL 62234-3211


Culmin Staffing Group Inc
P.O. Box 56346
Atlanta, GA 30343


Cultivos Manzanares
Km 2 Vereda El Carmen
El Retiro, An
Colombia


Cultural Vision Research Llc
48 Marsh Dr
Fairfield, CT 06824


Culturesync Llc
130 Harbour Pl Dr, Ste 310
Davidson, NC 28036


Culturesync Llc
19720 Jetton Rd, Ste 201
Cornelius, NC 28031


Culver City Flower Shop
10801 Washington Blvd
Culver City, CA 90232-3609


Culver, Laura
223 West Main St, Apt 1
New Britain, CT 06052
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 337 of 1518




Cumberland Flowers
11817 E Washington St
Indianapolis, IN 46229-3901


Cummins Inces   Service
DBA Cummins Sales   Service
1600 Buerkle Rd
White Bear Lake, MN 55110


Cunas Flowers
821 N Cedar Lake Rd
Round Lake Beach, IL 60073-2903


Cunningham, Thomas
13 Sequoia Ct
Streamwood, IL 60107


Cupidon Fleuriste
2288 Rue Fleury E
Montreal, PQ H2B 1K6
Canada


Curalate Inc
2401 Walnut St
24th St Entrance, Ste 502
Philadelphia, PA 19103


Curalate, Inc
2401 Walnut St, Ste 502
Philadelphia, PA 19103


Curalate, Inc
4040 Locust St
Philadelphia, PA 19104


Curry S Nursery   Floral
1604 Hwy 281 N
Three Rivers, TX 78071
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 338 of 1518




Curtis 1000
Box 88237
Milwaukee, WI 53288-0237


Curtis, Anthony
136 Lilac St
Bolingbrook, IL 60490


Curvature
8115 Preston, Ste 415
Dallas, TX 75225


Curvature, Llc
6500 Hollister Ave
Santa Barbara, CA 93117


Cusi Flores
Cerrada Monte Libano No 8 Lomas Virreyes
Mexico City Df
Mexico


Custom Logos Inc
7889 Clairemont Mesa Blvd
San Diego, CA 92111


Custom Personalization Solutions Llc
1001 Reads Lake Rd
Chattanooga, TN 37415


Custom Print Inc
DBA Advanced Printing
1183 Quarry Lane
Pleasanton, CA 94566


Customer Acquisition Group
1 Letterman Dr, C3350
San Francisco, CA 94129


Customs Brokers Outsourcing Corp
3785 Northwest 82nd Ave, Suite 30
Doral, FL 33166
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 339 of 1518




Cut Above Landscaping
670 Vandustrial
Westmont, IL 60559


Cvent Inc
8180 Greensboro Dr, Ste 450
Mclean, VA 22102


Cws Source Inc
12600 Robin Lane
Brookfield, WI 53005


Cybercoders Inc
6591 Irvine Center Dr, Suite 200
Irvine, CA 92618


Cybersource Corporation
1295 Charleston Rd
Mountain View, CA 94043


Cybersource Corporation
900 Metro Center Blvd
Foster City, CA 94404


Cybersource Corporation
P.O. Box 742842
Los Angeles, CA 90074-2842


Cynthia Demos
14441 SW 80 Ave
Palmetto Bay, FL 33158


Cynthia Loeckert
427 Bathurst Rd
Catonsville, MD 21228


Cynthia S Divine Designs
811 NE 16th St, Ste 101
Ocala, FL 34470-4291
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 340 of 1518




Cynthia S Flower Connection
739 N Imperial Ave
El Centro, CA 92243-1913


Cynthia S Flower Shop
14 Railroad Ave
Wrightstown, NJ 08562-2354


Cynthia S Flowers
1670 NW 17th Ave
Miami, FL 33125-2345


Cypress Florist
4136 Lincoln Ave
Cypress, CA 90630-2400


Cypress Flowers   Gifts
14419 Huffmeister Rd
Cypress, TX 77429-1825


Cypress Gardens Flower Shop
10691 SW 72nd St
Miami, FL 33173-3008


Cypress Hcm, Inc
2121 North California Bloulevard
Suite 760
Walnut Creek, CA 94596


D   L Florist
1468 S Sam Houston Blvd
Houston, MO 65483-2130


D   L Flowers
7280 N Blackstone Ave
Fresno, CA 93650-1233


D   S Tropics Inc
17427 Nicks Dr
Spring Hill, FL 34610
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 341 of 1518




D Amico, Mary
254 Park Rd
Haddam, CT 06438


D Angel Flowers
4532 Main St, Ste B
Oakley, CA 94561-3270


D Ee Angelic Rose Florist
3629 Capitol Dr
Fort Collins, CO 80526-2901


D Errico Mcglynn Flowers
76 High St
Medford, MA 02155-3813


D F King   Co Inc
48 Wall St, 21st Fl
New York, NY 10005


D Flor Flowers Boutique
8177, 1497 Urb Santiago Inglesias
San Juan
Puerto Rico


D G Bryan Llc
2741 Purple Sage Trail
Fort Worth, TX 76179


D Garden
1737 Coral Way
Coral Gables, FL 33145-2728


D Garden By Dustin Manning
128 Court Ave
Sevierville, TN 37862-3512


D H Distributing Co
P.O. Box 056731
Los Angeles, CA 90074-6731
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 342 of 1518




D K Bridal House   15
4623 W Gate City Blvd, Ste K
Greensboro, NC 27407-4278


D K Jewelry By Design Inc
7950 South Military Trail 204
Lake Worth, FL 33463


D La Borgata Florist
1215 Bristol Pike
Bensalem, PA 19020-6406


D N J Flowers Inc
1501 E Luzerne St
Philadelphia, PA 19124-5372


D Rose Flowers   Gifts
801 N Main St
Blacksburg, VA 24060-3410


D S Simon Productions Inc
229 West 36th St 9th Fl
New York, NY 10018


D Stevens Llc
21420 North 15th Lane, Suite 100
Phoenix, AZ 85027


D.C. Treasurer
Ben Franklin Station
P.O. Box 679
Washington, DC 20044


Daffodilly S Flowers   Gifts Llc
1 E George St
Batesville, IN 47006-1370


Daffodils
1935 W Armitage Ave
Chicago, IL 60622-1026
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 343 of 1518




Dahlstrom, Tracy
130 Boston Post Rd,   2
East Lyme, CT 06333


Daily Muse Inc
1375 Broadway, Floor 20
New York, NY 10018


Daily Muse Inc
151 W 25 St 9th Fl
New York, NY 10001


Daisies   Daffodils
1223 Leander Rd
Georgetown, TX 78628-8707


Daisies Wedding Designs   Flowers
40046 Fraser Dr
Sterling Heights, MI 48310-2746


Daisy A Day Florist
2722 E Main St
Spartanburg, SC 29307-1248


Daisy Chain Florists Ltd
1005 Carberry Gdns
Victoria, BC V8S 3R8
Canada


Daisy Dig Ins Florist   Gifts
123 Maple Ave
Barrington, RI 02806-3519


Daisy Dreams Floral
275 Wayne Rd
Savannah, TN 38372-1941


Daisy Flowers
140 N Barrington Rd, Ste 6
Streamwood, IL 60107-1900
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 344 of 1518




Daisy Patch
125 W College St
Bowdon, GA 30108-1305


Daisy Patch Flowers
1131 Macon Rd
Perry, GA 31069-2651


Daisy-A-Day
9915A 103Rd St
Fort Saskatchewan, AB T8L 2C8
Canada


Dakine Flowers   Lei Llc
125 N Tustin St, Ste D
Orange, CA 92867-7755


Dakota Floral
13704 County Rd 11
Burnsville, MN 55337-4764


Dakota Plastics Company
P.O. Box 52
Watertown, SD 57201


Dakota Rose Floral
1125 W Main St
Valley City, ND 58072-3639


Dale S Florist   Gifts
715 Federal Ave
Morgan City, LA 70380-3544


Dale S Florist Inc.
2710 Bragg Blvd
Fayetteville, NC 28303-4146


Dale Van Zant
c/o Ftd-Provide Commerce
4840 Eastgate Mall
San Diego, CA 92121
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 345 of 1518




Dalia S Garden
Heroes De Padierma No 132 San Jeronimo
Mexico City
Mexico


Dallas China
8428 Hwy 121 N
Melissa, TX 75454


Dallas Corp
4340 Cross St
Downers Grove, IL 60515


Dallas County Tax Office
P.O. Box 139066
Dallas, TX 75313-9066


Dallas House Of Flowers
2410 W Red Bird Ln
Dallas, TX 75237-2310


Dalton Florist
922 E Jackson Blvd
Jackson, MO 63755-2434


Dalton Flowers
3550 Firewheel Dr
Flower Mound, TX 75028-2627


Dalton S Flowers Inc.
8135 Santa Fe Dr
Overland Park, KS 66204-3607


Damiano S Flowers
2 Hewitt St
Amsterdam, NY 12010-2106


Damon, Dakota
10 Liberty Lane
Clinton, CT 06413
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 346 of 1518




Dan Martin Flowers
3205 Peachtree Rd Ne
Atlanta, GA 30305-2493


Dan Summers
c/o Ftd
4830 Eastgate Mall
San Diego, CA 92121


Dan Summers
c/o Ftd-Provide
4840 Eastgate Mall
San Diego, CA 92121


Dan Wooten Landscape Maintenance
2095 Terrel Dr
Medford, OR 97501


Dana Agency Llc
7251 Ne2nd Ave, Ste 106
Miami, FL 33138


Dana S Bakery Llc
27 Utter Ave
Hawthorne, NJ 07506


Dana S Event Boutique And Florist
20641 Rustic Dr
Castro Valley, CA 94546-5607


Danchak, Solomiya
16439 Edgewood Rd
Plainfield, IL 60586


Dancis Naomi Zohara Adler
4343 Finley Ave, Apt 7
Los Angeles, CA 90027


Dandelion Floral And Gifts
121 Union St S
Mora, MN 55051-1542
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 347 of 1518




Dandelles, Konstantina
2426 Simpson St
Evanston, IL 60201


Dandridge Flowers   Gifts
122 E Meeting St
Dandridge, TN 37725


Daneson Ltd
19 Chestnut Park Rd
Toronto, On M4W 1W4
Canada


Daniel J Edelman Inc
200 E Randolph Dr
63rd Fl
Chicago, IL 60601


Daniel J Mccall
4551 Donald Ave
San Diego, CA 92117


Daniel Lechner
3113 Woodcreek Dr
Downers Grove, IL 60515


Daniel S Boron
1659 Edgewood Rd
Highland Park, IL 60035-3825


Daniels, Richard
2309 Connecticut Lane
Dallas, TX 75214


Danielson S Greenhouse
130 Brown St
Norway, MI 49870-1208


Danny S Flowers   Gifts
2233 N Beech Daly Rd
Dearborn Heights, MI 48127-3455
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 348 of 1518




Danso, Vida
1570 Sunflower Dr
Romeoville, IL 60446


Danville Floral Co.
437 N Walnut St
Danville, IL 61832-4527


Danville Florist Llc
1015 Hustonville Rd, Ste 2
Danville, KY 40422-9109


Daoust Fleurs Et Cadeaux
760 Rue Saint Paul, 1
St Remi, PQ J0L 2L0
Canada


Daptiv Solutions Llc
FKA Daptiv Inc
Dept 3122
Los Angeles, CA 90084-3122


Darias Floral Creations
650 Rogers Ave, Apt 2F
Brooklyn, NY 11226-1589


Darla S Florist
6904 Blvd 26
Richland Hills, TX 76180-8808


Darla S Flowers Gifts   Scrapbooking
2015 N 36th St
Saint Joseph, MO 64506-2241


Darlene S Flowers   Gifts
26249 E Huron River Dr
Flat Rock, MI 48134-1550


Darling S Floral And Gifts Llc
33147 S Gratiot Ave
Clinton Township, MI 48035-4037
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 349 of 1518




Darling, Mary
2639 Arnott St
San Diego, CA 92110


Darrell Whitsel Florist     Greenhouse
101 S Friou St
Alvarado, TX 76009-4373


Darren O Brien
64 Stanwoll Hill Rd
Deep River, CT 06414


Darrow Gabriel
11430 47th Ave N.
Plymouth, MN 55442


Darrow Keri Mundy
7343 Rowena St
San Diego, CA 92119


Darshan Singh
9254 Scranton Rd, Ste 102
San Diego, CA 92121


Data Installers Inc
6251 Schaefer Ave, Ste Q
Chino, CA 91710


Data Intensity
22 Crosby Dr 1st Fl 100
Bedford, MA 01730


Data Intensity Llc
22 Crosby Dr, Ste 100
Bedford, MA 01730


Data Logix Inc- Formerly Nexta01
10075 Westmoor Dr, Ste 105
Westminster, CO 80021-2714
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 350 of 1518




Data Pop Inc
75 Remittance Dr Box 6629
Chicago, IL 60675-6529


Data Service Solutions Inc
401 East South Frontage Rd
Bolingbrook, IL 60440


Data Tec Systems Inc
100 W Devon Ave
Bensenville, IL 60106


Datalogix Inc
10075 Westmoor Dr 105
Westminister, CO 80021-2714


Datamann Inc
1994 Hartford Ave
Wilder, VT 05088


Dave S Flower Box
2405 El Cajon Blvd
San Diego, CA 92104-1107


Dave S Humidors
217 Hobbs St, Ste 107
Tampa, FL 33619


Dave S Humidors, Inc Dba Cheap Humidors
217 Hobbs St, Unit 107
Tampa, FL 33619


Dave Vedra
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


David A Presson
46 West Altgeld Ave
Glendale Heights, IL 60139
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 351 of 1518




David Broche
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


David Cardon
2450 28th St
Astonia, NY 11002


David Estephanous
2453 Glenda Ln, Ste 11
Dallas, TX 75229


David G Ziegler
c/o Ftd
3rd Fl Membership-Item Setup Reqs
3113 Woodcreek Dr
Downers Grove, IL 60515


David Hassan
3113 Woodcreek Dr
Downers Grove, IL 60515


David Jayson
3113 Woodcreek Dr
Downers Grove, IL 60515


David Khatchatrian
3113 Woodcreek Dr
Downers Grove, IL 60515


David Kirincic
4128 North Lavergne
Chicago, IL 60641


David R Mccallum Associates Inc
350 North Milwaukee Ave
Libertyville, IL 60048
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 352 of 1518




David S Bridal Inc
1001 Washington St
Conshohocken, PA 19428


David S Bridal, Inc
Attn Strategic Partnerships
1001 Washington St
Conshohocken, PA 19428


David S Floral
1041 US Hwy 321 Bus S
Winnsboro, SC 29180-5951


David S Florist And More
1575 Golden Mile Rd
Towanda, PA 18848-9403


David S Flowers 2
36742 Dupont Blvd, Unit 4
Selbyville, DE 19975-3059


David S Flowers Gifts   Interiors Inc
9201 E Reno Ave
Midwest City, OK 73130-3319


David Shannon Florist Inc
3380 Fort Hamilton Pkwy
Brooklyn, NY 11218-2152


David Swesey Florist
1643 Toll Gate Dr
Maumee, OH 43537-1678


David Wasserman
8360 Clairemont Mesa Blvd, Ste 112
San Diego, CA 92111


Davidson, Katy
201 N Nolton Ave
Willow Springs, IL 60480
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 353 of 1518




Davinci Flower Shop Ltd
1875 Lawrence Ave E
Scarborough, ON M1R 2Y3
Canada


Davis Floral Co
505 Fisk Ave
Brownwood, TX 76801-2890


Davis Florist
7777 Ann Harbor Dr
Port Tobacco, MD 20677-3161


Davis, John
8974 Spectrum Center Blvd
San Diego, CA 92123


Davis, Julia
6858 Barbara Lee Cir
Sacramento, CA 95842


Davis, Paula
3228 N Seminary, Unit 2
Chicago, IL 60657


Davis, Tenira
12310 S Green St
Caulmet Park, IL 60827


Davitiani, Zurab
2281 Parish Dr
Walnut Creek, CA 94598


Dawn Food Product, Inc
3505 E Francis St
Ontario, CA 91761


Dawn Food Products Inc
P.O. Box 675024
Dallas, TX 75267-5024
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 354 of 1518




Dawn Lopez
14 George St, Apt 1
Westerly, RI 02891


Dawn S Florist
253 Sicklerville Rd
Williamstown, NJ 08094-1501


Dawn S Flower Patch
243 E Bullard Ave
Lake United Kingdom, FL 33853-3776


Dawn S Flowers And Gifts
313 S Harris St
Sandersville, GA 31082-2668


Daynine Consulting Inc
6200 Stoneridge Mall Rd, Suite 250
Pleasanton, CA 94588


Daysi Flowers
2815 S Kedzie Ave
Chicago, IL 60623-4712


Dayspring Cards Inc
P.O. Box 1010
21154 Hwy 16 East
Siloam Springs, AR 72761


Dayton Floral   Gifts
10 Dayton Ave
Toms River, NJ 08753-6604


Dba Media Llc
133 West 19th St 4th Fl
New York, NY 10011


Dbc Pr   Social Media
1027 33rd Stnw, Ste 250
Washington, DC 20007
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 355 of 1518




Dbg Partners Inc
940 S Kimball Ave, Ste 100
Southlake, TX 76092


DC Dept Of Energy    Environment
1200 1st St Ne
Washington, DC 20002


Dc Office Of Finance And Treasury
Unclaimed Property Unit
1101 4th St Southwest, Suite 800 W
Washington, DC 20024


Dc Treasurer
Dept of Consumer   Regulatory Affairs
Business   Professional Lic Admin
941 North Capital St, Ne
Washington, DC 20002


Dc Treasurer
Office of Tax and Revenue
6th Flr 941 North Capitol St Ne
Washington, DC 20002


Dd Traders Inc
DBA Demdaco
5000 West 134th St
Leawood, KS 66209


Ddi Construction Llc
P.O. Box 464
Littleton, CO 80160


De Fleur En Fille
131 Chateauguay St
Huntingdon, PQ J0S 1H0
Canada


De Jesus, Anita
6996 Whitney Court
San Diego, CA 92111
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 356 of 1518




De La Flor Gardens
10781 Stirling Rd
Cooper City, FL 33328-6412


De La Garza Yvette Charie
978-B East Main St
El Cajon, CA 92021


De Loache Florist
2927 Millwood Ave
Columbia, SC 29205-1334


De Muth Florist Inc
302 N Pittsburgh St
Connellsville, PA 15425-3210


De Santis Florist Inc
4460 Kenny Rd
Columbus, OH 43220-4033


De Soto Jewelry
1003 E Oak St
Arcadia, FL 34266-8923


De Vars-Phillips Florists      Antiques
242 Sisson Ave
Hartford, CT 06105-3177


De Voe Floral
216 W Main St
Lena, IL 61048-9770


Dean   Deluca Inc
2402 E 37th St N
Wichita, KS 67219


Dean   Deluca Inc
2402 East 37th St North
Wichita, KS 67219
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 357 of 1518




Dean S Designs Flowers     Gifts Inc
3555 E Douglas Ave
Wichita, KS 67218-1020


Dean S Greens Garden Nursery    Flrl Cntr
295 Snyder Ave
Berkeley Heights, NJ 07922-1140


Dean Van Adestine
2261 Lake Shore Blvd W,    816
Toronto, ON M8V 3X1
Canada


Dean, Eric
81 Arcadia Lane
Lake Zurich, IL 60047


Deana Simpson
16000 Oakhill Rd
East Cleveland, OH 44112


Deb S Flower Bank
4858 Main St
Jasper, TN 37347-3656


Deb S Flower Market
1907 Contra Costa Blvd
Pleasant Hill, CA 94523-3305


Deb S Flowers    Gifts
1379 N Monroe St
Monroe, MI 48162-4251


Debbie s Flower Shop
1050 Paramount Dr
Stoney Creek, ON L8J 1P8
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 358 of 1518




Debbie Trefny
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Debi S Designs
1145 W Spring St
South Elgin, IL 60177-1408


Debo, Jeffrey
1736 Arlington Ave
Torrance, CA 90501


Deborah De La Flor
10871 Stirling Rd
Cooper City, FL 33328


Deborah Grimes De La Flor, Aifd
10781 Stirling Rd
Cooper City, FL 33328-6412


Deborah Sale-Butler
10663 Valleyheart Dr
Studio City, CA 91604


Deborah Taylor
3113 Woodcreek Dr
Downers Grove, IL 60515


Debrand Fine Chocolates
10105 Auburn Park Dr
Fort Wayne, IN 46825


Decal Solutions Unlimited Inc
3110 North Arlington Heights Rd
Arlington Heights, IL 60004


Decaro David Anthony
2938 Laurel St
San Diego, CA 92104
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 359 of 1518




Decatur S Main St Florist
307 W Main St
Decatur, TX 76234-1383


Decero, William
5425 Washington
Downers Grove, IL 60515


Decipher
7 River Park Pl E 110
Fresno, CA 93720


Decipher Inc
7 River Park Pl E, Suite 110
Fresno, CA 93720


Decisionone Corporation
640 Lee Rd, 3rd Fl
Wayne, PA 19087


Deck Brittany L
300 Taft Ct, Apt C22
Battle Creek, MI 49014-4440


Decor Craft Inc
133 Mathewson St
Providence, RI 02903


Decor Electric Llc
625 N 4th St
Garland, TX 75040


Decor Moulding    Supply
300 Wireless Blvd
Hauppauge, NY 11788


Décor Moulding    Supply
300 Wireless Blvd
Hauppauge, NY 11788
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 360 of 1518




Decoraflores
Manuel Montt 1999
Santiago
Chile


Decorah Greenhouses
701 Mound St
Decorah, IA 52101-1511


Deden, Dale
3730 Robinson Pl
San Diego, CA 92103


Dee Dee S Design Inc
103 N Macoupin St
Gillespie, IL 62033-1409


Dee Dee S Flowers   Gifts
218 W 2nd St
Manchester, GA 31816-1622


Dee S Floral   Designs
107 Downtown Plz
Fairmont, MN 56031-1769


Dee S Florist   Designs
1001 President Barack Obama Hwy
Riviera Beach, FL 33404-7325


Dee S Flowers
7851 Spring Arbor Rd, Unit 13
Spring Arbor, MI 49283-9502


Dee S Flowers
101 Leslie Ln
Swansboro, NC 28584-8609


Dee S Flowers
22 E Main St
Tremont, PA 17981-1828
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 361 of 1518




Dee S Flowers   Gifts
2A S Philadelphia Blvd
Aberdeen, MD 21001-3204


Dee, Robert
1667 Kiowa Dr, Unit 104
Naperville, IL 60565


Deer Park Florist
806 Center St
Deer Park, TX 77536-3206


Deer Run
646 Old Phoenix Rd, Ste G
Eatonton, GA 31024-5009


Deer Valley Florist
230-1221 Canyon Meadows Dr SE
Calgary, AB T2J 6G2
Canada


Definitive Staffing Solutions Inc
P.O. Box 13188
Milwaukee, WI 53213-0188


Degreef, Christopher
6623 Stowe Court
Lisle, IL 60532


Dehn S Flowers Inc
178-180 Beekman St
Saratoga Springs, NY 12866-1904


Dejavuto Corp
631 Emerson St
Palo Alto, CA 94301


Dekalb County Treasurer
100 South Main St
Auburn, IN 46706
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 362 of 1518




Dekkers Flowers
223 N Main Ave
Sidney, OH 45365-2798


Del Mar Blue Print Co Inc
2201 San Dieguito Dr
Del Mar, CA 92014


Del Mar Carmel Valley Sharks
11568 Sorrento Valley Rd 14
San Diego, CA 92121


Del Mar Cleaners
2644 Del Mar Heights Rd
Del Mar, CA 92014


Del Mar Little League Incorporated
Attn M
Cohn Restaurant Group
2225 Hancock St
San Diego, CA 92110


Del Mar Schools Education Foun
13030 Ashley Falls Dr
San Diego, CA 92130


Delagarza, Edgar
6235 Roosevelt Rd
Berwyn, IL 60402


Delaney, Takkara
860 Foxworth Blvd,   401
Lombard, IL 60148


Delaware Department Of Justice
Consumer Protection Fund
820 North French St, 5th Fl
Wilmington, DE 19801
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 363 of 1518




Delaware Division Of Revenue
P.O. Box 8751
Wilmington, DE 19899-8751


Delaware Secretary Of State
Division Of Corporations
John G. Townsend Building
401 Federal St, Ste 4
Dover, DE 19901


Delaware State Escheator
c/o Division of Revenue
P.O. Box 8931
Wilmington, DE 19899


Delaware Valley Floral Group
520 North Mantua Blvd
Sewell, NJ 08080


Delaware Valley Floral Group
520 Mantua Blvd
Sewell, NJ 08080


Delaware Valley Floral Group
520 Mantua Blvd N.
Sewell, NJ 08080


Delectable Samplings
1205 Johnson Ferry Rd, Suite 136-125
Marietta, GA 30068


Delford Flowers   Gifts
856 Kinderkamack Rd
River Edge, NJ 07661-2324


Delgado Gomez, Roberto
1800 W Diversey Pkwy, Unit L
Chicago, IL 60614
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 364 of 1518




Delhi Flowers
169 Main St
Delhi, ON N4B 2M1
Canada


Delivery2U
107 Birchwood Dr
Billings, MT 59102


Dell Marketing Lp
P.O. Box 802816
Chicago, IL 60680-2816


Dell Marketing Lp
c/o   Dell USA L.P.
P.O. Box 910916
Pasadena, CA 91110-0916


Dell Marketing Lp
One Dell Way
Round Rock, TX 78682


Dell Software Inc
5 Polaris Way
Aliso Viejo, CA 92656


Dell Software, Inc
4 Polans Way
Aliso Viejo, CA 92656


Dellart Floral
400 E Center St
Pocatello, ID 83201-6328


Delmar, Paola
2650 Wildhorse Trail Way
Chula Vista, CA 91915
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 365 of 1518




Deloitte
5140 Yonge St, Suite 1700
Toronto, ON M2N 6L7
Canada


Deloitte   Touche Llp
4022 Sells Dr
Hermitage, TN 37076


Deloitte   Touche Products Company Llc
Deloitte Accounting Research Tool
695 East Main St
Stamford, CT 06901


Delorice S Florist
512 Peterson Ave N
Douglas, GA 31533-4914


Delp, Ty
12220 Hortulan
Huntersville, NC 28078


Delray Beach Flower Market
1405 N Congress Ave, Ste 1
Delray Beach, FL 33445-2521


Delray Plants Co
956 Old State Rd 8
Venus, FL 33960


Delta Designs Llc
224 E Main St
Oak Grove, LA 71263


Delta Floral Distributors Inc
6810 West Blvd
P.O. Box 431802
Los Angeles, CA 90043
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 366 of 1518




Delta Loyalty Management Services Inc
P.O. Box 101404
Atlanta, GA 30392-1404


Deltatrak Inc
P.O. Box 4115
Modesto, CA 95352-4115


Delux Florist
919 W 87th St
Chicago, IL 60620-3230


Deluxe Advertising Services Llc
2130 North Hollywood Way
Burbank, CA 91505


Deluxe Corporation
c/o Wholestyle Packaging
P.O. Box 742572
Cincinnati, OH 45274-2572


Demand Media
1655 26th St
Santa Monica, CA 90404


Demdaco
P.O. Box 803314
Kansas City, MO 64180-3314


Den Aviary
55 East Jackson Blvd, Suite 470
Chicago, IL 60604


Den Aviary, Inc
Attn Jason Sisley
55 East Jackson Blvd, Ste 470
Chicago, IL 60604


Denise D. Carroll
2014 South Union St
Opelousas, LA 70570
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 367 of 1518




Denise Fritz
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Denise M Yunkun
125 Lakeside Crossing Dr
Conway, SC 29526


Denmar S.A.
Paris N41-43 Y Ave De Los Granados
Piso 4
Quito, Pichincha
Ecuador


Denninger, Makayla
88 Pinewood Ave
Central Islip, NY 11722


Dennis And Linda Cathcart
3530 Tallevast Rd
Sarasota, FL 34243


Dennis East International
221 Willow St
Yarmouthport, MA 02675


Dennis F Holt
7 Orange St
Charleston, SC 29401


Dennis Javier
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Dentis, Crystal
1635 Boulder Ridge Dr
Bolingbrook, IL 60490
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 368 of 1518




Denver Manager Of Revenue
Treasury Division
P.O. Box 17430
Denver, CO 80217


Department Of Alcoholic Beverage Control
3927 Lennane Dr, Ste 100
Sacramento, CA 95834


Department Of Financial Institutions
P.O. Box 7846
Madison, WI 53707-7846


Department Of Labor    Industries    Wa
P.O. Box 34974
Seattle, WA 98124-1974


Department Of Labor    Industries - Wa
P.O. Box 34226
Seattle, WA 98124-1226


Department Of Motor Vehicles
P.O. Box 942897
Sacramento, CA 94297-0897


Department Of Revenue Services
P.O. Box 2965
Hartford, CT 06104-2965


Dependable Packaging    Solutions Inc
DBA Dependable Packaging Solutions
5255 Northwest 159th St
Miami Gardens, FL 33014


Dependable Packaging Solutions Inc
3505 NW 123rd St
Miami, FL 33167


Depetro, Steven
3144 Vista Mar
Carlsbad, CA 92009
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 369 of 1518




Depot Des Fleurs
6334A Sherbrooke St W
Montreal, PQ H4B 1M7
Canada


Derewala Industries Limited
E-73 Epip Jewelry Zone
Sitapuras Ind. Area
Tonk Rd, Jaipur, 302022
India


Derrick Myers
746 Dividing Rd
Severna Park, MD 21146


Derrina Mcintosh One Time Use
6457 South Kenwood
Chicago, IL 60637


Descotes, Jeanne
500 South Rancho Santa Fe Rd,     235
San Marcos, CA 92078


Desert Bloom Florist
150 Camelia St
Royal City, WA 99357


Deshmukh, Kshitij
9471 Questa Pointe
San Diego, CA 92126


Design Contempo
103 Prospect St
Westfield, NJ 07090-4003


Designer Accents Florist
610 N Adams St
Sturgis, KY 42459-1416
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 370 of 1518




Designer S Florist By Sekan
2210 S Main St
Fort Scott, KS 66701-3024


Designing Dreams Llc
4335 Lake Michigan Dr NW, Ste A
Grand Rapids, MI 49534-4588


Designing Flowers Florist
5200 Natural Bridge Ave
Saint Louis, MO 63115-1101


Designs By Ann
121 Main St
Biggar, SK S0K 0M0
Canada


Designs By Brenda
611 Berford St
Wiarton, ON N0H 2T0
Canada


Designs By D.J.
6285 E Pea Ridge Rd
Huntington, WV 25705-2425


Designs By Debbie
300 E 5th St
Cassville, MO 65625-1448


Designs By Diana    Co
1102 Cleveland Blvd
Caldwell, ID 83605-3854


Designs By Diedrich
1948 Essington Rd, Ste A
Joliet, IL 60435-1716


Designs By Donna
422 N Texana St
Hallettsville, TX 77964-2331
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 371 of 1518




Designs By Floral Images
15701 Lorain Ave
Cleveland, OH 44111-5543


Designs By Gretchen
13708 State Route 235
Lakeview, OH 43331-9166


Designs By Guzzardos
1300 Woodward Hts
Ferndale, MI 48220-1428


Designs By Janice Florist
4908 Millridge Pkwy E
Midlothian, VA 23112-4859


Designs By Judy
3250 Wolf Lake Rd
Grass Lake, MI 49240-9352


Designs By Karen
3331 Santa Fe St
Riverbank, CA 95367-2316


Designs By M C James Llc
363 W Browning Rd, Unit B Rear
Bellmawr, NJ 08031-1982


Designs By Malinda
269 Ashcroft Rd
Patton, PA 16668-1813


Designs By Melissa
5268A Hwy 70 W
Morehead City, NC 28557-4506


Designs By Shelly
632 E Main St
Little Falls, NY 13365-1427
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 372 of 1518




Designs By Tammy Your Florist
2625 W Danforth Rd
Edmond, OK 73012-4342


Designs In Flowers
131 Magnolia St, Ste D
Norcross, GA 30071-2573


Designs North Florist
504 E Cornwallis Dr, Ste A
Greensboro, NC 27405-5678


Designs Of The Time
2100 Meadow Lane Ave
Melbourne, FL 32904


Designs Of The Times
1510 S Wickham Rd, Ste A
Melbourne, FL 32904-3514


Destiny Alfonso
16827 West Durango St
Goodyear, AZ 85338


Destiny S Precious Gifts
109 E Alisal St
Salinas, CA 93901-3501


Details
505 W Main St
Sac City, IA 50583-1726


Detalle Floral
Monte Libano Manzana 61 Lote 61 Bodega
Cancun
Mexico


Detalles De Luz
Calle 2-45 S De Mendoza
Santo Domingo
Dominican Republic
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 373 of 1518




Detalles En Flores
4911 14th St W
Bradenton, FL 34207-2483


Detf
P.O. Box 9953
Wilmington, DE 19809


Detroit Floral.Com
15321 W Mcnichols Rd
Detroit, MI 48235-3723


Dettaglios Floreria
Gonzalitos 450 Col Vista Hermosa
Monterrey Nl
Mexico


Deux Gars Des Fleurs
264 Fiset Blvd
Sorel-Tracy, PQ J3P 5X7
Canada


Devereux Gardens
1313 N Navarro St
Victoria, TX 77901-6024


Devin Derham-Burk, Trustee
983 University Ave
Building C-100
Los Catos, CA 95032


Devin Designs Florist
457 E Northwest Hwy
Grapevine, TX 76051-3336


Devin S Flowers
1940 St Matthews Rd
Orangeburg, SC 29118-2406
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 374 of 1518




Devin Tanchum
41 Kosciuzko St 108
Brooklyn, NY 11205


Devine Orchid Florist Llc
3551 Whitney Ave
Hamden, CT 06518-1925


Devine, Jose
1635 Old Mill Rd
Germantown, TN 38138


Devine, Patricia
311 Kensington Dr
Oswego, IL 60543


Devo Flores Y Regalos
Lomas De Chapultepec Calle Prado Sur 404
Mexico City
Mexico


Devonwoods
3882 Mayberry Dr, Ste A
Reno, NV 89519-0103


Dezigning 4 U Flowers   Gifts
106 S Center St
East Prairie, MO 63845-1607


Dg Dubon Florist
2709 Morris Ave
Union, NJ 07083-4823


Dg Flowers
191 Fairfield Dr
Brewster, NY 10509-5830


Dhakal, Kush
7187 Park Village Rd
San Diego, CA 92129
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 375 of 1518




Dhand Law Pc
10620 Treena St, Ste 230
San Diego, CA 92131


Dhavale, Salil
9115 Judicial Dr, 4409
San Diego, CA 92122


Dhl Ecommerce
12868 Collections Ctr Dr
Chicago, IL 60693-0128


Dhl Express
P.O. Box 4723
Houston, TX 77210-4723


Dhun S Poway Florist
12759 Poway Rd, Ste 109
Poway, CA 92064-4445


Di Iorio S Flower Shop
750 Hwy 290 E
Hempstead, TX 77445-5573


Dial-A-Flower Inc
315 Woodrow Station Rd
Frankewing, TN 38459


Diamond Flowers
567 W Channel Islands Blvd,   226
Port Hueneme, CA 93041-2133


Diamond Star Corp
1010 East Belmont St
Ontario, CA 91761


Diamond Star Corporation
9881 6th St, Suite 201
Rancho Cucamonga, CA 91730
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 376 of 1518




Diamond Steven M
4079 Governor Dr 164
San Diego, CA 92122


Diana Ferguson
c/o A Duane
525 3rd St
Encinitas, CA 92024


Diana Hilty-Vance
3060 Naranja Dr
Walnut Creek, CA 94598


Diana S Flowers
14156 Amargosa Rd, Ste B
Victorville, CA 92392-2417


Diana S Flowers And Gifts
1591 Chambers Rd, Ste D
Aurora, CO 80011-5920


Diane R Soubly
1931 West Newport Ave, Suite 2
Chicago, IL 60657


Diaz, Emiliano
23217 W Peterson Dr
Plainfield, IL 60586


Diaz, Eriberto
438 West Holt Ave
Pomona, CA 91768


Diaz, Josbel
4201 W 99th St
Oak Lawn, IL 60453


Diaz-Vargas, Leonardo
438 W Holt Ave
Pomona, CA 91768
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 377 of 1518




Dibella Flowers And Gifts
2021 W Charleston Blvd
Las Vegas, NV 89102-2223


Dibiaso S Florist
101 Woodlawn Ave
Wilmington, DE 19805-3337


Dice Career Solutions Inc
DBA Dice.Com Dice Holdings Inc
12150 Meredith Dr
Urbandale, IA 50323


Dickson Florist
213 E College St
Dickson, TN 37055-1883


Dickson Teresa Michele
5123 Voltaire St
San Diego, CA 92107


Dicksons Inc
Lbx 774388 4388 Solutions Ctr
Chicago, IL 60677-4003


Dicksons, Inc
P.O. Box 368
Seymor, IN 47274


Diego Alejandro Ramirez Patino
Km 2 Vereda El Carmen
El Retiro, An
Colombia


Dierberg S
Attn Michelle Anderson
10725 Baur Blvd
St Louis, MO 63132
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 378 of 1518




Digaetano Liza
5840 Castleton Dr
San Diego, CA 92117


Digalo Con Flores
Ave Lazaro Cardenas 2214 Chapultepec Sur
Morelia
Mexico


Digistrive Inc
DBA Aaa Member Deals
5605 Glenridge Dr, Suite 420
Atlanta, GA 30342


Digital Addix Llc
5935 Cornerstone Ct W, Ste 300
San Diego, CA 92121


Digital Celerity Llc
548 Market St, 22067
San Francisco, CA 94104-5401


Digital Hub
1040 N Halsted St
Chicago, IL 60622


Digital Intelligence Inc
17165 West Glendale Dr
New Berlin, WI 53151


Digital Outfit Inc
8533 Production Ave
San Diego, CA 92121


Digital Solutions
3144 Bryant Ave S, Apt 4
Minneapolis, MN 55408
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 379 of 1518




Dillon Floral Corporation
900 New Berwick Hwy
Box 180
Bloomsburg, PA 17815


Dills Floral Haven Inc.
258 Lebanon Ave
Belleville, IL 62220-4199


Dilluvio Carrie
2024 Canyon Close Rd
Pasadena, CA 91107


Dilo Con Flore
Calle S4, 346 Metroplex
Monterrey
Mexico


Dilworth Daniel
1603 Guy St
San Diego, CA 92103


Dime Emb Llc
10495 Olympic Dr
Dallas, TX 75220


Dimension Data North America Inc
11006 Rushmore Dr 300
Charlotte, NC 28277


Dimension Data North America Inc
11006 Rushmore Dr, Ste 300
Charlotte, NC 28277


Dimension Data North America Inc
Attn Accts Recvbl Debra Casabanca
11006 Rushmore Dr, Suite 300
Charlotte, NC 28277
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 380 of 1518




Dimension Data Terms North America, Inc
550 Cochituate Rd
Framingham, MA 01701


Dinello, Greg
14845 Eagle Ridge Dr
Homer Glen, IL 60491


Direct Agents Inc
740 Broadway, Ste 701
New York, NY 10003


Direct Energy Business Llc
1001 Liberty Ave
Pgh, PA 15222


Direct Farms Llc
DBA Flores Colon
1500 Northwest 95th Ave
Doral, FL 33172


Direct Farms Llc Fresh Flowers
1500 Northwest 95th Ave
Doral, FL 33172


Direct Flowers Distributors
DBA Natures Flowers
2605 Northwest 77th Ave
Miami, FL 33122


Direct Logic, Inc
4507 N Sterling, Ste 402
Peoria, IL 61615


Direct Placements Staffing Corporation
8265 Sierra College Blvd 304
Roseville, CA 95661


Directions Training Center
2625 Butterfield Rd, Suite 209E
Oak Brook, IL 60523
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 381 of 1518




Directnet Solutions, Llc Dba Vendornet
100 East Linton Blvd, Ste 307B
Delray Beach, FL 33483


Director Of Finance - Baltimore
200 Holliday St
Baltimore, MD 21202


Director Of Finance State Of Hawaii
Unclaimed Property Program
P.O. Box 150
Honolulu, HI 96810


Directtv Llc
P.O. Box 60036
Los Angeles, CA 90060-0036


Directv Llc
2230 East Imperial Hwy
El Segundo, CA 90245


Directv Llc
P.O. Box 5006
Carol Stream, IL 60197-5006


Disalvo, Andrea
50 Robin Ct
Middletown, CT 06457-6249


Discover Products Inc
2500 Lake Cook Rd
Riverwoods, IL 60015


Discovery Benefits Inc
4321 20th Ave S
Fargo, ND 58103


Discovery Benefits, Inc
4621 20th Ave S
Fargo, ND 58103
  Case 19-11240-LSS    Doc 31      Filed 06/03/19   Page 382 of 1518




Discovery Farms
Diaqgonal 127A,   17-53 Piso 3
Bogota
Colombia


Disflor Floreria
Calle F Num 639 Colonia Industrial
Mexicali Baja California
Mexico


Distinctive Design Studio Llc
2019 S Ham Lake Dr NE, Ste A
Ham Lake, MN 55304-5713


Distinctive Designs
1273 S Main St
Wake Forest, NC 27587-9282


Distinctive Floral Designs
532 Gause Blvd
Slidell, LA 70458-2036


Distribuidora De Flores La Rosa
Carrera 47 N 138-11
Bogota
Serbia and Montenegro


Div Of Alcoholic Beverages       Tobacco
Attn Bureau of Auditing
1940 North Monroe St
Tallahassee, FL 32399-1022


Diva Floral Designs
1030 Walker Rd
Windsor, ON N8Y 2N5
Canada


Diversified Business Communications Sfs
DBA Iofm
121 Free St
P.O. Box 7437
Portland, ME 04112-7437
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 383 of 1518




Divine Design Floral Shop
1650 S E St, Ste B
San Bernardino, CA 92408-2752


Divine Designs By Nancy
92 Amarillo Ln
Sanford, NC 27332-3020


Divine Floral   Gifts
1626 W Randol Mill Rd
Arlington, TX 76012-3035


Divine Flowers   Gifts
4008 E Stan Schlueter Loop, Ste 113
Killeen, TX 76542-8537


Division Of Industiral Compliance
Attn Fiscal-Bedding
6606 Tussing Rd, P.O. Box 4009
Reynoldsburg, OH 43068-9009


Division Of Unemployment Ins
Department Of Labor
4425 N Market St
Wilmington, DE 19802


Dixie Collision Inc
4464 Hwy 27 North
La Fayette, GA 30728


Dixie Florist
5279 Bells Ferry Rd
Acworth, GA 30102-2521


Dixie Flower   Gift
1500 21st St
Haleyville, AL 35565-2034


Dixon Floral
208 W 2nd St
Dixon, MO 65459
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 384 of 1518




Dixon, Molly
1092 Primrose Lane
Encinitas, CA 92024


Diyseo Inc
DBA Upcity
372 West Ontario, Suite 301
Chicago, IL 60654


Dj Flowers   Gifts
533 State Hwy 121 Byp
Lewisville, TX 75067-8180


Dj S Flowers
375 Ash Ct
Eaton, CO 80615-3550


Dl   Company Llc/The Cit Group
Commercial Services Inc
P.O. Box 1036
Charlotte, NC 28201-1036


Dla Piper Llp
Attn Gina L. Durham
555 Mission St, Ste 2400
San Francisco, CA 94105-2933


Dla Piper Llp Us
6225 Smith Ave
Baltimore, MD 21209


Dla Piper Us Llp
P.O. Box 64029
Baltimore, MD 21264-4029


Dlhy, Susan
1063 Wise St
Elburn, IL 60119
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 385 of 1518




Dm Merchandising
835 N Church St
Elmhurst, IL 60126


Dmp Flowers
1003 Brock St S
Whitby, ON L1N 4L7
Canada


Dn Surprise Florist
2001 W Broadway, Ste 2
Louisville, KY 40203-3597


Dobbie s Florist Limited
5144 Victoria Ave
Niagara Falls, ON L2E 4E3
Canada


Dodo S Phlowers
285 Central St
Leominster, MA 01453-6144


Doebel S Flowers Llc
401 W Mcpherson Hwy
Clyde, OH 43410-1132


Doerre Construction Co Llc
2459 Wilkinson Blvd 210
Charlotte, NC 28208


Doghaus Blooms   Events
760 Warrior Dr, Ste 3
Stephens City, VA 22655-4080


Dolder, Anna
2964 Hillside Ln
Darien, IL 60561


Dolly S Florist
14700 NW 7th Ave
Miami, FL 33168-3104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 386 of 1518




Domingo-Kraten, Rosemary
1509 Via Dorado
San Marcos, CA 92069


Dominguez, Zeferino
1094 Santa Clara St
Fresno, CA 93706


Dominion Mandate Holdings Llc
10736 Jefferson Blvd, Ste 858
Culver City, CA 90230


Dominique Mackson
5330 Bonita Dr
San Diego, CA 92114


Dommety, Ashwin
365 Lucille Ln
Schaumburg, IL 60193


Don Davis Florist
831 S Main St
Joplin, MO 64801-4503


Don Evans Florist
1015 N 29th St
Kansas City, KS 66102-3997


Don Markcom Ltd
P.O. Box 2524
Norcross, GA 30093


Don S Floral Studio
313 N Main St
Leon, IA 50144-1451


Don S Flowers
2245 34th St
Lubbock, TX 79411-1735
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 387 of 1518




Don S House Of Flowers
1107 7th Ave Se
Jamestown, ND 58401-5704


Don Whipple Investments Inc
1930 West Whitesbridge
Fresno, CA 93706


Donald R. Rogers
3113 Woodcreek Dr
Downers Grove, IL 60515


Donald Williams
1136 1/2 West 8th St
Medford, OR 97501


Donini S Florist And Nursery
801 W Hall St
Saint Marys, GA 31558-8672


Donna S Flowers   Gifts
134 W Main St
Malden, MO 63863-2161


Donneta Duncan
3113 Woodcreek Dr
Downers Grove, IL 60515


Donohoe Therese
4234 NE Prescott St
Portland, OR 97218


Dooley, Keith
172 Beaumont Dive
Vista, CA 92084


Dooling, Tad
111 Willowbrook Way
Santee, CA 92071
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 388 of 1518




Door 28 Inc
P.O. Box 981023
West Sacramento, CA 95691


Doordash Inc
901 Market St, Suite 600
San Francisco, CA 94103


Doral Roses Miami
10171 NW 58th St, Unit 1
Doral, FL 33178-2733


Doran, Kelly
46 Bridge St
Deep River, CT 06417


Dorion, Michael
7102 Mallard Way
Cary, IL 60013


Doris Tanner S Flowers
3635 Sharon Rd
Laurel, MS 39443-0967


Dorner Mftcorp
P.O. Box 205274
Dallas, TX 75320-5274


Dorothy s Flower Shop
3A Government Rd W
Kirkland Lake, ON P2N 2C9
Canada


Dorothy S Flowers
308 W Will Rogers Blvd
Claremore, OK 74017-7022


Dorothy S House Of Flowers
23358 5th Ave
Florala, AL 36442-3817
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 389 of 1518




Dorsey, Sakura
1592 Sapphire Dr
Carlsbad, CA 92011


Dos Gringos
3260 Corporate View Dr
Vista, CA 92081-8528


Dos Gringos
3260 Corporate Vw
Vista, CA 92081-8528


Dot Foods Inc
774529 4529 Solutions Ctr
Chicago, IL 60677-4005


Dot Foods, Inc
1 Dot Way
Mt. Sterling, IL 62353


Dottie B Florist
502 Ash St
Fernandina Beach, FL 32034-3931


Double D Floral
2500 E Hallandale Beach Blvd, Ste 206
Hallandale Beach, FL 33009-4835


Double D Flower Shop
1001 W 2nd St
Mercedes, TX 78570-2503


Double K Flowers   Gifts
409 E Ave E
Alpine, TX 79830-4813


Doubletree Suites And Conference Center
2111 Butterfield Rd
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 390 of 1518




Douglas Waitman
14568 Vancouver Ave
Fontana, CA 92336


Douglas White Florist
808 Trotwood Ave
Columbia, TN 38401-3028


Douglas, Yolanda
2206 Sampras Blvd
Vancleave, MS 39565


Douridas, Stephen
6328 Citrine Ave
Las Vegas, NV 89130-3716


Dover Publications Inc
P.O. Box 347
Mineola, NY 11501-1347


Dow, Erika
2415 La Pluma Lane
Carlsbad, CA 92009


Dowling Flowers - Robyn S Nest
105 Sanford St
Hamden, CT 06514-1723


Down To Earth
101 E Ellsworth St
Dows, IA 50071-2037


Down To Earth Floral
432 Farnsworth Way Spc 6
Rigby, ID 83442-5284


Downers Grove Economic Corporation
2001 Butterfield Rd, Suite 120
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 391 of 1518




Downers Grove Sanitary
District
P.O. Box 1412
2710 Curtiss St
Downers Grove, IL 60515


Downtown Florist And Tea
7189 Ga Hwy 133 N
Doerun, GA 31744-4222


Downtown Flowers
130 E Charlemont Ave
Kingsport, TN 37660-3720


Doydora, Victor
16W515 79th St, Apt 102
Willowbrook, IL 60527


Doyle Kristen
5735 Payne St
Shawnee, KS 66226


Draeger S
Attn John Draeger
P.O. Box C
Menlo Park, CA 94026


Drake, Diane
8890 Bralorne Way
San Diego, CA 92126


Dramm   Echter Inc
1150 Quail Gardens Dr
Encinitas, CA 92024


Dramm   Echter Inc
1150 Quail Garderns Dr
Encinitas, CA 92024
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 392 of 1518




Draper Flowers And Gifts
6746 Virginia Ave
Bassett, VA 24055-4620


Draper, Jenny
3167 Thorn St
San Diego, CA 92104


Drawbridge Inc
c/o Accounting
2121 S El Camino Real 7th Fl
San Mateo, CA 94403


Dream S Florist Designs Inc
1733 Candler Rd
Decatur, GA 30032-3276


Dreisilker Electric Motors Inc
352 Roosevelt Rd
Glen Ellyn, IL 60137


Drezek, Katarzyna
353 Scott Hill Rd
Lebanon, CT 06249


Dropoff Inc
901 South Mopac Expressway
Building I, Ste 150
Austin, TX 78746


Drumonds Florist
3689 Dortches Blvd
Rocky Mount, NC 27804-8347


Dryden S Flowers   Gifts
780 Ross St
Heflin, AL 36264-1372


Drytac Hot Press
5601 Eastport Blvd
Richmond, VA 23231
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 393 of 1518




Ds Services Of America Inc
P.O. Box 660579
Dallas, TX 75266-0579


Ds Waters Of America Inc
P.O. Box 660579
Dallas, TX 75266-0579


Dsst Corporation
P.O. Box 7174
North Brunswick, NJ 08902


Dsv Air   Sea Inc
100 Walnut Ave, Ste 405
Clark, NJ 07066


Dsv Air   Sea Inc
P.O. Box 200876
Pittsburgh, PA 15251-0876


Dual Temp Illinois Inc
4301 South Packers Ave
Chicago, IL 60609


Duane Morris Llp
Attn Payment Processing
30 South 17th St
Philadelphia, PA 19103-4196


Duarte Mendonca
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Dube S Flower   Gift Inc
195 Lisbon St
P.O. Box 3004
Lewiston, ME 04243-3004
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 394 of 1518




Dublin Floral Design
7460 San Ramon Rd
Dublin, CA 94568-2338


Dudley S Florist   Greenhouse
2300 Dudley Ave
Parkersburg, WV 26101-2634


Dufferin Blooms
124 Main St E
Shelburne, ON L9V 3K5
Canada


Duffins Miami Florist Inc.
2208 Miami St
South Bend, IN 46613-2939


Duffy S Flowers And Plants
33551 Aurora Rd
Solon, OH 44139-3705


Duflo, Adam
69-45 108th St, 9F
Forest Hills, NY 11375


Duggan, Patricia
561 Milford Ave
Columbus, OH 43202


Duke Cannon Supply Co
1000 Superior Blvd , Ste 301
Wayzata, MN 55391


Duke Cannon Supply Co/Sam Swartz
7448 Thorncrest Dr Se
Ada, MI 49301


Duke, Kathryn
579 La Rue Way
El Cajon, CA 92021
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 395 of 1518




Duluth Flower Shop
2860 Pchtree Ind Blvd, Ste 300
Duluth, GA 30097-7904


Dun   Bradstreet
20 S Clark St, Ste 2100
Chicago, IL 60603


Dun   Bradstreet
P.O. Box 75434
Chicago, IL 60675-5434


Dun   Bradstreet Inc
103 Jfk Pkwy
Short Hills, NJ 07078


Dundas Flowers
459 Dundas St
London, ON N6B 1W1
Canada


Dundee Floral And Nursery
16800 Hwy 55
Plymouth, MN 55446-3012


Dundee Florist
675 N 50th St
Omaha, NE 68132-2294


Dune Jewelry Inc
1 Westinghouse Plz, A301
Boston, MA 02136


Dune Jewelry Inc
1 Westinghouse Plz, Bldg D, Ste 7
Hyde Park, MA 02136


Dunkirk Florist And Gifts Llc
9950 Southern Maryland Blvd
Dunkirk, MD 20754-3011
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 396 of 1518




Dunn S Florist
532 W Pearce Blvd
Wentzville, MO 63385-1343


Dunn Solutions Group
5550 West Touhy
Skokie, IL 60077


Dunnellon Florist
20607 W Pennsylvania Ave
Dunnellon, FL 34431-6737


Dun-Rite Signs Inc
17862 E Purdue Pl
Aurora, CO 80013


Dupage County Collector
Attn John Lotus Novak,
County Collector
P.O. Box 787
Wheaton, IL 60189


Duplo Usa Corporation
3050 South Daimler St
Santa Ana, CA 92705


Dupree Flowers Gifts   Interiors
701 W Gary Blvd
Clinton, OK 73601-2717


Dupree S Garden Center Florist
6178 State Route 88
Finleyville, PA 15332-1068


Duprey, Patricia
1321 Frederick Lane
Naperville, IL 60565


Dupuis, Mindy
2223 Smythe Ave, B
San Ysidro, CA 92173
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 397 of 1518




Dura Bilt Fence
433 Denniston Ct
Wheeling, IL 60090


Durbin Media Group Llc
5760 Legacy Dr, Ste B3-515
Plano, TX 75024


Duroflowers Ltd
Po 94895
Dubai
U.A.E.


Dusty S Flowers
26 Burwood Ln
San Antonio, TX 78216-7080


Dutch International, Ltd
421 North Midland Ave
Saddle Brook, NJ 07663


Dutch Valley Food Distributors Inc
7615 Lancaster Ave P.O. Box 465
Myerstown, PA 17067


Dutch Valley Food Distributors, Inc
7615 Lancaster Ave
Myerstown, PA 17067


Dutchman Tree Farms
9689 West Walker Rd
Manton, MI 49663


Dvb Inc
611 Broadway, Ste 624
New York, NY 10012


Dvorak-Truman   Young Ptrs
P.O. Box 828
Shingle Springs, CA 95682
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 398 of 1518




Dw Florals And Gifts Inc
12625 Hwy 6
Santa Fe, TX 77510-7684


Dxc Technology Services Llc
1775 Tysons Blvd
Tysons, VA 22102-4284


Dykema Gossett Pllc
400 Renaissance Ctr
Detroit, MI 48243


Dykstra, Kirstie
1607 Via Otano
Oceanside, CA 92056


Dylan S Garden
3718 Foothill Blvd
La Crescenta, CA 91214-1740


Dymak Usa Inc
1350 South Sheeler Ave
Apopka, FL 32703


Dynamic Coatings Inc
5629 East Westover Ave
Fresno, CA 93727


Dynamic Flowers
830 Hanna St E
Windsor, ON N8X 2N8
Canada


Dynamic Flowers Of Royal Oak
3221 N Main St
Royal Oak, MI 48073-3423


Dynamic Network Services Inc
Dept Ch 19875
Palatine, IL 60055-9875
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 399 of 1518




Dynatrace Llc
1601 Trapelo, Suite 116
Waltham, MA 02451-7333


D-Zines By T
114 N Rollins St
Macon, MO 63552-1531


E Bechaves Inc
1400 Taft Ave
Manila
Philippines


E C Florist
1174 Jud St
San Diego, CA 92114-3427


E G Services Inc
300 W Suncrest Dr
Carlisle, PA 17013


E King Development Ltd
N. 5 Bldg. No.2 Hengfujie Kexuecheng
Fengtai District, Beijing 100070
China


E S Florals
101 Prairie Rose Ln, Unit 3
Solon, IA 52333-9460


E Systems Electrical Contractors Llc
P.O. Box 231
Centerville, IN 47330


E2 Solutions Inc
4255 Grainwood Cir Ne
Prior Lake, MN 55372


Eacott, Robert
12429 Brighton Lane
Plainfield, IL 60585
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 400 of 1518




Eagle Grove Greenhouses Inc
120 S Iowa Ave
Eagle Grove, IA 50533-2110


Eagle S Nest Floral   Gifts
514 E Pike Ave
Columbus, MT 59019-7616


Eannace   Associates Inc
1162 NE 105th St
Miami Shores, FL 33138


Easel Moments Inc
974 S Canyon Heights Dr
Anaheim, CA 92808


Easel Moments, Inc
930 E Orangethorpe Ave, Ste B
Anaheim, CA 92801


East City Flower Shop
159 Douro St
Peterborough, ON K9H 1H7
Canada


East Lawn Florist
4590 Folsom Blvd
Sacramento, CA 95819-4427


East Main Gardens Flrst     Greenhses Inc
1521 E Main St
Niles, MI 49120-3808


East Memphis Florist
7041 US Hwy 64, Ste 104
Memphis, TN 38133-8940


East Rockaway Florist Inc
338 Atlantic Ave, Unit C
East Rockaway, NY 11518-1125
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 401 of 1518




East Valley Florist
4825 E Hobart St
Mesa, AZ 85205-4142


East West Basics Hk Limited
Room 501 Shing Chuen Industrial Bldg.
25-27 Shing Wan Ro
Taiwai N.T.
China


East West Basics Hk Llc
2/F, Building A,Yuwei Shangliu E Center,
Qingxiang Rd,Qinghu Community
Longhua, Boan District
Shenzhen,Guangdong 518109
China


Easter Seals Inc
Attn Sharon Watson
233 S Wacker Dr, Ste 240
Chicago, IL 60606


Easter, Tyrell
3510 S Rhodes Ave, Apt 1208
Chicago, IL 60653


Eastern Floral   Gift Shop Inc
818 Butterworth St Sw
Grand Rapids, MI 49504-6254


Eastern Furniture Group
4F 2 Alley 8 Lane 369 Yuang Tong
Chung Ho City, Taipei
Taiwan


Eastern Lift Truck Co Inc
10 Grumbacher Rd
York, PA 17406-8417


Easton S Flowers
229 S 10th St
Mount Vernon, IL 62864-4204
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 402 of 1518




Eastridge Workforce Solutions
P.O. Box 843209
Los Angeles, CA 90084-3209


Easy Flowers By You Inc
3109 Grand Ave
Coconut Grove, FL 33133-5103


Easyflowers Sa
Alpallana E 750 Y Whymper
Planta Baja, Oficina 2
Quito Pichincha
Ecuador


Easylink Services International Corp
6025 the Corners Pkwy
Norcross, GA 300092


Eaton Amelia Canham
435 W Erie, Unit 708
Chicago, IL 60654


Eaton Corporation
P.O. Box 100193
Pasadena, CA 91189-0193


Eaton Corporation
8609 Six Forks Rd
Raleigh, NC 27615


Eaton Corporation
1000 Cherrington Pkwy
Moon Township, PA 15108


Eaton Corporation
1382 Valencia Ave, Unit M
Tustin, CA 92780


Eaton Floral Llc
1320 N Barron St
Eaton, OH 45320-1016
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 403 of 1518




Eau Gallie Florist
1490 Highland Ave Frnt
Melbourne, FL 32935-6566


Eb Sprouts   Flowers
520 Topeka Ave
Lyndon, KS 66451-9863


Ebatescom Inc
100 E Grand Ave
Beloit, WI 53511


Ebatescom Inc
999 Plz Dr, Ste 310
Schaumburg, IL 60173


Ebay Commerce Network
P.O. Box 849354
Los Angeles, CA 90084-9354


Ebay Enterprise
P.O. Box 204113
Dallas, TX 75320-4114


Ebay Inc
2145 Hamilton Ave
San Jose, CA 95125


Ebay Inc
2211 North 1st St
San Jose, CA 95131


Ebay Inc
P.O. Box 849354
Los Angeles, CA 90084-9354


Eberhardt, Arelia
5330 Bonita Dr
San Diego, CA 92114
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 404 of 1518




Ecd Services Inc
P.O. Box 3157
Shiremanstown, PA 17011


Echegaray, Juan
12230 SW 16th Terrace,    105
Miami, FL 33175


Echert Industries
DBA Battery Giant
2321 Ogden Ave
Downers Grove, IL 60515


Eckert Florist
201 W Main St
Belleville, IL 62220-1503


Eco Water Restoration Inc
8370 W Flagler St, Ste 145
Miami, FL 33144


Ecoplants Llc
2153 Northwest 86th Ave
Doral, FL 33122-1527


Ed Moore Florist   Greenhouse
6101 E Colfax Ave
Denver, CO 80220-1512


Ed Price Floral Creations
910 Adams Ave
Montgomery, AL 36104-4442


Ed Sapp Floral Co
1600 Tebeau St
Waycross, GA 31501-5345


Eddie S Floral Gallery Inc
4710 Market St
Wilmington, NC 28405-3972
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 405 of 1518




Eddie S Garden And Florist
9112 Burton Dr
Henagar, AL 35978-5490


Eddy S Flowers
12183 Front St
Norwalk, CA 90650-4203


Edelweiss Floral
121 W Main St
Vevay, IN 47043-1125


Eden Flowers   Gifts
5440 Clairemont Mesa Blvd, Ste B1
San Diego, CA 92117-2380


Edgar Flower   Gift Shop
109 N Main St
Burnet, TX 78611-2421


Edgar Munoz
P.O. Box 552
Mira Loma, CA 91752


Edgar Papke Llc
510 Pine St
Louisville, CO 80027


Edgerton Flowers   Gifts
304 S Main St
Blackstone, VA 23824-1846


Edgewood Florist
4927 S Orange Ave
Orlando, FL 32806-6932


Edgewood Florist
9063 Milton Ave
Montreal-Ouest, PQ H4X 2H1
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 406 of 1518




Edith S Flowers
800 Main St
Holden, MA 01520-1838


Edmonds Inc
626 Executive Dr
Willowbrook, IL 60527


Edo Interactive
3841 Green Hills Village Dr
Nashville, TN 37215


Edo Interactive Inc
3841 Green Hills Village Dr, Ste 425
Nashville, TN 37215


Educational Products Inc
4100 North Sam Houston Pkwy West
Suite 250
Houston, TX 77086


Educational Products Inc
39401 Treasury Ctr
Chicago, IL 60694-9400


Edward J Zarach   Associates Inc
1099 Pratt Blvd
Elk Grove Village, IL 60007


Edward S Florist Shops Inc
911 Elm St
Youngstown, OH 44505-2844


Edwards Floral
74 E 4th S
Preston, ID 83263-1401


Edwards Florist Inc.    Ghses.
917 Willow Rd
Winnetka, IL 60093-3643
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 407 of 1518




Edwards, Clifford
2212 Tamarack Dr
Joliet, IL 60432


Edwards, Kevin
2929 Prince Hall Sq, Apt 262
Dallas, TX 75216-7906


Edwards, Marcus
141 W Marquette Rd
Chicago, IL 60621


Edwards, Nancy
74 Long Hill Rd
Clinton, CT 06413


Edwin V Gomes Jr
6320 Belleau Wood Lane, Ste 2
Sacramento, CA 95822


Effie S Flowers   Gifts
111 W Elm St
Prescott, AR 71857-2003


Effinger, Eric
40447 Yardley Ct
Temecula, CA 92591


Eflora
1-6-30 Minamiazabu Minatoku
Tokyo
Japan


Efloral Gifts
29 Hawthorn Dr
Edison, NJ 08820-1453


E-Flowers
Attn Marc H Ostrofsky
5100 San Felipe, Suite 372E
Houston, TX 77056
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 408 of 1518




Efren K Cuaresma
101 N Upas St
Escondido, CA 92025


Eft Promotions Inc
P.O. Box 88824
Atlanta, GA 30356


Egencia Llc
333 108th Ave Ne
Bellevue, WA 98004


Eggleston, Chad
4139 Peace Dr
Frisco, TX 75034


Eggleston, Doriel
2224 Yorkhills Dr, 5
Charlotte, NC 28217


Egm Inc
1004 Morse Ave
Schaumburg, IL 60193


Egm Inc
1010 Morse Ave, Unit D
Schaumburg, IL 60193


Egyarto, Charles
17176 Winding Creek Dr
Orland Park, IL 60467


Ehlinger, James
17307 Ruette Abeto
San Diego, CA 92127


Eichholz Flowers
133 E Main St
Waynesboro, PA 17268-1636
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 409 of 1518




Eighner S Florist
17928 Dixie Hwy
Homewood, IL 60430-1741


Eileen Haves Talent Representative
585 Nassau Ave
Freeport, NY 11520


Einbinder, Allison
549 Fairbanks Ave
Oakland, CA 94610


Eiskamp Cami
3504 Cowley Way
San Diego, CA 92117


Ejd Enterprises Inc
11383 Newport Dr
Rancho Cucamonga, CA 91730


Ekah, Juliana
2141 S Finley Rd, Apt,     602
Lombard, IL 60148


Eke Tekstil Konfeksiyon Turizm
No 12, 20330 Denizli Osb/Honaz/
Denizli,
Turkey


El Camino Flower Shop
5600 Carroll Canyon Rd
San Diego, CA 92121-1702


El Dorado Florist
305 Cordell Ave
El Dorado, AR 71730-4560


El Jardin De Belgrano S.R.L.
Ave El Cano 3340
Buenos Aires
Argentina
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 410 of 1518




El Jardin Del Eden
3919 Lafayette Rd
Indianapolis, IN 46254-2531


El Mariachi Taqueria
1240 Sunset Blvd 700
Rocklin, CA 95765


El Morro Progarden Sa De Cv
Loma De Vista Hermosa N 285
Mexico City
Mexico


El Paso Flowers
4411 Dyer St
El Paso, TX 79930-6734


El Principe Azul
Av Simon Bolivar
Panama City
Panama


El Rincon De Las Flores
Calle Santa Fe 4920 Res Campestre
Chihuahua
Mexico


El Shaddai Flowers   Gifts
384 E Orange Grove Blvd
Pasadena, CA 91104-5336


Elaines House Of Dreams
108 4th Ave Se
Lakota, ND 58344


Elden S Downtown Floral
707 3rd Ave E
Alexandria, MN 56308-1507
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 411 of 1518




Ele S Flowers
224 N Broadway St
Stanley, WI 54768-1026


Elective Staffing Midsouth Llc
3850 Viscount Ave, Ste 7
Memphis, TN 38118


Eleftheria Richmond
3113 Woodcreek Dr
Downers Grove, IL 60515


Elegant Acqusition Llc
DBA Elegant Packaging
5253 West Roosevelt Rd
Cicero, IL 60804-1222


Elegant Blossoms
5807 Ave T
Brooklyn, NY 11234-4111


Elegant Floral
135 SW Mill St
Dallas, OR 97338-3119


Elegant Flowers
Sarmiento 4102
Buenos Aires
Argentina


Elegant Orchids Florist
1086 S Main St
Cheshire, CT 06410


Elegante Petals
1127 Gray Ave
Yuba City, CA 95991-3226
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 412 of 1518




Elemento Perfecto Flower   Gift Shop
Av Matatlan 555-D Col Coyula
Guadalajara
Mexico


Elena S Flowers
4622 E 104th St
Garfield Heights, OH 44125-1576


Elena, Omar
339 Tullamore Terrace
Matteson, IL 60443


Elevated Internet Marketing
2544 Gateway Rd
Carlsbad, CA 92009


Elevation Marketing
1955 S Val Vista Dr, Ste 101
Mesa, AZ 85204


Elevation Marketing Llc
1955 South Valvista Dr, Suite 101
Mesa, AZ 85204


Elevator Inspection Services
745 Mcclintock Dr 235
Burr Ridge, IL 60527


Elford Floral Design
4142 Dundas St W
Toronto, ON M8X 1X3
Canada


Elgin Flowers   Gifts
2434 Main St
Elgin, SC 29045-8999


Eli S Cheesecake Company
6701 West Forest Preserve Dr
Chicago, IL 60634
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 413 of 1518




Elikonia Flores Y Eventos
1405 Ave Jesus T Pineiro Puerto Nuevo
San Juan
Puerto Rico


Elisa Ilana Jewelry
c/o P L Finance Co
13132 Davenport St
Omaha, NE 68154


Elite Concepts And Events Inc
1835 NE Miami Gardens Dr
Miami, FL 33179-5035


Elite Exports - Elite Flower Services
3200 Northwest 67th Ave
Building 2, Ste 290
Miami, FL 33122


Elite Exports Inc S.A.
3200 NW 67h Ave, Bldg 2, Ste 290
Miami, FL 33122


Elite Exports Inc Sa
3200 NW 67th Ave Bldg 2, Ste 290
Miami, FL 33122


Elite Flower
10900 West Belmont, Suite 300
Franklin Park, IL 60131


Elite Flower
DBA the Elite Flower Ltd Ci
Km 31 Via Bogota - Facarativa
Bogota Facarativa
Colombia


Elite Flower - New Jersey
9 Campus Dr
Burlington, NJ 08016
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 414 of 1518




Elite Flower Services
1685 N.W. 102 Ave, Ste 101
Miami, FL 33172


Elite Flower Services Inc
3200 NW 67th Ave, Ste 290
Miami, FL 33122


Elite Flowers And Gifts Inc
20280 N 59th Ave, Ste A116
Glendale, AZ 85308-6850


Elite Flowers Of Hemet
1237 E Florida Ave
Hemet, CA 92543-4513


Elite Flowers Services Inc
3200 NW 67th Ave Bldg 2, Ste 290
Miami, FL 33122


Elite Hardgoods Co Ltd
Rm 8301 Junduxi 418 Songjiang Area
Shanghai, 201612
China


Elite Hardgoods Co Ltd
Rm 8301 Jinduxi Rd
418 Songjiang Area
Shanghai,
China


Elite Labor Services Ltd
Department 10236 P.O. Box 87618
Chicago, IL 60680-0618


Elite Resources Inc
P.O. Box 410302
Charlotte, NC 28241
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 415 of 1518




Elite Sem Inc
263 Glenmoor Rd
Gladwyne, PA 19035


Elixir Floral Design Inc
577 Deltona Blvd, Ste 8
Deltona, FL 32725-8040


Elizabeth Edelmann
68 Blvd
Westwood, NJ 07675


Elizabeth Floral
724 E Kiowa Ave, 3
Elizabeth, CO 80107-7930


Elizabeth House Flowers
726 Tyvola Rd, Ste 100
Charlotte, NC 28217-3568


Elizabeth S Flowers
606 E Grand Ave
Tower City, PA 17980-1104


Elizabeth S Flowers     The Chapel Floral
5045 W Dodge Rd
Clio, MI 48420-8503


Elizabeths Flowers   Gifts
163 Broadway St
Jackson, OH 45640-1655


Eljay Llc
N920 Palmer Rd
P.O. Box 354
Cedar Grove, WI 53013


Elk Express Couriers Llc
41258 Farmhouse Cir
Parker, CO 80138
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 416 of 1518




Elk Grove Mechanical
1004 Morse Ave
Schaumburg, IL 60193


Elk River Floral
612 Railroad Dr Nw
Elk River, MN 55330-1454


Elkton Florist
132 W Main St
Elkton, MD 21921-5539


Elle S Floral Design Llc
2704 Pacific Ave Se
Olympia, WA 98501-2037


Ellenton Florist
6214 US Hwy 301 N
Ellenton, FL 34222-3065


Ellijay S Hometown Florist Inc
56 River St
Ellijay, GA 30540-3731


Elliott Greenhouse Inc
800 W Broadway St
Mount Pleasant, MI 48858-2216


Elliotts Florist
14421 Jefferson Davis Hwy
Woodbridge, VA 22191-2805


Ellis J   Susan T Bassetti
1191 N Green Valley Rd
Cambria, CA 93428


Ellis, Harriet
2036 Green St, Unit 1
San Francisco, CA 94123
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 417 of 1518




Ellis, Scott
11526 Alborada Dr
San Diego, CA 92127


Elmara Flower Garden     Home Decor
5365 Walker Rd
Oldcastle, ON N0R 1L0
Canada


Elmore, Spencer
240 Robert Court, Apt 303
Glendale Heights, IL 60139


Eloquent Petals And Blumz Llc
2868 E Grand Blvd
Detroit, MI 48202-3130


Elstermeier Floral And Greenhouse Inc
609 Howard Ave
Saint Paul, NE 68873-2022


Eltingville Flowers   Fruits
3938 Richmond Ave
Staten Island, NY 10312-5111


Elwood Staffing
P.O. Box 27008
Salt Lake City, UT 84127


Elwood Staffing
2650 South Decker Lake Blvd, Suite 400
Salt Lake City, UT 84119


Elysium Gardens Flower Shop
4280 W Thomas Rd
Phoenix, AZ 85019-4335


Em Brands Llc
6155 W 80th St
Indianapolis, IN 46278
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 418 of 1518




Em P Electrical Construction Inc
823 N High St
Duncannon, PA 17020


Emaildirect Inc/Precisionport Inc
3101 Zinfandel Dr, Ste 300
Rancho Cordova, CA 95670


Emanuel The Florist
903 E Grand Ave
Beloit, WI 53511-6392


Emarketer Inc
11 Times Square, 14th Fl
New York, NY 10036


Embree Kari Lynn
9150 Rebecca Ave
San Diego, CA 92123-3548


Embroidery Store
3929 A Westpoint Blvd
Winston Salem, NC 27103


Emc Corporation
N19W24133 Riverwood Dr
Pewaukee, WI 53188


Emergency Radio Service Llc
P.O. Box 110
Ligonier, IN 46767


Emeritus Corporation
Aka Emeritus Senior Living
3131 Elliott Ave, Suite 500
Seattle, WA 98121


Emerson Investments Llc
1242 East Jackson St
Phoenix, AZ 85034
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 419 of 1518




Emerson Network Power
Libert Service Inc
610 Executive Campus Dr
Westerville, OH 43082


Emil Yedowitz Florist Llc
145 Saw Mill River Rd, Ste 2
Yonkers, NY 10701-6631


Emily Moth Chapman
912 Hillcrest Ave
Columbia, TN 38401


Emory Village Maud Baker Flowers
3308 Laventure Dr, Ste 160
Atlanta, GA 30341-3671


Emota Inc
3911 5th Ave, Ste 302
San Diego, CA 92103


Emotional Bonding
379 Golf Mill Ctr
Niles, IL 60714-1217


Employbridge Holding Company
P.O. Box 512007
Los Angeles, CA 90051-0007


Employee Benefits Corporation
1350 Deming Way, Suite 300
Middleton, WI 53562-4640


Employee Mall Inc
17451 Bastanchury Rd, Ste 201-40
Yorba Linda, CA 92886


Employer Solutions Services Inc
P.O. Box 404322
Atlanta, GA 30384
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 420 of 1518




Employers Administrative Resource Inc
8560 Vineyard Ave, Ste 208
Rancho Cucamonga, CA 91730


Employment Development Dept State Of Ca
3321 Power Inn Rd, Suite 140, 759
Sacramento, CA 95826-3893


Employment Staffing Group Inc
P.O. Box 197505
Nashville, TN 37219-7505


Emporia City Treasurer
P.O. Box 511
Emporia, VA 23847


Emporium Leather
501 Penhorn Ave 9
Secaucus, NJ 07094


Empower Benefits Inc
DBA Corestream
3606 Enterprise Ave, Suite 304
Naples, FL 34104


En Pointe Technolgies Sales, Llc
18701 S Figueroa St
Gardena, CA 90248


En Pointe Technologies Sales Llc
1940 East Mariposa Ave
El Segundo, CA 90245


En Pointe Technologies Sales, Llc
1940 E Mariposa Ave
El Segundo, CA 90245


Encarnacion, Yissel
308 Ridgeley St
Perth Amboy, NJ 08861
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 421 of 1518




Enchanted Cottage
611 W 12300 S
Draper, UT 84020-9270


Enchanted Designs
2212 S Walton Blvd
Bentonville, AR 72712-6854


Enchanted Florist
8055 Granville St
Vancouver, BC V6P 4Z5
Canada


Enchanted Florist
739 Center St
Lewiston, NY 14092-1705


Enchanted Florist
117 US Hwy 31 S
Athens, AL 35611-2825


Enchanted Florist
2448 Military Rd
Niagara Falls, NY 14304-1558


Enchanted Florist   Greenhouse Ltd
6510 Grand Ave
Maspeth, NY 11378-2423


Enchanted Florist Llc
1956 US Hwy 1 S
St Augustine, FL 32086-4233


Enchanted Flower Boutique
296 Huguenot St
New Rochelle, NY 10801-7223


Enchanted Flowers   More
4301 James St, Unit 103
Port Charlotte, FL 33980-5450
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 422 of 1518




Enchanted Harvest Floral     Decor
5-15578 24Th Ave
Surrey, BC V4A 2J5
Canada


Enchanted Rose Floral And Boutique
104 Orchard Ave, Ste B3
Grand Junction, CO 81501-2147


Encinas, Oscar
702 Portside Pl
San Diego, CA 92154


Encinitas Florist Co.
335 Santa Fe Dr
Encinitas, CA 92024-5154


Encompas Group Dba The Pillow Factory
615 Macon Rd
Mcdoough, GA 30253


Encore Consulting Services
8770 W Bryn Mawr Ave 1300
Chicago, IL 60631


Encore Consulting Services Inc
116 S Arlington Heights Rd, Suite 301
Arlington Heights, IL 60005


Encore Florals   Gifts
225 Kingston St
Conway, SC 29526-5122


Endless Creations Flowers     Gifts
211 W Evans St
Culpeper, VA 22701-2603


Endurance American Insurance Company
4 Manhattanville Rd
Purchase, NY 10577
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 423 of 1518




Enesco Canada Corporation
7550 Tranmere Dr
Mississauga, ON L5S 1S6
Canada


Enesco Corp
26257 Network Pl
Box 26257
Chicago, IL 60673-1262


Enesco Llc
DBA Gund
P.O. Box 18148
Newark, NJ 07191


Enforcive Inc
25 East Salem St, Suite 427
Hackensack, NJ 07601


Engineered Handling Inc
200 E Tremont Ave
Charlotte, NC 28203


Englewood Florist   Gift Shoppe
701 W National Rd
Englewood, OH 45322-1157


Englewood Florist Inc
923 N 2nd St, Ste B
Lawrence, KS 66044-1478


Englewood Florists Inc.
47 E Palisade Ave
Englewood, NJ 07631-2901


Englewood Flower Shop
959 Englewood Ave
Kenmore, NY 14223-2048
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 424 of 1518




English Garden Florist
1 E Main St
Southborough, MA 01772-1221


Engstrom, Karl
1024 Wilbur Ave, 1
San Diego, CA 92109


Engwall Florist    Greenhouses    Inc.
4749 Hermantown Rd
Hermantown, MN 55811-4302


Enjoy The City North Inc
31 Front St
Binghamton, NY 13905


Enjoy The City North Inc
DBA Save Around
31 Front St
Binghamton, NY 13905


Ennes   Associates Inc
3250 North Arlington Hts Rd, Suite 106
Arlington Heights, IL 60004


Enpointe Technologies Sales Llc
P.O. Box 514429
Los Angeles, CA 90051-4429


Ensembleiq Inc
8550 West Bryn Mawr, Suite 200
Chicago, IL 60631


Ensigns The Florist
1300 S Crest Rd
Rossville, GA 30741-1512


Entenmann S Florist Inc
1731 John F Kennedy Blvd
Jersey City, NJ 07305-1920
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 425 of 1518




Enterprise Fleet Management
395 Roosevelt Rd
Glen Ellyn, IL 60137


Enterprise Flower Studio
2009A Enterprise Way
Kelowna, BC V1Y 8G6
Canada


Enterprise Holdings Inc
P.O. Box 30
Roslyn Heights, NY 11577


Enterprise Services Llc
A Hewlett Packard Company
5400 Legacy Dr
Plano, TX 75024-3105


Entertainment Hsp Acquisition Llc Lb
6553 Solution Ctr
Chicago, IL 60677-6005


Entreflores
43 Poniente 116-A
Puebla
Mexico


Entrerosas
Eleuterio Ramirez 764
Santiago
Chile


Entrust Inc
One Lincoln Centre
5400 Lbj Freeway, Suite 1340
Dallas, TX 75240


Env Systems Research Institute Inc
File 54630
Los Angeles, CA 90074-4630
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 426 of 1518




Enviroscent Inc
5607 Glenridge Dr Neast, Suite 100
Atlanta, GA 30342


Envista Design Solutions Llc
11711 N Meridian St, Ste 415
Carmel, IN 46032


Envista Design Solutions Llc
P.O. Box 857004
Minneapolis, MN 55485-7004


Envista Llc
11555 N Meridian St, Ste 300
Carmel, IN 46032


Epilog Corporation
DBA Epilog Laser
16371 Table Mountain Pkwy
Golden, CO 80403


Epochal Enterprises
5858 Dryden Pl 13
Carlsbad, CA 92008


Epoxy Floor Solutions Llc
26912 W Rt 173
Antioch, IL 60002


Epperson, William
12I Michael Rd
New London, CT 06320


Epsilon Data Management, Llc
2550 Crescent Dr
Lafayette, CO 80026


Epsilon Data Management, Llc
6021 Connection Dr
Irving, TX 75039
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 427 of 1518




Eqr Usa
9500 South Dadeland Blvd, Suite 702
Miami, FL 33156


Equifax Inc
1550 Peachtree St Northwest
Atlanta, GA 30309


Equiflor Corporation
1500 Northwest 95th Ave
Doral, FL 33172


Equiflor Corporation
P.O. Box 933549
Atlanta, GA 31193-3549


Equinix Inc
One Lagoon Dr
Redwood City, CA 94065


Equipment Depot Of Pennsylvania Inc
P.O. Box 8500-7647
Philadelphia, PA 19178-7647


Equipmentwerks Llc
9825 85th Ave, Ste 100
Maple Grove, MN 55369


Eramba Limited
71 Shelton St
London, WC2H 9JQ
United Kingdom


Ergostop Inc
7434 Jackson Dr
San Diego, CA 92119


Erhart, Myrna
5312 Clover Dr
Lisle, IL 60532
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 428 of 1518




Eric C Johnson
7475 S Madison
Willowbrook, IL 60527


Eric Dupont
4725 Rue Saint-Andre
Montreal, PQ H2H 2H3
Canada


Eric Effinger
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Eric S Flower Market
5858 Dryden Pl, Ste 14
Carlsbad, CA 92008-6503


Eric S Flower Market Llc
2458 N Campbell Ave
Tucson, AZ 85719-3368


Erickson Floral Co
1295 Commercial St
Astoria, OR 97103-4098


Erie Gardens
8966 Furnival Rd
Rodney, ON N0L 2C0
Canada


Erik Smith
3113 Woodcreek Dr
Downers Grove, IL 60515


Erika S Flowers
212 S Washington Ave
Saginaw, MI 48607-1223
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 429 of 1518




Erin Gallagher Inc
4601 Stonewall Ave
Downers Grove, IL 60515


Erin Gallagher Inc
200 Lincoln Ave
P.O. Box 770876
Steamboat Springs, CO 80487


Erin Gallagher Inc
1013 W Webster
Chicago, IL 60614


Erin Jennifer Florist
11387 W Palmetto Park Rd, Ste D
Boca Raton, FL 33428-2634


Erin K Butler
1225 Oak Park Ave
Berwyn, IL 60402


Erin Lockwood
752 NE 11th St
Bend, OR 97701


Erin Louise Winter Breve
DBA Beauty By Erin
4030 1/2 Georgia St, Apt C
San Diego, CA 92103


Erin Reigle
c/o Ftd
2402 Wildwood Ave
Sherwood, AR 72120


Erin Setch
Team Setch Studios, Inc   3150 Meadow Dr
Nanaimo, Bc V9R 7C6
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 430 of 1518




Ernst   Young
200 Plaza Dr
Secaucus, NJ 07094


Ernst   Young Llp
c/o Ernst
Wells Fargo Bank Na
P.O. Box 846793
Los Angeles, CA 90084-6793


Ernst, Joe
129 Thrush Ln
Naperville, IL 60540


Ervick, Shafer
21329 S Hillside Rd
Frankfort, IL 60423


Escal Institute Of Advanced Technologies
8120 Woodmont Ave, Ste 310
Bethesda, MD 20814


Esch, Christopher
1863 Sheep Ranch Loop
Chula Vista, CA 91913


Escobar, Jessica
911 Steiner St
San Francisco, CA 94117


Escobar, Mauricio
11830 Mayfield Ave, 102
Los Angeles, CA 90049


Esmeralda Farms Inc
1800 Northwest 89th Pl
Doral, FL 33177


Esmeralda, Maribel
5730 S Kilbourn Ave
Chicago, IL 60629
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 431 of 1518




Esophageal Cancer Action Network Inc
115 Sudbrook Lane, Ste 207
Pikesville, MD 21208


Esparza, Alejandra
774 4th Ave
Aurora, IL 60505


Esparza, Patricia
2680 Great Meadow Dr
Joliet, IL 60432


Espe Floral   Greenhouse
109 Eldredge Ave Nw
Orting, WA 98360


Especially For You Flowers   Gifts
12325 N May Ave, Ste 106
Oklahoma City, OK 73120-1961


Especially For You Llc
124 E Pine St
Ponchatoula, LA 70454-2502


Especially Yours
13 N 20th St, Ste B
Kenilworth, NJ 07033-1675


Especially Yours Inc
670 Washington St
South Easton, MA 02375-1169


Espina Blanca Productions Llc
254 Arcturus St
Thousand Oaks, CA 91360


Espinoza, Esperanza
154 SW 17 Court, 5
Miami, FL 33135
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 432 of 1518




Espn Enterprises Inc
P.O. Box 732536
Dallas, TX 75373-2536


Esquivel, Nancy
621 Bradfield Dr
Garland, TX 75042


Essence Flowers
200 Lewis Rd, Unit 345
San Jose, CA 95111-4708


Essence Of Flowers
303 S Gorman Ave, Ste 200
Litchfield, MN 55355-4566


Essential Nutrition For You
14771 SW Beard Rd, Unit 104
Beaverton, OR 97007


Essex Flower Shoppe
136 Westbrook Rd
Essex, CT 06426-1511


Essex Tax Collector
29 West Ave
Essex, CT 06426


Estacio, Lynda
9365 Hillery Dr, 21205
San Diego, CA 92126


Esther Florist Of Northbrook
1028 Waukegan Rd
Northbrook, IL 60062-3700


Estrada, Eric
3411 S Lituanica
Chicago, IL 60608
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 433 of 1518




Estrada, Oscar
3411 S Lituanica,   1
Chicago, IL 60608


Etcetera Flowers   Gifts
1200 N Market St
Marion, IL 62959-2223


Etheridge, Brian
12965 Swath Pl
San Diego, CA 92129-3063


Ethirajan, Umamaheswari
9873 Fox Meadow Rd
San Diego, CA 92127


Ethoca Limited
Denshaw House 120-121 Baggot St Lower
Dublin 2,
Ireland


Etowah County Revenue Commissioner
Etowah County Courthouse
800 Forest Ave, Rm 005
Gadsden, AL 35901-3641


Etowah Florist
6071 Brevard Rd
Etowah, NC 28729-9758


Euclid S Flowers   Greenhouses
401 Wisconsin Ave
Kewaunee, WI 54216-1435


Eufaula Flower Shoppe      Cafe
306 S Main St
Eufaula, OK 74432-3254


Eugene S Flower Home
1193 Harlow Rd
Springfield, OR 97477-1144
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 434 of 1518




Eugenia Medina
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Eugenias Flowers   Gift Shop Corp
4904 W Cermak Rd
Cicero, IL 60804-2436


Euler Hermes North American Insurance Co
Attn Finance Dept
800 Red Brook Blvd
Owings Mills, MD 21117


Euler Hermes Uma Inc
800 Red Brook Blvd, Suite 400C
Owings Mills, MD 21117


Eureka Florist
524 Henderson St
Eureka, CA 95501-4430


Euro American Propagators Llc
32149 Aqueduct Rd
Bonsall, CA 92003


Euro Flowers
119 Lakeshore Rd W
Mississauga, ON L5H 1E9
Canada


Euroflor Ltda
Carrera 7Ma A 126-25
Bogota
Serbia and Montenegro


European Home Design
347 5th Ave, Ste 500
New York, NY 10016
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 435 of 1518




European Imports Ltd.
600 East Brook Dr
Arlington Heights, IL 60005


Eutaw Accent Flowers    Gifts
207 Boligee St
Eutaw, AL 35462-1052


Eva S Creations
6942 Old Hwy 441 S
Mount Dora, FL 32757-7054


Eva Valdez
P.O. Box 61
Pico Rivera, CA 90660


Evans Flowers And Greenhouses
49 Warren St
Peabody, MA 01960-4253


Evans Flowers Of Orillia Ltd
47 West St N
Orillia, ON L3V 5C1
Canada


Evans Sandra
11665 Spring Manor Ln
Eads, TN 38028


Evans, Hillary
251 W 37th Pl, 395
Chicago, IL 60609


Evanston Awning Co
2801 Central St
Evanston, IL 60201


Evansville Blooms
155 Union St, Unit A
Evansville, WI 53536-2150
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 436 of 1518




Evart Floral Boutique
808 W 7th St
Evart, MI 49631-9401


Eve S Baskets And More
3470 Clare Cottage Trce Sw
Marietta, GA 30008-6074


Eve S Floral   Gift Shop
208 W Main St
Ashley, ND 58413-7004


Eve S Garden Inc
5602 Land O Lakes Blvd
P.O. Box 598
Land O Lakes, FL 34639


Eveleth Floral Co   Greenhouse Inc
516 Grant Ave
Eveleth, MN 55734-1313


Evelyn S Designs
194 Main St
Richfield, PA 17086-8529


Event Central Llc
50 Cutler Ave, Suite 7
Westville, NJ 08093


Event Creations
741 E 4th St
National City, CA 91950-1345


Event Loop Llc
5464 Mayflower Court
Rolling Meadows, IL 60008


Eventful Inc
12626 High Bluff Dr, Ste 100
San Diego, CA 92130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 437 of 1518




Eventos Galindo
4207 S Sacramento Ave
Chicago, IL 60632-2514


Events On Locust
4200 Locust Ln
Harrisburg, PA 17109-4354


Everbrite Llc
4949 South 110th St
Greenfield, WI 53220-0020


Everen Capital Corporation
DBA Wells Fargo Securities
550 South Tryon St
Charlotte, NC 28202


Everett S Florist
1035 W Spring St
Monroe, GA 30655-1752


Evergreen Enterprises Inc
5915 Midlothian Turnpike
Richmond, VA 23225


Evergreen Floral
7620 Buffalo Ave
Niagara Falls, NY 14304-4132


Evergreen Flowers
6085 E 22nd St
Tucson, AZ 85711-5226


Everlasting Beauty Floral Designs
2607 Longwood Dr
Wilmington, DE 19810-3703


Everlasting Love Florist
1137 S 4th St
Chambersburg, PA 17201-3760
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 438 of 1518




Everlastings   More
169 Portland Ave
Old Orchard Beach, ME 04064-1111


Eversource
P.O. Box 56002
Boston, MA 02205


Every Bloom N Thing
251 SW 6th St
Redmond, OR 97756-2144


Every Bloomin Thing
361 Main St
Yarmouth, NS B5A 1E7
Canada


Every Bloomin Thing
9 Lacey Rd
Forked River, NJ 08731-4238


Everyday Creations
151 Kalmus Dr, Ste J6
Costa Mesa, CA 92626-5974


Everyday Floral
756 N 2nd E
Rexburg, ID 83440-3570


Everyday Health Media Llc
DBA Carepages
345 Hudson St, 16th Fl
New York, NY 10014


Everything Floral Llc
543 E Main St, Ste F
East Dundee, IL 60118-2493


Everything Nice By Colene
320 S 2nd St
Stilwell, OK 74960-3808
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 439 of 1518




Everything S Blooming Florist
15551 Lori Anne Ln
San Jose, CA 95127-2606


Everything S Trivial Inc
17375 Caminito Caldo
San Diego, CA 92127


Everything Special Florist
35210 23 Mile Rd
New Baltimore, MI 48047-3650


Evite Inc
8800 West Sunset Blvd, Suite 200
West Hollywood, CA 90069


Evite Inc
P.O. Box 956476
St. Louis, MO 63195-6476


Evite Llc
P.O. Box 956627
St. Louis, MO 63195-6627


Evocalize Inc
320 Westlake Ave N, Floor 4
Seattle, WA 98109


Evoynne S Flowers    Gifts
16920 Fm 2493
Flint, TX 75762-8311


Evraets, Ozden
744 Rosecrans St
San Diego, CA 92106


Exact Staff Inc
6795 North Palm Ave 110
Fresno, CA 93704
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 440 of 1518




Exact Target
20 N Meridian St, Ste 200
Indianapolis, IN 46204


Exacttarget Inc
P.O. Box 732133
Dallas, TX 75373-2133


Excedis Corp
4650 Wedekind Rd, Ste 2
Sparks, NV 89431-7722


Excel Container Inc
4390 Liberty St
Aurora, IL 60504


Excel Forms   Graphics Inc
2410 South River Rd
Des Plaines, IL 60018


Excel Personnel Inc
P.O. Box 1029
Parker, CO 80134-1029


Excellerate Education Solutions Inc
DBA Excellerate Consulting
1584 Essex Dr
Hoffman Estates, IL 60192


Excelsior Florist
6125 Seamans Dr
Excelsior, MN 55331-8945


Exceptional Flowers   Gifts
2800 N Federal Hwy, Ste 600-700
Boca Raton, FL 33431-6838


Exclusive Flowers And Gifts Llc
9440 W Peoria Ave
Peoria, AZ 85345-6316
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 441 of 1518




Exclusive Source International Inc
10500 Crosspoint Blvd
Indianapolis, IN 46256


Execthread Inc.
49 West 38th St, 12th Fl
New York, NY 10018


Executive Flowers
5860 N Mesa St, Ste 128
El Paso, TX 79912-4661


Exeter Flower Company
199 E Pine St
Exeter, CA 93221-1747


Exotic Florist   Gifts
1909 S Main St
Madisonville, KY 42431-3353


Exotic Florist Of Plantation
2120 N University Dr
Sunrise, FL 33322-3939


Exotic Flowers
11155 S Towne Sq, Ste D
Saint Louis, MO 63123-7823


Exotic Flowers
609 American Legion Hwy
Boston, MA 02131-3903


Exotic Flowers   Garden Center
96 Glades Rd
Scituate, MA 02066-1144


Exotica Florist
10376 Main St
Fairfax, VA 22030-2412
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 442 of 1518




Exotica Florist
856 Decarie Blvd
Saint-Laurent, PQ H4L 3L9
Canada


Exp Holdings Inc A Delaware Corp
DBA Pricegrabber.Com
5150 Goldleaf Cir, 2nd Fl
Los Angeles, CA 90056


Expeditors International Of Wa Inc
P.O. Box 66448
Amf Ohare, IL 60666


Expeditors International Of Wa Inc
P.O. Box 66448
Chicago, IL 60666


Expeditors International-Chicago
P.O. Box 66448
Chicago, IL 60666


Expeditors Intl Of Washington, Inc
1015 3rd Ave 12th Fl
Seattle, WA 98104


Expeditors Tradewin Llc
1015 3rd Ave, 1st Fl
Seattle, WA 98104-1190


Experian Information Solutions Inc
701 Experian Pkwy
Allen, TX 75013


Experian Marketing Solutions Llc
21221 Network Pl
Chicago, IL 60673-1212


Experian Marketing Solutions Llc
475 Anton Blvd
Costa Mesa, CA 92626
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 443 of 1518




Experian Marketing Solutions Llc
955 American Lane
Schaumburg, IL 60173


Experian Marketing Solutions Llc
P.O. Box 881971
Los Angeles, CA 90088-1971


Experian/Cheetahmail Inc
22807 Network Pl
Chicago, IL 60673


Experian/Cheetahmailinc
P.O. Box 73774
Chicago, IL 60673-7774


Expoflora S.A.
8181 Northwest 36th St, Suite 20F
Doral, FL 33166


Exponent Inc
P.O. Box 200283 Dept. 002
Dallas, TX 75320-0283


Exposition Sales    Design Inc
31 Dwight Pl
Fairfield, NJ 07004


Expresion Floreria
Mariano Bapista 190
Cochabamba
Bolivia


Express Employment Professionals
P.O. Box 203901
Dallas, TX 75320-3901


Express Flowers Llc
2101 S Anchor St
Anaheim, CA 92802-4904
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 444 of 1518




Express Services, Inc
DBA Express Employment Professionals
9701 North Boardwalk Blvd
Oklahoma City, OK 73162


Expressions
118 E P.O. Box St
Weimar, TX 78962-1632


Expressions Floral Design Studio
1247 N Hamilton Rd
Columbus, OH 43230-6785


Expressions In Bloom
1575 NW 9th St
Corvallis, OR 97330-4512


Expressions Unlimited Inc
921 Poinsett Hwy
Greenville, SC 29609-4438


Exquisite Blooms
161 Laurier Ave W
Ottawa, ON K1P 5J2
Canada


Extol International, Inc
529 Reiley Way
P.O. Box 1010
Pottstown, PA 17901-7010


Extreme Reach Inc
75 2nd Ave, Suite 720
Needham, MA 02494


Extreme Reach Inc
P.O. Box 951276
Dallas, TX 75395-1276
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 445 of 1518




Eye For Design
Shopees At West City Canaan Scarborough
Tobago
Trinidad


Eye-On Technologies Corporation
227 South Mclean Blvd
Memphis, TN 38104


Ez Flower
Abn Commercial Finance Lock Box 9612
P.O. Box 8500
Philadelphia, PA 19178


E-Z Shiper Racks Inc
P.O. Box 31001-1221
Pasadena, CA 91110-1221


F   S Flowers Design Llc
1913 N State Rd 7
Margate, FL 33063-5724


F E Moran Inc
Fire Protection North
2165 Shermer Rd, Unit D
Northbrook, IL 60062


F. Lofrano   Son, Inc
3355 17th St
San Francisco, CA 94110


Fa Atiliga Julie
3523 Ybarra Rd
Spring Valley, CA 91978


Fabbri, Nicholas
2310 Xavier Ct
Naperville, IL 60565
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 446 of 1518




Fabbrini Flower   Gift Shop
18 Golf Ctr
Hoffman Estates, IL 60169-4910


Fabisiak, Joyce
9490 Genevieve Dr
St. John, IN 46373


Fabrice G. Ancel
100 East Walton St, Apt 30Cd
Chicago, IL 60611


Fabulous Blooms Florist Design
3121 E Tremont Ave
Bronx, NY 10461-5705


Fabulous Flowers Of Tremont Ave
3750 E Tremont Ave
Bronx, NY 10465-2433


Facebook Inc
15161 Collections Center Dr
Chicago, IL 60693


Facebook Inc
Attn Accounts Receivable
15161 Collections Ctr Dr
Chicago, IL 60693


Facet Flowers
10700 Anderson Mill Rd, Ste 101
Austin, TX 78750-2401


Faci, Sergio
3553 W 77th St
Chicago, IL 60652


Faello, Dana
305 E 86th St, Apt 11 Gw
New York, NY 10028
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 447 of 1518




Fagiano, Philip
1205 Elmhurst St
Bensenville, IL 60106


Fair Isaac Corporation
3661 Valley Ctr Dr, Ste 500
San Diego, CA 92130


Fair Isaac Corporation
DBA Fico
181 Metro Dr
San Jose, CA 95110


Fair Labor Association
1111 19th St Northwest, Suite 401
Washington, DC 20036


Fairbairn Nick
1702 Washington St 404
San Francisco, CA 94109


Fairborn Equipment Co Of Illinois Llc
10 No. Martingale Rd 4th Fl
Schaumburg, IL 60173


Fairborn Equipment Company Of Illinois
331 Eisenhower Lane South
Lombard, IL 60148


Fairborn Equipment Of The Carolinas Inc
P.O. Box 697
Locust, NC 28097


Fairfield Florist
1998 Post Rd
Fairfield, CT 06824-5720


Fairfield Flower And More
100 N 2nd St
Fairfield, IA 52556-2813
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 448 of 1518




Fairfield Gourmet Food Corp
11 Cliffside Dr
Cedar Grove, NJ 07009


Fairview Flower Shop Inc
1026 Sycamore Dr
Decatur, GA 30030-1644


Fairview Flowers
1010 N Riverside Dr, Ste E
Espanola, NM 87532-2206


Fairview Park Flrst   Wedding Events Llc
3141 Fairview Park Dr, Ste R10
Falls Church, VA 22042-4539


Fairwater Florist Inc
870 Carlson Dr
Orlando, FL 32804


Fairway Laser System
950 Transport Dr
Valparaiso, IN 46383


Fairway Laser System
2701 Beech St, Unit D
Valparaiso, IN 46383


Fairy Tale Creation S
684 Madison Hill Rd
Clark, NJ 07066-3108


Fairytale Brownies
4610 E Cotton Ctr Blvd, Ste 100
Phoenix, AZ 85040


Faith Designs
2680 N Cobb Pkwy NW, Ste D
Kennesaw, GA 30152-3470
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 449 of 1518




Faiths Flowers And More
200 N Main St
Faith, NC 28041


Falcon Samuel I
908 S Murray St
Mc Kinney, TX 75069


Falcon, Saidi
3694 Vivia Ave
Memphis, TN 38122-1208


Falconer S. F. Florist Inc.
8 S Maryland Ave
Port Washington, NY 11050-2913


Fallbrook Florist
522 S Main Ave
Fallbrook, CA 92028-2942


Falls Florist   Greenhouse
704 Main St
Black River Falls, WI 54615-1644


Fame Summit Ltd
Block B9 10/F. Tonic Industr
19 Lam Hing St
Kowloon Bay, Hong Kong
China


Family Floral
911 Main St
Miles City, MT 59301-3319


Family Florist
1683 Deer Park Ave
Deer Park, NY 11729-5204


Family Florist
2510 Shawnee Rd
Lima, OH 45806
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 450 of 1518




Family Florist
126 S Main St
Red Springs, NC 28377-1512


Family Florist
115 E Main St
Cridersville, OH 45806-2320


Family Florist   Gifts
Lakewood Plaza 1 Old Wolfe Rd
Budd Lake, NJ 07828


Family Roots Nursery
4781 W 1200S
Dale, IN 47523-9607


Famous Associates
Hans Chang 2Fl 555 Fahuazhen Rd
Shanghai, 200052
China


Famous Associates, Inc
4F No.11 Ln 35, Jihu Rd Neihu Dist
Taipei Taiwan
Taiwan


Fancie S Flowers   Gifts
1301 Mount Rushmore Rd
Rapid City, SD 57701-4580


Fandango Loyalty Solutions Llc
926 Incline Way, Suite 200
Incline Village, NV 89451


Fantasy Flowers Of Lakewood Ranch
8111 Lakewood Main St, Ste 101
Lakewood Ranch, FL 34202-5214


Fantsy Flower Shop
1089 S Main St
Cheshire, CT 06410-3432
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 451 of 1518




Far Fetched
105 Morris St 150
Sebastopol, CA 95472


Farand, Marc
2319 Des Iris
Terrebonne, QC J6X 4V1
Canada


Farm Direct Corp
DBA Eqr Usa
Panamericana Norte Km 19
Lasso Cotopaxi
Ecuador


Farm Direct Corp
DBA Eqr USA Equatoroses
9500 South Dadeland Blvd, Suite 702
Miami, FL 33156


Farm Direct Corporation
9500 S Dadeland Blvd, Ste 508
Miami, FL 33156


Farmer, Carly Shane
24 Beechwood Rd
Old Saybrook, CT 06475


Farmers West Brand Flowers
3920 Via Real
Carpenteria, CA 93013


Farmington Center Florist Inc
23340 Farmington Rd
Farmington, MI 48336-3102


Farmstead Gourmet Llc
P.O. Box 1264
Lodi, CA 95241
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 452 of 1518




Farmstead Gourmet Llc
515 North Reading Rd
Ephrata, PA 17522


Farmville Flower Basket
3756 S Main St
Farmville, NC 27828-8546


Farnan John M
P.O. Box 9428
Rancho Santa Fe, CA 92067


Farrah S Florist
2006 Wilshire Blvd
Santa Monica, CA 90403-5608


Farrell S Lawn And Garden Center
11755 County Rd D
Bryan, OH 43506-8781


Farrell, Colleen
5005 Camino San Fermin, Apt 189
San Diego, CA 92130


Fasb
Bank of America P.O. Box 418272
Ma5-527-02-07
2 Morrissey Blvd
Dorchester, MA 02125


Fashion Florist
3010 Monroe Rd, Suite 203
Charlotte, NC 28205


Fashion Flowers
3010 Monroe Rd, Ste 203
Charlotte, NC 28205-7535


Fashion Group Intl Of Chicago Inc
222 Merchandise Mart Plz, Ste 470
Chicago, IL 60654
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 453 of 1518




Fashionaholic
2444 W 16th St, Ste 4F
Chicago, IL 60608


Fashon Enterprises Llc
3190 West Country Rd 42
Burnsville, MN 55337


Fast Fresh Italian Llc
DBA Go Roma
310 Busse Hwy
No 311
Park Ridge, IL 60068


Fast Garage Door Corp
4431 S.W 162 Ct
Miami, FL 33185


Fast Garage Doors Corp
4431 S.W 162 Ct
Miami, FL 33185


Fastenal Company
P.O. Box 1286
Winona, MN 55987-1286


Fasteners For Retail Inc
DBA Ffr Merchandising
8181 Darrow Rd
Twinsburg, OH 44087


Fat Wallet Inc
100 E Grand Ave
Beloit, WI 53511


Faulkner, David
1735 N Marywood Ave, Apt 311
Aurora, IL 60505-1557
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 454 of 1518




Favela, Jorge
6526 S Kedvale Ave
Chicago, IL 60629


Favela, Nora
6526 S Kedvale
Chicago, IL 60629


Faxinating Solutions Inc
6600 Transcanada Hwy, Suite 209
Pointe-Claire, PQ H9R 4S2
Canada


Fay S Flowers And Gifts Llc
30775 Ann Arbor Trl
Westland, MI 48185-2473


Fay, Meredith
720 Woodlawn St
Hoffman Estates, IL 60169


Fe Moran Inc
Fire Protection of Northern Illinois
Fire Protection - North
2165 Shermer Rd, Unit D
Northbrook, IL 60062


Federal Express
Dept La P.O. Box 21415
Pasadena, CA 91185-1415


Federal Express
P.O. Box 371741
Pittsburgh, PA 15250-7741


Federal Express Corporation
P.O. Box 7221
Pasadena, CA 91109-7321
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 455 of 1518




Federal Express Corporation
942 South Shady Grove Rd
Memphis, TN 38120


Federal Express Corporation
P.O. Box 1140
Memphis, TN 38101


Federal Partners Llc
11007 Meade Ct
Westminster, CO 80031-2107


Federal Trade Commission
600 Pennsylvania Ave Nwest
Washington, DC 20580


Federico G Savinon
3856 Groton St 3
San Diego, CA 92110


Fedex
P.O. Box 1006
Old Bridge, NJ 08857


Fedex
P.O. Box 371461
Pittsburgh, PA 15250-7461


Fedex Customs
P.O. Box 371461
Pittsburgh, PA 15250-7461


Fedex Freight
P.O. Box 223125
Pittsburgh, PA 15250-2125


Fedex Freight
Dept Ch P.O. Box 10306
Palatine, IL 60055-0306
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 456 of 1518




Fedex Freight
Dept La P.O. Box 21415
Pasadena, CA 91185-1415


Fedex Freight East
P.O. Box 223125
Pittsburgh, PA 15251-2125


Fedex Freight Systems Inc
Dept Ch P.O. Box 10306
Palatine, IL 60055-0306


Fedex Ground, Inc.
P.O. Box 94515
Palatine, IL 60094-4515


Fedex Office
801 Butterfield Rd
Lombard, IL 60148


Fedex Office And Print Services Inc
Customer Administrative Servic
P.O. Box 672085
Dallas, TX 75267-2085


Fedex/Federal Express Corporation
P.O. Box 371741
Pittsburgh, PA 15250-7741


Fedorski, James
2405 8th Ave
North Riverside, IL 60546


Feece Oil Co
517 Twin Rail Dr
Minooka, IL 60447-9462


Feeding America
35 East Wacker Dr, Ste 2000
Chicago, IL 60601-2200
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 457 of 1518




Feeding America San Diego
9455 Waples St, Ste 135
San Diego, CA 92121


Feel Flowers
8 Norte 310 Local 24
Vina Del Mar
Chile


Feeley, John
1257 Rowena Ave
San Marcos, CA 92069


Feeney, Daniel
13621 173rd Pl Ne
Redmond, WA 98052


Fei Company
1125 Berryhill St
Harrisburg, PA 17104


Feldis Florist   Greenhouses
301 Nassau Blvd
Garden City South, NY 11530-5313


Feldis Florist   Greenhouses
2170 Sunrise Hwy
Merrick, NY 11566-4000


Felipe Electric Services Corp
1701 SW 70th Ave
Miami, FL 33155


Fellows Fernlea Flowers
175 Sunset Dr
St Thomas, ON N5R 3C1
Canada


Felly S Flowers   Greenhouse Inc
205 E Broadway
Monona, WI 53716-4004
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 458 of 1518




Felty-Roland Florist   Plant Shop
302 E F St
Elizabethton, TN 37643-3363


Fendley Florist
7-211 Guelph St
Georgetown, ON L7G 5B5
Canada


Fendley s Flowers
4 Alliance Blvd
Barrie, ON L4N 4E7
Canada


Fensel S
500 N US Hwy 81
Freeman, SD 57029


Fenwick   West Llp
P.O. Box 742814
Los Angeles, CA 90074-2814


Feola S Flowers   Greenhouses Inc
196 S Kanawha St
Buckhannon, WV 26201-2375


Ferguson Florists Inc
331 5th Ave Nw
Attalla, AL 35954-2202


Ferguson, Diana
544 Snow Forest Dr
Star Valley Ranch, WY 83127


Fermata Partners Llc
Attn Frank Moore
C/A Caa Sports
2000 Ave of the Stars
Los Angeles, CA 90067
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 459 of 1518




Fern Trust Inc
2184 US Hwy 17 N
Seville, FL 32190


Fern, Brandon
6 Lexington St
Wethersfield, CT 06109


Fernandez Finishing      Painting Corp
1418 NW 103rd St
Miami, FL 33147


Fernandez Porter, Renee
720 S Maple Ave
Oak Park, IL 60304


Fernandez, Michael
9045 Judicial Dr, 1121
San Diego, CA 92122


Feron, Michelle
340 Isthmus Way, 55
Oceanside, CA 92058


Ferrero, Kaitlin
108 Sheepskin Hollow Rd
East Haddam, CT 06423


Fessi, Kafui
113 Willetts Ave
New London, CT 06320


Festival Of Flowers
7780 Gunston Plz
Lorton, VA 22079-1897


Festus Flower And Gift Shoppe
229 E Main St
Festus, MO 63028-1952
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 460 of 1518




Ffd Designs Ltd
85 West Wilmot St, Unit 2
Richmond Hill, On L4B 1K7
Canada


Ffd Designs Us Ltd
105 W Beaver Creek Rd, Unit 7
Richmond Hilll, On L4B 1C6
Canada


Fibertronics Inc
300 North Dr, Suite 106
Melbourne, FL 32934


Ficks   Co/White Horse Brands Llc
2662 Bush St
San Francisco, CA 94115


Fidelity Investments Institutional
Operations Company, Inc
1671 Worcester Rd, Ste 203
Farmingham, MA 01701


Fidelity Invstmnt Insttnl Op Co Inc
82 Devonshire St Kw1C
Boston, MA 02109


Fidelity Security Life Insurance Company
3130 Broadway
Kansas City, MO 64111-2406


Fidelity Stock Plan Services, Llc
Attn Contracts
82 Devonshire St, V6D
Boston, MA 02109


Field Of Flowers
5101 S University Dr
Davie, FL 33328-4503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 461 of 1518




Fields S Flower Shop
1516 Central Ave
Ashland, KY 41101-7633


Fields, Angela
5417 Salma St
Plainfield, IL 60586


Fiesta
2105 Dona Ana Rd
Las Cruces, NM 88007-7215


Fiesta Party And Flowers
2691 Monument Blvd, Ste 7
Concord, CA 94520-3108


Fifth Ave. Floral Co.
1877 Kenny Rd
Columbus, OH 43212-1311


Fifth Avenue Florist
550 Cedar St, Ste 101
San Diego, CA 92101-3108


Fifth Street Flower Shop
739 S 5th St, Ste 1
Springfield, IL 62703-2364


Fifth Third Processing Solutions Llc
38 Fountain Square Plaza
Cincinnati, OH 45263


Filip, Ryan
505 Redondo Dr, Apt 307
Downers Grove, IL 60516


Fillmore Country Floral
280 W 500 S
Fillmore, UT 84631-2034
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 462 of 1518




Finally Flowers
770 Stevens St
Lowell, MA 01851-4907


Finance System Of Richmond Inc
P.O. Box 786
Richmond, IN 47375-0786


Financial Executives International
1250 Headquarters Plaza
West Tower, 7th Fl
Morristown, NJ 07960


Financial Software Innovations Inc
3102 Bee Caves Rd, Suite 200
Austin, TX 78746


Find Your Dreams Inc
21 Corporate Dr, Ste 200
Clifton Park, NY 12065


Findery Floral   Gift
620 S 48th Ave
Yakima, WA 98908-3613


Findgiftcom
Dept La 23859
Pasadena, CA 91185-3859


Finding Home Farms Llc
140 Eatontown Rd
Middletown, NY 10940


Fine   Fancy Flowers
1204 S York St
Gastonia, NC 28052-6128


Fine s Flowers
52A-407 Laurier Ave W
Ottawa, ON K1R 7Y7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 463 of 1518




Finer Flora
4224 California St
San Francisco, CA 94118-1314


Finest City Florist
12160 Woodside Ave, Ste B
Lakeside, CA 92040-3031


Fingerlakes Florist
7200 Main St
Ovid, NY 14521


Fink Flowers   Gifts
580 US Hwy 13
Bristol, PA 19007-3852


Finkelstein, Elvira
5862 Box Canyon Rd
San Diego, CA 92037


Finn Partners Inc
301 East 57th St
New York, NY 10022


Finn, Raymond
2903 Thomas Hickey Dr
Joliet, IL 60434


Finney County, Ks - Treasurer
P.O. Box M
Garden City, KS 67846-0450


Fio Roagna
Prieto Norte 15 Local 101
Temuco
Chile


Fioravanti Florist Inc
2279 Clifford Ave
Rochester, NY 14609-3821
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 464 of 1518




Fiore Farms Llc
1480 Northwest 94th Ave
Miami, FL 33172


Fiorishop
Obrero Mundial 246 L1
Mexico City
Mexico


Fireman S Fund Insurance Company
777 San Marin Dr
Novato, CA 94945


First   Main Inc
2400 East Main St, Suite 103-359
St Charles, IL 60174


First Advantage Background Services Corp
P.O. Box 403532
Atlanta, GA 30384-3532


First Advantage Lns Screening Solutions
P.O. Box 742576
Atlanta, GA 30374-2576


First American Title Ins. Co.
Attn Mary Lou Kennedy
Commercial National Accounts
30 N Lasalle St, Ste 310
Chicago, IL 60602


First Bank Of Highland Park
Attn Lynn Rosinsky
1835 1st St
Highland Park, IL 60035


First Bouquet
701 W Hallandale Beach Blvd, Ste 103
Hallandale Beach, FL 33009-5339
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 465 of 1518




First Call Temporary Services
P.O. Box 7096 Dept. 252
Indianapolis, IN 46207


First Choice Couriers Llc
710 North Hazel St
Sulphur, LA 70663


First Choice Services
4471 Santa Ana St, Unit A
Ontario, CA 91761


First Class Flowers
1120 Central Ave
Nebraska City, NE 68410-2308


First Impressions
957 W Main St
Lebanon, VA 24266-5362


Fischer Flowers Inc
2322 Shore Rd
Linwood, NJ 08221-2130


Fischer Kristen
3905 Herbertsville Rd
Point Pleasant, NJ 08742


Fish   Richardson Pc
P.O. Box 3295
Boston, MA 02241-3295


Fisher Chris
2466 Beech St W
Rosemount, MN 55068


Fisher Florist Corp
87 Broad St
New London, CT 06320-5937
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 466 of 1518




Fisher S Foods
Attn Deb Grasse
4855 Frank Rd Nw
North Canton, OH 44720


Fisher, Nathaniel
3150 Ibis Ln
San Diego, CA 92103


Fisher, Paula
709 S Nardo Ave, Apt B8
Solana Beach, CA 92075


Fisher, Ranee
12618 Portada Pl
San Diego, CA 92130


Fishing Creek Nursery   Florist
1311 Martin Luther King Jr Ave
Oxford, NC 27565


Fishnet Security Inc
3701 Solutions Ctr
Chicago, IL 60677-3007


Fitness Direct
8063 Balboa Ave
San Diego, CA 92111


Fitness Warehouse Usa Inc
7586 Clairemont Mesa Blvd
San Diego, CA 92111


Fitzgerald S Flowers And Gifts
12 N Main St
Franklin, OH 45005-1626


Fitzpatrick James
614 Chestnut Ave
Towson, MD 21204
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 467 of 1518




Fitzpatrick, James
2452 Azure Coast Dr
San Diego, CA 92037


Five Stars Integrated Logistics
2003 NW 70th Ave
Miami, FL 33122


Fj Florist
8000 S Gessner Rd, Ste 700
Houston, TX 77036-7445


FL Dept Of Environmental Protection
3900 Commonwealth Blvd
Tallahassee, FL 32399


Flaherty Hennessy Llp
8055 W Manchester Ave, Ste 420
Playa Del Rey, CA 90293


Flaherty Robert L
9 Oak Ave
South Hadley, MA 01075


Flamingo Floral    Gifts
19-290 Yorktech Dr
Markham, ON L6G 0A7
Canada


Flamingo Floral Creations
229 2nd St
Holly Hill, FL 32117-4941


Flamingo Florist Of Spring
24307 Aldine Westfield Rd, Ste L
Spring, TX 77373-5955


Flashbay Inc
569 Clyde Ave, Unit 500
Mountain View, CA 94043
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 468 of 1518




Flashtalking Inc
260W 35th St 9th Fl
New York, NY 10001


Fleener, William
1660 Prairie Ave
Downers Grove, IL 60515


Fleet Maintenance Pros Inc
2145 Opa Locka Blvd
Opa Locka, FL 33054


Fleming, Jeffrey
6753 Beech Ave
Orangevale, CA 95662


Fletcher Heights Florist
8194 W Deer Valley Rd, Ste 100
Peoria, AZ 85382-2127


Fletcher, Lisbeth
13953 Recuerdo Dr
Del Mar, CA 92014


Fleur Atout Fleuriste
2265 Laval St
Nantes, PQ G6B 2V4
Canada


Fleur De Lis
516 Selby Ave
Saint Paul, MN 55102-1729


Fleur De Lis Flowers And Gifts
222 E Main St
Starkville, MS 39759-2930


Fleurametz Usa Llc
P.O. Box 300605
Jamaica, NY 11430
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 469 of 1518




Fleuriste Alexandria Florist
13 Main St N
Alexandria, ON K0C 1A0
Canada


Fleuriste Ampleman Florist Enr
61 St Jean Baptiste
Chateauguay, PQ J6J 3H5
Canada


Fleuriste Antique
1329 Du Sud St
Cowansville, PQ J2K 2Z2
Canada


Fleuriste Au Bouquet
126 Gatineau Ave
Gatineau, PQ J8T 4J6
Canada


Fleuriste Au Jardin De Sylvie
6-210 Ch D Aylmer
Gatineau, PQ J9H 1A3
Canada


Fleuriste Boucherville
1250-540 D Avaugour St
Boucherville, PQ J4B 0G6
Canada


Fleuriste Boutique Du Moulin
85 Don-Quichotte Blvd
L Ile-Perrot, PQ J7V 6X2
Canada


Fleuriste Carmine
6285 Rue Jarry E
Saint-Leonard, PQ H1P 1W1
Canada
  Case 19-11240-LSS    Doc 31       Filed 06/03/19   Page 470 of 1518




Fleuriste Cleome
174 Boulevard Ste Anne
Sainte-Anne-Des-Plaines, PQ J0N 1H0
Canada


Fleuriste Coin St Pierre
4 Ave Saint-Pierre
Lachine, PQ H8R 1N7
Canada


Fleuriste Cote Des Neiges
5779 Ch De La Cote-Des-Neiges
Montreal, PQ H3S 1Y7
Canada


Fleuriste Cote Inc
A-251 1Re Ave
Asbestos, PQ J1T 1Y6
Canada


Fleuriste Cote-Vertu
740 De La Cote-Vertu Blvd,    166
Saint-Laurent, PQ H4L 5C8
Canada


Fleuriste Creations Chantal
1200 Boulevard Rome
Brossard, PQ J4W 3H3
Canada


Fleuriste D L Lavoie
330 Ave Bethany
Lachute, PQ J8H 2N2
Canada


Fleuriste Daluka
2259 Guillaume-Couture Blvd
Levis, PQ G6W 2S2
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 471 of 1518




Fleuriste Decorateur
910 Du Seminaire Blvd N
St-Jean-Sur-Richelieu, PQ J3A 1B5
Canada


Fleuriste Des Seigneurs
1190 Des Seigneurs Blvd
Terrebonne, PQ J6W 3W4
Canada


Fleuriste Dessureault
931 De Perigny Blvd
Chambly, PQ J3L 5H5
Canada


Fleuriste Du Vieux Moulin
883 Notre-Dame St
Repentigny, PQ J5Y 1C6
Canada


Fleuriste Elegance Florist
131 Main St E
Hawkesbury, ON V6M 2A3
Canada


Fleuriste Elsa   Cadeaux Inc
6399 Monk Blvd
Montreal, PQ H4E 3H8
Canada


Fleuriste Ensoleillee
224 Ch Des Anglais
Mascouche, PQ J7L 3N9
Canada


Fleuriste Fernande Florist Inc.
2495 Saint-Georges St
Lemoyne, PQ J4R 2T4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 472 of 1518




Fleuriste Fleurissimo
7155 Ch De La Cote-Saint-Luc
Cote Saint-Luc, PQ H4V 1J2
Canada


Fleuriste Foliole
287 Boul Labelle
Rosemere, PQ J7A 2H3
Canada


Fleuriste Fuchsia
D-1340 Du Cure-Labelle Blvd
Blainville, PQ J7A 2H3
Canada


Fleuriste Glenwood
105B-425 Ch Vanier
Gatineau, PQ J9J 3H8
Canada


Fleuriste H W Mc Kenna
3440 Ch Des Quatre-Bourgeois
Quebec, PQ G1W 4T3
Canada


Fleuriste Italia
9592 Saint Michel Blvd
Montreal, PQ H1H 5G6
Canada


Fleuriste Jardin D Anjou
7500 Des Galeries D Anjou Blvd
Anjou, PQ H1M 3M4
Canada


Fleuriste Juliette Inc
143 Blainville St E
Ste Therese, PQ J7E 1M4
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 473 of 1518




Fleuriste L Orchidee
574 Centrale Ave
Val-D Or, PQ J9P 1P9
Canada


Fleuriste La Diva
16-2050 Boul Rene-Laennec
Laval, PQ H7M 4J8
Canada


Fleuriste La Fee Fleurette
2562 Rte Marie-Victorin Local 101
Varennes, PQ J3X 1R4
Canada


Fleuriste La Floret
5117 Rue De Verdun
Verdun, PQ H4G 1N7
Canada


Fleuriste La Prairie Enrg.
445 Levee
La Prairie, PQ J5R 2T4
Canada


Fleuriste La Serre De Louiseville
350 Rue Saint Marc
Louiseville, PQ J5V 2G3
Canada


Fleuriste La Toscana
4656 Rue Jarry E
Saint Leonard, PQ H1R 1X3
Canada


Fleuriste Le Bel Arome Enr
614 4E Ave
La Pocatiere, PQ G0R 1Z0
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 474 of 1518




Fleuriste Le Panier De Fleurs
2948 Ch Sainte-Marie
Mascouche, PQ J7K 1N7
Canada


Fleuriste Les Jardins Dt
1444 Blvd Wallberg
Dolbeau-Mistassini, PQ G8L 1H5
Canada


Fleuriste Lijenthem
752 Conseil St
Sherbrooke, PQ J1G 1L2
Canada


Fleuriste Line
51 Ave Talon
Baie-Comeau, PQ G4Z 1J7
Canada


Fleuriste Lucy E
419 2E Ave
Saint-Jean-Sur-Richelieu, PQ J2X 2B7
Canada


Fleuriste Malartic
191 Fourniere Ave Lb 1
Malartic, PQ J0Y 1Z0
Canada


Fleuriste Marie-Antoinette
2071 Baillargeon St
Trois-Rivieres, PQ G8Z 2V3
Canada


Fleuriste Melodie Des Fleurs
142 Saint-Jacques St
Saint-Jacques, PQ J0K 2R0
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 475 of 1518




Fleuriste Mont-Laurier
1-477B Albiny-Paquette Blvd
Mont-Laurier, PQ J9L 1K8
Canada


Fleuriste Nini
8475 Boul Newman
Lasalle, PQ H8N 2Y7
Canada


Fleuriste Poesie Florale
1064 Du Palais Ave Rr 2
Saint Joseph De Beauce, PQ G0S 2V0
Canada


Fleuriste Rive Sud
156 Cure-Poirier Blvd W
Longueuil, PQ J4J 2G5
Canada


Fleuriste Roy Florist
727 First St E
Cornwall, ON K6H 1M3
Canada


Fleuriste St Francois
600 Montee Du Moulin
Laval, PQ H7A 3B7
Canada


Fleuriste Ste-Rose
161 Sainte-Rose Blvd
Laval, PQ H7L 1L2
Canada


Fleuriste St-Jovite Inc
1250 Rue De Saint-Jovite
Mont-Tremblant, PQ J8E 3J9
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 476 of 1518




Fleuriste Sunny Yang
320 Dorval Ave
Dorval, PQ H9S 3H7
Canada


Fleuriste Valleyfield
100-181 Victoria St
Salaberry-De-Valleyfield, PQ J6T 1A7
Canada


Fleuriste Varennes
2037 Rte Marie-Victorin
Varennes, PQ J3X 1R3
Canada


Fleuriste Vaudreuil La Maison Des Fleurs
423 Saint-Charles Ave
Vaudreuil-Dorion, PQ J7V 2N2
Canada


Fleuriste Vert Design Inc
146 Ave Saint Charles
Vaudreuil-Dorion, PQ J7V 2K7
Canada


Fleuristerie Marie-Chantal
1882 Champlain Ave
Shawinigan, PQ G9N 2L1
Canada


Fleurop Germany
Lindentrabe 3-4
Berlin, D-12207
Germany


Fleurs D Elysee
3432 Metcalfe St
Rawdon, PQ J0K 1S0
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 477 of 1518




Fleurs Et Jardins Lemieux
85 Tache Blvd W
Montmagny, PQ G5V 3A6
Canada


Fleurs Et Passion
524 Saint-Thomas St
Joliette, PQ J6E 3R4
Canada


Fleurs Et Petites Pensees
204 Notre-Dame St
Maniwaki, PQ J9E 2J5
Canada


Fleurs Flowers
2476-8882 170 St NW
Edmonton, AB T5T 4M2
Canada


Fleurs O Max
8-1100 Montee Masson
Mascouche, PQ J7K 2L8
Canada


Flexible Packaging
2519 Data Dr
Louisville, KY 40299


Flexible Packaging Professionals Inc
2519 Data Dr
Louisville, KY 40299


Flippin, Joann
2717 Woodridge Dr
Woodridge, IL 60517


Flo S Floral   Gift Shop
3289 Route 119 Hwy S
Homer City, PA 15748-6901
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 478 of 1518




Flora Bella Flowers   Gifts
900 N Main St
Loreauville, LA 70552-2146


Flora Designs
52658 NE 1st St
Scappoose, OR 97056-3212


Flora Designs By Donna
10502 S Roberts Rd
Palos Hills, IL 60465-1934


Flora Pack Incororated
4019 Thirteenth St
Jordan Station, ON L0R 1S0
Canada


Flora Rose Flowers And More
2310 S Hickory Leaf Dr
Bloomington, IN 47403-3124


Flora Santa Clara Ltda
Rua Barata Ribeiro N 522
Rio De Janeiro
Brazil


Flora Shop Mexico
Prolongacion Mariano Otero,   111 Int 10
San Luis Potosi
Mexico


Flora Ventures Llc
2 Exeter Rd
Newmarket, NH 03857-2028


Florabella
10524 W Pico Blvd, Ste 5
Los Angeles, CA 90064-2346
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 479 of 1518




Floracraft Corporation
P.O. Box 400
One Longfellow Pl
Ludington, MI 49431


Floral   Event Creations
8900 Grossmont Blvd, Ste 7
La Mesa, CA 91941-4047


Floral Array
310 Mahanoy St
Zion Grove, PA 17985-9658


Floral Art
125 Scott Ln, Unit 4
Jackson, WY 83001-8467


Floral Art
1568 W Broadway St, Ste 101
Idaho Falls, ID 83402-5035


Floral Art By Mia
4657 Melbourne Ave
Los Angeles, CA 90027-4224


Floral Arts Ltd Of Flagstaff
124 S Beaver St
Flagstaff, AZ 86001-5602


Floral Association Of The Rockies
3919 E 120th Ave, Unit B
Thornton, CO 80233


Floral Association Of The Rockies
4800 Dahlia St
Denver, CO 80216


Floral Boutique   Sweet Shop
13 N 5th St
Stroudsburg, PA 18360-2434
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 480 of 1518




Floral Concepts
11261 Richmond Ave, Ste G109
Houston, TX 77082-2676


Floral Connection
1220 3rd Ave, Ste 2
Chula Vista, CA 91911-3280


Floral Cooperative Purchasing Group
DBA Floral Co Op
6601 Whitestone Rd, Suite A
Gwynn Oak, MD 21207


Floral Couture
3100 S Sheridan Blvd, Unit A13
Denver, CO 80227-5542


Floral Creations
1011 W Will Rogers Blvd
Claremore, OK 74017-5418


Floral Creations
270 Summit St
Blue Ridge, GA 30513


Floral Creations
455 W Channel Islands Blvd
Port Hueneme, CA 93041-2102


Floral Creations
538 S Kennedy Dr
Mcadoo, PA 18237-1733


Floral Creations By Mardee
454 Whittier Hwy, Unit 1
Moultonborough, NH 03254-3226


Floral Creations By Sharon
4189 S Hwy 27
Pine Knot, KY 42635
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 481 of 1518




Floral Creations Florist
3308 S Cobb Dr Se
Smyrna, GA 30080-4118


Floral Delights
229 S Bolingbrook Dr
Bolingbrook, IL 60440-2931


Floral Delights
821 Donnell Blvd
Daleville, AL 36322-2133


Floral Design By Nikki
391 Richmond Rd
Irvine, KY 40336-7224


Floral Design By Roni
2363 Eastman Ave, Ste 2
Ventura, CA 93003-5789


Floral Designs
301 Duncomb St, Ste 3
Oil City, PA 16301-1471


Floral Designs By Linda Perron
177 Washington St
Claremont, NH 03743-5509


Floral Designs By Memorial
208 E Canton Rd
Edinburg, TX 78539-6862


Floral Designs Of Hastings
110 W State St
Hastings, MI 49058-1844


Floral Dreams
109 N Main St
Adrian, MI 49221-2711
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 482 of 1518




Floral Elegance
12980 Pearl Rd
Strongsville, OH 44136-3426


Floral Elegance   Unique Gifts
1814 Chatburn Plz
Harlan, IA 51537-1980


Floral Elegance By Jourdain     Inc.
1116 Washington St
Columbia, SC 29201-3215


Floral Express
425 W Capitol Ave, Ste 14
Little Rock, AR 72201-3440


Floral Express
5825 Avenida Encinas, Ste 107
Carlsbad, CA 92008


Floral Express Inc
620 Supreme Dr
Bensenville, IL 60106


Floral Express Inc
618 Supreme Dr
Bensenville, IL 60106


Floral Expressions
74 Allman St
Lucedale, MS 39452-5854


Floral Expressions
630 E Jackson St
Auburn, IL 62615-9784


Floral Expressions
210 W Florida Ave
Hemet, CA 92543-4193
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 483 of 1518




Floral Expressions
251 N Main Ave, Ste 306
Sioux Center, IA 51250-1819


Floral Expressions   Gfts Of Chapel Hill
11455C US 15 501 N
Chapel Hill, NC 27517-6013


Floral Expressions    Gourmet Goodies
1219 S Pearl St
Denver, CO 80210-1537


Floral Expressions And Gifts Inc
26 Main St
Oswego, IL 60543-7142


Floral Expressions Inc
91 Main St
Woodbridge, NJ 07095-2863


Floral Fantasia - Saratoga Florist
14440 Big Basin Way, Ste 9
Saratoga, CA 95070-6040


Floral Fantasy
1930 Howard Rd, Ste K
Madera, CA 93637-5172


Floral Fantasy Florist
403A S Main St
Elmira, NY 14904


Floral Fashions
244 3rd Ave
Gallipolis, OH 45631-1026


Floral Fashions
458 Wythe Creek Rd, Ste D
Poquoson, VA 23662-1960
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 484 of 1518




Floral Fashions
78 Purdy Ave
Port Chester, NY 10573-5013


Floral Fountain
1554 Ligonier St
Latrobe, PA 15650-2911


Floral Gallery
208 Main St
Columbus Junction, IA 52738-1123


Floral Gallery
1631 Whiskey Rd
Aiken, SC 29803-7335


Floral Garden Florist
74 Lexington Ave
Mansfield, OH 44907-1217


Floral Garden Florist
1143 E Main St
Ashland, OH 44805-2831


Floral Gardens   Gifts
711 43rd St
West Palm Beach, FL 33407-3850


Floral Images
68 Delhi St
Guelph, ON N1E 4J7
Canada


Floral Insight
17430 W Little York Rd
Houston, TX 77084-6366


Floral International Xpress
11N795 Orchard Lane
Elgin, IL 60124
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 485 of 1518




Floral Logistics Of Miami
3400 Northwest 74th Ave, Unit 7
Miami, FL 33122


Floral Logistics Of Miami Inc
P.O. Box 528032
Miami, FL 33152-8032


Floral Magic
7227 Steubenville Pike
Oakdale, PA 15071-3401


Floral Marketing
DBA Fitz Design
17506 Brighton Ave, Unit A
Port Charlotte, FL 33954


Floral Masters
2601 2nd Ave
Seattle, WA 98121-1211


Floral Masters Company
2090 Beaver Ruin Rd, Ste 700
Norcross, GA 30071-3760


Floral Merchandising Systems Inc
21017 Heron Way, Suite 103
Lakeville, MN 55044


Floral Moments
3510 Stop 8 Rd
Dayton, OH 45414-3457


Floral Originals
512 W 6th Ave
Lancaster, OH 43130-2449


Floral Patch Creations
232 W US Hwy 83
San Juan, TX 78589-2606
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 486 of 1518




Floral Reflections
Attn Jamie Bedilliln
125 W Beau St
Washington, PA 15301


Floral Scents
604 Washington St
Canton, MA 02021-3032


Floral Style Inc
3935 Marigold St Sun Valley Subdivision
Paranaque
Philippines


Floral Supply Syndicate
3800 Via Pescador
Camarillo, CA 93012


Floral Treasure
9668 Heinrich Hertz Dr, Suite G
San Diego, CA 92154


Floral Treasure A California Corporation
8409 Kerns St
San Diego, CA 92154


Floral Underground
3235 Zimmerman Rd
Traverse City, MI 49685-9007


Floral Villa
208 S Wisconsin St
Whitewater, WI 53190-2060


Floral Vision
1288 Rudy St
Onalaska, WI 54650-8564


Floral Works
30 Blue Hen Dr, Ste A
Newark, DE 19713-3446
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 487 of 1518




Floral Xpress
Sky Mall
Haggatt Hall
Barbados


Floraland Of Lowell
491 W Commercial Ave
Lowell, IN 46356-2217


Floralcosta Boutique Y Floristeria
Carrera 43, 79-136
Barranquilla
Serbia and Montenegro


Floralia
Av 28 De Julio 1530 Int 2 Santiago De S
Lima
Peru


Floralife
P.O. Box 745
Kent, OH 44240


Floralife, Inc.
751 Thunderbolt Dr
Walterboro, SC 29488


Floralife/Oasis Floralife Africa
P.O. Box 20496-00200
Nairobi
Kenya


Floralily Wedding Decorators
3600 N Duke St, Ste 24
Durham, NC 27704-1769


Floralistic Llc
244 5th Ave, Ste 230F
New York, NY 10001-7604
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 488 of 1518




Florally Jules
621 Southpark Dr, Ste 1400
Littleton, CO 80120-5681


Floral-N-Flair
108 S Sandusky St
Catlin, IL 61817-7503


Florals Unique
321 Crusader Rd
Cambridge, MD 21613-2503


Floralstrategies
585 Isham St, Suite 5F
New York, NY 10034


Floralux Inc
195 Sheppard Ave E
North York, ON M2N 3A8
Canada


Floramour
Av Providencia 2251 Loc 021-022
Santiago
Chile


Florania Flores E Decoracoes Ltda.
Rua Padre Feijo 78 Canela
Salvador Ba
Brazil


Florart
Plaza Neptuno Local 3 Y 4
Puerto Vallarta Jal
Mexico


Florasol
61 Baymen Ave
Belize City
Belize
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 489 of 1518




Floratechnics
12-100 Mearns Ave
Bowmanville, ON L1C 5M3
Canada


Florcontrol Ltd
A Finca La Ferrara Vereda Fonquenta
P.O. Box 144
Chia
Colombia


Florencanto Paisagismo Ltda Me
Rua Batista Da Costa 40
Sao Paulo Sp
Brazil


Florenza
Calle Florence Terry No 11 Ensanche Naco
Santo Domingo
Dominican Republic


Floreria Adry
Calle Avelino Rolon 1900
Buenos Aires
Argentina


Floreria Alex   Cheri
Av San Ignacio 452 A
Guadalajara
Mexico


Floreria Aranza
Av Benavides 4696 Tienda 19 CC El Trigal
Lima
Peru


Floreria Argentina S. R. L.
Constituyente 1678
Montevideo
Uraguay
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 490 of 1518




Floreria Arte Y Diseno
Ave Diaz Ordaz, 4 Cantarranas
Cuernavaca
Mexico


Floreria Belen S. A.
Av Santa Luisa 136 San Isidro
Lima
Peru


Floreria Brandinelli
Avenida Colon 2698
Mar Del Plata B A
Argentina


Floreria Brassavola
Ave Principal 4201 Col. Flor Sur
Tegucigalpa
Honduras


Floreria Bugambilias
Mixcoac 7 Col Metropolitana 3Ra Seccion
Mexico Df
Mexico


Floreria Cumelen
Av Hipolito Irigoyen 11013
Buenos Aires
Argentina


Floreria D Cache
Josefa Ortiz De Dominguez 10051-1
Tijuana Bc
Mexico


Floreria D Teress
Xola No 8 Col Del Valle
Mexico City
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 491 of 1518




Floreria Dora
Calle De Los Aperos 101 Lindavista
Monterrey
Mexico


Floreria Dulzura Y Expresion
Carrera 81B Num 6C10
Bogota
Serbia and Montenegro


Floreria El Puente
Cal Ailes Esq Camino Antiguo Atizapan
Tlalnepantla
Mexico


Floreria Europa
Av San Jorge 330
Guayaquil
Ecuador


Floreria Fiorela
Av Vicente Guerrero 6730
Ciudad Juarez
Mexico


Floreria Floreth
Av Paseo De La Victoria Y T Borunda
Ciudad Juarez
Mexico


Floreria Gardenia
4052 W 26th St
Chicago, IL 60623-3734


Floreria Gardenia
Rep De El Salvador 2017 El Dorado
Aguascalientes Ags,
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 492 of 1518




Floreria Gonzalez Hnos
Callao 1055
Rosario Santa Fe
Argentina


Floreria Jaqueline
Calle 7, 61A-12
Bogota
Serbia and Montenegro


Floreria Jardin Los Claveles
Calle Berta Morisot 135 San Borja
Lima
Peru


Floreria Karen
Valle 257 Aristobulo Del Lavallol
Buenos Aires
Argentina


Floreria Katleya
Venustiano Carranza Pte
1503 Col Morelo
Toluca
Mexico


Floreria La Japonesita
Calle Dean Funes 596
Cordoba
Argentina


Floreria La Orquidea
Sarmiento 443
San Salvador Jujuy
Argentina


Floreria Las Violetas
Sdor Borda Behere 3472
Buenos Aires
Argentina
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 493 of 1518




Floreria Lo Crisantemos
Blvd Norte 1502-L1 Sector Flores
Puebla
Mexico


Floreria Los Claveles
Avenida Pardo 610 Tienda S-23 Miraflores
Lima
Peru


Floreria Los Girasoles
Blvd Adolfo Lopez Mateos
1801 Pte
Leon
Mexico


Floreria Magnolias
Paseo Del Moral
529 Jardines Del Moral
Leon Guanajuato
Mexico


Floreria Maja
Durazno 1449
Montevideo
Uraguay


Floreria Mex
Rosa Estrella 44 Col Molino De Rosas
Mexico City
Mexico


Floreria Mexicana
Matias Romero, 305
Mexico City
Mexico


Floreria Mexico
14 N Union St
Aurora, IL 60505-3514
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 494 of 1518




Floreria Mexico
7410 State St
Huntington Park, CA 90255-5928


Floreria Mexico 2
1613 W 226th St
Torrance, CA 90501-4911


Floreria Michelle
Eje S Holbein No 213 Col Noche Buena
Mexico City
Mexico


Floreria Morabito Hnos
Montes De Oca 1089
Buenos Aires
Argentina


Floreria New Garden
Av Aviacion 2839 San Borja
Lima
Peru


Floreria Panamericana
Nueva Palmira 2096 La Comercial Esq Cofr
Montevideo
Uraguay


Floreria Paola
Ave Revolucion,    1670 L 300 33
Mexico City
Mexico


Floreria Paraiso
Av Coba 19 Sm22
Cancun
Mexico


Floreria Realeza
Av Aviacion 4596 Santiago De Surco
Lima
Peru
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 495 of 1518




Floreria Reno
1430 S Wells Ave
Reno, NV 89502-2917


Floreria Romance
1110 Petaluma Hill Rd, Ste 6
Santa Rosa, CA 95404-5900


Floreria San Borja
Ave Las Artes 288 San Borja
Lima
Peru


Floreria Selena
1170 Sebastopol Rd
Santa Rosa, CA 95407-6833


Floreria Simental
Hidalgo Poniente 118 Centro
Torreon Coahuila
Mexico


Floreria Tapalpa Flor
Calle Nelson 54 Col Vallarta Norte
Guadalajara
Mexico


Floreria Tiffany
Parroquia 201-B Col Del Valle
Mexico City
Mexico


Floreria Vanessa
Colima, 138-A Col Roma
Mexico City
Mexico


Floreria White Gardens
Mz 78 L 25 No 300 Fracc Q Del Carmen
Playa Del Carmen
Mexico
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 496 of 1518




Floreria Y Jardines El Rosal
Boyaca 1508 Y Aguirre
Guayaquil
Ecuador


Floreria Y Regalos Martha
Nayarit 65-B San Benito
Hermosillo Sonora
Mexico


Floreria Y Vivero La Orquidea
Bv Buenos Aires Y San Martin
General Cabrera Cordoba
Argentina


Floreria Y Vivero Maria Conga
San Martin 891 Esquina 25 De Mayo
Mendoza Lujan De Cuyo
Argentina


Floreria Zazil
Chicharra 399 Loc 3 Mz 36 Lote 26 Sm 51
Cancun
Mexico


Florerias De Chile
Bandera 642 Local 61
Santiago
Chile


Flores   Associates Inc
600 Front St, Ste 441
San Diego, CA 92101


Flores 24 Horas
Calle 138, 58-1 A 58-99
Bogota
Serbia and Montenegro
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 497 of 1518




Flores A Domicilio En Quito
Cristobal Thil 5-31 Y Ruperto Mora
Quito
Ecuador


Flores Avenida
San Martin 11
Bernal Buenos Aires
Argentina


Flores Cupido
Cra 66A, 11-170
Cali Valle Del Cauca
Serbia and Montenegro


Flores Dany
Caseros 2398
Buenos Aires
Argentina


Flores De Altagracia Sas
Flores De Altagracia
Re A/C 65003
701 Brickell Ave, Ste 1450
Miami, FL 33131


Flores De Francia
Pilares 49 Tlacoquemecatl
Mexico City
Mexico


Flores De La Campina Sa
Carrera 60 N 49A 20 Oficina 201
Ediffico Parqueadero Metropolitano
Colombia


Flores De Los Andes Ltda
Calle 86 No 11-08
Bogota
Colombia
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 498 of 1518




Flores Del Alma
Tres Arroyos 1512
Buenos Aires
Argentina


Flores Del Prado
Cra 64B No 85-230 Barrio Altos De Riomar
Barranquilla
Serbia and Montenegro


Flores Do Parano
Scln 104 Bloco B Loja 18
Brasilia D F
Brazil


Flores Glamorosas
Guillermo Prieto No 61 Local 27
Mexico City Df
Mexico


Flores Marianne
5A Ave 12-75 Z14 E Quinta B S Ap 1101
Guatemala City
Guatamala


Flores On Line Bolivia
Calle Potosi, 170
Santa Cruz De La Sierra
Bolivia


Flores Parana
Triunvirato 4097
Villa Adelina B A
Argentina


Flores Reviens
Guemes 3778
Buenos Aires
Argentina
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 499 of 1518




Flores Rio Negro Sa
Vereda Vilachuayua Km 2
Rio Negro, An
Colombia


Flores Y Detalles Luna De Papel
Carrera 50, 22-41 Loc 104 CC Cipres Plz
Bogota Cundinamarca
Serbia and Montenegro


Flores Y Regalos Nadine
Washington Esq Heriberto Jara Frac Rfrma
Veracruz
Mexico


Flores Y Regalos Petite
Av Esperanza 62 Col Sta Ines
Mexico City
Mexico


Flores Y Servicios
212 Calle Del Parque
San Juan
Puerto Rico


Flores, Ana
2805 S Kildare
Chicago, IL 60623


Flores, Carol
510 Francis St
Joliet, IL 60432


Flores, Lucina
2308 S Marshall
Chicago, IL 60623


Floresalamedida.Com
13 De Septiembre Miguel Hidalgo
Mexico City Df
Mexico
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 500 of 1518




Florescolombia.Co
Cra 70C, 122-54
Bogota
Serbia and Montenegro


Floresta Flowers   Giftware
800 Franklin Blvd
Cambridge, ON N1R 7Z1
Canada


Floresville Flower Shop
1100 Hospital Blvd
Floresville, TX 78114-2912


Floria Express Sas
Calle 126 No 70H-43
Bogota
Serbia and Montenegro


Floricultura A Duzia De Treze Ltda
R Gaivota 690
Sao Paulo Sp
Brazil


Floricultura Boca De Leao
R Joao Reffo 1371 Sta Felic
Curitiba
Brazil


Floricultura Dora Ltda
Rua Anhanguera 847 Barra Funda
Sao Paulo Sp
Brazil


Floricultura Higenopolis
Rua Itambe 399
Sao Paulo Sp
Brazil
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 501 of 1518




Floricultura Mangabeiras Ltda
Praca Da Bandeira 190 Mangabeiras
Belo Horizonte M G
Brazil


Floricultura Martinho Ltda.
Av Nossa Senhora Do Sabara No 1330/1336
Sao Paulo Sp
Brazil


Floricultura Nossa Senhora Salete Ltdame
Rua Doutor Zuquim 1698
Sao Paulo
Brazil


Floriculture Gauthier Inc
4936 Gene-H.-Kruger Blvd
Trois-Rivieres, PQ G9A 4N1
Canada


Florida Beauty Flora Inc
DBA Florida Beauty
P.O. Box 528042
Miami, FL 33152


Florida Beauty Flora Inc
1351 NW 78th Ave, Ste 205
Miami, FL 33126


Florida Department Of Revenue
5050 West Tennessee St
Tallahassee, FL 32399-0135


Florida Department Of Revenue
Attn Sales Tax
5050 W Tennessee St
Tallahassee, FL 32399-0110


Florida Department Of State
Division of Corporations
P.O. Box 6198
Tallahassee, FL 32314
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 502 of 1518




Florida Dept Of Financial Services
Reprtng Sectn-Bureau of Unclmd Prprty
200 East Gaines St
Larson Building
Tallahassee, FL 32399-0358


Florida Fire Safety Inc
13605 S.W. 149th Ave, Ste 10
Miami, FL 33196


Florida Power   Light Company
Fpl General Mail Facility
Miami, FL 33188-0001


Florida State Florist Association
c/o Bob Tucker
1024 West Main St
Leesburg, FL 34748


Florida Sunshine Pallets Corp
394 East 10 Ct
Hialeah, FL 33010


Floridea Sac
Santiago De Compostela 220 La Molina
Lima
Peru


Florint
Da Vincilaan 5
Ede Gelderland, 6716Wc
Netherlands


Florisha
Ave Revolucion 1640-17
Mexico City Df
Mexico


Florisol Cia Ltda
Sabadell Financial Ctr
1111 Brickell Ave, Ste 30
Miami, FL 33131
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 503 of 1518




Florissand
Forestal 128 Guadalupe Tlalplan
Mexico City
Mexico


Florissima Flowers     Plants
8 Broadway St E
Yorkton, SK S3N 0K3
Canada


Florist Artist
1739 W Slauson Ave
Los Angeles, CA 90047-1120


Florist At Windward
5530 Windward Pkwy, Ste 107E
Alpharetta, GA 30004-3809


Florist Fiori Fleuriste
107-3 Vincent-D Indy Ave
Outremont, PQ H2V 2S7
Canada


Florist In The Garden
221 E 3rd Ave
Moses Lake, WA 98837-1707


Florist In Thyme
317 North East Point Rd
North East Point, NS B0W 2P0
Canada


Florist One
712 S Ocean Shore Blvd
Flagler Beach, FL 32136-3602


Florist One Inc
10 Lillington St
Brampton, ON L6S 4B9
Canada
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 504 of 1518




Florist One Llc
3524 Silverside Rd, Ste 35B
Wilmington, DE 19810-4929


Floristeria Jardin De Ala
Calle 80 No. 45-08
Barranquilla
Serbia and Montenegro


Floristeria Camelot
1A Calle Pte 2517
San Salvador
Spain


Floristeria Casa Antigua
Del Indoor Club 125 M Al Sur
San Jose
Costa Rica


Floristeria Cautiflor
Calle Abreu 37 San Jose De Mendoza
Santo Domingo
Dominican Republic


Floristeria Chesel
4 Tranversa Entre 3 Y 4 Ave Los Palos
Caracas
Venezuela


Floristeria De Los Angeles Calif.
Carrera 17, 60-20 / Santa Fe
Bogota
Serbia and Montenegro


Floristeria El Eden
Avenida Venezuela 35 Parque Las Flores
Cartagena
Serbia and Montenegro
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 505 of 1518




Floristeria El Tronco
Plaza El Tronco Avenida Espana Friusa
Punta Cana Bavaro
Dominican Republic


Floristeria Estadio Ltda
Calle 50 Numero 53-72
Medellin
Serbia and Montenegro


Floristeria Gm
Calle 174A 54A-17 Villa Del Prado
Bogota
Serbia and Montenegro


Floristeria Gustavo 1
Bv. San Juan 498
Cordoba
Argentina


Floristeria Internacional
Carrera 39, 9-84 Barrio Los Cambulos
Cali
Serbia and Montenegro


Floristeria Jardin Angelos
Calle 77, 52A-34
Medellin Antioquia
Serbia and Montenegro


Floristeria Jardin Follaje
1Ra Ave Entre 1Ra Transveral Y Avda
Caracas
Venezuela


Floristeria Jardin Sayonela
Transversal 17 N 45D-60 Loc 103
Bogota
Serbia and Montenegro
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 506 of 1518




Floristeria Katy C.A.
Ave Luis Roche-Res Monserrat Plz
Caracas
Venezuela


Floristeria La Primavera
Calle Sabana Larga No. 138
Santiago
Dominican Republic


Floristeria La Rosseria
Carrera 82 Num 4437
Medellin
Serbia and Montenegro


Floristeria Los Alpes
Calle 72 No. 22 - 32
Bogota
Serbia and Montenegro


Floristeria Maria Mercedes
Manzana 3612 Num 1 Franconia
Santo Domingo
Dominican Republic


Floristeria Miramar
Transismica Vistahermosa Calle 2Da
Panama City
Panama


Floristeria New York Ltda
Diagonal 42 Bis No 14 A-33 Palermo
Bogota
Serbia and Montenegro


Floristeria Pompon
Avenida Suba No. 106A-21
Bogota
Serbia and Montenegro
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 507 of 1518




Floristeria Romances
Ahuizucar Pj 5 C 5 Villas De Versalles
San Salvador
Spain


Floristeria San Luis
Carrera 31 52A-23
Bucaramanga Santander
Serbia and Montenegro


Floristeria Sarita Medellin
Carrera 65-9423 Barrio Castilla
Medellin
Serbia and Montenegro


Floristeria Soe
Calle Man Cesped 122
Cochabamba
Bolivia


Floristeria Veloz
Sabana Larga Num 80
Santo Domingo
Dominican Republic


Floristeria Vicky
737 Altamira Farm 5A 20 Vrs Al Este
Managua
Nicaragua


Floristeria Victoria Regia
Tv 18, 96-81
Bogota
Serbia and Montenegro


Floristeria Y Detalles San Marcos
Carrera 43A, 32B Sur 24 Local 102
Envigado Antioquia
Serbia and Montenegro
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 508 of 1518




Floristeria Y Jardin Amanda
El Salto Chico 1303 Recoleta
Santiago
Chile


Floristeria Yajaira
Calle Independencia 92
Santiago
Dominican Republic


Florists Review
3300 SW Van Buren St
Topeka, KS 66611-2226


Florists Review
P.O. Box 4368
Topeka, KS 66604-0368


Florists Review Enterprises, Inc
3641 SW Plass Ave
Topeka, KS 66611


Florists.Info
17-16 Spinnaker Way
Concord, ON L4K 2T8
Canada


Flower   Balloon Magic
315 S Williams
Westville, OK 74965


Flower 21
1145 Milwaukee Ave
Riverwoods, IL 60015-3512


Flower Accents At The Eaton Centre Inc
1 Dundas St W
Toronto, ON M2J 5A7
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 509 of 1518




Flower Accents At The Fairview Mall Inc
1800 Sheppard Ave E
North York, ON M2J 5A7
Canada


Flower Affairs
107-4430 West Saanich Rd
Victoria, BC V8Z 3E9
Canada


Flower And Plant Barn
2420 Celina Rd
Saint Marys, OH 45885-1199


Flower Art Inc
2101 E Lake Mead Blvd, Ste A
North Las Vegas, NV 89030-7185


Flower At First Llc
72 1st Ave
Atlantic Highlands, NJ 07716-1270


Flower Barn    Greenhouse
261 Violet Ave
Poughkeepsie, NY 12601-1247


Flower Basket
2600 Hwy 44 W
Inverness, FL 34453-3726


Flower Basket
445 11th St E
Ely, NV 89301-2453


Flower Basket
207 S 1st St
Madill, OK 73446-3401


Flower Basket
1064 Horizon Dr, Ste 11
Fairfield, CA 94533-1407
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 510 of 1518




Flower Basket Inc
302 N Lake St
Aurora, IL 60506-4119


Flower Baskets By Becky
204 Russell St
Darlington, SC 29532-3312


Flower Bazaar
13722 Hwy 8 Business
El Cajon, CA 92021-1935


Flower Boutique
514 N Lake Ave
Pasadena, CA 91101-1218


Flower Boutique
8471 Waters Ave
Savannah, GA 31406-4931


Flower Box
301 Burdick Expy W
Minot, ND 58701-4322


Flower Box
304 S Mountain Ave
Springerville, AZ 85938


Flower Box The
410 S Fannin Ave
Tyler, TX 75702-8299


Flower Carousel Ltd.
68243 S Main St
Richmond, MI 48062-1383


Flower Cart
2114 Dakota Ave
South Sioux City, NE 68776-3032
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 511 of 1518




Flower Cart
1125 Lakeland Hills Blvd
Lakeland, FL 33805-4655


Flower Cart Florist   Gifts
2816 Fletcher Pkwy
El Cajon, CA 92020-2111


Flower Cart Inc
1827 Stadium Dr
Phenix City, AL 36867-3109


Flower Center
5659 Alpha Rd
Dallas, TX 75240-4501


Flower Corner
301 W Maple St
Davenport, FL 33837-3155


Flower Cottage
4290 Germanna Hwy
Locust Grove, VA 22508-2006


Flower Country
6 Memorial Dr
Castlewood, VA 24224


Flower Craft Of Springfield
1156 N Bechtle Ave
Springfield, OH 45504-2049


Flower Creations
121 King St W
Toronto, ON M5H 3T9
Canada


Flower Delight
5-9025 Torbram Rd
Brampton, ON L6S 3L2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 512 of 1518




Flower Den
8196C Terminal Rd
Lorton, VA 22079-1443


Flower Divas Of Montour Falls
314 W Main St
Montour Falls, NY 14865


Flower Exchange Freight
3113 Woodcreek Dr
Downers Grove, IL 60515


Flower Express Moquegua
Calle Libertad 290 Centro
Moquegua
Peru


Flower Expressions
8836 Belair Rd
Nottingham, MD 21236-2401


Flower Expressions
1665 18Th Ave E
Owen Sound, ON N4K 5N3
Canada


Flower Expressions
1072 New Brooklyn Rd
Williamstown, NJ 08094-3723


Flower Factory Plus
631 Uvalde Rd
Houston, TX 77015-3709


Flower Fan-A-See
904 S Clay St
Mount Carroll, IL 61053-9772


Flower Fantasies Florist      Gifts
4805 Moffett Rd Bldg 2A
Mobile, AL 36618-2267
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 513 of 1518




Flower Fantasy
33016M US Hwy 19 N
Palm Harbor, FL 34684


Flower Farm
16519 185th St
Wellsburg, IA 50680-7564


Flower Farm Freight
1301 International Pkwy
Woodridge, IL 60517


Flower Fort
280 N Water St
Fort Jennings, OH 45844-9623


Flower Franch
23286 Two Rivers Rd, Ste 23B,     23
Basalt, CO 81621-8600


Flower Gallery
111 Victoria St
Toronto, ON M5C 2B3
Canada


Flower Gallery
4119 17Th Ave SE
Calgary, AB T2A 0T1
Canada


Flower Gallery
950 Oakdale Rd, Ste K
Modesto, CA 95355-4594


Flower Gallery Of Va Ltd
10816 Sudley Manor Dr
Manassas, VA 20109-2834


Flower Garden
72 E Main St, Ste 1
Webster, MA 01570-2385
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 514 of 1518




Flower Garden   Vintage Market
204 North Ave
Berryville, AR 72616-3328


Flower Garden Florist
7808 Crowley Rd
Fort Worth, TX 76134-4204


Flower Garden Wholesale      Retail
4966 Pacheco Blvd
Martinez, CA 94553-4326


Flower Girl
121 N Longstreet St
Kingstree, SC 29556-3329


Flower Haven
6998 N US Hwy 27
Ocala, FL 34482-8906


Flower Hill
5510 W 79th St
Burbank, IL 60459-1302


Flower House Iii
7260 Forest Oaks Blvd
Spring Hill, FL 34606-2329


Flower Hut
1706 Reightown Rd
Tyrone, PA 16686-7442


Flower Island
1094 3rd Ave
Chula Vista, CA 91911-2009


Flower Jazz
1240 Buford Rd, Ste 120
Cumming, GA 30041-2731
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 515 of 1518




Flower Jungle Of Lake Worth Inc
4924 Lake Worth Rd
Greenacres, FL 33463-3458


Flower Kingdom
4410 Northlake Blvd
Palm Beach Gardens, FL 33410-6256


Flower Loft
24484 W 10 Mile Rd
Southfield, MI 48033-4831


Flower M   G
6907 NW 46th St
Miami, FL 33166-5603


Flower Market Florist
1919 Drew St
Clearwater, FL 33765-3029


Flower Mill
4005 E 10th St
Sioux Falls, SD 57103-2114


Flower N Florist
11194 Lee Hwy
Fairfax, VA 22030-5022


Flower Outlet   Gifts
6131 La Salle Ave
Oakland, CA 94611-2801


Flower Parade Inc
4-3045 Clayhill Rd
Mississauga, ON L5B 4L2
Canada


Flower Paradise Florist
9896 Seneca Trl S
Lewisburg, WV 24901-1587
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 516 of 1518




Flower Patch
1595 W 9000 S
West Jordan, UT 84088-9219


Flower Patch Florist
3204 Ladnier Rd, Ste 1
Gautier, MS 39553-5907


Flower Peddler
318 Main St
Copperopolis, CA 95228-9216


Flower Petal Boutique
3981 E Sunset Rd, Ste E
Las Vegas, NV 89120-3925


Flower Power
45637 Hwy 27
Davenport, FL 33897-4546


Flower Power
7437 Madison Ave
Citrus Heights, CA 95610-7407


Flower Power Florist   Gifts
2207 Ventura Blvd
Camarillo, CA 93010-6654


Flower Sensation
1473 Melrose Ave
Chula Vista, CA 91911-5570


Flower Shop
Orinoco 4853 Barrio Malvin
Montevideo
Uraguay


Flower Shop Of Farmingdale
316 Main St
Farmingdale, NY 11735-3507
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 517 of 1518




Flower Shop Of Melville
1011 Walt Whitman Rd
Melville, NY 11747-3005


Flower Shop Registered      Greenhouse
827 Stewart Blvd
Brockville, ON K6V 5T4
Canada


Flower Shoppe The
14 New Hyde Park Rd
Franklin Square, NY 11010


Flower Shoppe The
232 Hopkinsville St
Greenville, KY 42345-1211


Flower Shoppe The
420 N Alabama Rd
Wharton, TX 77488-4210


Flower Station
5 Manitoba St E
Moose Jaw, SK S6H 0A1
Canada


Flower Story
3300 Peachtree Industrial Blvd, Ste E
Duluth, GA 30096-2649


Flower Style
3 263 Alabang-Zapote Rd Pamplona
Las Pinas City
Philippines


Flower Time
2089 N Lecanto Hwy
Lecanto, FL 34461-6100
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 518 of 1518




Flower Transfer Inc
A/R Dept
520 Mantua Blvd
Sewell, NJ 08080


Flower Works
18300 Gridley Rd, Ste C
Artesia, CA 90701-5400


Flower World
8323 Reseda Blvd, Unit 108
Northridge, CA 91324-5967


Flower World
902 Main St
Danville, AR 72833-9770


Flower World Ltd
St Johns and Popeshead St
Box 2710
St John
Antigua   Barbuda


Floweradvisor Taiwan
1F No1 Lane 180 Sanmin Rd Songshan Dist
Taipei City
Taiwan


Flowerama 104
1300 El Paseo Rd, Ste 102
Las Cruces, NM 88001-6024


Flowerama 186
5040 N Macarthur Blvd
Warr Acres, OK 73122-5018


Flowerbox
630 Northwest 14th Ave
Portland, OR 97209
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 519 of 1518




Flowerfields Florist
404 W Nash St
Terrell, TX 75160-2502


Flowerland
2446 Transit Ave
Sioux City, IA 51106-1447


Flowerland
11040 W Sr 18
Fostoria, OH 44830-3397


Flowerland
110 Virginia Ave
Cumberland, MD 21502-3966


Flowerpetal.Com
2140 W Fulton St, Ste I
Chicago, IL 60612-2339


Flowers   Balloons By Haley
6260 E Riverside Blvd, Ste 209
Loves Park, IL 61111-4418


Flowers   Fancies
3710 Orr Rd
Bloomville, OH 44818-9336


Flowers    Fragrance
P.O. Box 634
Kingstown
St Vincent


Flowers   Friends
1019 S Main St
Laurinburg, NC 28352-4738


Flowers   Gifts At Roth S
1130 Wallace Rd Nw
Salem, OR 97304-3116
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 520 of 1518




Flowers   Gifts By Brenda
2-203 Simcoe St
Peterborough, ON K9H 2H6
Canada


Flowers   Gifts By Roberts
116 E Hamlet St
Pinetops, NC 27864


Flowers   Gifts By William
168 S Main St
Dumas, AR 71639-2223


Flowers   Gifts From The Heart
10203 Culebra Rd, Ste 3
San Antonio, TX 78251-3655


Flowers   Interiors Inc
1000 N Walnut St, Ste K
Bloomington, IN 47404-3528


Flowers   Leaves
2200 Jackson St
Oshkosh, WI 54901-1808


Flowers   More
25918 the Old Rd
Stevenson Ranch, CA 91381-1712


Flowers   More
802 Dacula Rd, Ste 102
Dacula, GA 30019-3325


Flowers   More
1403 W Main St
Clarksville, AR 72830-3329


Flowers   Stones
203 W Taylor St
Grant Park, IL 60940-7180
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 521 of 1518




Flowers   Things
515 Woodlawn Rd
Lincoln, IL 62656-1404


Flowers N Ferns
9562 Old Keene Mill Rd
Burke, VA 22015-4208


Flowers N Gifts
300 Main St
Beacon, NY 12508-3017


Flowers - Wayne Jones
329 Laskin Rd
Virginia Beach, VA 23451-3019


Flowers 2 U
10333 Denton Dr, Ste 3
Dallas, TX 75220-4577


Flowers 2005
3211 N Hayden Rd
Scottsdale, AZ 85251-6625


Flowers 4 U   Antiques Too
405 S 14th St
Saint Helens, OR 97051-2317


Flowers 4 You
8626 Lower Sacramento Rd
Stockton, CA 95210-1835


Flowers 4-U
13521 1/2 Hubbard St
Sylmar, CA 91342-4428


Flowers Ahmyo Boutique
17011 N Bay Rd, Apt 103
Sunny Isles Beach, FL 33160-3628
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 522 of 1518




Flowers And Baskets
29 W Calhoun St
Sumter, SC 29150-4216


Flowers And Feelings
Avenida Tepeyac 4577-A Prados Tepeyac
Zapopan Jalisco
Mexico


Flowers And More
379 Jane St
Toronto, ON M6S 3Z3
Canada


Flowers And More
3443 Jackson Ave
Memphis, TN 38122-1138


Flowers And More
330 N Clay St
Bainbridge, GA 39817-3745


Flowers And More
611 Main St
United Kingdom, SD 57059-2174


Flowers Are Us
123 S 1st St
Monmouth, IL 61462-1708


Flowers At Midtown
3051 Frederick Rd, Ste 11
Opelika, AL 36801-7144


Flowers Atlanta
539A Pharr Rd Ne
Atlanta, GA 30305-3445
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 523 of 1518




Flowers Aventuras
C307 270 Km Mz 12 L1 Isla 17 Multiplaza
Playa Del Carmen Qr
Mexico


Flowers Balloons Etc Ltd
35 W Main St
Mascoutah, IL 62258-2030


Flowers Bouquet   More
2662 Simpson Rd
Kissimmee, FL 34744-4674


Flowers Brockville
1-7712 Kent Blvd
Brockville, ON K6V 6N3
Canada


Flowers By Adelaide Inc
7766 Girard Ave
La Jolla, CA 92037-4422


Flowers By Albert
521 Merrimack St
Lowell, MA 01854-3985


Flowers By Anita
609 Main St
Britton, SD 57430


Flowers By Annette
1701 Valley Rd
Willits, CA 95490-9740


Flowers By Barbara
7805 S Florida Ave
Floral City, FL 34436-3104


Flowers By Bauers    Greenhouse
1110 Baldwin Mill Rd
Jarrettsville, MD 21084-1910
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 524 of 1518




Flowers By Bernard
1439 Hylan Blvd
Staten Island, NY 10305-1905


Flowers By Bob
1402 W Oak Ave
Duncan, OK 73533-4390


Flowers By Bob
215 Hwy 61 E
Maynardville, TN 37807-4015


Flowers By Candle-Lite
559 E Main St, Ste 6
Denville, NJ 07834-2473


Flowers By Cathe
13022 Western Ave, Ste 1
Blue Island, IL 60406-5293


Flowers By Chanda
8133 Old Seward Hwy
Anchorage, AK 99518-3359


Flowers By Chazz Inc.
179 Islip Ave
Islip, NY 11751-3210


Flowers By Cheryl
465 Upper Riverdale Rd SW, Ste 1
Riverdale, GA 30274-2529


Flowers By Chi
1748 S 312th St
Federal Way, WA 98003-4973


Flowers By Chris
10 W Eager St, Ste 101
Baltimore, MD 21201-5468
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 525 of 1518




Flowers By Coley
9187 Clairemont Mesa Blvd, Ste 4
San Diego, CA 92123-1257


Flowers By Cori-Lynn
104-4801 Joyce Ave
Powell River, BC V8A 3B7
Canada


Flowers By Darlene
130 Canal St
Salem, MA 01970-4650


Flowers By Dave
1101 N Main St
Benton, IL 62812-1023


Flowers By Debbie
134 E 6th St
Neoga, IL 62447-1634


Flowers By Design
2826 Azalea Pl
Nashville, TN 37204-3118


Flowers By Diane
109 2nd St
Hoboken, NJ 07030-4630


Flowers By Dick   Son Inc
935 W Nimisila Rd
New Franklin, OH 44319-4624


Flowers By Dillenbecks
740 Riverside Dr
Johnson City, NY 13790-1813


Flowers By Donna
11700 SW Hall Blvd
Tigard, OR 97223-8494
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 526 of 1518




Flowers By Donna
58 Maryland Ave
Annapolis, MD 21401-1630


Flowers By Donna Jean
215 S Main St
Woodward, IA 50276-7709


Flowers By Dreama Dawn
311 N Washington Ave
Pulaski, VA 24301-5009


Flowers By Dustin
384 Front St
Belleville, ON K8N 2Z8
Canada


Flowers By Eddie
523 Vinton Mill Ct Ne
Roanoke, VA 24012-6539


Flowers By Edie
4607 Cortez Rd W
Bradenton, FL 34210-3146


Flowers By Elena
95 Broadway
Methuen, MA 01844-3816


Flowers By Fairytales
9120 Elk Grove Blvd
Elk Grove, CA 95624-2013


Flowers By Frances
2087 Drew St
Clearwater, FL 33765-3120


Flowers By Freddie
29 Franklin Rd
Newnan, GA 30263-1357
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 527 of 1518




Flowers By Gerry
7961 Brentwood Blvd
Brentwood, CA 94513-1059


Flowers By Gigi
2002 Pritchard Point Dr
Navarre, FL 32566-3006


Flowers By Gillian
3801 Arkansas Ave, Ste E
Los Alamos, NM 87544-1600


Flowers By Gleason
537 SE Melody Ln
Lees Summit, MO 64063-4369


Flowers By Glenda
301 W Main St
Hardin, IL 62047-4435


Flowers By Hansen
128 Main St
Kalispell, MT 59901-4452


Flowers By Heaven Scent
96 N Gaston Ave
Somerville, NJ 08876-2426


Flowers By Helen
9 W Johnston St
Forsyth, GA 31029-2148


Flowers By Henry Llc
107 W Franklin St
Louisburg, NC 27549-2536


Flowers By Hoboken
15A Tillson Ave
Rockland, ME 04841-3414
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 528 of 1518




Flowers By Hreshtak
5088 N Palm Ave
Fresno, CA 93704-2201


Flowers By J   J/Dee-By The Sea
5800 Overseas Hwy
Marathon, FL 33050-2735


Flowers By Jackie
1859 N High St
Lakeport, CA 95453-3614


Flowers By Jan
3036 S 13th St
Milwaukee, WI 53215-3873


Flowers By Jan
905 Central Ave, Ste 1
Hawarden, IA 51023-2269


Flowers By Janice
6609 Jefferson Hwy
Harahan, LA 70123-5018


Flowers By Jeanie
341 W Martin Luther King Jr Dr
Milledgeville, GA 31061-2713


Flowers By Jeanie
626 S 2nd St
Mankato, MN 56001-3808


Flowers By Jena Paige
111 E Lancaster Ave
Downingtown, PA 19335-2919


Flowers By Jennie Lynne
100 Trenton Rd
Fairless Hills, PA 19030-2716
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 529 of 1518




Flowers By Jenny Lynn
145 6 Ave
Cochrane, ON P0L 1C0
Canada


Flowers By Jerry
122 10th St NE, Apt 1
Rochester, MN 55906-3634


Flowers By Jim   Jean
215 S Main St
Lindsay, OK 73052-5633


Flowers By Joann
5108 Minton Rd NW, Ste 5
Palm Bay, FL 32907-1167


Flowers By Jo-Ann
1613 Union St
Schenectady, NY 12309-0017


Flowers By Jones Inc.
110 Floyd Ave
Rocky Mount, VA 24151-1318


Flowers By Judith Inc
2327 Hollywood Blvd
Hollywood, FL 33020-6708


Flowers By Julia
811 E Peru St
Princeton, IL 61356-2295


Flowers By Julie
418 Roberts Ave
Jennings, LA 70546-4442


Flowers By June
6311 Debarr Rd, Ste Q
Anchorage, AK 99504-1777
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 530 of 1518




Flowers By Karen Inc
3074 Government St
Ocean Springs, MS 39564-9704


Flowers By Kari
1440 Dunn Ave, Ste 12
Jacksonville, FL 32218-4894


Flowers By Kristil
6541 Sexton Dr NW, Ste E1
Olympia, WA 98502-9222


Flowers By La Fleur Shoppe Inc
2209 Lapalco Blvd
Harvey, LA 70058-6128


Flowers By Lady Di
158 Victoria St E
Alliston, ON L9R 1K6
Canada


Flowers By Lasting Visions
19 N Main St
Bowman, ND 58623-4021


Flowers By Ld
715 N Main St
Pocatello, ID 83204-2905


Flowers By Linda
390 E Pine St
Ponchatoula, LA 70454-2518


Flowers By Lisa
627 County Route 1, Ste 3
Pine Island, NY 10969-1722


Flowers By Lorena
12562 Central Ave, Ste C
Chino, CA 91710-3572
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 531 of 1518




Flowers By Louise Inc
290 N Yenlo St, Ste 107
Wasilla, AK 99654-7177


Flowers By Lucy
3101 Emmorton Rd, Ste A5
Abingdon, MD 21009-2090


Flowers By Marianne
111 Lafayette Rd
Salisbury, MA 01952-1514


Flowers By Marvin
80 Main St
Picton, ON K0K 2T0
Canada


Flowers By Matthew
1231 Wantagh Ave
Wantagh, NY 11793-2203


Flowers By Mayya
2155 Bath Ave
Brooklyn, NY 11214-5007


Flowers By Melanie
102 Oakwood Ave
Palatka, FL 32177-9226


Flowers By Mendez   Jackel
711 N 27th St
Camden, NJ 08105-3921


Flowers By Merle
12634 Stony Plain Rd NW
Edmonton, AB T5N 0Y4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 532 of 1518




Flowers By Mgm
125-6464 Yonge St
North York, ON M2M 3X4
Canada


Flowers By Michael
110 Hillsboro Blvd
Manchester, TN 37355-1778


Flowers By Mike
221 Merrick Rd
Oceanside, NY 11572-1430


Flowers By Mimi
Isabel La Catolica 1070 Col Reforma
Veracruz
Mexico


Flowers By Miss Abigail
253 Rock Hill Dr
Rock Hill, NY 12775-6620


Flowers By Ms Design
5 Francis St E
Creemore, ON L0M 1G0
Canada


Flowers By My Michelle
432 Caldwell Blvd
Nampa, ID 83651-1925


Flowers By Nelson
1518 NW 17th Ave
Miami, FL 33125-2325


Flowers By Nicole
820 Rowley Rd
Downing, WI 54734-9466
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 533 of 1518




Flowers By Nino Inc
5805 Chimney Rock Rd, Ste C
Houston, TX 77081-2702


Flowers By Ony Events   More Llc
3236 W Hillsboro Blvd
Deerfield Beach, FL 33442-9401


Flowers By Oralene
231 Branchview Dr NE, Ste D
Concord, NC 28025-3488


Flowers By P.J. Inc.
Harbor Island Plz 115 Mathistown
Tuckerton, NJ 08087


Flowers By Pat
616 W Oak St
Palestine, TX 75801-2614


Flowers By Patti
3430 Lakeside Dr
Reno, NV 89509-4854


Flowers By Paul
204 E 7th Ave
Post Falls, ID 83854-8682


Flowers By Peggy On Main
36 E Main St
Mount Sterling, KY 40353-1414


Flowers By Penny Lane
6 Hanover Rd, Ste B
Reisterstown, MD 21136-1032


Flowers By Peter Of Flushing Inc
16206 46th Ave
Flushing, NY 11358-3617
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 534 of 1518




Flowers By Phil Sadi Ltd
12308 Tecumseh Rd
Tecumseh, ON N8N 1M4
Canada


Flowers By Philip-Madison Ave Corp
1311 Lexington Ave
New York, NY 10128-1106


Flowers By Ramon Florist Inc.
2010 W Gore Blvd
Lawton, OK 73501-3618


Flowers By Randolph
726 Michigan Ave
Schenectady, NY 12303-1397


Flowers By Reni
45 Jackson St
Fishkill, NY 12524-1730


Flowers By Robert Taylor Inc
2620 E Garvey Ave S
West Covina, CA 91791-2113


Flowers By Rodney
104 Camille St
Lafayette, LA 70503-3712


Flowers By Roger Inc
1210 Manchester Ave
Middletown, OH 45042-2095


Flowers By Rose
303 Park Ave
Grottoes, VA 24441-2533


Flowers By Roxanne
1016 W Pullman Rd
Moscow, ID 83843-2160
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 535 of 1518




Flowers By Sanders
306 S 4th St
Hayti, MO 63851-1706


Flowers By Sharon
501 Broad St
Elyria, OH 44035-5507


Flowers By Sharon
411 8th St
Shelbyville, KY 40065-1229


Flowers By Shayna
120 Franklin St
Center Point, IA 52213


Flowers By Shirley Inc
2200 US Hwy 1 S
St Augustine, FL 32086-4239


Flowers By Shirley Inc
825 Broadway Ave
Bowling Green, KY 42101-2537


Flowers By Sleeman
1201 W Memorial Rd
Houghton, MI 49931-2442


Flowers By Sophie
645 The Queensway
Etobicoke, ON M8Y 1K6
Canada


Flowers By Stella
26 Main St
Ayer, MA 01432-1326


Flowers By Steve
4552 Hwy 379
Russell Springs, KY 42642-6462
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 536 of 1518




Flowers By Steve Inc.
14 Cross Rd
Haverhill, MA 01835-8014


Flowers By Sue
120 N Houston St
Bullard, TX 75757-5112


Flowers By Suze
8775 E 116th St
Fishers, IN 46038-2818


Flowers By Tammy At Ye Olde Towne Gate
515 Tusculum Blvd
Greeneville, TN 37745-3934


Flowers By Tara
2087 Wilma Rudolph Blvd
Clarksville, TN 37040-6611


Flowers By The Lake
624 E Fairplay Blvd
Fair Play, SC 29643-2611


Flowers By Us
449 Locust St
Columbia, PA 17512-1224


Flowers By Val
1230 Jefferson Davis Hwy
Fredericksburg, VA 22401-4400


Flowers By Valjean Chamberlin
637 High St
Waterford, PA 16441-6709


Flowers By Valli
2881 Broadway
New York, NY 10025-7839
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 537 of 1518




Flowers By Van Brunt
604 2nd Ave, Ste 1 End
Long Branch, NJ 07740-5366


Flowers By Veronica
51 N Main St
Ambler, PA 19002-5728


Flowers By Veronika
650 King St E
Oshawa, ON L1H 1G5
Canada


Flowers By Virginia
509 W Main St
Pickens, SC 29671-2101


Flowers By Webster
52 Court St, Ste 1
Westfield, MA 01085-3680


Flowers By Wilma
220 E Broadway
Newport, TN 37821-3152


Flowers Cornwall
1325 Pitt St
Cornwall, ON K6J 3T7
Canada


Flowers De Linda S
14 E Keitt St
Manning, SC 29102-3144


Flowers Deli Inc
2150 Edison Ave
Fort Myers, FL 33901-3768


Flowers Etc
113 N Main St
Fort Stockton, TX 79735-6818
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 538 of 1518




Flowers Etc
1803 W University Ave
Lafayette, LA 70506-2565


Flowers Etc
222 N Teilman Ave
Fresno, CA 93706-1310


Flowers Etc   Gifts Inc
1513 N Mechanic St
El Campo, TX 77437-2637


Flowers Etcetera By Denise
637 N 2nd St Frnt
Philadelphia, PA 19123-3057


Flowers Ethan
201 1/2 E Main St
Bound Brook, NJ 08805-1780


Flowers Everyday Llc
5858 Dryden Pl, Ste 21
Carlsbad, CA 92008-6503


Flowers Extraordinaire
503 S Camp Meade Rd
Linthicum Heights, MD 21090-2705


Flowers For All Occasions
8 Raspberry Ct
Lugoff, SC 29078-8869


Flowers For All Seasons
1112 E Washington St
Grayslake, IL 60030-7960


Flowers For All Seasons
940 Suncook Valley Hwy
Epsom, NH 03234-4145
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 539 of 1518




Flowers For Any Event
46729 W Ridge Dr
Macomb, MI 48044-3582


Flowers For U
13313 Palm Dr, Ste K
Desert Hot Springs, CA 92240-5980


Flowers For You
1220 Washington St
Waukegan, IL 60085-5341


Flowers For You
149 Trunk Rd
Sault Ste Marie, ON P6A 3S5
Canada


Flowers For You
22 E Gambier St
Mount Vernon, OH 43050-3316


Flowers For You
4751 N 1st Ave
Tucson, AZ 85718-5610


Flowers For You
5008 51 Ave
Ponoka, AB T4J 1R6
Canada


Flowers For... And Gifts Too
636 E Janss Rd
Thousand Oaks, CA 91360-5113


Flowers Forever
2979 Kalena St
Lihue, HI 96766-1811


Flowers Forever
5651 Palmer Way, Ste G
Carlsbad, CA 92010-7244
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 540 of 1518




Flowers From Our Heart
19100 Hart St
Reseda, CA 91335-3830


Flowers From The Heart
1126 E Main St
Philadelphia, MS 39350-2329


Flowers From The Heart
2595 Ave G Nw
Winter Haven, FL 33880-2138


Flowers From The Heart
318 N 1st St, Ste 1
Montevideo, MN 56265-5501


Flowers From The Heart
513 W Midland Rd
Auburn, MI 48611-9215


Flowers Galore
24 Harding St
Middleboro, MA 02346-1014


Flowers Gifts   More
1265 E State Route 78 Ne
Mcconnelsville, OH 43756-9710


Flowers In Bloom
213 Main St
Parkesburg, PA 19365-1129


Flowers In The Attic
458 Santa Fe Trl
Ellenwood, GA 30294-2683


Flowers In The Park
108-134 Pembina Rd
Sherwood Park, AB T8H 0M2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 541 of 1518




Flowers In Vegas
2550 Chandler Ave, Ste 40
Las Vegas, NV 89120-4017


Flowers Inc
DBA Burton   Burton
325 Cleveland Rd
Bogart, GA 30622


Flowers Inc Retail
2145 W Broad St
Athens, GA 30606-3545


Flowers Just 4-U Floral/Gifts
701 23rd Ave
Seattle, WA 98122-4813


Flowers Just For You
23045 Ryan Rd
Warren, MI 48091-1925


Flowers N Fancies By Caroll
1805 N Causeway Blvd
Mandeville, LA 70471-3111


Flowers N Things
105 Red Hill Rd
Kingston 19,
Jamaica


Flowers N Things
220 E San Patricio Ave
Mathis, TX 78368-2348


Flowers North
6-4802 50 Ave
Yellowknife, NT X1A 1C4
Canada
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 542 of 1518




Flowers Of Charlotte
800 Clanton Rd, Ste Q
Charlotte, NC 28217-1364


Flowers Of Distinction
110 S 14th Ave
Humboldt, TN 38343-3308


Flowers Of Eden Inc
1139 Ben Franklin Hwy W, Ste 105
Douglassville, PA 19518-1853


Flowers Of Lady Lake
415 N Orlando Ave
Winter Park, FL 32789-2916


Flowers Of Las Colinas
4030 N Macarthur Blvd, Ste 120
Irving, TX 75038-6424


Flowers Of Loma Linda
24769 Redlands Blvd, Ste J
Loma Linda, CA 92354-4025


Flowers Of Marietta
1100 Johnson Ferry Rd, Ste 250B
Marietta, GA 30068-2796


Flowers Of Paradise
7201 W Fullerton Ave
Elmwood Park, IL 60707-2702


Flowers Of Point Loma
2170 Chatsworth Blvd
San Diego, CA 92107-2423


Flowers On 11Th
204 E 11th St
Silver City, NM 88061-5503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 543 of 1518




Flowers On Broad
1018 Broad St
Augusta, GA 30901-1120


Flowers On Buchanan
9 Buchanan St
St John s, NF A1C 5K8
Canada


Flowers On Fifth
940 E 5th St
Delphos, OH 45833-1516


Flowers On Fourteenth
1712 14th St Nw
Washington, DC 20009-5070


Flowers On Main
18 S Frederick Ave
Oelwein, IA 50662-2305


Flowers On Main
188 Main St
Painesville, OH 44077-3403


Flowers On Main
206 N Main St
Troy, NC 27371-3016


Flowers On Main
513 Main Ave
Brookings, SD 57006-1936


Flowers On Main
804 N Main St
Georgetown, IL 61846-1442


Flowers On Main
110 Main St S
Minnedosa, MB R0J 1E0
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 544 of 1518




Flowers On Savannah
16298 Savannah Rd
Lewes, DE 19958-2914


Flowers On The Coast
1814 Hwy 17 S, Ste A
North Myrtle Beach, SC 29582-4072


Flowers On The Move
1112 Gum Branch Rd
Jacksonville, NC 28540-5743


Flowers On The Vine
2035 E 18th Ave
Denver, CO 80206-1135


Flowers On Vine
108 E Vine St
New Wilmington, PA 16142-1202


Flowers On York
25-27 York St
Stratford, ON N5A 1A1
Canada


Flowers Online
Montchanin Mills, Ste G
Montchanin, DE 19710


Flowers Plus
216 E Main St
Streator, IL 61364-2925


Flowers Plus   More Llc
207 E Saint Louis St
Nashville, IL 62263-1702


Flowers Pronto/Pronto Supply     Delivery
2517 S Robertson Blvd
Los Angeles, CA 90034-2023
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 545 of 1518




Flowers R Us
6922 NW 46th St
Miami, FL 33166-5604


Flowers To Go Miami
8177 NW 67th St, Ste A
Miami, FL 33166-2739


Flowers To Go/Ftg Florist
1601 N Military Trl
West Palm Beach, FL 33409-4711


Flowers Today
1940 E Charleston Blvd
Las Vegas, NV 89104-1913


Flowers Tommy Luke
712 SW 12th Ave
Portland, OR 97205-2101


Flowers Unlimited
144 N Queen St
Martinsburg, WV 25401-3312


Flowers Unlimited
1230 Eglinton Ave W
Mississauga, ON L5V 1N3
Canada


Flowers Unlimited   Gifts
8621 S Stony Island Ave
Chicago, IL 60617-2736


Flowers Unlimited Inc
5532 66th St N
St Petersburg, FL 33709-1513


Flowers Wedding Boutique Inc
533 Pinebrook Ave
West Hempstead, NY 11552-4310
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 546 of 1518




Flowers With Amor   Gifts
302 Millers Xing, Ste 3
Harker Heights, TX 76548-5660


Flowers With Grace
9253 Magnolia Ave
Riverside, CA 92503-3858


Flowers With Imagination
101 Simpson Howell Rd
Elizabeth, PA 15037-2549


Flowers With Love
127-3636 Steeles Ave E
Markham, ON L3R 1K9
Canada


Flowers With Passion
9015 Church St
Manassas, VA 20110-5433


Flowers With Special Touch
32 Commonwealth Ave
Mount Pearl, NF A1N 1W6
Canada


Flowers World Wide
205 N Frederick Ave
Gaithersburg, MD 20877-2408


Flowerscol.Co
Carrera 9 No 113-52 De 1901
Bogota
Serbia and Montenegro


Flowersfast
1 Old Mill Pond Rd
Warwick, NY 10990-3594
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 547 of 1518




Flowershop.Cl
Av Las Condes 10373 L 6 Com Delas Condes
Santiago
Chile


Flowers-N-More
107 W Washington St
Pittsfield, IL 62363-1440


Flower-Tique
315 N 13th St
Centerville, IA 52544-1719


Flowerville Inc
2268 Warrensville Center Rd
University Heights, OH 44118-3185


Flowerwood Garden Center Inc
7625 US Hwy 14, Ste 1
Crystal Lake, IL 60012-2910


Fluent Edge
250 Northwest Blvd 105
Coeur D Alene, ID 83814-1771


Fluent Edge Technologies Inc
250 Northwest Blvd, Ste 105
Coeur D Alene, ID 83814


Fluentedge Technologies, Inc
610 W Hubbard St, Ste 201
Cocur D Alene, ID 83814


Flycast Partners Inc
3637 4th St North, Suite 490
St Petersburg, FL 33704


Fm Global Group
1301 Atwood Ave
Johnston, RI 02919
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 548 of 1518




Fmr Llc
82 Devonshire St F3B
Boston, MA 02109


Fmt
2310 Camino Vida Roble, Ste 101
Carlsbad, CA 92011


Focusvision Worldwide Inc
7 River Park Pl E, Ste 110
Fresno, CA 93720


Foggia Florist    Greenhouses
196 Monmouth Blvd
Oceanport, NJ 07757-1435


Foister S Flowers   Gifts
6250 W Kilgore Ave
Muncie, IN 47304-4730


Foley   Lardner
3000 K St, NW, Ste 500
Washington, DC 20007


Foley   Lardner Llp
555 South Flower St, Ste 3500
Los Angeles, CA 90071-2411


Folger S Four Seasons Florist
4710 W Carlos Folger Dr
Columbus, IN 47201-9586


Foliofn Investments Inc
8180 Greensboro Dr, 8th Fl
Mclean, VA 22102


Fonseca S Flowers
644 N Mount Vernon Ave
San Bernardino, CA 92411-2604
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 549 of 1518




Foodiechats Llc
360 W Hubbard St 2104
Chicago, IL 60654


Foodsource - Ch Robinson Company
P.O. Box 9121
Minneapolis, MN 55480-9121


Foo-Tes Flowers Gifts     Events
114 N Parsons Ave
Brandon, FL 33510-4531


Foraged Florals
640 Wakeby Rd
Marstons Mills, MA 02648-1624


Fords Designing Diva
502 N Frederick St
Ponder, TX 76259-7530


Fordyce, Andrew
8855 Kimball
Newark, IL 60541


Fordyce, Gill
8855 Kimball Ct
Newark, IL 60541


Foresee Results Inc
Dept. Ch 19245
Palatine, IL 60055-9245


Foresee Results, Inc
2500 Green Rd, Ste 400
Ann Arbor, MI 48105


Forest Hill Florist
203-2190 Yonge St
Toronto, ON M4S 2B8
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 550 of 1518




Forest Hill Florist And Gift Shop
110B 11th St
Forest Hill, LA 71430


Forest Of Flowers
360 Caradoc St S
Strathroy, ON N7G 2P6
Canada


Forest Of Flowers
B2-841 Wellington Rd S
London, ON N6E 3R5
Canada


Forest Of Flowers
991 Talbot St
St Thomas, ON N5P 1E9
Canada


Forest Of Flowers
E-109 Fanshawe Park Rd E
London, ON N5X 2S7
Canada


Forest Of Flowers
5010 Pinedale Ave
Burlington, ON L7L 0G3
Canada


Forest Of Flowers
2387 Trafalgar Rd
Oakville, ON L6H 6K7
Canada


Forest Of Flowers
112-265 King George Rd
Brantford, ON N3R 5L5
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 551 of 1518




Forest Of Flowers
106-1920 Dundas St
London, ON M5G 1C3
Canada


Forest Of Flowers
1061 Wonderland Rd S
London, ON N6K 3X4
Canada


Forest Of Flowers
105-551 Oxford St W
London, ON N6H 0H9
Canada


Forest Of Flowers
609 Fanshawe Park Rd W
London, ON N6G 5B3
Canada


Forest Of Flowers
3-2400 Dundas St W
Mississauga, ON L5J 2B4
Canada


Forever Floral
11427 Foley Blvd Nw
Coon Rapids, MN 55448-2451


Forever Flowers
568 New Brunswick Ave
Fords, NJ 08863-2128


Forever Flowers
118 W Main St
Gibsonville, NC 27249-2441


Forever Flowers
136 Stelton Rd
Piscataway, NJ 08854-2636
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 552 of 1518




Forever Flowers   Gifts
729 Norwich Rd
Plainfield, CT 06374-1734


Forever Friends Floral   Gifts Inc
134 Lincoln Hwy W
New Haven, IN 46774-2158


Forever Yours Flowers    Gifts
10 Welcher Ave
Peekskill, NY 10566-5306


Forget Me Not Floral
519 7th St
Rapid City, SD 57701-2729


Forget Me Not Florist
159 E Adamsdale Rd
Orwigsburg, PA 17961-2418


Forget Me Not Florist
421 N Center St
Thomaston, GA 30286-3651


Forget Me Not Florist
6830 Two Notch Rd
Columbia, SC 29223-7520


Forget Me Not Florist
104 Clairmont Dr
Hendersonville, NC 28791-2346


Forget Me Not Flower   Gifts
1054 1st St Nw
Childersburg, AL 35044-1269


Forget Me Not Flower Shoppe
255 S Mount Vernon Ave
Uniontown, PA 15401-4178
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 553 of 1518




Forget Me Not Flowers
107 E Main St
Remington, VA 22734-9603


Forget Me Not Flowers
107 N Lavaca St
Whitney, TX 76692-2404


Forget Me Not Flowers      Gifts
10-135 Regional Rd 24
Lively, ON P3Y1J1
Canada


Forget Me Not Flowers      Gifts
7318 Hwy 26
Stayner, ON L0M 1S0
Canada


Forget-Me-Not Floral Design
1190-8260 Westminster Hwy
Richmond, BC V6X 3Y2
Canada


Forget-Me-Not Florist
101 S Wayne St
Fort Recovery, OH 45846-8096


Forget-Me-Not Florist
W-17477 Highway 2
Trenton, ON K8V 5P7
Canada


Forget-Me-Not Flowers   Gifts
423 Crain Hwy S
Glen Burnie, MD 21061-3656


Forget-Me-Not Flowers    Gifts
715 Gum Branch Rd, Ste 3
Jacksonville, NC 28540-6427
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 554 of 1518




Forget-Me-Not Flowers Plants      Gifts
3761 Heath St
Homer, AK 99603-7665


Forget-Me-Not-Florist
329 S Houston Lake Rd, Ste 100
Warner Robins, GA 31088-6395


Forked River Florist
349 N Main St
Forked River, NJ 08731


Formula Pr Inc
1215 Cushman Ave
San Diego, CA 92110


Formula Street Inc
1215 Cushman Ave
San Diego, CA 92110


Forrai, Kimberly
353 Glenmont Dr
Solana Beach, CA 92075


Forrest, Erin
5737 Adobe Falls Rd,     A
San Diego, CA 92120


Forrester Research Inc
25304 Network Pl
Chicago, IL 60673-1253


Forsgate Industrial Complex
400 Hollister Rd
Teterboro, NJ 07608


Forster-Laidlaw Florist Inc
35028 Woodward Ave
Birmingham, MI 48009-0932
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 555 of 1518




Fort Dearborn Enterprises
4115 West Saint Charles Rd
Bellwood, IL 60104


Fort Floral
310 Scott St
Fort Frances, ON P9A 1G9
Canada


Fort Mill Flowers And Gifts
2000 Hwy 160 W, Ste 105
Fort Mill, SC 29708-8603


Fort Myers Blossom Shoppe Florist     Gfts
13971 N Cleveland Ave, Ste 18
North Fort Myers, FL 33903-4397


Fortessa Tableware Solutions Llc
22601 Davis Dr
Sterling, VA 20164-4471


Fortessa Tableware Solutions Llc
20412 Bashon Dr
Ashburn, VA 20147


Forth Floral Inc
410 N Brown St
Rhinelander, WI 54501-3105


Fortin - Gage Ltd Llc
86 W Pearl St
Nashua, NH 03060-3343


Fortna Inc
P.O. Box 6769
Wyomissing, PA 19610


Fortress Worldwide Inc
8101 E Kaiser Blvd, Ste 130
Anaheim, CA 92808
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 556 of 1518




Forys, Deborah
94 Briar St
Glen Ellyn, IL 60137


Fosnaugh, Geri
3609 Judy Ct
Joliet, IL 60431


Foss-Mariol, Laura
17 Reservoir Rd
Old Saybrook, CT 06475


Foster s Floral Fashions
726 18Th St
Brandon, MB R7A 5B5
Canada


Foster S Flowers
417 S 6th St
Mcalester, OK 74501-5901


Foster, Quintin
872 Benedetti
Naperville, IL 60517


Foster, Stanley
500 East 33rd St
Chicago, IL 60616


Foti Flowers Yuess Gardens
406 3rd St
Newburgh, NY 12550-4227


Fountain Designs Florist
314 S Old Betsy Rd
Keene, TX 76059-2022


Four Season S Florists
2141 Wilma Rudolph Blvd, Ste D
Clarksville, TN 37040-7066
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 557 of 1518




Four Seasons Floral   Gift Design
3375 Kingsway
Vancouver, BC V5R 5K6
Canada


Four Seasons Florist
3482 Drusilla Ln, Ste G
Baton Rouge, LA 70809-1873


Four Seasons Florist
603 W Grand River Ave, Ste B
Brighton, MI 48116-2390


Four Seasons Florists Inc
19206 Northern Blvd
Flushing, NY 11358-2955


Four Seasons Flowers
13289 Black Mountain Rd, Ste 5
San Diego, CA 92129-2660


Four Seasons Flowers
Root Plaza 666 Woolwich St
Guelph, ON N1H 7G5
Canada


Four Seasons Flowers   Gifts
1065 W Sunset Blvd, Unit A
Los Angeles, CA 90012


Four Seasons Flowers    Gifts
6630 W Cactus Rd, Ste B104
Glendale, AZ 85304-1655


Four Seasons Flowers   Gifts
221 W Main St
Loudonville, OH 44842-1135


Four Seasons Plant And Flower Shop
603 W Indiana Ave
Spokane, WA 99205-4606
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 558 of 1518




Four Winds Growers
887 Casserly Rd
Watsonville, CA 95076


Fournier, Allen
4655 33rd St, Apt 6
San Diego, CA 92116


Fox News Network Llc
Attn Ar - c/o Bank of America
13231 Collections Ctr Dr
Chicago, IL 60693


Fox Point Farms Wholesale
1150 Quail Gardens Dr
Encinitas, CA 92023


Fox Run Florist
9728 66th St N
Pinellas Park, FL 33782-3007


Fox Valley
Fire   Safety 2730 Pinnacle Dr
Elgin, IL 60124


Foxchase Florist
4613 Duke St, Ste A
Alexandria, VA 22304-2559


Foys, Patrick
498 Timber Ridge Dr, 107
Carol Stream, IL 60188


Fp Mailing Solutions
P.O. Box 157
Bedford Park, IL 60499-0157


Fr Brice Florist
901 Teall Ave
Syracuse, NY 13206-3455
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 559 of 1518




Fradenburg Inc
75 So. 37th St
Richmond, IN 47374


Framework Designs Inc
1047 E Acacia St
Ontario, CA 91761


Fran Johnson
c/o Ftd Inc
3113 Woodcreek Dr
Downers Grove, IL 60515


Fran S Flower Shop
19247 Des Moines Memorial Dr S
Seatac, WA 98148-2239


Frances Florist
7020 Broad St
Douglasville, GA 30134-1605


Franchise Tax Board
P.O. Box 942857
Sacramento, CA 94257-0551


Franchise Tax Board
P.O. Box 942867
Sacramento, CA 94267-0011


Franchise Tax Board California
P.O. Box 942857
Sacramento, CA 94257


Francis Florist
352 E Main St
Pomeroy, OH 45769-1023


Franco, Maria
312 N Brookshore Dr
Shorewood, IL 60404
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 560 of 1518




Frank Gallo   Son Florist
1601 State St
Schenectady, NY 12304-1501


Frank S Flower Shop
300 Fulton St
Greenwood, MS 38930-4313


Frank S Flowers
838 Main St
Springfield, MA 01105-2316


Frank S Landscape And Handy Work
P.O. Box 2337
Mckinney, TX 75070


Frankenmuth Florist Greenhouses     Gifts
320 S Franklin St
Frankenmuth, MI 48734-1530


Franklin Florist   Gift Shed
301 W Tate St
Senatobia, MS 38668-2636


Franklin Flower Shop
309 Main St
Franklin, LA 70538-6100


Frazer Consultants Llc
2501 Parmenter St, Ste 300A
Middleton, WI 53562-2677


Frazier, Sara
1525 Sander Court, Apt 216
Wheeling, IL 60090


Fred S Flowers
1860 E Warner Rd, Ste 108
Tempe, AZ 85284-3485
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 561 of 1518




Fred S Flowers   Gifts Inc
19250 Hesperian Blvd
Hayward, CA 94541-2264


Freddie S Floral
25098 US Hwy 119 N
Belfry, KY 41514


Frederic W Cook   Co Inc
11100 Santa Monica Blvd, Suite 300
Los Angeles, CA 90025


Frederick Brasco Florist
229 High St
Waltham, MA 02453-5899


Frederick S Flowers   Greenhouses
3523 Bethlehem Pike
Souderton, PA 18964-1041


Frederick, Lance
1700 Shire Court
Wheaton, IL 60189


Fredricksen Fire Equipment Co
3352 Solutions Ctr
Chicago, IL 60677-3003


Freedman, Darlyne
1244 B Eucalyptus Ave
Vista, CA 92084


Freedom Ecommerce
141 Glenn Allen Rd
Mooresville, NC 28115


Freedom Gifts   Flowers Shop
46 Main St
West Orange, NJ 07052-5312
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 562 of 1518




Freeds Flowers
136 W Main St
Schuylkill Haven, PA 17972-1940


Freehold Flowers
10 W Main St
Freehold, NJ 07728-2283


Freightquote.Com Inc
14701 Charlson Rd, Suite 1400
Eden Prairie, MN 55347


Fremont County, Wy - Treasurer
P.O. Box 465
Lander, WY 82520


Fremont Flowers And Gifts
4050 Alder Ave
Fremont, CA 94536-4702


French Florist
8658 W Pico Blvd
Los Angeles, CA 90035-2314


French S New Albany Flower Shop
208 E Bankhead St
New Albany, MS 38652-3907


Frequency540 Llc
122 South Michigan Ave, Suite 900
Chicago, IL 60603


Fresca Farms
3095 Northwest 77th Ave
Miami, FL 33122


Fresche Solutions Usa Corporation
20 Fall Pippin Lane, Suite 202
Asheville, NC 28803
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 563 of 1518




Fresflor Comercial
Juan Galarza 118
Quito
Ecuador


Fresh Bloomers Flowers   Gifts Inc
1530 N Country Club Dr, Ste 7
Mesa, AZ 85201-2555


Fresh Flowers By Leanne
4-212 King St
Midland, ON L4R 3L9
Canada


Fresh Tulips Usa Llc
2259 Kings Hwy
King George, VA 22485


Freshwater Farms   Florist
1 Kipkam Rd
Atkinson, NH 03811-2135


Fresno County Department Of Agriculture
Department of Agriculture
1730 South Maple Ave
Fresno, CA 93702


Fresno County Tax Collector
Fresno County Auditor-Controll
P.O. Box 1192
Fresno, CA 93715-1192


Fresno Tank And Trailer Repair Inc
P.O. Box 10352
Fresno, CA 93745


Fresno Village Florist
1055 E Herndon Ave, Ste 108
Fresno, CA 93720-3165
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 564 of 1518




Freund S Crafts N Flowers
510 Martin Ave
Stafford, KS 67578-2020


Freyer S Florist And Gifts
2138 Crompond Rd
Yorktown Heights, NY 10598-4227


Freytag S Flower Shop
431 Main St
West Orange, NJ 07052-5741


Friday Z Flower Shoppe Inc
3301 Robbins Rd
Springfield, IL 62704-6587


Friedland S Florist   Gifts
903 Greensboro Rd
High Point, NC 27260-2655


Friend S Flowers
2603 Hauser Blvd
Los Angeles, CA 90016-2519


Friendly Floral The Flower Shop Inc
716 Park Ave Nw
Norton, VA 24273-1923


Friendly Florist Of Crestview Inc
586 N Ferdon Blvd
Crestview, FL 32536-2753


Friendly Florist Of Ft Walton Beach Inc
210 Hollywood Blvd Se
Fort Walton Beach, FL 32548-5726


Friendly Flower Shop
2501 Johnson Ave
San Angelo, TX 76904-5467
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 565 of 1518




Friendly Flowers
608 W Picacho Ave
Las Cruces, NM 88005-2144


Friendly Flowers Florist   Gifts
26582 John J Williams Hwy, Ste 3
Millsboro, DE 19966-5000


Friends Of Alice Birney Elementary
P.O. Box 635343
San Diego, CA 92163


Friendship Florist
29891 S Montpelier Rd
Albany, LA 70711-3605


Friesen S Floral   Greenhouse
431 4th Ave N
Wolf Point, MT 59201-1305


Friou Floral
315 N Main St
Cleburne, TX 76033-4915


Fritz Martin Management Llc
8550 W Chaleston Blvd Ste
PMB 335
Las Vegas, NV 89117


Fritz, Denise
40W122 Chadsworth Dr
Geneva, IL 60134


From The Heart
202 Public Square
Jonesboro, IL 62952


From The Heart Florist
2326 Palmer Hwy
Texas City, TX 77590-7142
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 566 of 1518




From The Heart Florist      Gift Baskets
41 Lisbon St
Canfield, OH 44406-1415


From You Flowers Llc
143 Mill Rock Rd E
Old Saybrook, CT 06475-4217


Frommelt, Tracy
903 Agate St, 4
San Diego, CA 92109


Frontier Communication Corporation
5050 Kingsley Dr
Cincinnati, OH 45227-1115


Frontier Communication Corporation
P.O. Box 740407
Cincinnati, OH 45274-0407


Frontier Communications Of America Inc
111 Field St
Rochester, NY 14620


Frontier North Inc
P.O. Box 740407
Cincinnati, OH 45274-0407


Frontier Technology
DBA Microage
8160 South Hardy Dr, Suite 101
Tempe, AZ 85284


Frontier Technology Llc
P.O. Box 2941
Phoenix, AZ 85062-2941


Frontline Direct
DBA Adconion Direct
2658 Del Mar Heights Rd, Suite 203
Del Mar, CA 92014
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 567 of 1518




Frontline Systems Inc
P.O. Box 4288
Incline Village, NV 89450


Frual Systems Inc
32033 Sea Ridge Cir
Ranch Palos Verdes, CA 90275


Frugal Flower Companies
DBA United Floral   Gift
736 Boston Post Rd
Sudbury, MA 01776


Fruit Creation
639 Bridge St
Phoenixville, PA 19460-3322


Fruits And Flowers Ii Llc
566 Lindley St
Bridgeport, CT 06606-5450


Fruute Inc/Fruute
1050 S Flower St 138
Los Angeles, CA 90015


Ftd Companies,   Inc.
Attn Scott D.    Levin, President     Ceo
3113 Woodcreek   Drive
Downers Grove,   IL 60515.


Ftd West Logistics
4840 Eastgate Mall
San Diego, CA 92121


Ftd.Com
3113 Woodcreek Dr
Downers Grove, IL 60515


Ftd-Miami
1500 Northwest 95th St
Miami, FL 33172
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 568 of 1518




Fti Consulting, Inc.
3 Times Square, 9th Fl
New York, NY 10036


Fuelx Inc
665 3rd St, Ste 400
San Francisco, CA 94107


Fuentes Marcelo
4174 Sugar Pine Way
Livermore, CA 94551


Fuji S Aladdin Flowers
340 W 26th St, Ste O
National City, CA 91950-8737


Fujiflores Floricultura Ltda
Av Bezerra De Menezes 255
Fortaleza Ce
Brazil


Fujikami Florist
1304 Pali Hwy
Honolulu, HI 96813-2230


Fuks, Diane
6696 W 87th St
2W
Burbank, IL 60459


Fulgham, Calvin
409 9th St South
Columbus, MS 39701


Fuller, Megan
39W230 E Burnham Lane
Geneva, IL 60134


Fullmer Locksmith Service, Inc
8611 W Cermak Rd
North Riverside, IL 60546
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 569 of 1518




Fun And Fabulous Floral And Gifts Llc
420 E 4th St
Tonganoxie, KS 66086-9218


Funding Metrics Llc
DBA Lendini Or Quick Fix Capital
884 Town Center Dr
Langhorne, PA 19047


Funerals360 Inc
1256 Bridle Estates Dr
Yardley, PA 19067


Funk Graham Terri
17220 Holly Leaf Ct
San Diego, CA 92127


Funmi Moka
5801 North Sheridan Rd, Apt 4A
Chicago, IL 60660


Furniture Environments
6196 Sunset Crest Way
San Diego, CA 92121


Furniture Environments
Attn John Jefferson Radcliffe
6196 Sunset Crest Way
San Diego, CA 92121


Furrow Flowers   Gifts
P.O. Box 27
Guthrie, OK 73044-0027


Furst The Florist   Greenhouse Inc
1306 Troy St
Dayton, OH 45404-2723


Fusion Logistics Inc
2800 West State Rd 84, Suite 118-8
Ft Lauderdale, FL 33312
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 570 of 1518




Fuze Inc
10 Wilson Rd
Cambridge, MA 02138


Fxa Llc Chic Buds
2211 Michelson Dr 300
Irvine, CA 92612


Fym Corporation
2934 1/2 Beverly Glen Cir, Ste 19
Los Angeles, CA 90077-1724


Fym Corporation
2934 1/2 Beverly Glen Cir 19
Los Angeles, CA 90077


Fyr-Fyter Sales   Service Inc
262 Penn-Lawrence Rd
Pennington, NJ 08534


G   H Industries
4175 S Fremont
Tucson, AZ 85745


G   S Plants
240 Barclay Ave
Pine River, MN 56474-5174


G A Tynan   Associates
1933 Allen Dr
Geneva, IL 60134


G I Viii Glp
700 N Pearl St, Ste N1650
Dallas, TX 75201


G I Viii Glp
P.O. Box 206034
Dallas, TX 75320-6034
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 571 of 1518




G I Viii Glp Jv Lp
700 North Pearl St, Ste N1650
Dallas, TX 75201


G W Equipment Inc
600 Lawton Rd
Charlotte, NC 28216-3437


Gabardy, Dean
8765 Lake Murray Blvd,     12
San Diego, CA 92119


Gabbard, Mandy
431 South 13th St
Richmond, IN 47374


Gabriela S Garden Corp
2719 Hempstead Tpke
Levittown, NY 11756-1325


Gadgil, Nishad
11928 Mil Pitrero Rd
San Diego, CA 92128


Gaeta S Flowers
15495 Los Gatos Blvd, Ste E
Los Gatos, CA 95032-2544


Gaffaney Floral
120 2nd St W, Ste 1
Dickinson, ND 58601-5130


Gaffney, Jacqueline
1130 N Dearborn St, Apt 705
Chicago, IL 60610


Gagliasso, Concetta
6810 Santa Juanita Ave
Orangevale, CA 95662
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 572 of 1518




Gaia S Farm And Gardens
4328 W County Rd 54G
Laporte, CO 80535


Gail Glover
11300 Sanders Dr, Ste 12
Rancho Cordova, CA 95742


Gail Gregor
7303 Grand Ave, Unit 206
Downers Grove, IL 60516


Gail S Florist
100 S Main St
Columbiana, AL 35051


Gaines Michael A
961 Osage Dr
Henderson, KY 42420


Gainesville Floral Exchange
635 NW 13th St, Ste C
Gainesville, FL 32601-4975


Gainesville Florist
5417 Mongoose Ct
Warrenton, VA 20187-9300


Gaitan, Henry
4618 Saturn Rd, 703
Garland, TX 75041


Galahad Group Inc
992 Pondbrook Point
Webster, NY 14580


Galan, Yoanne
265 NW 64th Ct
Miami, FL 33126
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 573 of 1518




Galarza Betzaida
248 Central Ave, Apt 2
Jersey City, NJ 07307


Galasinski, Matthew
3409 Texas St
Lake Station, IN 46405-2840


Gales Florist
3004 13Th Ave
Regina, SK S4T 1N9
Canada


Gali, Abhijit
1102 S Abel St, Apt 523
Milpitas, CA 95035


Gallagher, John
125 SW 11th St
Richmond, IN 47374


Gallardo, Claudia
2510 N Hwy 175, 328
Seagoville, TX 75159


Gallardo, Raymond
4160 W 24th St
Chicago, IL 60623


Gallea S Greenhouse   Florist
2832 Clover St
Pittsford, NY 14534-1053


Gallegos, Brandi
1319 21st Ave, Apt 4
San Francisco, CA 94122


Galleria Farm/Blooms Direct Llc
2601 Northwest 104th Court
Miami, FL 33172
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 574 of 1518




Gallup   Stribling Orchids,
Inc.
3450 Via Real
Carpinteria, CA 93013


Gallup Inc
1001 Gallup Dr
Omaha, NE 68102


Galvan, Fabiola
8043 Kelton Dr
Crandall, TX 75114


Galvez, Christian
6975 W 16th Ave, Apt 415
Hialeah, FL 33014


Galvez, Claudia
383 Hilton Dr
Glendale Heights, IL 60139


Galvin, David
9 Cleary Ln
Topsfield, MA 01983


Gan, Ying
527 Dilorenzo Dr
Naperville, IL 60565


Gandhi, Kruti
17161 Alva Rd, Unit 2222
San Diego, CA 92127


Gannett Satelite Info Network
DBA Norwich Bulletin
10 Railroad Pl
Norwich, CT 06360


Ganz Usa Llc
043 60 Industrial Pkwy
Cheektowaga, NY 14227-9903
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 575 of 1518




Ganz Usa Llc
140 Colony Ctr Dr, Ste 100
Woodstock, GA 30188


Gao, Yan
8779 Tribeca Cir
San Diego, CA 92123


Gaq Llc
DBA Greenfield Collision
15920 Kuykendahl Rd
Houston, TX 77068


Garaventa Florist   Gifts Inc.
851 Lincoln Ave
Napa, CA 94558-5058


Garbs, Brandon
203 Regency Dr, Apt 628
Bloomingdale, IL 60108


Garcia Group Inc
5154 Peachtree Ind Blvd
Atlanta, GA 30341


Garcia, Albert
951 Carroll St 2C
Brooklyn, NY 11225


Garcia, Beth
7824 S Lockwood Ave
Burbank, IL 60459


Garcia, Charlie
4951 North Albany
Chicago, IL 60625


Garcia, Danny
528 Price Rd
Aurora, IL 60506
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 576 of 1518




Garcia, Ener Ortiz
4951 North Albany
Chicago, IL 60625


Garcia, Felipe
4373 W 25th St
Chicago, IL 60623


Garcia, Jatziry
1827 Gregory St
San Diego, CA 92102


Garcia, Jessica
1219 Pequot St
Joliet, IL 60433


Garcia, Stacey
834 North Ave
Aurora, IL 60505


Garcia, Yolanda
446 Polo Club Dr
Glendale Heights, IL 60139


Garden City Florist
5707 Lee Hwy
Arlington, VA 22207-1424


Garden Florist
6602 S Pulaski Rd
Chicago, IL 60629-5138


Garden Galleries Inc
15 Eagle St
Phelps, NY 14532


Garden Gate Floral
5325 48 Ave
Taber, AB T1G 1S2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 577 of 1518




Garden Gate Florist
1410 Route 9
Halfmoon, NY 12065-6519


Garden Gate Florist
207 W Martin St
Abingdon, IL 61410-1448


Garden Gate Florist
260 Route 171
Woodstock, CT 06281-3124


Garden Gate Flowers
Bois D Orange P.O. Box 63
Castries
St Lucia


Garden Gate Flowers
191 SE 5th St
Madras, OR 97741-1601


Garden House Floral Studio
13 S Mill St
Manning, SC 29102-3167


Garden In The Koop Inc
112 Baldwin Rd
Hillsborough, NC 27278


Garden Of Angels
17284 San Carlos Blvd, Ste 105
Fort Myers Beach, FL 33931-5328


Garden Of Blooms
5775 Venice Blvd
Los Angeles, CA 90019-5017


Garden Of Eden
1438 Mcquarrie St
Trail, BC V1R 4C2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 578 of 1518




Garden Of Eden
4996 Palm Coast Pkwy NW, Ste 8
Palm Coast, FL 32137-3619


Garden Of Eden
717 Broadway
Marysville, KS 66508-1841


Garden Of Eden Floral
10404 Spencer Hwy, Ste A
La Porte, TX 77571-4540


Garden Of Eden Florist Inc
5248 Overlook Rd
Coplay, PA 18037-2563


Garden Of Elegance
120 E Vine St
Murray, UT 84107-4831


Gardena Florist
1022 W 164th St
Gardena, CA 90247-4992


Gardenia Celebrations Center
East St E Ross Cir
Nassau
Bahamas


Gardens America Inc
P.O. Box 8500-54162
Philadelphia, PA 19178-4162


Gardners Florist
4208 Oxford Ave
Jacksonville, FL 32210-4459


Garland Logistics Park Llc
c/o Bank of the Ozarks
8201 Preston Rd, Ste 700
Dallas, TX 75225
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 579 of 1518




Garlington Florist
359 Rockdale Ave
New Bedford, MA 02740-1399


Garner   Duff Flower Shop
250 Solomons Island Rd N
Prince Frederick, MD 20678-3926


Garner S Flowers
116 N 13th St
Collinsville, OK 74021-2202


Garrett Johnson
2900 14th Ave, Apt 209
Oakland, CA 94606


Garrison Designs Florist      Interiors
301 5Th Ave
Huntington, WV 25701


Garrison Hill Florists     Inc.
16 Chestnut St
Dover, NH 03820-2911


Garside Florist
6610 E Mill Plain Blvd
Vancouver, WA 98661-7492


Garst, Kelly
1205 Richfield Court
Woodridge, IL 60517


Gartner Inc
P.O. Box 911319
Dallas, TX 75391-1319


Gartner, Inc
56 Top Gallant Rd
Stamford, CT 06902-7700
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 580 of 1518




Gartzke S Blue Earth Greenhouse
120 S Main St
Blue Earth, MN 56013-4504


Gary Butchart
C/0 Butchart Flowers
3321 South Belt
St. Joseph, MO 64503


Gary D Nelso Assoc
P.O. Box 49195
San Jose, CA 95161-9195


Gary D Nelson Associates
P.O. Box 1546
Sonoma, CA 95476


Gary S Flowers    Gifts Inc
720 W Broadway St
Ardmore, OK 73401-4525


Gary, Patrick
2236 Eastbrook Rd
Vista, CA 92081


Garza S Floral   Gift Shop Inc
5901 Mcpherson Rd, Ste 1A
Laredo, TX 78041-6142


Gaston Floral Gardens
114 E Trade St
Dallas, NC 28034-1747


Gateway Florist
811 N Gateway Ave
Rockwood, TN 37854-3328


Gatewood S Flower Shop
304 W Lamar St
Americus, GA 31709-3543
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 581 of 1518




Gator Shredding
P.O. Box 524130
Miami, FL 33152-4132


Gaudio, Saverio
737 Berkley
Elmhurst, IL 60126


Gavi Airways Llc
c/o Principal Global Investors
801 Grand Ave
Des Moines, IA 50392-1370


Gaytan, Jimena
301 Ash Grove Ln
Oswego, IL 60543


Gaze Flower   Gifts
1515 E Fm 700
Big Spring, TX 79720-4951


Gazebo Flowers   Gifts The
730 Bay St
Port Orchard, WA 98366-5310


Gbs Corp
7233 Freedom Ave Nw
N. Canton, OH 44720


Gcg Flowers
71 Kilmayne Dr
Cary, NC 27511-5568


Gdp Entertainment Inc
Fso Giuliana Rancic Wme Entertainment
9601 Wilshire Blvd 3rd Fl
Beverly Hills, CA 90210


Gearhart S Floral   Gifts
532 4th St
International Falls, MN 56649-2416
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 582 of 1518




Gearscrm Inc
10 Kearney Rd, Ste 152
Needham, MA 02494


Geary Lsf Group Inc
Marble Bridge Funding Group Inc
P.O. Box 8195
Walnut Creek, CA 94596


Geers Robert
30 Autumnwood Way
Lewes, DE 19958


Gehrke Floral   Greenhouses
515 E Main St
Mondovi, WI 54755-1713


Geiger Pop Shop Llc
P.O. Box 1609
Lewiston, ME 04241-1609


Geist, Dawn
637 Maywood Ln
Lisle, IL 60532


Gemline
P.O. Box 4844
Boston, MA 02212-4844


Gemmell s Flowers Ltd.
39 Beckwith St N
Smiths Falls, ON K7A 2B4
Canada


Gems Etc Inc
1315 N Grady St
Altus, OK 73521-2524


Gems Group Inc
7205 Corporate Center Dr, Suite 400
Miami, FL 33126
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 583 of 1518




Gencorp Technologies Inc
DBA Credera
15303 Dallas Pkwy, Suite 300
Addison, TX 75001


General Distributing Company Inc
11438-V Cronridge Dr
Owings Mills, MD 21117


General Equipment Corp Of Illinois
460 Bonnie Lane
Elk Grove Village, IL 60007


General Labor Staffing Services Inc
9600 N.W 25th St, Ste 3C
Doral, FL 33172


Generation Media   Management
DBA Pacific Rim
2928 Jefferson St, Suite 2C
Carlsbad, CA 92008


Generator Power Systems
292 E Mallory Ave
Memphis, TN 38109


Generators On Demand Llc
61-1 Buttonball Rd
Old Lyme, CT 06371


Genesis Window Tinting
9291 Bendel Pl, Ste 400
Elk Grove, CA 95624


Genetz, Steven
6940 W 65th St, Apt 3B
Chicago, IL 60638-4656


Geneva Florist    Gift Shop
210 S Commerce St
Geneva, AL 36340-2407
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 584 of 1518




Geneva High School All Sports Boosters
P.O. Box 372
Geneva, IL 60134


Genevieve S Flowers
111 Lowman St
Rutherford College, NC 28671


Genis Florist   Gifts
261 Bloomington Ave
Rialto, CA 92376-6911


Gennarelli S Flower Shop
105 Court St
Binghamton, NY 13901-3500


Genome Inc
DBA Interclick - 4081
P.O. Box 894081
Los Angeles, CA 90189-4081


Genoveva Rodriguez Flower Shop
273 S Travis St
San Benito, TX 78586-3766


Geoflora Sas
Km 4 Corzo - Bojaca
Bojaca Cundinamarca
Colombia


Geopak Sucursal Colombia
8900 NW 33rd St, Ste 100
Miami, FL 33172


Georama Flowers
2870 Georama Rd
Nelson, BC V1L 6Y7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 585 of 1518




George E Bowman Ii
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


George Rickles Cpa
c/o Magnolia Financial Inc
P.O. Box 16807
Atlanta, GA 30321-0807


George S
1953 Franklin Rd Sw
Roanoke, VA 24014-1103


George S Camera Exchange
7475 Clairemont Mesa Blvd Ste
San Diego, CA 92111


George Spirakis
2629 N Clarke St
River Grove, IL 60171


George Thomas
5609 E Washington St
Indianapolis, IN 46219-6427


Georges Flowers
101 G St, 199
Carlisle, PA 17013-1415


Georgetown Flowers And Gifts Llc
143 Southgate Dr
Georgetown, KY 40324-8806


Georgette S Flowers
3637 W Willow Knolls Dr, Ste A
Peoria, IL 61614-1031


Georgewood Florist
24702 Jericho Tpke, Ste B
Floral Park, NY 11001-4030
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 586 of 1518




Georgia Department Of Revenue
Taxpayer Services Division
P.O. Box 740321
Atlanta, GA 30374-0321


Georgia Dept Of Rev Unclaimed Prop Prog
Unclaimed Property Program
4125 Welcome All Rd, Suite 701
Atlanta, GA 30349


Georgia Income Tax Division
Processing Center
P.O. Box 105136
Atlanta, GA 30348-5136


Georgia S Flower Shop Inc
21186 Olean Blvd
Port Charlotte, FL 33952-6707


Georgia Sales   Use Tax Division
P.O. Box 105296
Atlanta, GA 30348


Georgia State Florists Association
c/o Jenna Naylor
2149 Scenic Hwy
Snellville, GA 30078


Geraldine S Florist
1691 US Hwy 51 Byp N
Dyersburg, TN 38024-2870


Gerami William F
c/o Chad Pinkerton Esq the Pi
5020 Montrose Blvd, Ste 550
Houston, TX 77006


Gerard Boeh Flowers
20555 Route 19
Cranberry Township, PA 16066-7525
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 587 of 1518




Gerard T Overdevest
68 Blvd
Westwood, NJ 07675


Gerasymchuk, Viktoriia
7357 Verdugo Way
Sacramento, CA 95842


Gerlach Flowers By Sharron
1501 Washington Ave
Piqua, OH 45356-1463


Gerlachs Garden   Floral
3161 W 32nd St
Erie, PA 16506-2815


Germean S Flowers And Gifts
817 Tunica Dr E
Marksville, LA 71351-3076


Gerrity, Jason
11320 N Tabler Rd
Minooka, IL 60447


Gerstberger Rib Lake Florist
835 Mccomb Ave
Rib Lake, WI 54470-9329


Gervais Leotaud
c/o Ftd Inc
For Internal Invoice Routing Purposes
4830 Eastgate Mall
San Diego, CA 92121


Gervasio, Anthony
23817 Lockport St
Plainfield, IL 60455


Gettle Incorporated
2745 Blackbridge Rd
York, PA 17406-7920
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 588 of 1518




Getty Images Us Inc
P.O. Box 953604
St Louis, MO 63195-3604


Gfk Etilize Inc
120 Eagle Rock Ave, Ste 200
East Hanover, NJ 07936-3159


Gfk Us Holdings Inc
120 Eagle Rock Ave, Ste 200
East Hanover, NJ 07936


Gh Package   Product Testing And
Consulting of Arizona Inc
21609 N 12th Ave, Ste 300
Phoenix, AZ 85027


Gha Technologies Inc
8998 East Raintree Dr
Scottsdale, AZ 85260


Gha Technologies Inc
Dept 2090 P.O. Box 29661
Phoenix, AZ 85038-9661


Gha Technologies Inc
8998 E Raintree Dr
Scottsdale, AZ 85260


Ghodke, Viraj
1833 W Golf Rd, Apt 173
Mt Prospect, IL 60056-4047


Gibney-Sims Flowers
225 Woodland Trl
Hannibal, MO 63401-6558


Gibson S Flower Shoppe
520 Midland Ave
Midland, PA 15059-1313
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 589 of 1518




Gibsonia Flowers
935 Gibsonia Galloway Rd
Lakeland, FL 33809-3129


Gidas-Thompson S Flowers
3719 Forbes Ave
Pittsburgh, PA 15213-3408


Gifford S Flowers
704 SW Jefferson St
Portland, OR 97201-3431


Gift Box Corp Of America
305 Veterans Blvd
Carlstadt, NJ 07072


Gift Card Impressions Llc
415 Delaware, Ste B
Kansas City, MO 64105


Gift Me Flowers
3831 W Vine St
Kissimmee, FL 34741-4659


Gift Suggestor Ios/Stephen Hayes
605 Madison St, Apt C
Hoboken, NJ 07030


Gift Tree / Gift Services Inc
1800 W Fourth Plain Blvd, Ste 120B
Vancouver, WA 98660-1367


Giftango Corporation
735 Southwest 20th Pl, Suite 120
Portland, OR 97205


Giftcraft Inc
P.O. Box 1270
Grand Island, NY 14072-8270
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 590 of 1518




Gifted
125 Main Ave E
Twin Falls, ID 83301-6229


Gifts Inc
100 South Dupont Rd
Wilmington, DE 19805


Giftscom / Giftco Inc
P.O. Box 261229
San Diego, CA 92196


Giftwares Co. Inc
436 1st Ave
Royersford, PA 19468


Gigi S Blooms   More
714 E 10th St
Jeffersonville, IN 47130-3822


Gil Sewing Corp
3500 N Kostner Ave
Chicago, IL 60641


Gilbert, Emily
8 Federal Court
Bristol, CT 06010


Gilberts Flowers
754 Welland Rd
Fenwick, ON L0S 1C0
Canada


Gilder, Danielle
12364 Carmel Country Rd,    308
San Diego, CA 92130


Giles-Flowerland
232 S Main St
Danville, VA 24541-2924
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 591 of 1518




Gill Natalie
4739 Wilson Ave, Apt D
San Diego, CA 92116


Gill, Harmaneet
28616 Cloverleaf Pl
Castaic, CA 91384


Gillette Floral   Gifts
816 E 3rd St
Gillette, WY 82716-4021


Gilmer Flowers Etc
220 W Tyler St
Gilmer, TX 75644-2242


Ginger S Flowers    Gifts
4 S Cantey St
Summerton, SC 29148


Gino S Collision Center Inc
274 Newburyport Turnpike
Rowley, MA 01969


Ginza Florist   Gift Shop
5329 Workman Mill Rd
Whittier, CA 90601-2257


Giordano S Floral Creations
1310 W Midway Rd
Fort Pierce, FL 34982-4113


Giuliana Comercio De Flores E Arr Ltda
Rua Monte Alegre 12F
Sao Caetano Do Sul Sp
Brazil


Giurini, Carlo
2533 S 9th Ave
North Riverside, IL 60546
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 592 of 1518




Giusti, Alexander
283 Maryland Lane
Pingree Grove, IL 60140


Give Something Back Inc
P.O. Box 398744
San Francisco, CA 94139-8744


Give Something Back Inc
P.O. Box 89-4135
Los Angeles, CA 90189-4135


Givens   Company
32 Pamaron Way, Suite C
Novato, CA 94949


Givens   Company Ohio
1099 Essex Ave
Richmond, CA 94801


Givens   Company Inc
1099 Essex Ave
Richmond, CA 94801


Givens Halpern, Inc
1099 Essex Ave
Richmond, CA 94801


Givens And Company
32 Pamaron Way
Novato, CA 94949


Givens And Company
32 Pamaron Way, Suite C
Novato, CA 94949


Givens Flowers   Gifts Llc
135 E Market St
Georgetown, DE 19947-1405
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 593 of 1518




Gkg Fulfillment LLC
111 Kerry Ln
Wauconda, IL 60084


Gkgc - Illinois
111 Kerry Lane
Wauconda, IL 60084


Gkgc Enterprise Llc
8 South Main St
Algonquin, IL 60102


Gkgc Enterprise Llc
8 S Main St
Algonquin, IL 60102


Gkgc Enterprise Llc
111 Kerry Lane
Wauconda, IL 60084


Gkgc Enterprise Llc
189 Cabb Pkwy, Suite B 10
Marietta, GA 30062


Gl Staffing Services,Inc
DBA General Labor Staffing, Inc
9600 NW 25th St, Ste 3C
Doral, FL 33172


Glacier Wallflower
9 US Hwy 2 E
Columbia Falls, MT 59912


Glad-A-Way Gardens Inc
2669 East Clark Ave
Santa Maria, CA 93455


Gladwell S Florist
4828 Blanding Blvd, Ste 2
Jacksonville, FL 32210-7390
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 594 of 1518




Glamour Flowers Corp
400 Village Blvd, Ste E
West Palm Beach, FL 33409-6605


Glanz Signing And Graphics
8630 Production Ave
San Diego, CA 92121


Glas Florist
1300 Carling Ave
Ottawa, ON K1Z 7L2
Canada


Glasgow Flower And Gift Shop
429 2nd Ave S
Glasgow, MT 59230-2318


Glass Floral   Gift Shop
731 Main St
Coalport, PA 16627


Glassdoor Inc
100 Shoreline Hwy
Building A
Mill Valley, CA 94941


Glatt Consulting/Jennifer Glatt
P.O. Box 7957
Wilmington, NC 28406


Glatt Jennifer Lee
5602 Harvest Grove Lane
Wilmington, NC 28409


Glen Products Inc
P.O. Box 26218
Santa Ana, CA 92799


Glenda S Flowers   Gifts Llc
307 Ave E
Kentwood, LA 70444-2517
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 595 of 1518




Glenda S Kitchen Inc
413 Main St
Reinbeck, IA 50669


Glendale Florist And Ghses Inc.
383 South St
Morristown, NJ 07960-6007


Glendenning Flower Design
1950 Route 430
Big River, NB E2A 6S8
Canada


Glenpool Flowers   Gifts
437 E 141st St
Glenpool, OK 74033-3546


Glienke, Allison
253 E Arboretum Cir
Wheaton, IL 60189


Glitzhome Llc
2704 Handley Ederville Rd
Fort Worth, TX 76118


Global Crossing
Contract Administration
1120 Pittsford Victor Rd
Pittsford, NY 14534-3818


Global Crossing Conferencing
1499 West 121st Ave
Westminster, CO 80234-3429


Global Equipment Company
2505 Mill Center Pkwy, Suite 100
Buford, GA 30518


Global Equipment Company Inc
29833 Network Pl
Chicago, IL 60673-1298
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 596 of 1518




Global Flowers Inc
P.O. Box 161
Roseland, FL 32957


Global Force Limited
21 Beckett Way Park West Business Park
Dublin,
Ireland


Global Gardens Llc
1925 Holiday Dr Swest
Wyoming, MI 49519-4232


Global Payment Systems
Bldg North Tower
10 Glenlake Pkwy, Ne
Atlanta, GA 30328


Global Payment Systems Of Canada Ltd
3381 Steeles Ave E, 2nd Fl
Toronta, ON M2H 3S7
Canada


Global Payments Direct, Inc
Attn Corporate Secretary of
Global Payments Direct, Inc
10 Glenlake Pkwy
Atlanta, GA 30328


Global Sensors Llc
Attn Accounts Payable
63 Mcadenville Rd
Belmont, NC 28012


Global Star Design
6665 Owens Dr
Pleasanton, CA 94588


Global Star Design Inc
6671 Owens Dr
Pleasanton, CA 94588
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 597 of 1518




Global Sunflower
Calle 54 Cangrejo Local 01
Panama City
Panama


Global Telecom   Tech Inc   Subsidiaries
Dept 111066 P.O. Box 150421
Hartford, CT 06115-0421


Global West Communications Inc
6215 Ferris Square, Ste 250
San Diego, CA 92121


Gloria S Floral Garden
259 5th St
Manistee, MI 49660-1931


Glorious Flowers
703 E Western Ave
Avondale, AZ 85323-2425


Glover, Sharlynda
2430 Ridge Ave
Aurora, IL 60504


Go Daddy Software, Inc
14455 North Hayden Rd, Ste 226
Scottsdale, AZ 85260


Goad, Jillian
212 S Prater
Northlake, IL 60164


Godinez, Cezar
607 4th Ave
Joliet, IL 60433


Godiva Chocolatier Inc
Attn Sue Cassel Po S
1 Meridian Blvd, Suite 2A-2
Wyomissing, PA 19610
  Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 598 of 1518




Godley S Country Floral
707 N Pine River St
Ithaca, MI 48847-1115


Goebel, Kaitlin
2036 Freedom Way
Vista, CA 92081


Goetz S Fashion   Flowers
138 Center St
Saint Marys, PA 15857-1103


Goetz, Mylee
7379 Portage Way
Carlsbad, CA 92011


Goforth, Cheryl
P.O. Box 99334
San Diego, CA 92169


Gogas, Ekaterina
1317 Windsor Pines Court
Leland, NC 28451


Gold Coast Global Consulting
3932 Jewell St N108
San Diego, CA 92109


Golden Blossom Flowers     Gifts
205 Grattan St
Chicopee, MA 01020-1335


Golden Carriage Florist
1350 S John Young Pkwy, Ste C
Kissimmee, FL 34741-6395


Golden Crown
412 N Main St
Guymon, OK 73942-4316
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 599 of 1518




Golden Eagle Group Llc
DBA the Collision Shop
38120 Ford Rd
West Land, MI 48185


Golden Edibles Llc
10396 W Sr 84, Ste 103
Davie, FL 33324


Golden Edibles Llc
6615 Boynton Beach Blvd, Suite 335
Boynton Beach, FL 33437


Golden Edibles Llc
6615 Boynton Beach Blvde, Suite 335
Boynton Beach, FL 33437


Golden Flower Shop
2016 E Madison Ave
Bastrop, LA 71220-4035


Golden Gate Flower And Gift Shop
4736 Golden Gate Pkwy, Ste A
Naples, FL 34116-6966


Golden Petal Florist
513 Clifford St
Corpus Christi, TX 78404-2934


Golden Rose Canada Inc
1045 Mid-Way Blvd
Mississauga, ON L5T 2C1
Canada


Goldfarb Kristin
30 Butler St
Cos Cob, CT 06807


Golebiowski, Elizabeth
3 Kettering Lane
Lemont, IL 60439
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 600 of 1518




Goleta Floral
5585 Hollister Ave
Goleta, CA 93117-3810


Golf Flowers   Gifts
7909 Golf Rd
Morton Grove, IL 60053-1040


Golondrinas Y Flores
Carrera 79B, 9-18 Torre D 202
Cali
Serbia and Montenegro


Gomez, Adriana
6757 Leatherwood Way
Sacramento, CA 95842


Gomez, Cynthia
1111 Circuit Dr, Apt 4
Rosevile, CA 95678


Gomire, Tiffany
1432 S Hamlin Ave
Chicago, IL 60623


Gonda, Lina
2122 Riverside Dr
Plainfield, IL 60586


Gonzales Floral   Gifts
910 W Henderson St, Ste B
Cleburne, TX 76033-4877


Gonzalez Quiroz, Viviana
2213 W 23rd Pl
Chicago, IL 60608


Gonzalez, Anthony
5131 S.Narragansett
Chicago, IL 60638
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 601 of 1518




Gonzalez, David
1031 Wallace Ave
Roebling, NJ 08554


Gonzalez, Erika
1501 Sheryl Lane, Apt 308
National City, CA 91950


Gonzalez, Helen
19710 SW 99 Ct
Cutler Bay, FL 33157


Gonzalez, Juana
2919 Alpine St
Dallas, TX 75223


Good Samaritan Hospice
146 Neely School Rd
In Honor of Glen Michael Conrad
Wexford, PA 15084


Good360
675 North Washington St, Suite 330
Alexandria, VA 22314


Google Affiliate Network Inc
1600 Amphitheatre Pkwy
Mountain View, CA 94043


Google Inc
1600 Amphitheatre Pkwy
Mountain View, CA 94043


Google Inc
DBA Google Affiliate Network
1600 Amphitheatre Pkwy
Mountain View, CA 94043
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 602 of 1518




Google Inc
Department No. 33654
P.O. Box 39000
San Francisco, CA 94139-3181


Google Inc
Dept 33654 P.O. Box 39000
San Fransisco, CA 94139


Google Inc
Dept. 33654 P.O. Box 39000
San Francisco, CA 94139


Goose Busters The Border Collie Patrol
6904 Alexander Rd
Charlotte, NC 28270


Gooseberries Flower Shop
690 W State St
Burlington, WI 53105-1712


Gordillo, Ivan
1019 North Broadway St
Joliet, IL 60435


Gordon Bonetti Florist Inc
474 Silas Deane Hwy
Wethersfield, CT 06109-2104


Gordon Florist
4275 County Line Rd, Ste 13
Chalfont, PA 18914-2212


Gordon Florist Inc.
6707 York Rd
Baltimore, MD 21212-1806


Gordon Kohl
444-C Colorado Ave
Chula Vista, CA 91910
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 603 of 1518




Gordon S Florist   Gifts
13842 Florida Blvd
Livingston, LA 70754


Gorman, Amy
7 Rolling Hills Court
Lake In the Hills, IL 60156


Goshen Floral   Gift Shop Inc
1918 1/2 Elkhart Rd, Ste 5A
Goshen, IN 46526-1158


Goshen Florist
2841 Route 17M
New Hampton, NY 10958-5015


Goshen, Laquiesha
5919 Farmpnd Ln, 303
Charlotte, NC 28212


Goswamy, Lipsa
399 Fremont St, Unit 604
San Francisco, CA 94105


Gottberg, Alejandro
14424 SW 23rd Terrace
Miami, FL 33175


Gould S Flowers
83 Locust St
Lockport, NY 14094-4521


Gouni, Srujan Kumar Reddy
2528 Dunraven Ave
Naperville, IL 60540


Gourisetty, Shyam
309 Dundee Rd
Barrington, IL 60010
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 604 of 1518




Gourmet Nibbles   Bskts W/Flwrs By Reqst
917 Frances St, Ste A1
Key West, FL 33040-3393


Gourmetgiftbasketscom Inc
266 Route 125
Kingston, NH 03848


Gover Floral Co
910 Master St
Corbin, KY 40701-1064


Governor S Garden The
3 Crest Ave
Winthrop, MA 02152-1010


Govx Inc
7817 Ivanhoe Ave, Ste 301
La Jolla, CA 92037


Govx Inc
9191 Towne Centre Dr, Ste 210
San Diego, CA 92122


Gp Packaging    Cellulose Operations Llc
DBA Georgia-Pacific Corrugated IV LLC
4390 Liberty St
Aurora, IL 60504


Gpw Direct Consumer Llc
2789 Clearwater Rd
St Cloud, MN 56301


Grace Fell Florist
4607 Lakelse Ave
Terrace, BC V8G 1P9
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 605 of 1518




Grace Labojewski
c/o Ftd
3113 Woodcreek Dr
Corp Finance/Cash Mngmnt - Inv Routing
Downers Grove, IL 60515


Grace Lakes Florist Inc.
997 5th Ave Pkwy
Naples, FL 34102-6460


Grace S Flowers
618 W Sugar Creek Rd
Charlotte, NC 28213-6162


Grace S Flowers
951 Hillabee St
Alexander City, AL 35010-2151


Graceful Blossoms Flower Shop
463 Point Township Dr
Northumberland, PA 17857-8799


Grafco Inc
P.O. Box 18486
Memphis, TN 38181


Graham County Florist      China Shop
407 W Main St
Safford, AZ 85546-2724


Graham Florist   Greenhouses
9 Kennedy St
Bradford, PA 16701-2092


Graham S Flowers
208 E Main St
Union, SC 29379-2327


Grainger Inc
Dept 847922671
Palatine, IL 60038-0001
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 606 of 1518




Grainger Inc
Dept. 883509259
Palatine, IL 60038-0001


Granados, Pablo
539 Iroquois Rd
Hillside, IL 60162


Granbury Flower Shop Llc
520 E Pearl St
Granbury, TX 76048-2217


Grand Design Florist
7264 State Rd 54
New Port Richey, FL 34653-6124


Grand Falls Floral Center
97 Tobique Rd
Grand Falls, NB E3Y 1B9
Canada


Grand Floral
202 Jackson St
Monroe, LA 71201-7406


Grand Florist
525 W Route 66
Glendora, CA 91740-4316


Grand Florist
6537 Grand Ave
Maspeth, NY 11378-2433


Grand Flowers   Gifts
111 E Grand Ave
Ponca City, OK 74601-5208


Grand Productions Inc
12137 Rhea Dr
Plainfield, IL 60585
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 607 of 1518




Grand Rapids Income Tax Dept
P.O. Box 347
Grand Rapids, MI 49501-0347


Grand Slam Director Llc
2261 Rutherford Rd
Carlsbad, CA 92008


Granda, Caridad
201 North Ave
Lockport, IL 60441


Grandma S Garden Flower    Gift Shoppe
316 N Main St
Marcus, IA 51035-7718


Grandma Violet S
217 S Myrtle Ave
Willard, OH 44890-1407


Grandparent Gift Company
1005 Alderman Dr 115
Alpharetta, GA 30005


Granite City Florist   Gift Shop
806 S South St
Mount Airy, NC 27030-4428


Granite Telecommunications Llc
100 Newport Ave Extension
Quincy, MA 02171


Grant Thornton International
DBA Grant Thornton LLP
171 North Clark St, Suite 200
Chicago, IL 60601-3370


Grant, Bonnie
8418 Kreiner Way
Santee, CA 92071
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 608 of 1518




Grapevines Flower Garden
113 N Egan Ave
Madison, SD 57042-2840


Graphic Arts Studio, Inc.
28 W 111 Commercial Ave
Barrington, IL 60010


Graphiclab Inc
8230 Miralani Dr
San Diego, CA 92126


Graphite Films
One Letterman Dr, Bldg C 3350
The Presidio
San Fransisco, CA 94129


Graser, Brian
221 B South Church St.
Clayton, NC 27520


Grass Valley Florist
2153 Nevada City Hwy
Grass Valley, CA 95945-7703


Grassi S Flowers   Gifts
3602 Center St
Tacoma, WA 98409-3143


Graves The Florist
719 E Main St
Gatesville, TX 76528-1431


Graves, Tim
17120 Skyline Truck Trail,     11
Jamul, CA 91935


Gray   Company
5520 SW Macadam Ave, Ste 230
Portland, OR 97239
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 609 of 1518




Gray   Company
4234 Paysphere Cir
Chicago, IL 60674


Gray Jr Bennie
c/o Inmate Account State of Connecticut
Dept. of Inmate 259596
24 Wolcott Hill Rd
Wethersfield, CT 06109


Gray, Carly
16055 Oxford Hill
San Diego, CA 92127


Graybar Electric Co Inc
900 Regency Dr
Glendale Heights, IL 61039


Graybar Electric Co Inc
P.O. Box 414396
Boston, MA 02241-4396


Graybeal, Jillian
2681 Waterford Court
Aurora, IL 60502


Grayrock Florist
160 Bradhurst Ave
Valhalla, NY 10595-1608


Grayson Florist And Gifts
580 E Main St, Ste B
Independence, VA 24348-3879


Great Results
DBA Ad Results Advertising
6110 Clarkson Lane
Houston, TX 77055
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 610 of 1518




Greater San Diego Chamber Of Commerce
402 West Broadway, Ste 1000
San Diego, CA 92101


Greatland Corporation
P.O. Box 1157
Grand Rapids, MI 49501-1157


Green Bay Floral   Greenhouse
1263 Shawano Ave
Green Bay, WI 54303-3028


Green Businees Bureau
5 Ashley Rd
Southborough, MA 01772


Green Circle Growers
51051 US Hwy 20
Oberlin, OH 44074


Green Earth Supply
900 South Pine Island Rd
Plantation, FL 33324


Green Garden Florist
6174 Yonge St
North York, ON M2M 3X1
Canada


Green Grove Fruit    Flower
1439 Stuyvesant Ave
Union, NJ 07083-5337


Green Leaf Café   Catering
7516 Mesa College Dr
San Diego, CA 92111


Green Leaf Café   Catering
3661 Valley Cntr Dr 160
San Diego, CA 92130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 611 of 1518




Green Leaf Cafe   Catering Inc
3661 Valley Centre Dr, Ste 160
San Diego, CA 92130


Green Leaf Cafe   Catering Inc
7516 Mesa College Dr
San Diego, CA 92111


Green Thumb Company
11515 Lorain Ave
Cleveland, OH 44111-5402


Green Thumb Floral
1583 Madison Ave
Wooster, OH 44691-4129


Green Thumb Floral   Gifts
P.O. Box 601 North Widcombe Heights
Kingston
Jamaica


Green Thumb Florist
310 W Irving Park Rd
Wood Dale, IL 60191-1320


Green Thumb Florist
381 Sturbridge Rd
Brimfield, MA 01010-9640


Green Thumb Florist   Gifts
101 W Chestnut St
Goldsboro, NC 27530-4705


Green Thumb Landscaping     Grdn Cntr Inc
702 3rd Ave
Jasper, IN 47546-3603


Green, Kenneth
113 Willetts Ave
New London, CT 06320-4822
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 612 of 1518




Green, Mallory
1210 Oakwood Lane
Blacklick, OH 43004


Green, Shanita
7057 S St Lawrence, Apt 2
Chicago, IL 60637


Greenbrier Florist Inc
1813 Greenbrier Pkwy, Ste C
Chesapeake, VA 23320-2920


Greenbrook Flowers Inc
705 N State St
Jackson, MS 39202-3075


Greene Ivy Florist
7762 Maple Rd
Baldwinsville, NY 13027-8101


Greene S Florist And Gifts
1105 N Desloge Dr
Desloge, MO 63601-2936


Greenery Plus Florist
496 State Route 17M
Monroe, NY 10950-4124


Greenfield Acquisition Partners Vii Lp
5101 Wheelis Dr, Ste 320
Memphis, TN 38117


Greenhills Floral
38 Eswin St
Cincinnati, OH 45218-1405


Greenhouse Floral Designers       The
704 N Virginia St
Port Lavaca, TX 77979-3024
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 613 of 1518




Greenlawn Florist
841 Pulaski Rd
Greenlawn, NY 11740-1712


Greenleaf Florist   Landscaping
70 N Star St
Jackson, OH 45640-1530


Greenleaf Wholesale Florist
3628 North Leverman
Portland, OR 97217


Greenleaf, Inc.
200 Winding Way
Spartanburg, SC 29306


Greenlife Flowers
364 E Main St, Ste 1006
Middletown, DE 19709-1482


Greenscapes Nursery    Garden Shoppe
531 Cedar Hill Rd
Madison, VA 22727-2819


Greensmith Florist   Fine Gifts
295 Emmett St E
Battle Creek, MI 49017-4601


Greenville County Tax Collector
P.O. Box 368
Greenville, SC 29602


Greenville Floral
221 S Lafayette St
Greenville, MI 48838-1932


Greenville Floral   Gifts
6008 Wesley St
Greenville, TX 75402-8969
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 614 of 1518




Greenville Flowers   Greenhouses
2614 Wade Hampton Blvd
Greenville, SC 29615-1150


Greenwich Blooms Florist Inc
109 Mill St
Greenwich, CT 06830-5804


Greenwich Florist   Greenhouse
2 Orchard St
Cos Cob, CT 06807-2407


Greenwings Europe Nederland
Rn Re Holex Flower B.V.
P.O. Box 842041
Dallas, TX 75284-2041


Greenwood Floral
8921 E Union Ave
Greenwood Village, CO 80111-1304


Greenwood Flower   Garden
782 Main Ave
Warwick, RI 02886-3200


Greenworks Flowers
341 E 76th St Frnt 2
New York, NY 10021-2416


Greers Florist
2158 Scottsville Rd
Glasgow, KY 42141-8202


Greg Dinello
7717 Stevens
Darien, IL 60561


Greg Stevenson
19710 S.W. 99th Ct
Miami, FL 33157
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 615 of 1518




Gregory J. Frasz
22412 Lawndale Ave
Richton Park, IL 60471


Gregory Robinson
1200 Ironwood Dr
Eagle Pint, OR 97524


Gregory W. Gacke
3113 Woodcreek Dr
Downers Grove, IL 60515


Gre-Ter Enterprises Inc
Attn Accounts Receivable
11611 North Meridian St Suit
Carmel, IN 46032


Grey Fox Floral
114 E Pottawatamie St
Tecumseh, MI 49286-2044


Grid Dynamics International Inc
5000 Executive Pkwy, Suite 520
San Ramon, CA 94583


Grieco Chevrolet Of Fort Lauderdale
1300 North Federal Hwy
Fort Lauderdale, FL 33304


Griffin Electric Inc
P.O. Box 418442
Sacramento, CA 95841


Griffin S Floral Design
45 N High St
New Albany, OH 43054-8532


Grimco Inc
1585 Fencorp Dr
Fenton, MO 63026
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 616 of 1518




Grimm-Kruse-Brix Florist Inc
3310 Lemay Ferry Rd
Saint Louis, MO 63125-4420


Grindstone Productions Inc
164 Division St, Ste 709
Elgin, IL 60120


Grindstone Productions Inc
164 Division St, Suite 710
Elgin, IL 60120


Gringo Ventures Llc
DBA Dos Gringos
1411 Northwest 89th Court
Miami, FL 33172


Gringos Ventures Llc
3260 Corporate View Dr
Vista, CA 92081


Grist Andrea K
1601 SW Jeffrey Dr
Lees Summit, MO 64081


Gro Horticultural Enterprises Inc
14440 Marengo Rd
Union, IL 60180


Grocery Delivery E-Services Usa Inc
40 West 25th St, 7th Fl
New York, NY 10010


Groff, Jennifer
23 David Dr
Southington, CT 06489


Grohe Florist   Ghse.
1313 Mcdonald Ave
Santa Rosa, CA 95404-3530
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 617 of 1518




Groovy Like A Movie Media Llc
5205 Kearny Villa Way, Ste 100
San Diego, CA 92123


Ground Now Inc
13199 Victoria St
Rancho Cucamonga, CA 91739


Grouphigh Llc
P.O. Box 19066
Boulder, CO 80308


Groupon Inc
600 W.Chicago Ave, Ste 400
Chicago, IL 60654


Groupon Inc
Accounts Receivable
600 W Chicago Ave, Ste 400
Chicago, IL 60654


Groupon, Inc
600 West Chicago Ave, Ste 400
Chicago, IL 60654


Grower Direct Fresh Cut Flowers
6303 Wagner Rd NW
Edmonton, AB T6E 4N4
Canada


Grower Direct Lethbridge
339 13 St N
Lethbridge, AB T1H 2S1
Canada


Grower Direct Store   0018
113 Smith St E
Yorkton, SK S3N 0H8
Canada
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 618 of 1518




Grower Direct Store 0034
108-9899 112 Ave
Grande Prairie, AB T8V 6H7
Canada


Grower Direct Store 0042
777 Red River Rd
Thunder Bay, ON P7B 1J9
Canada


Grower Direct Store   0075
341 Heritage Dr SE
Calgary, AB T2H 1M8
Canada


Grower Direct Store   0076
359 Albert St
Regina, SK S4R 2N6
Canada


Grower Direct Store 0208
4240 66 St NW
Edmonton, AB T6K 4A2
Canada


Grower Direct Store 0219
7231 101 Ave NW
Edmonton, AB T6A 0H9
Canada


Grower Direct Store 0245
1-6782 50 Ave
Red Deer, AB T4N 4E1
Canada


Grower Direct Store   0255
240-3545 32 Ave NE
Calgary, AB T1Y 6M6
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 619 of 1518




Grower Direct Store 0301
10-1565 Regent Ave W
Winnipeg, MB R2C 3B3
Canada


Growers Transplanting Inc
2651 Cabrillo Hwy North
Half Moon Bay, CA 94019


Grubhub Holdings Inc
27432 Aliso Creek Rd, 200
Aliso Viejo, CA 92656


Grubhub Holdings Inc
DBA Grubhub For Work
27432 Aliso Creek Rd, Suite 200
Los Angeles, CA 92656


Grumbine S Flowers
1917 Prescott Rd
Myerstown, PA 17067-3066


Grzyb, Rachael
4340 N Spaulding Ave, Unit 2
Chicago, IL 60618


Gsm Industrial Services
8800 NW 36 St
Doral, FL 33178


Gspa Corp
7015 Carroll Rd, Ste B
San Diego, CA 92121


GTA Florist
1-45 Brisbane Rd
North York, ON M3J 2K1
Canada
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 620 of 1518




Gtc Systems Inc
504 West Mission Ave, Ste 203
Escondido, CA 92025


Gts Creative Limited
Edward Chang Or Fiona Cheung Flat 1 6/F
Midas Plz 1 Tai Xan St Son Po Kong
Kowloon, Hong Kong
China


Gts Creative Limited
Flat 1 6/F Midas Plz 1 Tai Yau St
San Po Kong, Kowloon
China


Gts Creative Ltd
Flat 1, 6/F Midas Plaza
1 Tai Yau St
San Po Kong, Kowloon
Hong Kong
China


Guadalupana Florist
13103 1/2 Lakewood Blvd
Downey, CA 90242-5225


Guangdong New Century Ceramics Ind Coltd
Northern Industrial District C
Development Zone
Guangdong,
China


Gubbins, Marissa
2815 Gabriella, Unit 209
Downers Grove, IL 60515


Gudgel, Karen
66 W Timberline Dr
Lemont, IL 60439
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 621 of 1518




Guerra-Mondragon, Nicolas
725 Florida St, 6
San Francisco, CA 94110


Guerrero, Andres
14715 SW 46th Lane
Miami, FL 33185


Guerrette, Aarika
800 Plainville Ave
Farmington, CT 06032


Guice Deirdre
525 Flowering Magnolia Dr
O Fallon, MO 63366


Guilford County Treasurer - Nc
P.O. Box 3328
Greensboro, NC 27402-3328


Guilty Pleasures Flowers And Gifts
241 Saint Francis St
Poseyville, IN 47633-9452


Guittard Chocolate Company
10 Guittard Rd
Burlingame, CA 94010


Guittard Chocolate Company
Dept 34305 P.O. Box 39000
San Francisco, CA 94139


Gulino, John
9370 Hillery Dr, 1304
San Diego, CA 92126


Gum Gum Inc
255 Santa Monica Blvd, 6th Fl
Santa Monica, CA 90401
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 622 of 1518




Gund A Division Of Enesco Llc
774398 4398 Solutions Ctr
Chicago, IL 60677-4002


Gunn   Richards
10914 Strang Line Rd
Lenexa, KS 66215


Gunnels Florist Inc
104 N Washington Ave
Cookeville, TN 38501-3352


Gunter Pest Management Inc
220 West 72nd St
Kansas City, MO 64114


Gupta Wessler Pllc
Attn Deepak Gupta
Re Easysavers
1900 L St, Nw, Ste 312
Washington, DC 20036


Gupta, Shikha
3183, Bennett Pl
Bennett Pl
Aurora, IL 60502


Gustus Vitae Condiments Llc
511 Ocean Front Walk, Ste 6
Venice, CA 90291


Gutierrez, Gabriela
2855 S Pulaski
Chicago, IL 60623


Gutierrez, Yadira
222 Klein Creek Ct, Apt 2B
Carol Stream, IL 60188
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 623 of 1518




Gutierrez, Yesenia
4062 S Maplewood Ave
Chicago, IL 60632


Guy Lichtenstein Chb
2550 NW 72 Ave No. 100 Customs
House Broker
Miami, FL 33122


Guy Lichtenstein Chb Corp
2550 NW 72 Ave, Ste 100
Miami, FL 33122


Guy Lichtenstein Chb Corporation
2550 NW 72nd Ave, Ste 100
Miami, FL 33122


Guyan Flower Shop
609 Main St
Man, WV 25635-1317


Guzlas, Lisa
14808 W Bruce Rd
Lockport, IL 60491


Gwizdak, Donald
2622 Colibri Lane
Carlsbad, CA 92009


Gxs Inc
131 South Dearborn, 6th Fl
Chicago, IL 60603


Gypsy Flair Flowers   Gifts
1600 N Greene St
Greenville, NC 27834-1222


H   K Transportation Inc
33 Ludwig St
Little Ferry, NJ 07643
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 624 of 1518




H   M Bay Inc
1800 Industrial Park Dr
Federalsburg, MD 21632


H H Machinery Moving Inc
24251 West Riverside Dr
Channahon, IL 60410


H Impex Co Ltd
Piyaplace Bldg 6 Fl To 29/1 Soi
Langsuan Ploenchit R
Patumwan, 10330
Thailand


H P Refrigeration Inc
5102 Lehrer Dr
San Diego, CA 92117


H.J. Benken Florist   Greenhouses
6000 Plainfield Rd
Cincinnati, OH 45213-2335


Haakonstad, Andrew
8031 Winter Gardens Blvd, Apt 11
El Cajon, CA 92021-1478


Hachette Book Group
53 State St
Boston, MA 02109


Hackbarth Delivery System
3504 Brookdale Dr N
Mobile, AL 36618


Hadley Susie
6616 Lancea Ct
San Diego, CA 92130


Hadnott, Blair
30W270 Holyoke Ct
Warrenville, IL 60555
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 625 of 1518




Haeggquist   Eck, Llp
255 Broadway, Suite 2050
San Diego, CA 92101


Haehn Florist   Ghses.
410 Hamilton Rd
Wapakoneta, OH 45895-1136


Haentze Floral Company
658 Fond Du Lac Ave
Fond Du Lac, WI 54935-5466


Hage, Shanon
1065 Coloinal Dr
Joliet, IL 60432


Hagstrom Floral
P.O. Box 735
Pierson, FL 32180


Hahn Megan
2332 NW 58th St 636
Seattle, WA 98107


Haiti Roses Llc
5090 San Castle Blvd
Lantana, FL 33462-5207


Hale Flower Shop
205 N Washington St
Hale, MI 48739-9578


Hales Florist   Greenhouses Inc
30594 Lorain Rd
North Olmsted, OH 44070-4711


Haley O Brien
DBA Haley O Brien Photography
4908 North Glenwood Ave, Apt 3N
Chicago, IL 60640
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 626 of 1518




Hall Creek Creations
7007 Hall Creek Rd
Interlochen, MI 49643-8102


Hall S Gift And Floral Design
1514 Cherry St, Ste B
Vicksburg, MS 39180-3544


Hall, Eric
3355 193rd St
Lansing, IL 60438-3859


Hall, Logan
2660 Forbes St, Apt 6
Jacksonville, FL 32204


Hall, Lowell
304 W Prairie St
Odell, IL 60460


Halladay Florist
29 S Church St Frnt
West Chester, PA 19382-1011


Halletts Florist     Greenhouse Inc
8883 US Route 11
Adams, NY 13605-2334


Hallie Wilson
DBA Corals    Cognacs
460 2nd Ave, Apt 12C
New York, NY 10016


Hallmark Cards Inc
Attn Cindy Chang
P.O. Box 419479
Kansas City, MO 64141-6479


Hallmark Flower Shoppe
702 E Hwy 98
Panama City, FL 32401-3614
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 627 of 1518




Hallmark Licensing Llc
2501 Mcgee St
Kansas City, MO 64108


Hallstrom Florist   Greenhouse
317 Bush St
Red Wing, MN 55066-2527


Hallstrom Florist   Greenhouses
785 Hallstrom Dr
Red Wing, MN 55066-3840


Halo Innovations
111 Cheshire Ln, Ste 700
Minnetonka, MN 55305


Halock Security Labs
1834 Walden Office Sq, Suite 200
Schaumburg, IL 60173


Halock Security Labs
1834 Walden Office Square, Ste 200
Schaumburg, IL 60173


Halstead Floral
224 Main St
Halstead, KS 67056-1999


Hamaid Consulting Llc
899 Softwind Rd, 15
Vista, CA 92081


Hamill S Florist   Gifts
1309 Alpine Rd
Longview, TX 75601-5705


Hamilton Connections Inc
33 Main St
Old Saybrook, CT 06475
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 628 of 1518




Hamilton Floral    Greenhouses
173 Golf Course Rd
Hamilton, MT 59840-3002


Hamilton Floral Company
114 N Bell St
Hamilton, TX 76531-1906


Hamilton Lincoln Law Institute
Attn Theodore Harold Frank
Re Regent Group, Inc
1629 K St Nw, Ste 300
Washington, DC 20006


Hamilton, James
4701 Lee Ave
Downers Grove, IL 60515


Hamilton, Taryn
51 Cornell Rd
Wellesley, MA 02482


Hamlin S Florist   Garden Center
285 W Peace St
Canton, MS 39046-4325


Hammerhead Group
8900 NW 33rd St, Ste 100
Doral, FL 33172


Hammerhead Group Dba Deco Wraps
6000 Northwest 97th Ave, Suite 3-4
Miami, FL 33178


Hammond Electric Motors Inc
811 Concord Rd
Albemarle, NC 28001


Hammond S Candies Since 1920 Ii Llc
5735 N Washington St
Denver, CO 80216
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 629 of 1518




Hampden Corporation
8455 Solutuion Ctr
Chicago, IL 60677-8004


Hampden Floral
60 Main Rd N, Ste E
Hampden, ME 04444-1344


Hampshire Partners Fund Vii Lp
Cbre Bldg Id 306511
P.O. Box 6221
Hicksville, NY 11802-6221


Hampton Popcorn - Mjc Confections
999 S Oyster Bay Rd
Building 500
Bethpage, NY 11714


Hanamo Florist
103-1100 Melville St
Vancouver, BC M3J 2K1
Canada


Hanes Florist Llc
411 E Mill St
Osawatomie, KS 66064-1142


Hankel S Lakeview Florist
1909 W Foster Ave
Chicago, IL 60640-1025


Hannah Bees Flowers   Gifts
475 Market Ave
Grand Forks, BC V0H 1H0
Canada


Hanrahan, Laura
1480 Fortuna Ave, 2
San Diego, CA 92109
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 630 of 1518




Hans Flowers
1000 S Central Ave
Chanute, KS 66720-2969


Hansen S Florist
5963 Corson Ave S, Ste 190
Seattle, WA 98108-2647


Hansen Todd
129-J N Jackson St
Glendale, CA 91206


Hanson S Greenhouse    Floral
151 Roosevelt St
Shevlin, MN 56676-4872


Hanson, Roxy
8938 Menkar Rd
San Diego, CA 92126


Happiest Minds Technologies Private Ltd
Block II Velankani Tech Park
Electronics City, Hosur Rd
Bangalore,
India


Happiness Is Flowers   Gifts
7330 Haggerty Rd
West Bloomfield, MI 48322-1065


Happy Flowers
668 State Rd 60 W
Lake United Kingdom, FL 33853-4419


Harbison, Keith
13672 Cambridge Dr
Lemont, IL 60439


Hardcor Networks Llc
22558 Scattersville Gap Terrace
Ashburn, VA 20148
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 631 of 1518




Hardesty, Alexander
15004 Avenida Montuosa, Apt A
San Diego, CA 92129


Hardik Shah
1345 S Wabash Ave, Unit 801
Chicago, IL 60016


Hardy Janice
7617 Grey Goose Way
Alexandria, VA 22306


Hardy Katherine
1900 Superior Ave E, Unit 302
Cleveland, OH 44114


Hardy, Cole
4912 N Lincoln, 301
Chicago, IL 60625


Harford Cty Bur. Of Revenue Collections
P.O. Box 609
Bel Air, MD 21014


Harker S Flowers
1210 Route 130 N, Ste 1436
Cinnaminson, NJ 08077-3046


Harmon S
Attn Cindy Hatton
3143 W Pkwy Blvd
West Valley City, UT 84119


Harp Jeanette Marie
9330 Carmichael Dr
La Mesa, CA 91941


Harper Collins Publishers
P.O. Box 360846
Pittsburgh, PA 15251-6846
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 632 of 1518




Harrell, Jackie
15192 Mary Elizabeth
Baton Rouge, LA 70816


Harris County Clerk Offcie
201 Caroline
Houston, TX 77002


Harris Florist
2707 Ave H
Nederland, TX 77627-7601


Harris, Dontae
5612 S Prairie Ave, Apt Gs
Chicago, IL 60637-3496


Harris, Genevieve
24 Nutmeg Dr, Unit A
Meriden, CT 06451


Harris, Shannon
7623 Sussex Creek Dr,   203
Darien, IL 60561


Harris, William
5101 Frink Ave
San Diego, CA 92117


Harrisburg-York Overhead Door Co Inc
576 Grandview Dr
Lewisberry, PA 17339


Harrison   Bodell Client Trust Account
11455 El Camino Real, Ste 480
San Diego, CA 92130


Harrison   Bodell Llp
11455 El Camino Real, Ste 480
San Diego, CA 92130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 633 of 1518




Harrison County Tax Collector
P.O. Box 1270
Gulfport, MS 39502


Harrison Flower Mart The
279 Halstead Ave
Harrison, NY 10528-3730


Harrison Flower Shop
113 N Main St
Harrison, AR 72601-4227


Harrison, Beverly
1S129 Ardmore
Villa Park, IL 60181


Harry s Flowers
1817 Oak Bay Ave
Victoria, BC V8R 1C3
Canada


Hart Courier Inc
8532 Southwest Saint Helens, Suite 210
Wilsonville, OR 97070


Hart Floral
1201 Mchenry Ave
Modesto, CA 95350-5330


Hart Floral
425 E Ferguson Ave
Blackwell, OK 74631-4402


Hartland Flowers Inc
10044 Highland Rd
Hartland, MI 48353-2520


Hartman Flower   Gift Shoppe
1529 Main St
Burgettstown, PA 15021-1173
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 634 of 1518




Hartnett, Deborah
1 Appletree Court
Lake In the Hills, IL 60156


Harvest Carpets Inc
P.O. Box 3534
Dalton, GA 30719


Harvest Land Co-Op Inc
P.O. Box 516
Richmond, IN 47375


Harvest Management Sub Llc
DBA Holiday Retirement
P.O. Box 5279
Portland, OR 97208


Harvest Market
Attn Jeff O Neal
300 W 15th St, Ste 307
Vancouver, WA 98660


Harvey S Flowers
805 8th St
Saxton, PA 16678-1203


Haskins Electric Llc
11 Meadow Woods Rd
Essex, CT 06426


Hassan, Haitham
7366 Mesa College Dr,     55
San Diego, CA 92111


Hatch Design Llc
402 Jackson St
San Francisco, CA 94111


Hatch, Mike
246 Cross St
Bridgewater, MA 02324
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 635 of 1518




Hatler Florist   Gift Gallery
202 Stanley St
Crossville, TN 38555-5128


Haunani S Flowers
201 Ala Malama, 110
Kaunakakai, HI 96748


Havas Edge Llc
2173 Salk Ave, Ste 300
Carlsbad, CA 92008


Havas Formula Llc
1215 Cushman Ave
San Diego, CA 92110


Hawaii State Tax Collector
Oahu District Office
P.O. Box 1530
Honolulu, HI 96806-1530


Hawaiian Airlines, Inc
P.O. Box 29906
Honolulu, HI 96820-9984


Hawaiian Airlines, Inc
3375 Koapaka St G350
Honolulu, HI 96819


Hawes Florist
70 Powder Mill Rd
Maynard, MA 01754-1421


Hawker Powersource
75 Remittance Dr -, Ste 1708
Chicago, IL 60675-1708


Hawkes Flowers And Gifts
10 State Rd
Bath, ME 04530-6017
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 636 of 1518




Hawks Florist
840 Nc Hwy 65 E
Rural Hall, NC 27045-9284


Hawthorne Benefit Technologies
P.O. Box 100906 P.O. Box 100906
Pasadena, CA 91189-0906


Hayes, Jimmy
1274 Blue Sage Way
San Diego, CA 91915


Hayes, Megan
817 Community Dr
Lagrange Park, IL 60526


Hayes, Vicky
22359 S Country Lane
New Lenox, IL 60451


Hayes, William
6 Wheeler Ct
Lemont, IL 60439


Haynesbesco
501 Corporate Centre Dr, Ste 360
Franklin, TN 37067


Hayward, Linda
9137 S Sproat
Oak Lawn, IL 60453


Hb Mcclure Company Inc
600 S 17th St P.O. Box 1745
Harrisburg, PA 17105-1745


Hbr Consulting Llc
440 South Lasalle St, Suite 2250
Chicago, IL 60605
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 637 of 1518




Hcc Specialty Underwriters Inc
401 Edgewater Pl, Ste 400
Wakefield, MA 01880


Hcm Systems Inc
7150 S Madison St
Willowbrook, IL 60527


He Loves Me Flowers
417 N Cir Dr
Colorado Springs, CO 80909-6246


Health Advocate Inc
11808 Miracle Hills Dr
Omaha, NE 68154


Health Advocate, Inc
Attn Katharine N Begley
3043 Walton Rd
Plymouth Meeting, PA 19462


Health And Human Resource Center Inc
DBA Aetna Resources
P.O. Box 511496
Los Angeles, CA 90051-8101


Healy Sara
1000 Chinquapin Ave A8
Carlsbad, CA 92008


Healy Software International
139 Silversprings Lawn
Cork
Ireland


Heard S Florist
110 Pirkle Ferry Rd
Cumming, GA 30040-2524
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 638 of 1518




Hearst Communications Inc
300 West 57th St
New York, NY 10019-3792


Hearst Magazines/Communications
P.O. Box 25883
Lehigh Valley, PA 18002-5883


Heart   Soul Florist
411 Old Capital Plz Nw
Corydon, IN 47112-2025


Heart Lake Flowers   Gifts Inc.
164 Sandalwood Pkwy E, 235
Brampton, ON L6Z 3S4
Canada


Heart Media   Entertainment
12019 Collection Ctr Dr
Chicago, IL 60093


Heart To Heart Floral
110 S Mitchell St
Cadillac, MI 49601-2138


Heartfelt Sympathies
6A Clarence St
Kingston, ON K7L 5H8
Canada


Heartfelt Sympathies
874 Walker Rd, Ste C
Dover, DE 19904-2778


Heartfield Florist
1525 Sam Houston Ave
Huntsville, TX 77340-4532


Heartland S Lilac Lane
9101 Ridge Rd
Girard, PA 16417-9643
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 639 of 1518




Hearts   Flowers
75 King St S
Waterloo, ON N2J 1P2
Canada


Hearts   Flowers
8021 183rd St, Ste A
Tinley Park, IL 60487-9246


Hearts   Flowers Florist
112 Main St
Pine Bush, NY 12566


Hearts And Flowers
11471 W Sample Rd, Ste 23
Coral Springs, FL 33065-7048


Hearts Communications
P.O. Box 25883
Lehigh Valley, PA 18002-5883


Heartstrings A Flower Boutique
412 N 7th St
Fredonia, KS 66736-1315


Heartstrings At Beverly S
134 N Locust Ave
Gallatin, TN 37066-2712


Heather   Vine
6960 Wolf Rd
Indian Head Park, IL 60525-4734


Heather Cove Florists   Gifts
100 Heather Ln
Shady Cove, OR 97539-8712


Heather De Kok Aifd Floral Design
6303 Wagner Rd NW
Edmonton, AB T6E 4N5
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 640 of 1518




Heather Floral And Greenhouses
301 Canton Ave
Montevideo, MN 56265-1203


Heather French
17267 South 68th Court
Tinley Park, IL 60477


Heaven S Scent
923 US Hwy 60 E
Republic, MO 65738-1571


Heaven S Scent Florist
3111 E Northern Ave
Kingman, AZ 86409-2061


Heaven Scent Flowers
7885 University Ave
La Mesa, CA 91942-0427


Heaven Scent Flowers   Gifts
14313 NE 20th Ave, Ste A107
Vancouver, WA 98686-1484


Heaven Sent Florist
6110 N Mesa St, Ste K
El Paso, TX 79912-4553


Heavener Flowers And Gifts
212 W 1st St
Heavener, OK 74937-2062


Heavenly Cakes   Flowers
806 N Loop 336 W
Conroe, TX 77301-1150


Heavenly Creations
728 Water St
Ketchikan, AK 99901-6141
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 641 of 1518




Heb Blooms
Attn Joe Don Zetzsche
Arsenal South - 2 646 S Main Ave
San Antonio, TX 78204


Hector Jasso
3113 Woodcreek Dr
Downers Grove, IL 60515


Hedges Florist
617 W Main St
Whitesboro, TX 76273-1549


Heffler Claims Group Llc
1515 Market St, Suite 1700
Philadelphia, PA 19102


Hegedorn S
Attn Bruce Hegedorn
964 Ridge Rd
Webster, NY 14580


Heidecker, Sandra
8741 Macawa Ave
San Diego, CA 92123


Heidi Farina
3113 Woodcreek Dr
Downers Grove, IL 60515


Heidi Kuegel
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Heidi S Hobbies Floral      Gifts
N2356 County Rd E
Palmyra, WI 53156-9723
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 642 of 1518




Heidrick   Struggles Inc
233 South Wacker Dr, Suite 4900
Chicago, IL 60606


Heights Floral Shop Inc.
401 W 20th St
Houston, TX 77008-2473


Heim Gardens
17650 Heim Rd
Chelsea, MI 48118-9307


Heinz Roxana Leilani
14 Bahama Bend
Coronado, CA 92118


Heirloom Rose
407 S Grand St
Schoolcraft, MI 49087-9491


Heitz Trucking Inc
P.O. Box 3330
Yuba City, CA 95992


Heitz Trucking Inc
P.O. Box 6607
Oakland, CA 94603


Helen Blakey Flowers
3463 Sheppard Ave E
Scarborough, ON M1T 3K5
Canada


Helen Mc Carthy Lynch
2825 Denton Court
Westchester, IL 60154


Helen S Floral Shoppe
146 S Main St
Phillipsburg, NJ 08865-2827
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 643 of 1518




Helen S Florist   Garden Center
407 US Hwy 22 E
Whitehouse Station, NJ 08889-3403


Helen S Flowers Llc
1309 N Wilson Rd
Radcliff, KY 40160-1482


Helen Woodward Animal Center
6523 Helen Woodward Way, Ste 100
P.O. Box 64
Rancho Santa Fe, CA 92067


Helix Business Solutions Llc
8700 W Trail Lake Dr, Ste 103
Memphis, TN 38125


Helix Business Solutions Llc
8700 West Trail Lake Dr, Suite 103
Memphis, TN 38125


Heller S Flowers
259 Jefferson Ave
Moundsville, WV 26041-1437


Hellmann Worldwide Logistics
10450 Doral Blvd
Miami, FL 33178


Helms Flowers Inc
8879 Venice Blvd
Los Angeles, CA 90034-3222


Help/Systems Llc
6455 City West Pkwy
Eden Prairie, MN 55344


Helpsystems Llc
6455 City West Pkwy
Eden Prarie, MN 55344
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 644 of 1518




Hemmerly S Flowers    Gifts
615 E Center St
Marion, OH 43302-4235


Hemphill, Lei-Momi
22011 Gray Pearl Ct
Cypress, TX 77433


Henderson Flower Shop
1938 1/2 Market St
Charlestown, IN 47111-1727


Henderson S Florist
204 W Main St
Lebanon, TN 37087-2729


Henderson, Chakise
1098 Heritage Hill Dr, Unit C
Naperville, IL 60563


Hendricks County Treasurer
355 S Washington St, 215
Danville, IN 46122


Henry S Florist
8103 5th Ave, Ste A
Brooklyn, NY 11209-4162


Hepburn, Heather
1222 Reed Ave, 16
San Diego, CA 92109


Herbert E Berg Florist Inc
19 Blackstone River Rd
Worcester, MA 01607-1379


Herbert Stacy
69 Old Sunbury Rd
Rt 1 Box 18
Hinesville, GA 31313
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 645 of 1518




Heritage House Florist
5109 Main St
Downers Grove, IL 60515-4602


Herman J Heyl Florists    Greenhouse Inc
36 Old Clairton Rd
Pittsburgh, PA 15236-3913


Herman S Flowers Inc.
1426 14th St Sw
Great Falls, MT 59404-3122


Hermann Forwarding Co
11 Distribution Way
Monmouth Junction, NJ 08852-3001


Herminio Martinez
1413 West Le Moyne St
Melrose Park, IL 60160


Hernandez Gamez, Francisco
15005 Cane Field Dr
Charlotte, NC 28273


Hernandez Martinez, Maria
5116 W 25th Pl
Cicero, IL 60804


Hernandez Velador, Juan
4943 S Wolcott
Chicago, IL 60609


Hernandez, Evelia
1339 E Flora St
Ontario, CA 91764


Hernandez, Jaqueline
10320 S Ave G 2nd Fl
Chicago, IL 60617
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 646 of 1518




Hernandez, Jaynee
6460 Lake Arrowhead Dr,   155
San Diego, CA 92119


Hernandez, Jessica
5116 W 25th Pl
Cicero, IL 60804


Hernandez, Jose
3088 N Victoria Dr
Alpine, CA 91901-3675


Hernandez, Maria
6333 College Grove Way, Unit 2108
San Diego, CA 92115


Hernandez, Yesenia
416 Milbrae St
San Diego, CA 92113


Hero Products Group
P.O. Box 75
Custer, WA 98240-0075


Heroman S Rickey Florist
7450 Jefferson Hwy, Ste 390
Baton Rouge, LA 70806-8279


Heroman S Billy Flowerland Inc      Ghses
10812 N Harrells Ferry Rd
Baton Rouge, LA 70816-8224


Herrera, David
580 Victoria Ln
Wood Dale, IL 60191


Herrera, Fernando
6333 S Kilbourn
Chicago, IL 60629
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 647 of 1518




Herrera, Herminia
7828 Suburban Lane
Bridgeview, IL 60455


Herrera, Miguel
2630 Harvey Ave
Berwyn, IL 60402


Herring, John
14453 Seabridge Lane
San Diego, CA 92128


Herron House Flowers
18 W Main St
Thomasville, NC 27360-3935


Hershey Company
P.O. Box 640357
Pittsburgh, PA 15264-0357


Hertz Corporation
P.O. Box 121056
Dallas, TX 75312


Herz, Laurence
3956 Fairlands Dr
Pleasanton, CA 94588


Hesperia Florist
16005 Main St, Ste C
Hesperia, CA 92345-3501


Hetherington, John
5083 Switch Grass Ln
Naperville, IL 60564


Hewlett Packard C0Mmercial Accounts
Attn John Ocak - Ms Cx01-9A
301 S Rockrimmon Blvd
Colorado Springs, CO 80919
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 648 of 1518




Hewlett Packard Enterprise Company
3000 Hanover St
Palo Alto, CA 94304


Hewy Wine Chillers Dba Corkcicle
1300 Brookhaven Dr
Orlando, FL 32803


Hewy Wine Chillers Llc
1300 Brookhaven Dr, Ste 2
Orlando, FL 32803


Hewy Wine Chillers Llc/Corkcicle
P.O. Box 547965
Orlando, FL 32854


Hexaware Technologies Ltd
Building 1, Millennium Business Park
Sector - III, A Block
Ttc Industrial Area, Mahape
Navi Mumbai Maharashtra, 400710
India


Hft International Inc
3777 Southeast Naff Rd
Milwaukie, OR 97267


Hft International Inc
6650 North Basin Ave, Suite E
Portland, OR 97217


Hft International Inc
3777 SE Naef Rd
Milwaukie, OR 97267


Hft Iternational
6650 N Basin Ave
Portland, OR 97217
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 649 of 1518




Hg Chicago Consulting Llc
DBA Halo Group
39475 13 Mile Rd, Suite 201
Novi, MI 48377


HI Dept Of Environmental Quality
2385 Waimano Home Rd, Bldg 4, Ste 100
Pearl City, HI 96782-1400


Hialeah Flowers
794 W 84th St
Miami Lakes, FL 33014-3618


Hiatt S Florist
1106 Stone Dr, Ste A
Harrison, OH 45030-2148


Hiawatha Corporation
P.O. Box 1227
Shelton, WA 98584


Hibert, Louis
5170 NW Neakahnie, Unit 1
Portland, OR 97229


Hickam Flower Shop
1232 Vickers Ave, Ste 1232
Hickam Afb, HI 96853-5283


Hickey Floral   Gifts
701 Century Ave
Antigo, WI 54409-2473


Hicksville Flowers
141 Levittown Pkwy
Hicksville, NY 11801-4421


Hidalgo, Martha
5822 SW 62th St
Miami, FL 33143
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 650 of 1518




Hidden Garden Floral Designs
7 Drummond St
Newboro, ON K0G 1P0
Canada


Hidden Treasures Flowers And More
315 Hwy 64 E
Wynne, AR 72396-7460


High Sierra Gardens
866 Tahoe Blvd
Incline Village, NV 89451-9411


High Style Flower Gift Shop
707 Devon Ave
Park Ridge, IL 60068-4764


High Style Flowers Vii
145 Front St
Wood Dale, IL 60191-1509


Highjump Software Inc
5600 W 83rd St, Ste 600
8200 Tower
Bloomington, MN 55437


Highjump Software Inc
6455 City West Pkwy
Eden Prairie, MN 55344


Highjump Software Inc
Nw 5230 P.O. Box 1450
Minneapolis, MN 55485-5230


Highjump Software Inc
4600 W 83rd St, Ste 600, 8200 Tower
Minneapolis, MN 55437


Highland Flowers
3 Church St
Vernon, NJ 07462-3138
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 651 of 1518




Highland Supply Corporation
1111 6th St
Highland, IL 62249


Hights Electric Motor Service Inc
156 Stockton St
Hightstown, NJ 08520


Hightstown Elegant Creations Llc
10 S River Rd, Ste 5A
Cranbury, NJ 08512-3615


Hignight S
367 Ave of the Cities
East Moline, IL 61244-4053


Hilding Law Firm
501 W Broadway 1760
San Diego, CA 92101


Hiles, Wendy
1010 Burlington Ave, Unit 501
Lisle, IL 60532


Hill Estates Inc
P.O. Box 3900
Yountville, CA 94599


Hill Haven Farm   Greenhouse Inc
7842 Center Rd
Valley City, OH 44280-9520


Hill s Florist   Greenhouses
182 Lindsay St S
Lindsay, ON K9V 2N3
Canada


Hill S Flowers And Events
266 Race St
San Jose, CA 95126-4824
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 652 of 1518




Hill Ventures Llc
P.O. Box 4790
Sunriver, OR 97707


Hill, Charles
24835 S Willow Brook Trail
Crete, IL 60417


Hillas Packaging Inc
3301 W Bolt St
Fort Worth, TX 76110-5817


Hillcrest Floral
5204 W Overland Rd
Boise, ID 83705-2693


Hillcrest Florist
Hillcrest Mall
9350 Yonge St
Richmond Hill, ON L4C 5G2
Canada


Hiller Llc
915 Murfreesboro Pike
Nashville, TN 37217


Hilliard S Chocolate System
275 East Ctr St
West Bridgewater, MA 02379


Hills Imports Inc
675 California Rd
Quakertown, PA 18951


Hills Valley Floral
609 Bryden Ave, Ste A
Lewiston, ID 83501-5193


Hillside Floral Design
15339 Hillside Ave
Jamaica, NY 11432-3321
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 653 of 1518




Hillside Florist
105 Lavinia St
Milton, DE 19968-1125


Hillside Florist And Gifts
888 Main St, Ste 1
Woburn, MA 01801-1842


Hillside Greenhouses
1 Kaempfer Ln
Liberty, NY 12754-1201


Hillsman-Hix Florist
16407 Court St
Amelia Court House, VA 23002


Hillsview Floral
408 E Main St
Kingwood, WV 26537-1723


Hilltop Florist
505 Lancaster St
Stanford, KY 40484-1246


Hilo Floral Designs Llc
352 Kilauea Ave
Hilo, HI 96720-3008


Hilton Honors Worldwide
75 Remittance Dr, Ste 1183
Chicago, IL 60675-1183


Himes Service Company Inc
P.O. Box 20143
Waco, TX 76702


Himmelstein, Andrew
1037 Hutton Way
Yaphank, NY 11980
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 654 of 1518




Hinckley Floral
950 W Lincoln Hwy
Hinckley, IL 60520-9000


Hindman Floral    Gift
50 Cowtown Rd
Hindman, KY 41822


Hire Dynamics Llc
1845 Satellite Blvd, Ste 800
Duluth, GA 30097


Hire Teammate Inc
DBA Hiretual
2525 East Charleston Rd, Suite 104
Mountain View, CA 94043


Hirethinking
201 East 4th St, Ste 800
Cincinnati, OH 45202


Hirni S Wayside Garden Florist
9950 SW 57th Ave
Pinecrest, FL 33156-3466


Hirsch Florist Inc
211 W Main St, Ste A
Mandan, ND 58554-3143


Hirt S Flowers Inc
14407 Pearl Rd
Strongsville, OH 44136-8715


Hirzel Brothers Greenhouse
427 E Broadway St
Toledo, OH 43605-2354


His Garden Flowers
34551 State Hwy 18
Lucerne Valley, CA 92356-8174
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 655 of 1518




Hiscox Business Insurance
104 South Michigan Ave, Ste 600
Chicago, IL 60603


Historical Research Ctr Intl
2107 Corporate Drvie
Boynton Beach, FL 33426


Hitchings, Chelsea
28 Gurley Rd
East Lyme, CT 06333


Hitwise Pty Ltd
Attn Accounts Receivable
300 Park Ave S, 9th Fl
New York, NY 10010


Hi-Way Florist
7049 Gravois Ave
Saint Louis, MO 63116-1042


Hoac, Amanda
955 Pine St, 11
San Francisco, CA 94108


Hoadley, Christopher
4048 Penzance Pl
Williamsburg, VA 23188


Hobbs Overhead Doors Inc
11700 South Cicero Ave
Alsip, IL 60803


Hochwald Lambeth
50 West 77th St, Ste 2A
New York, NY 10024


Hodges, Amy
2610 Sunset Hills
Escondido, CA 92025
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 656 of 1518




Hodges-Mace Llc
5775-D Glenridge Dr, Suite 350
Atlanta, GA 30328


Hoelcks Florist
341 Boston Post Rd
Waterford, CT 06385-1914


Hoey, Ian
2863 NW 8th Aveneue
Meridian, ID 83646


Hoffman Brothers
1795 Birchwood Ave
Des Plaines, IL 60018-3005


Hoffman Florist
309 W Main St
Grand Prairie, TX 75050-5622


Hoffman Flower Shop Inc.
625 Lake Ave
Storm Lake, IA 50588-1851


Hoffman S Flowerland Inc.
1126 Michigan Ave
Sheboygan, WI 53081-3354


Hoffman Texas Inc
23311 Madero St
Mission Viejo, CA 92691


Hogan, Kim
8 Boughton Rd
Old Lyme, CT 06371


Hogue, Hardy
3353 30th St
San Diego, CA 92104
  Case 19-11240-LSS   Doc 31         Filed 06/03/19   Page 657 of 1518




Hohman Floral And Greenhouses Inc
7048 Hohman Ave
Hammond, IN 46324-1841


Hoisington Floral
122 N Main St
Hoisington, KS 67544-2502


Holden s Florists Dundas      Inc.
44 York Rd
Dundas, ON L9H 1L4
Canada


Holex Flowers B.V.
Betula 61
De Kwakel, 1424 Lh
Netherlands


Holex Flowers Bv
Magnolia 3
De Kwakel, 1424 La
Netherlands


Holiday Florist
4156 US Hwy 19
New Port Richey, FL 34652-5947


Holiday Retirement
Attn Cash Management/Beverly
5885 Meadows Rd, Ste 500
Lake Oswego, OR 97035


Holidays Floral Chocolate And Gifts
1902 Knob Creek Rd
Johnson City, TN 37604-3015


Holland America Flowers Llc
808 Albert Way
Arroyo Grande, CA 93420
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 658 of 1518




Holland Beauty Flower      Bulb Corporation
8480 North 87th St
Milwaukee, WI 53224


Holland Flower Shop Llc
586 Sand Creek Rd
Albany, NY 12205-2435


Holland Greenhouses Inc
939 Route 33
Monroe Twp, NJ 08831


Holliday S Flowers
2316 S Germantown Rd
Germantown, TN 38138-5931


Hollie Long
3113 Woodcreek Dr
Downers Grove, IL 60515


Hollow Tree Gift   Floral
23704 Valley Rd
Monticello, IA 52310-7940


Holloway, Heather
459 Ballantyne St,   25
El Cajon, CA 92020


Holly S Flower Boutique
130 E Alder St
Walla Walla, WA 99362-1907


Holly S Gifts   Floral
1220 S Broadway
Oak Grove, MO 64075


Holly Tamura
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 659 of 1518




Holly Wood   Vine Florals
112 N Williams St, Ste A
Paulding, OH 45879-1281


Hollywood Florist
37 W 47th St
New York, NY 10036-2809


Holmes Dana Schultze
31 Broome St 3
Brooklyn, NY 11222


Holmes Florist   Greehouses
35 Swan Lake Ave
Belfast, ME 04915-7018


Holmes, Joseph
111 E Thompson Dr
Wheaton, IL 60189


Holmes-Mc Duffy Florists Inc
110 N Leyden St
Brockton, MA 02302-3826


Holston Florist Shop Inc
1006 Gibson Mill Rd
Kingsport, TN 37660-3934


Holtschlag Florist
1135 S 12th St
Quincy, IL 62301-3985


Holwerda Floral   Gifts
8233 Byron Center Ave SW, Ste 6
Byron Center, MI 49315-8112


Holz, Jessica
146 Home Pl Dr
Adkins, TX 78101
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 660 of 1518




Home Again
310 N Main St
Ainsworth, NE 69210-1356


Home Depot, Inc.
P.O. Box 9915,Dept 24
Macon, GA 31297


Home Essentials   Beyond
200 Theodore Conrad Dr
Jersey City, NJ 07305


Home Town Floral   Gift Shop
227 Jefferson Ave
Moundsville, WV 26041-1437


Home Wet Bar Llc
425 E Hill St
Oklahoma City, OK 73105


Homestead Floral Designs Ltd.
1062 Oregon Rd
Cortlandt Manor, NY 10567-1123


Homestead Wild Flowers Etc
14395 E County House Rd
Albion, NY 14411-9503


Hometex Weaving Llc Dba Simply Home
500 Guthrie Rd
Belton, SC 29627


Hometown
Murray Auxillary To Post 9773- Vfw
9092 S Main St
Hometown, IL 60456


Hometown Floral
1605 Stone St
Falls City, NE 68355-2664
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 661 of 1518




Hometown Floral   Gifts
224 W Main St
Stanton, MI 48888-9690


Hometown Floral   Gifts
212 S Chestnut St
Kimball, NE 69145-1220


Hometown Floral And More
1205 Bessemer Ave
Llano, TX 78643-1307


Hometown Florist
1080 Jefferson St
Fennimore, WI 53809-1738


Homtex Weaving Llc
500 Guthrie Rd
Belton, SC 29627


Honey Bees Floral   More
146A E Frontage Rd
Lucedale, MS 39452-5917


Honey S House Of Flowers
532 SE Washington Blvd, Ste A
Bartlesville, OK 74006-8222


Honeysuckle Florist
19 S Main St
Jasper, GA 30143-1600


Hong Kong Union Int L Enterprises Co Ltd
6/F the Harbour Front Tower I
Tak Fung St, Hong Kong 18-22
China


Hookset Enterprises Llc
710 Landwehr Rd
Northbrook, IL 60062-2337
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 662 of 1518




Hookset Enterprises, Llc D/B/A Decoplate
710 Landwehr Rd
Northbrook, IL 60062-2337


Hooper, Brittany
450 Lee St, Apt 8
Oakland, CA 94610


Hooray S From Hollywood Inc
2142 Tyler St
Hollywood, FL 33020-6717


Hoosier Daddy Inc
1743 Sebring Dr
Henderson, NY 89052


Hootsuite Inc
5 East 8th Ave
Vancouver, Bc V5T 1R6
Canada


Hootsuite Media Inc
Attn Matt Debock
5 East 8th Ave
Vancouver, BC V5T 1R6
Canada


Hope And Faith Floral
23 W Main St
Madelia, MN 56062-1437


Hope Blooms Flowers   Things
391 W State St, Ste B
Eagle, ID 83616-4968


Hopkins, Andrew
4741 Greene St
San Diego, CA 92107
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 663 of 1518




Hopper, Brenda Lee
321 Mckool Ave
Romeoville, IL 60446


Hopps, Melissa
11 Juno Rd
Tiburon, CA 94920


Horan S Flowers   Gifts
926 Hopmeadow St
Simsbury, CT 06070-1863


Horizon Media Inc
75 Varick St
New York, NY 10013


Horizon Personnel Services
790 the City Dr S, Ste 180
Orange, CA 92868


Horton, Janet
406 W Cir Dr
Addison, IL 60101


Hortpack Inc
P.O. Box 370864 860 Franklin St
Montara, CA 94037


Horvat, Brianna
3950 Ohio St, Unit 136
San Diego, CA 92104


Horvath, Charles
435 B Somerset Ct
Aurora, IL 60504


Horvatic, Michael
12302 S Oak Park Ave
Palos Heights, IL 60463
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 664 of 1518




Hosa International
1617 NW 84th Ave
Miami, FL 33126


Hoski Florist And Gift Shop Inc
734 Union Ave
Middlesex, NJ 08846-1941


Hospital Gift Shop.Com
444 S Cedros Ave, Ste 245
Solana Beach, CA 92075-1966


Hot Shot Service Inc
4111 Ellison Northeast
Albuquerque, NM 87109


Hot Shots Inc
753 Meadowland Dr
Boise, ID 83713


Hot Springs Florist   Gifts
2034 Central Ave
Hot Springs, AR 71901-6159


Hotronix Llc
1 Industrial Park Rd
Carmichaels, PA 15320


Houdini Inc/Wine Country Gift Baskets
4225 N Palm St
Fullerton, CA 92835-1047


Houlihan Lokey Capital Inc
10250 Constellation Blvd, 5th Fl
Los Angeles, CA 90067


Houlihan Lokey Financial Advisors Inc
Accounts Receivable Dept
10250 Constellation Blvd
Los Angeles, CA 90067-6802
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 665 of 1518




Hourans-Decatur Florist And Greenhouses
1106 W Pershing Rd, Ste 1
Decatur, IL 62526-1542


Hours Of Flowers
703 Tennent Rd
Manalapan, NJ 07726-3127


House Anthony
721 S Eagle St
Aurora, CO 80013


House Of Blair Florist
3852 Gentian Blvd
Columbus, GA 31907-1148


House Of Blues Restaurant Corporation
1055 5th Ave
San Diego, CA 92101


House Of Creations
2531 Sheridan Rd
Zion, IL 60099-2612


House Of Flowers
2317 Lakeshore Rd W
Oakville, ON L6L 1H2
Canada


House Of Flowers
650 N Wood Ave, Ste A
Linden, NJ 07036-4191


House Of Flowers
270 N 2nd E
Mountain Home, ID 83647-2725


House Of Flowers
1920 Algoma Blvd
Oshkosh, WI 54901-2104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 666 of 1518




House Of Flowers
136 W Jefferson St
Madison, GA 30650-1365


House Of Flowers
511 Court St
Williamsburg, IA 52361-9429


House Of Flowers
230 W Bridge St
Hotchkiss, CO 81419


House Of Flowers Inc
2425 N Kickapoo Ave
Shawnee, OK 74804-2501


House Of Flowers Llc
2480 E 20th St
Farmington, NM 87401-4402


House Of Ivy Floral   Gifts
2507 Main St
Elwood, IN 46036-2165


House Of Plants Florist
1670 Merriman Rd
Akron, OH 44313-9001


House Party Inc
50 South Buckhout St, Ste 301
Irvington, NY 10533


Howard Cagan
7040 Avenida Encinas, Ste 104-294
Carlsbad, CA 92011


Howe, Peter
205 Candlewick Dr Ne
Poplar Grove, IL 61065
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 667 of 1518




Howze Michael L
5900 Redwood Lane
Rowlett, TX 75089


Hp Canada Co
5150 Sepctrum Way, Ste 600
Mississauga, On L4W 5G1
Canada


Hp Inc
1501 Page Mill Rd
Palo Alto, CA 94304


Hp Inc
P.O. Box 8374
Pasadena, CA 91109-8374


Hr Solutions
P.O. Box 843209
Los Angeles, CA 90084-3209


Hsbc Bank Usa
P.O. Box 4657
Carol Stream, IL 60197


Hsbc Bank Usa, National Association
Attn Fred Schimel
1421 Shure Dr, Ste 100
Arlington Heights, IL 60004


Hsp Epi Acquisition Llc
6553 Solution Ctr
Chicago, IL 60677-6005


Hsp Epi Acquisition Llc
DBA Entertainment
1401 Cooks Rd, Suite 150
Troy, MI 48084
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 668 of 1518




Huang Acrylic Inc
3211 Skylane Dr
Carrollton, TX 75006


Huang Acrylic Inc
3211 Skylane Dr, Ste 100
Carrolton, TX 75006-2536


Huang, Sandy
1040 W Adams St, 364
Chicago, IL 60607


Huang, Tanya
140 S Van Ness St, 909
San Francisco, CA 94103


Hubert Company Llc
25401 Network Pl
Chicago, IL 60673-1254


Hubert, Christine
8207 Wild Rose Trail
Joliet, IL 60431


Hubscher Ribbon Us Inc
450 7th Ave, Ste 1709
New York, NY 10123


Hubscher Ribbon Us
2325 52nd Ave
Lachine, Qb H8T 3C3
Canada


Hudgens Ross Edward
4432 38th St
San Diego, CA 92116


Hudson Flower Shop
128 Public Sq
Calhoun City, MS 38916-5523
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 669 of 1518




Hudson Flower Shop
222 Locust St
Hudson, WI 54016-1668


Hudson, Damion
21364 Forrest View
Shorewood, IL 60404


Hudsonville Floral
3497 Kelly St
Hudsonville, MI 49426-1494


Huff, Steve
26500 Sandpiper Ct
Fort Mill, SC 29707


Huffman Floral   Greenhouse
1511 N Grand St
Enid, OK 73701-1703


Hughes, Jaclyn
955 Pine St, 11
San Francisco, CA 94108


Hughson Floral
6130 E Whitmore Ave
Hughson, CA 95326-9209


Hultsman, Timothy
3526 E Long Lake Rd
Phoenix, AZ 85048


Hulu Llc
15059 Collections Ctr Dr
Chicago, IL 60693


Human Element
2150 Park Pl, Ste 100
El Segundo, CA 90245
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 670 of 1518




Human Element
453 S Spring St, Ste 536
Los Angeles, CA 90013


Human Element Productions Inc
2150 Park Pl, Ste 100
El Segundo, CA 90245


Humanistic Consulting Llc
7037 Aspen Creek Lane
Dallas, TX 75252


Humbert, Stephanie
2412 Sorrento Dr
Schererville, IN 46375


Humble Flower Shop
313 E Main St
Humble, TX 77338-4549


Humble Tv Llc
118 W 22Nd, 3rd Fl
New York, NY 10011


Hummel S Flowers Inc
2400 C St
Anchorage, AK 99503-2642


Hummelstown Flowers
24 W Main St
Hummelstown, PA 17036-1515


Hummingbird Floral
4001 Rice St
Shoreview, MN 55126-6263


Hummingbird Forest
37 N Congress St, Ste D
York, SC 29745-2676
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 671 of 1518




Humphrey S Flowers   Gifts
612 W Main St
Abingdon, VA 24210-2510


Humphrey, John
8615 Creek Trial Lane,    815
Cornelius, NC 28031


Hunter S Creative Florist
182 Saluda St
Chester, SC 29706-1578


Hunter, Nate
5945 Albin Terrace
Berkeley, IL 60163-1414


Huntington County Treasurer
201 N Jefferson St
Huntington, IN 46750


Huntington Disease Society Of America
Attn Ellen Donahue
158 West 29th St 7th Flr
New York, NY 10001


Huntington Flowers
10086 Adams Ave
Huntington Beach, CA 92646-4905


Huntley Floral
10436 N Hwy 47, Ste 102
Huntley, IL 60142-9328


Huntsville Florist
2010 Franklin St Se
Huntsville, AL 35801-4514
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 672 of 1518




Huong Trang Co Ltd
Cat Dang Village Yen Tien
Commune Y Yen District
Nam Dinh Province
Vietnam


Hurst Florist
7270 Lem Turner Rd
Jacksonville, FL 32208-3394


Hutchinson S Flowers Inc
1343 Liberty Rd
Sykesville, MD 21784-6412


Huynh, Anh
7914 Janes Ave, Apt 205
Woodridge, IL 60517


Hwang, Joshua
580 Camino De La Reina, Unit 122
San Diego, CA 92108-3129


Hyacinth House/Van Peenen S Flowers
1800 S Pennsylvania Ave
Lansing, MI 48910-1896


Hyde Park Florist
1748 E 55th St
Chicago, IL 60615-5966


Hyde Park Florist   Gifts
4204 Albany Post Rd
Hyde Park, NY 12538-1765


Hydrangea Flowers    Coffee
10439 SE Federal Hwy
Hobe Sound, FL 33455-4825
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 673 of 1518




Hygiena Llc
Attn Accounts Receivable
941 Avenida Acaso
Camarillo, CA 93012


Hyman Phelps   Mcnamara Pc
700 13th St N W, Ste 1200
Washington, DC 20005


Hyper-Active Farms
1628 Sand Piper Cir
Weston, FL 33327


Hyphen Studios Inc
6080 Ctr Dr 6th Fl
Los Angeles, CA 90045


Hy-Vee
Attn Debra Riedel
5820 Westown Pkwy
West Des Moines, IA 50266


Hyzy, Brian
256 Superior Circ
Bartlett, IL 60103


I Heart Reps Inc
822 N Detroit St
Los Angeles, CA 90046


I Love Roses Florist
1205 N Hampton Rd
Dallas, TX 75208-3001


I See Me Llc
6216 Baker Rd 110
Eden Prairie, MN 55346


I See Me Llc
6216 Baker Rd, Ste 110
Eden Prairie, MN 55346
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 674 of 1518




I See Me Llc
P.O. Box 29245
Minneapolis, MN 55429


I2I Photography
12 Vestry St 4th Fl
New York, NY 10013


Iac Search And Media
P.O. Box 742646
Los Angeles, CA 90074-2646


Iac/Interactivecorp Inc
555 West 18th St 5th Fl
New York, NY 10011


Iacquire
1181 North Tatum Bloulevard, Suite 3083
Phoenix, AZ 85028


Iadvize
2 Bis Quai Francois Mitterrand
Nantes, 44200
France


Ian Prosser
1715 Cypress St
Tampa, FL 33606


Ianni Nicole
750 Mason Rd
Vista, CA 92084


Ibarra, Filadelfo
2751 Naomi Rd
Sodus, MI 49126-9777


Ibarra, Gabriel
2021 W 19th St
Chicago, IL 60608
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 675 of 1518




I-Behavior Inc
Wells Fargo P.O. Box
P.O. Box 209028
Dallas, TX 75395-9028


Ibisworld Inc
11755 Wilshire Blvd, 11th Fl
Los Angeles, CA 90025


Ibm
1 New Orchard Rd
Armonk, Ny 10504, NY 10504


Icater San Diego
4067 Utah St, Unit 10
San Diego, CA 92104


Icater San Diego
4518 Hamilton St
San Diego, CA 92116


Icater San Diego
Peter Basil   Scott Winbolt
4630 Winona Ave
San Diego, CA 92115-3340


Ice House Flowers
655 Washington St
Coventry, RI 02816-5410


Ice Systems Inc
DBA Proxy Trust
100 Patco Court, Suite 9
Islandia, NY 11749-1522


Icg America Inc
2219 West Lake Dr, Ste 100
Austin, TX 78746
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 676 of 1518




Ickler Electric Corporation
12175 Dearborn Pl
Poway, CA 92064


Icon Media Direct Inc
5910 Lemona Ave
Van Nuys, CA 91411


Icon Media Direct Inc
5910 Lemona Ave
Sherman Oaks, CA 91411


Icon Media Direct Inc
5910 Lemonia Ave
Van Nuys, CA 91411


Icon Modern Inc
1556 Cavell
Highland Park, IL 60035


Icpas
550 W Jackson, Ste 900
Chicago, IL 60661-5716


Icr Llc
761 Main Ave
Norwalk, CT 06851


Icr Xchange Llc
761 Main St
Norwalk, CT 06851


ID Dept Of Environmental Quality
1445 N Orchard
Boise, ID 83706


Id Studios Interior Design
Strategic Planning Inc
225 Plz St, Ste 400
Solana Beach, CA 92075
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 677 of 1518




Idaho Flowers
1105 Kimberly Rd
Twin Falls, ID 83301-7839


Idaho State Tax Commission
Corporation Tax
P.O. Box 76
Boise, ID 83707-0076


Idaho Unclaimed Property
Unclaimed Property Program
P.O. Box 83720
Boise, ID 83720-9101


Idalias Creations Inc
118 High St
Sutton West, ON L0E 1R0
Canada


Idea
444 W Beech St Fourth Fl
San Diego, CA 92101


Ideal Florist
121 Mill St
Hillsville, VA 24343-1314


Ideal Market Place
85 Ackerman Ave
Clifton, NJ 07011-1501


Idearc Media Corporation
P.O. Box 920041
Dallas, TX 75392-0041


Identity Direct Ortega
125 E Algonquin Rd
Arlington Heights, IL 60005
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 678 of 1518




Idna Series Llc
2510 East Ctr St
Warsaw, IN 46580


Idna Series Llc/Sportula Products
800 South Buffalo St
Warsaw, IN 46580


I-Drive Florist
5001 Gateway Ave
Orlando, FL 32821-8256


Ife Leasing Inc
133 Otto Cir
Sacramento, CA 95822


Iga Usa Inc
8745 West Higgins Rd, Suite 350
Chicago, IL 60631


Ignitionone Inc
200 Park Ave, 27th Fl
New York, NY 10166


Igoe   Company Inc
P.O. Box 501480
San Diego, CA 92150-1480


Igoe Administrative Services
P.O. Box 501480
San Diego, CA 92150-1480


Iguana Growers
Guerrero 340, Ste 607 B
Nonoalco Tlatelolco
Mexico D.F. C.P 06900
Mexico
  Case 19-11240-LSS    Doc 31      Filed 06/03/19   Page 679 of 1518




Ih Services
1307 Blk A Profit Industrial Bldg
Kwai Fung Crescent
Kwai Chung, Kowloon
China


Ih Services Limited
1307 Block A Profit Industri
1-15 Kwai Fung Crescent, Kwai Chung
N.T. Kowlo, Hong Kong
China


Iheartmedia    Entertainment Inc
P.O. Box 98849
Chicago, IL 60693


Iii Interactive Llc
906 Rain Forest Pkwy
Columbia, MO 65202


Ike S Florist
425 W Karsch Blvd
Farmington, MO 63640-2102


Ikonics Corporation
Box 88807
Milwaukee, WI 53288-0807


IL Environmental Protection Agency
1021 N Grand Ave E
Springfield, IL 62702


IL Environmental Protection Agency
P.O. Box 19276
Springfield, IL 62794-9276


Illescas, Sara
1260 West 5 Court
Hialeah, FL 33010
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 680 of 1518




Illimination Reseaerch Inc
5947 Deerfield Blvd, Ste 203
Mason, OH 45040


Illingworth Linda
7138 Sherbourne Lane
San Diego, CA 92129


Illinois American Water
P.O. Box 94551
Palatine, IL 60994-4551


Illinois American Water
P.O. Box 3027
Milwaukee, WI 53201-3027


Illinois Bell Telephone Companay
P.O. Box 5080
Carol Stream, IL 60197-5080


Illinois Chamber Of Commerce
215 E Adams
Springfield, IL 62703


Illinois Communications Sales
300 N Ogden Ave
Chicago, IL 60607


Illinois Communications Sales
452 N Claremont Ave
Chicago, IL 60612


Illinois Department Of Revenue
Illinois Dept of Revenue
P.O. Box 19035
Springfield, IL 62794-9035


Illinois Department Of Revenue
P.O. Box 19035
Springfield, IL 62794-9035
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 681 of 1518




Illinois Dept Of Revenue
Retailers Occupation Tax
Springfield, IL 62796


Illinois Dept. Of Revenue
P.O. Box 19008
Springfield, IL 62794-9008


Illinois Fire   Safety Co
702 S Rohlwing Rd
Addison, IL 60101


Illinois Fire Extinguisher Co Inc
702 S Rohlwing Rd
Addison, IL 60101


Illinois Information Technology Assoc
DBA Illinois Technology Association Ita
20 N Wacker Dr, Ste 1200
Chicago, IL 60606


Illinois National Insurance Company
300 South Riverside Dr, Ste 2100
Chicago, IL 60606-6613


Illinois Office The State Fire Marshal
Division of Elevator Safety
P.O. Box 3332
Springfield, IL 62708-3332


Illinois Secretary Of State
Department of Business Service
Room 330 Howlett Bldg
Springfield, IL 62756


Illinois State Florists Assn
c/o Sandra Prince
P.O. Box 125
Troy, IL 62294
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 682 of 1518




Illinois State Treasurer Office
Unclaimed Property Division
1 West Old State Capital Plaza
Suite 400
Springfield, IL 62701-1390


Illinois-American Water Company
1000 Internationale Pkwy
Woodridge, IL 60517


Illinois-American Water Company
P.O. Box 94551
Palatine, IL 60094-4551


Illumination Research Inc
5947 Deerfield Blvd, Ste 203
Mason, OH 45040


Illusion Florist
12231 SE Stark St
Portland, OR 97233-1049


Illusion Flowers
16106 Ceres Ave, Ste 103
Fontana, CA 92335-4537


Illusions   Design Llc
200 S Central Ave
Marshfield, WI 54449-2835


Image3D Llc
20265 S Lower Highland Rd
Beavercreek, OR 97004


Images Unlimited Inc
3239 Caminito Ameca
La Jolla, CA 92037-2902


Img Fashion Div Of Img Worldwide
304 Park Ave S 4th Fl
New York, NY 10010
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 683 of 1518




Img Technologies Inc
One Tower Lane, Suite 1850
Oakbrook Terrace, IL 60181


Imlay Florists Inc
54 N 5th St
Zanesville, OH 43701-3504


Imm-Living Inc
301-196 Spadina Ave
Toronto, On M5T 2C2
Canada


Imondi C.    Son Florists      Ghses.
182 Smithfield Ave
Pawtucket, RI 02860-3437


Impenco Ltd
240 Guizot St West
Montreal, PQ H2P 1L5
Canada


Imperial Events Security Services
8500 Henry Ave, Suite 45-36
Philadelphia, PA 19128


Imperial Garden Centre Ltd
2460 Queen St E
Brampton, ON L6S 5X9
Canada


Imperial Inc
2020 North Mingo
Tulsa, OK 74116


Imperial Service Systems Inc
200 West 22nd St, Suite 201
Lombard, IL 60148
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 684 of 1518




Imperial Service Systems Inc
P.O. Box 2938
Glen Ellyn, IL 60138-2938


Imperva, Inc
3400 Bridge Pkwy, Ste 200
Redwood Shores, CA 94065


Impressions Floral And Gifts
104 N Jefferson St
Ava, MO 65608


Imprintables Warehouse
6353 E 14 Mile Rd
Sterling Heights, MI 48312


In Bloom
114 W Main St
Hinton, OK 73047


In Bloom
2513 Ave H
Rosenberg, TX 77471-3601


In Bloom Floral Design
6900 Park Ave
Guttenberg, NJ 07093-4482


In Bloom Florist
325 W Gore St
Orlando, FL 32806-1036


In Bloom Inc
814 Fairview Ave
Houston, TX 77006-2808


IN Dept Of Environmental Mgmt
Indiana Government Ctr N
100 N Senate Ave
Indianapolis, IN 46204
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 685 of 1518




IN Dept Of Environmental Mgmt
100 N Senate Ave
Mail Code 50-01
Indianapolis, IN 46204-2251


In Full Bloom At The Cranberry Market
519 Ames St
Baldwin City, KS 66006-5009


In Full Bloom Flowers
3970 Dodson Chapel Rd
Hermitage, TN 37076-3509


In Your Vase Flowers
4190 15Th Ave
Prince George, BC V2M 1V8
Canada


In2 Flowers Design Studio Ltd
2530 Sixth Line
Oakville, ON L6H 6W5
Canada


In2Food Gourmet Llc
1750 Breckinridge Pkwy , Ste 4000
Duluth, GA 30096


Incisive Software Corporation
300 Santana Row, Suite 200
San Jose, CA 95128


Incite Visual Media Inc
2123 Branden St
Los Angeles, CA 90026


Incycle Software Corp
1120 Ave of Americas 4th Fl
New York, NY 10036
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 686 of 1518




Indeed Inc
177 Broad St, 6th Fl
Stamford, CT 06901


Indiana American Water
650 Madison St
Gary, IN 46402


Indiana American Water
Re A/C XX-XXXXXXX-0
P.O. Box 94551
Palatine, IL 60094-4551


Indiana Dept Of Revenue
P.O. Box 7226
Indianapolis, IN 46207-7226


Indiana Dept Of Revenue-Income Tax
P.O. Box 7226
Indianapolis, IN 46207-7226


Indiana Floral/Flower Boutique
1680 Warren Rd
Indiana, PA 15701-2420


Indigo Stone Advisors Llc
2127 Watson Dr
Jackson, MO 63755


Indio Florist
44953 Oasis St
Indio, CA 92201-4299


Indoff Incorporated
P.O. Box 842808
Kansas City, MO 64184-2808


Industrial Building Mantenance Inc
P.O. Box 87765
Carol Stream, IL 60188
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 687 of 1518




Industrial Electric Supply
16W291 South Frontage Rd
Burr Ridge, IL 60527


Industrial Waste   Salvage-
Orange Ave Disposal Inc
P.O. Box 446
Fresno, CA 93709


Inet Audio Productions/ Kevin J Plank
59805 Hillcrest Ave
Elkhart, IN 46517


Infinite Rose Llc
7911 Northwest 21st St
Miami, FL 33122


Infinity Farms Inc
DBA Fantasy Farms
2761 NW 82nd Ave
Miami, FL 33122


Infinity Floral Llc
227 Central Ave
Osseo, MN 55369-1244


Infinity Recruiting Group
P.O. Box 404322
Atlanta, GA 30384-4322


Infinity Transport Llc
1409 Northwest 84 Ave
Doral, FL 33126


Infinity Transport Llc
1409 NW 84 Ave
Miami, FL 33126


Infinity Transport Llc
10505 NW 37th Terrace
Miami, FL 33178
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 688 of 1518




Infinitycti Inc
10601-G Tierrasanta Blvd 178
San Diego, CA 92124


Inflectra Corporation
Attn Accounts Receivable
8121 Georgia Ave, Suite 504
Silver Spring, MD 20910


Influential Network Inc
823 South Las Vegas Blvd, 5th Fl
Las Vegas, NV 89101


Infogroup Inc
1020 East 1st St
Papillion, NE 68046


Infogroup Inc
DBA Donnelley Marketing
1020 East 1st St
Papillion, NE 68046


Infogroup Media Solutions
P.O. Box 3243
Omaha, NE 68103


Informatica Llc
2100 Seaport Bloulevard
Redwood City, CA 94063


Informatics Holdings Inc
1400 10th St
Plano, TX 75074


Informatics Holdings Inc
DBA Wasp Barcode Technologies
1400 10th St
Plano, TX 75074
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 689 of 1518




Information Resources Inc
150 N Clinton St
Chicago, IL 60661


Ingate Systems Inc
7 Farley Rd
Hollis, NH 03049


Ingle-Barr Fresh Flowers   Garden Gifts
1075 Western Ave
Chillicothe, OH 45601-1104


Ingram Micro Inc
P.O. Box 70087
Los Angeles, CA 90074-0087


Ink Publishing Corporation
Puerta Del Sol 800 S Douglas Rd, Ste 250
Coral Gables, FL 33134


Inlet Flowers Llc
12409 Hwy 707
Murrells Inlet, SC 29576-9742


Inmart Group
27260 Haggerty Rd, Suite A-14
Farmington Hills, MI 48331


Innovative Courier Solutions Inc
3482 Keith Bridge Rd, Suite 236
Cumming, GA 30041


Innovative Flooring Systems Llc
2818 Corporate Pkwy
Algonquin, IL 60102


Inovius Inc
1415 Victor Ave
Redding, CA 96003
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 690 of 1518




Inseev Interactive Inc
3565 Del Rey St 202
San Diego, CA 92109


Inseev Interactive Inc
2204 Garnet Ave, Suite 100
San Diego, CA 92109


Insidevault Inc
1411-A Industrial Rd
San Carlos, CA 94070


Insight Direct Usa Inc
6820 S Harl Ave
Tempe, AZ 85283


Insight Safari Llc
2351 Wood Bridge Cove
Memphis, TN 38119


Insights Safari Llc
2351 Wood Bridge Cove
Memphis, TN 38119


Inspirations Flowers And Gifts
1410 Scurry St
Big Spring, TX 79720-4416


Instaflowers
Calle 43 Sur, 1D - 21
Bogota Cundinamarca
Serbia and Montenegro


Instantly Inc
75 Remittance Dr Dept. 6672
Chicago, IL 60675-6672


Institute Of Financial Operations
3319 Maguire Blvd, Suite 125
Orlando, FL 32803
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 691 of 1518




Insulated Panel Company
421 N Paulina St
Chicago, IL 60622


Integra Telecom Holdings Inc
P.O. Box 2966
Milwaukee, WI 53201-2966


Integrant Inc
5405 Oberlin Dr, Ste 200
San Diego, CA 92121


Integrated Electrical Llc
12621 South Laramie Ave
Alsip, IL 60803


Intel Services Division Llc
Aka Intel Corporation
4170 P.O. Box 894170
Los Angeles, CA 90189-4170


Intelepeer Holdings Inc.
DBA Intelepeer Cloud Communications LLC
155 Bovet Rd, Suite 405
San Mateo, CA 94402


Intention Florist
2404 Clement St
San Francisco, CA 94121-1922


Inter Flora Design
3557 Boul Saint-Charles
Kirkland, PQ H9H 3C4
Canada


Interactive Accessibility Inc
363 Willis Rd
Sudbury, MA 01776
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 692 of 1518




Interactivecorp
Bank of America P.O. Box Servic
62195 Collections Ctr Dr
Chicago, IL 60693-5805


Intercall Inc
File 51089
Los Angeles, CA 90074-1089


Intercare Insurance Solutions Inc
5375 Mira Sorrento Pl, Ste 400
San Diego, CA 92121


Intercerve Inc
8936 Northpointe Executive Par, Ste 200
Huntersville, NC 28078


Interflora British Unit Limited
Watergate House
Sleaford, NG34 7TB
United Kingdom


Intermarkets Inc
11911 Freedom Dr, Ste 114
Reston, VA 20190


Intermec Technologies Corporation
16201 25th Ave W
Lynnwood, WA 98037


Intermec Technologies Corporation
Dept. Ch 10696
Palatine, IL 60055-0696


Internal Revenue Service
P.O. Box 145566
Cincinnati, OH 45250-5566


Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 693 of 1518




Internal Revenue Service
P.O. Box 804524
Cincinnati, OH 45280-4524


Internal Revenue Services
Attn Department of Finance
375 Bay Rd
Queensbury, NY 12804


Internal Revenue Services
Attn Department of Finance
2038 Sandy Dr
State College, PA 16803


Internal Revenue Services
Attn Department of Finance
180 N Diamond St
Mansfield, OH 44902


Internal Revenue Services
Attn Department of Finance
1240 E 9th St
Cleveland, OH 44199


Internal Revenue Services
Attn Department of Finance
10 E Commerce St
Youngstown, OH 44503


Internal Revenue Services
Attn Department of Finance
East 3rd St   Prendergast Ave
Jamestown, NY 14701


Internal Revenue Services
Attn Department of Finance
Clinton Ave   N Pearl St
Albany, NY 12207
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 694 of 1518




Internal Revenue Services
Attn Department of Finance
625 Fulton St
Brooklyn, NY 11201


Internal Revenue Services
Attn Department of Finance
59-17 Junction Blvd
Rego Park, NY 11368


Internal Revenue Services
Attn Department of Finance
55 W 125th St
New York, NY 10027


Internal Revenue Services
Attn Department of Finance
49 Court St
Binghamton, NY 13901


Internal Revenue Services
Attn Department of Finance
200 N High St
Columbus, OH 43215


Internal Revenue Services
Attn Department of Finance
300 Commerce Dr
New Windsor, NY 12553


Internal Revenue Services
Attn Department of Finance
290 Broadway
New York, NY 10007


Internal Revenue Services
Attn Department of Finance
255 E Ave
Rochester, NY 14604
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 695 of 1518




Internal Revenue Services
Attn Department of Finance
242 W Nyack Rd
West Nyack, NY 10994


Internal Revenue Services
Attn Department of Finance
210 E Post Rd
White Plains, NY 10601


Internal Revenue Services
Attn Department of Finance
191 Main St
Poughkeepsie, NY 12601


Internal Revenue Services
Attn Department of Finance
153 Sawkill Rd
Kingston, NY 12401


Internal Revenue Services
Attn Department of Finance
149 W Gray St
Elmira, NY 14901


Internal Revenue Services
Attn Department of Finance
130 South Elmwood Ave
Buffalo, NY 14202


Internal Revenue Services
Attn Department of Finance
1200 Waters Place
Bronx, NY 10461


Internal Revenue Services
Attn Department of Finance
1180 Veterans Memorial Hwy
Hauppauge, NY 11788
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 696 of 1518




Internal Revenue Services
Attn Department of Finance
518 E Main St
Riverhead, NY 11901


Internal Revenue Services
Attn Department of Finance
1220 SW 3rd Ave
Portland, OR 97204


Internal Revenue Services
Attn Department of Finance
110 W 44th St
New York, NY 10036


Internal Revenue Services
Attn Department of Finance
201 Penn St
Reading, PA 19601


Internal Revenue Services
Attn Department of Finance
1720 Hempstead Rd
Lancaster, PA 17601


Internal Revenue Services
Attn Department of Finance
162 W Chestnut St
Washington, PA 15301


Internal Revenue Services
Attn Department of Finance
1601 11th Ave
Altoona, PA 16601


Internal Revenue Services
Attn Department of Finance
1400 N Providence Rd
Media, PA 19063
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 697 of 1518




Internal Revenue Services
Attn Department of Finance
1314 Griswold Plaza
Erie, PA 16501


Internal Revenue Services
Attn Department of Finance
1000 Liberty Ave
Pittsburgh, PA 15222


Internal Revenue Services
Attn Department of Finance
960 Ellendale Dr
Medford, OR 97504


Internal Revenue Services
Attn Department of Finance
300 Country Club Rd
Eugene, OR 97401


Internal Revenue Services
Attn Department of Finance
2 S Main St
Akron, OH 44308


Internal Revenue Services
Attn Department of Finance
1660 Oak St Se
Salem, OR 97301


Internal Revenue Services
Attn Department of Finance
1000 Elm St 9th Fl
Manchester, NH 03101


Internal Revenue Services
Attn Department of Finance
601 S Harding
Enid, OK 73703
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 698 of 1518




Internal Revenue Services
Attn Department of Finance
55 N Robinson
Oklahoma City, OK 73102


Internal Revenue Services
Attn Department of Finance
2202 SW A Ave
Lawton, OK 73501


Internal Revenue Services
Attn Department of Finance
1645 S 101st E Ave
Tulsa, OK 74128


Internal Revenue Services
Attn Department of Finance
Four Seagate
433 N Summit
Toledo, OH 43604


Internal Revenue Services
Attn Department of Finance
9075 Centre Pointe Dr
West Chester, OH 45069


Internal Revenue Services
Attn Department of Finance
550 Main St
Cincinnati, OH 45202


Internal Revenue Services
Attn Department of Finance
401 W N St
Lima, OH 45801


Internal Revenue Services
Attn Department of Finance
201 Cleveland Ave SW
Canton, OH 44702
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 699 of 1518




Internal Revenue Services
Attn Department of Finance
200 W 2nd St
Dayton, OH 45402


Internal Revenue Services
Attn Department of Finance
250 Nw Franklin Ave
Bend, OR 97701


Internal Revenue Services
Attn Department of Finance
2835 S Charles Blvd
Greenville, NC 27858


Internal Revenue Services
Attn Department of Finance
300 E 3rd St
North Platte, NE 69101


Internal Revenue Services
Attn Department of Finance
208 N 5th St
Norfolk, NE 68701


Internal Revenue Services
Attn Department of Finance
2001 Broadway
Scottsbluff, NE 69361


Internal Revenue Services
Attn Department of Finance
1616 Capitol Ave
Omaha, NE 68102


Internal Revenue Services
Attn Department of Finance
305 17th Ave SW
Minot, ND 58701
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 700 of 1518




Internal Revenue Services
Attn Department of Finance
657 2nd Ave N
Fargo, ND 58102


Internal Revenue Services
Attn Department of Finance
2911 N 14th St
Bismarck, ND 58503


Internal Revenue Services
Attn Department of Finance
102 N 4th St
Grand Forks, ND 58203


Internal Revenue Services
Attn Department of Finance
4405 Bland Rd
Raleigh, NC 27609


Internal Revenue Services
Attn Department of Finance
3340 Jaeckle Dr
Wilmington, NC 28403


Internal Revenue Services
Attn Department of Finance
410 Amherst St
Nashua, NH 03063


Internal Revenue Services
Attn Department of Finance
320 Federal Place
Greensboro, NC 27401


Internal Revenue Services
Attn Department of Finance
220 S Main St
Butler, PA 16001
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 701 of 1518




Internal Revenue Services
Attn Department of Finance
251 N Main St
Winston-Salem, NC 27101


Internal Revenue Services
Attn Department of Finance
225 Green St
Fayetteville, NC 28301


Internal Revenue Services
Attn Department of Finance
151 Patton Ave
Asheville, NC 28801


Internal Revenue Services
Attn Department of Finance
115 5th Ave Nw
Hickory, NC 28601


Internal Revenue Services
Attn Department of Finance
10715 David Taylor Dr, Ste 1-300
Charlotte, NC 28262


Internal Revenue Services
Attn Department of Finance
2900 4th Ave North
Billings, MT 59101


Internal Revenue Services
Attn Department of Finance
275 Corporate Ave
Kalispell, MT 59901


Internal Revenue Services
Attn Department of Finance
2681 Palmer St
Missoula, MT 59808
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 702 of 1518




Internal Revenue Services
Attn Department of Finance
1805 S 22nd Ave
Bozeman, MT 59718


Internal Revenue Services
Attn Department of Finance
11 5th St North
Great Falls, MT 59401


Internal Revenue Services
Attn Department of Finance
3308 Chapel Hill Blvd
Durham, NC 27707


Internal Revenue Services
Attn Department of Finance
44 S Clinton Ave
Trenton, NJ 08609


Internal Revenue Services
Attn Department of Finance
100 S Clinton St
Syracuse, NY 13261


Internal Revenue Services
Attn Department of Finance
10 Richmond Terrace
Staten Island, NY 10301


Internal Revenue Services
Attn Department of Finance
10 Broad St
Utica, NY 13501


Internal Revenue Services
Attn Department of Finance
200 S Virginia St
Reno, NV 89501
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 703 of 1518




Internal Revenue Services
Attn Department of Finance
110 City Pkwy
Las Vegas, NV 89106


Internal Revenue Services
Attn Department of Finance
800 E 30th St
Farmington, NM 87401


Internal Revenue Services
Attn Department of Finance
5338 Montgomery Blvd NE
Albuquerque, NM 87109


Internal Revenue Services
Attn Department of Finance
505 S Main
Las Cruces, NM 88001


Internal Revenue Services
Attn Department of Finance
500 N Richardson
Roswell, NM 88201


Internal Revenue Services
Attn Department of Finance
2945 Rodeo Park Dr E
Santa Fe, NM 87505


Internal Revenue Services
Attn Department of Finance
801 Broadway
Nashville, TN 37203


Internal Revenue Services
Attn Department of Finance
5218 Atlantic Ave
Mays Landing, NJ 08330
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 704 of 1518




Internal Revenue Services
Attn Department of Finance
196 Main St
Keene, NH 03431


Internal Revenue Services
Attn Department of Finance
4 Paragon Way
Freehold, NJ 07728


Internal Revenue Services
Attn Department of Finance
30 Montgomery St
Jersey City, NJ 07302


Internal Revenue Services
Attn Department of Finance
200 Sheffield St
Mountainside, NJ 07092


Internal Revenue Services
Attn Department of Finance
200 Federal Plaza
Paterson, NJ 07505


Internal Revenue Services
Attn Department of Finance
20 Washington Pl
Newark, NJ 07102


Internal Revenue Services
Attn Department of Finance
1719-C Route 10
Parsippany, NJ 07054


Internal Revenue Services
Attn Department of Finance
165 Passaic Ave
Fairfield, NJ 07004
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 705 of 1518




Internal Revenue Services
Attn Department of Finance
100 Dey Place
Edison, NJ 08817


Internal Revenue Services
Attn Department of Finance
1 Kalisa Way
Paramus, NJ 07652


Internal Revenue Services
Attn Department of Finance
80 Daniel St
Portsmouth, NH 03801


Internal Revenue Services
Attn Department of Finance
107 Charles Lindbergh Blvd
Garden City, NY 11530


Internal Revenue Services
Attn Department of Finance
57 Haddonfield Rd
Cherry Hill, NJ 08002


Internal Revenue Services
Attn Department of Finance
3303 Hwy 29 N
Danville, VA 24540


Internal Revenue Services
Attn Department of Finance
909 Ese Loop, 323
Tyler, TX 75701


Internal Revenue Services
Attn Department of Finance
1201 Pacific Ave
Tacoma, WA 98402
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 706 of 1518




Internal Revenue Services
Attn Department of Finance
114 W Magnolia
Bellingham, WA 98225


Internal Revenue Services
Attn Department of Finance
107 S 7th Ave
Yakima, WA 98902


Internal Revenue Services
Attn Department of Finance
87 State St
Montpelier, VT 05601


Internal Revenue Services
Attn Department of Finance
199 Main St
Burlington, VT 05401


Internal Revenue Services
Attn Department of Finance
1222 Putney Rd
Brattleboro, VT 05304


Internal Revenue Services
Attn Department of Finance
1085 US Route 4 E
Rutland, VT 05701


Internal Revenue Services
Attn Department of Finance
903 Enterprise Pkwy
Hampton, VA 23666


Internal Revenue Services
Attn Department of Finance
5205 Leesburg Pike, Ste 200
Baileys Crossroads, VA 22041
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 707 of 1518




Internal Revenue Services
Attn Department of Finance
404 Legion Way SE
Olympia, WA 98501


Internal Revenue Services
Attn Department of Finance
400 N 8th St
Richmond, VA 23219


Internal Revenue Services
Attn Department of Finance
500 W 12th St
Vancouver, WA 98660


Internal Revenue Services
Attn Department of Finance
2426 Lee Hwy
Bristol, VA 24202


Internal Revenue Services
Attn Department of Finance
210 1st St Sw
Roanoke, VA 24011


Internal Revenue Services
Attn Department of Finance
200 Granby St
Norfolk, VA 23510


Internal Revenue Services
Attn Department of Finance
1600 N Coalter St
Staunton, VA 24401


Internal Revenue Services
Attn Department of Finance
1320 Central Park Blvd
Fredericksburg, VA 22401
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 708 of 1518




Internal Revenue Services
Attn Department of Finance
1101 Court St
Lynchburg, VA 24504


Internal Revenue Services
Attn Department of Finance
50 S 200 St E
Salt Lake City, UT 84111


Internal Revenue Services
Attn Department of Finance
324 25th St
Ogden, UT 84401


Internal Revenue Services
Attn Department of Finance
210 N 1950 W
Salt Lake City, UT 84134


Internal Revenue Services
Attn Department of Finance
5740 Uptain Rd
Chattanooga, TN 37411


Internal Revenue Services
Attn Department of Finance
401 E Market St
Charlottesville, VA 22902


Internal Revenue Services
Attn Department of Finance
440 Security Blvd
Green Bay, WI 54313


Internal Revenue Services
Attn Department of Finance
10 W 15th St
Helena, MT 59626
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 709 of 1518




Internal Revenue Services
Attn Department of Finance
5353 Yellowstone Rd
Cheyenne, WY 82009


Internal Revenue Services
Attn Department of Finance
1949 Sugarland Dr
Sheridan, WY 82801


Internal Revenue Services
Attn Department of Finance
100 E B St
Casper, WY 82601


Internal Revenue Services
Attn Department of Finance
845 5th Ave
Huntington, WV 25701


Internal Revenue Services
Attn Department of Finance
55 Meridian Pkwy, Ste 107
Martinsburg, WV 25404


Internal Revenue Services
Attn Department of Finance
425 Juliana St
Parkersburg, WV 26101


Internal Revenue Services
Attn Department of Finance
420 Riffe St
Sophia, WV 25921


Internal Revenue Services
Attn Department of Finance
1206 Quarrier St
Charleston, WV 25301
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 710 of 1518




Internal Revenue Services
Attn Department of Finance
11 Chenoweth Dr
Bridgeport, WV 26330


Internal Revenue Services
Attn Department of Finance
3020 Rucker Ave
Everett, WA 98201


Internal Revenue Services
Attn Department of Finance
545 Zor Shrine Pl
Madison, WI 53719


Internal Revenue Services
Attn Department of Finance
8876 I45 S
Houston, TX 77017


Internal Revenue Services
Attn Department of Finance
425 State St
Lacrosse, WI 54601


Internal Revenue Services
Attn Department of Finance
2403 Folsom St
Eau Claire, WI 54703


Internal Revenue Services
Attn Department of Finance
211 W Wisconsin Ave
Milwaukee, WI 53203


Internal Revenue Services
Attn Department of Finance
1901B E Capitol Dr
Appleton, WI 54911
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 711 of 1518




Internal Revenue Services
Attn Department of Finance
10208 Park Plaza
Rothschild, WI 54474


Internal Revenue Services
Attn Department of Finance
9833 Poplars Ave NW
Silverdale, WA 98383


Internal Revenue Services
Attn Department of Finance
920 W Riverside
Spokane, WA 99201


Internal Revenue Services
Attn Department of Finance
915 2nd Ave
Seattle, WA 98174


Internal Revenue Services
Attn Department of Finance
825 Jadwin Ave
Richland, WA 99352


Internal Revenue Services
Attn Department of Finance
520 112th Ave NE
Bellevue, WA 98004


Internal Revenue Services
Attn Department of Finance
1021 National Rd
Wheeling, WV 26003


Internal Revenue Services
Attn Department of Finance
801 Old York Rd
Jenkintown, PA 19046
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 712 of 1518




Internal Revenue Services
Attn Department of Finance
173 E 100 N
Provo, UT 84606


Internal Revenue Services
Attn Department of Finance
109 S Highland
Jackson, TN 38301


Internal Revenue Services
Attn Department of Finance
515 9th St
Rapid City, SD 57701


Internal Revenue Services
Attn Department of Finance
1720 S Southeastern Ave
Sioux Falls, SD 57103


Internal Revenue Services
Attn Department of Finance
115 4th Ave SE
Aberdeen, SD 57401


Internal Revenue Services
Attn Department of Finance
601 19th Ave N
Myrtle Beach, SC 29577


Internal Revenue Services
Attn Department of Finance
440 Roper Mountain Rd
Greenville, SC 29615


Internal Revenue Services
Attn Department of Finance
401 W Evans St
Florence, SC 29501
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 713 of 1518




Internal Revenue Services
Attn Department of Finance
1835 Assembly St
Columbia, SC 29201


Internal Revenue Services
Attn Department of Finance
1 Poston Rd, Ste 200
Charleston, SC 29407


Internal Revenue Services
Attn Department of Finance
2513 Wesley St
Johnson City, TN 37601


Internal Revenue Services
Attn Department of Finance
380 Westminster St
Providence, RI 02903


Internal Revenue Services
Attn Department of Finance
710 Locust St
Knoxville, TN 37902


Internal Revenue   Services
Attn Department    of Finance
7 N Wilkes-Barre   Blvd
Wilkes-Barre, PA   18702


Internal Revenue Services
Attn Department of Finance
601 S Henderson Rd
King of Prussia, PA 19406


Internal Revenue Services
Attn Department of Finance
600 Arch St
Philadelphia, PA 19106
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 714 of 1518




Internal Revenue Services
Attn Department of Finance
547 Keystone Dr
Warrendale, PA 15086


Internal Revenue Services
Attn Department of Finance
4314 Old William Penn Hwy
Monroeville, PA 15146


Internal Revenue Services
Attn Department of Finance
409 Lackawanna Ave
Scranton, PA 18503


Internal Revenue Services
Attn Department of Finance
330 Pine St
Williamsport, PA 17701


Internal Revenue Services
Attn Department of Finance
319 Washington St
Johnstown, PA 15901


Internal Revenue Services
Attn Department of Finance
3 W Broad St
Bethlehem, PA 18018


Internal Revenue Services
Attn Department of Finance
2801 Eastern Blvd
York, PA 17402


Internal Revenue Services
Attn Department of Finance
60 Quaker Lane
Warwick, RI 02886
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 715 of 1518




Internal Revenue Services
Attn Department of Finance
341 Pine St
Abilene, TX 79601


Internal Revenue Services
Attn Department of Finance
8701 S Gessner
Houston, TX 77074


Internal Revenue Services
Attn Department of Finance
8626 Tesoro Dr
San Antonio, TX 78217


Internal Revenue Services
Attn Department of Finance
825 E Rundberg Lane
Austin, TX 78753


Internal Revenue Services
Attn Department of Finance
819 Taylor St
Ft. Worth, TX 76102


Internal Revenue Services
Attn Department of Finance
7201 W Interstate 40
Amarillo, TX 79106


Internal Revenue Services
Attn Department of Finance
700 E San Antonio
El Paso, TX 79901


Internal Revenue Services
Attn Department of Finance
6801 Sanger Ave
Waco, TX 76710
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 716 of 1518




Internal Revenue Services
Attn Department of Finance
555 N Carancahua St
Corpus Christi, TX 78478


Internal Revenue Services
Attn Department of Finance
500 N Stateline St
Texarkana, TX 75501


Internal Revenue Services
Attn Department of Finance
4309 Jacksboro Hwy
Wichita Falls, TX 76302


Internal Revenue Services
Attn Department of Finance
22 N Front St
Memphis, TN 38103


Internal Revenue Services
Attn Department of Finance
350 Pine St
Beaumont, TX 77701


Internal Revenue Services
Attn Department of Finance
228 Walnut St
Harrisburg, PA 17108


Internal Revenue Services
Attn Department of Finance
33 E Twohig
San Angelo, TX 76903


Internal Revenue Services
Attn Department of Finance
320 N Main
Mcallen, TX 78501
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 717 of 1518




Internal Revenue Services
Attn Department of Finance
2701 S 77 Sunshine Strip
Harlingen, TX 78550


Internal Revenue Services
Attn Department of Finance
1919 Smith St
Houston, TX 77002


Internal Revenue Services
Attn Department of Finance
1801 N Hampton Rd
Desoto, TX 75115


Internal Revenue Services
Attn Department of Finance
1800 NW Loop 281
Longview, TX 75604


Internal Revenue Services
Attn Department of Finance
12941 I45 N
Houston, TX 77060


Internal Revenue Services
Attn Department of Finance
1205 Texas Ave
Lubbock, TX 79401


Internal Revenue Services
Attn Department of Finance
1100 Commerce
Dallas, TX 75242


Internal Revenue Services
Attn Department of Finance
1004 N Big Spring
Midland, TX 79701
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 718 of 1518




Internal Revenue Services
Attn Department of Finance
4050 Alpha Rd
Farmers Branch, TX 75244


Internal Revenue Services
Attn Department of Finance
500 N Capitol St Nw
Washington, DC 20221


Internal Revenue Services
Attn Department of Finance
501 W Ocean Blvd
Long Beach, CA 90802


Internal Revenue Services
Attn Department of Finance
400 W Bay St
Jacksonville, FL 32202


Internal Revenue Services
Attn Department of Finance
3848 W Columbus Dr
Tampa, FL 33607


Internal Revenue Services
Attn Department of Finance
3300 SW 34th Ave
Ocala, FL 34474


Internal Revenue Services
Attn Department of Finance
2891 Center Pointe Dr
Fort Myers, FL 33916


Internal Revenue Services
Attn Department of Finance
227 N Bronough St
Tallahassee, FL 32301
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 719 of 1518




Internal Revenue Services
Attn Department of Finance
2133 Harden Blvd
Lakeland, FL 33803


Internal Revenue Services
Attn Department of Finance
1700 Palm Beach Lakes Blvd
West Palm Beach, FL 33401


Internal Revenue Services
Attn Department of Finance
104 N Main St
Gainesville, FL 32601


Internal Revenue Services
Attn Department of Finance
Third   Sharkey Ave
Clarksdale, MS 38614


Internal Revenue Services
Attn Department of Finance
5971 Cattle Ridge Blvd
Sarasota, FL 34232


Internal Revenue Services
Attn Department of Finance
21309 Berlin Rd, Unit 13
Georgetown, DE 19947


Internal Revenue Services
Attn Department of Finance
651-F W 14th St
Panama City, FL 32401


Internal Revenue Services
Attn Department of Finance
Shaws Cove
2 Howard St
New London, CT 06320
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 720 of 1518




Internal Revenue Services
Attn Department of Finance
915 Lafayette Blvd
Bridgeport, CT 06604


Internal Revenue Services
Attn Department of Finance
24 Belden Ave
Norwalk, CT 06850


Internal Revenue Services
Attn Department of Finance
150 Court St
New Haven, CT 06510


Internal Revenue Services
Attn Department of Finance
14 Cottage Pl
Waterbury, CT 06702


Internal Revenue Services
Attn Department of Finance
135 High St
Hartford, CT 06103


Internal Revenue Services
Attn Department of Finance
6230 Van Nuys Blvd
Van Nuys, CA 91401


Internal Revenue Services
Attn Department of Finance
556 S Paseo Dorotea
Palm Springs, CA 92264


Internal Revenue Services
Attn Department of Finance
55 S Market St
San Jose, CA 95113
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 721 of 1518




Internal Revenue Services
Attn Department of Finance
201 Tower Park Dr
Waterloo, IA 50701


Internal Revenue Services
Attn Department of Finance
300 S New St
Dover, DE 19904


Internal Revenue Services
Attn Department of Finance
2743 Perimeter Pkwy
Augusta, GA 30909


Internal Revenue Services
Attn Department of Finance
1728 Central Ave
Fort Dodge, IA 50501


Internal Revenue Services
Attn Department of Finance
101 W 2nd St
Davenport, IA 52801


Internal Revenue Services
Attn Department of Finance
300 Ala Moana Blvd
Honolulu, HI 96850


Internal Revenue Services
Attn Department of Finance
2050 Main St
Wailuku, HI 96793


Internal Revenue Services
Attn Department of Finance
101 Aupuni St
Hilo, HI 96720
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 722 of 1518




Internal Revenue Services
Attn Department of Finance
640 N Ave
Macon, GA 31211


Internal Revenue Services
Attn Department of Finance
600 E 1st St
Rome, GA 30161


Internal Revenue Services
Attn Department of Finance
401 W Peachtree St NW
Atlanta, GA 30308


Internal Revenue Services
Attn Department of Finance
3604 Macon Rd
Columbus, GA 31907


Internal Revenue Services
Attn Department of Finance
355 E Hancock Ave
Athens, GA 30601


Internal Revenue Services
Attn Department of Finance
51 SW 1st Ave
Miami, FL 33130


Internal Revenue Services
Attn Department of Finance
2888 Woodcock Blvd
Atlanta, GA 30341


Internal Revenue Services
Attn Department of Finance
4825 Coffee Rd
Bakersfield, CA 93308
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 723 of 1518




Internal Revenue Services
Attn Department of Finance
2400 Herodian Way
Smyrna, GA 30080


Internal Revenue Services
Attn Department of Finance
235 Roosevelt Ave
Albany, GA 31701


Internal Revenue Services
Attn Department of Finance
120 Barnard St
Savannah, GA 31401


Internal Revenue Services
Attn Department of Finance
1008 Professional Blvd
Dalton, GA 30720


Internal Revenue Services
Attn Department of Finance
9450 Koger Blvd
Saint Petersburg, FL 33702


Internal Revenue Services
Attn Department of Finance
921 N Nova Rd
Holly Hill, FL 32117


Internal Revenue Services
Attn Department of Finance
850 Trafalgar Ct
Maitland, FL 32751


Internal Revenue Services
Attn Department of Finance
8249 Devereux Dr
Melbourne, FL 32940
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 724 of 1518




Internal Revenue Services
Attn Department of Finance
7850 SW 6th Ct
Plantation, FL 33324


Internal Revenue Services
Attn Department of Finance
7410 S US Hwy 1
Port St Lucie, FL 34952


Internal Revenue Services
Attn Department of Finance
329 Oak St
Gainesville, GA 30501


Internal Revenue Services
Attn Department of Finance
400 Rood Ave
Grand Junction, CO 81501


Internal Revenue Services
Attn Department of Finance
55 Plaza Cir
Salinas, CA 93901


Internal Revenue Services
Attn Department of Finance
615 S Main St
Jonesboro, AR 72401


Internal Revenue Services
Attn Department of Finance
4905 Old Greenwood Rd
Fort Smith, AR 72903


Internal Revenue Services
Attn Department of Finance
806 Governor S Dr SW
Huntsville, AL 35801
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 725 of 1518




Internal Revenue Services
Attn Department of Finance
801 Tom Martin Dr
Birmingham, AL 35211


Internal Revenue Services
Attn Department of Finance
204 S Walnut St
Florence, AL 35630


Internal Revenue Services
Attn Department of Finance
202 W Adams St
Dothan, AL 36303


Internal Revenue Services
Attn Department of Finance
1285 Carmichael Way
Montgomery, AL 36106


Internal Revenue Services
Attn Department of Finance
1110 Montlimar Dr
Mobile, AL 36609


Internal Revenue Services
Attn Department of Finance
949 E 36th Ave
Anchorage, AK 99508


Internal Revenue Services
Attn Department of Finance
700 W Capitol
Little Rock, AR 72201


Internal Revenue Services
Attn Department of Finance
131 W St
Danbury, CT 06810
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 726 of 1518




Internal Revenue Services
Attn Department of Finance
1228 Willow Creek Rd
Prescott, AZ 86301


Internal Revenue Services
Attn Department of Finance
301 S Howes St
Fort Collins, CO 80521


Internal Revenue Services
Attn Department of Finance
2864 S Cir Dr
Colorado Springs, CO 80906


Internal Revenue Services
Attn Department of Finance
1999 Broadway
Denver, CO 80202


Internal Revenue Services
Attn Department of Finance
9350 E Flair Dr
El Monte, CA 91731


Internal Revenue Services
Attn Department of Finance
880 Front St
San Diego, CA 92101


Internal Revenue Services
Attn Department of Finance
850 Industrial St
Redding, CA 96002


Internal Revenue Services
Attn Department of Finance
801 Civic Center Dr W
Santa Ana, CA 92701
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 727 of 1518




Internal Revenue Services
Attn Department of Finance
777 Sonoma Ave
Santa Rosa, CA 95404


Internal Revenue Services
Attn Department of Finance
751 Daily Dr
Camarillo, CA 93010


Internal Revenue Services
Attn Department of Finance
627 N Akers St
Visalia, CA 93291


Internal Revenue Services
Attn Department of Finance
101 12th Ave
Fairbanks, AK 99701


Internal Revenue Services
Attn Department of Finance
1332 Anacapa St
Santa Barbara, CA 93101


Internal Revenue Services
Attn Department of Finance
4643 Quail Lakes Dr
Stockton, CA 95207


Internal Revenue Services
Attn Department of Finance
450 Golden Gate Ave
San Francisco, CA 94102


Internal Revenue Services
Attn Department of Finance
4330 Watt Ave
Sacramento, CA 95821
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 728 of 1518




Internal Revenue Services
Attn Department of Finance
300 N Los Angeles St
Los Angeles, CA 90012


Internal Revenue Services
Attn Department of Finance
290 N D St
San Bernardino, CA 92401


Internal Revenue Services
Attn Department of Finance
2525 Capitol St
Fresno, CA 93721


Internal Revenue Services
Attn Department of Finance
24000 Avila Rd
Laguna Niguel, CA 92677


Internal Revenue Services
Attn Department of Finance
2384 Professional Pkwy
Santa Maria, CA 93455


Internal Revenue Services
Attn Department of Finance
2345 S 2nd St
El Centro, CA 92243


Internal Revenue Services
Attn Department of Finance
185 Lennon Lane
Walnut Creek, CA 94598


Internal Revenue Services
Attn Department of Finance
655 E Millsap Rd
Fayetteville, AR 72703
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 729 of 1518




Internal Revenue Services
Attn Department of Finance
1395 Ridgewood Dr
Chico, CA 95973


Internal Revenue Services
Attn Department of Finance
125 W Romana St
Pensacola, FL 32502


Internal Revenue Services
Attn Department of Finance
1301 Clay St
Oakland, CA 94612


Internal Revenue Services
Attn Department of Finance
1 Civic Center Dr
San Marcos, CA 92069


Internal Revenue Services
Attn Department of Finance
3090 Hwy 95
Bullhead City, AZ 86442


Internal Revenue Services
Attn Department of Finance
300 W Congress
Tucson, AZ 85701


Internal Revenue Services
Attn Department of Finance
2610 Sweetwater Ave
Lake Havasu City, AZ 86406


Internal Revenue Services
Attn Department of Finance
2400 W Dunlap
Phoenix, AZ 85021
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 730 of 1518




Internal Revenue Services
Attn Department of Finance
2285 S 4th Ave
Yuma, AZ 85364


Internal Revenue Services
Attn Department of Finance
210 E Earll Dr
Phoenix, AZ 85012


Internal Revenue Services
Attn Department of Finance
1818 E Southern Ave, Ste 14
Mesa, AZ 85204


Internal Revenue Services
Attn Department of Finance
1633 S Plaza Way
Flagstaff, AZ 86001


Internal Revenue Services
Attn Department of Finance
1533 Lakewood Ave
Modesto, CA 95355


Internal Revenue Services
Attn Department of Finance
190 Admiral Cochrane Dr
Annapolis, MD 21401


Internal Revenue   Services
Attn Department    of Finance
3251 N Evergreen   Dr NE
Grand Rapids, MI   49525


Internal Revenue Services
Attn Department of Finance
2040 N US 31 S
Traverse City, MI 49684
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 731 of 1518




Internal Revenue Services
Attn Department of Finance
1055 W Baraga Ave
Marquette, MI 49855


Internal Revenue Services
Attn Department of Finance
68 Sewall St
Augusta, ME 04330


Internal Revenue Services
Attn Department of Finance
36 N St
Presque Isle, ME 04769


Internal Revenue Services
Attn Department of Finance
324 Harlow St
Bangor, ME 04401


Internal Revenue Services
Attn Department of Finance
220 Maine Mall Rd
South Portland, ME 04106


Internal Revenue Services
Attn Department of Finance
217 Main St
Lewiston, ME 04240


Internal Revenue Services
Attn Department of Finance
8401 Corporate Dr
Landover, MD 20785


Internal Revenue Services
Attn Department of Finance
31 Hopkins Plaza
Baltimore, MD 21201
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 732 of 1518




Internal Revenue Services
Attn Department of Finance
120 Front St
Worcester, MA 01608


Internal Revenue Services
Attn Department of Finance
201 Thomas-Johnson Dr
Frederick, MD 21702


Internal Revenue Services
Attn Department of Finance
815 S Saginaw
Flint, MI 48502


Internal Revenue Services
Attn Department of Finance
14701 National Hwy
Suite 4 Lavale, MD 21502


Internal Revenue Services
Attn Department of Finance
1260 Maryland Ave
Hagerstown, MD 21740


Internal Revenue Services
Attn Department of Finance
11510 Georgia Ave
Wheaton, MD 20902


Internal Revenue Services
Attn Department of Finance
JFK Federal Building
15 New Sudbury St
Boston, MA 02203


Internal Revenue Services
Attn Department of Finance
881 Main St
Fitchburg, MA 01420
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 733 of 1518




Internal Revenue Services
Attn Department of Finance
78 Center St
Pittsfield, MA 01201


Internal Revenue Services
Attn Department of Finance
247 Stevens St
Hyannis, MA 02601


Internal Revenue Services
Attn Department of Finance
166 Main St
Brockton, MA 02301


Internal Revenue Services
Attn Department of Finance
1550 Main St
Springfield, MA 01103


Internal Revenue Services
Attn Department of Finance
1250 Hancock St
Quincy, MA 02169


Internal Revenue Services
Attn Department of Finance
212 W Main St
Salisbury, MD 21801


Internal Revenue Services
Attn Department of Finance
1222 Spruce St
St. Louis, MO 63103


Internal Revenue Services
Attn Department of Finance
701 N Main St
Hattiesburg, MS 39401
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 734 of 1518




Internal Revenue Services
Attn Department of Finance
2209 5th St N
Columbus, MS 39705


Internal Revenue Services
Attn Department of Finance
11309 Old Hwy 49
Gulfport, MS 39503


Internal Revenue Services
Attn Department of Finance
111 E Troy St
Tupelo, MS 38804


Internal Revenue Services
Attn Department of Finance
100 W Capital St
Jackson, MS 39269


Internal Revenue Services
Attn Department of Finance
5800 E Bannister Rd
Kansas City, MO 64134


Internal Revenue Services
Attn Department of Finance
402 S Main St
Joplin, MO 64801


Internal Revenue   Services
Attn Department    of Finance
3730 S Elizabeth   St
Independence, MO   64057


Internal Revenue Services
Attn Department of Finance
3702 W Truman Blvd
Jefferson City, MO 65109
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 735 of 1518




Internal Revenue Services
Attn Department of Finance
3333 S National Ave
Springfield, MO 65807


Internal Revenue Services
Attn Department of Finance
477 Michigan Ave
Detroit, MI 48226


Internal Revenue Services
Attn Department of Finance
137 S Broadview
Cape Girardeau, MO 63703


Internal Revenue Services
Attn Department of Finance
4901 Towne Centre
Saginaw, MI 48604


Internal Revenue Services
Attn Department of Finance
844 King St
Wilmington, DE 19801


Internal Revenue Services
Attn Department of Finance
111 Corporate Office Dr
Earth City, MO 63045


Internal Revenue Services
Attn Department of Finance
210 Walnut St
Des Moines, IA 50309


Internal Revenue Services
Attn Department of Finance
3800 8th St N
St. Cloud, MN 56303
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 736 of 1518




Internal Revenue Services
Attn Department of Finance
100 Centennial Mall N
Lincoln, NE 68508


Internal Revenue Services
Attn Department of Finance
30 E 7th St
St. Paul, MN 55101


Internal Revenue Services
Attn Department of Finance
250 Marquette Ave
Minneapolis, MN 55401


Internal Revenue Services
Attn Department of Finance
21 SW 2nd St
Rochester, MN 55902


Internal Revenue Services
Attn Department of Finance
1921 Excel Dr
Mankato, MN 56001


Internal Revenue Services
Attn Department of Finance
1550 American Blvd E, Ste 700
Bloomington, MN 55425


Internal Revenue Services
Attn Department of Finance
515 W 1st St
Duluth, MN 55802


Internal Revenue Services
Attn Department of Finance
201 S 8th St
St. Joseph, MO 64501
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 737 of 1518




Internal Revenue Services
Attn Department of Finance
211 S Court St
Rockford, IL 61101


Internal Revenue Services
Attn Department of Finance
225 N High St
Muncie, IN 47305


Internal Revenue Services
Attn Department of Finance
2017 S Liberty Dr
Bloomington, IN 47403


Internal Revenue Services
Attn Department of Finance
201 E Rudisill Blvd
Fort Wayne, IN 46806


Internal Revenue Services
Attn Department of Finance
5100 River Rd
Schiller Park, IL 60176


Internal Revenue Services
Attn Department of Finance
1 Montvale Ave
Stoneham, MA 02180


Internal Revenue Services
Attn Department of Finance
3701 E Lake Centre Dr
Quincy, IL 62305


Internal Revenue Services
Attn Department of Finance
3101 Constitution Dr
Springfield, IL 62704
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 738 of 1518




Internal Revenue Services
Attn Department of Finance
310 W Church St
Champaign, IL 61820


Internal Revenue Services
Attn Department of Finance
306 W Eldorado
Decatur, IL 62522


Internal Revenue Services
Attn Department of Finance
301 S Prospect Rd
Bloomington, IL 61704


Internal Revenue Services
Attn Department of Finance
233 E 84th Dr
Merrillville, IN 46410


Internal Revenue Services
Attn Department of Finance
230 S Dearborn St
Chicago, IL 60604


Internal Revenue Services
Attn Department of Finance
100 E Wayne St
South Bend, IN 46601


Internal Revenue Services
Attn Department of Finance
2066 Windish Dr
Galesburg, IL 61401


Internal Revenue Services
Attn Department of Finance
2001 Butterfield Rd
Downers Grove, IL 60515
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 739 of 1518




Internal Revenue Services
Attn Department of Finance
14479 S John Humphrey Dr
Orland Park, IL 60462


Internal Revenue Services
Attn Department of Finance
105 S 6th St
Mt. Vernon, IL 62864


Internal Revenue Services
Attn Department of Finance
611 Wilson Ave
Pocatello, ID 83201


Internal Revenue Services
Attn Department of Finance
550 W Fort St
Boise, ID 83724


Internal Revenue Services
Attn Department of Finance
1820 E 17th St
Idaho Falls, ID 83404


Internal Revenue Services
Attn Department of Finance
1221 Ironwood Dr
Coeur D Alene, ID 83814


Internal Revenue Services
Attn Department of Finance
425 2nd St Se
Cedar Rapids, IA 52401


Internal Revenue Services
Attn Department of Finance
3539 Southern Hills Dr
Sioux City, IA 51106
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 740 of 1518




Internal Revenue Services
Attn Department of Finance
2415 W Cornerstone Ct
Peoria, IL 61614


Internal Revenue Services
Attn Department of Finance
600 Dr Martin Luther King Jr Pl
Louisville, KY 40202


Internal Revenue Services
Attn Department of Finance
921 Moss St
Lake Charles, LA 70601


Internal Revenue Services
Attn Department of Finance
423 Lafayette St
Houma, LA 70360


Internal Revenue Services
Attn Department of Finance
4021 A Ambassador Caffery Pkwy
Lafayette, LA 70503


Internal Revenue Services
Attn Department of Finance
3508 Government St
Alexandria, LA 71302


Internal Revenue Services
Attn Department of Finance
3007 Knight St
Shreveport, LA 71105


Internal Revenue Services
Attn Department of Finance
2600 Citiplace Centre
Baton Rouge, LA 70808
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 741 of 1518




Internal Revenue Services
Attn Department of Finance
380 Office Court
Fairview Heights, IL 62208


Internal Revenue Services
Attn Department of Finance
1401 Hudson Lane
Monroe, LA 71201


Internal Revenue Services
Attn Department of Finance
2525 California St
Columbus, IN 47201


Internal Revenue Services
Attn Department of Finance
401 Frederica St
Owensboro, KY 42301


Internal Revenue Services
Attn Department of Finance
311 N Arnold Ave
Prestonsburg, KY 41653


Internal Revenue Services
Attn Department of Finance
2765 Wayne Sullivan Dr
Paducah, KY 42003


Internal Revenue Services
Attn Department of Finance
7409 Eagle Crest Blvd
Evansville, IN 47715


Internal Revenue Services
Attn Department of Finance
1555 Poydras St
New Orleans, LA 70112
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 742 of 1518




Internal Revenue Services
Attn Department of Finance
575 N Pennsylvania St
Indianapolis, IN 46204


Internal Revenue Services
Attn Department of Finance
200 W Professional Park Ct
Bowling Green, KY 42104


Internal Revenue Services
Attn Department of Finance
801 Wabash Ave
Terre Haute, IN 47807


Internal Revenue Services
Attn Department of Finance
955 Mezzanine
Lafayette, IN 47905


Internal Revenue Services
Attn Department of Finance
271 W 3rd St N
Wichita, KS 67202


Internal Revenue Services
Attn Department of Finance
5799 Broadmoor
Mission, KS 66202


Internal Revenue Services
Attn Department of Finance
121 W 10th St
Hopkinsville, KY 42240


Internal Revenue Services
Attn Department of Finance
1122 Town and Country Commons
Chesterfield, MO 63017
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 743 of 1518




Internal Revenue Services
Attn Department of Finance
1500 Leestown Rd
Lexington, KY 40511


Internal Revenue Services
Attn Department of Finance
120 SE 6th Ave
Topeka, KS 66603


Internap Newtwork Services Corporation
250 Williams St, Suite E100
Atlanta, GA 30303


International Aim Corp
6F-1 N 300 Sec. 1 Neihu Rd
Neihu Dist
Taipei City, 114
Taiwan


International Business Machines Corp
c/o Chq Tax Dept
North Castle Dr
Armonk, NY 10504


International Business Machines Corp
P.O. Box 676673
Dallas, TX 75267-6673


International Business Systems
P.O. Box 7777-510276
Philadelphia, PA 19175-1276


International Dairy Deli Bakery Assoc
8317 Elderberry Rd
Madison, WI 53717-2603


International Fire Equipment Corp
500 Telser Rd
Lake Zurich, IL 60047
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 744 of 1518




International Florist     Gift Shop
283 Lafayette St, 87
Newark, NJ 07105


International Flower Exchange
1409 Northwest 84th Ave
Miami, FL 33126


International Heart Of Variety Inc
4601 Wilshire Blvd, Ste 260
Los Angeles, CA 90010


International Radio Llc
14651 Biscayne Blvd 101
North Miami Beach, FL 33181


Internet Coalition Inc
1 Blanchard Court, Suite 101
Montpelier, VT 05602


Internet Commerce Services, Inc
DBA Cybersource Corporation
550 S Winchester Blvd, Ste 301
San Jose, CA 95128


Internet Media Solutions Inc
Dept La 23859
Pasadena, CA 91185-3859


Interprenet Ltd
27 North Wacker Dr, Suite 270
Chicago, IL 60606


Interstate Electric Inc
7701 West 99th St
Hickory Hills, IL 60457


Intertek Consumer Goods Na
P.O. Box 99959
Chicago, IL 60696-7759
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 745 of 1518




Intertek India Pvt Ltd
290 Udyog Vhar Phase-Ii
Gurgaon Haryana -122016
India


Intertek Test Hizmetleri As
Merkez Mahallesi Sanayi
Caddes Plz Yenibosna
Istanbul, 34197
Turkey


Intertek Testing Services Hong Kong Ltd
11/F Garment Centre
576 Castle Peak Rd
China


Intertek Testing Services Hong Kong Ltd
11/F. Garment Centre
576 Castle Peak Rd
Kowloon, Hong Kong
China


Intertek Testing Services Na Inc
3933 US Route 11
Cortland, NY 13045


Intertek Testing Services Shenzhen Ltd
5/F M-Space Bldg A National Ave S
Shenzhen, 518067
China


Intertek Testing Services Thailand Ltd
1285/5 Prachachuen Rd Wong Sawang
Bangsue Bankok 10800
Thailand


Intertek Vietnam Limited
2nd Fl E Town Ew Bldg 364 Cong Hoa Str
Ward 13 Tan Binh Dist.
Hcm Cityh
Vietnam
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 746 of 1518




Interwoven Inc Dba Autonomy
P.O. Box 8374
Pasadena, CA 91109-8374


Intesolv Inc
P.O. Box 27514
Austin, TX 78755


Intralinks
150 East 42nd St
New York, NY 10017


Intuit Canada
10423-101 St, Suite 2200
Edmonton, AB T5H 0E7
Canada


Intuit Inc
2800 East Commerce Center Pl
Tucson, AZ 85706


Inukurti, Siva Kumar
16855 Ralphs Ranch Rd,     210
San Diego, CA 92127


Inverpalmas Sas
Cll 50Y Cll74 San Francisco
Ed Pii Georges
Panama City
Panama


Inversiones Bellaflor Ltda
Attn Jose Luis Ardila
Km 1.4 Vereda La Fuente Via Zipa
Cra 7, 235-10
Tocancipa Cundinamarca
Colombia


Inversiones Montanel
Carrera 12A No 83 - 75 Oficina 702
Bogota
Colombia
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 747 of 1518




Inveshare Inc
4501 North Point Pkwy, Suite 325
Alpharetta, GA 30022


Investors Group
111-1614 Dundas St East
Whitby, ON L1N 8Y8
Canada


Invisionapp Inc
41 Madison Ave, 25th Fl
New York, NY 10010


Inwood Florist   Gift
11 Hovatter Dr
Inwood, WV 25428-1294


Io Phoenix One Llc
P.O. Box 101188
Pasadena, CA 91189-1188


Io Phoenix One Llc
615 North 48th St
Phoenix, AZ 85008


Io Phoenix One, Llc
615 N 48th St
Phoenix, AZ 85008


Ionia Floral
470 S Steele St
Ionia, MI 48846-9401


Iowa Department Of Revenue   Finance
Sales/Use Tax Processing
P.O. Box 10412
Des Moines, IA 50306-0462


Iowa Florist Association
1916 Spring St
Grinnell, IA 50112
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 748 of 1518




Iowa Unclaimed Property Division
Macn8200-071
800 Walnut St
Des Moines, IA 50309


Iprospect.Com Inc
One South Station, Suite 300
Boston, MA 02110


Iptor Supply Chain Systems Usa Llc
915 Highland Point Dr, Ste 250
Roseville, CA 95678


Ireland   Co/Toni Ireland
3327 Buena Vista St
San Diego, CA 92109


Irene s Floral
2354 Major Mackenzie Dr W,     17
Maple, ON L6A 3Y7
Canada


Irene S Florist
1131 Starkey Rd
Largo, FL 33771


Irene s Flowers
356 Bathurst St
Toronto, ON M5T 2S6
Canada


Irene S Flowers   Gifts
201 S Main St
Mc Gregor, TX 76657-1606


Irene S House Of Flrs.
196 Main St
Wareham, MA 02571
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 749 of 1518




Irina S Flowers
1397 W Dundee Rd
Buffalo Grove, IL 60089-4007


Iris Logic Inc
2354 Walsh Ave
Santa Clara, CA 95051


Irish Rose
33608 7 Mile Rd
Livonia, MI 48152-3078


Iron Mountain
P.O. Box 27128
New York, NY 10087-7128


Iron Mountain Data Centers Llc
615 North 48th St
Phoenix, AZ 85008


Iron Mountain Inc
180 Technology Pkwy
Norcross, GA 30092


Iron Mountain Intellectual Property Mgt
2100 Norcross Pkwy, Suite 150
Norcross, GA 30071


Iron Mountain-Formly Amerishred
Bill Number 060394
P.O. Box 601002
Pasadena, CA 91189-1002


Iron Will Athletics Inc
4730 Noyes St 206
San Diego, CA 92109


Ironshore Specialty Insurance Company
75 Federal St
Boston, MA 02110
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 750 of 1518




Iroquois Florist   Gifts
836 Palatka Rd
Louisville, KY 40214-4236


Irvine Eastgate Office Ii Llc
Attn Sr Vp, Property Operations
Irvine Office Proeprties
550 Newport Ctr Dr
Newport Beach, CA 92660


Isbill Floral Gallery
859 Keith St Nw
Cleveland, TN 37311-1802


Isinya Roses Ltd
P.O. Box 1616-00606
Nairobi
Kenya


Isoke, Gwendolyn
5570 Ocean Gate Lane,   341
San Diego, CA 92154


Iss Corporate Solutions
702 King Farm Blvd, Ste 400
Rockville, MD 20850


It 1 Source Llc
4110 North Scottsdale Rd
Scottsdale, AZ 85251


It Can Be Arranged
521 N Green River Rd
Evansville, IN 47715-2472


It Can Be Arranged By Gary Evans
115 E Franklin St
Hillsboro, TX 76645-2137
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 751 of 1518




It Networks Solutions
86 Haypress Rd
Cranbury, NJ 08512


It S Just Perfect Llc
15213 State Hwy 59
Foley, AL 36535-2386


It S Unique Floral Boutique
234 N 13th St
Marshalltown, IA 50158-5412


It Solutions Group Inc
15701 Hwy 50, Ste 204
Clermont, FL 34711


It Solutions Group Inc
9718 Seeman Rd
Union, IL 60180


It Supplies
5100 Newport Dr
Rolling Meadows, IL 60008


It Supplies
2100 Golf Rd, Ste 230
Rolling Meadows, IL 60008


It1 Consulting Llc
1860 W University Dr, Ste 100
Tempe, AZ 85281


It1 Source Llc
P.O. Box 413006
Salt Lake City, UT 84141-3006


It1 Source Llc
4110 North Scottsdale, Suite 300
Scottsdale, AZ 85251
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 752 of 1518




Ital Florist Ltd
16-130 Westmore Dr
Toronto, ON M9V 5E2
Canada


Ithaca Orchid Garden
P.O. Box 3781
Ithaca, NY 14852-3781


Itnh Inc
150 Dow St
Manchester, NH 03101


Itrade Network Inc
P.O. Box 935209
Atlanta, GA 31193-5209


Iva S Flower Shop
2400 W Pioneer Pkwy, Ste 132
Pantego, TX 76013-6037


Iva-Marie Palmer
1641 N Ontario St
Burbank, CA 91505


Ivanti Inc
698 West 10000 South
South Jordan, UT 84095


Ivars Berzins, P.C.
484 West Main St
Babylon, NY 11702-3000


Ivy Leaf Designs
670 Finch Ave E
North York, ON M2K 2E6
Canada


Ivy Leaf Florist
16 N Main St
Dry Ridge, KY 41035-7022
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 753 of 1518




Ivy Rose Floral Designs
88 Springers Rd, Ste A
Bridgeport, NJ 08014-9772


Ivy S Cottage
403 S Whittle Ave
Olney, IL 62450-2262


Ivy Trellis Floral   Gift Shoppe Inc
1005 Burlew Blvd
Owensboro, KY 42303-1736


Ixia
26601 W Agoura Rd
Calabasas, CA 91302


J   G Specialty Crops Llc
1712 Pioneer Ave, Suite 1017
Cheyenne, WY 82001


J   J Designs Inc
3375 NW 55th St, Ste B
Fort Lauderdale, FL 33309-6363


J   J Flowers Corp
9416 Roosevelt Ave
Jackson Heights, NY 11372-7916


J   L Heavenly Florist
985 Route 376
Wappingers Falls, NY 12590-6377


J   M Business Solutions
4036 Ctr Rd, Ste B
Brunswick, OH 44212


J   P Security Services
1650 Chauser Lane
Woodridge, IL 60517
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 754 of 1518




J   R Lock   Safe Inc
1137 W Park Ave
Libertyville, IL 60048


J Alexander S Florist
415 4th St
Jackson, MI 49201-2059


J And P Scheduling Inc
1650 Chauser Lane
Woodridge, IL 60517


J And S Flowers
620 E Charter Way
Stockton, CA 95206-1536


J Boldt Electric Llc
119 Eastgate Dr
Reinbeck, IA 50669


J C Snyder Florist
2900 Greenwood St
Harrisburg, PA 17111-1695


J Design
1681 Stonybrook Ln Sw
Pequot Lakes, MN 56472-2063


J Devlin Glass Art
P.O. Box 4775
Lincoln, NE 68504


J E Flower Shop
141 Broad St
New Britain, CT 06053-4143


J Florist
8820 Waltham Woods Rd
Parkville, MD 21234-2402
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 755 of 1518




J Flowers
2708 Artesia Blvd
Redondo Beach, CA 90278-3302


J Frank   Associates
DBA Joele Frank, Wilkinsn Brimmr Katchr
622 3rd Ave
New York, NY 10017


J J Maravilha Floricultura Ltda
Rua Guapore 632 Braz De Pina Rio
Rio De Janeiro
Brazil


J Kent Freeman Floral Design
2175 N Highland Ave
Jackson, TN 38305-4931


J P Park Acquisitions Inc
P.O. Box 31Attn     Ashley Morgan
Greenwood, SC 29648


J P Parker
377 E Jefferson St, Ste A
Franklin, IN 46131-2361


J.D. Ballantine Inc
8324 Mentor Ave
Mentor, OH 44060-5748


J.Keith White
3373 Cr 312
Louise, TX 77455


J2 Global Communications Inc
DBA Efax.Com
6922 Hollywood Blvd
Los Angeles, CA 90028
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 756 of 1518




Ja Ferrari Print    Imaging Llc
DBA Allegra Marketing Print Web Mail
7515 Metropolitan Dr, Suite 405
San Diego, CA 92108


Jack Daggy Flowers
455 S 9th St
Richmond, IN 47374-6203


Jack Hadden
120 W Main St
Aberdeen, NC 28315-2702


Jack In The Box/Qdoba Mexican Grill
Attn Restautant Accntng Roxane Jewell
9330 Balboa Ave
San Diego, CA 92123


Jack Li
c/o Ftd/Pro
4830 Eastgate Mall
Sourcing - Item Setup/Po Processing
San Diego, CA 92121


Jack M Farnan
DBA Arete Leadership Group
P.O. Box 9428
Rancho Santa Fe, CA 92067


Jack Nadel International Inc
P.O. Box 8342
Pasadena, CA 91109-8342


Jack Osborne
926 Summit Pl
Birmingham, AL 35243


Jack Rabbit Creations Inc
1039 Vance Ave Ne
Atlanta, GA 30306
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 757 of 1518




Jack S House Of Flowers
214 Spratt St
Fort Mill, SC 29715-2148


Jackie Hersam
3113 Woodcreek Dr
Downers Grove, IL 60515


Jackie S Floral Center
116 S Central Ave
Hartley, IA 51346-1413


Jackie S Flower And Gift Shop
300 Butler Rd
Kittanning, PA 16201-2111


Jackie S Flowers By Ashley
537 S Beck St
Sebewaing, MI 48759-1658


Jackson County Collector
P.O. Box 219747
Kansas City, MO 64121-9747


Jackson County Courthouse
100 South Oakdale
Medford, OR 97501


Jackson County Sheriff - Wv
P.O. Box 106
Ripley, WV 25271


Jackson County Taxation Office-Or
P.O. Box 1569
Medford, OR 97501


Jackson Flower Shop
113 E 2nd St
Jackson, GA 30233-2030
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 758 of 1518




Jackson, Ashley
8552 Ivory Coast Dr
San Diego, CA 92126


Jackson-Kimbrough, Sharon
15736 S Dobson Ave
Dolton, IL 60419


Jacksonville Florist
2415 Blanding Blvd, Ste 5
Jacksonville, FL 32210-4170


Jacmel Jewelry Inc
30-30 47th Ave, 8th Fl
Long Island City, NY 11101


Jacob Klassen
942 Springwood Ln
Duncanville, TX 75137


Jacob Maarse
655 E Green St
Pasadena, CA 91101


Jacob Maarse Florists
655 E Green St
Pasadena, CA 91101-2019


Jacob Mccail
3505 Exeter Ct
Orlando, FL 32812


Jacob Mccall
3505 Exeter Court
Orlando, FL 32812


Jacob, Robert
2313 Grand Blvd
Richmond, IN 47374
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 759 of 1518




Jacobs, Alycia
1523 East Washington Ave,    5
El Cajon, CA 92019


Jacobsen S Floral   Greenhouse
271 N State St
Sparta, MI 49345-1025


Jacobsen S Flowers   Greenhouse Inc
545 S Broadway St
Lake Orion, MI 48362-2746


Jacobsen S Flowers Inc
1079 W Long Lake Rd
Bloomfield Hills, MI 48302-2015


Jacobsen S Flowers Inc
2600 Elizabeth Lake Rd
Waterford, MI 48328-3213


Jacobson Floral Supply Inc
500 Albany St
Boston, MA 02118


Jacqueline M Palmer
2055 Cardinal Ave
Medford, OR 97501


Jacqueline M. Samsel
3113 Woodcreek Dr
Downers Grove, IL 60515


Jacqueline S Floral   Gift
100 Springdale Rd
Cherry Hill, NJ 08003-3300


Jadra Inc
4600 Beloit Dr
Sacramento, CA 95838
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 760 of 1518




Jaeci/Jenna Consiglio
353 E Bonneville Ave 201
Las Vegas, NV 89101


Jaeger Florist
1083 Springfield Ave
Irvington, NJ 07111-2408


Jagger Rose Floral
100 Grand Central Ave
Vienna, WV 26105-4108


Jake s Florist   Chocolatier
3204 Barrington St
Halifax, NS B3K 2X6
Canada


Jake S On The Avenue
105 N Range Ave
Denham Springs, LA 70726-3400


Jal Tel Llc
DBA Promotions In A Bottle
12330 43rd Dr Se
Everett, WA 98208


Jamba Juice
8657 Villa La Jolla Dr, Ste 101
La Jolla, CA 92037


Jamba Juice Inc
17W426 22nd St
Oakbrook Terrace, IL 60181


James Edward Schrade
P.O. Box 1188
Rowlett, TX 75030-1188


James Floral Shoppe
712 Wood St
Wilkinsburg, PA 15221-2818
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 761 of 1518




James Page
2636 Grand Ave, 217
San Diego, CA 92109


James Page
4317 Clairemont Dr
San Diego, CA 92117


James Pest Management Inc
4246 Outland Rd
Memphis, TN 38118


James R. Nowekk
3113 Woodcreek Dr
Downers Grove, IL 60515


James T Armstrong
303 North Dianthus St
Manhattan Beach, CA 90266


James Weir Floral Co
107 Montague St, Ste A
Brooklyn, NY 11201-3479


James White   Sons Flowers   Gifts
1077 Midland Ave
Scarborough, ON M1K 4G7
Canada


James, Ashley
497 Long Lane, Apt N
Middletown, CT 06457


James, Merri
828 Foxwood Cir
Geneva, IL 60134


James, Shae
124 Camp Bethel Rd
Haddam, CT 06438
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 762 of 1518




Jameson S Flowers
2710 Grant St
Wichita Falls, TX 76309-5307


Jameson, Stacey
2402 Honeybell Ln
Escondido, CA 92027


Jamf Holdings Inc   Subsidiaries
DBA Jamf Software LLC
100 Washington Ave S, Suite 1100
Minneapolis, MN 55401


Jamf Software Llc
Nw 6335 P.O. Box 1450
Minneapolis, MN 55485-6335


Jamie Shaske
3113 Woodcreek Dr
Downers Grove, IL 60515


Jamie Stone
c/o Ftd Inc, Dotcom
3113 Woodcreek Dr
Downers Grove, IL 60515


Jamie Zeek
c/o Ftd
3113 Woodcreek Dr
It - Invoice Routing
Downers Grove, IL 60515


Jan S Floral Designs
700 Glynn St S
Fayetteville, GA 30214-2074


Jan S Flower   Gift Shop
340 E National Rd
Vandalia, OH 45377-2306
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 763 of 1518




Jan S Flower Yard Inc
130 E 3rd St
West Liberty, IA 52776-1402


Jancic Erin
1064 E 2nd St
Long Beach, CA 90802


Janda Florist
10 Cranbrook Rd
Cockeysville, MD 21030-3404


Jane S Flower Shoppe
427 W Main St, Ste G
New Holland, PA 17557-1143


Jane Seymour Botanicals Inc
3089 Whipple Rd
Union City, CA 94587


Janet Lee Johnson
10500 SW Windwood Way
Portland, OR 97225


Janet Martineau
DBA Floral Verde
12012 Snider Rd
Cincinnati, OH 45249


Janet S Flower Shop
102 E Phoenix Ave
Eloy, AZ 85131-2584


Janette Florists Inc.
686 Janette Ave
Windsor, ON N9A 4Z7
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 764 of 1518




Janice s Grower Direct Fresh Cut Flowers
13125 82 St NW
Edmonton, AB T5E 2T4
Canada


Janie Beane Florist Inc
4100 E Bay Dr, Ste 36
Clearwater, FL 33764-6964


Janie S Country Gallery Florist
193 Old Airport Rd
Bristol, VA 24201-3110


Janine S Flower Exchange
262 N Main St
Valentine, NE 69201-1818


Janousek Florist Inc.      Greenhouse
4901 Charles St
Omaha, NE 68132-1503


Jan-Pro Of Northern Illinois
136 Shore Dr
Burr Ridge, IL 60527


Jap Flowers Corp
49 N Federal Hwy, 382
Pompano Beach, FL 33062-4304


Japs-Olson
7500 Excelsior Blvd
St Louis Park, MN 55426


Jardin Constanza
Delmonte Y Tejeda San Carlos
Santo Domingo
Dominican Republic
  Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 765 of 1518




Jardin De Los Claveles Gia
Av Alfonso Ugarte 1499
Lima
Peru


Jardin De Roses
5202-3575 Ave Du Parc
Montreal, PQ H2X 3P9
Canada


Jardin Pompadour
Paseo Huerfanos,   1147 Local 10
Santiago
Chile


Jardines De Los Andes Sas
Km 25 Carretera De Occidente
Via Bogota-Faca
Madrid Cundinamarca, 250037
Colombia


Jardines De Paz
Calle 90 N 19A-46
Bogota
Serbia and Montenegro


Jardines Piaveri
1111 Brickell Ave, Ste 3010
Miami, FL 33131


Jardiniere Fine Flowers
43 US Hwy 202
Far Hills, NJ 07931-2445


Jaroma Roses S.A.
Carrera 19C No. 86-14
Office 303
Bogota Cundinamarca
Colombia
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 766 of 1518




Jasmin S Flower Shop
130 W 7th St
Hanford, CA 93230-4522


Jasmine Gardens
5024 E Belknap St
Fort Worth, TX 76117-5044


Jasmine Gardens 2
3189 Denton Hwy, Ste 100
Fort Worth, TX 76117-3761


Jasmine Rose Florist
1517 State Route 28, Ste G
Loveland, OH 45140-8786


Jason S Deli
Aka Deli Management
2400 Broadway St
Beaumont, TX 77702


Jason Winker
18367 W South St
Symerton, IL 60481


Javadian, George
18390 Reata Way
San Diego, CA 92128


Javier, Dennis
726 South Euclid Ave
Villa Park, IL 60181


Jawicki, Lila
7327 Woodward Ave, 307
Woodridge, IL 60517


Jay B Torbert Sign     Property Svcs Llc
76 Coffeetown Rd
Dillsburg, PA 17019
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 767 of 1518




Jay Import Inc
41 Madison Ave, 12th Fl
New York, NY 10010


Jay Topper
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Jazmin Flowers
1414 W 18th St
Chicago, IL 60608-3004


Jazmin Flowers
3814 W 31st St
Chicago, IL 60623-4930


Jazz Bouquet Floral Shop
1725 W State Route 89A, Ste C
Sedona, AZ 86336-5579


Jc Florist   Gifts
23421 S Western Ave
Torrance, CA 90501-5642


Jc Flowers   Bonsai
2745 Sandy Plains Rd, Ste 116
Marietta, GA 30066-4327


Jc Industries
2122 W Flotilla St
Montebello, CA 90640


Jcb Staffing Services Llc
7500 NW 25th St, Ste 237
Miami, FL 33122


Jd Power
33053 Collection Ctr Dr
Chicago, IL 60693-0330
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 768 of 1518




Jda Software Inc
P.O. Box 202621
Dallas, TX 75320-2621


Jda Software, Inc
14400 N 87th St
Scottsdale, AZ 85260-3649


Jds Industries
P.O. Box 84806
Sioux Falls, SD 57118-4806


Jds Parcel Inc
166 Ashland Oaks Dr
Catawba, SC 29704


Je Flowers
4987 N State Rd 7
Tamarac, FL 33319-5809


Jean S Flower Basket
34329 Yucaipa Blvd
Yucaipa, CA 92399-2401


Jean s Flower Shop Inc.
509 Upper Wellington St
Hamilton, ON L9A 3P6
Canada


Jean S Flowers
123 Park St
Belmont, NC 28012-3572


Jeanies Flowers    More Llc
1205 Bellefonte Rd
Flatwoods, KY 41139-1801


Jeanna S Flower Shop
19245 N 3rd St
Citronelle, AL 36522-4017
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 769 of 1518




Jeanne Dumblauskas
3113 Woodcreek Dr
Downers Grove, IL 60515


Jeff - Express Delivery Service Inc
2101 Southwest Burman Lane
Port St Lucie, FL 34984


Jeff Dahlgren
DBA Jeff Dahlgren Photography
1500 North Throop St
Chicago, IL 60642


Jeff Debo
c/o Ftd
4830 Eastgate Mall
San Diego, CA 92121


Jeff S Flowers
48 S Chestnut St
Jefferson, OH 44047-1311


Jeff S Flowers Of Course Inc
300 Ed Wright Ln, Ste F
Newport News, VA 23606-4384


Jeff Tjarks
c/o Ftd Inc
3113 Woodcreek Dr
Downers Grove, IL 60515


Jeffco Plumbing Inc
P.O. Box 4415
Auburn, CA 95604-4415


Jefferson Florist
200 Pine St
Jefferson, PA 15344-4075
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 770 of 1518




Jefferson, Tavia
1432 1st Ave
San Diego, CA 92101


Jeffersontown Tam S Florist
10125 Taylorsville Rd
Jeffersontown, KY 40299-3649


Jeffrey Buresh
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Jeffrey D. T. Severts
C/O Goldstein   Mcclintock Llp
111 West Washington St, Ste 1221
Chicago, IL 60602


Jeffrey Henning
P.O. Box 351
Norwell, MA 02061


Jeffrey J Hall
DBA Jeffrey J Hall Company
8479 Rd 153
East Liberty, OH 43319


Jeffrey Markowitz Productions Inc
1015 N Fairfax Ave
Los Angeles, CA 90046


Jeffrey S Flowers By Design Inc
322 Wesley Dr
Wood River, IL 62095-2266


Jeffrey S Wilson Attorney At Law
P.O. Box 42321
Philadelphia, PA 19101-2321
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 771 of 1518




Jeffrey T. Cook
3113 Woodcreek Dr
Downers Grove, IL 60515


Jeguk Group Llc
738 Wilcox Ave Ph 324
Los Angeles, CA 90038


Jelly Belly Candy Company
P.O. Box 742799
Los Angeles, CA 90074-2799


Jen-Mor Florist
2109 South Dupont Hwy
Dover, DE 19901


Jen-Mor Florist Inc
2109 S Dupont Hwy
Dover, DE 19901-5510


Jennie Linn Floral
304 Todd School Rd
Greensburg, PA 15601-4537


Jennie Love
DBA Love N Fresh Flowers
8032 Roanoke St
Philadelphia, PA 19118


Jennifer Baumann
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Jennifer Bucaro
3113 Woodcreek Dr
Downers Grove, IL 60515


Jennifer Odishoo
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 772 of 1518




Jennifer Stockwell
3113 Woodcreek Dr
Downers Grove, IL 60515


Jennings Florists Ltd.
2508 Estevan Ave
Victoria, BC V8R 2S7
Canada


Jenny s Floral Studio
1345 Colborne Rd
Sarnia, ON N7V 3L3
Canada


Jenscribe Inc/Jennifer Benson
4486 Hortensia St
San Diego, CA 92103


Jensen S
Attn Mary Cass
2465 E Palm Canyon Dr Bldg 7
Palm Springs, CA 92264


Jensen, Bradley
6N568 Juniper Ct
St. Charles, IL 60175


Jeremy St George
c/o Ftd.Com
40 Main St, Suite 6
Centerbrook, CT 06409


Jerich Usa Inc
1 Industrial Rd, Ste 102
Dayton, NJ 08810


Jernigan, Lisa
12435 Andrew St
Plano, IL 60545
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 773 of 1518




Jerome Florist   Gifts
3724 E Tremont Ave
Bronx, NY 10465-2007


Jerome Thomas
c/o Ftd Inc
2402 Wildwood Ave, 2nd Fl
Sherwood, AR 72120


Jerry S Flower Shoppe
216 W Freeman St
Carbondale, IL 62901-2809


Jerry S Flowers    Gifts
120 N Columbus Ave
Louisville, MS 39339


Jersey Shore Florist
2300 State Route 33
Neptune, NJ 07753-4362


Jes Business Solutions
DBA Proforma Idology Marketing Group
8218 Nieman Rd
Lenexa, KS 66214


Jesionowski, Eugene
2429 Wolfe Dr
Woodridge, IL 60517


Jesse Ogurcak
c/o Ftd
3113 Woodcreek Dr
4 Story - 1st Fl
Dowenrs Grove, IL 60515


Jessen Media
3990 Alabama Ave
St Louis Park, MN 55416
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 774 of 1518




Jessica Gertz
c/o Ftd.Com
3113 Woodcreek Dr
Downers Grove, IL 60515


Jessica Peters
c/o Ftd Inc
2402 Wildwood Ave, Suite 200
Sherwood, AR 72120


Jessica Sturdy
DBA Bows   Sequins
153 1/2 Stanton St, Apt 2Fe
New York, NY 10002


Jessie Steele Inc
2295 San Pablo Ave, Ste B
Berkeley, CA 94702


Jessup Transportation Inc
641 Old Gilroy St
Gilroy, CA 95020


Jet Fresh Flower Distributors Inc
P.O. Box 823832
South Florida, FL 33082


Jetblue Airways
118-29 Queens Blvd
Forest Hills, NY 11375


Jetbrains Americas Inc
989 East Hillsdale Blvd, Suite 200
Foster City, CA 94404


Jetty Vasu
24885 Castleton Dr
Chantilly, VA 20152
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 775 of 1518




Jetxin Limited
Unit 606 Treasure Centre 42 H
Kwun Tong, Kowloon
China


Jetxin Limited
Kwun Tong, Kowloon, Hong Kong
Unit 606, Treasure Centre, 42 Hung To Rd
China


Jetxin Limited
Unit 606 Treasure Centre
42 Hung To Rd
Kwun Tong, Kowloon
China


Jewel Box Florist
705 Jeffco Blvd
Arnold, MO 63010-1400


Jewel Box Florist Inc
4205 S Pennsylvania Ave
Oklahoma City, OK 73119-3621


Jewel S Floral
1039 N 8th St
Vincennes, IN 47591-3222


Jewel-Osco
Attn Kim Kilconyne
2200 N 17th Ave
Melrose Park, IL 60160


Jewels Secret Garden Llc
544 Carnival Dr
Pittsburgh, PA 15239-2627


Jeyfit
8847 Tribeca Cir
San Diego, CA 92123
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 776 of 1518




Jf Flowers And More
2255 S Kirkman Rd, Apt 261
Orlando, FL 32811-2276


Jfc Temps Inc
1520 Market St P.O. Box 869
Camp Hill, PA 17001-0869


Jh Flower Boutique
180 Center St
Jackson, WY 83001-8700


Jhcc Holdings Llc
DBA Joe Hudson S Collision Center
2737 Pelham Pkwy
Pelham, AL 35124


Jiang, Gina
8465 Regents Rd, 234
San Diego, CA 92122


Jill Brinkmann
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Jill Podzimek
3113 Woodcreek Dr
Downers Grove, IL 60515


Jill Redman
752 NE 11th St
Bend, OR 97701


Jillian Mccann
1334 South New Wilke Rd, Unit 1A
Arlington Heights, IL 60005


Jim   Jack S Florist
185 Main St
Van Buren, ME 04785-1256
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 777 of 1518




Jim Anderson Flowers
451 Dundas St
London, ON N6B 1W1
Canada


Jim Durio Florist Inc
2014 S Union St
Opelousas, LA 70570-5726


Jim Loosemore Obo Of Kbc Productions
14302 N Meadow Lane
Newman Lake, WA 99025


Jim Loosemore Obo Of Kbc Productions
18005 E 32nd Ave
Greenacres, WA 99016


Jim Ludwig S Blumengarten
2650 Penn Ave
Pittsburgh, PA 15222-4622


Jim S Flower Shop
514 Miller Ave
Clairton, PA 15025-1721


Jim S Lily Pad
252 Turnpike Rd
Pontotoc, MS 38863-1310


Jim Snyder Florist Inc
619 S Gibson St
Princeton, IN 47670-2405


Jim Threlkel Florist    Foliage
820 W Oakland Park Blvd
Wilton Manors, FL 33311-1732


Jimenez, Ariana
5644 S Trumbull
Chicago, IL 60629
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 778 of 1518




Jimmie S Florist Inc
1030 W White Horse Pike
Egg Harbor City, NJ 08215-3138


Jimmy S Flower Arrangements
722 E South St
Long Beach, CA 90805-4116


Jimtown Florist
114 S Main St
Jamestown, TN 38556-3705


Jinnan Zhou
3113 Woodcreek Dr
Downers Grove, IL 60515


Jj Road Feeder Llc
1619 NW 84th Ave
Miami, FL 33126


J-J S Floral Shop Llc
1221 N Superior Ave
Tomah, WI 54660-1595


Jjr Enterprises Inc
10491 Old Plrville Rd
Sacramento, CA 95827


Jk Adams
1430 Route 30
Dorset, VT 05251


Jk Adams Company
1430 Route 30
Derset, VT 05251


Jl Patterson Co Inc
P.O. Box 30022
Charlotte, NC 28230
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 779 of 1518




Jls Media Llc
611 Hoffman Blvd
Spring City, PA 19475


Jm Equipment Co Inc
P.O. Box 396065
San Francisco, CA 94139-6065


Jm Staffing Solutions Llc
Triumph Business Capital
F/B/O Jm Staffing Solutions LLC
P.O. Box 610028
Philadelphia, PA 75261-0028


Jm Staffing Solutions Llc
P.O. Box 823394
Philadelphia, PA 19182-3394


Jm Staffing Solutions Llc
P.O. Box 610028
Dallas, TX 75261-0028


Jm Staffing Solutions Llc
120 North Ave
Plainfield, NJ 07060


JMJ Flowers   Decorations
5210 Finch Ave E, Unit 3
Scarborough, ON M1S 4Z6
Canada


Jnj Logistics Llc
P.O. Box 30983
Memphis, TN 38130-0983


Jo S Corner Florist
313 N Columbia St
Union City, IN 47390-1401
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 780 of 1518




Joann S Florist
508 N Laurel St
Springfield, GA 31329-6814


Joannies Floral Of Birch Run
11925 Conquest St
Birch Run, MI 48415-9294


Joaquin, Leonore
2813 Powell Ct
Naperville, IL 60563


Jobvite Inc
1300 S El Camino Real, Ste 400
San Mateo, CA 94402


Jobvite Inc
1300 South El Camino Real, Suite 400
San Mateo, CA 94402


Jodi S
717 1/2 Crane Ave
Pittsfield, MA 01201-1709


Joe Mcdonough/Acquire
211 Shannon Lane
Granville, OH 43023


Joe S Florist   Gifts
219 W Main St
Hamlet, NC 28345-3321


Jogue Inc
14731 Helm Ct
Plymouth, MI 48170


Johana Vazquez
6426 Wineville Ave
Mira Loma, CA 91752
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 781 of 1518




John   Marie Floral Design
283 Cranes Roost Blvd, Ste 111
Altamonte Springs, FL 32701-3437


John A Leeman
71 Nassau St, Apt 4A
New York, NY 10038


John Applegate
4095 Route 1 South, Ste 33B
Monmouth Junction, NJ 08852


John Audley
4956 Cape May, Apt H
San Diego, CA 92107


John Bollow
1833 Fiske Ave
Pasadena, CA 91104


John Cassidy Int L Custom Hse Brokers
3680 NW 73rd St
Miami, FL 33147


John Cassidy International Chb Inc
3680 NW 73rd St
Miami, FL 33147


John Coughlin
135 Burlington Ave
Leonardo, NJ 07737


John D. Herb
Jack Herb Florist
7848 Hamilton Ave
Cincinnati, OH 45231


John D. Muldoon
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 782 of 1518




John Jefferson Radcliffe
6196 Sunset Crest Way
San Diego, CA 92121


John L Focht
820 Herbert Rd
Cordova, TN 38018


John Leeman
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


John Mccormick
2552 Np Cir
Washougal, WA 98671


John Nicholson
2105 N Pollard St
Arlington, VA 22207


John S Flowers
176 Broadway
Passaic, NJ 07055-2823


John S Riverside Florist
100 Route 37 E
Toms River, NJ 08753-6687


John Springer
3424 Minito Court
Naperville, IL 60564


John Tomich
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 783 of 1518




John W Gasparini
DBA Marks Plumbing Parts
3312 Ramona Dr
Fort Worth, TX 76116


John Walden
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


John Watson
3113 Woodcreek Dr
Downers Grove, IL 60515


John White
P.O. Box 488
Fowler, CA 93625


John, Dintu
2 Wheaton Center,   603
Wheaton, IL 60187


Johnny On The Spot Llc
Experience the Difference
3168 Bordentown Ave
Old Bridge, NJ 08857


Johnson Equipment Company
P.O. Box 802009
Dallas, TX 75380-2009


Johnson Floral Co.
2205 1st Ave
Hibbing, MN 55746-1901


Johnson Greenhouses Inc
204 Salisbury Rd
Statesville, NC 28677-5937
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 784 of 1518




Johnson John W
9040 Dawes Crossing
Mcdonough, GA 30252


Johnson Patrick
2034 Balboa Cir
Vista, CA 92081


Johnson Plastics
9240 Grand Ave S
Minneapolis, MN 55420


Johnson S Florist   Garden Centers
4200 Wisconsin Ave Nw
Washington, DC 20016-2143


Johnson S Flower Box
163 N Tyler St
Tyler, MN 56178-1119


Johnson S Greenhouses
447 S Governors Hwy
Peotone, IL 60468-9116


Johnson, Francine
30W097 Willow Lane
Warrenville, IL 60555


Johnson, Giovanna
10S515 Ivy Lane, Apt 115
Willowbrook, IL 60527


Johnson, Jennifer
1358 Haversham Dr
Aurora, IL 60502


Johnson, Marco
3550 S Rhodes Ave, Apt 710
Chicago, IL 60653
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 785 of 1518




Johnson, Sara
23 Rosewood Lane
Ivoryton, CT 06442


Johnson, Steven
6416 Halyard Pl, 104
Carlsbad, CA 92011


Johnson, Tivea
P.O. Box 153194
San Diego, CA 92195


Johnson, Tracy
4753 Keel Ct, Apt 1A
Lisle, IL 60532


Johnson-Weathers, Karen
12335 Heritage Meadows Dr
Plainfield, IL 60585


Johnston, Tracey
3236 Juniper St
San Diego, CA 92104


Jojax Llc
11601 Wilshire Blvd, Ste 1840
Los Angeles, CA 90025


Jojax Llc
2223 B South Carmelina Ave
Los Angeles, CA 90064


Jollymom Llc
1296 Anapolis Way
Grayson, GA 30017


Jon Ellen S Flowers And Gifts
1109 S Granard St
Gaffney, SC 29341-1570
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 786 of 1518




Jon Shen
c/o Ftd
For Internal Invoice Routing Purposes
3113 Woodcreek Dr
Downers Grove, IL 60515


Jonathan Tweedt
3113 Woodcreek Dr
Downers Grove, IL 60515


Jones Day
Attn Heather Lennox/Thomas Wilson
901 Lakeside Avenue
Cleveland, OH 44114


Jones Day
Attn Brad Erens/Caitlin Cahow
77 West Wacker
Chicago, IL 60601


Jones Day
77 West Wacker
Chicago, IL 60601-1692


Jones Matthew Alexander
1305 Hampton Rd
San Marcos, CA 92078


Jones, Briana
235 N Oakhurst Dr, Apt 34
Aurora, IL 60504


Jones, Charlotte
12109 Wooded Vista Lane
San Diego, CA 92128


Jones, Christopher
4221 Albatross Dr
San Diego, CA 92103
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 787 of 1518




Jones, Donjeanique
808 Harris Ln
Romeoville, IL 60446


Jones, Edward
479 N Harlem Ave, Apt 724
Oak Park, IL 60301


Jones, Jessie
526 N Kedzie
Chicago, IL 60612


Jones, Nicholett
1124 N Laramie Ave
Chicago, IL 60651


Jones, Philip
820 Columbus
Oswego, IL 60543


Jones, Vernon
P.O. Box 261864
San Diego, CA 92196


Joni Simms
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Joplin Floral Company
901 Truman Blvd
Caruthersville, MO 63830-1743


Jordan Floral
324 S College Ave
Rensselaer, IN 47978-3049


Jordan S Floral   Gifts
213 US Route 1
Scarborough, ME 04074-9056
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 788 of 1518




Jordan, Constance
12250 Fairway Cir, Unit A
Blue Island, IL 60406


Joreski, Scott
13002 S 86th Ave
Palos Park, IL 60464


Jorgensen   Sons
2691 South East Ave
Fresno, CA 93706


Jory S Flowers And Gifts
1330 Galaxy Way, Ste B
Concord, CA 94520-4924


Jose Arrangements
440 E Florence Ave
Los Angeles, CA 90003-2234


Josef Paul Jaras
36, 2020 Robson Pl
Kamloops, BC V2E 2N2
Canada


Joseph Flowers
20-808 York Mills Rd
North York, ON M3B 1X8
Canada


Joseph Genuardi Florist Inc
410 E Fornance St
Norristown, PA 19401-3510


Joseph J   Debra Ann Dickinson
6512 Levitt Dr
Watauga, TX 76148


Joseph Keeler
2602 Eddington St
Philadelphia, PA 19137
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 789 of 1518




Joseph S Florist
3662 Kennedy Blvd
Jersey City, NJ 07307-3209


Joseph Thomas Flower Shop
201 S Main St
Greensburg, PA 15601-3109


Joseph W Harch
7350 Northeast 8th Dr
Boca Raton, FL 33487


Josiane Pereira
Alameda Dos Nhambiquaras, 1170
Apto 131
Sao Paula, 04090002
Brazil


Joslin Photo Puzzle Co
302 Bel Air Rd
Southampton, PA 18966-3322


Joslin Photo Puzzle Co
2311 Mill Pond Rd
Quakertown, PA 18951


Jost, Jade
835 Beechwood Dr
Daly City, CA 94015


Jovien, Ashley
8106 Sawmill Creek Dr
Darien, IL 60561


Joy S Florist
200 Florida Ave
Leakesville, MS 39451-9126


Joy S Flower Shop
183 S 12th St
Beloit, OH 44609
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 790 of 1518




Joy S Flowers Ii
1704 Mccallie Ave
Chattanooga, TN 37404-3023


Joy S Treasures Flowers      Gifts Llc
206 S Main St
Star, NC 27356


Joyce Fabisiak
c/o Ftd
3113 Woodcreek Dr
2nd Fl Finance - Invoice Routing
Downers Grove, IL 60515


Joyce Florist
3 Washington St
Tenafly, NJ 07670-2027


Joyce Merck Florist Inc
403 Broad St Se
Gainesville, GA 30501-3725


Joyce S Flowers
110 N Madison St
Owenton, KY 40359-1511


Joyce, Rita
7318 Baybury Rd
Downers Grove, IL 60516


Joystick Interactive Corp
36 East 20th St, 3rd Fl
New York, NY 10003


Jp Morgan Chase Bank N.A.
Wss Global Fee Billing
P.O. Box 26040
New York, NY 10087-6040
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 791 of 1518




Jpatton Sports Marketing Inc
3450 Rivergreen Court
Duluth, GA 30096


Jpmorgan Bank
Attn Linda Gawlinski
10 S Dearborn, Fl 37
Chicago, IL 60603


Jrrp Annandale Plaza Florist
7328 Little River Tpke, Ste B
Annandale, VA 22003-3026


Jsp Worldwide Llc
1914 Lake Ave
Scotch Plains, NJ 07076


Jt   Mh Holdings Llc
3262 Peg Leg Mine Rd
Jamul, CA 91935


Jt Horn Oil Company Inc
A/R Dept
P.O. Box 922
Eastland, TX 76448


Juanita S Flowers
800 S 16th 1/2 St
Mcallen, TX 78501-5263


Jubilee Flowers   Gifts
801 W Tipton St
Seymour, IN 47274-2743


Jude Anthony Florist
133 Mountainview Blvd
Wayne, NJ 07470-6748


Judith A Flynn
295 Nahant Rd, Ste 6
Nahant, MA 01908
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 792 of 1518




Judith L Dettloff
23076 Englehardt
St Clair Shores, MI 48080


Judith Monks
c/o Ftd.Com
22055 Cardinal Ave
Medford, OR 97501


Judy Conklin
3113 Woodcreek Dr
Downers Grove, IL 60515


Judy S Blossom Shop
212 Estates Dr
Roseville, CA 95678-2312


Judy S Central Point Florist
337 E Pine St
Central Point, OR 97502-2253


Judy S Floral Design
1951 Division St S
Northfield, MN 55057-4563


Judy S Florist   Gifts
54 N Ayer St
Harvard, IL 60033-2803


Judy S Flowers   Gifts
4015 W 3rd St
Bloomington, IN 47404-4872


Judy S Village Flowers
34 School St, Ste 103
Foxboro, MA 02035-2337


Julena Shifter
4685 Arizona St 2
San Diego, CA 92116
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 793 of 1518




Jules A D Alcantara/Gardenia Fleuriste
9330 Lacordaire Blvd
Saint Leonard, PQ H1R 2B7
Canada


Juli S Flower Shop
420 H St
Bakersfield, CA 93304-2916


Juli s Rose Flower
2-3806A Bloor St W
Etobicoke, ON M9B 6C2
Canada


Julia Flowers
385 Fredrick St
Kitchener, ON N2H 2P2
Canada


Julia S Floral And Gifts
825 1st Ave
Silvis, IL 61282-1056


Julia S Florist
900 S Kerr Ave
Wilmington, NC 28403-4311


Julianne S Floral Design
12321 N Rockwell Ave
Oklahoma City, OK 73142-2702


Julianne S Florist
2201 Crums Ln
Louisville, KY 40216-4241


Juliano, Jamie
237 N Mill Rd, 16
Addison, IL 60101
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 794 of 1518




Julie S Artistic Rose
1601 5th Ave
Moline, IL 61265-7905


Jun Alcantara
787 Ellendale Dr
Medford, OR 97504


Juneja, Bhavana
2754 Overlook Point Dr
Escondido, CA 92029


Jungle Of Flowers
933 Jackson St
Burke, SD 57523-7712


Junious, Jalisa
3235 W Lexington St
Chicago, IL 60624


Just Because...Flowers Gifts And More
210 E Market St
Crawfordsville, IN 47933-1844


Just Bloom
1650 Douglas Blvd, 200
Roseville, CA 95661


Just Enough Software Corporation Inc
15440 Laguna Canyon Rd, Ste 100
Irvine, CA 92618


Just Enough Software Corporation, Inc
610 W Main St, 102
Durham, NC 27701


Just Flowers
11999 San Vicente Blvd, Ste 340
Los Angeles, CA 90049-5069
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 795 of 1518




Just For You Florist   Gifts
604 Ocean Hwy E
Bolivia, NC 28422-8776


Just For You Flowers   Gifts Llc
1108 E Chestnut St
Chilton, WI 53014-1602


Just Imagine Inc
1416 N Hwy Blvd
Chetek, WI 54728-8600


Just Kidstuff Inc
6520 Stonegate Dr, Ste 160
Allentown, PA 18106


Just Roses Flowers    More
5428 W Clearwater Ave
Kennewick, WA 99336-1905


Justin Solarski
612 Arlington Ave
Naperville, IL 60565


Justus, Janet
6A Kingery Quarter, Unit 104
Willowbrook, IL 60527


Jw Designs
612 S 5th St
Cordele, GA 31015-1609


K   D Installation Inc
12556 Kirkham Ct, Ste 6
Poway, CA 92064-6893


K   H Florist
910 Adams Ave, Ste A
Montgomery, AL 36104-4422
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 796 of 1518




K   K Interiors Inc
2230 Superior St
Sandusky, OH 44870


K   M Delivery Services
900 Siskiyou Blvd, Suite C1
Medford, OR 97504


K   M Floral
537 Main St
Woodland, CA 95695-3972


K   P Flowers   Gifts
1052 East St S
Suffield, CT 06078-2406


K L Gates Llp
K L Gates Ctr - Rcac
210 6th Ave
Pittsburgh, PA 15222


K M Handling Llc
2000 NW 97th Av
Doral, FL 33172


K Mart Corp
3333 Beverly Rd
Bc 258 A
Hoffman Estates, IL 60179-0001


K Nees Florist
1829 15th St Pl
Moline, IL 61265-3928


K S Floral
488 Zinnia Ct
Merced, CA 95341-7749
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 797 of 1518




K1 Floral Studio
4-10120 Yonge St
Richmond Hill, ON L4C 1T8
Canada


Ka F Group Llc
11722 Sorrento Valley Rd G1
San Diego, CA 92121


Ka F Group Llc
93 Moraga Way, Ste 206
Orinda, CA 94563


Kabloom Of Brookline
305 Harvard St
Brookline, MA 02446-2906


Kablooms Floral
733 S Broadway St
Blackfoot, ID 83221-2732


Kadupul Floral Inc
600 W State Rd 434
Longwood, FL 32750-5122


Kagan, Kevin
1033 West Mallard Dr
Palatine, IL 60067


Kahrimanis, Jill
19 Dunham Dr
Guilford, CT 06437-1875


Kailhofer S Greenhouse And Nursery
776 N Main St
Seymour, WI 54165-1003


Kalas Events Inc
957 W Fairbanks Ave
Winter Park, FL 32789-4716
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 798 of 1518




Kalata, Michael
1307 S Wabash Ave, Apt 604
Chicago, IL 60605


Kaleidoscope Florist    Designs
1633 Darby Dr
Florence, AL 35630-2743


Kaleidoscope Flowers
1341 State St
Santa Barbara, CA 93101-2609


Kaleva Country Flowers
14379 9 Mile Rd
Kaleva, MI 49645-9347


Kallidus Inc
DBA Skava
555 Mission St, Suite 1950
San Francisco, CA 94105


Kalpana Ponugoti
8401 Memorial Lane, Suite 8210
Plano, TX 75024


Kamloops Florist Ltd.
605 Victoria St
Kamloops, BC V2C 2E3
Canada


Kamp S Flowers   Greenhouse
8709 E 63rd St
Kansas City, MO 64133-4703


Kande, Rakesh
3557 Crestwood Lane
Carpentersville, IL 60110


Kandratowicz, David
4535 Rainier Ave, Unit 6
San Diego, CA 92120
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 799 of 1518




Kansas Department Of Revenue
915 SW Harrison St
Topeka, KS 66625-2000


Kansas Department Of Revenue
Witholding Tax Dept.
915 SW Harrison St
Topeka, KS 66625-1000


Kansas Division Of Taxation
Business Tax Bureau
Sales   Excise Tax
Topeka, KS 66625


Kansas Secretary Of State
Memorial Hall, 1st Fl
120 SW 10th Ave
Topeka, KS 66612-1594


Kansas State Treasurer
Unclaimed Property
900 Southwest Jackson, Suite 201
Topeka, KS 66612-1235


Kanukuntla, Gouthami
10413 Shelborne St, 47
San Diego, CA 92127


Kapilavai, Shilpa
1703 Buckingham Dr
Des Plaines, IL 60018


Kaplan Mrd Inc
31 Chesley Rd
White Plains, NY 10605-4511


Kara Allen
9214 N Pebble Loop
Eagle Mountain, UT 84005
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 800 of 1518




Karasell Flowers
306 Main St
Hudson Falls, NY 12839-1504


Karavas, Jonathan
5533 Orchard Trl
Monee, IL 60449


Karen Kristensen
2055 Cardinal Ave
Medford, OR 97501


Karen s   Tina s Flowers
8-18025 Yonge St
Newmarket, ON L3Y 5Y1
Canada


Karen S Floral
802 W Wine Country Rd
Grandview, WA 98930-1038


Karen S Florist Of Gulfport
5122 Gulfport Blvd S
Gulfport, FL 33707-4922


Karen S Flower Boutique
1677 Montgomery Rd, Ste 114
Aurora, IL 60504-8801


Karen S Flower Emporium
3 Portland Rd
Gray, ME 04039


Karen S Flower Kottage
31109 Mission Blvd
Hayward, CA 94544-7603


Karen s Flower Shop
487 Laurier Ave
Milton, ON L9T 3K8
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 801 of 1518




Karen S Flower Shop
710 SW Front St
Walnut Ridge, AR 72476-2641


Karen Squeo
4938 Riedy Pl
Lisle, IL 60532


Kar-Fre Flowers
1126 E State St
Sycamore, IL 60178-9576


Kari Lynn Embree
9150 Rebecca Ave
San Diego, CA 92123


Karl Engstrom
c/o Ftd Provide
4830 Eastgate Mall
It Dept - Invoice Routing
San Diego, CA 92121


Karla S Flowers
3605 Modesto Dr
San Bernardino, CA 92404-1931


Karla S Flowers And Party Supply
320 N 7th St
Colton, CA 92324-2904


Karnation Korner Florist
1140 Main St, Ste 1
Dunedin, FL 34698-5331


Karolich, Mark
419 W Franklin Ave
Naperville, IL 60540


Karpinski Trucking     Produce Inc
243 Houser Rd
Sunbury, PA 17801
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 802 of 1518




Kasf Group Llc
2680 Greenwood Ave
Highland Park, IL 60035


Kaszuba, Victoria
906 Shields St
San Francisco, CA 94132


Katalin Tusa
2372 Morse Ave, Ste 161
Irvine, CA 92614


Katarina Florist
116 E Plane St
Hackettstown, NJ 07840-2012


Kate Mcguire
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Kate Spade   Company
2 Park Ave
New York, NY 10016


Katharina Stuart
1230 Contra Costa Dr
El Cerrito, CA 94530


Katherine By Design
145 Laurens St Sw
Aiken, SC 29801-3847


Kathleen Barry
15985 Avenida Aillaha, Unit 14
San Diego, CA 92128


Kathryn Konicek Holtze
3657 Boundary St
San Diego, CA 92104
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 803 of 1518




Kathryn S Flowers Plus
1515 Grove St
Marysville, WA 98270-4325


Kathy Cowgill
4315 Hills and Dales Rd
Canton, OH 44708


Kathy Gajewski
3113 Woodcreek Dr
Downers Grove, IL 60515


Kathy S Flowers
1131 S Wallace Wilkinson Blvd
Liberty, KY 42539


Kathy S Flowers   Gifts
1720 E Main St
Humboldt, TN 38343-2920


Ka-Ti Flowers
107 W Navaho Ave
Shabbona, IL 60550-5153


Kati Mac Floral Design
36 S High St
West Chester, PA 19382-3225


Katom Restaurant Supply
305 Katom Dr
Kodak, TN 37764


Katrina S Flowers
209 S Maple St
Buffalo, MO 65622


Katsel Dmitriy
5338 Garden Grove Ave
Tarzana, CA 91356
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 804 of 1518




Katula S Thanks A Bunch Florist
4433 Lincoln Hwy
Matteson, IL 60443-2317


Katy Flowers
6191 Hwy Blvd, Ste 109
Katy, TX 77494-1129


Katydidit Flowers
155 E Veterans Pkwy
Yorkville, IL 60560-1364


Katz, Rachel
3215 Midway Dr, Unit 703
San Diego, CA 92110


Kawahito Westrick Llp
10474 Santa Monica Blvd, Suite 405
Los Angeles, CA 90025


Kawartha Lakes Classic Flowers     Gifts
95 Kent St W
Lindsay, ON K9V 2Y5
Canada


Kay Berry Company
6301 N Noah Dr
Saxonburg, PA 16056


Kay Penny Florist
708 Concession St
Hamilton, ON L8V 1C1
Canada


Kay S Flowers
713 Howard Ave
Biloxi, MS 39530-4305


Kayla Sampson
31035 Via Norte
Temecula, CA 92591
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 805 of 1518




Kays Designs Flowers
135 Pershing Hwy
Jonesboro, LA 71251-2425


Kcp L
P.O. Box 219330
Kansas City, MO 64121-9330


Kdc Enterprises
c/o Ken Coley
12165 Sand Trap Row
San Diego, CA 92128


Kds Tech Services Inc Dba E       E Lighting
7212 West Conrad
Niles, IL 60174


Kearney Floral Co
210 W 21st St
Kearney, NE 68845-5327


Kee Service Company
1515 American Way
Cedar Hill, TX 75104


Keenpac Llc
6955 N Hamlin Ave
Lincolnwood, IL 60712


Keep N Touch Inc
5719 Germantown Ave
Philadelphia, PA 19144-2136


Keepitsafe
P.O. Box 101748
Pasadena, CA 91189-1748
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 806 of 1518




Keepsake Plants Ltd--Frmrly Yoder Farms
268 Seacliff Dr W
P.O. Box 370
Leamington, ON N8H 3W3
Canada


Keepsakes   Memories
545 Goderich St
Port Elgin, ON N0H 2C4
Canada


Keepsakes Florist
2024 Wappoo Dr
Charleston, SC 29412-2051


Kef Media Associates Inc
1161 Concord Rd
Smyrna, GA 30080


Keim Lumber Company
4465 Rt 557 P.O. Box 6
Charm, OH 44617


Keit S Flowers
609 Washington Ave
Bay City, MI 48708-5727


Keith E Maley
5879 Avis Lane
Harrisburg, PA 17112


Keith Harbison
c/o Ftd
3113 Woodcreek Dr, 3rd Fl
Downers Grove, IL 60515


Keith S Flower Shop
20 W High St
Mount Gilead, OH 43338-1236
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 807 of 1518




Keith Wheeler S Flowers
506 SE Main St
Simpsonville, SC 29681-3216


Keith White
3373 Cr 312
Louise, TX 77455


Kel S Flowers   Gifts
7700 NE Hazel Dell Ave
Vancouver, WA 98665-8225


Kelker David
916 Garden District Dr
Charlotte, NC 28202


Kellen S Florist Inc
342 Main St
Hobart, IN 46342-4442


Keller   Stein Florist
320 N Canton Center Rd
Canton, MI 48187-2952


Kellermeyer Godfryt Hart Pc
DBA Kgh
9701 West Higgins Rd, Suite 820
Rosemont, IL 60018


Kelley S Flowers
11 Waterworks Rd
Newark, OH 43055-6034


Kelli Jo S Flowers   Crafts
204 Long St
Ashville, OH 43103-1312


Kelly Aaron
4609 Marlborough Dr
San Diego, CA 92116
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 808 of 1518




Kelly Odom Flowers
102 Glenwood Ave
Raleigh, NC 27603-1704


Kelly S Flower Shop
175 W Jackson Blvd Lbby 13
Chicago, IL 60604-3038


Kelly s Flower Shoppe
505 Granville St
Summerside, PE C1N 6V7
Canada


Kelly S Flowers   Gifts
909 N Sumner Ave
Creston, IA 50801-1352


Kelly S Kreations Florist Llc
355 W North St
Wytheville, VA 24382-2241


Kelly Services Inc
P.O. Box 31001-0422
Pasadena, CA 91110-0422


Kelly Services, Inc.
1212 Solutions Center
Chicago, IL 60677-1002


Kelly Turner
c/o Ftd
3113 Woddcreek Dr
Downers Grove, IL 60515


Kelly, Coty
4634 W Jackson, 1
Chicago, IL 60644


Kelly, Mary Pat
39 Harbor Rd
Colchester, CT 06415
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 809 of 1518




Kelton
9724 W Washington Blvd
Culver City, CA 90232


Kelton Research Llc/Kelton
9724 W Washington Blvd
Culver City, CA 90232


Kemp Enterprises Inc
674 Whittier Rd
P.O. Box 824
Farmington, ME 04938


Kemp Enterprises Inc
P.O. Box 824223
Farmington, ME 04938


Kempster, Keller   Lenz-Calvo Ltd
332 South Michigan Ave, Suite 1428
Chicago, IL 60604


Kemsley Florist
381 Grand Ave W
Chatham, ON N7L 1C4
Canada


Ken S Flowers And Gifts
45 Darbys Crossing Dr, Ste 119
Hiram, GA 30141-6052


Kendall Farms
4230 White Lilac Rd
Fallbrook, CA 92028


Kendall, Ashley
4904 Randall St
San Diego, CA 92109


Kendra S Floral Kreations
8202 E Washington St
Indianapolis, IN 46219-6816
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 810 of 1518




Kendrick Floral
380 N Highland Ave
Jackson, TN 38301-5278


Keneco Inc
123 N Eigth St
Kenilworth, NJ 07033


Keneco Inc
P.O. Box 121
Kenilworth, NJ 07033


Kennedale Florist
3607 E Hwy 199
Springtown, TX 76082-6835


Kennedy, Elizabeth
1510 Taft Ave
Wheaton, IL 60189


Kenneth Haber
3113 Woodcreek Dr
Downers Grove, IL 60515


Kennett Florist Inc
405 W State St
Kennett Square, PA 19348-3026


Kennewick Flower Shop Inc
604 W Kennewick Ave
Kennewick, WA 99336-3551


Kennicott Brothers Co
1638 W Hubbard St
Chicago, IL 60622


Kennicott Brothers Co.
3730 West 131st St A
Alsip, IL 60803
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 811 of 1518




Kenny S Flowers
22765 Washington St
Leonardtown, MD 20650


Kentucky Florists Association
810 South 7th St
Louisville, KY 40203


Kentucky State Treasurer
Revenue Cabinet
Frankfort, KY 40619


Kentucky State Treasurer
Secretary of State
P.O. Box 718
Frankfort, KY 40602-0718


Kentucky State Treasury
Unclaimed Property Division
1050 US Hwy 127 South
Frankfort, KY 40601


Kenyon   Kenyon Llp
One Broadway
New York, NY 10004


Kenyon Ave Floral Co Inc
243 Kenyon Ave
Wakefield, RI 02879-4103


Keps, Michael
230 Blackthorn Dr
Buffalo Grove, IL 60089


Kerbside Floral
516 E Locust St
Chatsworth, IL 60921-8197


Kern Place Florist
2605 N Mesa St
El Paso, TX 79902-3126
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 812 of 1518




Kern S Home    Garden
2438 Canton Rd
Akron, OH 44312-5033


Kerry Inc
File 57038
Los Angeles, CA 90074-7038


Keser S Flowers
337 New London Tpke
Glastonbury, CT 06033-2233


Kettering Hills And Dales Florist Inc
3030 Kettering Blvd, Ste A
Moraine, OH 45439-1977


Ketzler S Florist
3188 W Hill Rd
Flint, MI 48507-3862


Kevin Claxton
2518 Northwest Heritage Ave
Ankeny, IA 50023


Kevin S King
431 Northeast 21st Court
Wilton Manors, FL 33305


Kevin Wan
c/o Ftd-Provide Commerce
4840 Eastgate Mall
San Diego, CA 92121


Key Biscayne Pest Control
P.O. Box 490529
Key Biscayne, FL 33149


Key Control Holding Inc
DBA Rentsys Recovery Services Inc
200 Quality Cir
College Station, TX 77845
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 813 of 1518




Key Suites Inc
7049 Jackson Dr
San Diego, CA 92119


Keynote Deviceanywhere Inc
Dept Ch 17797
Palatine, IL 60055-7797


Keynote Systems Inc
Dept. 33407 P.O. Box 39000
San Francisco, CA 94139-3407


Keys, Lawrence
3706 Hennepin Dr
Joliet, IL 60431


Keystone Floral
402 Norris Ave, Ste 104
Mccook, NE 69001-2025


Kforce Inc
P.O. Box 277997
Atlanta, GA 30384-7997


Kforce Inc   Subsidiaries
P.O. Box 277997
Atlanta, GA 30384-7997


Khalid Mahmood
3113 Woodcreek Dr
Downers Grove, IL 60515


Khamphoukeo, Alyssa
3127 53rd St
San Diego, CA 92105


Khan Al
142 W Bluff St, Apt B6
East Peoria, IL 61611
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 814 of 1518




Khan, Shehjad
Apt 3812 151 N Michigan Ave
Millennium Park Plaza
Chicago, IL 60601


Kibuta Joseph Wanjohi
P.O. Box 2037
20117 Naivasha
Kenya


Kickingbird Flowers   Gifts
1251 E Danforth Rd
Edmond, OK 73034-3202


Kid S Play Distribution
409 W Hallandale Beach Blvd, Ste 205
Hallandale, FL 33312


Kiddie-I-Oh Inc
3000 North Sheridan Rd
8D
Chicago, IL 60657


Kidkraft Inc
4630 Olin Rd
Dallas, TX 75244


Kidkraft Llp
P.O. Box 674299
Dallas, TX 75267-4299


Kidsgardeningorg Inc
132 Intervale Rd
Burlington, VT 05401


Kidstuff Inc
6520 Stonegate Dr 160
Allentown, PA 18106
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 815 of 1518




Kiefer S Florist
381 Hill St
Coshocton, OH 43812-1027


Kiehm, Dawne
8163 Royal Gorge Dr
San Diego, CA 92119


Kiip Inc
970 Folsom St
San Francisco, CA 94107


Kikilis Florist
417 S Pinellas Ave
Tarpon Springs, FL 34689-3637


Kiku Florist   Gifts
16511 S Western Ave
Gardena, CA 90247-4637


Kilby S Florist
814 N Main St
Kannapolis, NC 28081-1112


Kilgore, Brandon
3153 Willardshire Rd
Joliet, IL 60431-1248


Kilgore, Tiffany
16W564 Honeysuckle Rose Lane, Apt 216
Willowbrook, IL 60527


Kim S Flower Patch Florist
409 S Forest Ridge Ct
Payson, AZ 85541-6386


Kim S Flower Shop
730 Silas Deane Hwy
Wethersfield, CT 06109-3027
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 816 of 1518




Kim S Kean Florist
3411 S Dale Mabry Hwy, Ste E
Tampa, FL 33629-8658


Kimberly Ann Pruden Casey
12850 81st Ave
Sebastian, FL 32958


Kimberly Dean Holderness
2905 Woodslope Dr, Ste 100
Raleigh, NC 27610


Kimberly S Floral
3505 Memorial Hwy
Dallas, PA 18612-9217


Kimm S Flower Basket
448 E El Camino Real
Sunnyvale, CA 94087-1938


Kimmell, Todd
3185 Mount Tami Dr
San Diego, CA 92111


Kimmjae Distributors
DBA Hi-Rise Balloons
Escrow For Merchandisers
9101 Wall St, Ste 1080
Austin, TX 78754


Kindred Hearts
23827 W Industrial Dr S
Plainfield, IL 60585


King S Florist
5023 Dick Pond Rd, Unit 3
Myrtle Beach, SC 29588-6855
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 817 of 1518




King S Supermarket
Attn Dan Portnoy
778 Morris Tpke
Short Hills, NJ 07078


King West Flowers
101-720 King St W
Toronto, ON M5V 2T3
Canada


King, Brett
855 Victory Ln
Justice, IL 60458


King, Gary
4939 Seeley Ave
Downers Grove, IL 60515


King, Joseph
305 Short St, 7
Lemont, IL 60439


King, Valerie
221 Lois St
Lockport, IL 60441


Kingsbury, Daniel
1737 Linville
Westland, MI 48185


Kingspro Ind Limited
6/F the Harbour Front Tower II
18-22 Tak Fung St
Hung Hom, Kowloon
China


Kingston Florist
175 Summer St
Kingston, MA 02364-1220
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 818 of 1518




Kinhal Shah Llc
3525 Del Mar Heights Rd, Suite 737
San Diego, CA 92130


Kinnard, Stephen
735 1/2 Island Court
San Diego, CA 92109


Kinowski, Nikki
10501 Medoc Ct
San Diego, CA 92131


Kinsch Village Florist
301 W Johnson St
Palatine, IL 60067-6199


Kintetsu World Express Usa    Inc
18450 South Wilmington Ave
Rancho Dominquez, CA 90220


Kirby S Flowers   Gifts
101 W Cherokee St
Blacksburg, SC 29702-1501


Kircher S Flowers Inc   Greenhouses
1119 Jefferson Ave
Defiance, OH 43512-2807


Kirkland   Ellis Llp
300 North Lasalle St
Chicago, IL 60654-3406


Kirkwood Florist Inc
10515 Manchester Rd
Kirkwood, MO 63122-1396


Kirlin, Jeannie
17852 Avenida Cordillera, Unit 34
San Diego, CA 92128
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 819 of 1518




Kishmish Inc-Formerly Koollii Inc
550 Moreland Way, Unit 2710
Santa Clara, CA 95054


Kissimmee Florist
1213 W Oak St
Kissimmee, FL 34741-4094


Kitayama Brothers Inc
481 San Andreas Rd
Watsonville, CA 95076


Kitchener Ontario Florist
499 Lancaster St W
Kitchener, ON N2K 1L8
Canada


Kittling, Tatiana
2926 Coastal Dr
Aurora, IL 60503


Kitty S   Family Florists
12 Eltingville Blvd
Staten Island, NY 10312-3805


Kitty S Flowers Inc
29787 John J Williams Hwy
Millsboro, DE 19966-4097


Klaus Rose Farm Inc.
231 County Line Rd
Belton, MO 64012-4519


Klein S Floral   Greenhouses Inc
3758 E Washington Ave
Madison, WI 53704-3647


Klein S Flower Shop   Greenhouse
3912 Brownsville Rd
Pittsburgh, PA 15227-3422
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 820 of 1518




Klein, Kevin
350 Union St, 515
San Francisco, CA 94133


Klein, Michael
13413 Blackstone Ln
Plainfield, IL 60585


Klepac Greenhouses Inc
P.O. Box 790
Blanco, TX 78606


Kline Brothers Floral
345 E Bay Ave, Ste A
Manahawkin, NJ 08050-3314


Klingeman, Keith
1809 Clyde Dr
Naperville, IL 60565


Klint Rose
478 N Middletown Dr
Winchester, KY 40391


Kloeckner Preferred Flowers
3214 W 55th St
Chicago, IL 60632-2614


Klumpp Flower Shop
210 N Cedar St
Kalkaska, MI 49646-9410


Kmart Corp
12658 Collections Ctr Dr
Chicago, IL 60693-0126


Kmh Systems Inc
P.O. Box 634660
Cincinnati, OH 45263
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 821 of 1518




Kmvu-Tv Fox 26
820 Crater Lake Ave,     105
Medford, OR 97504


Kn   A Inc.
DBA the Nolan Financial Group
6720B Rockledge Dr, Suite 140
Bethesda, MD 20817


Kn A Inc
6720-B Rockledge Dr, Ste 140
Bethesda, MD 20817


Kn Transborder Services
5800 Hurontario St Flr 11      12
Mississauga, ON L5R 4B6
Canada


Knaup Floral Inc
838 William St
Cape Girardeau, MO 63703-6257


Knight Security Inc
474 Rand Rd
Carol Stream, IL 60188


Knight, John
9410 Galvin Ave
San Diego, CA 92126


Knippler Allison
2102 Foster St
Oceanside, CA 92054


Knodt S Flowers
981 Alden Ln
Livermore, CA 94550-6307
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 822 of 1518




Knomo Usa Llc
Rosenthal   Rosenthal
P.O. Box 88926
Chicago, IL 60695-1926


Knowledgenet Enterprises Llc
309 W Elliot Rd, Ste 113
Tempe, AZ 85284


Knowles Flower Shop
172 N Pleasant St
Amherst, MA 01002-1724


Knox County Tax Collector
P.O. Box 70
Knoxville, TN 37901


Knox Flowers And Gifts Llc
2005 Columbia Ave
Helena, MT 59601-0723


Knud Nielsen Company Inc
217 Park St
Evergreen, AL 36401


Koach Corporation
12556 NW 11 Ln
Miami, FL 33182


Kobie Marketing Inc
100 2nd Ave S, Suite 1000
St Petersburg, FL 33701


Kobrin, Adam
942 Arden Dr
Encinitas, CA 92024


Koch Florist   Gifts
1870 Hwy 35
Middletown, NJ 07748-1833
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 823 of 1518




Koch Mesa Nursery Inc
DBA Eufloria Flowers
88 Mesa Rd
Nipomo, CA 93444


Kocher S Grove City Floral Co
715 Liberty St Ext
Grove City, PA 16127-6423


Koehler   Passarelli Pc
900 South Frontage Rd, Suite 300
Woodridge, IL 60517


Koehler   White Inc
2517 N Central Ave
Phoenix, AZ 85004


Koenpack Usa Inc
10485 North West 28th St
Miami, FL 33172


Koffer Lori
688 Seven Mile Ferry Rd
Clarksville, TN 37040


Kohler S Florist And Greenhouse Inc
4848 Clairton Blvd
Pittsburgh, PA 15236-2118


Kohnke, Terri
604 Devon Ln
Romeoville, IL 60446


Kolbe Flower Shop
753 N Austin St
Seguin, TX 78155-4298


Kolze, James
2701 Northcreek Dr, Unit 2
Woodridge, IL 60517
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 824 of 1518




Komar, Diane
1512 Peachtree Lane
Lockport, IL 60441


Komet Creations
905 Vista Mesa Ct
Duarte, CA 91010


Kona Flower Shoppe
74-5128 Haleolono St
Kailua Kona, HI 96740-3309


Kong, Debbie
432 Beloit Ave
Forest Park, IL 60130


Konica Minolta Business Solns Usa Inc
101 Williams Dr
Ramsey, NJ 07446


Konica Minolta Business Sols Usa Inc
P.O. Box 100706
Pasadena, CA 91189-0706


Konica Minolta Business Soltns Usa Inc
2001 Butterfield Rd, Suite 900
Downers Grove, IL 60586


Konjeti, Prarthana
1285 Stonehaven Cir
Aurora, IL 60504


Konsultek
2230 Point Blvd, Ste 800
Elgin, IL 60123


Koollii Inc
550 Moreland Way, Unit 2710
Santa Clara, CA 95054
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 825 of 1518




Kopacz Nursery   Florist
465 W Theater Ln
Hermiston, OR 97838-1079


Kopak, Seth
304 Prairie Ave
Downers Grove, IL 60515-3968


Kopecky, Carl
5911 Parkstone Dr
Matthews, NC 28104


Korda, Theron
4075 Carmel View Rd,   11
San Diego, CA 92130


Korn/Ferry International
1900 Ave of the Stars, Suite 2600
Los Angeles, CA 90067


Kornit Digital
10541 N Commerce St
Mequon, WI 53092


Kornit Digital North America
10541 North Commerce St
Mequon, WI 53092


Koslowski, James
541 Hitchcock Ave
Lisle, IL 60532


Kostich, Emily
46 Bartlett Dr
Madison, CT 06443


Kostyna, Nadiya
2236 Indus Way
San Marcos, CA 92078
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 826 of 1518




Kouway Industrial Shares Co Ltd
Flat/Rm 1401 Cambridge House
26-28 Cameron Rd Tsim Sha Tsui
Kowloon, Hong Kong
China


Kouway Industrial Shares Co Ltd
Flat/Rm 1401/Cambridge House
26-28 Cameron Rd Tsim Sha T
Kowloon, Hong Kong
China


Kouway Industrial Shares Co, Ltd.
Rm 1508, Zhongshen Garden, Bldg B,
Caitian S Rd, Futian District
Shenzhen, GD 518000


Kovach, Tammie
8800 S Harlem Ave, 1991
Bridgeview, IL 60455


Kovacs, Thomas
1620 Buttonwood Cir,    3213
Schaumburg, IL 60173


Kowa American Corporation
55 East 59th St, 19th Fl, Ste 19A
New York, NY 10022


Kowalski, Jeffrey
14530 Poplar Rd
Orland Park, IL 60462


Kozak   Gayer Pa
160 Capitol St, Suite 4
Augusta, ME 04330


Kozlica, Rubija
1129 79th St
Darien, IL 60561
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 827 of 1518




Kpmg Llp
3 Chestnut Ridge Rd
Montvale, NJ 07645


Kpmg Llp
Dept. 0608 P.O. Box 120608
Dallas, TX 75312-0608


Kpower Global Logistics Llc
8878 Hacks Cross Rd
Olive Branch, MS 38654


Kracker Co Inc
4740 Guenza Rd
Santa Rosa, CA 95404


Kraft Klub, Inc
4671 State St
Montclair, CA 91763


Kral, Peter
1757 Greentree Rd
Encinitas, CA 92024


Kramer, Linda
2450 Mayfield Dr
Montgomery, IL 60538


Kraus, Alexander
38W742 Foxwood Lane
St Charles, IL 60175


Krause, Richard
10530 Deer Chase Ave
Orland Park, IL 60467


Krazy Klothes Ltd
1101 South Illinois
Indianapolis, IN 46225
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 828 of 1518




Kreations By Karen
2100 Southview Dr
Lexington, KY 40503-1830


Kreative Roses Ltd
P.O. Box 868-00502
Nairobi
Kenya


Kremer, Kenneth
5824 Dearborn Pkwy
Downers Grove, IL 60516


Kremp Florist
220 Davisville Rd
Willow Grove, PA 19090-3399


Kreppenneck, Pamela
667 Chesapeake Dr
Bolingbrook, IL 60440


Krepps Customer Insights, Inc.
10491 Ashlock Lane
San Diego, CA 92131


Krepps, Donald
10491 Ashlock Lane
San Diego, CA 92131


Krieger S Flower Shop    Greenhouses
1608 Westwood Dr
Jefferson, IA 50129-7682


Krieger, Erich
658 Sycamore Rd
Buffalo Grove, IL 60089


Kringle Candle Company Llc
31 Kringle Dr
Bernardston, MA 01337
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 829 of 1518




Kris Nations Jewelry
242 Main St
Half Moon Bay, CA 94019


Kris Nations Jewels, Inc
242 Main St
Half Moon Bay, CA 94019


Krista Hale
c/o Ftd
2055 Cardinal Ave
Medford, OR 97504-9746


Kristan Roland
2105 Wolfe Lane
Fort Smith, AZ 72901


Kristen Domenick
2233 Highland Ave,     1207
Lombard, IL 60148


Kristi S Flowers   Gifts
25816 Joy Rd
Redford, MI 48239-1801


Kristine Kratt
1021 North Hancock St,        3
Philadelphia, PA 19123


Kristyn Price
DBA Pollen Floral Design
4438 Washington St, Suite 3R
Boston, MA 02131


Krk Technologies Inc
1445 High Meadows Way
Cedar Hill, TX 75104
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 830 of 1518




Kroger - Atlanta
Attn Lindsay Gasior
2175 Parklake Dr
Atlanta, GA 30345


Kroger - Central
Attn Danielle Scheumann
5960 Castleway W Dr
Indianapolis, IN 46250


Kroger - Cinn
Attn Fleica Parmer
150 Tri County Pkwy
Cincinnati, OH 45246


Kroger - Columbus
Attn Jordon Huges
4111 Executive Pkwy
Westerville, OH 43081


Kroger - Corporate
Attn Jeniifer Lien
1014 Vine St
Cincinnati, OH 45202


Kroger - Cwf
Attn Sharee Alexander
1014 Vine St
Cincinnati, OH 45202


Kroger - Dallas
Attn Ericka Lewis
751 Freeport Pkwy
Coppell, TX 75019


Kroger - Delta
Attn Shawn Burns
800 Ridge Lake Blvd
Memphis, TN 38120
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 831 of 1518




Kroger - Dillions
Attn Michelle Harrington
2700 E 4th P.O. Box 1608
Hutchinson, KS 67504


Kroger - Food 4 Less Midwest
Attn Jeniifer Lien
770 S Cicero Ave
Burbank, IL 60459


Kroger - Food 4 Less West
Attn Jeniifer Lien
1100 W Artesia Blvd
Compton, CA 90220


Kroger - Fred Meyer
Attn Kristin Maas
3800 SE 22nd Ave
Portland, OR 97202


Kroger - Fry S
Attn Delana Woods
500 S 99th Ave Bldg A
Tolleson, AZ 85353


Kroger - Houston
Attn Silvia Villarreal
19245 David Memorial Dr
Conroe, TX 77385


Kroger - King Soopers
Attn Gloria Archuletta
65 Tejon St
Denver, CO 80223


Kroger - Louisville
Attn Angie Wilson
1600 Ormsby Station Ct
Louisville, KY 40223
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 832 of 1518




Kroger - Michigan
Attn Livia Gill
40399 Grand River Ave, Ste 110
Novi, MI 48375


Kroger - Mid Atlantic
Attn Christina Copeland
3631 Peters Creek Rd
Roanoke, VA 24019


Kroger - Nashville
Attn Judy Roark
2620 Elm Hill Pike
Nashville, TN 37014


Kroger - Qfc
Attn Angela Rinker
10116 NE 8Th
Bellevue, WA 98004


Kroger - Ralph S
Attn Tracy Ramirez
P.O. Box 54143
Los Angeles, CA 90054


Kroger - Smith S
Attn Michelene Toller
500 Sugar St
Layton, UT 84041


Kronberg, Brett
59 Old Post Rd, Unit F1
Clinton, CT 06413


Krosky, Kenneth
31916 Calle Novelda
Temecula, CA 92592


Krumenacker, Katie
5430 Pennsylvania Ln
San Diego, CA 92120
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 833 of 1518




Krupa, Bradley
9225 Southern Rd
La Mesa, CA 91942


Krupp Florist
3610 W Main St
Belleville, IL 62226-6225


Krystal S Flower Shop
148 S Texas Blvd
Weslaco, TX 78596-6104


Krystof, Emily
520 W Aldine, 504
Chicago, IL 60657


KS Dept Of Health And Environment
1000 SW Jackson St, Ste 400
Topeka, Ks 66612


Ktr Sf Ii Llc
P.O. Box 846329
Dallas, TX 75284-6329


Kuchie S Alpine Florist
656 Amboy Ave
Perth Amboy, NJ 08861-2579


Kuebel, Andrew
556 Coolidge Ave
Glen Ellyn, IL 60137


Kuebitz Tasha
2517 Thorndyke Ave W 10
Seattle, WA 98199


Kuegel, Heidi
1 Forest Hill Dr 103
Glen Ellyn, IL 60137
  Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 834 of 1518




Kuehn, Patrick
812 Tourmaline St, 2
San Diego, CA 92109


Kuehne   Nagel Inc
1470 Brummel Ave
Elk Grove Village, IL 60007


Kuehne   Nagel Inc Domestic
P.O. Box 894095
Los Angeles, CA 90189-4095


Kuehne   Nagel Sas/Translago
Piso Quinto 5 Edificio Torre
Calle 113 No. 7-80
Bogota
Columbia


Kuehne   Nagel, Inc
10 Exchange Pl, 19th    20th Fls
Jersey City, NJ 07302


Kuhl, Kelly
10187 Camino Ruiz, Apt 128
San Diego, CA 92126


Kuhn S Flowers
3802 Beach Blvd
Jacksonville, FL 32207-4757


Kukyflor
Av La Mar 390
Lima
Peru


Kula, Ronald
4623 Blackfoot Ave
San Diego, CA 92117
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 835 of 1518




Kulinski, Brandon
24795 Camille
Harrison Twp, MI 48045


Kulkarni Vrunda
7304 St Calir Dr
Atlanta, GA 30329


Kulpa Janelle
8472 Via Sonoma, Unit 30
La Jolla, CA 92037


Kumar, Simha
2223 W Lyndale St
Chicago, IL 60647


Kuna Flowers C.I.S.A.
Autopista Medellin Km 14 Puentepiedra
Madrid, Cundinamarca, 57
Colombia


Kunz Floral
1130 5th St
Wenatchee, WA 98801-1825


Kuppampati, Anudeep
12531 El Camino Real,    E
San Diego, CA 92130


Kur Laine Florist
116 Grant Ave
Vandergrift, PA 15690-1208


Kurt S Adler Inc
122 E 42nd St, 2nd Fl
New York, NY 10168


Kurt S Adler Inc
7 West 34th St Concourse Level
New York, NY 10001
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 836 of 1518




Kurt S Adler Inc C/O Blackwell Assoc
1107 Broadway
New York, NY 10010


Kussainov, Arman
675 Lake St, Apt 336
Oak Park, IL 60301


Kuznetsov, Aleksandr
5555 Ridgepoint Dr
Antelope, CA 95843


KW Flowers
28 Laurel St
Waterloo, ON N2J 2H2
Canada


Kwasnik, Jelly
7 Bayberry Court
Cromwell, CT 06416


KY Dept of Environmental Protection
300 Sower Blvd
Frankfort, KY 40601


Kylie Rumball
14103 Brent Wilsey Pl 3
San Diego, CA 92128


L   M Flower Shop
42 W Pike St
Canonsburg, PA 15317-1314


L A T Sportswear
P.O. Box 674526
Detroit, MI 48267-4526


L Ami Florist
11960 84 Ave
Delta, BC V4C 2M5
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 837 of 1518




L Aristocrate Fleuriste
A-87 St Pierre St
St Constant, PQ J5A 1G7
Canada


L Art De Chine
29450 Union City Blvd
Union City, CA 94587


L Carlos Florists
1478 Taft Ave Ermita
Manila
Philippines


L Lenae Designs   Floral
110 Capitol St, Ste A103
Yankton, SD 57078-4471


L M Flowers
3942 148th St
Midlothian, IL 60445-3409


L Olivier Soirees   Galas
19 E 76th St
New York, NY 10021-1721


L S Painting
22 Industry Ct
Ewing, NJ 08638


La Belle Flowers    Gifts
1-138 Anderson Ave
Markham, ON L6E 1A4
Canada


La Belle Orange Blossom Florist
1732 N Tustin St
Orange, CA 92865-4603
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 838 of 1518




La Boutique Aux Fleurs
7860 Henri-Bourassa Blvd
Quebec, PQ G1H 3G3
Canada


La Bow Florist
391 Spruce St
Manchester, NH 03103-4221


La Casa Verde Floral   Nursery
724 E Main St
Tucumcari, NM 88401-2252


La Chiquita Flowers
1232 E Lincoln Ave
Anaheim, CA 92805-4249


La Cita Flowers   Gifts
820 S 1st St
Tucumcari, NM 88401-3215


La Deanne S Florist
76 W Dawson St
Cuthbert, GA 39840-5815


LA Dept Of Environmental Quality
P.O. Box 4303
Baton Rouge, LA 70821-4303


LA Dept Of Environmental Quality
P.O. Box 4311
Baton Rouge, LA 70821-4311


LA Dept Of Environmental Quality
602 N 5th St
Baton Rouge, LA 70802


La Flor De Lis De Puebla Sa De Cv
3 Poniente 904 Centro
Puebla
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 839 of 1518




La Floreria
Baquedano 482 Local 10
Antofagasta
Chile


La Floreria La Orquidea De Quito
Calama 186 Y Diego De Almadro
Quito
Ecquador


La Floristeria
Cordoba 206
Posadas
Argentina


La Floristeria Tijuana
Gobernador Lugo 9471-1 Col Cacho
Tijuana Bc
Mexico


La Grace Des Fleurs
3975 Saint-Martin Blvd W
Laval, PQ H7T 1B7
Canada


La Haye Fleuriste
9918 De L Ormiere Blvd
Quebec, PQ G2B 3Z6
Canada


La Jonction Florist   Gifts
1282 Courtableau Hwy
Arnaudville, LA 70512-3022


La Leasing Inc
600 35th Ave
Moline, IL 61265


La Maison De Fleur
3235 Hwy 70 S
Pierre Part, LA 70339
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 840 of 1518




La Maison Des Fleurs
769 Boul Manseau
Joliette, PQ J6E 3E8
Canada


La Maison Fleurie
48 Saint-Germain St E
Rimouski, PQ G5L 1A4
Canada


La Malbaie Fleuriste
410 Saint Etienne St
La Malbaie, PQ G5A 1S7
Canada


La Mirada Garden Florist And Gifts
14794 Beach Blvd
La Mirada, CA 90638-4217


La Models Inc
7700 Sunset Blvd
Los Angeles, CA 90046


La Ocasion
2835 W Mcdowell Rd
Phoenix, AZ 85009-2516


La Paloma Blanca Floral Designs
8711 E Pinnacle Peak Rd, A101
Scottsdale, AZ 85255-3517


La Pensee Fleurie
C-750 Notre-Dame St
Berthierville, PQ J0K 1A0
Canada


La Pepiniere Daigneault Inc
455 Ch De Touraine
Sainte-Julie, PQ J3E 1Y2
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 841 of 1518




La Pier s Flowers   Gifts
360 Lyndoch St
Corunna, ON N0N 1G0
Canada


La Premier
5148 W Washington Blvd
Los Angeles, CA 90016-1308


La Quenouille Fleurs Et Cadeaux Inc
1457 Ottawa St
Montreal, PQ H3C 1S9
Canada


La Reina
Calle 3 Sur Np 9-19
Guadalajara De Buga
Serbia and Montenegro


La Rosa
5968 W Olympic Blvd
Los Angeles, CA 90036-4610


La Salle Network
200 N La Salle St, Ste 2500
Chicago, IL 60601


La Sarre Fleuriste
315 Rue Principale
La Sarre, PQ J9Z 1Z4
Canada


La Sierra Fire Equipment Inc
P.O. Box 70616
Riverside, CA 92513


La Tropicale Flower Shop
23A Patna St
Port of Spain
Trinidad
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 842 of 1518




La Villa Shop
5A Avenida 10-33   1
Guatemala City
Guatamala


La, Dinh
18344 W Cinnabar Ave
Waddell, AZ 85355


Lab Development
1700 Leider Lane, Ste 100
Buffalo Grove, IL 60089


Lab Development
1700 Leider Lane
Buffalo Grove, IL 60089


Labloom Florist
7230 Youree Dr, Ste 106
Shreveport, LA 71105-5119


Labo S Flowers   Gifts
1601 W Jefferson St
Joliet, IL 60435-6746


Labojewski, Grace
13820 Lincolnshire Dr
Orland Park, IL 60462


Labor Guys Llc
3699 Chamblee Dunwoody Rd
Atlanta, GA 30341


Labor Ready Northeast Inc
P.O. Box 31001-0257
Pasadena, CA 91110-0257


Labor Ready Northwest Inc
1015 A St
Tacoma, WA 98402
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 843 of 1518




Labormax Staffing
Labormax Staffing P.O. Box 900
Kearney, MO 64060


Laboy, Susy
146 Emerald Ave
Willimantic, CT 06226


Labtest International Inc
Intertek Consumer Goods North America
P.O. Box 99959
Chicago, IL 60696-7759


Laca Flowers
4612 E Alondra Blvd
Compton, CA 90221-3749


Lacey, Dawn
922 Oakleaf Ct
Naperville, IL 60540


Laconsay, Irma
13536 Del Marino Ave
San Diego, CA 92064


Lady Fortunes Inc
21609 Parthenia St
Canoga Park, CA 91304


Lady Fortuness, Inc
21609 Parthenia St
Canoga Park, CA 91304


Ladybug Floral   Gift
123 S Main St
Nixa, MO 65714-9608


Ladybug Floral Ltd
18-2220 Bowen Rd
Nanaimo, BC V9S 1H9
Canada
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 844 of 1518




Ladybug Florist In The Village
513 Church St
Toronto, ON M4Y 2C9
Canada


Ladybug Flowers   Gifts
1100 Mississippi Dr
Waynesboro, MS 39367-2353


Ladyslipper Flower Shop
55 Portland Rd
Gray, ME 04039-9431


Lafayette Florist
115 Scottsville Rd
Lafayette, TN 37083-1523


Lafayette Florist Gift Shop       Garden Ctr
600 S Public Rd
Lafayette, CO 80026-2160


Lafayette Flower Shoppe   Gifts Llc
1803 Veterans Memorial Pkwy S, Ste H1
Lafayette, IN 47909-8471


Lafrendiere Mary Ellen
903 W 33rd St
Baltimore, MD 21211


Lagana Florists
698 Washington St
Middletown, CT 06457-2902


Lagrange Floral   Gifts
102 W Michigan St
Lagrange, IN 46761-1743


Lagrange Florist
204 Youngs Mill Rd
Lagrange, GA 30241-1340
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 845 of 1518




Laguna Niguel Flowers
27184 Ortega Hwy, Ste 101
San Juan Capistrano, CA 92675-2796


Laitre, Stephanie
22 Rue De Saveuse
Coteau Du Lac, QC J0P 1B0
Canada


Laka And Company
Attn Carole Bryska
3410 87th Ave
Crete, IL 60417


Lake County Treasurer
2293 N Main St
Crown Point, IN 46307


Lake Forest Flowers   Greenhouse
546 N Western Ave
Lake Forest, IL 60045-1920


Lake Hamilton Flowers   Gifts
1880 Airport Rd, Ste E
Hot Springs, AR 71913-2117


Lake Norman Flowers   Gifts
278 N Hwy 16, Ste A
Denver, NC 28037-8195


Lake Pepin Floral   Gifts
110 S Lakeshore Dr
Lake City, MN 55041-1641


Lake Ridge Florist
2253B Old Bridge Rd
Woodbridge, VA 22192-3025


Lake Village Flowers
1827 S Hwy 65 82, Ste A
Lake Village, AR 71653-9754
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 846 of 1518




Lake Worth Villager Florist
1614 S Dixie Hwy
Lake Worth, FL 33460-5856


Lakeland Florist
821 Callahan St
Muskogee, OK 74403-5200


Lakeline Florist   Gifts
12233 Fm 620 N, Ste 103
Austin, TX 78750-1068


Lakeshore Recycling Systems Llc
6132 Oakton St
Morton Grove, IL 60053


Lakeside Florist
5739 Fm 3097
Rockwall, TX 75032-7786


Lakeside Florist
744 Capital Ave Sw
Battle Creek, MI 49015-5020


Lakhani, Ali
689 Somerset Ave
West Dundee, IL 60118


Lam Bobby
2743 Garfield St Ne
Minneapolis, MN 55418


Lam, Paul
10S160 Havens Dr
Downers Grove, IL 60516


Lama S Florist Inc.
6400 Schaefer Rd
Dearborn, MI 48126-2213
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 847 of 1518




Lamanna Electric Inc
P.O. Box 9348
Trenton, NJ 08650


Lamb S Wildflowers Florist And Gifts
285 S Monmouth Ave
Swansea, SC 29160


Lamin Umaru
707 West Rosslynn Ave
Fullerton, CA 92832


Lamon, William
3 0Ak Brook Club Dr
D103
Oak Brook, IL 60523


Lamps Flower Shop
3900 14th Ave
Rock Island, IL 61201-3859


Lamrite West Inc
774446 4446 Solutions Ctr
Chicago, IL 60677-4004


Lamrite West Inc
DBA Darice Inc
13000 Darice Pkwy
Strongsville, OH 44149


Lan Hsiang-Hsun
1525 Valley Crest Dr
San Jose, CA 95131


Lana S Flowers
387 Ingram St
Clinton, AR 72031-6604


Lancaster Imageworks Inc
60 Lyman Dr
Williston, VT 05495
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 848 of 1518




Lancaster Imageworks Inc
217 Ave C
Williston, VT 05495


Lance Frederick
c/o Ftd
3113 Woodcreek Dr
Corp Finance - Invoice Routing
Downers Grove, IL 60515


Land Of Ah Z Florist
2030 S 4th St
Leavenworth, KS 66048-3939


Landers Flowers
120 S 5th St
Savannah, MO 64485-1644


Landmark Commercial Realty Inc
20 Erford Rd, Ste 215
Lemoyne, PA 17043


Landmark Florist
4818 Beauregard St, Ste A
Alexandria, VA 22312-1707


Lane Jennie
1009 E Lexington Ave 2
El Cajon, CA 92020


Lane Powell Pc
1420 5th Ave, Ste 4200
P.O. Box 91302
Seattle, WA 98111


Lanelle S Floral Designs
3298 La Hwy 78
Livonia, LA 70755
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 849 of 1518




Langanke S Florist   Greenhouses Inc
1055 Bridgeport Ave
Shelton, CT 06484-4675


Langdon s Flowers Ltd.
1400 Bank St
Ottawa, ON K1H 7Y9
Canada


Lange S Woodland Flowers
219 Main St
Lemont, IL 60439-3624


Lange, Kate
3581 Celinda Dr
Carlsbad, CA 92008


Lange, Richard
672 Daisy Lane, 112
Roselle, IL 60172


Langley Flowers
205-19950 88 Ave E
Langley, BC V1M 0A5
Canada


Langley-Highland Flower Shop
4-20555 56 Ave
Langley, BC V3A 3Y9
Canada


Lankford Enterprises
5871 Ocasa Dr
Mira Loma, CA 91752


Lannon Tanchum
10231 Rue Saint Jacques
San Diego, CA 92121
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 850 of 1518




Lannon, John
2200 Rosehill Ct
Naperville, IL 60565


Lansing Floral   Greenhouse
3420 Ridge Rd
Lansing, IL 60438-3102


Lansing Gardens
1434 E Jolly Rd
Lansing, MI 48910-7145


Lapelle S Flowers   Gifts
1605 Bookness St
Midland, MI 48640-4316


Lara, Andrew
34 W Beech Dr
Schaumburg, IL 60193


Lara, Teresa
2109 Euclid Ave
Basement
Berwyn, IL 60402


Larese Floral Design Inc
3857 Peach St
Erie, PA 16509


Larkspur Studio Ltd
333 North Oakley Blvd, Suite 111
Chicago, IL 60612


Larrick, Lee
12 Balaban Rd, Apt 410
Colchester, CT 06415-1793


Larry D Viseur
3323 Dales Dr
Norco, CA 92860
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 851 of 1518




Larry Lionetti
DBA Barbizon Agency
1384 Broadway, 17th Fl
New York, NY 10018


Larry S Florist Inc
662 Anderson Ave
Cliffside Park, NJ 07010-1918


Larry Timothy Cash
P.O. Box 252
Hoschton, GA 30548


Larson S Flower Shop
112 E Main St
Manton, MI 49663-9152


Larson Wendy
21 Huckberry Lane
Forks, WA 98331


Larson, Kory
4650 Oakcrest Rd
Crystal Lake, IL 60012


Larue, Shelly
8305 David Dr, Apt F
Woodridge, IL 60517-4444


Las Vegas Flowers
6400 S Eastern Ave, Ste 22
Las Vegas, NV 89119-3149


Lasalle Network
200 North Lasalle St, Suite 2400
Chicago, IL 60601


Laser Bits
24410 North 20th Dr
Phoenix, AZ 85085
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 852 of 1518




Laser Magic Inc
1540 Livingstone Rd
Hudson, WI 54016


Laser Pegs Ventures Llc
8304 Consumer Ct
Sarasota, FL 34240


Laser Reproductions Inc
8228 N Mccormick Blvd
Skokie, IL 60076


Laser Reproductions Inc
8255 North Christiana Ave
Skokie, IL 60076


Laser Saver Inc
8451 Miralani Dr, Ste T
San Diego, CA 92126


Lasership Inc
1912 Woodford Rd
Vienna, VA 22182


Lash, Graylin
16449 Club Ct
Cresthill, IL 60403


Last Minute Gifts   Flowers
9 West St, Ste 1
Gardner, MA 01440-2152


Lasting Expressions Inc
204 W Washington Ave
Alpena, MI 49707-2735


Lasting Impressions
516 S 1st St
Muleshoe, TX 79347-3654
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 853 of 1518




Lasting Impressions
148 Fm 3186
Onalaska, TX 77360


Lasting Impressions Fl Shop       Gifts
207 W Burnside St
Caro, MI 48723-1508


Lasting Impressions Flowers Llc
109 S Main Cross St
Flemingsburg, KY 41041-1202


Lasting Memories Flowers
101 Ellen St
Blenheim, ON N0P 1A0
Canada


Late Bloomers Floral   Gift Llc
1303 1st St S, Ste 8
Willmar, MN 56201-3493


Latham   Watkins Llp
355 South Grand Ave
Los Angeles, CA 90071-1560


Latham   Watkins Llp
P.O. Box 894271
Los Angeles, CA 90189-4271


Lather   Lace
25710 NE State Rd 26
Melrose, FL 32666-6200


Lathergy Llc
38 Harlow St
Worcester, MA 01605


Latin Labor Staffing
P.O. Box 52235
Newark, NJ 07101-0220
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 854 of 1518




Latka Dawna M
7222 Poplar Lane
Darien, IL 60561


Laura Dowling
211 Cameron St
Alexandria, VA 22314


Laura R Russell
8342 Winter Gardens Blvd
Lakeside, CA 92040


Laura S Crafty Life
1775 E Grasshopper Lane
Chino Valley, AZ 86323


Laura S Floral Boutique
4307 Northern Pike
Monroeville, PA 15146-2807


Laurel Denise Llc/Laurel Smith
1575 Ambrose Commons Dr
Charlottesville, VA 22903


Lauren Claire
402 N Mason St
Carrollton, MO 64633-2250


Lauren Jones
7867 Caffey Lane
San Diego, CA 92126


Laurie Clark Designs
9 Victoria St
Thamesville, ON N0P 2K0
Canada


Laurier Fleuriste
7529 Taschereau Blvd
Brossard, PQ J4Y 1A2
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 855 of 1518




Lavender
137 Main St
Groton, MA 01450-1272


Lavender   Lace Florist      Gift Shop
130 Bridgeton Pike
Mantua, NJ 08051-1569


Lavender s Flowers
101-7031 Westminster Hwy
Richmond, BC J0E 1V0
Canada


Law Office Of Adel F Bebaway
130 South Sepulveda Blvd, Apt 411
Los Angeles, CA 90049


Law, Kate
1709 Hill Top Lane
Encinitas, CA 92024


Lawrence Florist
927 N 2nd St
Saint Charles, MO 63301-2040


Lawrence, Sarah
76 Rogers Rd
Middletown, CT 06457


Lawrence, Shannon
391 Meadow Green Lane
Round Lake Beach, IL 60073


Lawrence, William
324 Hihill Way
El Cajon, CA 92020


Lawson, Ronald
1602 E Waverly Court
Arlington Heights, IL 60004-3440
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 856 of 1518




Lazuk, Rose
8900 S Mcvicker Ave
Oak Lawn, IL 60453


Lazy One
P.O. Box 153
Hyde Park, UT 84318


Lbu Inc
217 Brook Ave
Passaic, NJ 07055


Lcc Sunflowers
3380 Belt Line Rd
Farmers Branch, TX 75234-2305


Le Bloom Floral
18 Central Ave Ne
Le Mars, IA 51031-3515


Le Bouquet
Ave Garcia Lanza Num 80 Achumani
La Paz
Bolivia


Le Bouquet De Knowlton Inc
3 Ch Du Mont-Echo
Knowlton, PQ J0E 1V0
Canada


Le Bouquet St Laurent Inc
1020 Saint-Germain St
Saint-Laurent, PQ H4L 3S3
Canada


Le Center Floral
44 E Minnesota St
Le Center, MN 56057-1502
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 857 of 1518




Le Design Floral
58 Boul Greber
Gatineau, PQ J8T 3P8
Canada


Le Fleur
4538 Poplar Ave
Memphis, TN 38117-7502


Le Fleur D
1375 Sycamore Ave, Ste 158
Hercules, CA 94547-5509


Le Fleur Floral Couture
12103 Slauson Ave, Unit A
Santa Fe Springs, CA 90670-2603


Le Fleur Llc
5000 Whitling Dr, Ste B
Pelham, AL 35124-1955


Le Fleur Shoppe
4210 Grand Haven Rd
Norton Shores, MI 49441-5504


Le Fleuriste
690 8E Rang
Mont-Tremblant, PQ J8E 3J9
Canada


Le Fleuriste Des Quatre Bourgeois
3183 Ch Sainte-Foy
Quebec, PQ G1X 1R3
Canada


Le Grue S Flowers   Gifts
476 S Broadway
Denver, CO 80209-1518
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 858 of 1518




Le Jardin De Mathilde
4507 Ave De Lorimier
Montreal, PQ H2H 2B4
Canada


Le Jardin Florals   Furnishings
118 Erie St
Edinboro, PA 16412-2209


Le Pot Aux Roses
121 Rue Saint-Jean-Baptiste E
Rigaud, PQ J0P 1P0
Canada


Le Rouge Fleuriste Et Cadeaux
1930 Marcel-Laurin Blvd
Saint-Laurent, PQ H4R 1J9
Canada


Le Sueur Florist
207 S Main St
Le Sueur, MN 56058-1912


Le, Tram
388 Fulton St, Unit 313
San Francisco, CA 94102-4596


Leachville Florist
1719 S Main St
Leachville, AR 72438


Leading Edge Auto Body Llc
5807 Falls Rd
Baltimore, MD 21209


Leading Edge Gifts Llc
2537 E Via Del Arboles
Gilbert, AZ 85298
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 859 of 1518




Leading Floral
351 NW Jackson Ave, Ste 1
Corvallis, OR 97330-4851


Leaf   Petal Florist    Gift
3324 Saint Stephens Rd
Whistler, AL 36612-1241


Leaf   Stem
624 S Main St
Central Square, NY 13036-3503


Leahy, Mary
1812 Essex Pl
Downers Grove, IL 60516


Leal Pelaez, Felix
6673 Brissac Pl
Rancho Cucamonga, CA 91737


Leanne S Pretty Petals
102 N Main St
Brighton, IL 62012


Learn Continuously Llc
9168 Village Lane
Ozawkie, KS 66070-6102


Learnsoft Technology Group Inc
4350 Executive Dr, Ste 100
San Diego, CA 92121


Leary S Florist
2620 W Chester Pike
Broomall, PA 19008-2141


Leavenworth, Nancy
4608 Valencia Dr
San Diego, CA 92115
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 860 of 1518




Leavitt, Laura
10771 Black Mountain Rd,     10
San Diego, CA 92126


Leawood Tcp Llc XX-XXXXXXX
Glimcher Properties L.P.
5000 W 119th St
Leawood, KS 66209


Lebanon Florist
723 W Main St
Lebanon, KY 40033-1838


Ledbetter, Todd
1668 N Marlborough Loop
Crystal River, FL 34429


Ledesma Ii Llc
DBA Habaneros Mexican Restaurant
142 North Front St
Medford, OR 97501


Ledgerwood, Sara
3627 Joplin Ave
San Diego, CA 92117


Leduc Florists    Gift Baskets
4807 50 Ave
Leduc, AB T9E 6X8
Canada


Lee Enterprises Inc
201 North Harrison St
Davenport, IA 52801


Lee Enterprises, Incorporated
201 N Harrison St
Davenport, IA 52801
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 861 of 1518




Lee Florist
197 Palace St
Jonesville, VA 24263-7895


Lee Hecht Harrison Llc
Dept Ch 10544
Palatine, IL 60055-0544


Lee Highway Floral Co.
1905 Proper St
Corinth, MS 38834-5243


Lee S Floral And Gift Shop
376 5th St
Gustine, CA 95322-1125


Lee S Floral Garden
15 Union School Rd
Lebanon, ME 04027-3149


Lee S Florist   Greenhouse
24039 Van Dyke Ave
Center Line, MI 48015-1343


Lee S Florist   Nursery
1420 University Ave
Berkeley, CA 94702-1509


Lee S Flower And Card Shop Inc
1026 U St Nw
Washington, DC 20001-4022


Lee Salomon, Roxanna
38 Division St
New Brunswick, NJ 08901


Lee Winters Florist Inc.
520 Madison Ave
Toledo, OH 43604-1302
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 862 of 1518




Lee, Brian
862 Morning Sun Dr
Encinitas, CA 92024


Lee, Jason
3553 College Ave, 2
San Diego, CA 92115


Lee, Joe
811 Norcross Dr
Batavia, IL 60510


Lee, Magdalena
5094 Constitution Rd
San Diego, CA 92117


Lee, Michelle
19W116 Marino Court
Itasca, IL 60143


Lee, Wade
2122 Bayshore Blvd
San Francisco, CA 94134


Leeber Limited
115 Pencader Dr
Newark, DE 19702-3322


Leeber Ltd
115 Pencader Dr
Newark, DE 19702


Leed S
3095 Solutions Ctr Dr
Chicago, IL 60677-3000


Leedsworld, Inc
400 Hunt Valley Rd
New Kensington, PA 15060
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 863 of 1518




Leeper, Angela
38G Flintlock Rd
Ledyard, CT 06339


Lefevre Andrea
3950 Ohio St, Unit 508
San Diego, CA 92104


Legacy Cleaning Services Inc
218 Westinghouse Blvd, Ste 205
Charlotte, NC 28273


Legacy Fine Gifts    Judaica
1510 Schenectady Ave
Brooklyn, NY 11203


Legacy Flowers Llc
DBA Ci Agropecuaria Cuenavava Sa
Cra21, 100-20 Oficina Yol
Bogota
Colombia


Legacy Flowers Llc
DBA Flores Sagaro Sa
Via Suba Cota Km 4.2
Bogota
Colombia


Legacy Prints Inc
607 South Division Ave
Polo, IL 61064


Legacy Rancho Cucamonga Associates
c/o Cbre
3501 Jamboree Rd, Ste 100
Newport Beach, CA 92660


Legacy Rancho Cucamonga Associates
c/o Ubs Realty Investors LLC
455 Market St, Ste 1000
San Francisco, CA 94105
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 864 of 1518




Legacy Rancho Cucamonga Associates
Cbre Bldgid 038401
P.O. Box 82550
Goleta, CA 93118-2550


Legacy Staffing Solutions
226 Westinghouse Blvd, Ste 301
Charlotte, NC 28273


Legacy.Com Inc
820 Davis St, Suite 210
Evanston, IL 60201


Legacycom, Inc
820 Davis St
Evanston, IL 60201


Legalzoomcom, Inc
101 N Brand Blvd, 11th Fl
Glendale, CA 91203


Leganski, Jacob
2451 Sheehan Dr, Unit 101
Naperville, IL 60564


Legendary Staffing Inc
P.O. Box 4738
Houston, TX 77210-4738


Leibl   Kirkwood
12250 El Camino Real 350
San Diego, CA 92130


Leibl   Kirkwood
12250 El Camino Real, Ste 350
San Diego, CA 92130


Leibl And Kirkwood Pc
12250 El Camino Real, Suite 350
San Diego, CA 92130
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 865 of 1518




Leiby S Garden   Flower Shop
430 Boston Post Rd
Weston, MA 02493-1558


Leilani Hemphill
2410 Kings Forest Dr
Kingwood, TX 77339


Leipold, Christopher
721 Fontana Pl
Mundelein, IL 60060


Leishman, Barbara
830 Brighton Ct
San Diego, CA 92109


Leja, Wade
1155 S Tennyson
Milford, MI 48381


Leland Flowers
9714 Blue Ridge Blvd
Kansas City, MO 64134-1356


Lelili Floral
709 Cure-Labelle Blvd
Laval, PQ H7V 2T8
Canada


Lemoine, Melissa
3262 Via Marin, Unit 25
La Jolla, CA 92037


Lemon Tree Florist
106 S State Hwy 274
Kemp, TX 75143-4603


Lemon Tree Florist
111 Main St N
Dauphin, MB R7N 1C1
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 866 of 1518




Lemon Tree Flowers   Things
1107 Village Plz
Columbiana, OH 44408-8480


Lemont Fire Protection District
15900 New Ave
Lemont, IL 60439


Lemster S Floral   Gift
16 Washington St, Ste 1
Valparaiso, IN 46383-2964


Lemus, Irina
1792 Semple St
Chula Vista, CA 91913


Lena S Flowers   Things
640 Fairfield Rd
Mount Vernon, IL 62864-5046


Lennon S Flowers
892 Troy Schenectady Rd
Latham, NY 12110-1636


Lenox Corporation
P.O. Box 643980
Cincinnati, OH 45264-3980


Lenox Corporation
P.O. Box 781075
Philadelphia, PA 19178-1075


Leo Licensing Llc
8573 Medlin Rd
Baxter, TN 38544


Leo S Metropolitan Florist
407 E 71st St
Chicago, IL 60619-1104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 867 of 1518




Leo Van Der Weijden Bv
Postbox 1099
1430 Bb Aalsmeer
Holland


Leon Ikler
DBA Leon Ikler Photography Ltd
1917 Washington Ave
Wilmette, IL 60091


Leon, Monica
6417 Strasthspey Dr
Memphis, TN 38119


Leona Sue S Florist
1013 Old Spanish Trl
Scott, LA 70583


Leonardini Michael
2900 Fescue Way
Lincoln, CA 95648


Leong Lavonne Cynthia Evelyn
2670 Ka Aipu Ave
Honolulu, HI 96822


Leotaud, Gervais
12340 Bluewing Ct
Poway, CA 92064


Leppell S Flowers    Gifts
130 S Spartan Ave
Forks, WA 98331-9020


Lequin, Emily
21 Burr Hill Rd
North Branford, CT 06471
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 868 of 1518




Les Fleurs De Genevieve
2882 Boulevard Du Cure-Labelle
Prevost, PQ J0R 1T0
Canada


Lesaint Logistics Llc
868 West Crossroads Pkwy
Romeoville, IL 60446


Lesaint Logistics, Llc
868 W Crossroads Pkwy
Romeoville, IL 60446


Leshore, Maurice
4157W 23rd Pl
Gary, IN 46404


Leslie S Flowers
15427 Chatsworth St
Mission Hills, CA 91345-1905


Leslie, Candace
100 Yale Court
Shorewood, IL 60404


Lester S Florist
2100 Bull St
Savannah, GA 31401-8565


Lester W Erb Inc
903 S Market St
Mechanicsburg, PA 17055


Let S Talk Petals
179 Sunset Dr
Deatsville, AL 36022-5346


Letter2Word/Grace Engineered Prod Inc
5001 Tremont Ave
Davenport, IA 52807
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 869 of 1518




Lety S Floral Design
11826 Long Beach Blvd
Lynwood, CA 90262-4328


Leucadia Pizzeria   Italian Restaurant
315 S Coast Hwy 101, Ste V
Encinitas, CA 92024


Leukemia   Lymphoma Society
1311 Mamaroneck Ave 310
White Plains, NY 10605


Level 3 Communications Llc
1025 Eldorado Blvd
Broomfield, CO 80021


Level 3 Financing Inc
P.O. Box 910182
Denver, CO 80291-0182


Lever Your Business
1811 Riverview Dr, Ste A
San Bernardino, CA 92408


Lever Your Business
975 Marlborough Ave, Bldg 2, Ste 104
Riverside, CA 92507


Levett Rockwood Pc
33 Riverside Ave
P.O. Box 5116
Westport, CT 06881


Levi S Floral
107 Grace Ave
Pikeville, KY 41501-1123


Levin, Scott
360 Vine Ave
Highland Park, IL 60035
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 870 of 1518




Levittown Florist - Flowers By Phil
2728 Hempstead Tpke
Levittown, NY 11756-1326


Levittown Flower Boutique
4413 New Falls Rd
Levittown, PA 19056-3005


Lew Cunningham
981 Summit Dr
Laguna Beach, CA 92651


Lewis Flowers
135 Francis St
Wingham, ON N0G 2W0
Canada


Lewis Jones Flowers   Gifts
Attn J Keith Milligan
1359 13th St
Columbus, GA 31901


Lewis Paper
2300 Windsor Ct, Unit A
Addison, IL 60101


Lewis Paper
Corporate Office Credit Dept
1400 South Wolf Rd
Wheeling, IL 60090


Lewis, April
2134 Butano Dr, 2216
Sacramento, CA 95825


Lewis, Christina
76 Fort Shantok Rd
Uncasville, CT 06382
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 871 of 1518




Lewis, Christopher
11864 Paseo Lucido, Apt 2084
San Diego, CA 92128-7219


Lewistown Florist Inc
129 S Main St, Ste 200
Lewistown, PA 17044-2147


Lewy Body Dementia Association
912 Killian Hill Rd Swest
Lilburn, GA 30047


Lexington Florist
308 W Church St
Lexington, TN 38351-2018


Lexis Florist
6102 Skyline Dr, Ste A
Houston, TX 77057-7020


Lexis Nexis Risk Solutions
28330 Network Pl
Chicago, IL 60673-1283


Lexjet Llc
1605 Main St, Ste 400
Sarasota, FL 34236


Leyva Antonietta M
5705 Friars Rd, Unit 40
San Diego, CA 92110


Li    Fung Taiwan Ltd
Lifung Tower
888 Cheung Sha Wan Rd Kowloon
Hong Kong,
China


Li, Lixia
4170 Via Candidiz, 194
San Diego, CA 92130
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 872 of 1518




Li, Naxin
6301 Mountain Branch Ct
Bethesda, MD 20817


Liao, Qi
2825 Gabriella St, Apt 409
Downers Grove, IL 60515


Liao, Qian
3869 Miramar St
Box 1134
San Diego, CA 92037


Libbey Inc
300 Madison Ave P.O. Box 10060
Toledo, OH 43688


Libbey Inc
P.O. Box 93864
Chicago, IL 60673-3864


Liberty Advertising
Liberty Interactive Advertising
P.O. Box 956627
St. Louis, MO 63195-6627


Liberty Florist
810 Lake Blvd, Ste G
Redding, CA 96003-2200


Liberty Interactive Corporation
12300 Liberty Blvd
Englewood, CO 80112


Liberty Media Corporaton
12300 Liberty Blvd
Englewood, CO 80112


Liberty Mutual Insurance
175 Berkeley St
Boston, MA 02116
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 873 of 1518




Liberty Park Florist
1401 E Newark Ave
Spokane, WA 99202-2316


Liberty Usa Inc
DBA Saga Selection
250 Spring St, Suite 7N-301
Atlanta, GA 30303


Licari Floral Designs By Jp
18 Chestnut Hill Rd
Norwalk, CT 06851-2524


Lichner, Brian
1241 Richfield Ct
Woodridge, IL 60517


Lifecare Inc
500 Nyala Farms Rd
Westport, CT 06880


Lifes A Garden
626 W Cypher Rd
Everett, PA 15537-4829


Lift Graphic Design Studio Llc
4527 Rueda Dr
San Diego, CA 92124


Lift Inc
3745 Hempland Rd
Mountville, PA 17554


Liftomatic Elevator, Inc
270 E Eisenhower Lane North
Lombard, IL 60148


Liggayu, Alberto
15649 Long Ave
Oak Forest, IL 60452
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 874 of 1518




Lighthouse Florist And Custom Designs
262 South Dr
Rochester, NY 14612-1228


Lighthouse Flowers By Vickie
2971 US Hwy 20A
Swanton, OH 43558-9709


Lightner, Jamil
8906 Gerren Ct
Charlotte, NC 28217


Ligonier Floral And Gift Emporium
111 W Main St
Ligonier, PA 15658-1212


Lilac   Lace Floral Design
5040 50 St
Innisfail, AB T4G 1M1
Canada


Lilac Florist   Gifts
912 E Colorado St
Glendale, CA 91205-1224


Lilba Flowers
Calle Padial,   23
Manati
Puerto Rico


Lili S Flower Shop
409 N Ceylon St
Eagle Pass, TX 78852-4505


Lilie S Flowers And Gifts
1095 N Greenwich Rd
Wichita, KS 67206-2602


Lilium
350 Kennedy Dr
Putnam, CT 06260-1629
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 875 of 1518




Lillian Rose Inc
P.O. Box 250
Mukwonago, WI 53149


Lillian Rosenthal
310 Boston Post Rd, Unit 76
Waterford, CT 06385


Lillies In The Valley Flwr      Tuxedo Shop
238 W Mill St
Saint Marys, PA 15857-1612


Lilly Company
P.O. Box 1000 Dept. 184
Memphis, TN 38148-0184


Lilly S Flowers    Gifts
83 S Greenwood Ave
Ware Shoals, SC 29692-1534


Lily Flowers
3355 S Wadsworth Blvd, Unit H107
Lakewood, CO 80227-5125


Lily Of The Valley Flowers      More
323 S Gilbert Rd, Ste 105
Gilbert, AZ 85296-1608


Lily Pads Floral Boutique
106 N Main St
Port Byron, IL 61275-7705


Lily Rose
78 Rue Principale O
Magog, PQ J1X 2A5
Canada


Lily S Floral Design    Gifts
423 S Main St
Aberdeen, SD 57401-4354
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 876 of 1518




Lily S Flowers
209 S Milpas St
Santa Barbara, CA 93103-5645


Lily S Flowers And Gifts
1049 Route 28
South Yarmouth, MA 02664-4105


Lilyshop Inc
4435 Placidia Ave
Toluca Lake, CA 91602


Limerick Florist
671 N Lewis Rd
Limerick, PA 19468-1217


Lin Television Corpoation
P.O. Box 844630
Dallas, TX 75284-4630


Linares Alamo, Mario
7609 Cedar Creek Ln, Apt 107
Charlotte, NC 28210


Lincoln County Tax Collector
301 South 1st St, Rm 109
Brookhaven, MS 39601


Lincoln Industrial Llc
Acting Through Predio Management LLC
1242 East Jackson
Phoenix, AZ 85034


Lincoln Memorial Floral Shop
6800 S 14th St
Lincoln, NE 68512-2311


Linda Brown S Floral
3674 State Route 31
Donegal, PA 15628-4029
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 877 of 1518




Linda Goodman   Co
DBA Northshore Pro Tennis Championship
201 I St Northeast, Suite 1003
Washington, DC 20002


Linda Mar Florist
1353 Linda Mar Shopping Ctr
Pacifica, CA 94044-3341


Linda O Dekirk
3113 Woodcreek Dr
Downers Grove, IL 60515


Linda Picken
1307 Ozark Acres Rd
Bentonville, AR 72712


Linda R. Laggos
3113 Woodcreek Dr
Downers Grove, IL 60515


Linda S Floral
307 Wollard Blvd
Richmond, MO 64085-1973


Linda s Floral Designs
12 Holland St W
Bradford, ON L3Z 2B9
Canada


Linda S Flowers   Gift
32 Frisco St
Marked Tree, AR 72365-2214


Linda S Flowers And Gifts
91 Center St
Wolfeboro, NH 03894-4368


Linda S Flowers Inc
1255 W Battlefield St
Springfield, MO 65807-4135
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 878 of 1518




Lindale Floral Shop
110 W South St
Lindale, TX 75771


Lindeblad, Michael
3113 Woodcreek Dr
Downers Grove, IL 60515


Lindenmeyer Munroe
P.O. Box 99922
Chicago, IL 60696-7722


Lindenmeyer Munroe
P.O. Box 100431
Atlanta, GA 30384-0431


Lindenmeyr Central
3 Manhattanville Rd
Purchase, NY 10577-2123


Lindenmeyr Central
Formerly Known As A.T. Clayton,
A Division of Central National Gottesman
3 Manhattanville Rd
Purchase, NY 10577


Lindenmeyr Munroe - A Division Of
Central National-Gottesman Inc
P.O. Box 416977
Boston, MA 02241-6977


Lindquist, James
20 Brassie Ct
Woodridge, IL 60517


Lindsey S Florist   Gifts
1405 Cardinal St
Demopolis, AL 36732-4136
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 879 of 1518




Lindsey, Sara
125 Shawn Dr, Apt G12
Bristol, CT 06010-2779


Lindt   Sprungli Usa
One Fine Chocolate Pl
Stratham, NH 03842-0276


Lindt   Sprungli Usa      Inc
One Fine Chocolate Pl
Stratham, NH 03885


Lindt   Sprungli Inc
One Fine Chocolate Pl
Stratham, NH 03885


Linkedin
1000 West Maude Ave
Sunnyvale, CA 94085


Linkedin Corporation
62228 Collections Center Dr
Chicago, IL 60693-0622


Linna, Kirk
2316 Fescue Rd
Naperville, IL 60564


Linnea S Candy Supplies Inc
4149 Karg Industrial Pkwy
Kent, OH 44240


Linoma Group Inc
DBA Linoma Software
1409 Silver St
Ashland, NE 68003


Linqm Inc
28570 Marguerite Pkwy, Ste 214
Mission Viejo, CA 92692
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 880 of 1518




Linquisitive Llc
705 Sunset Pond, Ste 2
Bellingham, WA 98229


Lion Ribbon Co Inc
P.O. Box1881
P.O. Box 8500
Philadelphia, PA 19178-1881


Lion Ribbon Company Inc
2015 West Front St
Berwick, PA 18603


Lionberger, Douglas
3716 Caine Dr
Naperville, IL 60564


Lipsa Goswamy
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Lisa Altmann
4885 49th St
San Diego, CA 92115


Lisa Guzlas
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Lisa Jernigan
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Lisa Potok
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 881 of 1518




Lisa S Flower Shoppe Llc
1021 S Collegiate Dr
Paris, TX 75460-6309


Lisa S Flowers   Gifts
45 S 4th St
Philadelphia, PA 19106-2710


Lisa S Flowers From The Heart Llc
126 E Green Bay St
Bonduel, WI 54107-8302


Lisa Sweeney
3308 El Camino Ave, Ste 300-139
Sacramento, CA 95821


List Engage Inc
5 Edgell Rd, Suite 31
Framingham, MA 01701


List Partners Inc
DBA Winmo
3098 Piedmont Rd Neast, Suite 200
Atlanta, GA 30305


Lister Digital Services Inc
1900 South Norfolk St, Suite 350
San Mateo, CA 94403


Listo Inc
3051 Lucaya St
Coconut Grove, FL 33133


Litchfield, Ana
7728 Lester Lane
Darien, IL 60561


Little Brook Florist      Garden Center
190 Lincoln Ave
Saugus, MA 01906-2845
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 882 of 1518




Little Flower Shop
40 Cove Blvd, Unit B2
Dillon, CO 80435-8821


Little Giraffe Inc
6940 Valjean Ave
Van Nuys, CA 91406


Little Green House Florist
559 Bonanza Trl
Big Bear Lake, CA 92315


Little Red Hen Floral     More
959 East Ave
Chico, CA 95926-1378


Little Somethings Flowers        Gifts
111 Lillian Ave
Olive Hill, KY 41164


Little Waisted Llc
26945 Cabot Rd, Ste 107
Laguna Hills, CA 92653


Little, Meredith
8314 44th Pl
Lyons, IL 60534


Little, Terrance
427 S 21St
Maywood, IL 60153


Liu, Ruiyan
215 W Lake St, Apt 711
Chicago, IL 60606


Live Trends Design Group Llc
1350 Sheeler Ave
Building 8
Apopka, FL 32703
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 883 of 1518




Live Trends Design Group Llc
1350 Sheeler Ave
Apopka, FL 32703


Liveclicker Inc
19925 Stevens Creek Blvd, Suite 100
Cupertino, CA 95014-2358


Liveintent Inc
100 Church St 7th Fl
New York, NY 10007


Lively Florist
610 Hatcher Ln
Columbia, TN 38401-3592


Lively, Eileen
9216 Three Seasons Rd
San Diego, CA 92126


Liveops Inc
P.O. Box 8298
Pasadena, CA 91109-8298


Liveramp Inc
667 Mission St 4th Fl
San Francisco, CA 94105


Livetrends Design Group Llc
P.O. Box 2025
Apopka, FL 32704


Livetrends Design Group, Llc
Attn Bisser Georgiev
P.O. Box 2025
Apopka, FL 32703


Living Social Inc
1445 New York Ave NW, Ste 300
Washington, DC 20005
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 884 of 1518




Livingston International Inc
405 the West Mall, Suite 400
Toronto, ON M9C 5K7
Canada


Livingston Intrntnl Profssnl Services
20700 Civic Center Dr, Suite 500
Southfield, MI 48076


Livingston Parish School Board
Sales and Use Tax Dept.
P.O. Box 1030
Livingston, LA 70754-1030


Livingston, Crystal
288 Ohio Ave
Groton, CT 06340


Ll Bean Inc
Financial Accounting Services
P.O. Box 1847
Albany, NY 12201


Llanos, Ramon
152 NW 18 Ave
Miami, FL 33125


Llevaleflores.Com
Paseo De Los Triunfadores 2925 Cumb 50
Monterrey Nl
Mexico


Llm Consulting Group Inc
5037 Angeles Crest Hwy.
La Canada, CA 91011


Lloyd S Florist
9216 Preston Hwy
Louisville, KY 40229-1107
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 885 of 1518




Lmc Enterprises Inc
6401 Alondra Blvd
Paramount, CA 90723-3758


Lo s Florist
B-124 Second Ave N
Williams Lake, BC V2G 1Z6
Canada


Loblaws
Attn Emma Godin
6 Monogram Pl
Weston, ON M9R 0A2
Canada


Local Grounds-In The Garden
636 NW 6th St, Ste D
Redmond, OR 97756-1505


Locker S Flowers Inc.
1213 3rd St
Mchenry, IL 60050-4350


Lockton Companies LLC
DBA Lockton Insurance Brokers Inc
725 South Figueroa St
Los Angeles, CA 90017


Lockton Companies Llc
Southern California Series
Dept 999226 999226
P.O. Box 173850
Denver, CO 80217-3850


Lockup Lisle Llc
800 Frontage Rd
Northfield, IL 60093


Locust Grove Flowers
1135 Meredith Park Dr
Mcdonough, GA 30253-7535
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 886 of 1518




Locust Str Flowers
10 S Locust St
Dexter, MO 63841-2148


Loeffler S Flower Shop
207 Chestnut St
Meadville, PA 16335-3408


Log Cabin Florist
800 19th St
Bakersfield, CA 93301-4898


Logan Company/Peter R Logan
P.O. Box 87
San Juan Capistrano, CA 92693


Logan County Sheriff - Wv
Logan Co Courthouse, Rm 208
Logan, WV 25601


Logan, Jonathan
15337 Gougar Rd
Homer Glen, IL 60491


Loganco Inc
P.O. Box 87
San Juan Capistrano, CA 92693


Logistic Farms
Shyris Y Suecia Edf. Argentum, Ofc 503
Quito
Ecuador


Logmein Usa Inc
320 Summer St
Boston, MA 02210


Logo Products Experts
Dept La 23232
Pasadena, CA 91185-3232
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 887 of 1518




Lohman, Scott
13370 State Route 374
Rockbridge, OH 43149


Lombard Public Facilities
DBA Westin Lombard
70 Yorktown Center
Lombard, IL 60148


Lombardi, Liana
44 Main St
Centerbrook, CT 06409


Lompoc Valley Florist
1026 N H St
Lompoc, CA 93436-3305


London Florist Greenhouses     Grd Ctr Llc
196 W Center St
London, OH 43140-1353


Lone Oak Gardens
120 S Main St
Fairmount, IN 46928-1923


Lone Star Bloom Llc
DBA Jones the Florist
5179 Fishwick Dr
Cincinnati, OH 45216


Long S Garden Valley Flowers
864 NW Garden Valley Blvd
Roseburg, OR 97471-1959


Long Truong Ceramic Co Ltd
321/10 Zone 3 Hamlet 2 Tan Dinh
Commune Ben Cat Dist
Binh Duong Province
Vietnam
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 888 of 1518




Longleaf Flowers Plants And Gifts
1011 Broad St, Ste A
Camden, SC 29020-4302


Longview Flower Shop
701 E Methvin St, Ste A
Longview, TX 75601-6592


Longview Of America Llc
Two Radnor Corporate Center
100 Matsonford Rd, Suite 230
Radnor, PA 19087


Longview Of America, Llc
100 Matsonford Rd, Ste 200
Wayne, PA 19087


Longview Of America, Llc
Eight Tower Bridge
161 Washington St, Ste 750
Conshohocken, PA 19428


Longview Solutions Inc
65 Allsate Pkwy, Ste 200
Markham, On L3R 9X1
Canada


Looksmart Ltd
P.O. Box 542
San Francisco, CA 94104-0542


Lootsie Inc
9469 Jefferson Blvd, Ste 100
Culver City, CA 90232


Lopesco Inc
40 Brunswick Ave, Ste 101B
Edison, NJ 08817
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 889 of 1518




Lopez Godinez, Stephanie
4277 Larson St, Apt 73
Olivehurst, CA 95961-7526


Lopez Ismael
318 S Hampton Rd 104
Dallas, TX 75208


Lopez, Ema
3628 Little Chief Ct
Antelope, CA 95843


Lopez, Lauren
216 N Princeton Ave
Villa Park, IL 60181


Lopez, Monica
7701 Oak Park Ave
Burbank, IL 60459


Lopotko, Nancy
318 West Noyes St
Arlington Heights, IL 60005


Loquiao, Ethan
7 San Antonio Pl, 1
San Francisco, CA 94133


Lorann Oils Inc
4518 Aurelius Rd
Lansing, MI 48910


Lord S Homestead Florist
948 Homestead Ave
Maybrook, NY 12543-1343


Lorenzo Jewelry Limited
1212, Blk A,Foral Ind Centre
21 Man Lok St, Hok Yuen
Kowloon, Hong Kong
China
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 890 of 1518




Lorenzo Usa
550 S Hill St, Ste 1401
Los Angeles, CA 90013


Lori Michele Kowis
3113 Woodcreek Dr
Downers Grove, IL 60515


Lori Priest
351 South Park Rd
Lagrange, IL 60525


Lori S Flower Cottage
147 US Hwy 51 N
Woodruff, WI 54568-9501


Lori Welsh-Graham
3113 Woodcreek Dr
Downers Grove, IL 60515


Lorraine Rudin
4891 North Paulina St
Chicago, IL 60640


Lorrie Cohen
24409 South Lakeaway Cir Sw
Sun Lakes, AZ 85248


Los Angeles County Tax Collector
P.O. Box 54027
Los Angeles, CA 90054-0027


Lotherington s Flowers     Gifts Ltd
174 Ashby Rd
Sydney, NS B1P 2S6
Canada


Lou Dee S Floral   Gift
614 Ave H
Levelland, TX 79336-4506
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 891 of 1518




Lou Gentile S Flower Basket
4918 N Blackstone Ave
Fresno, CA 93726-0108


Lou S Florist Inc
2525 Pasadena Ave S, Ste E
South Pasadena, FL 33707-4556


Lou S Flowers   Gifts
1775 San Antonio Ave
Many, LA 71449-3322


Loudon Westend Florist
2046 Mulberry St
Loudon, TN 37774-1357


Loudoun County, Va - Treasurer
P.O. Box 347
Leesburg, VA 20178-0347


Lougheed Flower Shops
252 Regent St
Sudbury, ON P3C 4C8
Canada


Loughlin, Kevin
11 South Willie St, Apt 205
Mount Prospect, IL 60056


Louis, Mitchell
981 W Bauer Rd
Naperville, IL 60563


Louise Fitch
3113 Woodcreek Dr
Downers Grove, IL 60515


Louise S Flowers
121 N Main St
Marion, KY 42064-1337
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 892 of 1518




Louisiana Department Of Revenue     Tax.
Sales Tax Section
P.O. Box 91011
Baton Rouge, LA 70821-9011


Louisiana Dept Of The Treasury
Unclaimed Property Division
P.O. Box 91010
Baton Rouge, LA 70821-9010


Louisiana Flowers   Gifts
519 Georgia St
Louisiana, MO 63353-1621


Louisiana State Florist Association,Inc.
224 Hodges Rd
Ruston, LA 71270


Lovato, Lance
2926 Horizon Trail
New Lenox, IL 60451


Love Angela
1075 Bury Cove Lane
Lawrenceville, GA 30043


Love Blossoms Florist
210 N State St, Ste A
Lexington, NC 27292-3481


Love Bud Floral   Gifts
1010 W Main St
Artesia, NM 88210-1890


Love In Flower
40 High St
Mount Holly, NJ 08060-1750


Love S Floral Shop
11234 Hwy 76
Healdton, OK 73438-1724
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 893 of 1518




Love S Flower Shop Inc
411 7th St, Ste 10
West Palm Beach, FL 33401-3921


Love Story Florist
10611 Riverview Dr
Riverview, FL 33578-4368


Love Thug Llc
Simon Biswas 235 E 22nd St 13G
New York, NY 10010


Love To Be Llc
1411 SW 23 St
Miami, FL 33145


Love Unlimited Florist
460 E Mclemore Ave
Memphis, TN 38106-3008


Love, Dale
335 Glade Run Rd
Evans City, PA 16033


Lovebird Flowers
103-339 Horton St E
London, ON N6B 1L6
Canada


Lovebook Llc
101 S Main St, Ste 100
Rochester, MI 48307


Lovebook Llc
101 South Main St, Ste 100
Rochester, MI 48307


Lovebook Llc
321 E 2nd St
Penthouse
Rochester, MI 48307
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 894 of 1518




Lovebug Floral
255 Stitt St
Wabash, IN 46992-2434


Loveliest Gift Designs
1444 NW 14th Ave, Apt 1606
Miami, FL 33125-1700


Lovin Florist
173 N Perry St
Lawrenceville, GA 30046-4849


Loving Moments Florist
316 Elwood Ave
Hawthorne, NY 10532-1218


Lowen Color Graphics
1111 North Airport Rd
Hutchinson, KS 67501


Loyalspring Inc
1521 Concord Pike, Ste 301
Wilmington, DE 19803


Lozano, Jo
P.O. Box 82085
San Diego, CA 92138


Lpa Inc
P.O. Box 7399
Newport Beach, CA 92658-7399


Lpa Inc
5161 California Ave, Suite 100
Irvine, CA 92617


Lps Industries Llc
10 Caesar Pl
Moonachie, NJ 07074
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 895 of 1518




Ls Media Inc
6819 Ingram St
Forest Hills, NY 11375


Lsc Communications Inc
DBA Lsc Communications US LLC
35 West Wacker Dr
Chicago, IL 60601


Lu Lu Press Inc Replay Photos
3101 Hillsborough St
Raleigh, NC 27607


Lu, Quyen
1905 Avenida Senecio, Unit   3
Chula Vista, CA 91913


Lua, Jose
2744 S Millard Ave
Chicago, IL 60623


Lucas, Christopher
5523 S Neva
Chicago, IL 60638


Lucas, Dominga
2415 S Albany
Chicago, IL 60623


Lucas, Dorian
1504 Bella Vista Dr
Encinitas, CA 92024


Lucas, Thomas
820 Paden St, Apt 10011
Woodstock, GA 30188


Lucila Olivo Fd
369 Calle Baleares
San Juan
Puerto Rico
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 896 of 1518




Lucille S Flowers   Gifts Llc
411 N Wilson St
Vinita, OK 74301-2432


Lucinda R Epstein
1152 Morro Rd
Fallbrook, CA 92028


Luckey, Renee
831 SW Vista Ave, Apt 411
Portland, OR 97205


Lucky S Florist
1207 E 9th St
Lockport, IL 60441-3234


Lucy Darling Shop/Lucy Darling Llc
20701 N Scottsdale Rd, Ste 107-209
Scottsdale, AZ 85255


Lucy S Floral
222 Colorado Ave
Brush, CO 80723-2116


Lucy S Flowers And Gifts
8500 S Cicero Ave
Burbank, IL 60459-2803


Luda Flower Salon
1-130 Hollidge Blvd
Aurora, ON L4G 8A3
Canada


Luetschine Consulting
Attn Ray Ng
207 Kilpatrick Ave
Wilmette, IL 60091


Lugo, Olga
3410 Stone Creek Dr
Joliet, IL 60435
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 897 of 1518




Luhrs Heldrich
300 North State St
No 2928
Chicago, IL 60654


Luis Cortez
2432 East Barnett Rd
Medford, OR 97504


Lula Belle S
782 Main St
Moulton, AL 35650-1123


Lulu Dk Lifestyle Llc
245 East 60th St, Ste 1
New York, NY 10022


Lulu S Flowers
2722 Hwy 35 N
Rockport, TX 78382-5709


Lumi Oriente Llc
6901 NW 87 Ave
Miami, FL 33178


Lumsden, Norma
500 W Harbor Dr, 203
San Diego, CA 92101


Lunarlandownercom Inc
9770 S Military Trail, Ste B-7 357
Boynton Beach, FL 33426


Lund Buds   Blooms
7701 S Hosmer St, Ste C
Tacoma, WA 98408-1120


Lunden S Flower Shop
455 Union St
Brownsville, PA 15417-9687
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 898 of 1518




Lundquist, Kenneth
17 Pratt St, Apt 2
Essex, CT 06426


Lundstrom Florist   Greenhouse Inc
1709 E 3rd St
Sterling, IL 61081-2914


Lunsford Flower Shop Inc
1505 W Main St
Blytheville, AR 72315-3119


Lutey S Flower Shop
1015 N 3rd St Stop 7
Marquette, MI 49855-3500


Luth Research Llc
1365 4th Ave
San Diego, CA 92101


Luther Florists   Greenhouses Inc
3220 E 27th St
Kansas City, MO 64127-4225


Luthra   Luthra Law Offcies New Delhi
9th Fl   103, Ashoka Estate
Barakhamba Rd
New Delhi, 110001
India


Lutz Flowers
5110 Crookshank Rd
Cincinnati, OH 45238-3304


Luverne Flowers   Greenhouse
811 W Warren St
Luverne, MN 56156-1753


Luxor Contracting Inc
P.O. Box 75343
Chicago, IL 60675-5343
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 899 of 1518




Lyal Nickals Inc
15031 Hesperian Blvd
San Leandro, CA 94578-3537


Lydia S Flower Shoppe Inc
2017 Davidson St
Aliquippa, PA 15001-2704


Lydia s Flowers
5 Embarcadero Ctr, Street Level
San Francisco, CA 94111


Lyke Corporation
DBA Ripon Printers
656 South Douglas St
Ripon, WI 54971


Lyn Clay Flowers
313 N Maysville St
Mount Sterling, KY 40353-1029


Lynch, Kathryn
369 Boston Post Rd
East Lyme, CT 06333


Lynchburg Leo Wood Florist
2482 1/2 Rivermont Ave
Lynchburg, VA 24503


Lyndacom Inc
P.O. Box 848527
Los Angeles, CA 90084-8527


Lynden International
P.O. Box 34026
Seattle, WA 98124-1026


Lyndhurst Florist
319 Ridge Rd
Lyndhurst, NJ 07071-2209
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 900 of 1518




Lyne Cadorette
60 Tunstall
Senneville, PQ H9X 1T2
Canada


Lyneer Staffing Solutions Llc
1011 Whitehead Rd Ext
Ewing, NJ 08638


Lynn Mayers Great Lake Glads Inc
DBA Great Lakes Glads
652 South Parham Rd
Bronson, MI 49028


Lynn S Flowers   Gifts
1509 Main St
Des Arc, AR 72040-3299


Lynx Collection/Lynx Art Collection
Attn Frank Mckeever
4035 Grande Vista Blvd 105
St. Augustine, FL 32084


Lyons, Robyn
7309 S Woodward Ave
Bld 12, Apt 307
Woodridge, IL 60517


Lysek, Greg
9720 Witham Lane
Woodridge, IL 60517


M Adler S Son Inc
3410 Yonkers Rd
Raleigh, NC 27604


M And M Florist   Gifts
1515 N Center St, Ste 3
Lonoke, AR 72086-2100
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 901 of 1518




M Block   Sons Inc
1079 Paysphere Cir
Chicago, IL 60674-1079


M C Gardens
4266 E Charleston Blvd
Las Vegas, NV 89104-2388


M Den Inc
DBA the M Den
315 South Main St
Annarbor, MI 48104


M R Flower And Gift Shop
118 W Ave I, Ste A
Lancaster, CA 93534-1641


M R Nyren Company
600 Academy Dr 110
Northbrook, IL 60062


M S Flowers Montebello
801 Washington Blvd
Montebello, CA 90640-6123


M2M Development Inc
3126 State St, Suite 200
Medford, OR 97504


M80 Services Inc
3400 Cahuenga Blvd
Los Angeles, CA 90068


MA Dept Of Environmental Protection
One Winter St
Boston, MA 02108


Mabel Chong
3242 Sacramento
San Fransisco, CA 94115
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 902 of 1518




Mabel Chong Inc
3242 Sacramento St
San Francisco, CA 94115


Mabini, Erickson
2863 W 95th St, Unit 143-276
Naperville, IL 60564


Mables Heaven Sent Flowers
134 S Willow Ave
Rialto, CA 92376-6302


Mabrito, Brandon
5229 W Newport Ave
Chicago, IL 60641


Mac Arthur s Flower Shop     2000   Ltd
360 Mountain Rd
Moncton, NB E1C 2M6
Canada


Mac Source Communications Inc
509 Erie Blvd West
Syracuse, NY 13204


Macas, Maria
160 Princeton Arms Bldg 7 Sout
Cranbury, NJ 08512


Macdonald Productions Inc
DBA Wonderkind Studios
22W540 Poss St
Glen Ellyn, IL 60137


Macias, Norma
14050 Dingess Rd
Charlotte, NC 28273


Mackey, Daria
3317 N Rutherford Ave
Chicago, IL 60634-3725
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 903 of 1518




Mackey, Irmgard
106 Oil Mill Rd
Waterford, CT 06385


Mackiewicz Elizabeth Margaret
2825 3rd Ave, Unit 406
San Diego, CA 92103


Mackiewicz, Elizabeth
2825 3rd Ave, Unit 406
San Diego, CA 92103


Mackson, Dominique
1742 S Lanoitan Ave
National City, CA 91950


Macnamara, James
3848 Mchenry Ave, Ste 135-220
Modesto, CA 95356


Macungie S Posey Patch
142 W Main St
Macungie, PA 18062-1176


Mad Dash Montana Deliv Courier     Mov Svc
3536 Centennial Dr, Unit 2
P.O. Box 7702
Helena, MT 59604


Madason
7117 Blanco Rd, Ste 3
San Antonio, TX 78216-5015


Madden Paulette
1062 Pennsylvania Ave
San Diego, CA 92103


Made Especially For You Flowers
3512 NE 54th St
Vancouver, WA 98661-2027
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 904 of 1518




Made Modern Llc
20 Vesey St, Ste 200
New York, NY 10007


Madeira Usa Ltd
P.O. Box 6068
Laconia, NH 03246


Madeline S Flower Shop
1030 S Broadway
Edmond, OK 73034-3942


Mademoiselle La Fleuriste Et Smith
219 Rue Saint Jean
Longueuil, PQ J4H 2X4
Canada


Madison County Treasurer
16 East 9th St
Anderson, IN 46016


Madison Florist
1696 E 14th St
Brooklyn, NY 11229-2002


Mae S Florist   Gifts
120 E Washington St
Saint James, MO 65559-1732


Mae S Flower Shop
632 W Main St
Ville Platte, LA 70586-4426


Maezy s Petals
6 Destination Pl
Olds, AB T4H 1X8
Canada


Magallanes, Sergio
6523 Demuth Cir
Sacramento, CA 95842
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 905 of 1518




Magaro Lisette F
75 East Imperial Dr
Aspers, PA 17304


Magarottos Inc
26W060 Hazel Lane
Wheaton, IL 60187


Magdalena Rodriguez
3259 West Potomac Ave, Apt 1
Chicago, IL 60651


Magento Inc
P.O. Box 204105
Dallas, TX 75320-4105


Maggard Florist
1911 N Main St
Hazard, KY 41701-1231


Maggie Fay
c/o Ftd
3113 Woodcreek Dr
3rd Fl Webgifts-Item Set Up Reqs
Downers Grove, IL 60515


Magic Flowers
7201 W Wilson Ave
Harwood Heights, IL 60706-4705


Magical Flowers
600 Goodlette Rd N, Ste 102
Naples, FL 34102-5662


Magiclogic Development Tools Inc
999 Canada Pl, Ste 404
Vancouver, Bc V6C 3E2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 906 of 1518




Magid Glove   Safety Manufacturing Co
1300 Naperville Dr
Romeoville, IL 60446


Magly S Flowers
949 Elizabeth Ave
Elizabeth, NJ 07201-2645


Magnet Works, Ltd.
DBA Studio M By Magnet Works
601 H Gravois Bluffs Blvd
Fenton, MO 63026


Magnetic Media Online Inc
360 Park Ave S, Floor 19
New York, NY 10010


Magnetic Media Online Inc
P.O. Box 347944
Pittsburgh, PA 15251-4944


Magnets 4 Media
7 Chamber Dr
Washington, MO 63090


Magnifique Garden
8150 SW 8th St, Ste 105
Miami, FL 33144-4264


Magnitude Software Inc
8432 154th Ave Neast
Redmond, WA 98052


Magnolia Blossom Florist
118 N Court Sq
Magnolia, AR 71753-3510


Magnolia Creations By Gj
44 W Jefryn Blvd
Deer Park, NY 11729-4723
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 907 of 1518




Magnolia Flower And Gift Shop
1324 Fort Campbell Blvd
Clarksville, TN 37042-4040


Magnolia S Florist And Gift Shop
170 NE Dixie Hwy
Stuart, FL 34994-1842


Magnolia S Flower Shop Inc
25446 Ford Rd
Dearborn Heights, MI 48127-3020


Magnolia Tienda De Flores
Baquedano 454
Puerto Natales
Chile


Magnolias On Main
33253 1St Ave
Mission, BC V2V 1G7
Canada


Magnuson Dana
145 S York St 220
Elmhurst, IL 60126


Magnuson, Ruby
248 Knothole Rd
Whitewright, TX 75491


Maguana S Unique Gifts    Flowers
430 Main St
Carrollton, KY 41008-1078


Magui Floreria
Luis Moya Esquina Pugibet Local 1 Pb
Mexico City
Mexico
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 908 of 1518




Mahalo Flowers
9901 Venice Blvd
Los Angeles, CA 90034-5198


Mahar Manufacturing
DBA Fiesta Concessions
2834 East 46th St
Vernon, CA 90058


Mai Flower Bill S
6405 NE Glisan St
Portland, OR 97213-5054


Maic Business Park, Llc
5860 Ridgeway Ctr Pkwy, Ste 400
Memphis, TN 38120


Maietta Anthony
37915 Woodleaf St
Murrieta, CA 92562


Mail Services Inc
Msi Worldwide Mail
22446 Davis Dr, Suite 166
Sterling, VA 20164


Mail Tribune
Dept C
P.O. Box 1108
Medford, OR 97501-0229


Mailing Assistance In Lafayette Inc
526 North Earl Ave
Lafayette, IN 47903


Mailrun Courier Service Inc
P.O. Box 1260
Broken Arrow, OK 74013
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 909 of 1518




Main Alice C
11243 Hortense St
West Toluca Lake, CA 91602


Main Florist
215 E Elm St
Hillsboro, TX 76645-3322


Main St Blossoms
609 Main St
Osage, IA 50461-1307


Main St Florist Of Manchester Llc
3111 Main St
Manchester, MD 21102-1957


Main Street Floral
104 N Main St
Colville, WA 99114-2306


Main Street Floral
135 S Main St
Minneola, KS 67865-9600


Main Street Floral
305 N Central Ave
Superior, NE 68978-1737


Main Street Florist
405 S Main St
Orange, CA 92868-3835


Main Street Florist
38 Manning Pl
Birmingham, AL 35242-1809


Main Street Florist   Gifts
447 Main St
Ridgefield, CT 06877-4513
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 910 of 1518




Main Street Florist   Gifts Inc
181 Main St
South River, NJ 08882-1556


Maine Attorney General
111 Sewall St
Cross Office Building, 6th Fl
Augusta, ME 04330


Maine State Florists Growers Assn
c/o Rhonda Little
97 Penobscot Ave
Millinocket, ME 04462


Maine State Treasurer
P.O. Box 1062
Augusta, ME 04332-1062


Mainstreet Flower Market
19555 E Mainstreet, Ste A
Parker, CO 80138-7368


Mainstreet Flower Shoppe Llc
713 Oregon St
Hiawatha, KS 66434-2204


Mainstreet Flowers And Gifts
400 E Main St
Westminster, SC 29693-1754


Maison De Fleurs
122 S Main St
Breaux Bridge, LA 70517-5114


Maisy Daisy Florist
255 Dionne Way
Stokesdale, NC 27357-8026


Makers Group Llc
984 Route 202 South
Somerville, NJ 08876
  Case 19-11240-LSS   Doc 31      Filed 06/03/19   Page 911 of 1518




Malaga County Water District-Fresno
3580 S Frank St
Fresno, CA 93725


Malay, Stacey
6424 Gadwall Ct
Carlsbad, CA 92011


Maleko Staffing Inc
Dept 34401 P.O. Box 39000
San Francisco, CA 94139


Malicziczn, Justin
4345 Copeland Ave
San Diego, CA 92105


Malin Integrated Handling Solns     Design
P.O. Box 843860
Dallas, TX 75284-3860


Malina, Ellyn
2800 Maple Ave, 16C
Downers Grove, IL 60515


Malisha S Sunflowers To Spurs
310 N Main St
Mountain Grove, MO 65711-1603


Maliucov, Constantin
7536 Mountain Oak Way
North Highlands, CA 95660


Mallery S Flowers   Gifts
2172 Market St
Redding, CA 96001-2638


Malloy, Ronald
565 E Benton St
Aurora, IL 60505
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 912 of 1518




Malone, Tyesha
2200 Buckingham Ave
Westchester, IL 60154


Malverne Floral Designs
347 Hempstead Ave
Malverne, NY 11565-1223


Mammina, Michael
9223 Piatto Lane
San Diego, CA 92108


Mamtura, Nimisha
451 Town Pl Cir, Apt 506
Buffalo Grove, IL 60089


Mancuso S Florist
24440 Harper Ave
Saint Clair Shores, MI 48080-1237


Mandarin Orchid House
2017 N Stockton Hill Rd
Kingman, AZ 86401-4682


Mandavalli, Padmini
3131 White Eagle Dr
Naperville, IL 60564


Mandino S Flower House And Gifts
210 Murrell St
Minden, LA 71055-3423


Mandy S Flowers Inc
216 W State St
Olean, NY 14760-2538


Mandy s Market Ltd
3311 Coast Meridian Rd
Port Coquitlam, BC V3B 3N6
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 913 of 1518




Mane, Vishal
12531 El Camino Real, Unit E
San Diego, CA 92130


Manery, Robert
68204 Tamarack Court
Washington, MI 48095


Mangan, Nicholas
177 John St
Newington, CT 06111


Manhattan Village Florist Inc
909 N Sepulveda Blvd
Manhattan Beach, CA 90266-5926


Manilla, Stephanie
730 E Baldwin Rd
Palatine, IL 60074


Manipal International Printing Press Ltd
Mombasa Rd P.O. Box 39987-00623
Nairobi
Kenya


Maniquis, Kristina
11575 Caminito La Bar,    23
San Diego, CA 92126


Manites Flower Shop
7656 6Th St
Burnaby, BC V3N 3M7
Canada


Mann Family Limited Partnership
P.O. Box 998
Richmond, IN 47375
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 914 of 1518




Mann Florist
324 Queen St E
Sault Ste Marie, ON P6A 1Z1
Canada


Mann Indiana Prop, Llc
P.O. Box 998
Richmond, IN 47375


Mann, Krista
296 Town Center Blvd
Gilberts, IL 60136


Mann, Lindley
296 Town Center Blvd
Gilberts, IL 60136


Manna Development Group Llc
2339 11th St
Encinitas, CA 92024


Manning, Brett
1112 Crestview Cir
Elgin, IL 60123


Manno, Gaspare
31987 Odyssey Dr
Winchester, CA 92596


Manno, Jennifer
1220 Lorraine Rd, Unit 2A
Wheaton, IL 60189


Manos, Nektarios
486 W Parkside Dr
Palatine, IL 60067


Manpower Temp Services
21271 Network Pl
Chicago, IL 60673-1212
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 915 of 1518




Manteufel, Allison
5613 Lenox Rd
Lisle, IL 60532


Manual Woodworkers      Weavers
P.O. Box 63204
Charlotte, NC 28263


Manual Woodworkers And Weavers Inc
3737 Howard Gap Rd
Hendersonville, NC 28792


Manzo, Carol
46 Kings Court
Westchester, IL 60154


Map Marketing Limited
Unit 4 Hatherleigh Ind Est.
Holsworthy Rd
Hatherleigh, Devon EX20 3LP
United Kingdom


Map Marketing Ltd
Unit 4 Hatherleigh Industrial Estate
Hatherleigh, Devon EX20 3LP
United Kingdom


Maple City Floral
155 N Main St
Adrian, MI 49221-2711


Maple City Florist   Garden Center
802 S State St
Geneseo, IL 61254-1928


Maple Florist
2503 St Johns St
Port Moody, BC V3H 2B3
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 916 of 1518




Maple Landmark Inc
1297 Exchange St
Middlebury, VT 05753


Maple Landmark Inc
Aka Maple Landmark Woodcraft
1297 Exchange St
Middlebury, VT 05753


Maple Ridge Florist Ltd
22530 Dewdney Trunk Rd
Maple Ridge, BC V2X 3J9
Canada


Mapleton Communications
DBA Radio Medford
1438 Rossanley Dr
Medford, OR 97501


Maponics
35 Railroad Row
White River Junction, VT 05001


Mapp, Amanda
10665 Calle Mar De Mariposa, Apt,     3304
San Diego, CA 92130


Marathon Couriers
1715 South Holbrook Lane, Suite 103
Tempe, AZ 85281


Marc Farand
2319 Des Iris
Terrebonne, PQ J6X 4V1
Canada


Marc Ostrofsky
5100 San Felipe, Suite 62E
Houston, TX 77056
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 917 of 1518




Marcano, Vanessa
863 Summit Creek Dr
Shorewood, IL 60404


Marcelo Queiroz
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Marcho S Florist And Greenhouses
2355 Great Bend Tpke
Susquehanna, PA 18847-7327


Marcia S Flower Cart
512 Northwestern Ave
Monticello, IN 47960-1546


Marco Fleuriste
5430 La Grande-Allee
St Hubert, PQ J3Y 1A6
Canada


Marco Island Florist Inc
178 S Barfield Dr
Marco Island, FL 34145-5142


Marco Sebastian Inc
9717 W Canyon Terrace, Unit 3
San Diego, CA 92123


Marcon Communications Ltd
1560 North Clark St, Suite 4303
Chicago, IL 60610


Marconi, Michele
1860 Eagle Cir
New Lenox, IL 60451


Marengo Industries
9269 Survey Rd
Elk Grove, CA 95624
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 918 of 1518




Margarets Fernlea Flowers
7 Talbot St E
Aylmer, ON N5H 1H3
Canada


Marge Polito Florist
2116 Teall Ave
Syracuse, NY 13206-1543


Marge S Flower Shop
8038 Lincoln Ave
Skokie, IL 60077-3610


Margie S Florist   Gifts
2001 Main St
Franklinton, LA 70438-3621


Margie S Flowers   Nursery
502 N 4th St
Lamesa, TX 79331-4504


Margiolas, Jonathan
3209 N Elston Ave
2S
Chicago, IL 60618


Margolis Edelstein
Attn Herbert W Mondros    Lee H. Ogburn
Re Hartford Casualty Insurance Company
300 Delaware Ave, Ste 800
Wilmington, DE 19801


Margolis Edelstein
Attn Herbert W Mondros    Lee H. Ogburn
Re Hartford Fire Insurance Company
300 Delaware Ave, Ste 800
Wilmington, DE 19801
  Case 19-11240-LSS      Doc 31      Filed 06/03/19   Page 919 of 1518




Margolis Edelstein
Attn Herbert W Mondros    Lee H. Ogburn
Re Hartford Insurance Co of the Midwest
300 Delaware Ave, Ste 800
Wilmington, DE 19801


Mari S
905 Milwaukee Ave
South Milwaukee, WI 53172-2117


Maria P Garibaldi Jolly
2170 Plantation Rd
Lawrenceville, GA 30044


Maria S Flowers Weddings      More
1674 Pennington Rd
Ewing, NJ 08618-1314


Mariadb Usa Inc
350 Bay St, Suite 100-319
San Francisco, CA 94133


Marian Heath Greeting Cards
9 Kendrick Rd
Wareham, MA 02571


Marianna Buchanan
8617 South Kenwood Ave
Chicago, IL 60619


Maricopa County Treasurer
P.O. Box 52133
Phoenix, AZ 85072-2133


Marie Fleur Fleuriste
1221 King St Sw
Sherbrooke, PQ J1H 1S6
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 920 of 1518




Marie Louise Kier Inc
163 Lewisville Ct
Phoenixville, PA 19460


Marie S Flower   Gift Shoppe Inc
1406 5th Ave Sw
Moultrie, GA 31768-4343


Marilyn Offerman
3113 Woodcreek Dr
Downers Grove, IL 60515


Marilyn S Flowers
2209 NE Cornell Rd
Hillsboro, OR 97124-5947


Marilyn Tetti
95 Chester Ave
West Berlin, NJ 08091


Marin Flowers
1203 4th St
San Rafael, CA 94901-3008


Marina Floral
630 Ofarrell St
San Francisco, CA 94109-7478


Marine Corps Persnl      Fmly Readiness Div
3044 Catlin Ave
Quantico, VA 22134


Marine Florists
1995 Flatbush Ave
Brooklyn, NY 11234-3524


Marinkovich, Miroslav
2136 Sunrise Cir
Aurora, IL 60503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 921 of 1518




Mario Antonelli-Flores
Ave Sir Alexander Fleming 1798
Martinez Buenos Aires
Argentina


Mario Gismondo
2462 Summerwind Lane
Montgomery, IL 60538


Marion Flower Shop    Gift Center
1045 E Church St
Marion, OH 43302-4453


Marion Smith Florist
5904 7th St
Zephyrhills, FL 33542-3502


Mariposa Flowers Inc
437 Laclie St
Orillia, ON L3V 4P7
Canada


Mariposa Ltd
5 Elm St
Manchester, MA 01944


Marite Floristeria
73 Calle Mendez Vigo W
Mayaguez
Puerto Rico


Marivel S Florist   Gifts
409 Mercer St
Hightstown, NJ 08520-4404


Marjes Antiques   Flowers
3535 Route 130, Ste 3
Irwin, PA 15642-2143
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 922 of 1518




Mark Anthony Flowers
4112 S Parker Rd
Aurora, CO 80014-4132


Mark D Paulsen
1303 Plymouth Ct
Roseville, CA 95747-7441


Mark Knox Flowers
1209 E 8th St
Odessa, TX 79761-4693


Mark Springhetti
1301 International Pkwy
Woodridge, IL 60517


Mark Springhetti
1170 Clayton Ct
Geneva, IL 60134


Mark Testa
611 Broadway, Ste 810
New York, NY 10012


Mark/Ryan Associates Ltd
1111 North Plaza Dr, Suite 652
Schaumburg, IL 60173


Marker 277 Llc
P.O. Box 177
Channahon, IL 60410


Markertek
1 Tower Dr, Box 397
Saugerties, NY 12477


Market Force Information Inc
248 Centennial Pkwy, Suite 150
Louisville, CO 80027
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 923 of 1518




Market Garden Floral Company Llc
1418 N Semoran Blvd, Ste 130
Orlando, FL 32807-3541


Marketing Alternatives Inc
2550 Northwest Pkwy
Elgin, IL 60124


Marketplace Dummy Deposit
3113 Woodcreek Dr
Downers Grove, IL 60515


Markim Services Inc
P.O. Box 98
Matthews, NC 28106


Markley, Myra
1181 Lakeshore Rd
Eureka Springs, AR 72631


Markmonitor Inc
P.O. Box 71398
Chicago, IL 60694-1398


Marlborough Greenhouses Inc
160 Jaffrey Rd
P.O. Box 32
Marlborough, NH 03455


Marlborough Greenhouses Inc    Webgifts
160 Jaffrey Rd
P.O. Box 32
Marlborough, NH 03455


Marlborough Greenhouses Inc.
160 Jaffrey Rd
Marlborough, NH 03455


Marlene S Florist
507 S Scott St
Bainbridge, GA 39819-4101
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 924 of 1518




Marmet Flowers   More
10007 Maccorkle Ave
Marmet, WV 25315-1913


Marolt Cosette Elizabeth
7171 Park Village Rd
San Diego, CA 92129


Marolt S Florist
307 W Broadway St
New Lexington, OH 43764-1006


Marquis, Elizabeth
13 Arboretum Dr
Lombard, IL 60148


Marrandino, Rocco
1840 Grant St
Downers Grove, IL 60515


Marriott Hotel Services
DBA Oakbrook Marriott Hotel
1401 West 22nd St
Oak Brook, IL 60523


Marriott La Jolla
4240 La Jolla Village Dr
La Jolla, CA 92037


Marriott Suites Downers Grove
1500 Opus Pl
Downers Grove, IL 60515


Marsh Usa Inc Delaware
P.O. Box 846015
Dallas, TX 75284-6015


Marshall J. Tomsick
117 Palmer St
Downers Grove, IL 60516-2804
  Case 19-11240-LSS      Doc 31      Filed 06/03/19   Page 925 of 1518




Marshall, Angela
2778 21st St
San Francisco, CA 94110


Marshall, James
358 N Walnut St
Elmhurst, IL 60126


Marta S Flowers
11 Rudgear Dr
Walnut Creek, CA 94596-6313


Marteck Inc
10505 Bennett Pkwy, Ste 200
Zionsville, IN 46077


Martel Fleuriste Signature
111 Bosse St
Chicoutimi, PQ G7J 1L5
Canada


Martha Rea S Florist
2150 Mount Meigs Rd
Montgomery, AL 36107-2362


Martha S Florals
811 W Pleasant Run Rd
Lancaster, TX 75146-1445


Martha S Flower   Gift Shop
413 N Market St
Bushnell, FL 33513-5513


Martha Sheldon Flowers      Events
5421 4th Ave
Eastman, GA 31023-6221


Martin Engineering Michigan
990 Degurse Ave
Marine City, MI 48039
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 926 of 1518




Martin Hinshaw
P.O. Box 8701
Fresno, CA 93747


Martin S Flowers
110 W Center St
Galax, VA 24333-2802


Martin s Flowers
3-13604 Victoria Rd N Rr 5
Summerland, BC V0H 1Z5
Canada


Martin, Garrett
10609 Greenhead View Rd
Charlotte, NC 28262


Martin, Robert
6361 Kings Knoll
Grand Blanc, MI 48439


Martinez, Erica
5123 S Homan
Chicago, IL 60632


Martinez, Herminio
1413 W Le Moyne St
Melrose Park, IL 60160


Maru Group Llc
20 N Wacker Dr, Ste 1400
Chicago, IL 60606


Maru Group Llc
20 North Wacker Dr, Suite 1400
Chicago, IL 60606


Maru Group Us Inc
102 Madison Ave, 12th Fl
New York, NY 10016
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 927 of 1518




Marvels Florist
720 N 10th St
Killeen, TX 76541-4895


Marvins Floral Plus
1447G S Enterprise Ave
Springfield, MO 65804-1751


Mary Kapsalis
4556 Cordova Way
Oceanside, CA 92056


Mary Leahy
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Mary Lou S Florist
10904 Scarsdale Blvd, Ste 190
Houston, TX 77089-6090


Mary Lu Fresh Flowers
951 S Bascom Ave
San Jose, CA 95128-3503


Mary Lue S Flower Shoppe
118 N Main St
Braymer, MO 64624-9325


Mary M Marr
15005 Silver Feather Cir
Broomfield, CO 80023


Mary O Donnell
301 Capitol Dr, Unit C
Sugar Grove, IL 60554


Mary Robbins
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 928 of 1518




Mary S Bouquet   Gifts
206 Main St
Trussville, AL 35173-1423


Mary S Flowers
200 Main St
Clayton, NM 88415-3042


Mary S Flowers   Gift Shop
3279 Hwy 3125
Paulina, LA 70763-2202


Mary S Rustic Rose
524 2nd St
Kenyon, MN 55946-1149


Mary S Treasures Floral Boutique
250 Mountain View Rd
Gladewater, TX 75647-3454


Mary Simmons
DBA Persephone Floral Atelier
5500 South University Ave, Suite 678
Chicago, IL 60637


Mary Washington Florist Inc.
442 Bridgewater St
Fredericksburg, VA 22401-3304


Marycel S Flowers
1080 Main Ave
Clifton, NJ 07011-2395


Maryjanes Flowers
111 W White Horse Pike
Berlin, NJ 08009-1230


Maryland China Company
54 Main St
Reistertown, MD 21136
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 929 of 1518




Marys Floreria Sac
La Fontana 1295 Urb Pab Boner La Molina
Lima
Peru


Maryville Florist
214 N Main St
Maryville, MO 64468-1620


Mas Customs Broker Inc
7225 Northwest 25th St, Suite 311
Miami, FL 33122


Mas Floral
Calzada De Los Jinetes,    24
Tlalnepantla
Mexico


Masar Johnston Advertising   Design
8885 Rio San Diego Dr, Ste 117
San Diego, CA 92198


Masar Johnston Advertising   Design
DBA Mji Premedia
8885 Rio San Diego Dr, Suite 117
San Diego, CA 92108


Mashery Inc
717 Market St, Ste 300
San Francisco, CA 94103


Masis Staffing Solutions
416 Belmont St
Worcester, MA 01604


Mason, Shericka
3234 W Polk St, 2
Chicago, IL 60624
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 930 of 1518




Masontown Floral Basket
369 Croushore Rd
Adah, PA 15410-1181


Massachusetts Department Of Revenue
P.O. Box 7025
Boston, MA 02204


Massachusetts Department Of Revenue
P.O. Box 7072
Chelsea, MA 02204


Massachusetts Dept Of Revenue
P.O. Box 7005
Boston, MA 02204-7065


Massachusetts Dept Revenue-Income Tax
P.O. Box 7089
Boston, MA 02204-7089


Massachusetts Institute Of Technology
600 Memorial Dr W98-200
Cambridge, MA 02139-4822


Massery, Luke
11621 Vernette Ct
El Cajon, CA 92020-8349


Massey Ruby
901 Rose Ave, Apt B
Piedmont, CA 94611


Massman S Florist   Gifts
1216 E Main St
Linn, MO 65051-2504


Massman, Thomas
1 Wheaton Center, Apt 911
Wheaton, IL 60187
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 931 of 1518




Master Flower House
No19 Aly 1 Ln 97 Sec 4 Min Sheng East Rd
Sungshan Taipei
Taiwan


Master, Deborah
7039 Saratoga Dr
Bridgeview, IL 60455


Mastercard International Inc
2000 Purchase St
Purchase, NY 10577


Mastercraft Coffee And Vending
507 Busse Rd
Elk Grove Village, IL 60007


Material Flow    Conveyor System Inc
21150 Butteville Rd Ne
Donald, OR 97020


Materious Ll/Bruce M Tharp
c/o Bruce M. Tharp
632 N.4th Ave Studio 3
Ann Arbor, MI 48104


Mathew, Erin
7767 Brunswick Rd
Darien, IL 60561


Mathieu, Joseph
4625 Florida St, Apt 12
San Diego, CA 92116


Mathur, Siddharth
13310 Via Bellarado,   2
San Diego, CA 92129


Matles Floral Design Inc
329 W 57th St
New York, NY 10019-3150
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 932 of 1518




Matrazzo Florist Inc
29 Farrell St
Mechanicville, NY 12118-1102


Matson Alarm Co Inc
581 W Fallbrook Ave, Ste 100
Fresno, CA 93711-5519


Matson Alarm Co Inc
8401 N Fresno St
Fresno, CA 93720-1533


Matsui Nursery Inc
1645 Old Stage Rd
Salinas, CA 93908


Matt And Nat Bakery Group Lp
2325 Redondo Ave
Signal Hill, CA 90755


Matt Para
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Matt S Designs
212 Roosevelt Way
Crabtree, PA 15624


Matthew Minidis
739 Navy St
Santa Monica, CA 90405


Matthew Smith
1 Lewes Crescent
Toronto, ON M4N 3J1
Canada


Matthew Staton
P.O. Box 1727
Richmond, IN 47375
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 933 of 1518




Mattie Lou S Flowers    Gifts
1102 S Water Ave
Gallatin, TN 37066-3960


Mattis, James
820 La Para Ave
Palo Alto, CA 94306


Mattoon Flower Shop Inc
1819 Broadway Ave
Mattoon, IL 61938-5099


Mattox, David
2924 Isle View Lane
Saint Charles, MO 63303


Matzke Florists
501 S Main St
Elkhart, IN 46516-3208


Maui Floral Inc
P.O. Box 120
Kula, HI 96790


Maui Floreria
Av Constituyentes 124 Poniente 15
Queretaro
Mexico


Mauldin S Flowers
805 San Mateo Blvd Ne
Albuquerque, NM 87108-1436


Maura Whalen
DBA Casablanca Floral
5215 South Orcas St
Seattle, WA 98118


Maurine S
1365 County Rd 165
Post, TX 79356-5117
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 934 of 1518




Max Elegant
China


Max Recovery Group Llc
55 Broadway, 3rd Fl
New York, NY 10006


Max Van De Sluis
Keizershof 102 5403Ba
Uden
Netherlands


Maxine S Flowers    Gifts
816 S 3 Notch St
Troy, AL 36081-2510


Maxpoint Interactive Inc
3020 Carrington Mill Blvd, Ste 300
Morrisville, NC 27560


Maxson And Associates Inc
P.O. Box 240257
Charlotte, NC 28224


Maxwell, Nicholas
2185 London Dr
Glendale Hts, IL 60139


Maxymiser Inc
532 Broadway, 10th Fl
New York, NY 10012


May Boury Design
420 Ridgewood Ave
Glen Ellyn, IL 60137


May S Floral
101 W Cherry St
Nevada, MO 64772-3359
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 935 of 1518




May S Floral Gardens
3424 Jeffers Rd
Eau Claire, WI 54703-1426


May, Suzanne
91 Crown Knoll Court,     127
Groton, CT 06340


Maya S Flower Shop
5441 Fair Oaks Blvd, Ste G1
Carmichael, CA 95608-5798


Maya Trucking Corp
7 White Birch Dr
Clarksburg, NJ 08510


Maya, Evelyn
166 Royce Dr
Bloomingdale, IL 60108


Mayers Florist
265 S Main St
Baxley, GA 31513-0110


Mayesh
1406 Northwest 82nd Ave
Miami, FL 33126


Mayesh Wholesale Florist Inc
1205 Aviara Pkwy
Carlsbad, CA 92011


Mayesh Wholesale Florists
2295 Eastridge
Riverside, CA 92507


Mayfield Florist
7181 E Tanque Verde Rd
Tucson, AZ 85715-3431
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 936 of 1518




Mayfield Flowers
16620 109 Ave NW
Edmonton, AB T5P 1C2
Canada


Mayfields Valleywide
8864 E Tanque Verde Rd
Tucson, AZ 85749-9500


Mayflower Distributing Company Inc
1155 Medallion Dr
Mendota Heights, MN 55120


Mayflower Gardens   Gifts
407 E Strain St
Fort Branch, IN 47648-1420


Maynard, Scott
2312 Spanish Bay Rd
Chula Vista, CA 91915


Maysville Flower Shop
1758 Burtonville Rd
Tollesboro, KY 41189-8750


Maz-In Flowers
9921 Lyndale Ave S
Bloomington, MN 55420-4732


Mbh International Limited
3rd Fl, Rm 303 St Georges Bldg 2 Ice Ho
Central Hong Kong,
China


Mbh International Limited
Room 303, 3rd Fl
St George S Building
2 Ice House St, Central
Hong Kong
China
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 937 of 1518




Mc Adams Floral Inc
1107 E Red River St
Victoria, TX 77901-5428


Mc Cormick Florist
26 Mechanic St
Paris, ON N3L 1J9
Canada


Mc Cray S Flower Shop
300 N Main St, Ste A
Lancaster, SC 29720-2214


Mc Express Llc
P.O. Box 19188
Jonesboro, AR 72403-9188


Mc Glathery S Back Porch Designs
220 E 1st St
Powell, WY 82435-2736


Mc Inerney S Flower Shop    Greenhouse
929 Middle St
Middletown, CT 06457-1526


Mc Kean s Flowers Ltd
43 George St
New Glasgow, NS B2H 2K2
Canada


Mc Kenzie S Flowers   Greenhouses
13537 Center St
Weston, OH 43569-9795


Mc Louth Flower Loft
303 S Union St
Mc Louth, KS 66054
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 938 of 1518




Mc Mahon s House Of Flowers Inc
117 Princess St
Kingston, ON K7L 1A8
Canada


Mc Namara Florist
1853 Ludlow Ave
Indianapolis, IN 46201-1064


Mc Neillys Greenhouse   Florist Shop
5421 State Route 7
Hoosick Falls, NY 12090-4127


Mc Shan Florist Inc
10311 Garland Rd
Dallas, TX 75218-2924


Mc Shanes Florist   Greenhouse Inc
1066 Rostraver Rd
Rostraver Township, PA 15012-4542


Mca Recovery Llc
17 State St, Suite 4000
New York, NY 10004


Mcafee Inc
860 Napa Valley Corporate Way, Suite R
Napa, CA 94558


Mcalpine, Debra
4 William Ln
Clinton, CT 06413


Mcanany, Matthew
306 Baltusrol Dr
Coatesville, PA 19320


Mccahon Tonya
12607 Rubens Ave
Los Angeles, CA 90066
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 939 of 1518




Mccall, Michael
4551 Donald Ave
San Diego, CA 92117


Mccallum Group Enterprises Inc
P.O. Box 1487
Thonotosassa, FL 33592-1487


Mccann Brothers, Inc
490 Pepper St
Monroe, CT 06468


Mccann, Alexander
P.O. Box 133
Vernon, NJ 07462


Mccann, Eric
9735 Mesa Springs Way,    157
San Diego, CA 92126


Mccarty Gardens
10623 State Route 3
Sabina, OH 45169-9443


Mcclain S Eastside Florist
820 E Saint Louis St
Hamburg, AR 71646-2766


Mccloud Services
Attn Acct Dept
1635 North Lancaster Rd
South Elgin, IL 60177


Mcclure Parkhurst Florist
25815 W 10 Mile Rd
Southfield, MI 48033-2832


Mcclures Flowers Plus
222 E 12th St
Schuyler, NE 68661-1906
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 940 of 1518




Mccollum, Jerel
979 E Madison Ave
El Cajon, CA 92021


Mcconnell, Stephanie
6439 Caminito Listo
San Diego, CA 92111


Mccormick, John
2552 N P Cir
Washougal, WA 98671


Mccormick, Kathleen
3215 Raphael Ct
St Charles, IL 60175


Mccullah, Anthony
4212 W Washington Blvd
Chicago, IL 60624


Mcdunn, Colleen
445 N Walnut Lane
Schaumburg, IL 60194


Mcevily, John
19 Woodridge Hills Rd
Old Lyme, CT 06371


Mcewen Flowers
271 South Ave E
Westfield, NJ 07090-1456


Mcewens Phone Service Inc
1427 Chester Blvd
Richmond, IN 47374


Mcgahee, Brianne
177 Middle Haddam Rd
Middle Haddam, CT 06456
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 941 of 1518




Mcgoff, Wendy
28 Annabeth Rd
Oley, PA 19547


Mcgowan, Melissa
16520 W Montauk Dr
Lockport, IL 60441


Mcguire, Kate
110 Meadow Dr
Countryside, IL 60525


Mcintyre, Timm
212 W Country
Bartlett, IL 60103


Mcjoynt, James
1910 Great Falls Dr
Plainfield, IL 60586


Mckay S Markets
Attn Kevin Murray
P.O. Box 1080
Coos Bay, OR 97420


Mckinney Vehicle Services Inc
2601 Saturn St, Ste 110
Brea, CA 92821


Mckinney Vehicle Services Inc
8400 Slauson Ave
Pico Rivera, CA 90660


Mcknight s Flowershoppe Inc.
41 Lansdowne St W
Peterborough, ON K9J 1X8
Canada


Mclachlan, Andrew
21 Rosemary Lane
Guilford, CT 06437
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 942 of 1518




Mclain, A. Renee
10233 Mission Gorge Rd, Unit I201
Santee, CA 92071


Mclain, Julie
6917 Bismarck Dr
North Highlands, CA 95660


Mclaughlin, Kerry
1540 Tennis Match Way
Encinitas, CA 92024-2939


Mclean   Company
602 Queens Ave
London, On N6B 1Y8
Canada


Mclellan Botanicals
2352 San Juan
Aromas, CA 95004


Mcm Frontier Holdings Llc
3030 Canton St, Ste 130
Dallas, TX 75226


Mcmaster Carr Supply Company
P.O. Box 7690
Chicago, IL 60680-7690


Mcmaster-Carr
P.O. Box 7690
Chicago, IL 60680-7690


Mcmillen, Steven
1607 Windemere Dr
San Marcos, CA 92078-7998


Mcnab, Dwayne
650 Georgia Way
Woodstock, GA 30188
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 943 of 1518




Mcnally, Michelle
350 Vinings Dr
Bloomingdale, IL 60108


Mcornell Importers Inc
1462 18th St Nw
St. Paul, MN 55112


Mcpf-Lrc Logistics Llc
51 Madison Ave, Rm 906
New York, NY 10010


Mcpf-Lrc Logistics Llc
1390 Timberlake Manor Pkwy, Ste 230
Chesterfield, MO 63017


Mcpherson James David
3206 St Charles Ave, Apt 1
New Orleans, LA 70115


Mcrickard, Brian
321 W Exchange St
Sycamore, IL 60178


Mcshane Enterprises Llc
DBA Amberg Events
P.O. Box 537
Strafford, MO 65757


Mcspadden, Elizabeth
132 Cobbler Lane
Sugar Grove, IL 60554


MD Dept Of Environment
1800 Washington Blvd
Baltimore, MD 21230


ME Dept Of Environmental Protection
17 State House Station
Augusta, ME 04333
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 944 of 1518




Meadow Flower Shop
2601 Cornhusker Dr
South Sioux City, NE 68776-3911


Meadows Flowers
122-19150 Lougheed Hwy
Pitt Meadows, BC V3Y 2H6
Canada


Meal Port Llc
2800 NW 29th Ave
Portland, OR 97210


Mealport Usa Llc
2800 NW 29th Ave
Portland, OR 97210


Mealport Usa Llc
9133 Chesapeake Dr
San Diego, CA 92123


Mecklenburg County Tax Collector
P.O. Box 71063
Charlotte, NC 28272-1063


Medbury, Jenepher
6 Forest Glen Rd
Old Saybrook, CT 06475


Medeiros, Michael
9393 Grossmont Blvd
La Mesa, CA 91941


Medeles, Alejandro
4943 S Wolcott Ave
Chicago, IL 60609-4850


Medepalli, Ramesh
1312 S Finley Rd, Apt 1R
Lombard, IL 60148
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 945 of 1518




Medernach, Karl
121 N 7th St
St. Charles, IL 60174


Medford Utility Bill
City Hall Annex
200 South Ivy
Room 177
Medford, OR 97501


Media Collections Inc
DBA Joseph, Mann    Creed
8948 Canyon Falls Blvd, Suite 200
Twinsburg, OH 44087


Media Florist
441 E State St
Media, PA 19063-2993


Media Resource Group Inc
100 South Bedford Rd, Ste 320
Mt. Kisco, NY 10549


Media Resource Group Inc
100 South Bedford Rd, Suite 320
Mount Kisco, NY 10549


Mediabidscom Inc
448 Main St
Winsted, CT 06098


Mediant Communications Inc
17 State St, 7th Fl
New York, NY 10004


Mediaplex, Inc
160 Spear St, 15th Fl
San Francisco, CA 94105
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 946 of 1518




Mediaplex, Inc
177 Steuart St, 6th Fl
San Francisco, CA 94105


Medina, Ricardo
9999 Walnut St, Apt 1013
Dallas, TX 75243


Megan Rae Brame-Finkelstein
130 Bay Ridge Pkwy, Apt 4C
Brooklyn, NY 11209


Mehring, Guy
4904 Spring Rd
Oak Lawn, IL 60453


Mei Wah Co
645 Battery St
San Fransisco, CA 94111


Meilani Designs Floral Boutique
76 Route 101A
Amherst, NH 03031-2258


Meister, Shawn
1665 Palomino Lane
Escondido, CA 92025


Mejia Aubrey Danielle
7537 Northrup Dr
San Diego, CA 92126


Mejia, Carmen
46 E Fullerton
Northlake, IL 60164


Mel Dawson Inc
P.O. Box 360
Rocklin, CA 95677
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 947 of 1518




Melanie S Florist Llc
15111 Washington St, Ste 101
Haymarket, VA 20169-4929


Melbourne Florist
31 School Dr
Melbourne, AR 72556-8620


Melbourne It Dbs Inc
2560 Mission Blvd 200
Santa Clara, CA 95054


Melbroad Realty, Llc
1201 Corbin St
Elizabeth, NJ 07201


Melinda Jane Myers
17001 Riverside Dr
Tinley Park, IL 60477


Melinda Mc Coy S Flowers
611 E Carson St
Long Beach, CA 90807-2911


Melinda S Gifts   Florals
308 N 5th St
Rosebud, TX 76570


Melissa   Doug Llc
P.O. Box 590
Westport, CT 06881


Melissa   Doug, Llc
4840 Eastgate Mall
San Diego, CA 92121


Melissa Data Corporation
22382 Avenida Empresa
Rancho Santa Margarita, CA 92688
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 948 of 1518




Melissa Elias
537 North Grove Ave
Oak Park, IL 60302


Melissa Gardner
7059 Park Mesa Way, Unit 76
San Diego, CA 92111


Melissa Kelly
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Melissa Mirus
c/o Ftd
3113 Woodcreek Dr
4th Fl - Invoice Routing
Downers Grove, IL 60515


Melissa-May Florals
322 E Butler Ave
Ambler, PA 19002-4352


Mellano And Company
766 S Wall St
Los Angeles, CA 90014


Mellon Mci Acct Y2641203
Attn 371392 Lbx34
500 Ross St 54-0470
Pittsburgh, PA 15250


Melody S Flowers    More
519 E Fairhaven Ave
Burlington, WA 98233-1820


Meloy Park Florist
1210 Vermillion St
Hastings, MN 55033-2847
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 949 of 1518




Melton, Contrina
14215 S Lowe
Riverdale, IL 60827


Meltzer, Purtill   Stelle Llc
1515 East Woodfield Rd, Suite 250
Schaumburg, IL 60173-5431


Memorial Florists   Greenhouses Inc.
DBA H A Wholesale   Distribution
2340 South Memorial Dr
Appleton, WI 54915


Memphis Light Gas   Water Division
P.O. Box 388
Memphis, TN 38145-0388


Memphis Light, Gas     Water Division
220 S Main St
Memphis, TN 38103


Memphis Recycling Services
1131 Agnes Pl
Memphis, TN 38104


Men   Mice
Hildasmari 15
Kopavogur, 201
Iceland


Menard, James
1567 Snowberry Ct
Downers Grove, IL 60515


Menards Inc
5101 Menard Dr
Eau Claire, WI 54703


Mencer, Patricia
795 N County Rd, 2750
Plymouth, IL 62367
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 950 of 1518




Mendonca, Alexandra
1562 Burning Trail
Wheaton, IL 60189


Mendonca, Duarte
1562 Burning Trail
Wheaton, IL 60189


Mendoza, Blanca
1420 Hilltop Dr, Unit 409
Chula Vista, CA 91911


Mendoza, Ricardo
1647 Kimberly Ln
Romeoville, IL 60446


Menzel, Brett
1865 Grassy Knoll Ct
Romeoville, IL 60446


Meraz, Martha
3525 Legacy Dr
Joliet, IL 60435


Mercadotecnia Floral Sa De Cv
Tulipan Griego 21 Col Tulipanes
Cuernavaca
Mexico


Mercent Corporation
1633 Westlake Ave N, Suite 200
Seattle, WA 98109


Mercer Us Inc
1166 Ave of the Americas
New York, NY 10036


Merchant General
170 Pine Ave N
Oldsmar, FL 34677
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 951 of 1518




Merchantry Inc
355 Lexington Ave 4th Fl
New York, NY 10017


Mercurypdx Llc
16285 Southwest 85th Ave, Suite 408
Tigard, OR 97224


Mercy S Flowers
5500 W Flagler St
Coral Gables, FL 33134-1079


Meredith Corporation
1716 Locust St
Des Moines, IA 50309


Meredith, Aimee
4581 39th St, 9
San Diego, CA 92116


Meridian Document Management Corporation
DBA Federal Record Storage Company Mdmc
111 Internationale Blvd
Glendale Heights, IL 60139


Meridian It Inc
9 Pkwy North, Suite 500
Deerfield, IL 60015


Merle S Flower Shop Inc
626 Seward St
Seward, NE 68434-2010


Merola, James
74 Long Hill Rd
Clinton, CT 06413


Merri James
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 952 of 1518




Merrillville Florist
7005 Madison St
Merrillville, IN 46410-3451


Merritt Communications
3065 Kilgore Rd
Rancho Cordova, CA 95670


Merritt Florist
275 Main St
Cornwall, NY 12518-1553


Mes Fleurs
4314 Rue Saint Denis
Montreal, PQ H2J 2K8
Canada


Mesarina, Genaro
7239 Park Ave
Summit, IL 60501


Messageone Inc
401 Congress Ave, Suite 2650
Austin, TX 78701


Metacommunications Inc
201 E Washington St A/R Fl 4
Iowa City, IA 52240


Metacommunications Inc
201 East Washington St, Suite 401
Iowa City, IA 52240


Metacommunications, Inc
201 East Washington St
Iowa City, IA 52240


Metaverse Mod Squad Inc
1300 S St, Ste B
Sacramento, CA 95811
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 953 of 1518




Metke Rob
3541 Xylon Ave S
St. Louis Park, MN 55426


Metlife
4150 Mulberry Dr, Suite 300
Kansas City, MO 64116


Metlife, 148343 Uol/Ftd Rpc Ins
200 Park Ave
New York, NY 10166


Metro Florist   Gifts
216 W 6th St
Ferris, TX 75125-2504


Metro Florist Inc
23O-5990 16Th Ave
Markham, ON L3P 7R2
Canada


Metro Flowers
224-4820 Kingsway
Burnaby, BC V5H 4P1
Canada


Metro Networks Communications Inc
62301 Collections Ctr Dr
Chicago, IL 60693-0623


Metro Newspaper Advertising Services Inc
1 Rxr Plz Wholesale P.O. Box
P.O. Box 10430
Uniondale, NY 11555


Metro Professional Products, Inc.
2001 South Mount Prospect Rd
Des Plaines, IL 60018
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 954 of 1518




Metro Tech Floral Dept
1900 W Thomas Rd
Phoenix, AZ 85015-6051


Metropolis Soap
Attn Megan Rae Brame-Finkelstein
130 Bay Ridge Pkwy, Apt 4C
Brooklyn, NY 11209


Metropolitan Life Insurance Company
P.O. Box 8500-3895
Philadelphia, PA 19178-3895


Metropolitan Transportation Authority
25 Vanderbilt Ave Hall 3A
New York, NY 10017


Metzler Media
6602 Beadnell Way 17
San Diego, CA 92117


Metzler, Marissa
6602 Beadnell Way, 17
San Diego, CA 92117


Mexia Florist
200 E Commerce St
Mexia, TX 76667-2818


Meyer Helen
2430 Hudson St
East Meadows, NY 11554


Meyer S Country Gardens
307 S Adams St
Manito, IL 61546-9314


M-Florist
1900 Park Blvd
Oakland, CA 94606-1862
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 955 of 1518




Mg Trust Company
P.O. Box 64322
Phoenix, AZ 85082-4322


Mgm Jewelry Inc
801 S Flower St, Ste 200
Los Angeles, CA 90017


Mgm Jewelry Llc
801 S Flower St, Ste 200
Los Angeles, CA 90212


MI Dept Of Environmental Quality
P.O. Box 30473
Lansing, MI 48909-7973


Mia Flowers
6964 NW 50th St
Miami, FL 33166-5632


Mia Sophia Florist
5455 Live Oak Ctr
Saint Francisville, LA 70775-4018


Miac Business Park Llc
6389 Quail Hollow, Ste 201
Memphis, TN 38120


Miac Green, Llc C/O Commercial Advisors
5101 Wheelis Dr, Ste 320
Memphis, TN 38117


Miam Llc
1690 S Abilene St 103
Aurora, CO 80012


Miami-Dade County Collector - Fl
200 Northwest 2 Ave
Miami, FL 33128-1733
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 956 of 1518




Miami-Dade County Tax Collector
200 N.W. 2nd Ave
Miami, FL 33128


Miastaff Corp
P.O. Box 171707
Hialeah, FL 33017


Mibellarosa Designs
8558 Western Dr
Houston, TX 77055


Michael Alan Florist
5909 Kanan Rd
Agoura Hills, CA 91301-1688


Michael Brainard
6142 Innovation Way
Carlsbad, CA 92009


Michael Cozzi
C/0 Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Michael D Heller
124 E 36th St, Ste A
New York, NY 10016


Michael Evans
P.O. Box 1623
La Mesa, CA 91944


Michael Gaines Dba Blue Blood Blacksheep
961 Osage Dr
Henderson, KY 42420


Michael Richard Floral Boutique
123 E Superior St
Alma, MI 48801-1816
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 957 of 1518




Michael S Flowers
12532 Dillingham Sq
Woodbridge, VA 22192-5259


Michael S Flst.   Ghses.
280 Berkeley Ave
Bloomfield, NJ 07003-4946


Michael Silverstein
5267 Starfish Ave
Naples, FL 34103


Michael Skaff
DBA Skaff Floral Creations
110 South Washington St
Hinsdale, IL 60521


Michaelsen, Eric
4620 Tall Oaks Lane
Rolling Meadows, IL 60008


Michailov-Lee, Christopher
1555 Golfcrest Pl
Vista, CA 92081


Michele Pacione
3113 Woodcreek Dr
Downers Grove, IL 60515


Michele S Floral   Gift Llc
600 Branson Landing Blvd
Branson, MO 65616-2089


Michelle Bourgoin
c/o Ftd
40 Main St, Suite 6
Centerbrook, CT 06409


Michelle S Creative Designs
4463 W Main St
Gray, LA 70359-3001
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 958 of 1518




Michelle S Florals
555 Talcottville Rd
Vernon, CT 06066-2311


Michelle Smith
107C Franklin Dr
Maple Shade, NJ 08052


Michelle Wilkinson Incorporated
4727 North Paulina St, Unit 3
Chicago, IL 60640


Michelle Wright
4201 Neshaminy Blvd PMB 206
Bensalem, PA 19020


Michelson Laboratories Inc
6280 Chalet Dr
Commerce, CA 90040-3704


Michiels, Crystal
233 S York Rd
Bensenville, IL 60106


Michigan Dept. Of Treasury
Offcie of Collections
P.O. Box 30199
Lansing, MI 48909-7699


Michigan Floral Association
P.O. Box 67, 1152 Haslett Rd
Haslett, MI 48840


Michigan State University
13 Msu Union
East Lansing, MI 48824


Mick, Darrell
218 S Laflin St, Apt 201
Chicago, IL 60607
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 959 of 1518




Mickey S Florist
1134 W Main St
Lewisville, TX 75067-3469


Mickey S Flowers
606 W Main St
Clarksville, TX 75426-3618


Micky S Minis
6627 Route 158
Millstadt, IL 62260


Micron Group Inc Dba/Grommet Mart Inc
85-99 Hazel St
Paterson, NJ 07503


Microsoft
1 Microsoft Way Redmond
Redmond, WA 98052


Microsoft Corporation
1950 N Stemmons Fwy, Ste 5010 Lb 842467
Dallas, TX 75207


Microsoft Corporation
Dept 551, Volume Licensing
6100 Neil Rd, Ste 210
Reno, NV 89511-1137


Microsoft Corporation
One Microsoft Way
Redmond, WA 98052


Microsoft Licensing Gp
c/o   Bank of America P.O. Box
1950 N Stemmons Fwy, Ste 5010
Dallas, TX 75207
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 960 of 1518




Microsoft Licensing Gp
c/o Bank of America
1401 Elm St 1st Fl
Dept 842467
Dallas, TX 75202


Microsoft Online Inc
6100 Neil Rd, Ste 100
Reno, NV 89511


Microsoft Online Inc Msn
P.O. Box 847543
Dallas, TX 75284-7543


Microsoft Online Lp Dba Msn
P.O. Box 847543
Dallas, TX 75284-7543


Mid South Door
9075 Yahweh Rd
P.O. Box 36
Olive Branch, MS 38654


Mid-American Growers Inc
14240 Greenhouse Ave
Granville, IL 61326


Midco Waste Systems
P.O. Box 9001099 Midco Waste 689
Louisville, KY 40290-1099


Middleburg Florist
2475 Blanding Blvd, Ste 4
Middleburg, FL 32068-5183


Middlesex County Chamber Of Commerce
393 Main St
Middletown, CT 06457
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 961 of 1518




Midland Paper
1140 Paysphere Cir
Chicago, IL 60674-1140


Midland Paper Company
1140 Paysphere Cir
Chicago, IL 60674


Midland Paper, Packaging     Supplies
101 E Palatine Rd
Wheeling, IL 60090


Midrange Performance Group Inc
100 Arapahoe Ave, Ste 14
Boulder, CO 80302


Midtown Florist
2108 52nd St
Kenosha, WI 53140-3114


Midtown Florist Llc
531 Atlantic Ave, Ste A
Brooklyn, NY 11217-3095


Midway Florist
4268 Terrace Dr
Oak Harbor, WA 98277-9521


Midwest Dock Solutions Inc
1249 E Burville Rd, Unit 8
Crete, IL 60417


Midwest Embroidery Threads
1690 Airpark Dr
Farmington, MO 63640


Midwest Industrial Rubber Inc
10431 Midwest Industrial Dr
Saint Louis, MO 63132
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 962 of 1518




Midwest Products
W194 N11665 Mccormick Dr
Germantown, WI 53022


Midwood Flower Shop
2415 Central Ave
Charlotte, NC 28205-5310


Mielke, William
5225 Grand Ave
Downers Grove, IL 60515


Mike Adams
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Mike Gleason
9011 Burt St, 103
Omaha, NE 68114


Mike Hajack   Associates, Inc
214 South Clay St
Hinsdale, IL 60521-4034


Mike Kalata
c/o Ftd - Invoice Routing
3113 Woodcreek Dr
Downers Grove, IL 60515


Mike S Blooms   Things
8 S Main St
Albia, IA 52531-2041


Mike S Flowers And Gifts
119 N Lafayette St
Shelby, NC 28150-4455
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 963 of 1518




Mike Tower
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Mike Walsh
207 White Fence Court
Vernon Hills, IL 60061


Mil Petalas Flores
Rua Jaguarai 1164 Barro Vermelho
Natal
Brazil


Milam Floral   Greenhouse
624 12th St
Havre, MT 59501-4563


Milan Floral   Gift
13 E Main St
Milan, MI 48160-1477


Milan S Flowers And Gifts
73540 Hwy 111, Ste 1
Palm Desert, CA 92260-4023


Mildred S Florist
2255 Sandstone Dr
Morristown, TN 37814-2593


Mileage Plus Holdings Llc
Attn Hdqct
77 West Wacker Dr, Suite 1000
Chicago, IL 60601


Mileage Plus Holdings, Llc, And
United Airlines, Inc
233 South Wacker Dr
Chicago, IL 60606
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 964 of 1518




Miles 33 Usa
DBA Miles 33 International LLC
40 Richards Ave
Norwalk, CT 06854


Miles Of Flowers
4143 W Main St, Ste 3
Dothan, AL 36305-1167


Milestone Us Holdings Inc
228 E 45th St, Ste 9E
New York, NY 10017


Milestone Us Holdings Inc
871 Coronado Dr, Ste 200
Henderson, NV 89052


Mil-Jeanne Flowers   Axcenz
106 Saskatchewan Ave E
Portage La Prairie, MB R1N 0L1
Canada


Millcroft Florist
1940 Ironstone Dr, 7
Burlington, ON L7L 0E4
Canada


Millen White Zelano   Branigan P.C.
2200 Clarendon Blvd, Ste 1400
Arlington, VA 22201


Millen White Zelano   Branigan Pc
2200 Claredon Blvd, Ste 1400
Arlington, VA 22201


Millennial Media Inc
2400 Boston St, Ste 301
Baltimore, MD 21224
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 965 of 1518




Millennium Flowers
300 Greentree Rd, Ste 14
Marlton, NJ 08053-9418


Millenwhitezelano Branigan
2200 Clareedon Blvd, Ste 1400
Aelington, VA 22201


Miller Brother Staffing Solutions
Apf F/B/O Miller Bro. Staffing
P.O. Box 823473
Philadelphia, PA 19182-3473


Miller Brothers Staffing Solutions Llc
Apf F/B/O Miller Brother Staff
P.O. Box 823473
Philadelphia, PA 19182-3473


Miller John D
4809 Alfred Ave
San Diego, CA 92120


Miller Klein Group Llc
415 Madison Ave, Ste 1440
New York, NY 10017


Miller Logistics Inc
P.O. Box 621
Dayton, NJ 08810


Miller Resources International Inc
P.O. Box 229
Dayton, NJ 08810


Miller S Florist
211 E Old Hickory Blvd
Madison, TN 37115-3934


Miller S Flowers
141 Old Hwy 60
Hardinsburg, KY 40143-2501
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 966 of 1518




Miller S Flowers
219 6th St
Racine, WI 53403-1213


Miller S Wood Specialties Inc
850 East Church St
Cambridge City, IN 47327


Miller, Angelica
2 Garden Court
Gales Ferry, CT 06335


Miller, Jeffrey
1040 Pascoe St
San Diego, CA 92103


Miller, Joan
15043 Allison Lane
Homer Glen, IL 60491


Miller, Rebecca
1838 Katella St
San Diego, CA 92154


Millett Daniel J
24 Pontiac Rd
West Hartford, CT 06117


Mills, Kimberly
8925 South Albany
Evergreen Park, IL 60805


Milstein Adelman Jackson Fairchild Wade
10250 Constellation Blvd, 14th Fl
Los Angeles, CA 90067


Milton S Florist
11158 Old Baton Rouge Hwy
Hammond, LA 70403-2750
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 967 of 1518




Miltons Ip
Attn Andrea J. Christy
15 Fitzgerald Rd, Ste 200
Ottawa, ON K2H 9G1
Canada


Milwood Florist   Nursery
2020 Main St
Susanville, CA 96130-4502


Mimbres/Charles Galatis
P.O. Box 22963
Oakland, CA 94609


Mimecast North America, Inc
191 Spring St
Lexington, MA 02421


Mimecast North America, Inc
480 Pleasant St
Watertown, MA 02472


Mimish Inc
406 Westminster Rd
Brooklyn, NY 11218


Minas Flowers
27519 Spencer Ct, Apt 102
Canyon Country, CA 91387-6803


Mindlin, Kira
1350 N Wells St
A312
Chicago, IL 60610


Mine Design/Illumiere14 Inc
2301 East 7th St D-103
Los Angeles, CA 90023
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 968 of 1518




Mineola Flower Shop
114 W Broad St
Mineola, TX 75773-2004


Minger, Jason
159 Bowman Ct
Bolingbrook, IL 60440


Mininni, Carrie
1102 Bourne Lane
Schaumburg, IL 60193


Minish And Potts Llc
6608 W Hwy 146
Crestwood, KY 40014-9433


Minisoft Inc
1024 1st St, Ste 311
Snohomish, WA 98290


Minister Of Finance
2nd Fl
940 Blanshard St
Victoria, BC V8W 9V3
Canada


Minister Of Finance Manitoba
Retail Sales Tax
101-401 York Ave
Winnipeg, MB R3C 4G4
Canada


Minister Of Finance Revenue Division
2350 Albert St
Regina, Sk S4P 4A6
Canada


Ministere Du Revenu
3800 Rue De Marly
Sainte-Foy, PQ G1X 4A5
Canada
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 969 of 1518




Ministry Of Finance
Taxation Data Ctr
P.O. Box 620
Oshawa, ON L1H 8E9
Canada


Minneci, Philip
843 Parkside Lane
Yorkville, IL 60560


Minnesota - Revenue
Mail Station 1260
600 North Robert St
Saint Paul, MN 55145-1260


Minnesota Department Of Commerce
Unclaimed Property Unit
85 7th Pl E, Suite 280
St Paul, MN 55101-2198


Minnesota Department Of Revenue
Mail Station 1110
St.Paul, MN 55146


Minnesota Dept Of Revenue
P.O. Box 64550
Saint Paul, MN 55164


Minnesota Dept. Of Revenue
P.O. Box 64650
St. Paul, MN 55164


Minnich Florist
11 N Lewis St
Glenville, WV 26351-1299


Minnich Florist
412 Main Ave
Weston, WV 26452-2098
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 970 of 1518




Mintel International Group Ltd
Dept Ch 19696
Palatine, IL 60055-9696


Minter, Michele
2227 Manzana Way
San Diego, CA 92139


Mintz Levin Cohn Ferris Glosky     Popeo
3580 Carmel Mountain Rd 300
San Diego, CA 92130


Mintz Levin Cohn Ferris Glovsky Popeo Pc
P.O. Box 4539
Boston, MA 02212-4539


Mir Mohammad Aamir
16 Shelterwood Pl
Danville, CA 94506


Miracle Flowers
610 E Bidwell St, Ste B
Folsom, CA 95630-4213


Miraflor Inc
4201 Southwest 101 Ave
Davie, FL 33330


Miranda, Henrique
7647 Marie Ave
La Mesa, CA 91942


Mireles Francoise
1905 Miller Farms Rd
Germantown, TN 38138


Mireles, Jessica
2446 Kingston St
Dallas, TX 75211
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 971 of 1518




Miriam Events
2413 Guess Rd
Durham, NC 27705-3304


Mirian S Flowers Inc
6021 W Sunrise Blvd
Plantation, FL 33313-6803


Mirus, Melissa
182B Brompton Ln
Sugar Grove, IL 60554-9483


Mission Gardens
1026 Fair Oaks Ave
South Pasadena, CA 91030-3310


Mississippi Office Of Revenue
P.O. Box 23075
Jackson, MS 39225-3075


Mississippi State Tax Commission
P.O. Box 23075
Jackson, MS 39225-3075


Mississippi Tax Commission
P.O. Box 960
Jackson, MS 39225


Mississippi Treasury Department
Unclaimed Property Division
1101 Woolfolk State Office Building
501 North West St, Ste A
Jackson, MS 39205


Missouri Department Of Revenue
P.O. Box 3020
Jefferson City, MO 65105-3020
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 972 of 1518




Missouri Department Of Revenue
Business Tax Bureau
P.O. Box 840
Jefferson City, MO 65105


Missouri Secretary Of State
P.O. Box 1366
Jefferson City, MO 65102


Mistry Neerav
25682 Secret Meadow Ct
Castro Valley, CA 94552


Misty Flowers   Gifts
3745 Riverside Dr
Chino, CA 91710-3065


Mitchell Jennifer D
10611 Pointe Mountain Top Circ, Unit 42
Spring Valley, CA 91978


Mitchell, Jennifer
10611 Pointe Mountain Top Cir,    42
Spring Valley, CA 91978


Mithen, Amanda
4745 Hawley Blvd, 1
San Diego, CA 92116


Mjc Confections Llc
999 South Oyster Bay Rd
Bethpage, NY 11714


Mjc Confections, Llc
DBA the Hampton Popcorn Company
999 South Oyster Bay Rd
Bethpage, NY 11714


Mjd Interactive Agency Inc
4667 Cass St
San Diego, CA 92109
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 973 of 1518




Mlg   Associates Llc/Mlg Jewelry
34194 Aurora Rd 289
Solon, OH 44139


Mmdk Inc
999 Plz Dr, Ste 200
Schaumburg, IL 60173


Moates Florist
5034 N Nebraska Ave
Tampa, FL 33603-2362


Mobile Theory Inc
P.O. Box 785527
Philadelphia, PA 19178-5527


Mockingbird Public Relations
Attn Sarah Hawley
2518 Tuffeto Trace
Apex, NC 27502


Modern Artisans
1006 Wake Forest Rd
Raleigh, NC 27604


Modern Marketing Concepts Inc
Aka Crosley Brands
1220 East Oak St
Louisville, KY 40204


Modern Marketing Concepts Inc
1220 East Oak St
Louisville, KY 40204


Modern Testing Services Llc
244 Liberty St, Unit 1 - 2
Brockton, MA 02301


Moderne Glass Company
1000 Industrial Blvd
Aliquippa, PA 15001-4874
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 974 of 1518




Modesto Exotic Flowers
3501 Mchenry Ave, Ste A10
Modesto, CA 95356-1575


Modity Inc
N 60 W16500 Kohler Lane
Menomonee Falls, WI 53051


Moe E Llc
814 Morena Blvd, Ste 105
San Diego, CA 92110


Moelis   Company Holdings Lp
399 Park Ave, 5th Fl
New York, NY 10022


Moeller, Tom
12 Blodgett Ave
Clarendon Hills, IL 60514


Moffatt S Floral Shop
120 N 2nd St
Philipsburg, PA 16866-1616


Mohammed, Arief
6779 Beadnell Way, 129
San Diego, CA 92117


Mohammed, Ziyad
3131 Via Alicante,   202
La Jolla, CA 92037


Mohn S Flowers   Fancy Foods
2325 Plainfield Ave, Ste 2
South Plainfield, NJ 07080-2905


Moisan Fleuriste
216 Lafontaine St
Riviere-Du-Loup, PQ G5R 3Y7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 975 of 1518




Molecule - R Flavors Inc
Aka Saveurs Molécule-R Inc
2255A Rue Dandurand
Montreal, QC H2G 1Z3
Canada


Molina, Edgard
6100 N Damen Ave, Apt 1A
Chicago, IL 60659


Molina, Kelley
1295 Umbdenstock Rd
Elgin, IL 60123


Molly S Florist
7448 Old Nichols Hwy
Mullins, SC 29574-6661


Molly S Flowers   More
14 E Cherry St
Sunbury, OH 43074-7000


Mom S Flower Shoppe
2140B York Rd
Jamison, PA 18929-1618


Mom Spark Media
1416 Glenolde Pl
Edmond, OK 73003


Mona Lisa Florists
9625 Yonge St, Unit 11
Richmond Hill, ON L4C 5T2
Canada


Mona S Accents
2109 N Claiborne Ave
New Orleans, LA 70116-1217
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 976 of 1518




Monaco Debra
105 Woodland Dr
Cliffwood Beach, NJ 07735


Monarch Flowers
2226 S Coconino Dr
Apache Junction, AZ 85120-7742


Mondo International Llc
102 Madison Ave, 7th Fl
New York, NY 10016


Moneris Solutions Corporation
3300 Bloor St West 7th Fl West Tower
Toronto, On M8X 2X2
Canada


Monetate Inc
951 E Hector St
Conshohocken, PA 19428


Money Mailer Llc
12131 Western Ave
Garden Grove, CA 92841


Money Mailers Franchise Corporation
12131 Western Ave
Garden Grove, CA 92841


Mongodb Inc
229 West 43rd St, 5th Fl
New York City, NY 10036


Mongodb, Inc
229 West 43rd St
New York, NY 10036


Monica Hoover Photography
P.O. Box 1017
Jamul, CA 91935
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 977 of 1518




Monica S Florist
2300 Geary Blvd
San Francisco, CA 94115-3305


Monica S Magic   Design
1703 Gratiot Blvd, Ste B
Marysville, MI 48040-2311


Moniger, Melissa
12190 Cuyamaca College Dr E,      911
El Cajon, CA 92019


Monique Jones
844 3rd St
Hermosa Beach, CA 90254


Monroe Florist
204 N Hayne St
Monroe, NC 28112-4855


Monroe Florist Inc.
747 S Monroe St
Monroe, MI 48161-1492


Monrovia Floral
119 E Olive Ave
Monrovia, CA 91016-3407


Monsieur Henri Fleuriste
14 Rue Saint-Eustache
Saint-Eustache, PQ J7R 2K9
Canada


Monster Worldwide
622 3rd Ave
New York, NY 10017


Monster Worldwide Inc
P.O. Box 90364
Chicago, IL 60696-0364
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 978 of 1518




Monster Worldwide Inc
DBA Monster Mediaworks
622 3rd Ave, 39th Fl
New York, NY 10017


Montague S Flower Shop
114 N Main St
Crookston, MN 56716-1741


Montalvo Kayla
1928 3rd Ave 2
San Diego, CA 92101


Montalvo, Patricia
5948 S Richmond St
Chicago, IL 60629


Montana Department Of Revenue
Unclaimed Property Division
P.O. Box 5805
Helena, MT 59604-5805


Montana Department Of Revenue
P.O. Box 8021
Helena, MT 59604-8021


Montana Florists Association
C/0 Kari Johnson
716 Central Ave
Great Falls, MT 59401


Montanari, Monique
4 Anita Ave
Waterford, CT 06385


Montano, Saul
2707 W 39th Pl
Chicago, IL 60632
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 979 of 1518




Montclair Florist
2079 Mountain Blvd
Oakland, CA 94611-2815


Monte-Carlo Baking Inc
112 N Rowan Ave
Los Angeles, CA 90063


Monte-Carlo Baking Inc
11901 Westminster Ave, Unit C
Garden Grove, CA 92843


Monte-Carlo Baking, Inc
112 North Rowan Ave
Los Angeles, CA 90063


Monterey Bay Bouquet Llc
1960 Kellogg Ave
Carlsbad, CA 92008


Montgomery County Div. Of Revenue
Box 6210
Rockville, MD 20849


Montgomery Village Florist
12162 Darnestown Rd
Gaithersburg, MD 20878-2206


Montgomery, Thomas
922 NE 34th St
Ankeny, IA 50021


Montoya, Karla-Natasha
9420 Dempster Dr
Santee, CA 92071


Montville Florist
315 Norwich New London Tpke
Uncasville, CT 06382-2536
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 980 of 1518




Moody Blooms Llc
2626 Mccool Rd
Portage, IN 46368-2624


Mooney Tunco
1023 Washington St
Weymouth, MA 02189


Mooney, Inc Dba Vanessa Mooney Jewelry
3719 Verdugo Rd
Los Angeles, CA 90065


Moonier Florist
401 Doerr St
Perryville, MO 63775-1419


Moonlight Floral
2424 Nicollet Ave
Minneapolis, MN 55404-3453


Moore   Van Allen Pllc
Attn Jim Langdon
100 North Tyron St, Suite 4700
Charlotte, NC 28202-4003


Moore Advanced Staffing Llc
c/o Carter Funding Corp.
P.O. Box 770416
Memphis, TN 38177


Moore Promotions Llc
258 8th Ave N
Saint Petersburg, FL 33701


Moore S Flowers   Gifts
318 Temple Ave N
Fayette, AL 35555-2309


Moore S Greenhouses    Flower Shop
3311 Greenridge Rd
Sedalia, MO 65301-6841
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 981 of 1518




Moore, Jeremy
2208 Oakridge Dr, Apt 13
Aurora, IL 60502


Moore, Sandra
31 Kensington Cir,   304
Wheaton, IL 60189


Moorefield Florist
1532 S Mebane St
Burlington, NC 27215-6445


Moose International Inc
155 South International Dr
Mooseheart, IL 60539


Moose Lake Florist
310 Elm Ave
Moose Lake, MN 55767-7706


Morales Castellanos, Arquimedes
327 Klagg Ave
Trenton, NJ 08638


Morales-Mendez, Maria Del Pilar
4108 S Rockwell
Chicago, IL 60632


More Direct Inc
1001 Yamato Rd, Suite 200
Boca Raton, FL 33431


More Than Flowers
516 Nakoma Dr, Ste D
Jackson, MS 39206-3300


Moredirect Inc
FKA Amherst Technologies
P.O. Box 536464
Pittsburgh, PA 15253-5906
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 982 of 1518




Moree S Florist   More
402 Lumberton Rd
Columbia, MS 39429-3514


Moreira, Christopher
13360 SW 91 Terrace,     E
Miami, FL 33186


Moreno Valley Flower Box
14340 Elsworth St, Ste 105
Moreno Valley, CA 92553-9020


Morgan Cycle Llc
227 Old Short Hills Rd
Short Hills, NJ 07078


Morgan Harbour Construction Llc
10204 Werch Dr, Ste 301
Woodbridge, IL 60517-5083


Morgan Lewis   Bocklus Llp
1111 Pennsylvania Ave Nw
Washington, DC 20004


Morgan Services Inc
1122 Roosevelt St
National City, CA 91950


Morgan Services Inc
905 Yale St
Los Angeles, CA 90012


Morgan, William
20 El Camino Real
Berkeley, CA 94705-2424


Morgantown Florist Llc
735 Chestnut Ridge Rd, Ste E
Morgantown, WV 26505-2729
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 983 of 1518




Morley Candy Makers Inc
DBA Sanders Candy
23770 Hall Rd
Clinton Township, MI 48036


Morning Glory
1721 Grant Ave
Novato, CA 94945-2229


Morning Glory Flower Shop
1822 Glenview Rd
Glenview, IL 60025-2910


Morningside Evaluations Inc
DBA Morningside Evaluations      Consulting
450 7th Ave, Suite 1001
New York, NY 10123


Morris Floral    Greenhouse
116 Atlantic Ave
Morris, MN 56267-1319


Morris Flowers And Gifts
176 Washington St
Conneaut, OH 44030-2639


Morris Sharon
13725 Shoal Summit Dr
San Diego, CA 92128


Morris, Lashaunda
18040 Cherrywood Lane
Homewood, IL 60430


Morris, Ronnell
4080 Huerfano Ave, 352
San Diego, CA 92117


Morrison   Foerster Llp
P.O. Box 742335
Los Angeles, CA 90074-2335
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 984 of 1518




Morrison Flower    Gift Shop
304 Woolsey Ave
Morrison, OK 73061


Morrow Florist   Gift Shop
1250 Mount Zion Rd
Morrow, GA 30260-2314


Mortimer, Nicole
221 Ridgefield Dr
Middletown, CT 06457


Morton, Deborah
484 Waubonsee Cir
Oswego, IL 60543


Mosbrucker, Emily
3332 Wood Lane
Cameron Park, CA 95682


Moscarillos Of West Hartford
2600 Albany Ave
West Hartford, CT 06117-2331


Moscot Melissa
29160 Quail Run Dr
Agoura Hills, CA 91301


Moser S Supermarket
Attn Lucy Foyer
900 N Keene St
Columbia, MO 65201


Moshannon Valley Floral      Gift Shoppe
580 Hannah St
Houtzdale, PA 16651-1235


Mosqueda, Luis
2407 S Spaulding
Chicago, IL 60623
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 985 of 1518




Mosqueda, Romana
4727 S Leamington Ave
Chicago, IL 60638


Moss Flower Shop Llc
3690 N Mount Juliet Rd, Ste 400
Mount Juliet, TN 37122-3182


Moss, Denise
2432 Waterbury Dr, Apt 106
Woodridge, IL 60517


Mossholders Floral
5461 W 64th Ave
Arvada, CO 80003-4709


Mossman Inc
1811 Englewood Rd 274
Englewood, FL 34223-1822


Mostly Flowers
4879 S Archer Ave
Chicago, IL 60632-3621


Mostly Martha S Floral Designs
353 Hwy 51
Ridgeland, MS 39157-3429


Mother Murphy S Laboratories Inc
P.O. Box 16846 2826 S Elm St
Greensboro, NC 27416-0846


Mother Nature S Florists Ltd
570 Putnam Pike
Greenville, RI 02828-2128


Mother S Murphy Laboratories, Inc
2826 South Elm St
Greensboro, NC 27406
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 986 of 1518




Motion Industries
P.O. Box 98412
Chicago, IL 60693-8412


Motion Industries Inc
P.O. Box 404130
Atlanta, GA 30384


Motionpoint Corporation
4661 Johnson Rd, Suite 14
Coconut Creek, FL 33073


Motivano, Inc.
Attn Neil Vaswani
230 Park Ave 10th Fl
New York, NY 10169


Motor Truck Equipment Company
198 Kost Rd
Carlisle, PA 17015


Mougianis, Argyroula
425 Lovers Ln
Ukiah, CA 95482


Mountain Florist
731 E Main St
Clintwood, VA 24228


Mountain High Flowers
1625 S Plaza Way
Flagstaff, AZ 86001-7102


Moz Holdings Canada Inc
704 Alexander St
Vancouver, Bc V6A 1E3
Canada


Mozo, Hortencia
48 Handy St, Apt 1
New Brunswick, NJ 08901
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 987 of 1518




Mp2 Energy Ne Llc
21 Waterway Ave, Suite 450
The Woodlands, TX 77380


Mr Alans The Original Florist
1881 Hwy 88
Brick, NJ 08724-3533


Mr D S
Attn Toni Laird
P.O. Box 1030
Lander, WY 82520


Mr K S Flowers
8555 W Belleview Ave, Ste G23
Littleton, CO 80123-7307


Mr Maintenance Inc
5123 N Pearl St
Schiller Park, IL 60176


Mr. B S
Attn Beverly Ing
7217 Corbin Ave
Winnetka, CA 91306


Mrofcza, Greg
600 E Harrison St
Villa Park, IL 60181


Mrs Blooms Direct
175 Clearbrook Rd, Suite 153
Elmsford, NY 10523


Mrs D S Flower Shop Inc
2116 S Crystal Lake Dr
Lakeland, FL 33801-6611


Mrs Fields Famous Brands
8001 Arista Pl, Ste 600
Broomfield, CO 80021
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 988 of 1518




Mrs Fields Gifts, Inc
1141 West 2400 South
Salt Lake City, UT 84119


Mrs Fields Original Cookies, Inc
Attn Legal Department
2855 East Cottonwood Pkwy, Ste 400
Salt Lake City, UT 84121-7050


Mrs Flowers Inc
105 N Main St
Bel Air, MD 21014-3539


Mrs. Fields Famous Brands
2855 E Cottonwood Pkwy, Ste 400
Salt Lake City, UT 84121-7050


Mrs. Fields Gifts Inc
1717 South 4800 West
Salt Lake City, UT 84104


MS Dept Of Environmental Quality
515 E Amite St
Jackson, MS 39201


Msn Microsoft Corporation
P.O. Box 847543
Dallas, TX 75284-7543


MT Dept Of Environmental Quality
P.O. Box 200901
Helena, MT 59620-0901


MT Dept Of Environmental Quality
1520 East 6th Ave
Helena, MT 59601


Mt Scott Flowers
8635 SE 82nd Ave
Happy Valley, OR 97086-3402
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 989 of 1518




Mt Washington Florist
145 N Bardstown Rd
Mount Washington, KY 40047-7670


Mt. Washington Florist
1967 Eight Mile Rd
Cincinnati, OH 45255-2608


Mta Industries Limited
4510 United Plz
5020 Bihne Rd
Futian District, Hong Kong
China


Mta Industries Ltd
Unit Nos 1-7 18th Fl Metr
38 Kwaii Hei St
Chung, Nt, Hong Kong
China


Mtmc Inc
DBA Leather Accessory Source
9221 Irvine Blvd
Irvine, CA 92618


Mtmc, Inc
12 Goodyear, Ste 120
Irvine, CA 92618


Mu, Wei
867 First Light Rd
San Marcos, CA 92078


Mud Pie
4893 Lewis Rd A
Stone Mountain, GA 30083


Muddada, Vamsi
5417 Swan Cir
Hoffman Estates, IL 60192
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 990 of 1518




Mudusu, Jessica
672 Grosvenor Lane
Aurora, IL 60504


Mueller S Flower Shop
55 N Market St
Elizabethtown, PA 17022-2039


Mueller, Joshua
5333 E Saint Joseph St
Indianapolis, IN 46219


Mufg Union Bank, Na
Attn Malcolm Mcduffie
445 South Figueroa St, 15th Fl
Los Angeles, CA 90071-1602


Mulberry Florist And Gift Shop
811 N Mulberry St
Elizabethtown, KY 42701-1921


Mulcahy, Mary
40566 Calle Galacia
Murrieta, CA 92562


Mulhearn Flowers Llc
300 Mcmillan Rd
West Monroe, LA 71291-5324


Mullenlowe Us Inc
40 Broad St
Boston, MA 02109


Muller, Robert
10S216 Ridge Rd
Naperville, IL 60565


Multi Flores Floric Ltda
Rua Conego Eugenio Leite 952 Sala 01
Sao Paulo Sp
Brazil
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 991 of 1518




Multi Packaging Solutions
DBA John Henry Co
5800 West Grand River
Lansing, MI 48906


Multibriefs Inc
7701 Las Colinas Ridge, Suite 800
Irving, TX 75063


Multiflora Corp
DBA Premium Flowers
7270 Northwest 12 St, Suite 840
Miami, FL 33126


Multiflora Corporation
7270 Northwest 12th St, Suite 340
Miami, FL 33126


Multi-Temps
1821 North Mannheim Rd
Stone Park, IL 60165


Multi-Temps Services Inc
1821 North Manheim Rd
Stone Park, IL 60165


Multi-Temps Staffing Inc
15921 Weber Rd
Crest Hill, IL 60403


Multi-Temps Staffing, Inc
1821 N Mannheim Rd
Stone Park, IL 60165-1019


Multiview Corporation
P.O. Box 373
Stratham, NJ 03885


Mum S The Word A Florist
1175 N Berkeley Ave
Fullerton, CA 92832-1200
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 992 of 1518




Mum S The Word Florist
2311 Lakeview Dr
Florence, SC 29505-6127


Mum S The Word Flowers
807 S Main St
Columbia, TN 38401-3307


Mums The Word Inc.
1000 William Hilton Pkwy, Ste J7B
Hilton Head Island, SC 29928-6139


Murdeshwar, Tushar
13121 Gabay Ct
Rancho Cucamonga, CA 91739


Murfreesboro Flower Shoppe
1007 Memorial Blvd
Murfreesboro, TN 37129-2406


Murphey Arthur Florist
6 Lagrange St
Newnan, GA 30263-2604


Murphy Florist
207 Central St
Martin, TN 38237-3043


Murphy Florist
3429 Glenmore Ave
Cincinnati, OH 45211-5434


Murphy-Taylor, Mary
29 Lanphier Rd
Branford, CT 06405


Murray S Greenhouse   Flower Shop
955 Old Harrisburg Rd
Gettysburg, PA 17325-8550
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 993 of 1518




Murray, Rohan
247 Killingworth Tpke
Clinton, CT 06413


Murzyn, Andrew
2448 Grunewald St
Blue Island, IL 60406


Musial, Kelly
309 S Nolton Ave
Willow Springs, IL 60480


Music Choice
P.O. Box 95000 Cl 4680
Philadelphia, PA 19195-4680


Mutschler Logistics Inc
135 E Cupped Oak Rd
Stallings, NC 28104


Mutual Mobile Inc
Department 3306 P.O. Box 123306
Dallas, TX 75312-3306


Mutual Of Omaha
Mutual of Omaha Plaza
Omaha, NE 68175


Mutual Of Omaha Insurance Company
Mutual of Omaha Plz
Omaha, NE 68175


Muzzall, Shane
9092 Regatta Dr
Huntington Beach, CA 92646


Muzzy S Day Square Florist
373 Chelsea St
East Boston, MA 02128-1480
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 994 of 1518




Mvmt Watches
6041 Bristol Way
Culver City, CA 90232


Mvp Group International Inc
DBA Mvp Brands
1031 Legrand Blvd
Charleston, SC 29492


Mvp Systems Software Inc
29 Mill St
Unionville, CT 06085


Mvp Systems Software, Inc
2 Forest Park Dr
Farmington, CT 06032


My Bella Flower
3615 Beverly Blvd
Los Angeles, CA 90004-3545


My Bloomin Flower Shop
790 S Main St, Ste 411
Keller, TX 76248-5000


My Bouquet
10206 S Vincennes Ave
Chicago, IL 60643-1366


My Darling Flower
7466 Painted Bunting Way
Hanahan, SC 29410-8266


My Dear Darling/Akiyo Pham
1600 E 3rd Ave 2908
San Mateo, CA 94401


My Enchanted Florist
804 Olney Sandy Spring Rd
Sandy Spring, MD 20860-1015
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 995 of 1518




My Florist
1861 Rideau Garden Dr
Ottawa, ON K1S 1G5
Canada


My Flower Market
7920 Ronson Rd
San Diego, CA 92111-1911


My Flower Market Llc
2458 N Campbell Ave
Tucson, AZ 85719-3368


My Flower Shop
6126 Geary Blvd
San Francisco, CA 94121-1910


My Flower Shop
1020 Eagle St N
Cambridge, ON N3H 1C7
Canada


My Sisters Garden
2013 Main St
Higginsville, MO 64037-1705


My1Stop.Com
3200 Liberty Bell Rd
Fort Scott, KS 66701-8633


Mybuys Inc
P.O. Box 392481
Pittsburgh, PA 15251-9481


Myers Flower   Gift Shop The
104 Kay Dr
Somerville, TN 38068-1210


Myers Flower Shop
1008 Main St, Ste 1
Branford, CT 06405-3773
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 996 of 1518




Myers Flower Shop
1308 E Walnut St
Washington, IN 47501-2860


Myers, Jasmine
5750 Abbey Dr, Apt 4A
Lisle, IL 60532


Myflowers365.Com
Priv Hacienda Los Pajaros 1 L13
El Pueblito
Mexico


Myheritage Ltd
13 Haatena St
Bnei Atarot, 60991
Israel


Mylord S Floral
7550 Old Seward Hwy, Ste 110
Anchorage, AK 99518-3200


Mypoints
21301 Burbank Blvd
Woodland Hills, CA 91367


Myron M Cherry    Associates
Attn Jacie C. Zolna
Re Romero, Et Al.
30 North Lasalle St, Ste 2300
Chicago, IL 60602


Myron M Cherry    Associates
Attn Myron M. Cherry and Jacie C. Zolna
Re Regent Group, Inc
30 N Lasalle St, Ste 2300
Chicago, IL 60602
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 997 of 1518




Myron M Cherry    Associates
Attn Myron Milton Cherry
Re Romero, Et Al.
30 North Lasalle St, Ste 2300
Chicago, IL 60602


Myrtle Flowers   Gifts
5014 Dorr St
Toledo, OH 43615-3853


Mystic Floral   Garden Inc
4416 Kemp Blvd
Wichita Falls, TX 76308-3702


Mystic Florist
414 Mystic Ave
Somerville, MA 02145-1902


Mystic Garden Floral
1920 Vesta Ave
Williamsport, PA 17701-1210


Mythings Inc
Dept Ch 19639
Palatine, IL 60055-9639


N   N Florist
4084 E 1st St, 4
Blue Ridge, GA 30513-4517


Nacogdoches Floral Company
3602 North St
Nacogdoches, TX 75965-2429


Nafecs Limited
1801-07 Metro Loft 38 Kwai Hei St
Kwai Chung New Territories
Hong Kong,
China
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 998 of 1518




Nafecs Limited
38 Kwai Hei St, Ste 1801-7, Metro Loft
Kwia Chung, Hong Kong
China


Nagata, Rendi-Ann
5265 Toscana Way, Apt 222
San Diego, CA 92122


Nahan Printing Inc
7000 Saukview Dr
St Cloud, MN 56303


Najera, Guadalupe
1718 W 44th St, 2nd Fl Rear
Chicago, IL 60609


Najera-Rosas, Martin
4343 S Hermitage Ave, 1st Fl
Chicago, IL 60609


Nakagawa, Stefanie
2405 Patricia Dr, Apt 1
Santa Clara, CA 95050


Nakedwinescom Inc
135 Gasser Dr
Napa, CA 94558


Nan S Floral   Wedding Designs
1605 Strickland Dr
Orange, TX 77630-2953


Nan S Flowers
1240 Peach Orchard Rd
Sumter, SC 29154-1365


Nan S Flowers   Gifts
218 Calhoun Ave
Sylacauga, AL 35150-2534
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 999 of 1518




Nana Kay S Floral And Bakery
114 E Clay St
West Columbia, TX 77486-3226


Nana S Flower   Gift Shop
8346 Old Hwy 31
Morris, AL 35116-1229


Nana S Place Flowers   Gifts
3292 Fort Worth Hwy
Hudson Oaks, TX 76087-8775


Nancy Gennaro
1211 South Spruce Ave
Bloomington, CA 92316


Nancy Lopotko
c/o Ftd Inc
3113 Woodcreek Dr
Downers Grove, IL 60515


Nancy S Candy Co
P.O. Box 800
2684 Jeb Stuart Hwy
Meadows of Dan, VA 24120


Nancy S Floral
105 Country Club Ln
Hollidaysburg, PA 16648-8300


Nancy S Floral   Gifts
146 S Main St
Lodi, WI 53555-1119


Nancy S Floral Inc
620 NE Burnside Rd
Gresham, OR 97030-3921


Nancy S Flowers
11985 US 1, Ste 106
Juno Beach, FL 33408-2874
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1000 of 1518




Nancy s Mid Valley Florist
Mission St NW Of 6Th Biason Wky
Carmel, CA 93921


Nancy Sobanski
c/o Ftd .Com
3113 Woodcreek Dr
Downers Grove, IL 60515


Nanigans Inc
60 State St 12th Fl
Boston, MA 02109


Nano Magnetics Usa Inc
Aka Nano Magnetics Ltd
PMB 6957 2711 Ctrville Rd, Ste 120
Willmington, DE 19808


Nantaka Joy Inc
1653 Cicero Dr
Los Angeles, CA 90026


Napanee Blooms
20 Dundas St E
Napanee, ON K7R 1H6
Canada


Napco Marketing Group
7800 Bayberry Rd
Jacksonville, FL 32256


Naranjo, Teresa
910 W 32nd St
Chicago, IL 60608


Narvaez Jorge
4763 Cereza St 2
San Diego, CA 92102
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1001 of 1518




Narvar Inc
999 Bayhill Dr, Ste 135
San Bruno, CA 94066


Nasdaq, Inc.
One Liberty Plaza, 49th Fl
165 Broadway
New York, NY 10006


Nash, Crystal
554 Easton Ln, 308
Romeoville, IL 60446


Nashelle Llc
61511 American Lane, Ste 5
Bend, OR 97702


Nashville Florist
826 Wren Rd
Goodlettsville, TN 37072-2312


Nashville Wraps Llc
242 Molly Walton Dr
Hendersonville, TN 37075


Nason, Anna
13713 Bassmore Dr
San Diego, CA 92129


Nat S Florist
11966 S Main St
Trenton, GA 30752


Natalia Castro Obsequios Y Regalos
Kra 78 Bis A 41 B-09 Sor
Bogota Cundinamarca
Serbia and Montenegro
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1002 of 1518




Natalia Zhizhko
Ostrovityanova S/R 41/1
App 468
Moscow, 117342
Russia


Natalino, Kimberly
3805 Grand Ave
Western Springs, IL 60558


Nathalie S Flowers
11236 Laurel Canyon Blvd
San Fernando, CA 91340-4312


Natico Originals Inc
1470 Old Country Rd
Plainview, NY 11803


Natinel Flower Designs
4861 NW 72nd Ave
Miami, FL 33166-5618


National Ad Force Inc
210 W Illinois 1st Fl
Chicago, IL 60654


National Ad Force Inc
DBA Naf Digital Inc
162 West Grand Ave, Suite 200
Chicago, IL 60654


National Alliance Of Floral Associations
P.O. Box 67
Haslett, MI 48840


National Association For Down Syndrome
1460 Renaissance Dr, Ste 405
Park Ridge, IL 60068
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1003 of 1518




National Association Of Home Builders
Attn Christy Ronaldson
1201 15th St Nw
Washington, DC 20005


National Assoctn Of Stock Plan Profssnls
P.O. Box 21639
Concord, CA 94521-0639


National Cable Communications Llc
P.O. Box 3350
Boston, MA 02241


National Cable Communications Llc
The Chrysler Building
405 Lexington Ave, 6th Fl
New York, NY 10174-0002


National Cinemedia Llc
9110 E Nichols Ave, Ste 200
Centennial, CO 80112-3405


National Corporate Housing Inc
8400 East Crescent Pkwy, Suite 300
Greenwood Village, CO 80111


National Distribution Systems Inc
8845 First Industrial Dr
Southaven, MS 38671


National Lift Truck Inc
3333 Mount Prospect Rd
Franklin Park, IL 60131


National Orchids Inc
6920 Northwest 46 St
Miami, FL 33166


National Orchids Inc
6920 Northwest 46th St
Miami, FL 33166
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1004 of 1518




National Public Media Llc
P.O. Box 414406
Boston, MA 02241-4406


National Registered Agents Inc
111 8th Ave, 13th Fl
New York, NY 10011


National Surety Corporation
225 West Washington St, Ste 1800
Chicago, IL 60606


Nativemsg Inc
20 North Wacker Dr, Suite 1200
Chicago, IL 60606


Natural Pack Inc
P.O. Box 30352
Santa Barbara, CA 93130


Nature s Garden Flowers
120-4341 50 St
Drayton Valley, AB T7A 1S8
Canada


Nature S Gift Florist
700 Eagle Plz, Ste 27
Voorhees, NJ 08043-4305


Nature S Purest
23 Smeeton Rd
Kibworth, Leicesters LE8 0LB
United Kingdom


Nature S Splendor
3735 Palomar Centre Dr, Ste 160
Lexington, KY 40513-1148
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1005 of 1518




Nature s Wonders Florist Ltd
60 2Nd Ave E
Vancouver, BC V5T 1B1
Canada


Natures Rose Bouquet
6923 Steeles Ave W, 58
Etobicoke, ON M9W 6T6
Canada


Natures Splendor
3473 Bemiss Rd
Valdosta, GA 31605-6041


Nava, Jessie
349 Gehrig Cir
Bolingbrook, IL 60440


Navak, Tatsiana
5828 Elmo Dr
North Highlands, CA 95660


Navar, Inc
633 Folsom St, 2nd Fl
San Francisco, CA 94107


Navex Global Inc
5500 Meadows Rd, Suite 500
Lake Oswego, OR 97035-3626


Navex Global, Inc
6000 Meadows Rd, Ste 200
Lake Oswego, OR 97035


Navis, Richard
32455 Bergamo Ct
Temecula, CA 92592
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1006 of 1518




Navy Exchange
Attn Dawn Ryan
3280 Virginia Beach Blvd
Virginia Beach, VA 23452


Navy Exchange Service Command
Attn Fc Controller
3280 Virginia Beach Blvd
Virginia Beach, VA 23452


Nawrocki Systems Inc
820 Audubon Ct
Aurora, IL 60506


Nayak, Amar
15114 Avenida Rorras
San Diego, CA 92128


Nazdar Company
P.O. Box 71097
Chicago, IL 60694-1097


Nbcuniversal Llc
File 7149
Los Angeles, CA 90074-7149


Nc Department Of Labor
Attn Budget - Collections
1101 Mail Service Ctr
Raleigh, NC 27699-1101


Nc Department Of State Treasurer
Unclaimed Property Administration
3200 Atlantic Ave
Raleigh, NC 27604-1668


NC Dept Of Environmental Quality
3800 Barrett Dr
Raleigh, NC 27609
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1007 of 1518




NC Dept Of Environmental Quality
217 West Jones St
Raleigh, NC 27603


Ncc Group Inc
123 Mission St, Ste 1020
San Francisco, CA 94105


Ncc Media
405 Lexington Ave 6th Fl
New York, NY 10174


Ncompliance Services Inc
19 West 101st Pl
Kansas City, MO 64155


Ncs Financial Services Group
729 Miner Rd
Highland Hts, OH 44143


ND Dept Of Environmental Quality
918 E Divide Ave, 2
Bismarck, ND 58501


Nd State Land Department
Unclaimed Property Division
P.O. Box 5523
Bismarck, ND 58506-5523


NE Dept Of Environmental Quality
1200 N St, 400
Lincoln, NE 68509


Neal   Jeans Flowers   Gifts Inc
21 N Birch St
Sapulpa, OK 74066-3523


Neaman Floral
1319 State Route 262
Rising Sun, IN 47040-9153
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1008 of 1518




Nease, Lauren
3780 Curtis St
San Diego, CA 92106


Nebraska Department Of Revenue
P.O. Box 94818
Lincoln, NE 68509


Nebraska Florist Society
1901 South 42nd St
Lincoln, NE 68506


Nectar Flowers
2784C Lancaster Rd
Ottawa, ON K1B 4S4
Canada


Nefalar, Michael
7384 Sean Taylor Lane
San Diego, CA 92126


Neffsville Flower Shoppe
2700 Lititz Pike
Lancaster, PA 17601-3395


Negri, Rachel
307A Woodcreek Dr, Apt 216
Bolingbrook, IL 60440


Nehm S Floral Llc
3639 Hwy 175
Slinger, WI 53086-9101


Neil s Flowers And Greenhouses     Ltd
1622 Sydenham Rd
Kingston, ON K7L 4V4
Canada


Neilsen Florist
309 S Cloverdale St, Ste C7
Seattle, WA 98108-4570
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1009 of 1518




Neilson Lindsay
0529 SW Taylors Ferry Rd
Portland, OR 97219


Nela Florist Inc
2132 Noble Rd
East Cleveland, OH 44112-1792


Nell Huntspon Flower Box
351 N Royal St
Jackson, TN 38301-5442


Nelsen, Christopher
583 Cedar St
San Marcos, CA 92069-1869


Nelson Bruce M
6650 South Robb Way
Littleton, CO 80127


Nelson Melinda
8088 Caminito Mallorca
La Jolla, CA 92037


Nelson, Keith
20927 W Blossom Ln
Plainfield, IL 60544


Nelson, Sharon
30 Sterling Cir, 104
Wheaton, IL 60189


Nelson, Skylar
5100 Forest Ave, 217
Downers Grove, IL 60515


Nelsonville Flower Shop
25 Public Sq
Nelsonville, OH 45764-1132
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1010 of 1518




Nenov, Sheri
312 Garrison Cr
Port Barrington, IL 60010


Nepstad S Flowers   Gifts
1122 N Main St
Mitchell, SD 57301-1461


Nery S Party Center Gifts     Flowers
4536 Park Ave
Weehawken, NJ 07086-7118


Nesbit, Devin
629 Ponderosa Dr
Bolingbrook, IL 60440


Nesco Resource Llc
12708 Dupont Cir
Tampa, FL 33626


Nest Floral Design Studio
P.O. Box 156
Temperance, MI 48182-0156


Nestle Waters North America
P.O. Box 856192
Louisville, KY 40285-6192


Netcong Village Florist
49 Main St
Netcong, NJ 07857-1103


Netherland Bulb Company
13 Mcfadden Rd
Easton, PA 18045


Nets Trailer Leasing Of Nj Llc
1810 River Rd
Burlington, NJ 08016
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1011 of 1518




Netts Floral Company
1017 Pine St
Springfield, OH 45505-3299


Network Hardware Resale Llc
6500 Hollister Ave, Ste 210
Santa Barbara, CA 93117


Network Innovations Inc
DBA Nitel Inc
350 North Orleans St, Suite 1300N
Chicago, IL 60654


Network Surveillance 360
906 W Mcdermott Dr, Ste 116-192
Allen, TX 75013


Neu Blooms
595 W Church St, Ste H
Orlando, FL 32805-2209


Neubauer S Flowers Inc
3 S Gallatin Ave
Uniontown, PA 15401-3506


Neue Agency Llc
19 North Roberts Rd
Bryn Mawr, PA 19010


Neustar
DBA Webmetrics
46000 Center Oak Plaza
Sterling, VA 20166


Neustar Inc
Bank of America
P.O. Box 277833
Atlanta, GA 30353-7833
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1012 of 1518




Neustar Information Services Inc
Bank of America
P.O. Box 277833
Atlanta, GA 30384-7833


Neutron Media Inc
5429 Dundas St West, Ste 203
Toronto, On M9B 1B5
Canada


Nevada Department Of Taxation
P.O. Box 98596
Las Vegas, NV 89193


Nevada Legal News
930 South 4th St, 100
Las Vegas, NV 89101-6845


Nevada Secretary Of State
Nevada State Capitol Building
101 North Carson St, Suite 3
Carson City, NV 89701


Nevada Unclaimed Property
555 East Washington Ave, Suite 4200
Las Vegas, NV 89101-1070


Neve Paulo E
844 Maltman Ave
Los Angeles, CA 90026


New Actions Llc
New Actions LLC 1021 N Kenter Ave
Los Angeles, CA 90049-1313


New Annuvia Company
1800 US Hwy 51 North
Woodruff, WI 54568
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1013 of 1518




New Beginnings Flrl Plants Gifts      More
224 N Pine St
Vivian, LA 71082-2726


New Blooms
46 King Ave E
Newcastle, ON L1B 1H6
Canada


New City Florist
375 S Main St
New City, NY 10956-3001


New Designs
23 Division St N
Kingsville, ON N9Y 1C7
Canada


New England Sheet Metal Works Inc
P.O. Box 11158
Fresno, CA 93771


New England Sports Network Ltd
P.O. Box 843012
Boston, MA 02284-3012


New Hyde Park Florist
1213 Jericho Tpke
New Hyde Park, NY 11040-4612


New Jersey Division Of Fire Safety
Dca Bfce - Dores P.O. Box 663
Trenton, NJ 08646-0663


New Jersey Division Of Taxation
11011 Touhy Ave, Ste 285
Out of State Field Audit - Chicago B
Des Plaines, IL 60018
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1014 of 1518




New Jersey Sales   Use Tax
Cn999
Trenton, NJ 08646-0999


New Jersey State Treasurer
Division of Revenue
P.O. Box 302
Trenton, NJ 08646-0302


New Kensington Floral
2227 Freeport Rd
New Kensington, PA 15068-4848


New   Koosharem Corporation
DBA   Select Staffing
951   Industrial Rd, Suite C
San   Carlos, CA 94070


New Life Floral   Accessories
74 Emerald Park East
St Philip
Barbados


New Mexico Dept Of Taxation      Revenue
P.O. Box 25128
Santa Fe, NM 87504


New Mexico Secretary Of State
325 Don Gaspar, Suite 300
Santa Fe, NM 87501


New Mexico Secretary Of State
325 Don Gasper, Ste 301
Santa Fe, NM 87501


New Mexico State Florist Association
P.O. Box 423
Texico, NM 88135
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1015 of 1518




New Penn Motor Express Inc
24801 Network Pl
Chicago, IL 60673-1248


New Prague Floral   Such Inc
112 Main St W
New Prague, MN 56071-2334


New Product Events
1398 Coach Rd
Skaneateles, NY 13152


New Rochelle Florist
60 Memorial Hwy
New Rochelle, NY 10801-6314


New White Florist Llc
1209 Main St
Dubuque, IA 52001-4730


New York Dept Of State
Division of Corporations
41 State St
Albany, NY 12231


New York State Comptroller S Office
Office of Unclaimed Funds
Remittance Control, 2nd Fl
110 State St
Albany, NY 12236


New York State Dept Of Taxatn      Financ
P.O. Box 4127
Albany, NY 13902


New York State Sales Tax
P.O. Box 1912
Albany, NY 12201-1912
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1016 of 1518




New Zealand Bloom California
2580 Santa Fe Ave, Ste 100
Redondo Beach, CA 90278


Newell Flower Shop Ltd.
357 Fourth Ave
Kamloops, BC V2C 3P1
Canada


Newing Hall Corp
16092 King Rd
Haskins, OH 43525


Newman, Jenalyn
7791 Linda Vista Rd, Apt,    20
San Diego, CA 92111


Newport Florist
882 W 16th St
Newport Beach, CA 92663-2802


Newport Trial Group
4100 Newport Pl Dr, Suite 800
Newport Beach, CA 92660


Newsom, Andrea
921 Wisconsin Ave
Oak Park, IL 60304


Newton S Greenhouse And Florist
417 Broad St
Sumter, SC 29150-4125


Newtown Floral Company
18 Richboro Rd
Newtown, PA 18940-1535


Next Jump Inc
261 5th Ave, 8th Fl
New York, NY 10016
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1017 of 1518




Nextag
P.O. Box 742855
Los Angeles, CA 90074-2855


Nextgen Conference Productions Inc
163 Eagle View Rd
Southbury, CT 06488


Nextrow Inc
DBA Nextrow Digital
475 North Martingale Rd, Suite 570
Schaumburg, IL 60173


Nexus Staffing Solutions
7100 W 44th Ave, Ste 200
Wheat Ridge, CO 80033


Neyenesch
2750 Kettner Blvd
San Diego, CA 92101


Neytchev, Ivo
9966 Paseo Montalban
San Diego, CA 92129


Nez Perce County, Id - Tax Collector
P.O. Box 896
Lewiston, ID 83501


Nguyen, Dat
3861 Carnegie Dr
Oceanside, CA 92056


Nguyen, Samuel
222 S Racine Ave, Unit 602
Chicago, IL 60607


NH Dept of Environmental Services
29 Hazen Dr
Concord, NH 03301
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1018 of 1518




Nhr New Co Holdings Llc
DBA Curvature LLC
6500 Hollister Ave, Suite 210
Santa Barbara, CA 93117


Nhr Newco Holdings Llc
6500 Hollister Ave, Ste 210
Santa Barbara, CA 93117


Niagara Fulfillment Usa Inc
144 Urban St, Unit 1
Buffalo, NY 14211


Niagara International Association
P.O. Box 4247 Station D
Hamilton, ON L8V 4L6
Canada


Niche   Nook Flowers
3315 Bissonnet St
Houston, TX 77005-2113


Nicholas James Cortesi
Attorney At Law
2 North Lasalle St, Suite 630
Chicago, IL 60602


Nicholasville Florist
206 S Main St
Nicholasville, KY 40356-1544


Nichols Florist
8620 Sierra Ave
Fontana, CA 92335-3842


Nichols, David
917 Darius Lane
Naperville, IL 60565
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1019 of 1518




Nick Manos
c/o Ftd - Invoice Routing
3113 Woodcreek Dr
Downers Grove, IL 60515


Nick S Flower Shop - Portland
18340 SE Stark St
Portland, OR 97233-4865


Nicole A Bernas
0N457 Feece Ct
Geneva, IL 60134


Nicole Morton
3113 Woodcreek Dr
Downers Grove, IL 60515


Nicoles Creative Flowers
112 South Dr
Natchitoches, LA 71457-5037


Nicor Gas
1844 W Ferry Rd
Naperville, IL 60563


Nicor Gas
P.O. Box 5407
Carol Stream, IL 60197-5407


Nicor Gas Corp
P.O. Box 0632
Aurora, IL 60507-0632


Niedzinski, Thomas
3616 Leland St
San Diego, CA 92106


Nielsen, Samantha
222 S Lombard Ave
Lombard, IL 60148
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1020 of 1518




Niems, Brian
930 W Irving Park Rd, Apt 3E
Bensenville, IL 60106-1835


Nienhouse, James
5405 Avery Pl
Oak Lawn, IL 60453


Nieto, Jose
2 Arlington Dr
Romeoville, IL 60446


Niffs Nature Nook
1370 Hwy 1
Kalona, IA 52247-9517


Nii Northern International Inc
1 Burbidge St, Suite 101
Coquitlam, BC V3K 7B2
Canada


Nikki Floreria
Av Javier Prado Este No 6827 La Molina
Lima
Peru


Nikliborc, Nijola
16662 W Arbor Ter
Lockport, IL 60441


Niko S Flower Designs
3300 W North Ave
Chicago, IL 60647-4998


Nimblejack Llc
6 East Washington St, Suite 200
Indianapolis, IN 46204


Ninah Jay
14036 Eylewood Dr
Winter Garden, FL 34787
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1021 of 1518




Ninah, Jaishima
14036 Eylewood Dr
Winter Garden, FL 34787


Nir Roof Care Inc
12191 Regency Pkwy
Huntley, IL 60142


Nisbet Oil Company
P.O. Box 35367
Charlotte, NC 28235


Nita S Flowers    Gifts
114 N Broadway St
Marlow, OK 73055-2434


Nitel, Inc
350 North Orleans St, Ste 1300N
Chicago, IL 60654


Nix Florist
108 Elm St W
Hampton, SC 29924-3200


Nj Department Of Treasury
Unclaimed Property Administration
50 West State St 6th Fl
Trenton, NJ 08608-1213


NJ Dept Of Environmental Protection
Mail Code 401-04L
401 East State St
P.O. Box 402
Trenton, NJ 08608


Njind Jv Llc
E420-007 P.O. Box 6188
Hicksville, NY 11802-6188
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1022 of 1518




Njind Meirich Road Llc
Po Bx 6188
Hicksville, NY 11802-6188


Njind Melrich Road Llc
51 Madison Ave, Rm 906
New York, NY 10010


NM Environment Department
Harold Runnels Bldg
1190 S St Francis Dr, Ste N4050
Santa Fe, NM 87505


Nm Public Regulation Commission
Corporations Bureau
Chartered Documents Division
P.O. Box 1269
Santa Fe, NM 87504-1269


No Boundaries Inc
789 Gateway Ctr Way
San Diego, CA 92102


No Boundaries, Inc Dba Oopsy Daisy
789 Gateway Ctr Way
San Diego, CA 92102


Noel Floral Design
604 Pinewood Rd
Rockville, MD 20850-1418


Noemie Legrand
7308 Earldom Ave
Playa Del Rey, CA 90293


Noggin Labs Inc
4621 North Ravenswood Ave
Chicago, IL 60640
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1023 of 1518




Nokomis Gift   Garden Shop
123 Morgan St
Nokomis, IL 62075-1542


Nolan, Anthony
100 S Schmidt
Bolingbrook, IL 60440


Nomadic Thread Society/Nicole Gulotta
33 West 17th St 1005
New York, NY 10011


Noni S Flowers   Gifts
1837 S Academy Blvd
Colorado Springs, CO 80916-4511


Noodles   Company
5198 Commons Dr
Rocklin, CA 95677


Norcal Rotoco Inc
2141 Industrial Ct, Ste B
Vista, CA 92081


Nordlie - Dayton, Oh
1331 Troy St
Dayton, OH 45404


Nordlie Inc
9550 Granger Rd
Garfield Heights, OH 44125


Norfolk Florist
1220 Baker Rd, Ste 100
Virginia Beach, VA 23455-3658


Norma Hume
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1024 of 1518




Norma S Flowers
15736 Cobalt St
Sylmar, CA 91342-3504


Normandy Flower Shop Inc.
123 W Charles St
Muncie, IN 47305-2420


North American Communications Resrc Inc
3344 Hwy 149
Eagan, MN 55121


North American Graphics Services Group
2101 Claire Court
Glenview, IL 60025


North American Van Lines Inc
5001 US Hwy 30 West
Fort Wayne, IN 46818


North Branch Floral
6138 Main St
North Branch, MN 55056-6144


North Carolina Department Of Revenue
Sales   Use Tax Division
P.O. Box 25000
Raleigh, NC 27640


North Carolina Department Of Revenue
P.O. Box 25000
Raleigh, NC 27640-0002


North Carolina Dept Of Revenue
450 West Hanes Mill Rd, Suite 202
Winston Salem, NC 27105


North Carolina Dept Of Revenue
4701 Atlantic Ave, Suite 118
Raleigh, NC 27604
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1025 of 1518




North Carolina Dept Of State Treasurer
Unclaimed Property Program
3200 Atlantic Ave
Raleigh, NC 27604-1668


North Carolina Secretary Of State
Corporation Division
P.O. Box 29525
Raleigh, NC 27626-0525


North Carolina State Florists Assoc.
P.O. Box 63
Kernersville, NC 27285


North Dakota State Florist Association
c/o Michele Dean
P.O. Box 95
Lansford, ND 58750


North End Florist
403 N Charlotte St
Pottstown, PA 19464-5311


North Fort Myers Florist
8190 Littleton Rd, Ste 105
North Fort Myers, FL 33903-2228


North Highland Florist
6114 Watt Ave
North Highlands, CA 95660-4214


North Hills Florist
7311 N Hills Blvd, Ste 15
North Little Rock, AR 72116-5349


North Industrial Chemicals Inc
P.O. Box 1985
York, PA 17405-1985
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1026 of 1518




North Shore Weddings And Flowers
56-353 Leleuli St
Kahuku, HI 96731-2034


North Star Courier Inc
P.O. Box 179077
San Diego, CA 92177-2077


North Star Florist
301 N Garland Ave
Garland, TX 75040-5645


North Washington Street Water
Sanitation District
3172 E 78th Ave
Denver, CO 80229-6120


Northbridge Insurance
105 Adelaide St W
Toronto, On M5H 1P9
Canada


Northern California Compactors Inc
P.O. Box 5489
Pleasanton, CA 94566-1489


Northern Flower Shoppe      Gift Baskets
Babbs St Lucy
Bridgetown
Barbados


Northern Lights Candles, Inc
Attn Tonja Beardsley
3474 Andover Rd
Wellsville, NY 14895


Northern Tool   Equipment
P.O. Box 105525
Atlanta, GA 30348-5525
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1027 of 1518




Northfield Florist
9387 Olde 8 Rd
Northfield, OH 44067-1953


Northgate Florist
4460 Redwood Hwy, Ste 8
San Rafael, CA 94903-1952


Northgate Rose Garden Florist
11018 Meridian Ave N
Seattle, WA 98133-8541


Northpark Florist
1100 Abernathy Rd, Ste 361 Bldg 500
Atlanta, GA 30328-5634


Northshore Florist
124 15Th St W
North Vancouver, BC V7M 1R5
Canada


Northside Floral
508 Jefferson St N
Wadena, MN 56482-1267


Northside Floral Shop
107 Bridge St
Corning, NY 14830-1968


Northside Greenhouse
1002 N Jefferson St
Hartford City, IN 47348-1619


Northstar Electrical Service Llc
8926 Country Rd 156
Kaufman, TX 75142


Northwest Cadence
123 105th Ave Se
Bellevue, WA 98004
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1028 of 1518




Northwest Grocers Llc
1101 Andover Park West, Suite 100
Tukwila, WA 98188-3911


Northwind
117 Tatitlik St
Valdez, AK 99686


Northwoods Floral   Gifts
11 W Main St
Crosby, MN 56441-1421


Norton S Florist Inc
401 22nd St S
Birmingham, AL 35233-2210


Norton S Flowers
225 S Sandusky Ave
Bucyrus, OH 44820-2222


Norton S Flowers   Gifts
2577 Jackson Ave
Ann Arbor, MI 48103-3818


Norton S Flowers   Gifts
2900 Washtenaw Rd
Ypsilanti, MI 48197-1575


Norton, Gregory
5519 Old Ranch Rd, 31
Oceanside, CA 92057


Norton, Jeremy
4545 Georgia St, 107
San Diego, CA 92116


Norvell Ip Llc
1776 Ash St
Northfield, IL 60093
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1029 of 1518




Norwalk Florist
11947 Firestone Blvd
Norwalk, CA 90650-2905


Nothing But Net
615 N 48th St
Phoenix, AZ 85008


Noushig Inc
451 Lombard St
Oxnard, CA 93030


Noushig, Inc Dba Amoretti
4840 Eastgate Mall
San Diego, CA 92121


Nova Libra Inc
8725 W Higgins Rd, Ste 585
Chicago, IL 60631


Nova Libra Inc
8725 West Higgins Rd, Suite 585
Chicago, IL 60631


Novak S Flower Shoppe Inc
6149 Dunham Rd
Maple Heights, OH 44137-4773


Novatool Inc
6100 Baltimore National Pike
Baltimore, MD 21228


Novitsky, Pamela
79 Fairview Dr
Madison, CT 06443


Noweta S Green Thumb Florist
1325 Main St
Columbus, MS 39701-4965
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1030 of 1518




Noworul, David
707 Czacki St
Lemont, IL 60439


Np Computer Network    Solutions Inc
8154 NW 67 St
Miami, FL 33166


Nrelate Llc
File 15404 15404 Collections Ctr Dr
Chicago, IL 60693


Nucourse Distribution Inc
P.O. Box 511298
Los Angeles, CA 90051-7853


Nueva Era Flower Corp
9002 Roosevelt Ave
Jackson Heights, NY 11372-7939


Nunez, Eliza
4004 Marron St
San Diego, CA 92115


Nussle Florist   Greenhouses
40 E Liberty St
Newton Falls, OH 44444-1647


Nuttelman S Florist Inc
135 Woodlawn Ave
Northampton, MA 01060-2064


NV Division Of Environmental Protection
901 S Stewart St, Ste 4001
Carson City, NV 89701


Nwosu, Chinyere
1936 N Spaulding Ave
Fl. 2
Chicago, IL 60647
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1031 of 1518




NY Dept of Environmental Conservation
625 Broadway
Albany, NY 12233-0001


NY Dept Of Environmental Conservation
P.O. Box 3782
New York, NY 10008-3782


NY Dept Of Environmental Conservation
625 Broadway, 10th Fl
Albany, NY 12233-5013


Ny State Dept Of Taxation And Finance
P.O. Box 4127
Binghamton, NY 13902-4127


Nyback S Family Flowers
3614 S 6th St
Klamath Falls, OR 97603-4723


Nys Corporation Tax
Processing Unit
P.O. Box 22109
Albany, NY 12201-2109


NYS Dept Of Environmental Conservation
625 Broadway
Albany, NY 12233-0001


Nys Employment Contributions     Taxes
State Offcie Campus B-12
Room 256
Albany, NY 12240


Nyssa Floral
1400 Adrian Blvd
Nyssa, OR 97913-5106


O   J Growers
1313 Lake Dr
Encinitas, CA 92024
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1032 of 1518




O Brien, William
3397 Hillcrest Rd
Geneva, IL 60134


O Connor Blossom Shop Inc.
2500 N Main St
High Point, NC 27262-8214


O Connor Florist Ltd
550 Danforth Rd
Scarborough, ON M1K 1C6
Canada


O Connor, Patricia
4279 Corte De Sausalito
San Diego, CA 92130


O Day, Juliet
3520 3rd Ave, Apt 303
San Diego, CA 92103-4927


O Grady, Corinne
9229 Regents Rd, Apt 309
La Jolla, CA 92037


O Keeffe Jr, Richard
5841 Haddington Shire Lane
Dublin, OH 43016


O Leary S Flowers For Every Occasion
1020 Main St
Norwalk, IA 50211-1327


O Malley, Patrick
8042 Highfield Court
Tinley Park, IL 60487


O Rourke   Birch Inc.
170 Freight St, Ste B1
Waterbury, CT 06702-1815
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1033 of 1518




Oak Bay Flower Shop
110-2187 Oak Bay Ave
Victoria, BC V8R 1G1
Canada


Oak Creek Florist
4966 Pacheco Blvd, Ste A
Martinez, CA 94553-3634


Oak Creek Plants   Flowers Inc
3435 S 13th St
Lincoln, NE 68502-4577


Oak Farms Ltd - The Flower Outlet
96 Oak St W
Leamington, ON N8H 2B6
Canada


Oak Hill Flowers
658 N Broadway
Portland, TN 37148-2029


Oak Hills Florist
1729 Babcock Rd
San Antonio, TX 78229-4624


Oak Ridge Floral Company
128 Randolph Rd
Oak Ridge, TN 37830-5027


Oak Ridge Florist
5613 Berkshire Valley Rd
Oak Ridge, NJ 07438-9501


Oakdale Flower Shop
1312 Montauk Hwy
Oakdale, NY 11769-1385


Oakland In Bloom Florist
20 Elm St, Ste C
Oakland, NJ 07436-1946
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1034 of 1518




Oakley, John
1350 N Bosworth Ave,    1Fb
Chicago, IL 60642


Oath Americas Inc
22000 Aol Way
Dulles, VA 20166


Oath Americas Inc
770 Broadway
New York, NY 10003


Obdam s Flowers
31 Seguin St
Parry Sound, ON P2A 1B2
Canada


Oberer S Flowers
1448 Troy St
Dayton, OH 45404-2725


Obie S Flowers
411 Sherman St
Pemberville, OH 43450-7078


Oc C Strategy Consultants Usa Inc
545 Madison Ave, Floor 9
New York, NY 10022


Oca, Fritz
9029 Jamacha Rd, Apt 5
Spring Valley, CA 91977


Ocala Flower Shop
1317 S Pine Ave
Ocala, FL 34471-6543


Occasionally Gifted
2236 Hampstead Rd
Oakville, ON L6H 6Y9
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1035 of 1518




Occasions   Petals
16991 Okahoma St
Coffeeville, MS 38922-3251


Occasions Of Naples
28380 Old 41 Rd, Ste 2
Bonita Springs, FL 34135-6814


Occupational Services Inc
6397 Nancy Ridge Dr
San Diego, CA 92121


Occuvax Llc
13423 Lynam Dr
Omaha, NE 68138


Ocean View Florist
2003 Hastings St E
Vancouver, BC V5L 1T9
Canada


Ocean View Flowers Llc
1105 Union Sugar Ave
Lompoc, CA 93436


Oceana Florists Ltd
5047 184Th St
Surrey, BC V3X 1B5
Canada


Oceanside Florist Inc
1921 S Coast Hwy
Oceanside, CA 92054-6432


Oceguera, Nadia
626 Pine Ave
Aurora, IL 60505


Octavio Rivas
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1036 of 1518




October Moon Fine Flowers   Gifts
9834 Leopard St
Corpus Christi, TX 78410-1612


Octopus Deploy Pty Ltd
Attn Paul Stovell
P.O. Box 308
Indooroopilly, Qld 4068
Australia


Odaniels, Kelly
6820 Briarwood Dr
Carlsbad, CA 92011-3924


Odden Flowers   Greenhouses
2110 Superior Ave
Cumberland, WI 54829-9208


Oddity Inc
200 East Railroad St
Pottsville, PA 17901


Ode, Ema
1142 W Pratt Blvd, Apt 2S
Chicago, IL 60626


Odenton Florist Inc.
1701 Midway Rd, Ste B
Odenton, MD 21113-1127


Odham S Flower Shop
1207 Simmons St
New Bern, NC 28560-4305


Odin Technologies
13944 Cleveland St
Oregon City, OR 97045


Odisho, Ramon
536 S Dale Ave
Arlington Heights, IL 60004
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1037 of 1518




Oec Group Chicago
555 Pierce Rd, Suite 210
Itasca, IL 60143


Off The Beaten Path Inc
6601 D Royal St
Pleasant Valley, MO 64068


Offerpal Media Inc
111 Sutter St, 13th Fl
San Francisco, CA 94104


Office Depot
P.O. Box 88040
Chicago, IL 60680-1040


Office Depot
6600 North Military Trail
Boca Raton, FL 33496


Office Depot Inc
P.O. Box 1413
Charlotte, NC 28201-1413


Office Of Missouri State Treasurer
Division of Unclaimed Property
P.O. Box 1272
Jefferson City, MO 65102-1272


Office Of New Mexico Attorney General
111 Lomas Nw, Suite 120
Albuquerque, NM 87102


Office Of State Controller
Betty T. Yee Unclaimed Property Division
P.O. Box 942850
Sacramento, CA 94250-5873
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1038 of 1518




Office of the Attorney General
Attn Leslie Carol Rutledge
323 Center St, Ste 200
Little Rock, AR 72201


Office of the Attorney General
Attn Mark R. Herring
202 North Ninth St
Richmond, VA 23219


Office of the Attorney General
Attn Mark Brnovich
2005 N Central Ave
Phoenix, AZ 85004


Office of the Attorney General
Attn Letitia A. James
The Capitol
Albany, NY 12224-0341


Office of the Attorney General
Attn Maura Healey
10 Mechanic St, Ste 301
Worcester, MA 01608


Office of the Attorney General
Attn Lawrence G. Wasden
700 W. Jefferson St, Suite 210
P.O. Box 83720
Boise, ID 83720-0010


Office of the Attorney General
Attn Kwame Raoul
100 West Randolph St
Chicago, IL 60601


Office of the Attorney General
Attn Kevin G. Clarkson
1031 West 4th Ave, Ste 200
Anchorage, AK 99501
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1039 of 1518




Office of the Attorney General
Attn Mike Hunter
313 NE 21st St
Oklahoma City, OK 73105


Office of the Attorney General
Attn Keith Ellison
445 Minnesota St, Ste 1400
St. Paul, MN 55101-2131


Office of the Attorney General
Attn Steve Marshall
P.O. Box 300152
Montgomery, AL 36130-0152


Office Of The Attorney General
Attn Kathy Jennings
Delaware Department of Justice
Carvel State Bldg
820 N. French St.
Wilmington, DE 19801


Office of the Attorney General
Attn Ken Paxton
P.O. Box 12548
Austin, TX 78711-2548


Office of the Attorney General
Attn Patrick Morrisey
State Capitol Complex
Bldg. 1, Rm E-26
Charleston, WV 25305


Office of the Attorney General
Department of Justice
Attn Jim Hood
P.O. Box 220
Jackson, MS 39205


Office of the Attorney General
Attn Peter F. Kilmartin
150 South Main St
Providence, RI 02903
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1040 of 1518




Office of the Attorney General
Attn Clare E. Connors
425 Queen St
Honolulu, HI 96813


Office of the Attorney General
Attn Sean D. Reyes
P.O. Box 142320
Salt Lake City, UT 84114-2320


Office of the Attorney General
Attn Tim Fox
215 N Sanders, Third Floor
P.O. Box 201401
Helena, MT 59620-1401


Office of the Attorney General
Attn TJ Donovan
109 State St
Montpelier, VT 05609-1001


Office of the Attorney General
Attn Tom Miller
Hoover State Office Building
1305 E. Walnut St
Des Moines, IA 50319


Office of the Attorney General
Attn Wayne Stenehjem
600 E. Boulevard Ave, Dept. 125
Bismarck, ND 58505


Office of the Attorney General
Attn William Tong
55 Elm St
Hartford, CT 06106


Office of the Attorney General
Attn Xavier Becerra
1300 I St, Ste 1740
Sacramento, CA 95814
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1041 of 1518




Office of the Attorney General
Attn Kathy Jennings
Carvel State Office Bldg
820 N. French St
Wilmington, DE 19801


Office of the Attorney General
Attn Phil Weiser
Ralph L. Carr Colorado Judicial Center
1300 Broadway, 10th Fl
Denver, CO 80203


Office of the Attorney General
Attn Dave Yost
30 E. Broad St, 14th Fl
Columbus, OH 43215


Office of the Attorney General
Attn Dana Nessel
P.O. Box 30212
525 W. Ottawa St
Lansing, MI 48909


Office of the Attorney General
Attn Aaron Ford
Old Supreme Ct. Bldg.
100 North Carson St
Carson City, NV 89701-4717


Office of the Attorney General
Attn Aaron Frey
6 State House Station
Augusta, ME 04333


Office of the Attorney General
Attn Alan Wilson
P.O. Box 11549
Columbia, SC 29211


Office of the Attorney General
Attn Andy Beshear
700 Capitol Ave, Ste 118
Frankfort, KY 40601
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1042 of 1518




Office of the Attorney General
Attn Ashley Moody
The Capitol PL-01
Tallahassee, FL 32399-1050


Office of the Attorney General
Attn Bob Ferguson
1125 Washington St SE
P.O. Box 40100
Olympia, WA 98504-0100


Office of the Attorney General
Attn Brian E. Frosh
200 St. Paul Pl
Baltimore, MD 21202


Office of the Attorney General
Attn Bridget Hill
Kendrick Building
2320 Capitol Ave
Cheyenne, WY 82002


Office of the Attorney General
Attn Karl A. Racine
441 4th St, NW
Washington, DC 20001


Office of the Attorney General
Attn Curtis T. Hill, Jr.
Indiana Government Center South
302 W. Washington St, 5th Fl
Indianapolis, IN 46204


Office of the Attorney General
Attn Herbert H. Slatery III
P.O. Box 20207
Nashville, TN 37202-0207


Office of the Attorney General
Attn Josh Stein
9001 Mail Service Center
Raleigh, NC 27699-9001
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1043 of 1518




Office of the Attorney General
Attn Josh Shapiro
16th Fl, Strawberry Square
Harrisburg, PA 17120


Office of the Attorney General
Attn Josh Kaul
P.O. Box 7857
Madison, WI 53707-7857


Office of the Attorney General
Attn Chris Carr
40 Capitol Square, SW
Atlanta, GA 30334


Office of the Attorney General
Attn Jason Ravnsborg
1302 E Hwy 14, Ste 1
Pierre, SD 57501-8501


Office of the Attorney General
Attn Derek Schmidt
120 SW 10th Ave, 2nd Fl
Topeka, KS 66612


Office of the Attorney General
Attn Hector Balderas
408 Galisteo St
Villagra Building
Santa Fe, NM 87501


Office of the Attorney General
Attn Gurblr S. Grewal
RJ Hughes Justice Complex
25 Market St, Box 080
Trenton, NJ 08625-0080


Office of the Attorney General
Attn Gordon MacDonald
33 Capitol St
Concord, NH 03301
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1044 of 1518




Office of the Attorney General
Attn Ellen F. Rosenblum
Oregon Department of Justice
1162 Court St NE
Salem, OR 97301-4096


Office of the Attorney General
Attn Doug Peterson
2115 State Capitol
P.O. Box 98920
Lincoln, NE 68509


Office of the Attorney General
Attn Jeff Landry
1885 North Third St
Baton Rouge, LA 70802


Office Of The Atty General-North Dakota
Gateway Professional Center
1050 East Interstate Ave, Suite 200
Bismarck, ND 58503


Office Of The Kansas Attorney General
Consumer Protection/Antitrust Division
120 Southwest 10th Ave, 2nd Fl
Topeka, KS 66612


Office Of The Lieutenant Governor
Divsn of Bankng   Insrnc-Unclmd Proprty
5049 Kongens Gade
Charlotte Amalie
St Thomas, VI 00802


Office Of The Maryland Attorney General
200 St Paul Pl, 16th Fl
Baltimore, MD 21202


Office Of The Rhode Island Gnrl Treas
Unclaimed Property Department
P.O. Box 1435
Providence, RI 02901-1435
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1045 of 1518




Office Of The State Treasurer
Unclaimed Property Division
55 Elm St, 5th Fl
Hartford, CT 06106


Office Of The State Treasurer
Unclaimed Property Division
500 East Capitol Ave
Pierre, SD 57501-5070


Office Of The Texas Attorney General
Consumer Protection Division
300 W 15th St
Austin, TX 78701


Office of the United States Trustee
Attn Timothy J. Fox, Jr.
844 King St, Suite 2207
Lockbox 35
Wilmington, DE 19801-3519


Office Playground Inc
715 Southpoint Blvd, Suite M
Petaluma, CA 94954


Officemax
150 East Pierce Rd
Itasca, IL 60143


Officeteam Staffing
2 Mid America Plaza, Ste 1000
Oakbrook Terrace, IL 60181


Officework Software Llc
353 Bel Marin Keys Blvd, Suite 8
Novato, CA 94949


Ogc Construction Management Llc
1242 E Jackson St
Phoenix, AZ 85034
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1046 of 1518




Oggi Corp
1809 1/2 N Orangethorpe Park
Anaheim, CA 92801


Oggi Corporation
1801 1/2 N Orangethorpe Park
Anaheim, CA 92801


Ogi S Florist
384 Broad Ave
Leonia, NJ 07605


Ogurcak, Jesse
32 Poplar Rd
Lewisburg, PA 17837-6563


OH Environmental Protection Agency
122 South Front St
Columbus, OH 43216


OH Environmental Protection Agency
Lazarus Government Ctr
50 W Town St, Ste 700
Columbus, OH 43215


Oh Myeon Floral Art
Mapo-Gu Chungbukro 1 Rd 14
Seoul
South Korea


Ohana Leis   Flowers
69 N Beretania St
Honolulu, HI 96817-4711


Ohio Bureau Of Workers Compensation
P.O. Box 89492
Cleveland, OH 44101-6492


Ohio Casualty Insurance Company
9450 Seward Rd
Fairfield, OH 45014
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1047 of 1518




Ohio Department Of Taxation
P.O. Box 182101
Columbus, OH 43218-2101


Ohio Division Of Unclaimed Funds
77 South High St, 20th Fl
Columbus, OH 43215-6108


Ohio State University
1100 Kinnear Rd, Suite 210
Columbus, OH 43212


Oink Ink Radio Inc
1735 Market St, Suite A488
Philadelphia, PA 19103


Ok B Llc
555 Capitol Mall Ninth Fl
Sacramento, CA 95814


Ok B Llc
c/o Buzz Oates Mgmt Svcs
555 Capital Mall, Ste 900
Sacramento, CA 95814


OK Dept Of Environmental Quality
707 N Robinson Ave
Oklahoma City, OK 73102


Ok Floral
2015 Pacific Ave
Forest Grove, OR 97116-2327


Okie Flowers
105 E Industrial Rd, Ste A
Guthrie, OK 73044-6971


Oklahoma County, Ok Treasurer
P.O. Box 268875
Oklahoma City, OK 73126-8875
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1048 of 1518




Oklahoma State Florists Association
3304 East Harris Rd
Muskogee, OK 74403


Oklahoma State Treasurer
Unclaimed Property Division
2300 North Lincoln Blvd
Room 217
Oklahoma City, OK 73105


Oklahoma   Tax Commission
Business   Tax Division
P.O. Box   26800
Oklahoma   City, OK 73126-0800


Oladeji Oyedele
6100 Water Lilly Dr
Alpharetta, GA 30005


Olas Flower
622 216th St Sw
Bothell, WA 98021-8104


Old Charm Inc
444 Brusselles St
St. Mary S, PA 15857


Old Dutch International
421 N Midland Ave
Saddle Brook, NJ 07663


Old Mill Floral
302 E Bradford St
West Union, IA 52175-1281


Old Town Katy Floral
5725 2nd St
Katy, TX 77493-2418
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1049 of 1518




Oleander Floral Design
2902 Bloor St W
Etobicoke, ON M8X 1B5
Canada


Oleksiak, Rachel
On395 King Dr
Geneva, IL 60134


Olive Branch Florist Llc
9120 Pigeon Roost Rd
Olive Branch, MS 38654-1618


Oliver Flowers
300 6th Ave, Ste 1A
Pittsburgh, PA 15222-2511


Oliverios Florist
241 E Main St
Bridgeport, WV 26330-1844


Olivia Barry
126 N Broadway, 3D
Tarrytown, NY 10591


Olivia Barry
101 Lafayette Ave 14L
Brooklyn, NY 11217


Olney Greenhouses    Flower Shop
1205 S West St, Ste B
Olney, IL 62450-1382


Olney S Flower Pot Of Rome
2002 N James St
Rome, NY 13440-2424


Olson S Flowers
214 E Main St
Mount Horeb, WI 53572-2104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1050 of 1518




Olson, Cheryl
818 Western Ave
Glen Ellyn, IL 60137


Olson, Mia
1314 E.Hull Dr
Wheaton, IL 60189


Olympic Wire   Equipment Inc
3001 Red Hill Ave Bldg 2, Ste 102
Costa Mesa, CA 92626


Oma S Garden
10432 W Atlantic Blvd
Coral Springs, FL 33071-5605


Omel Flowers
5898 W 16th Ave
Hialeah, FL 33012-6216


Omg Flower Boutique Boca
495 N Federal Hwy
Boca Raton, FL 33432-3927


On A Roll Gourmet
4660 La Jolla Village Dr P1
San Diego, CA 92122


On A Roll Gourmet Sandwiches
America S Finest Sandwich Inc
4660 La Jolla Village Dr P1
San Diego, CA 92122


On Assignment Inc
P.O. Box 74008799
Chicago, IL 60674-8799


On The Mark Exterminating Llc
11368 Birch Dr
Thornton, CO 80233
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1051 of 1518




On Track Garage Door Service Inc
4821 E Indigo St
Mesa, AZ 85205


Oncourse Consultants
7423 204 St Sw
Lynnwood, WA 98036


Ond Jv Llc
DBA Ond Property LLC
c/o Mb Real Estate Services Inc
One North Dearborn, Ste 1175
Chicago, IL 60602


Ond Property Llc
c/o Beacon Capital Partners LLC
200 State St, 5th Fl
Boston, MA 02109


Ondik, Anna
311 Bewley Rd
Havertown, PA 19083


One Rose Florist   Events
9411 S Main St, Ste C
Jonesboro, GA 30236-8705


One Stop Logistic Llc
10 Saddle Brook Dr
Manalapan, NJ 07726


Oneco Florist
5012 15th St E, Ste 1
Bradenton, FL 34203


Onelogin Inc
150 Spear St, Ste 1400
San Francisco, CA 94105
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1052 of 1518




Onesource Water Llc
P.O. Box 677867
Dallas, TX 75267-7867


Ongoro, Antony
489 Dewane Dr
El Cajon, CA 92020


Onibokun, Jumoke
544 N Rosebud Dr
Lombard, IL 60148


Onin Staffing Llc
1 Perimeter Park South, Ste 450N
Birmingham, AL 35243


Online Labels Inc
2021 E Lake Mary Blvd
Sanford, FL 32773


Online Wedding Solutions
DBA Wedding.Com
19700 Fairchild, Suite 140
Irvine, CA 92612


Online Wedding Solutions Llc
1401 Dove St, Ste 450
Newport Beach, CA 92660


Onsite Personnel Of New Jersey, Llc
145 Talmadge Rd, Ste 6
Edison, NJ 08817


Onterra Systems Llc
500 Lake Dillon Dr, Suite 6203
Dillon, CO 80435


Opal Labs Inc
1060 NW 9th Ave
Portland, OR 97209
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1053 of 1518




Open Blooms Llc
4212 Technology Ct
Chantilly, VA 20151-1214


Opentext Inc
2950 South Delaware St
Bay Meadows Station 3 Building
San Mateo, CA 60673-1246


Opera House Floral And Gifts
101 E Main St
Winamac, IN 46996-1316


Opinionlab Inc
1900 Eastwood Rd, Ste 11
Wilmington, NC 28403


Opinionlab Inc
549 W Randolph St, Ste 401
Chicago, IL 60661


Optical Disc Solutions, Inc
1767 Sheridan St
Richmond, IN 47374


Optimizely Inc
631 Howard St, Ste 100
San Francisco, CA 94105


Opt-Intelligence Inc
37 W 37th St 5th Fl
New York, NY 10018


Option Data Llc
Dept 77828
P.O. Box 77000
Detroit, MI 48277-1828


Optiv Security Inc
1125 17th St, Suite 1700
Denver, CO 80202
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1054 of 1518




OR Dept Of Environmental Quality
700 NE Multnomah St, Ste 600
Portland, OR 97232


Oracle America Inc
500 Oracle Pkwy
Redwood Shores, CA 94065


Oracle America Inc
500 Oracle Pkwy
Redwood City, CA 94065


Oracle America Inc
P.O. Box 203448
Dallas, TX 75320-3448


Oram Flowers
825 Euclid Ave
Lexington, KY 40502-1741


Orange Blossom Florist
424 E Hospitality Ln, Ste B6
San Bernardino, CA 92408-3567


Orange Commercial Credit
P.O. Box 11099
Olympia, WA 98508-1099


Orange Flower Connect Inc
P.O. Box 281
Skillman, NJ 08558


Orangeburg County Treasurer
P.O. Box 9000
Orangeburg, SC 29116


Orasi Software Inc
c/o Action Capital Corporation
P.O. Box 56346
Atlanta, GA 30343
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1055 of 1518




Orban S Flowers   Greenhouses Inc
11520 Buckeye Rd
Cleveland, OH 44104-3828


Orbitz Llc
DBA Orbitz Worldwide
500 West Madison St, Suite 1000
Chicago, IL 60661


Orchid Florist
1768 Solano Ave
Berkeley, CA 94707-2213


Orchid Florist The
1 Chase Ave
Waterbury, CT 06704-2302


Orchids Little Secret Boutique
117 S Bradford Ave
Placentia, CA 92870-5614


Ore Originals
1357 Coronado Ave
Long Beach, CA 90804


Oregon Corners Florist
3043 Graham Rd
Stow, OH 44224-3654


Oregon Department Of Justice
Civil Enforcement Division
1162 Court St Ne
Salem, OR 97310


Oregon Department Of Revenue
P.O. Box 14777
Salem, OR 97309-0960


Oregon Department Of Revenue
P.O. Box 14780
Salem, OR 97309-0469
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1056 of 1518




Oregon Department Of State Lands
Unclaimed Property Section, Unit 18
775 Summer St Northeast, Suite 100
Salem, OR 97301-1279


Orion Head Inc
8 Lexi Lane
Monroe, NJ 08831


Orionckb
85 West St, 2, 3rd Fl
Walpole, MA 02081


Orkin Services Of California Inc
P.O. Box 7161
Pasadena, CA 91109-7161


Orleans Flower Shop
176 S Maple St
Orleans, IN 47452-1722


Ornament Central
41-6 Lomar Park Dr
Pepperell, MA 01463


Ornament Central
407 Princeton Rd
Fitchburg, MA 01420


Orquidea Oriental
Francisco Huneeus 471 Pudehuel
Santiago
Chile


Orrefors Kosta Boda Inc
900 Liberty Pl
Sicklerville, NJ 08081


Ortega, Rosalinda
2803 S Keeler Ave, Fl 1
Chicago, IL 60623-4331
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 1057 of 1518




Ortiz, David
4907 S Lockwood Ave
Chicago, IL 60638


Ortiz, Maribel
3738 S 53 Rd Ave
Cicero, IL 60804


Ortiz, Norman
1260 West 5 Ct
Hialeah, FL 33010


Ortonville Flower Shop    Gifts
136 2nd St Nw
Ortonville, MN 56278-1409


Orvis, Travis
1305 W Walker Dr
Rogers, AR 72756


Ory Valerie
12638 Stone Canyon Rd
Poway, CA 92064


Osage Floral   Gifts
530 Main St
Osage, IA 50461-1217


Osborne Florist
565 1/2 Osborne St
Winnipeg, MB R3L 2B3
Canada


Oscar Mora Floral Designs Ltd
100 West 26th St, Suite 8G
New York, NY 10001


Osco Incorporated
P.O. Box 698
Minooka, IL 60447
  Case 19-11240-LSS        Doc 31   Filed 06/03/19   Page 1058 of 1518




Osco Incorporated
304 Mondamin St 112
P.O. Box 698
Minooka, IL 60447


Ose Properties No 8
1450 Blue Oaks Blvd
Roseville, CA 95747


Osler, Hoskin   Harcourt
1 First Canadian Pl
61 St Fl
P.O. Box 50
Toronto, On M5X 1B8
Canada


Osorio-Ortiz, Jennifer
26 Shields St
San Francisco, CA 94132


Osteyee, Mylen
10182 Camino Ruiz, Unit 58
San Diego, CA 92126-3470


Otero, Ana
1302 Orchard Ln,     161
Dallas, TX 75253


Otis Elevator Company
P.O. Box 73579
Chicago, IL 60673-7579


Ottawa Flowers Inc
3-2000 Thurston Dr
Ottawa, ON K1G 6C9
Canada


Ottawa Kennedy Flower Shop
502 Bank St
Ottawa, ON K2P 1Z4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1059 of 1518




Otterbase Inc
555 3 Mile Rd Nwest
Grand Rapids, MI 49544


Otto   Urban Florist   Greenhouses
905 E State St
Fremont, OH 43420-4353


Otto Environmental North Amercica Inc
12700 General Dr
Charlotte, NC 28273


Otto S Oasis
1313 Gilbert St
Charles City, IA 50616-1629


Our Flower Shop 2011 Inc
676 Kingsway Ave SE
Medicine Hat, AB T1A 2X1
Canada


Ousterhout S Flowers
220 E Chicago Blvd
Tecumseh, MI 49286-1549


Out Of The Woods Florist
1601 N Wayne St, Ste 105
Angola, IN 46703-2367


Outbrain Inc
39 West 13th St 3rd Fl
New York, NY 10011


Outcold Llc
2848 West Chicago Ave, Unit B
Chicago, IL 60622


Outfront Media Inc
P.O. Box 33074
Newark, NJ 07188-0074
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1060 of 1518




Outfront Media Inc
185 Hwy 46
Fairfield, NJ 07004


Outmatch Inc
12750 Merit Dr, Suite 300
Dallas, TX 75251


Outspoken Media Inc
415 River St, Ste 201
Troy, NY 12180


Outtaidaho
10521 Edgeway Dr
Middleton, ID 83644-5571


Overhead Door Company Of Sacramento Inc
6756 Franklin Blvd
P.O. Box 231608
Sacramento, CA 95823


Overhead Door Corporation
P.O. Box 560309
Charlotte, NC 28256


Oviedo Beautiful Flowers      Gifts
1323 W Broadway St
Oviedo, FL 32765-6575


Owen S Florist
811 Hope Mills Rd
Fayetteville, NC 28304-2224


Owens Flower Shop   Greenhouses Inc
1000 Whitlock Ave NW, Ste 300
Marietta, GA 30064-5449


Owens World Air Inc
1930 W Airfield Dr Cargo Bldg
P.O. Box 610107
Dfw Airport, TX 75261
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1061 of 1518




Owens, Daniel
149 Prospect St
Norwich, CT 06360


Owneriq Inc
27-43 Wormwood St, Ste 400
Boston, MA 02210


Owosso Floral   Gifts
211 N Washington St
Owosso, MI 48867-2820


Oxford Floral Co
1103 Jefferson Ave
Oxford, MS 38655-3641


Oxford, Sean
21365 NE Evelyn Pl
Bend, OR 97701


Ozark Florist Association
2303 South Campbell Ave
Springfield, MO 65807


P E Products
813 Grand Ave
Connersville, IN 47331


P Graham Dunn
630 Henry St
Dalton, OH 44618


P Graham Dunn, Inc
630 Henry St
Dayton, OH 44618


P Stevens Lc
700 S Flower St, Ste 660
Los Angeles, CA 90017
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1062 of 1518




Pa Department Of Revenue
Bureau of Receipts and Control
Dept. 280406
Harrisburg, PA 17128


PA Dept Of Environmental Protection
Rachel Carson State Office Bldg
400 Market St
Harrisburg, PA 17101


PA Dept Of Environmental Protection
P.O. Box 8762
Harrisburg, PA 17105-8762


Pa Dept Of Revenue-Income Tax
Attn Dept of Revenue
P.O. Box 1393
Philadelphia, PA 19105-9731


PA Environmental Protection Agency
500 Ross St, 6th Fl, Govt Op
Pittsburgh, PA 15262


Pac Operating Limited Partnership
6250 N River Rd, Ste 1100
Rosemont, IL 60018


Pac Operating Limited Partnership
8755 West Higgins Rd, Ste 700
Chicago, IL 60631


Pac Operating Ltd Partner
P.O. Box 742339
Los Angeles, CA 90074-2339


Pac Pizza Llc
P.O. Box 789790
Wichita, KS 67278
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1063 of 1518




Pace, Angelo
90 Cook Dr
King, ON L7B 0E5
Canada


Pacific Bell Telephone Company
1407 J St
Sacramento, CA 95814


Pacific Bell Telephone Company
AT T
P.O. Box 8100
Aurora, IL 60507-8100


Pacific Bell Telephone Company
P.O. Box 5025
Carol Stream, IL 60197-5025


Pacific Concepts Inc
390 5th Ave 703
New York, NY 10018


Pacific Electric Contractors Inc
920 South Grape St
Medford, OR 97501


Pacific Floral Designs
378 N Allen Ave
Pasadena, CA 91106-1604


Pacific Gas And Electric Company-Fresno
3754 E California Ave
Fresno, CA 93725


Pacific Gas And Electric Company-Fresno
Box 997300
Sacramento, CA 95899-7300


Pacific Power
1033 NE 6th Ave
Portland, OR 97256-0001
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1064 of 1518




Pacific Premedia Inc
5925 Priestly Dr, Ste 101
Carlsbad, CA 92008


Pacifica Pavilion Of Flowers
799 Oceana Blvd
Pacifica, CA 94044-2339


Packaging Corp Of America
2155 42nd St Northwest
Winter Haven, FL 33881


Packaging Corporation Of America
P.O. Box 51584
Los Angeles, CA 90051-5884


Packard, Sarah
2380 River Hills Lane
Bolingbrook, IL 60490


Packed Party
2305 Donley Dr, Ste 100
Austin, TX 78758


Padge S Flowers Llc
104 S Main Ave
Lovington, NM 88260-4221


Padilla Ramon
333 Broadway D23E
New York, NY 10031


Padres Lp
Attn Membership Services Petco Park
100 Park Blvd
San Diego, CA 92101


Paetec Communications Inc
P.O. Box 1283
Buffalo, NY 14240-1283
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1065 of 1518




Pagaduan, Cullen
2951 Governor Dr
San Diego, CA 92122


Page Creative Media Llc
193 E Main St PMB 203
Chillicothe, OH 45601


Page Vault Inc
586 West Adams, Suite Ll-1
Chicago, IL 60661


Page, Christy
391 Main St
P.O. Box 512
Durham, CT 06422


Pagter Innovations Inc
914 Marcon Blvd, Suite 105
Allentown, PA 18109


Paintsville Floral Co
117 Main St
Paintsville, KY 41240-1160


Paj Inc
18325 Waterview Pkwy
Dallas, TX 75252


Pajer S Flower Shop
2858 Freeport Rd
Natrona Heights, PA 15065-1970


Paku, Karissa
4606 Shabbona Grove Rd
Shabbona, IL 60550


Palace Of Flowers
3901 Lincoln Way W
South Bend, IN 46628-1246
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1066 of 1518




Paladino, Joseph
208 Winnsboro Court, Unit A
Schaumburg, IL 60193


Paladino, Kelli
208 Winnsboro Court, Unit A
Schaumburg, IL 60193


Palafox, Juan
340 Deanna Lane, H
Charlotte, NC 28217


Palco S Florist
14671 E 11 Mile Rd
Warren, MI 48088-4887


Pallag Fional Teale
5126 Avenida Playa Cancun
San Diego, CA 92124


Pallet Central Enterprises Inc
P.O. Box 13549
Atlanta, GA 30324


Palm Florist Inc
111 N Palm Ave
Palatka, FL 32177-2699


Palm Harbor Florist Llc
1020 Illinois Ave
Palm Harbor, FL 34683-4411


Palm Springs Flst Inc
894 N Palm Canyon Dr
Palm Springs, CA 92262-4424


Palmdale-Lancaster Florist
1825 W Ave J, Ste 105
Lancaster, CA 93534-2704
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1067 of 1518




Palmer Florist
1926 S Mannheim Rd
Westchester, IL 60154-4323


Palmetto Gardens Florist
1816 E Greenville St
Anderson, SC 29621-2035


Palo Alto Networks Inc
3000 Tannery Way
Santa Clara, CA 95054


Palo Floral Shop
1 E Main St
Sharpsville, PA 16150-1264


Palomar, Sandra
4502 S Avers Ave
Chicago, IL 60632


Pals Caribbean Flower Shop
10 Abercromby St
Port of Spain
Trinidad


Pam S Petals
1208 Ludington St
Escanaba, MI 49829-3539


Pam Zibert
Valley Flowers
Valley Plaza, 130 E Dakota St
Spring Valley, IL 61362


Pamco Label Co
2200 South Wolf Rd
Des Plaines, IL 60018-1934


Pamela Novitsky
79 Fairview Ave
Madison, CT 30696
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1068 of 1518




Pamela S Flowers
115 W Broadway St
Okemah, OK 74859-2616


Pammett s Flowers
208 Charlotte St
Peterborough, ON K9J 2T8
Canada


Pampered Lady Florist
1920 Lake Ave, Ste 102
Altadena, CA 91001-3065


Pan Am Florist
8636 Lee Hwy
Fairfax, VA 22031-2199


Panache Floral Design
18974 Ventura Blvd
Tarzana, CA 91356-3224


Panage Florist
31876 Del Obispo St, Ste 3
San Juan Capistrano, CA 92675-3240


Panalpina Airflo Bv
Rangoonweg 7
1118 LP Schiphol Zuidoost
Netherlands


Panda Flowers 10
1220 Centre St NE
Calgary, AB T2E 2R4
Canada


Panda Flowers 15
37-4307 130 Ave SE
Calgary, AB T2Z 3V8
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1069 of 1518




Panda Flowers 16
4816 50 St
Stettler, AB T0C 2L0
Canada


Panda Flowers 17
256-388 Country Hills Blvd NE
Calgary, AB T3K 5J6
Canada


Panda Flowers 33
21-550 University Dr W
Lethbridge, AB T1J 4T3
Canada


Panda Flowers 18
3184 Sunridge Blvd Ne
Calgary, AB T1Y 7G6
Canada


Panda Flowers Cochrane
Bay 4, 505 4Th Ave W
Cochrane, AB T4C 1A8
Canada


Panda Flowers Limited
P.O. Box 884
Naivasha, 20117
Kenya


Panda Flowers Terra Losa
9772 170 St NW
Edmonton, AB T5T 5L9
Canada


Panda S Flowers    Gifts
111 S Kent St
Gorman, TX 76454


Pandora Media Inc
25601 Network Pl
Chicago, IL 60673-1256
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1070 of 1518




Pandya, Nandini
885 Kingston Lane
Bartlett, IL 60103


Panera Llc
DBA St Louis Bread Company
P.O. Box 504888
St Louis, MO 63150-4888


Pannone, Kaitlin
238 Bozrah St
Bozrah, CT 06334


Panorama Gardens
3055 Hwy 44
Panora, IA 50216


Pap   Pris Baum S Flower      Gift Shop
2211 Hospital Rd
New Rds, LA 70760


Pap S Primitives   Floral
310 2nd St
Chillicothe, MO 64601-2711


Paper Conversions Inc
6761 Thompson Rd N
Syracuse, NY 13211


Paper Direct
P.O. Box 1151
Minneapolis, MN 55440-1151


Paper Direct
P.O. Box 2933
Colorado Springs, CO 80901-2933


Paper Petals
12831 Daylight Dr, Apt 3109
Saint Louis, MO 63131-1897
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1071 of 1518




Paper Ranch
1111 South Agnew
Oklahoma City, OK 73108


Pappas, Theresa
13537 Mango Dr
Del Mar, CA 92014


Para, Matthew
9024 Los Palos Lane
Palos Hills, IL 60465


Parad Matthew Alexander Estroff
5604 W 6th St, Apt 3
Los Angeles, CA 90036


Parade Of Flowers
1729 Hwy 42 N
Mcdonough, GA 30253-4725


Paradise Florist
1742 W Algonquin Rd
Hoffman Estates, IL 60192-1573


Paradise Florist And Gifts Llc
1116 US Hwy 1
Sebastian, FL 32958-4147


Paradise Flower Market
27329 Chagrin Blvd
Beachwood, OH 44122-4277


Paradise Flower Shoppe
2667 Coney Island Ave, Ste A
Brooklyn, NY 11223-5520


Paradise Garden
560 Kingsway
Vancouver, BC V5T 3J9
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1072 of 1518




Paradysz Matera Co Inc
Attn Accounts Receivable
5 Hanover Square, 6th Fl
New York, NY 10004


Paramount Services Inc
2205 SW 57th Ave
West Park, FL 33023-3072


Paramount Staffing
1200 Shermer Rd 300
Northbrook, IL 60062


Paramount Staffing Llc
1200 Shermer Rd, Ste 3000
Northbrook, IL 60062


Paramount Staffing Llc
810 Tyvola Rd, Ste 110
Charlotte, NC 28217


Paramount Staffing Of Chicago
1200 Shermer Rd 300
Northbrook, IL 60062


Parish Of Jefferson Collector
P.O. Box 130
Gretna, LA 70054


Parisian Florist Inc.
7133 W Sunset Blvd
Los Angeles, CA 90046-3480


Park Anne
388 Los Pinos Way
San Jose, CA 95123


Park Avenue Florist
347 Blanding Blvd
Orange Park, FL 32073-4322
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1073 of 1518




Park Avenue Florist
706 W Park Ave
Oakhurst, NJ 07755-1013


Park Ex Flower Shop
705 Saint-Roch St
Montreal, PQ H3N 1L2
Canada


Park Florist
2015 Macdonald Ave
Richmond, CA 94801-3309


Park Lake Flowers
1709 Cotton Belt Pkwy
Mc Gregor, TX 76657-3417


Park Minseok
1545 Floribunda Ave, 317
Burlingame, CA 94010


Park Place Florist
8816 Jamaica Ave
Woodhaven, NY 11421-2038


Park Place Technologies
P.O. Box 71-0790
Columbus, OH 43271-0790


Park Rapids Floral   Nursery
105 Main Ave S
Park Rapids, MN 56470-1515


Park Roger
1830 Reiter Dr
Pasadena, CA 91106


Park Square Florist Inc
1300 Park Ave, Unit 1C
Woonsocket, RI 02895-6546
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1074 of 1518




Park Vending Inc
420 Hill Ave
Aurora, IL 60505


Park, Julie
11809 Pickford Rd
San Diego, CA 92131


Parker Blooms
11153 S Parker Rd, Unit O
Parker, CO 80134-4902


Parker Florist    Gifts
3424 Jefferson St
Macon, MS 39341


Parker Products Inc
P.O. Box 471501
Fort Worth, TX 76147


Parker S Florist
181 Hughes Rd, Ste 07
Madison, AL 35758-1146


Parker S Flowers   Gifts
1825 Tamiami Trl, Unit E3
Port Charlotte, FL 33948-1047


Parker, Daphne
3960 W Pt Loma Blvd,      H191
San Diego, CA 92110


Parker, Jeff
4744 Diane Ave
San Diego, CA 92117


Parker, Rebecca
1458 the Orchard Rd
Clarkesville, GA 30523
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1075 of 1518




Parkers Florist
300 S US Hwy 31
Bay Minette, AL 36507-2856


Parkside Flowers
108 4th St
Rockwell City, IA 50579-1424


Parkview Florist    Gifts
549 W Strothers Ave
Seminole, OK 74868-3126


Parkway Florist Inc
600 Greentree Rd
Pittsburgh, PA 15220-5251


Parkway Flowers   Gifts
213 E Lee St
Thomaston, GA 30286-4124


Parrilla, Raymond
517 King Arthur Way
Bolingbrook, IL 60440


Parsons, Celia
9880 Pacific Heights
Room 213
San Diego, CA 92121


Partridge, Amanda
15 Pine St
Waterford, CT 06385


Party Creations And More Corp
627 Melrose Ave
Bronx, NY 10455-2626


Party Flower
173 US Hwy 46
Mine Hill, NJ 07803-3176
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1076 of 1518




Parz, Dana
5520 Belmont Rd, Apt 2C
Downers Grove, IL 60515


Pasadena Tournament Of Roses
391 South Orange Grove Blvd
Pasadena, CA 91184


Pasha Management Inc
P.O. Box 910111
San Diego, CA 92191-0111


Passion Fleurie
359 Boul Adolphe-Chapleau
Bois-Des-Filion, PQ J6Z 1H9
Canada


Passion Flower Llc
2401 South Industiral
Ann Arbor, MI 48104


Passion Growers
7911 NW 21st St
Miami, FL 33122


Passion Growers Llc
7499 NW 31st St
Miami, FL 33122


Passmore s Flowers
190 King George Rd
Brantford, ON N3R 5L3
Canada


Passport Unlimited Inc
801 Kirkland Ave, Ste 200
Kirkland, WA 98033


Pat Parker    Sons Florist
1516 Allen St
Springfield, MA 01118-1817
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1077 of 1518




Pat S Creations
5907 20th Ave
Valley, AL 36854-4179


Pat S Floral Design   Gifts
210 N Parrott Ave
Okeechobee, FL 34972-2931


Pat S Florist   Gourmet Baskets Inc
1010 Queen City Ave
Tuscaloosa, AL 35401-2347


Pat S Florist Inc
1721 W Main St
Richmond, VA 23220-4634


Pat S Flower Shop
28 Old Hope Rd
Kingston 5 Jamaica
Jamaica


Patch My Pc Llc
4300 Lilly Gulch Trail
Castle Rock, CO 80109


Patch Products Inc
Attn Acct Rec 1
400 E Inman Pkwy.
Beloit, WI 53511


Patel, Gopi
1624 Percy Lane
Itasca, IL 60143


Patel, Hemal
2602 Sagamore Cir
Aurora, IL 60503


Patel, Hiren
904 Blue Ridge Dr
Streamwood, IL 60107
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1078 of 1518




Patel, Jignesh
715 Legends Dr
Carol Stream, IL 60188


Patel, Mital
7519 Waterstone Way
Naperville, IL 60565


Patel, Neelesh
7230 East Ave
Hanover Park, IL 60133


Patel, Nisha
3431 Breitwieser Lane
Naperville, IL 60564


Patel, Sajid
3207 Farmgate Dr
Naperville, IL 60564


Patel, Shivam
9236 N Hamlin Ave
Des Plaines, IL 60016


Patrachari, Subhashree
11704 Eastfield Rd
Poway, CA 92064


Patricia Ann Florist
2120 W Western Ave
South Bend, IN 46619-3311


Patricia E. Smith
135 Park Rd
Hawesville, KY 42348


Patricia Gentry
1310 Glenside Rd
Downingtown, PA 19335
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1079 of 1518




Patricia Gomez
1710 S Pkwy Dr
Deer Park, TX 77536


Patricia J Duggan
c/o Ftd
Patricia J Duggan
3113 Woodcreek Dr
Downers Grove, IL 60515


Patricia S Flower Shop
485 Laurinburg Rd
Raeford, NC 28376-2557


Patrick Creedon
1100 Monterey Blvd
Hermosa Beach, CA 90254


Patterson Law Group
Attn James R. Patterson
Re Easysavers
402 West Broadway, 29th Fl
San Diego, CA 92101


Patterson S Flowers
216 Maple St
Big Rapids, MI 49307-1806


Patterson S Flowers
53 N Main St
West Milton, OH 45383


Patterson Sarah
1264 North Hayworth Ave 1
Los Angeles, CA 90046


Patti L. Flowers
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1080 of 1518




Patzer, Elizabeth
304 E Illinois St
Wheaton, IL 60187-5420


Paul A Hilding Apc
Client 3931
501 West Broadway, Ste 1760
San Diego, CA 92101


Paul Buettner Florist Inc
1122 Burnside Ave
East Hartford, CT 06108-1508


Paul Jaras Floral Design
36-2020 Robson Pl
Kamloops, BC V2E 2N2
Canada


Paul Mirring Florist
8700 State St
East Saint Louis, IL 62203-2048


Paul Plevin Sullivan   Connaughton Llp
101 West Broadway, Ste 900
San Diego, CA 92101


Paul Quaglia
3113 Woodcreek Dr
Downers Grove, IL 60515


Paul Raj, Deepak Dhanraj
670 Gemstone Dr
San Marcos, CA 92078


Paul S Flowers
54 Plain St
Millis, MA 02054-1259
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1081 of 1518




Paul s Flowers
638 University Ave
Charlottetown, PE C1E 1E2
Canada


Paul S Flowers Llc
49 Public Sq
Mount Vernon, OH 43050-3230


Paul Stubenrauch
57 Glen St
Glen Cove, NY 11542


Paula Kelley S Florist
411 E Wood St
Paris, TN 38242-4216


Pauline S Bloomers
153 Park Row, Ste 101
Brunswick, ME 04011-2053


Paulsen, David
5774 Concord Woods Way
San Diego, CA 92130


Pavlics Florist   Gifts Llc
116A Benning Dr
Destin, FL 32541-2424


Pawhuska Hometown Foods
Attn Joe Picket
236 E Main St
Pawhuska, OS 74056


Paws Floral
303 Pleasant Ave
Atwater, MN 56209


Payne Sasha
121 West 2nd Ave
Petal, MS 39465
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1082 of 1518




Payne, Andrew
568 Town St
Moodus, CT 06469


Payne, Ladon
10484 Aderman Ave
San Diego, CA 92126


Paynes Florist And Gifts
2201 Altamesa Blvd
Fort Worth, TX 76134-3326


Paypal Inc
Attn Tax Dept.
2211 North 1st St
San Jose, CA 95131


Paypal, Inc
2211 N 1st St
San Jose, CA 95131


Paz, Cesar
36 Longwood Dr
Sicklerville, NJ 08081


Paz, Maria
415 Kraker Ave
Joliet, IL 60432


Pbe Creative
1631 Sherman Pl
Des Plaines, IL 60016


Pca   Management Parking Co Of America
Aka   Pcam LLC
523   W 6th St Parking Level 1
Los   Angeles, CA 90014
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1083 of 1518




Pcaob
Bank of America P.O. Box 418631
Ma5-527-02-07
2 Morrissey Blvd
Dorchester, MA 02125


Pch Property Management
P.O. Box 8562
Citrus Heights, CA 95621


Pcm Sales
File 55327
Los Angeles, CA 90074-5327


Pcm Sales Inc
DBA Sarcom
1940 East Mariposa Ave
El Segundo, CA 90245


Pcsc Inc
21532 Surveyor Cir
Huntington Beach, CA 92646


Pdq Staffing
13657 Jupiter Rd, Ste 106
Dallas, TX 75238


Pdq Staffing Inc
704 Hunters Row Ct
Mansfield, TX 76063


Peach Labs Inc
1201 3rd Ave, Ste 1500
Seattle, WA 98101


Peachtree Florist
210 Northlake Dr
Peachtree City, GA 30269-1437
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1084 of 1518




Peachtree Petals
1450 W Peachtree St Nw
Atlanta, GA 30309-2955


Peachy Keen Perfume/Jeanette Jo Price
1417 Leyte Rd, Unit D
Coronado, CA 92118


Peacock Hill Florist
1729 Washington Rd
Thomson, GA 30824-7206


Peak Refrigeration Inc
876 South Lipan St
Denver, CO 80223


Peaktop Group Limited
Rm 383   397 3/F Peninsula Centre
61 Mody Rd
Kowloon, Hong Kong
China


Peapod Commercial Accounts
1325 Ensell Rd
Lake Zurich, IL 60047


Pear Sports Llc
2211 Michelson Dr, Ste 300
Irvine, CA 92612


Pearhead Inc
67 35th St, 6th Fl, Section Bse
Brooklyn, NY 11232


Pearhead Inc
20 Jay St, Unit 301
Brooklyn, NY 11201


Pearhead Inc
20 Jay St, Ste 301
Brooklyn, NY 11201
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1085 of 1518




Pearson Florist   Greenhouse
420 E Elm St
River Falls, WI 54022-2311


Pearson S Florist   Gifts
390 E Monte Vista Ave
Vacaville, CA 95688-2828


Pecan Hill Farms Florist     Gifts
308 Pond St
Montgomery, TX 77356-6030


Pechin
Attn Amy Damico Russell
300 Laurel Dr
Connellsville, PA 15425


Peda, Dan
1324 W Pennsylvania Ave
San Diego, CA 92103


Pedersen s Florists
4936-50 St
Camrose, AB T4V 1R1
Canada


Pedy S Petals Flower   Event Design
101 Montgomery Dr
Santa Rosa, CA 95404-6619


Peebles Flower Shop
25905 State Route 41
Peebles, OH 45660-8951


Pegasus Cleanroom Services
7554 Trade St
San Diego, CA 92121


Peggy S Floral   Gift Shop
324 Main St
Wampum, PA 16157
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1086 of 1518




Peggy Sue S Alma Florist      Gifts
802 W 12th St
Alma, GA 31510-1936


Peifer Safe    Lock Llc
3744 Cherry Rd
Memphis, TN 38118


Peifer Safe   Lock Llc
5287 Knight Arnold Rd
Memphis, TN 38118


Peirce, Jordan
1643 W Beach Ave,   2
Chicago, IL 60622


Pekin Floral Design
1714 W Flagler St
Miami, FL 33135-2016


Pell City Flower   Gift Shop
36 Comer Ave
Pell City, AL 35125-1736


Pelletier-Rivera, Deborah
3009 W 21st Pl
Chicago, IL 60623


Pelton Shepherd Industries
P.O. Box 30218
Stockton, CA 95213-0218


Peltzer Chris
339 S Catalina Ave, Apt 326
Pasadena, CA 91106


Penang Nursery Inc
4720 Plymouth Sorrento Rd
Apopka, FL 32712
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1087 of 1518




Pendarvis, Maurice
4576 North Ave, 4
San Diego, CA 92116


Penelope S Flowers And Gifts
2912 Monterrey Dr
Baton Rouge, LA 70814-4123


Penelope Wolfe Olds
3178 Maple St
San Diego, CA 92104


Peninsula Foliage Inc
P.O. Box 926
Sorrento, FL 32776


Pennington Market
Attn Barbara Henderson
25 Route 31 S, Ste X
Pennington, NJ 08534


Pennock Floral Company
2481 Dinneen Ave
Orlando, FL 32804


Pennsylvania Convention Center/Authority
1101 Arch St
Philadelphia, PA 19107


Pennsylvania Department Of Agriculture
Bureau of Food Safety and Lab.
2301 N Cameron St - Pa Dept.
Harrisburg, PA 17110


Pennsylvania Dept Of Revenue
P.O. Box 280404
Harrisburg, PA 17128-0404


Pennsylvania Dept Of Transportation
Bureau of Motor Vehicles
Harrisburg, PA 17104-2516
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1088 of 1518




Pennsylvania Dept. Of Revenue
Bureau of Corporation Tax
Dept. 280423
Harrisburg, PA 17128-0423


Pennypacker   Son Florist
601 Main St, Ste 1
Phoenixville, PA 19460-3861


Pension Benefit Guaranty Corp
Attn Jordan Jacobson
1200 K St Nw
Washington, DC 20005-4026


Pension Benefit Guaranty Corp.
9000 Haggerty Rd
Dept 77430 Mail Code Mi 1-8244
Belleville, MI 48111


Pension Benefit Information Llc
333 South 7th St, Suite 300
Minneapolis, MN 55402


Pent, Linda
15 Little City Rd
Higganum, CT 06441


Peonies Flower Shop
1116 S Closner Blvd
Edinburg, TX 78539-5662


People Growers Of America
6700 Southwest 105th Ave
Beaverton, OR 97008


People Ready Inc
P.O. Box 31001-0257
Pasadena, CA 91110-0257
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1089 of 1518




Peopleready, Inc
1015 A St, Unit A
Tacoma, WA 98402


Pepi Corporation
DBA Alonti Cafe   Catering
1210 West Clay St, Suite 17
Houston, TX 77019


Pepper Creek
7295 Harrison Ave
Rockford, IL 61112-1040


Pepper Creek Farms Llc
1002 SW Ard St
Lawton, OK 73505


Pequa Park Florists Inc
536 Broadway
Massapequa, NY 11758-5007


Peralta, Phillipe
11466 Corley Court
San Diego, CA 92126


Percy Smith
393 Dogwood
Park Forest, IL 60466


Percy Waters Florist
1360 Danforth Ave
Toronto, ON M4J 1M9
Canada


Pereira   O Dell Llc
215 2nd St, Suite 100
San Francisco, CA 94105


Perez, Alma
1413 W Le Moyne St
Melrose Park, IL 60160
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1090 of 1518




Perez, Diana
3449 S Frank Ave
Fresno, CA 93725


Perfect Blooms Memphis
7927 Players Forest Dr
Memphis, TN 38119-9170


Performance Communications Group
35 East Wacker Dr
Chicago, IL 60601


Performance Staffing Solutions Inc
P.O. Box 26470
San Francisco, CA 94126


Perfume Flora
5500 Grossmont Center Dr, Ste 209
La Mesa, CA 91942


Perine Lowe, Inc Dba Child To Cherish
P.O. Box 533
Brea, CA 92822


Perkasie Florist
101 N 5th St
Perkasie, PA 18944-1486


Perkins Florist
148 N Harvey St
Greenville, MS 38701-3713


Perkins Kerry
200 Dominion Park Dr Apt1423
Houston, TX 77090


Perky Petals Florist And Boutique
40119 Murrieta Hot Springs Rd, Ste C101
Murrieta, CA 92563-6303
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1091 of 1518




Perrigo, Kolani
2 Red Hawk Dr
Oswego, IL 60543


Perrone, Jennifer
4916 Santa Cruz Ave,   14
San Diego, CA 92107


Perrott, Dale
4830 Eastgate Mall
San Diego, CA 92121


Perry County Florist
405 N Fourche Ave
Perryville, AR 72126-9747


Perry Floral Greenhouse     Gifts
1215 2nd St
Perry, IA 50220-1507


Perry Plaza Florist Inc
1703 S Jefferson St
Perry, FL 32348-5612


Perry S Florist
239 Hawkins Ave
Lake Ronkonkoma, NY 11779-4265


Perry S Florist
4340 NW 7th Ave
Miami, FL 33127-2502


Perry Tanksley
1501 Arlington
Clinton, MS 39056


Perry, Christiana
1534 Jackson St, Apt 5
San Francisco, CA 94109
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1092 of 1518




Persado Inc
11 East 26th St, 15th Fl
New York, NY 10010


Personal Creations
1005 101st St, Ste A
Lemont, IL 60439-9628


Personal Touch By Julie Inc.     The
5445 Spring St
Mount Pleasant, WI 53406-2911


Personal Touch Flowers   Gifts
14 E 2nd St, 16
Fond Du Lac, WI 54935-4206


Personalizationmall.Com
51 Shore Dr
Burr Ridge, IL 60527


Personnel Staffing Group Llc
Mvp Staffting
4734 Solutions Ctr
P.O. Box 774734
Chicago, IL 60677-4007


Pesche S Flowers Gifts Greenhouses Inc
170 S River Rd
Des Plaines, IL 60016-3416


Petal Paradise Plus
42531 Ford Rd
Canton, MI 48187-3381


Petal Passion
1655 Market Way
Idaho Falls, ID 83406-4845


Petal Peddler Gifts   Floral Design
410 E 3rd St
Lampasas, TX 76550-2822
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1093 of 1518




Petal Peddlers
1348 S Milwaukee Ave
Libertyville, IL 60048-3795


Petal Perfect
12 S Tower Rd
New Holland, PA 17557


Petal Pusher Florist
1501 N Main St, Ste 2
Beaver Dam, KY 42320-8961


Petal Pusher Florist
2159 Tapo St
Simi Valley, CA 93063


Petal Pusher Florist
6 Elizabeth St
Derby, CT 06418-1802


Petal Pushers
211 E Ashley Wilson Rd
Sweeny, TX 77480-1203


Petal Pushers
305 N State St
Litchfield, IL 62056-2002


Petal Pushers Flower     Gift Shop
18 The Queensway S
Keswick, ON L4P 1Y7
Canada


Petal To The Metal Flowers
1993 Sherman Ave
North Bend, OR 97459-3419


Petals
23-9255 Woodbine Ave
Markham, ON L6C 1Y9
Canada
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1094 of 1518




Petals   Beans Llc
24463 Hazelwood Dr, Ste A
Nisswa, MN 56468-2941


Petals   Company Llc
1178 Woodruff Rd, Ste 14
Greenville, SC 29607-4126


Petals   Pearls Florist
872 Walker Rd, Ste B
Dover, DE 19904-2700


Petals   Pots Kitchener      Inc
725 Ottawa St S
Kitchener, ON N2E 3H5
Canada


Petals   Silks Floral Boutique
46 Great Teays Blvd
Scott Depot, WV 25560-9545


Petals 2 Go Florist
280 Branford Rd, Unit 7
North Branford, CT 06471-7001


Petals And Art Flower Shop
200 N La Homa Rd
Palmview, TX 78572-8731


Petals And Plants
107 N Main St
Tuscola, IL 61953-1419


Petals And Presents
8121 Rosies Ct, Ste 23
Estero, FL 33928-6102


Petals Floral And Event Design
595 Carlton St
St Catharines, ON L2M 4Y2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1095 of 1518




Petals Floral Design
202 E Rio Grande Ave
Wildwood, NJ 08260-4529


Petals Florist
104 Carthage St
Sanford, NC 27330-4203


Petals Florist
389 Route 23
Franklin, NJ 07416-2125


Petals Flower Shop
120-1260 Shoppers Row
Campbell River, BC V9W 2C8
Canada


Petals Flower Shop
7490 US Hwy 127 N
Sparta, KY 41086-9076


Petals Flowers   Gifts
425 Main St
Tell City, IN 47586-2208


Petals Flowers And More
2380 Ingleside Ave
Macon, GA 31204-6502


Petals Of Poetry Floral Designs
27505 Ynez Rd
Temecula, CA 92591-4622


Petals The Flower Shop Etc
1212 S Florida Ave
Lakeland, FL 33803-2202


Petals To Go
1515 N Walnut Ave
New Braunfels, TX 78130-6073
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1096 of 1518




Petals To Please   More Inc
5870 Broadway St
Lancaster, NY 14086-9563


Petals To The Metal Florist Llc
10580A Metropolitan Ave
Kensington, MD 20895


Petals To The Metal Flwr Shop      Boutique
1205 4Th St
Estevan, SK S4A 0W8
Canada


Petaluma Floral
755 Baywood Dr, Ste 105
Petaluma, CA 94954-5508


Pete Donati   Sons
35 Donati Rd
Pittsburgh, PA 15241-1001


Peter Basil
929 9th Ave 1025
San Diego, CA 92101


Peter Basil
929 9th Ave, Unit 1025
San Diego, CA 92101


Peter Cooper Florist Inc
2802 Steinway St, Ste 1
Long Island City, NY 11103-3345


Peter Poli
3113 Woodcreek Dr
Downers Grove, IL 60515


Peter Ranvestel
1624 Oneida Lane
Mount Prospect, IL 60056
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1097 of 1518




Peter Rogers And Company
12 Pine Hill Ave
Stamford, CT 06906-1515


Peter Samek
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Peteroccelli, Jenny
19338 Kylemore Ln
Mokena, IL 60448


Peters   Associates Inc
1801 South Meyers Rd, Suite 120
Oak Brook Terrace, IL 60181


Petersen   Tietz Florists    Greenhouses
2275 Independence Ave
Waterloo, IA 50707-2617


Petersen, Cheryl
28 W 541 Woodlawn
Warrenville, IL 60555


Petersen, Deborah
910 W Huron St, Unit 1010
Chicago, IL 60642


Peterson Bryan Stacey
6052 Country Club Oaks Pl
Omaha, NE 68152


Peterson Sally/Sally Peterson Photog
4961 Floristan Ave
Los Angeles, CA 90041


Peterson Technology Partners Inc
1600 Golf Rd, Suite 1206
Rolling Meadows, IL 60008
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1098 of 1518




Peterson, Bryan
4717 Norman Trl
Austin, TX 78749


Peterson, Madeline
400 West Deming Pl, Apt 7G
Chicago, IL 60614


Petite Flower Shop
1501 Harry Wurzbach Rd
San Antonio, TX 78209-6001


Petites Gateries Fleuriste
275 St Philippe
Alfred, ON K0B 1A0
Canada


Petree S Flowers Inc.
3805 E Magnolia Ave
Knoxville, TN 37914-3935


Petriello Christopher
11141 Hesby St, Apt 3/4
North Hollywood, CA 91601


Petroleum Technologies Equipment Inc
8447 44th Pl
Lyons, IL 60534


Petrozzi S Florist
1328 Main St
Smithfield, OH 43948


Petty, Mark
4689 Ashby St
San Diego, CA 92115


Pezzullo, Linda
2240 S Grace St, Unit 303
Lombard, IL 60148
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1099 of 1518




Pfeil Arthur Smart Flowers       Inc.
803 W Ashby Pl
San Antonio, TX 78212-3809


Pham, Anthony
3081 Wohlford Dr
Escondido, CA 92027


Phel Yee
3113 Woodcreek Dr
Downers Grove, IL 60515


Phelps Security Inc
4932 Park Ave
Memphis, TN 38117


Phenix Gourmet Llc
Attn Accounting Dept
14700 Marquardt Ave
Santa Fe Springs, CA 90670-5125


Phenix Gourmet Llc
DBA Monaco Baking Company
14700 Marquardt Ave
Santa Fe Springs, CA 90670


Phil Amy Florist
704 Dogwood Ave
Franklin Square, NY 11010-3247


Philann S Florist
412 W Warren St
Shelby, NC 28150-5330


Philips Flower    Gift Shop
112 Oregon St
Mercersburg, PA 17236-1616


Philips Florist
920 Market St
Oxford, PA 19363-1814
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1100 of 1518




Phillip Stanley
c/o Ftd Inc, Ftd.Com
2402 Wildwood Ave, 2nd Fl
Sherwood, AR 72120


Phillips Flowers
524 N Cass Ave
Westmont, IL 60559-2288


Phillips Flowers   Gifts, Inc.
524 N Cass Ave
Westmont, IL 60559-1500


Phillips Interior Plants     Displays
700 Enterprise Dr
Oak Brook, IL 60523


Phillips Signs Inc
20874 Sussex Hwy
Seaford, DE 19973


Phillips, James
2949 Fried Ave
San Diego, CA 92122


Phillips-Kifer Flowers
1405 E Main St
Clarion, PA 16214-6228


Philpott Florists   Greenhouses
1902 N 1st St
Abilene, TX 79603-7403


Phoenix Flower Shops
5012 E Thomas Rd
Phoenix, AZ 85018-7913
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1101 of 1518




Phonsamey Attananphone
c/o Ftd/Provide Creations
1301 Internationale Pkwy
Ops Manager - Invoice Routing
Woodridge, IL 60517


Phyl S Flowers   Fruit Baskets
29 Stonybrook Rd
Stratford, CT 06614-3715


Piano S Flowers   Gifts Inc
4532 Elvis Presley Blvd
Memphis, TN 38116-7108


Picazo S Flower Designs
8200 Haven Ave, Apt 3106
Rancho Cucamonga, CA 91730-6965


Pichy Welding Machine Shop Corp
8031 NW 66 St
Miami, FL 33166


Pick Me Up Flowers
7 Anne St S
Barrie, ON L4N 2C4
Canada


Picket Fence
310 N 4th St
Chillicothe, IL 61523-2060


Picket Fence Floral    Design
897 Washington Ave, Ste 20
Holland, MI 49423-7716


Pickett, Sarah
4412 Maryland St
San Diego, CA 92116
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1102 of 1518




Pickford S Flowers   Gifts
112 W Poplar St
Harrisburg, IL 62946-1420


Picnic And Beyond Inc
1104 Sadlers Close
Marietta, GA 30068


Picnic At Ascot
3237 W 131st St
Hawthorne, CA 90250


Picnic People
6496 Marindustry Dr, Ste A
San Diego, CA 92121


Picnic Time Inc
5131 Maureen Lane
Moorpark, CA 93021


Pictura Inc
4 Andrews Dr
Woodland Park, NJ 07424


Picture It Personal Inc
54 Fenwood Rd
Mahopac, NY 10541


Piedmont Florist
227 N Main St
Piedmont, MO 63957-1298


Piedmont Natural Gas Company Inc
4720 Piedmont Row Dr
Charlotte, NC 28210


Piedmont Natural Gas Company Inc
P.O. Box 660920
Dallas, TX 75266-0920
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1103 of 1518




Piedmont Technical Sales-Carolinas
1619 Montford Dr
Charlotte, NC 28209


Piekarczyk, Amy
569 Cottonwood Cir
Bolingbrook, IL 60440


Piepmeier The Florist
5794 Filview Cir
Cincinnati, OH 45248-1690


Pierce County Floral
3503 US Hwy 84
Blackshear, GA 31516-2294


Pierce, Todd
1655 9th Ave
San Diego, CA 92101


Pierre S Euro Bread
11901 Westminster Ave, Unit C
Garden Grove, CA 92843


Pierrette Florist
314 Main St
Madawaska, ME 04756-1236


Pierson S Flower Shop   Greenhouses
1961 Blairs Ferry Rd Ne
Cedar Rapids, IA 52402-5876


Pierson S Flower Shop   Greenhouses Inc
1800 Ellis Blvd Nw
Cedar Rapids, IA 52405-1248


Pigeonship Llc
1082 West 700 South, Suite B
Pleasant Grove, UT 84062
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1104 of 1518




Pike Creek Flower   Gift Shoppe Inc
4740 Limestone Rd
Wilmington, DE 19808-1928


Pillow Factory Inc
Encompass Group LLC- Dept 40254
P.O. Box 2153
Birmingham, AL 35287-9346


Pillow Factory Inc
Div Encompass Group LLC
Dept 40254
P.O. Box 740209
Atlanta, GA 30374-0209


Pilot Air   Freight Corporation
DBA Pilot   Freight Services
695 Touhy   Ave
Elk Grove   Village, IL 60007


Pinckney, Weidinger, Urban        Joyce Llc
Attn Joanne P. Pinckney
Re Regent Group, Inc
3711 Kennett Pike, Ste 210
Greenville, DE 19807


Pine And Lily Floral      Giftware
1017 6Th St
Rosthern, SK S0K 3R0
Canada


Pine Island Nursery Inc
16300 Southwest 184th St
Miami, FL 33187


Pine Knoll Florist
85 Lafayette Ave
Suffern, NY 10901-5555


Pineda Galvan, Maria
933 Piedmont
Garland, TX 75040
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1105 of 1518




Pinedale Gardens
404 Lay Dam Rd
Clanton, AL 35045-2900


Pinehurst Nursery And Floral Inc
4101 Poleline Rd
Pocatello, ID 83202-2402


Pink House Florist   Greenhouses
6725 Waters Ave
Savannah, GA 31406-2717


Pink Pussycat Flower   Gift Shop
157 N State Rd 7
Plantation, FL 33317-3100


Pinnacle Business Solutions Llc
2001 Karbach, Suite G
Houston, TX 77092


Pinnacle Flowers Llc
7270 Northwest 12th St, Suite 554
Miami, FL 33126


Pinnacle Janitorial Services Llc
675 East Irving Park Rd, Suite 302
Roselle, IL 60172


Pinners Flower Shop
530 W Washington St
Suffolk, VA 23434-5742


Pinterest Inc
808 Brannan St
San Francisco, CA 94103


Pioneer Flower Farms Limited
1900 7th St
St Catharines, ON L2R 6P9
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1106 of 1518




Pipa Virginia E
2908 Hilda Dr Se
Warren, OH 44484


Piper Jaffray   Co
Attn Treasury J09Str
800 Nicollet Ave, Suite 1000
Minneapolis, MN 55402


Pirozzoli, Nicole
2041 Gunnars Ridge Rd
Lancaster, SC 29720


Pisani, Patricia
54 Laurel Brook Rd
Middlefield, CT 06455


Pitney Bowes Global Financial
P.O. Box 371887
Pittsburgh, PA 15250-7887


Pitney Bowes Global Financial Services
Re Lease A/C 4415734
P.O. Box 371887
Pittsburgh, PA 15250-7887


Pitney Bowes Global Financl Servcs Llc
27 Waterview Dr
Shelton, CT 06484


Pitney Bowes Pp 8000-9090-0299-3967-Ftd
P.O. Box 371874
Pittsburgh, PA 15250-7874


Pitney Bowes Presort Services
10110 I St
Omaha, NE 68128
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1107 of 1518




Pitney Bowes Purchase Power
Re A/C 19670025
P.O. Box 371874
Pittsburgh, PA 15250-7874


Pitney Bowes Software Inc
P.O. Box 371896
Pittsburgh, PA 15250-7896


Pitt Ohio Ground Llc
15 27th St
Pittsburgh, PA 15222


Pitts Miranda
5509 Halbrent Ave
Sherman Oaks, CA 91411


Pivot Interiors Inc
16651 Knott Ave
La Mirada, CA 90638


Pixelated Arts/Eric Kim
11 Playa Cir
Aliso Viejo, CA 92656


Pixelfish Inc
P.O. Box 6118
Torrance, CA 90504-9998


Pixster Photobooth Llc
4901 Morena Blvd 1114
San Diego, CA 92117


Piyapoom Jewelry Co Ltd
21/16-17 Soi Sukhumvit
49 Sukhumvit Rd Klongton-Nue
Bangkok, Wattana District 10110
Thailand
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1108 of 1518




Pj Dave Flora Limited
P.O. Box 18436-00500
Nairobi
Kenya


Pkware, Inc
648 North Plankinton Ave, Suite 220
Milwaukee, WI 53203


Placer County
3091 County Ctr Dr, Ste 180
Auburn, CA 95603


Placer County Tax Collector
2976 Richardson Dr
Auburn, CA 95603


Plainsboro Flowers And Gifts
10 Schalks Crossing Rd, Ste 501B
Plainsboro, NJ 08536-1616


Plan Toys Inc
30120 Ahern Ave
Union City, CA 94587


Plant   Flower Emporium
409 Locust St Se
Blairstown, IA 52209-9768


Plant Nanny Company Incorporated
85 Mechanic St, Ste B2-4
Lebanon, NH 03766


Plant Peddler Floral
1213 N Main St
Logan, UT 84341-2219


Plant Peddler Flowers
261 Anderson Rd N
Rock Hill, SC 29730-3316
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1109 of 1518




Plant People Inc
8989 Complex Dr
San Diego, CA 92123


Plant Place   Flower Basket Llc
1061 Niagara Falls Blvd
Buffalo, NY 14226-1101


Plantas    Flores Ornamentals
P.O. Box 1314
2100 Guadalupe
San Jose
Costa Rica


Plantas Y Flores Ornamentales Cabh
Calle 33 Ave 0Y8 Apto La California 8B
San Jose,
Costa Rica


Plantas Y Flores Ornamentales Cabh
Calle 33, Ave 0 Y 8
Apartamento La California 4A
San Jose
Costa Rica


Plantation Decor Florist
1970 Ormond Blvd, Ste K
Destrehan, LA 70047-3811


Plantation Florist
405 S State Rd 7
Plantation, FL 33317-4042


Plantation Florist   Gifts
105 Thomason Blvd, Ste B
Goose Creek, SC 29445-2977


Plantation Flowers   Gifts Inc
204 Alexander St
Whitehorse, YT Y1A 2L4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1110 of 1518




Planted Design Llc
6315 Doyle St
Emeryville, CA 94608


Planters Ridge Florist      Garden Center
1106 Harvey Point Rd
Hertford, NC 27944-9767


Plants   Answers
700 W Market St
Greensboro, NC 27401-1811


Plants   Pots Flowers     Fine Gifts
500 Gardiners Rd
Kingston, ON K7M 7W9
Canada


Plants N Petals
3810 Westheimer Rd
Houston, TX 77027-5004


Plasencia, Tana
28 Stonegate Dr
Valparaiso, IN 46385


Plasterer S Florist   Greenhouses Inc
990 Lincoln Way E
Chambersburg, PA 17201-2818


Plas-Ties
14272 Chambers Rd
Tustin, CA 92780


Platinum Edge Inc
5318 E 2nd St
Long Beach, CA 90803


Platinum Edge Llc
1810 East Sahara Ave, Suite 1581
Las Vegas, NV 89104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1111 of 1518




Platinum Posies
10 Maple St
Middleton, MA 01949-2200


Platte City Flowers   Gifts
202 Main St
Platte City, MO 64079-8461


Platte Floral
1417 E Platte Ave
Colorado Springs, CO 80909-5598


Plattsburg Floral   Gift
205 N East St
Plattsburg, MO 64477-1221


Playa Del Rey Florist   Gifts
307 Culver Blvd
Playa Del Rey, CA 90293-7703


Playa Del Rey Florist Inc
307 Culver Blvd
Playa Del Rey, CA 90293


Plaza Florist    Gifts
6656 Douglas Ave
Urbandale, IA 50322-3384


Plaza Florist The
539 Ringwood Ave
Wanaque, NJ 07465-2011


Plaza Flowers
944 Lexington Ave
New York, NY 10021-5066


Plaza Flowers
417 Egypt Rd
Norristown, PA 19403-3405
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1112 of 1518




Plaza Flowers
1307 Hillcrest Plz
Doniphan, MO 63935-1008


Plaza Sweets Bakery
521 Waverly Ave
Mamaroneck, NY 10543


Pleasant Acres Nursery Inc.
130 Franklin St
Westerly, RI 02891-3114


Pleasant Surprises Inc
325 W Washington St, Ste 7
San Diego, CA 92103


Pleasant View Greenhouses Inc.
418 Princeton Rd
Madisonville, KY 42431-3055


Pleasanton Flower Shop
3120 Santa Rita Rd, Ste C
Pleasanton, CA 94566-8301


Pletschers Greenhouses Inc
641 Old Hwy 8 Sw
New Brighton, MN 55112-7710


Pleva, Paul
101 N Park
Westmont, IL 60559


Plink Inc
2000 South Colorado Blvd
T1-7000
Denver, CO 80222


Plj Information Systems Inc
P.O. Box 60963
Phoenix, AZ 85082
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1113 of 1518




Pls Group Inc
800 Jorie Blvd, 2nd Fl
Oak Brook, IL 60523


Plummer, Emily
501 Grant St
Downers Grove, IL 60515


Pluralsight Llc
182 North Union Ave
Farmington, UT 84025


Plush Cashmere
4616 Black Wolf Run
Eagan, MN 55123


Plush Cashmere
501 Topside Pl
Diamond Bar, CA 91765


Plushland Inc
4300 Union Pacific Ave
Los Angeles, CA 90023


Pmsquare Llc
Ste 300
Oak Brook, IL 60523


Pmsquare Llc
2100 Clearwater Dr, Suite 330
Oak Brook, IL 60523


Pnc Bank, National Association
Attn Terry A. Graffis
222 Delaware Ave
Wilmington, DE 19899


Pocketful Of Posies
24 E Main St
New Hampton, IA 50659-2116
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1114 of 1518




Pod Shop The
401 W Bridge St Frnt
New Hope, PA 18938-1450


Poetry Salon
855 3rd St, Apt 304
Santa Monica, CA 90403


Pointscom Inc
179 John St, 5th Fl
Toronto, On M5T 1X3
Canada


Pokon   Chrysal
3063 NW 107th Ave
Miami, FL 33172


Polites Florist
42 Garrett Rd
Upper Darby, PA 19082-2387


Polites Florist
443 Baltimore Pike
Springfield, PA 19064-3810


Polk Street Florist
1718A Polk St
San Francisco, CA 94109-3617


Polk, Ashley
2488 Mayfield Dr
Montgomery, IL 60538


Pollak, Ronald
391 Janes Ave, 103
Bolingbrook, IL 60440


Pollies Flowers
44-10025 Jasper Ave NW
Edmonton, AB T5J 2B8
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1115 of 1518




Polly Ann S Flowers And Gifts
101 W Main St
Kingstree, SC 29556-3343


Pomfret Florist
836 County St
Somerset, MA 02726-5095


Pomper, Nicole
1344 N Dearborn St
Chicago, IL 60610


Ponce, Crystal
812 Wilcox St
Joliet, IL 60435


Ponce, Graciela
9180 S Rd
Palos Hills, IL 60465-2131


Poncho Baby Inc/Morro C Toro Gerstein
P.O. Box 93186
Los Angeles, CA 90093


Pondview Florist
16 Mount Vernon St
Winchester, MA 01890-2704


Poniatowski, Carla
700 Lily Ln, Apt A
Romeoville, IL 60446


Pontiac Greenhouses
326 E Pinckney St
Pontiac, IL 61764-2124


Pop Gourmet Llc
13400 Interurban Ave S.
Tukwila, WA 98168
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1116 of 1518




Pop N Daisies
1950 E University Dr, Ste 101
Mesa, AZ 85203-8239


Popcornopolis Llc
3200 East Slauson Ave
Vernon, CA 90058


Poplar Flower Shop
361 S 18th St
Terre Haute, IN 47807-4123


Poppies   Paisley Floral
7515 SE Roots Rd
Milwaukie, OR 97267-4306


Poppies Floral Art
108-800 Yates St
Victoria, BC V8W 1L8
Canada


Popsugar Inc
111 Sutter St, Suite 1600
San Francisco, CA 94104


Por La Mar Nursery
905 S Patterson Ave
Santa Barbara, CA 93160


Por La Mar Nursery
P.O. Box 6354
Santa Barbara, CA 93160


Porfert, Andrew
401 Dakota Way
Oceanside, CA 92056


Port Charlotte Florist
900 Tamiami Trl
Port Charlotte, FL 33953-3159
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1117 of 1518




Port Chester Florist   Greenhouse
141 S Regent St
Port Chester, NY 10573-3510


Port Washington Florist Inc
59 Main St
Port Washington, NY 11050-2927


Portage Florals
220 Main St
Portage, PA 15946-1119


Porter Elizabeth M
3642 Darwin Dr
Fremont, CA 94555


Porter, Kristin
3632 Cheshire Ave
Carlsbad, CA 92010


Porter, Micah
4971 Luther Fowler Rd
Pace, FL 32571


Porter, Stephen
1500 Acacia Lane
Woodstock, IL 60098


Portland Growler
1930 NE Oregon St
Portland, OR 97232


Portsmouth Floral Co
428 Elm Ave
Portsmouth, VA 23704-3308


Porvaznik S Flowers
42 W Ridge St
Lansford, PA 18232-1329
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1118 of 1518




Posdata Boutique Floral
Calle Adela Zamudio 1616
Cochabamba
Bolivia


Posey Palace Llc
512 W Stein Hwy
Seaford, DE 19973-1202


Posey Patch Flowers
821 6th St
Howard Lake, MN 55349-5646


Posey, Tamela
466 N Howard Ave
Elmhurst, IL 60126


Posh 365 Us Inc
8001 Irvine Ctr Dr 400
Irvine, CA 92618


Posies N Presents
3 Boston Rd, Ste 8
Sutton, MA 01590-3800


Poss, Ashley
1348 W Melrose St
Chicago, IL 60657


Poss, Steven
112 Leisure Ln
Oswego, IL 60543


Possumato, Michael
735 N Brainard St
Naperville, IL 60563


Post Road English Garden
1105 N Post Rd
Indianapolis, IN 46219-4207
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1119 of 1518




Post Road Flowers
310 Boston Post Rd
Wayland, MA 01778-1825


Postal Express Inc
P.O. Box 864
Bellevue, WA 98042


Postmates Inc
201 3rd St, 2nd Fl
San Francisco, CA 94103


Posy Patch
104 W Angus St
Buffalo, WY 82834-1830


Posy Pot
126 W Townley St
Bluffton, IN 46714-3624


Posy Shop
109 Lane St
Hudson, MI 49247-1019


Potbelly Sandwich Works Llc
111 North Canal St, Suite 850
Chicago, IL 60606


Poteau Flowers   Gifts
1108 N Broadway St
Poteau, OK 74953-2610


Potok, Lisa
15342 Sky High Rd
Escondido, CA 92025


Potomac Floral Wholesale Inc
2403 Linden Lane
Silver Spring, MD 20910
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1120 of 1518




Potratz Floral Shop   Greenhouses
1418 Buffalo Rd
Erie, PA 16503-2418


Pots And Posies Floral Shop
708 W Walnut St
Titusville, PA 16354-1545


Potter Anderson   Corroon Llp
1313 North Market St
P.O. Box 951
Wilmington, DE 19899-0951


Potter Inc
630 Commerce Dr
Bryan, OH 43506


Potters Shed
137 S Main St, Ste 2
Bellefontaine, OH 43311-2006


Potts, Laila
2N754 Alma
Lombard, IL 60148


Potu, Anuradha
1363 Ivy Ln, Apt 104
Naperville, IL 60563-4106


Poturalski, Joanne
1308 E 158th St
South Holland, IL 60473


Pour Toi Flowers
31228 Palos Verdes Dr W
Rancho Palos Verdes, CA 90275-5361


Pousses Fleuries
722 Rang Sainte-Agathe
Sainte-Sophie-De-Levrard, PQ G0X 3C0
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1121 of 1518




Poway Unifed School District Foundation
13626 Twin Peaks Rd
Poway, CA 92064


Powell, Judy
1208 Klein Ave
Downers Grove, IL 60516


Powell, Renee
506 E Tripp Ave
Peoria, IL 61603-1220


Powercare   Service Solutions Inc
10200 Plano Rd
Dallas, TX 75238


Powercare And Service Solutions Inc
10200 Plano Rd, Ste 400
Dallas, TX 75238


Powerteam Inc
DBA Powerobjects
718 Washington Ave S, Suite 101
Minneapolis, MN 55401


Pozo Azul Sas
Vereda Granada Km 2 Via Paso Ancho
Facatativa Cundinamarca
Colombia


Pozza Floral   Greenhouse
1698 Cortez Rd
Lake Ariel, PA 18436-4551


Pr Newswire
Gp.O. Box 5897
New York, NY 10087-5897


Pr Newswire Association Llc
Gp.O. Box 5897
New York, NY 10087-5897
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1122 of 1518




Pr Newswire Association Llc
350 Hudson St, Suite 300
New York, NY 10014


Pr Newswire Attn Acct Admin
The Harborside Financial Ctr
806 Plz Three, 6th Fl
Jersey City, NJ 07311


Pr Week
P.O. Box 223
Congers, NY 10920


Practical American Safety Solutions
DBA Pass Training   Compliance
720 Dr Martin Luther King Jr Blvd
Muncie, IN 47303


Prager Storage   Van Company
P.O. Box 2197
155 Fort Hill Dr
Naperville, IL 60540


Prairie Creations Dba Priceless Prints
114 Sleepy Hollow Dr
Shenandoah, IA 51601


Prairie Creations Llc
114 Sleepy Hollow Dr
Shenandoah, IA 51601


Prairie Petals Llc
315 Ogden St
Oxford, NE 68967-2737


Praxair Distribution Southeast Llc
P.O. Box 121222
Dallas, TX 75312-1222
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1123 of 1518




Precious Flowers Group
Attn Ramiro Guaricela
Urb El Condado Calle B Y Calle I
Edif Mirage, 6, Quito, Pichincha 170134
Ecuador


Precious Moments Company
P.O. Box 843205
Kansas City, MO 64184-3205


Precious Moments Company Inc
4105 Chapel Rd
Carthage, MO 64836


Precious Petals And Gifts
530 Water St
Orbisonia, PA 17243-9450


Precious Petals Florist And Gifts Llc
4383 State Route 39
Millersburg, OH 44654-9680


Precision Label Inc
659 Benet Rd
Oceanside, CA 92058


Precision Litho
A Consolidated Graphics Company
7810Solution Ctr
Chicago, IL 60677-7008


Precision Litho Incorporated
1185 Joshua Way
Vista, CA 92081


Precision Litho, Inc
1185 Joshua Way
Vita, CA 92081
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1124 of 1518




Precision Plumbing   Mechanical Llc
DBA Barnes Plumbing
P.O. Box 3574
Central Point, OR 97502


Precision Warehouse Design Llc
2544 Tarpley, Ste 118
Carrollton, TX 75006


Preferred Dallas Llc
1165 111 St
Grand Prairie, TX 75050


Preferred Freezer Services Of Dayton Llc
20 Tower Rd
Dayton, NJ 08810


Premier Acoustics Inc
1709 Rimpau Ave 108
Corona, CA 92881


Premier Floral
8301 State Line Rd
Kansas City, MO 64114-2025


Premier Flowers
10 N 2nd St, Ste 105
Memphis, TN 38103-2634


Premier Packaging, LLC
3254 Reliable Pkwy
Chicago, IL 60686


Premier Prints Inc
P.O. Box 305
Sherman, MS 38869


Premiere Networks, Inc
15260 Ventura Blvd
Sherman Oaks, CA 91403
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1125 of 1518




Premium Image Group
1017 Ashes Dr, Ste 106
Wilmington, NC 28405


Premium Image Group Inc
1111 Military Cutoff Rd 291
Wilmington, NC 28405


Premont Flower Shop
123 SW First
Premont, TX 78375


Prerender Llc
P.O. Box 2454
Telluride, CO 81435-2454


Prescott Flower Shop
721 Miller Valley Rd
Prescott, AZ 86301-1813


Presidio Inc
P.O. Box 21497
New York, NY 10087-1497


Presidio Inc
P.O. Box 534609
Atlanta, GA 30353-4609


Presido
DBA Atlantix Global Systems LLC
1 Sun Court
Norcross, GA 30092


Presnall, Tyler
9155 Judicial Dr, Apt 5514
San Diego, CA 92122


Presson, David
316 Summit Ct
Schaumburg, IL 60193-3049
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1126 of 1518




Presstech Inc
959 Lee St
Des Plaines, IL 60016


Prestige House Of Flowers
351 Elm St
Biddeford, ME 04005-3096


Prestigious Petals
1050 Colwell Ln Bldg 4
Conshohocken, PA 19428-1143


Preston Floral   Gift
235 Saint Paul St Sw
Preston, MN 55965-1096


Preston S Flowers
1726 Central St Lowr A
Evanston, IL 60201-1593


Preston, Rasheed
11201 S Sangamon
Chicago, IL 60643


Pretty Little Flowers
2-20 Mcleod Ave
Spruce Grove, AB T7X 3Y1
Canada


Pretty Petals
419B E Tatum Ave
Mc Coll, SC 29570


Pretty Petals And Gifts By Susan
1168 State Route 487
Paxinos, PA 17860-7570


Pretty Petals And More
103 N Central Ave
Casey, IL 62420-1556
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1127 of 1518




Pretty Petals Flowers   Gifts
407 E Royall Blvd
Malakoff, TX 75148-9516


Price Chloe
2512 Carmel Valley Rd
Del Mar, CA 92014


Price Chopper
Attn Dana Preston
7201 W 151st St
Overland Park, KS 66223


Price Chopper Central Market
Attn Bobbie Malatesta
461 Nott St
Schenectady, NY 12308


Price Floral Inc.
44 W Main St
Price, UT 84501-2804


Price Florist
22 Court Sq
Erin, TN 37061


Price Grabber/Pg Usa Llc
P.O. Box 740720
Los Angeles, CA 90074-0720


Price S Country Gardens
1090 S State St
Roodhouse, IL 62082


Price S Flowers   Gifts
133 N Texas St
De Leon, TX 76444-1858


Priceless Flower Shop Inc
1305 Homestead Rd N, Ste 106
Lehigh Acres, FL 33936-6014
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1128 of 1518




Pricewaterhousecoopers Llp
One North Wacker Dr
Chicago, IL 60622


Pride Garden Products
500 West Sellers Ave
Ridley Park, PA 19078


Pridestaff
P.O. Box 205287
Dallas, TX 75320-5287


Prime Advantage Corp
625 North Michigan Ave, Suite 1200
Chicago, IL 60611


Prime Floral Llc
P.O. Box 10138
Springfield, MO 65808-1013


Prime Source Floral Distributors Inc
2044 Edison Ave
San Leandro, CA 94577


Prime Staff Inc
1258 North San Dimas Canyon Ro
San Dimas, CA 91773


Primesport Inc
3575 Piedmont Rd, Suite 1550
Atlanta, GA 30305


Primrose Florist
201 E 71st St, Apt 2E
New York, NY 10021-9714


Primrose Gardens   Gifts
1206 Depot St
Manawa, WI 54949-9563
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1129 of 1518




Prince   Prince Inc
P.O. Box 2465
Columbus, OH 43216-2465


Prince George Florists Ltd
366 Quebec St
Prince George, BC V2L 5H4
Canada


Prince William County
Cashier S Office
P.O. Box 1912
Prince William, VA 22193


Prince, Caitlyn
950 N High St
East Haven, CT 06512


Princess Flowers
4367 Stewart Ave
Las Vegas, NV 89110-3271


Principal Global Investors
801 Grand Ave
Des Moines, IA 50392-1450


Principal Life Insurance Company
711 High St
Des Moines, IA 50392-5000


Prints Charming
P.O. Box 425
Lake Park, IA 51347


Prinz Ltd
Dept 20-7026 P.O. Box 5997
Carol Stream, IL 60197-5997


Prior Lake Logistics Solutions Inc
14478 Raven Ct Ne
Prior Lake, MN 55372
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1130 of 1518




Prior Lake Logistics Solutions Inc
3855 Raspberry Ridge Rd Nw
Prior Lake, MN 55372


Priore, Michele
18 Madrina Lane
Madison, CT 06443


Priority Mailing Systems Llc
1843 Western Way
Torrance, CA 90501


Prism Software Corporation
15500-C Rockfield Blvd
Irvine, CA 92618


Pro Tek Lock   Safe Company
7475 S Madison
Willowbrook, IL 60527


Pro1Med Inc
10212 La Gloria Dr
Rancho Cucamonga, CA 91737


Probst Flower Shop
1626 Williams Hwy
Grants Pass, OR 97527-5660


Procacci Bros Sales Corp
3333 S Front St
Philadelphia, PA 19148


Proctor, Deja
5039 W Eddy St, Unit 2
Chicago, IL 60641


Proctor, Marissa
16 W 500 Honeysuckle Rose Lane,     4-208
Willowbrook, IL 60527
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1131 of 1518




Prodata Computer Services, Inc.
2809 S 160th St, Suite 401
Omaha, NE 68130


Professional Building Maintenance Inc
380 Silver Creek
Central Point, OR 97502


Professional Package
DBA A-Roo Company LLC
22360 Royalton Rd
Strongsville, OH 44149


Professional Specialty Publications Llc
5120 East Hwy 6
Riesel, TX 76682


Professional Staffing Co Inc
P.O. Box 1000 Dept. 387
Memphis, TN 38148-0387


Progear
1740 West Carroll Ave
Chicago, IL 60612


Progift
Av Libertador 2337, Apt 6.06
Buenos Aires
Argentina


Progress Software Corporation
14 Oak Park Dr
Bedford, MA 01730


Progressive Waste Solutions Of Tx Inc
Northeast Texas District
P.O. Box 650592
Dallas, TX 75265-0592
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1132 of 1518




Prologis
6250 N River Rd, Ste 1100
Rosemont, IL 60018


Prologis Uslv Subreit 3 Llc
P.O. Box 846329
Dallas, TX 75284-6329


Promotional Consideration, Inc
4121 West Magnolia Blvd
Burbank, CA 91505


Promotional Solutions
DBA Ppd G
79 Gazza Blvd
Farmingdale, NY 11735


Promoventures Inc
8675 Miralani Dr
San Diego, CA 92126


Propel Media Llc
P.O. Box 31001-2225
Pasadena, CA 91110-2225


Prospect Computer And Communications Inc
10449 Roselle St 2
San Diego, CA 92121


Protection Systems Technologies Ii Inc
179 Gasoline Alley, Ste 104
Mooresville, NC 28117


Protiviti Inc
2884 Sand Hill Rd, Suite 200
Menlo Park, CA 94025


Provide Commerce
4840 Eastgate Mall
San Diego, CA 92121
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1133 of 1518




Provide Commerce Inc
DBA Proflowers
4840 Eastgate Mall
San Diego, CA 92121


Provide Creations Inc
DBA Personal Creations
1301 Internationale Pkwy, Suite A
Woodridge, IL 60517


Provide Gifts Inc
4840 Eastgate Mall
San Diego, CA 92121


Provide Provide Llc/Not Soap Radio
8228 Sunset Blvd, Ste 201
Los Angeles, CA 90046


Provide Staffing Services Llc
6765 E Shelby Dr
Memphis, TN 38141


Provident Life    Accident Insurance Co
DBA Unum
1 Fountain Square
Chattanooga, TN 37402-1330


Provident Spend Management Inc
4200 Commerce Ct, Ste 300
Lisle, IL 60532


Provincial Tax
95 Rochford St
Shaw Building, 1st Fl
Charlottetwon, PE C1A 7N1
Canada


Prunella S Flower Shoppe
7 Nippersink Rd
Fox Lake, IL 60020-1463
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1134 of 1518




Pryor, Contessia
1270 Durham Dr
Aurora, IL 60506


Psy-Q-Chem Inc
7519 Inverway Dr
Lakewood, IL 60014


Pta California Congress Of
Parents Kelly Elementary Pta
4885 Kelly Dr
Carlsbad, CA 92008


Ptacek S Floral
1005 Eagle Ridge Dr
Prescott, WI 54021-1856


Ptc Inc
140 Kendrick St
Needham, MA 02494


Ptr Baler   Compactor Company
2207 E Ontario St
Philadelphia, PA 19134


Public Service Company Of Colorado
414 Nicollet Mall
Minneapolis, MN 55401


Public Service Company Of Colorado
P.O. Box 9477
Mpls, MN 55484-9477


Public Service Electric And Gas
Re A/C 42 001 545 01
P.O. Box 14444
New Brunswick, NJ 08906-4444


Public Service Electric And Gas
15 West State St
Trenton, NJ 08604
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1135 of 1518




Puckett Florist
415 Norris Ave
Pender, NE 68047-4498


Puffer S Floral Shoppe Inc
821 E River St
Elyria, OH 44035-5919


Pugh S Florist
8255 Florida Blvd, Ste 205
Baton Rouge, LA 70806-4849


Pujols, Wil
617 Archdale Dr, Apt H
Charlotte, NC 28217


Pulaski County Treasurer - Va
52 W Main St, Suite 200
Pulaski, VA 24301


Pulaski County, Ar - Treasurer
201 S Broadway, Ste 150
Little Rock, AR 72201


Punta Gorda Florist Inc
2171 Tamiami Trl
Port Charlotte, FL 33948-2123


Pura Vida Farms Llc
7373 East Doubletree Ranch Rd, B-180
Scottsdale, AZ 85258


Pura Vida Farms Llc
910 E Birch St, Ste 280
Brea, CA 92821


Pura, Debbie
1430 Bonair Rd
Vista, CA 92084
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1136 of 1518




Purchase Power
5101 Interchange Way
Louisville, KY 40229


Pure   Simple Solutions
1187 Souter Dr
Troy, MI 48083


Pure Country Inc
P.O. Box 407
Lynn, NC 28750


Purolator Courier Ltd.
P.O. Box 1100
Etobicoke Postal Station
Etobicoke, ON M9C 5K2
Canada


Purolator Usa Inc
DBA Purolator Courier
c/o T10236C/U
P.O. Box 4918, Stn A
Toronto, On M5W 0C9
Canada


Purple Iris
145 E Main St
Circleville, OH 43113-1725


Purple Violet Llc
3110 Polaris Ave, Ste 39
Las Vegas, NV 89102-8360


Pusker, Stephanie
2924 W Canyon Ave
San Diego, CA 92123


Pw Fund B Lp
c/o Buzz Oats Management Services Inc
555 Capitol Mall, Ste 900
Sacramento, CA 95814
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1137 of 1518




Pyramid Flowers Inc
3813 West Doris Ave
Oxnard, CA 93030


Q Florist
447 Columbus Ave
New York, NY 10024


Q Worldwide Chauffeured Services Llc
113 West G St 215
San Diego, CA 92101


Q10 Products Llc
1 Entin Rd, Ste 7
Clifton, NJ 07014


Q2 Insights Inc
4403 Manchester Ave, Ste 102
Encinitas, CA 92024


Qa International
Attn Acct. Dept.
446 N Seymour Ave
Mundelein, IL 60060


Qian, Yibo
1212 Yorkshire Dr
Naperville, IL 60563


Qix
338 Evergreen St
Bensenville, IL 60106


Quad Graphics
P.O. Box 644840
Pittsburgh, PA 15264-4840


Quad/Graphics Inc
W224 N3322 Duplainville Rd
Pewaukee, WI 53072
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1138 of 1518




Quad/Graphics, Inc
N61 W23044 Harry S Way
Sussex, WI 53089-2827


Quadient Data Usa Inc
1301 5th Ave, Ste 2200
Seattle, WA 98101-2676


Quadlands Flowers   Gifts
90 Holden St
North Adams, MA 01247-2425


Quail Mountain Coffee     Vending
683 Brian Way
Medford, OR 97501


Qualia/Local Response Inc
P.O. Box 360637
Pittsburgh, PA 15251-6637


Qualita Paper Products
Re Automatic Bakery Machines
3101 W Macarthur Blvd
Santa Ana, CA 92704


Quality Assurance Travel Inc
1585 Laurelwood Rd
Santa Clara, CA 95054


Quality Cable Installations Inc
Francis H. Ladevala Jr.
1796 Tipperary Lane
Newbury Park, CA 91320


Quality Digital Office Technology
Squality Copy Products of Harr
2699 South Queen St
York, PA 17402
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1139 of 1518




Quality Services Hvac/Derek R Burt
2021 Overview In.
Garland, TX 75044


Quality Staffing Now
Riviera Finance P.O. Box 202485
Dallas, TX 75320-2485


Qualtrics Labs Inc
2250 N University Pkwy 48
Provo, UT 84604-7575


Qualys Inc
P.O. Box 205858
Dallas, TX 75320-5858


Quantcast Corporation
201 3rd St, 2nd Fl
San Francisco, CA 94103


Quantcast Corporation
P.O. Box 204215
Dallas, TX 75320-4215


Quasthoff S Flowers Co
8125 Grand Ave
River Grove, IL 60171-3702


Que Tech Ltd
477 Kinsgmill Crt
Waterloo, On N2T 1S4
Canada


Queen Bee S Garden
200 E Main St
Azle, TX 76020-3413


Queen City Floral
402 Loop 236
Queen City, TX 75572-2267
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1140 of 1518




Queen City Maintenance Inc
10314 Gunnison Ln
Charlotte, NC 28277


Queen S Flowers
816 S Main St
Santa Ana, CA 92701-5720


Queiroz, Marcelo
5360 Via Bello
San Diego, CA 92111


Quest Global Research Group Inc
125 Lakeshore Rd E, Ste 305
Oakville, On L6J 1H3
Canada


Quest Software Inc
4 Polaris Way
Aliso Viejo, CA 92656-5356


Quevedo, Cynthia
3624 Wisconsin Ave
Berwyn, IL 60402


Quick Courier Services Inc
DBA Qcs Logistics
6600 Plaza Dr, Suite 307
New Orleans, LA 70127


Quick Fuel Fleet Services Llc
Box 88249
Milwaukee, WI 53288-0249


Quickstorm Marketing-Brandspring Partner
DBA Brandspring Partners
850 Arroyo Court
Palo Alto, CA 94306-3734
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1141 of 1518




Quijada, Jeffrey
423 S Ivy St
Escondido, CA 92025


Quillins
Attn Sue Gordon
1230 N Main St
Viroqua, WI 54665


Quinn And Kim s Grower Direct
102-2100 8Th St E
Saskatoon, SK S7H 0V1
Canada


Quinn Florist Ltd.
929 Queen St
Kincardine, ON N2Z 2Y8
Canada


Quinn s Blooms   Greenery
277 Division St
Cobourg, ON K9A 3R2
Canada


Quinn, Helen
Apt 10 Oak Lawn
1 Daveylands
Whimslow, SK9 2AS
United Kingdom


Quintana Law Group
Attn John Houkom
26135 Mureau Rd, Ste 2013
Calabasas, CA 91302


Quinte Floral Design Ltd
205 North Front St
Belleville, ON K8P 3C2
Canada
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1142 of 1518




Qwest Business Services
P.O. Box 52187
Phoenix, AZ 85072-2187


Qwest Communications Corp.
P.O. Box 91155
Seattle, WA 98111-9255


R   M Consulting Llc
205 N Michigan Ave, Ste 2660
Chicago, IL 60601


R   R Controls Inc
4564 Alvarado Canyon Rd, Ste B
San Diego, CA 92120


R   S Crafts   Florist
6260 N W St
Pensacola, FL 32505-1903


R C Top Quality Construction
8900 S 83rd Ctr.
Hickory Hills, IL 60457


R D Rausch-Clifford Florist
8661 S Pulaski Rd
Chicago, IL 60652-3642


R Flowers
26090 Crocker Blvd
Harrison Township, MI 48045-2450


R M Consulting Chicago LLC
205 N Michigan Ave, Ste 2660
Chicago, IL 60601


R Signs Of Colorado Inc
1485 S Colorado Blvd, Ste 150
Denver, CO 80222
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1143 of 1518




R.R. Donnelley Receivables Inc
14100 Lear Blvd, Suite 130
Reno, NV 89506-2401


R/Ga Media Group Inc
Attn Evelyn Nagel
Interpublic Group Company
350 West 39th St
New York, NY 10018


R2C Group-Cmedia
121 N Walnut St 100
West Chester, PA 19380


Radarworks
6100 Wilshire Blvd, Ste 1500
Los Angeles, CA 90048


Rader, Russell
4038 High St
Richmond, IN 47374


Radford City Florist Inc
1120 E Main St
Radford, VA 24141-1788


Radford City Florist, Inc.
1120 East Main St
Radford, VA 24141


Radial Inc
935 1st Ave
King of Prussia, PA 19406


Radial Inc
P.O. Box 204113
Dallas, TX 75320-4114


Radio One - Comm Service Co
7041 Grand National Dr 116
Orlando, FL 32819
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1144 of 1518




Radio One - Communications Service Co
6405 NW 36th St, Ste 117
Miami, FL 33166


Radisson Hospitality Inc
701 Carlson Pkwy
Minnetonka, MN 55305


Radley, Christine
4592 Garritano St, Unit B
Yorkville, IL 60560-3158


Radu, Cezar
6914 Lake Dr, E
Dublin, CA 94568


Raebuck, Albert
6 Riched Ln
Uncasville, CT 06382


Raes, Martine
40 Avon Rd
Branford, CT 06405


Raestas, Erik
34231 N Stonebridge Lane
Gages Lake, IL 60030


Ragan, Andrew
4833 Kansas St, 210
San Diego, CA 92116


Rago Electric Llc/John M Rago
3097 Rosebrook Cir
Westchester, IL 60154


Rago Tech Electric
2215 S Wolf Rd, Ste 289
Hillside, IL 60162
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1145 of 1518




Rai, Kapil Roop
9115 Judicial Dr, 4237
San Diego, CA 92122


Raimondi S Florist
1738 York Rd
Lutherville, MD 21093-5606


Raimondi S Florist
5725 Richards Valley Rd
Ellicott City, MD 21043-7195


Raimondi S Florist
1777 Reisterstown Rd
Pikesville, MD 21208-1306


Raimondi S Florist
3010 E Joppa Rd
Baltimore, MD 21234-3254


Rain Florist
466 Pompton Ave, Apt 1
Cedar Grove, NJ 07009-1882


Rain Forest Flowers
25602 Interstate 45, Ste 116
Spring, TX 77386-1361


Rainbow Books   Gifts   Flowers
110 E Washington St
Greensburg, IN 47240-1715


Rainbow Floral
5820 Pacific Ave Se
Lacey, WA 98503-1341


Rainbow Floral
314 E Travis St
Marshall, TX 75670-4169
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1146 of 1518




Rainbow Florist
2622 Kingston Dr
Florence, SC 29505-6425


Rainbow Florist
2134 Westchester Ave
Bronx, NY 10462-4704


Rainbow Florist
1303 E Main St, Ste A
Barstow, CA 92311-3280


Rainbow Florist Designers
18980 Soledad Cyn
Santa Clarita, CA 91351-3360


Rainbow Flower Shop
162 3rd St Sw
Huron, SD 57350-2402


Rainbow Flowers
5775 N Palm Ave
Fresno, CA 93704-1843


Rainbow Flowers
6037 S US 45 Rd
Metropolis, IL 62960-6811


Rainbow Flowers Llc
127 S Broad St
Globe, AZ 85501-2601


Rainforest Farmlands Kenya Limited
P.O. Box 2522 - 00606
Nairobi
Kenya
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1147 of 1518




Rainforest Farmlands Kenya Limited
P.O. Box 2522 - 00606
Nairobi
Sarit Centre
Kenya


Rainforest Flora Inc
19121 Hawthorne Blvd
Torrance, CA 90503


Raining Data Us Inc
Aka Tigerlogic Corporation
P.O. Box 30070
Los Angeles, CA 90030-0070


Rakesh Kande
c/o Ftd
3113 Woodcreek Dr
2nd Flr Dev Ops - Inv Routing
Downers Grove, IL 60515


Rakow, Michael
4546 Dubois
Brookfield, IL 60513


Rakuten Marketing Llc
215 Park Ave S, 9th Fl
New York, NY 10003


Rakutencom Shopping/Buycom Inc
Dept Ar 85 Enterprise, Ste 100
Aliso Viejo, CA 92656


Ralls County Collector
P.O. Box 340
New London, MO 63459


Ramachandran, Balasubramanian
7885 Avenida Tamarindo
San Diego, CA 92129
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1148 of 1518




Rambling Rose Florist
10030 State Rd 52
Hudson, FL 34669-3096


Rambling Rose Florist
1472 Andrews Rd
Murphy, NC 28906-5112


Rambo S Blossoms
7186 E 136 Rd
Holdenville, OK 74848-6002


Ramelle S Florist
2007 Abercorn St
Savannah, GA 31401-8615


Ramesh Karthik
9110 Judicial Dr, Unit 8112
San Diego, CA 92122


Ramesh, Karthik
9120 Judicial Dr, 7221
San Diego, CA 92122


Ramirez David
4917 Magnus Way
San Diego, CA 92113


Ramirez, Luis
15015 Fairfield Ave
Harvey, IL 60426


Ramirez, Michael
9819 Ancestry Ct
Dallas, TX 75217-7774


Ramirez, Robbin
15014 Fairfield Ave
Harvey, IL 60426
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1149 of 1518




Ramirez, Robbin S.
15014 Fairfield Ave
Harvey, IL 60426


Ramnarine, Eon
516 Birchwood Dr
North Aurora, IL 60542


Ramon Lacomba
3113 Woodcreek Dr
Downers Grove, IL 60515


Ramone S Flowers
1904 Newport Gap Pike
Wilmington, DE 19808-6136


Ramos Joshua Ryan
1416 Bonita Ave
La Verne, CA 91750


Ramos, Rocio
6585 Willow Brook St
Millington, TN 38053


Ramsby Daryl R
51275 S.R. 933
South Bend, IN 46637-1613


Ranch Florist
26400 La Alameda, Ste 112
Mission Viejo, CA 92691-8305


Rancho Duarte Florist
2143 Huntington Dr
Duarte, CA 91010-2014


Rancho Gardens Florist
3250 E Colorado Blvd
Pasadena, CA 91107-3842
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1150 of 1518




Ranchview Floral   Interiors
3847 W 95th St
Overland Park, KS 66206


Ranchview Floral   Interiors
4663 Indian Creek Pkwy
Overland Park, KS 66207-4011


Randall L Baldwin
DBA Integrity Pest    Home Repair
2852 Fredrick Dr
Medford, OR 97504


Randjelovic, Dajana
4429 Roslyn Rd
Downers Grove, IL 60515


Randle, Adelene
10912 S Longwood
Chicago, IL 60643


Random Acts Of Flowers
P.O. Box 27573
Knoxville, TN 37927


Random Acts Of Flowers
3500 Workman Rd, Ste 101A
Knoxville, TN 37921


Randstad General Partner Us Llc
One Overton Park
3625 Cumberland Blvd, Suite 600
Atlanta, GA 30339


Randstad Horizons Lp
P.O. Box 894217
Los Angeles, CA 90189-4217


Randstad Horizons, LP
10940 Wilshire Blvd, 1910
Los Angeles, CA 90024
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1151 of 1518




Randstad North America Inc
Randstad US LLC DBA Tatum
150 Presidential Way, 4th Fl
Woburn, MA 01801


Randstad North America Lp
62929 Collection Ctr Dr
Chicago, IL 60693-0629


Randstad North America, Inc
1601 Aviation Blvd, Ste 100
Lincoln, CA 95648


Randstad Technologies
One Overton Park
3625 Cumberland Blvd, Suite 600
Atlanta, GA 30339


Randy Moore
5787 N Wildwood Rd
Memphis, TN 38135


Randy Nichols
12136 N 138th St
Scottsdale, AZ 85259


Randy Wooten
512 N Peterson Ave
Douglas, GA 31533


Raney, Thelma
41 Falls River Dr
Ivoryton, CT 06442


Rangel, Juan
8737 Crossway Ct,    67
Santee, CA 92071


Rangers Floral Garden
4051 W 13 Mile Rd
Royal Oak, MI 48073-6618
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1152 of 1518




Rao, Dimple
1322 N Wicker Park Ave
Chicago, IL 60622


Rare Seed Design Inc
8567 Venice Blvd
Los Angeles, CA 90034


Rare Seed Design Inc Dba Sempli Design
8567 Venice Blvd
Los Angeles, CA 90034


Rask Florist
5 E Frederick St
Staunton, VA 24401-3667


Ratcliff S Florist
822 N Felix Ave
Gonzales, LA 70737-2934


Rathbone S Flair Flowers
622 E Main St
Jenks, OK 74037-4139


Rathbun, Susan
P.O. Box 5984
San Diego, CA 92165


Raul Picazo Zarzosa
Mision De Landa, 11-4C Del Bosque
Corregidora, 76914
Mexico


Ravella, Francesca
291 Arundel Rd
San Carlos, CA 94070


Raw Estudio Floral
Calle 25 No 132 Colonia Mexico
Merida
Mexico
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1153 of 1518




Rawlings Sporting Goods
510 Maryville, Univ. Dr, Ste 110
St. Louis, MO 63141


Rawlings Sporting Goods
P.O. Box 910212
Dallas, TX 75391


Rawls Equipment Company Inc
5639 East Shelby Dr
Memphis, TN 38141


Ray Hunter Flower Shop   Ghses.
16153 Eureka Rd
Southgate, MI 48195-2943


Ray S Florist   Greenhouse Inc
250 Marsh Lily Dr
Sylva, NC 28779-9477


Ray S Flower Shop
1826 S Main St
Fall River, MA 02724-2138


Ray s Flowers
266 Raglan St S
Renfrew, ON K7V 1R4
Canada


Raygoza, Brenda
2168 Provincetown Way
Roseville, CA 95747


Raymond Of New Jersey Llc
1000 Brighton St
Union, NJ 07083


Raymond Pharmacy
90 Broadway N
Raymond, AB T0K 2S0
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1154 of 1518




Raymond Storage Concepts
4333 Directors Blvd
Groveport, OH 43125


Raymond Storage Concepts Inc
4350 Indeco Ct
Cincinnati, OH 45241


Raymonde Fleuriste Inc
38 Regnault St
Sept-Iles, PQ G4R 3R8
Canada


Rayne Water Systems Ofrusty Wallis Inc
P.O. Box 1659
Vista, CA 92085


Rc Design Group Llc
205 Peterson Ave N
Douglas, GA 31533


Rc Foster Truck Sales Inc
1200 W Troy Ave
Indianapolis, IN 46225


Rdialogue Llc
115 Perimeter Ctr Pl, Ste 945
Atlanta, GA 30346


Rds - Arizonia
P.O. Box 830725
Birmingham, AL 35283-0725


Re Max Llc
Attn Sarah Blankman
5075 S Syracuse St
Denver, CO 80237
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 1155 of 1518




Reach Local Inc
Attn Accounts Receivable
21700 Oxnard St, Suite 1600
Woodland Hills, CA 91367


Readsoft Inc
3838 N Causeway Blvd 24th Fl, Ste 2400
Metairie, LA 70002


Ready Refresh By Nestle     216
6661 Dixie Hwy, Suite 4
Louisville, KY 40258


Real Living Lifestyles
Attn Dee Emerson
P.O. Box 9178
Rancho Santa Fe, CA 92067


Realeadership Alliance Inc
P.O. Box 235180
Encinitas, CA 92023


Reasor S
Attn Ken Tirpak
200 W Choctaw St
Tahlequah, OK 74464


Reba S Flower Shop
104 E Commercial Ave
Monterey, TN 38574-1412


Rebecca S Floral Boutique
1400 Liberty Pike, Ste 700
Franklin, TN 37067-8633


Rebecca S Flowers
1217 N Hwy 81
Duncan, OK 73533-1719
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 1156 of 1518




Rebecca s Flowers
19-100 Borden Dr
Yellowknife, NT X1A 2N6
Canada


Rebecca Walker
1790 Selah Loop Rd,   10
Selah, WA 98942


Reblee Inc
P.O. Box 1017
Lancaster, PA 17608-1017


Recall Total Information Management
180 Technology Pkwy
Norcross, GA 30092


Rechtsanwälte Hack    Friedrich
In Der Sürst 1
Bonn, 53111
Germany


Recognition Media Llc
DBA Webby Aw
Recognition Media
2000 Ashland Dr, Ste 100
Ashland, KY 41101


Recology Auburn Placer
Auburn Plr Disposal Service
P.O. Box 6566
Auburn, CA 95604-6566


Recycling Center Inc
P.O. Box 640749
Cincinnati, OH 45264-0749


Recycling Equipment Inc
2052 Industrial Dr
Newton, NC 28658
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1157 of 1518




Red Bicycle Country Store      Flowers
2612 N Hwy 162, 4
Eden, UT 84310-9745


Red Blossom Flowers   Gifts
5795 Karric Square Dr
Dublin, OH 43016-4254


Red Circle Safety Surveys
One Image Protection Inc
P.O. Box 2571
Santa Fe Springs, CA 90670


Red Flowers N Gifts
118 A Palon St
Caloocan
Philippines


Red Geranium Floral And Gifts
201 Main St
Lansing, IA 52151-7710


Red Hat Inc
1801 Varsity Dr
Raleigh, NC 27606


Red Hill Greenhouses Florist
1006 Main St
Red Hill, PA 18076-1319


Red Rock 101
315 S Coast Hwy 101, Ste U-136
Encinitas, CA 92024-3555


Red Rose Florist
5725 Burbank Road SE
Calgary, AB T2H 1Z5
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1158 of 1518




Redbud Floral
913 N Flood Ave
Norman, OK 73069-7641


Redcliff Corporation Limited
Room 8 11/F. Premier Centre
20 Cheung Shun St
Lai Chi Kok, Kowloon
China


Redjet Couriers
421 North 24th St
Billings, MT 59101


Redline Resources Inc
DBA Trucapital Partners
311 W Superior St, Suite 217
Chicago, IL 60654


Redridge It Holdings Llc
333 W Wacker Dr, Suite 1620
Chicago, IL 60606


Redshaw S Flower Shop
2 Conestoga Trl
Sparta, NJ 07871-2506


Reed   Barton Corporation
P.O. Box 844031
Boston, MA 02284-4031


Reed Construction Data Llc
DBA Xperthr
30 Technology Pkwy South, Suite 100
Norcross, GA 30092


Reed s Florist Ltd
2-845 Westney Rd S
Ajax, ON L1S 5L7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1159 of 1518




Reed S Flowers
1029 Austin Ave
Waco, TX 76701-1903


Reed s Oshawa Centre Flower Shop
Oshawa Centre
419 King St W
Oshawa, ON L1J 2K5
Canada


Reed s Pickering Flower Shop
Pickering Town Ctr
1355 Kingston Rd
Pickering, ON L1V 1B8
Canada


Reed, Alice
1937 Alga Rd, Unit C
Carlsbad, CA 92009


Reed, Alona
2113 S 14th Ave
Broadview, IL 60153


Reed, Mark
13 Las Vegas Dr
Pittsburgh, PA 15239


Reed, Travis
219 West Main St
Richmond, IN 47374


Reedley Flower Shop
1160 G St
Reedley, CA 93654-3004


Reelio Inc
41 Elizabeth St, Ste 701
New York, NY 10013
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1160 of 1518




Reelio Inc
41 Elizabeth St 701
New York, NY 10013


Reese, Margaux
6495 Lipmann St
San Diego, CA 92122


Reflections Flowers And Gifts Llc
264 W Court St
Paoli, IN 47454-1324


Refrigiwear Inc
54 Breakstone Dr
Dahlonega, GA 30533


Refrigiwear Inc
54 Breakstone Dr P.O. Box 39
Dahlonega, GA 30533


Regal Art   Gift
1470 Civic Court, Suite 150
Concord, CA 94520


Regan, Bridget
3381 Bancroft St
San Diego, CA 92104


Regeena S
1013 Main St
Hays, KS 67601-3616


Regency Pacific Center Holdings Llc
P.O. Box 102569
Atlanta, GA 30368


Regents Of The University Of Ca
Attn Unex Cashier
9500 Gilman Dr
Mail Code 0
La Jolla, CA 92093-0176
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1161 of 1518




Regina Florist
2593 E Quance St
Regina, SK S4V 2X8
Canada


Regina Miliavskaia
3113 Woodcreek Dr
Downers Grove, IL 60515


Regions Bank
Attn Arthur Cutler
One Indiana Square
Indianapolis, IN 46204


Register Of Copyrights
P.O. Box 71380
Washington, DC 20024-1380


Registraire Des Entreprises
Case Postale 1364
Succ Terminus
Quebec, PQ G1K 9B3
Canada


Regnier, Matthew
3951 Joliet Ave
Lyons, IL 60534


Rego Consulting Corporation
2115 North Main St
Centerville, UT 84014-1017


Reichardt, Shiela
20B Stonegate Cir
Branford, CT 06405


Reid, Christian
2504 Jessica Lane
Schaumburg, IL 60173
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1162 of 1518




Reid, Jackson
195 Hillside Ave, Apt 2
Newark, NJ 07108


Reilly Foam Corporation
2525 Monroe Blvd, Ste B
Eagleville, PA 19403


Reilly Foam Corporation
751 5th Ave
King of Prussia, PA 19406


Reilly, Carol
2538 Breckenridge Court
Aurora, IL 60504


Reivydas Vita
1630 1/2 Chalcedony St
San Diego, CA 92109


Rekad Nv D/B/A Fleur Creatif
Geelseweg 47 A B-2200
Herentals,
Belgium


Reliable Delivery
21450 Trolley Industrial Dr
Taylor, MI 48180


Reliable Of Miami Inc
7810 Northwest 52nd St
Miami, FL 33166


Reliable Rubber Inc
805 Forestwood Dr
Romeoville, IL 60446


Reliable Staffing Services Inc
2955 Eagle Way
Chicago, IL 60678
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1163 of 1518




Relles Florist
2400 J St
Sacramento, CA 95816-4800


Remble Bee Botanical Designs
9531 S 213th St
Kent, WA 98031-2019


Rembrandt Florist At Restland
13005 Greenville Ave
Dallas, TX 75243-1916


Remco Inc
195 Hempt Rd
Mechanicsburg, PA 17050


Remedy Analytics Inc
234 West Florida St, Suite 150
Milwaukee, WI 53204


Remedy Analytics, Inc
1011 N Mayfair Rd, Ste 307
Milwaukee, WI 53226


Remembrance Flowers
414 Palo Pinto St
Weatherford, TX 76086-4248


Renee Fleuriste
193 Begin Blvd
Ste Claire, PQ G0R 2V0
Canada


Renicks Flowers   Gifts Llc
6442 Raytown Trfy
Raytown, MO 64133-5020


Renning S Flowers
331 Elton Hills Dr Nw
Rochester, MN 55901-2477
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1164 of 1518




Rennix Flowers
5179 Seneca Trl
Valley Bend, WV 26293-5036


Rental Max Llc
908 E Roosevelt Rd
Wheaton, IL 60187


Replica La Jolla/Akay Bee Devt Inc
7054 Miramar Rd
San Diego, CA 92121


Repromagic Inc
8585 Miramar Pl
San Diego, CA 92121


Republic Services
P.O. Box 9001154
Louisville, KY 40290-1154


Republic Services Inc
Republic Services 611
P.O. Box 9001099
Louisville, KY 40290-1099


Republic Services Of Charlotte
Allied Services LLC
P.O. Box 9001099
Louisville, KY 40290-1099


Republic Services Of New Jersey Llc
P.O. Box 9001099
Louisville, KY 40290-1099


Republic Services Of Pa Llc
P.O. Box 9001099
Louisville, KY 40290-1099
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1165 of 1518




Republic Waste Service Of Nc Llc
Allied Waste Services 551
P.O. Box 9001154
Louisville, KY 40290-1154


Requena-Smith, Martha
19710 SW 99 Ct
Cutler Bay, FL 33157


Research Data Group, Inc.
3450 3rd St, 3 F
San Francisco, CA 94188-3213


Resendiz Brothers Protea Growers
5467 Rainbow Creek Rd
Fallbrook, CA 92028


Resouce Employment Solutions Llc
5900 Lake Ellenor Dr, Ste 100
Orlando, FL 32809


Resource Equipment Co
A Dyron Corporation
P.O. Box 2695
Chino, CA 91708-2695


Respond2
207 NW Park Ave
Portland, OR 97209


Respond2 Communications Inc
207 NW Park Ave
Portland, OR 97209


Response Envelope Inc
Accounts Receivable
1340 South Baker Ave
Ontario, CA 91761-7742
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1166 of 1518




Responsive Search, Inc
3200 Bailey Lane, Suite 115
Naples, FL 34105


Restaurant Headquarters Llc
1501 S Jupiter Rd
Garland, TX 75042


Restaurants On The Run Llc
27432 Aliso Creek Rod, Suite 200
Alsio Viejo, CA 92656


Restaurants On The Run Llc
27432 Aliso Creek Rd, Ste 200
Aliso Viejo, CA 92656


Reston Floral Design
11130 S Lakes Dr, Ste K
Reston, VA 20191-4327


Results Staffing Inc
1555 West Mockingbird Lane , Ste 220
Dallas, TX 75235


Reta Jane S Bloomers
1546 Overland Ave
Burley, ID 83318-1850


Retail Convergence.Com Lp
DBA Rue La La
20 Channel Center St, 3rd Fl
Boston, MA 02210


Retail Smart Guys Inc
11405 Lemoncrest Ave
Lake View Terrace, CA 91342


Retrievex Holding Corp
DBA Access
1200 Humbracht Cir
Bartlett, IL 60103
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1167 of 1518




Retrospect Group Llc
68 Morgan Ave
Danbury, CT 06810


Return Path Inc
P.O. Box 200079
Pittsburgh, PA 15251-0079


Return Path Inc
56 West 22nd St, 10th Fl
New York, NY 10010


Return Path Inc
304 Park Ave S, 7th Fl
New York, NY 10010


Return Path Inc
3 Park Ave, 41st Fl
New York, NY 10016


Revello Saralyn
49 Sagamore Rd
Island Park, NY 11558


Rewined Llc
Aka Rewined Candles      Produce Candles
P.O. Box 22066
Charleston, SC 29413


Rex, Deborah
15819 132nd St
Lemont, IL 60439


Reyes, Adam
201 N Ashbury Ave
Bolingbrook, IL 60440


Reyes, Armando
550 Irving St
Joliet, IL 60432
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1168 of 1518




Reyes, Brandi
201 N Ashbury Ave
Bolingbrook, IL 60440


Reyes, Brenda
3737 Wesley Ave
Berwyn, IL 60402


Reyes, Laura
787 Graceland Ave, 304
Des Plaines, IL 60016


Reynebeau Floral   Greenhouses
1103 E Main St
Little Chute, WI 54140-2312


Reynolds Florist And Gifts
133 Main St
Liberty, MS 39645


Reynolds Graphic Art Corporation
1365 N Johnson Ave, Ste 107
El Cajon, CA 92020


Reynolds Graphic Arts Corp
1365 N Johnson Ave 107
El Cajon, CA 92020


Reynolds Plumbing Inc
198 South 2nd St
Richmond, IN 47374


Reynoso, Sonia
4316 South Homan Ave
Chicago, IL 60632


Rf Fager Company
2058 State Rd
Camp Hill, PA 17011
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1169 of 1518




Rfw Construction Group Llc
P.O. Box 1206
Dyersburg, TN 38025-1206


Rhapsody Flowers
1551 W Mission Rd, Ste E
San Marcos, CA 92069-1257


Rhea Flower Shop
2872 Lakeshore Blvd W
Toronto, ON M8V 1J2
Canada


Rheba S House Of Flowers
418 W Main St
Henryetta, OK 74437-4242


Rhinestones   Roses Floral Design
1302 State Rd 114 W
North Manchester, IN 46962-1944


Rhinodox
1200 Humbracht Cir
Bartlett, IL 60103


Rhl Enterprises Llc
832 Anita St
Antioch, IL 60002


Rhode Island Division Of Taxation-Income
One Capitol Hill
Providence, RI 02908-5802


Rhode Island Secretary Of State
Corporations Division 148 W River St
Providence, RI 02904-2615


Rhodehamel, Maureen
1388 Villa Glen Ln, Unit B
El Cajon, CA 92021-3461
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1170 of 1518




Rhodes Family Price Chopper
Attn Rebecca Stoneburner
2210 W 76 Country Blvd
Branson, MO 65616


RI Dept Of Environmental Mgmt
235 Promenade
Providence, RI 02908


Ribar Floral Company
728 S Main St Frnt
Plymouth, MI 48170-3766


Ribbon   Lace Florist
800 E Hallandale Beach Blvd, Ste 27
Hallandale Beach, FL 33009-4476


Ribbons   Roses
907 Lake Ave
Gothenburg, NE 69138-1945


Ribbons   Roses
105 Read St
Pooler, GA 31322-2619


Rich Designs Florist Llc
6007 S Suncoast Blvd
Homosassa, FL 34446-2608


Rich Gierut
3113 Woodcreek Dr
Downers Grove, IL 60515


Rich Mar Florist
1708 W Tilghman St
Allentown, PA 18104-4114


Rich Mar Florist
2407 Easton Ave
Bethlehem, PA 18017-5011
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1171 of 1518




Richard B Anderson
7423 204th St Sw
Lynwood, WA 98036


Richard Brewer
303 Stonewall Jackson Dr, Unit 1
Elizabethton, TN 37643


Richard Heath And Associates Inc
590 W Locust Ave, Ste 103
Fresno, CA 93650


Richard M. Ritthamel
DBA Reasonable Maintenance        Remodeling
887 Sundown Rd
South Elgin, IL 60177


Richards Layton    Finger, P.A.
Attn Daniel Defranceschi/Paul Heath
Attn Brett Haywood/Megan Kenney
One Rodney Square
920 N. King Street
Wilmington, DE 19801


Richards, Layton   Finger
One Rodney Square
920 North King St
Wilmington, DE 19801


Richardson S Florist
528 Calhoun St
Johnston, SC 29832-1102


Richardson S Flowers
560 Stokes Rd, Ste 7
Medford, NJ 08055-2918


Richardson S Flowers   Gifts
816 S Main St
Bel Air, MD 21014-4115
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 1172 of 1518




Richardson, Janene
708 Lisa Rd
West Dundee, IL 60118


Richardson, Jennifer
6425 Clarendon Hills Rd, Unit     116
Willowbrook, IL 60527


Richfield Flowers    Events Inc
3209 Terminal Dr, Ste 300
Eagan, MN 55121-1643


Richland County Treasurer
P.O. Box 8028
Columbia, SC 29202-8028


Richmond Greenhouses    Flower Shop
111 Westover Ave
Richmond, KY 40475-1043


Richter S Marketplace
Attn Larry Walls
P.O. Box 520
Twin Lakes, WI 53181


Rick S Electric Inc
7560 Trade St
San Diego, CA 92121


Rick S House Of Flowers
600 Broadway St
Sheboygan Falls, WI 53085-1545


Rickard, Aaron
319 Hale Ave
Romeoville, IL 60446


Ricoh Americas Corporation
P.O. Box 31001-0850
Pasadena, CA 91110-0850
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1173 of 1518




Ricoh Usa Inc
P.O. Box 31001-0850
Pasadena, CA 91110-0850


Ridge Florist Inc
111 Memorial Dr
Sebring, FL 33870-1485


Ridge Florist Inc
201 E Interlake Blvd
Lake Placid, FL 33852-9621


Ridge Florist Inc
420 W Main St
Avon Park, FL 33825-3626


Ridgefield Floral   Gifts
328 Pioneer St
Ridgefield, WA 98642-4512


Ridley Rainbow Of Flowers Inc
168 Fairview Rd
Woodlyn, PA 19094-1705


Ridley S Family Markets
Attn Mark Ridley
621 Washington St S
Twin Falls, ID 83301


Rigaud, Carl
1621 Hilton Head Dr
Naperville, IL 60563


Rightsize Facility Performance Of Il Llp
5000 West Roosevelt Rd
Chicago, IL 60644


Rigney Ryan
8555 Station Village Ln, Apt 3118
San Diego, CA 92103
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 1174 of 1518




Riley Brian
14588 Kildare St
Homer Glen, IL 60491


Riley S Flowers
1106 Chapala St
Santa Barbara, CA 93101-3112


Riley, Bianca
443 N Strieff Lane
Glenwood, IL 60425


Rim Logistics
Department 4026
P.O. Box 4653
Oakbrook, IL 60522-4653


Rimmon Heights Florist
150 Kelley St
Manchester, NH 03102-3152


Rine S Flower Shop   Ghses
317 E Bough St
Selinsgrove, PA 17870-2111


Ringo, Devonique
541 Greystone Lane
Bolingbrook, IL 60440


Rio West Floral Co Llc
2345 Southern Blvd SE, Ste B5
Rio Rancho, NM 87124-3761


Rion Flowers Coffee   Gifts      Inc
117 S Academy St
Murfreesboro, TN 37130-3701


Riordan, Caroline
2026 Dewes St
Glenview, IL 60025
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1175 of 1518




Ripley Florist   Gifts
24 Main St
Ripley, OH 45167-1230


Ripley Flowers   Gifts
116 Monroe St, Ste 24
Ripley, TN 38063-1512


Rise Equipment Llc
P.O. Box 2465
Waco, TX 76703


Risher Van Horn Inc
3760 Germantown Pike
Collegeville, PA 19426-3142


Risk Opportunities Inc
10755 Scripps Poway Pkwy, Suite 468
San Diego, CA 92131


Rita Fleuriste 2013
1255 King St W
Sherbrooke, PQ J1J 2B7
Canada


Rita Fleuriste Montreal
4487 Ch De La Cote Des Neiges
Montreal, PQ H3V 1E7
Canada


Rita Mae S Flowers And Gifts
888 State Route 41
Willet, NY 13863-7722


Rite Aid Corporation
200 Newberry Commons
Etters, PA 17319


Rite Aid Floral Shop
305 6th Ave
Saint Albans, WV 25177-2838
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1176 of 1518




Riteway Pest Control Inc
2 South York Rd, Ste 2
Bensenville, IL 60106


Ritter Mike
11587 Swan Lake Dr
San Diego, CA 92131


Ritter S Flowers   Gifts
937 N 2nd St
Decatur, IN 46733-1340


Ritter S Inc
924 Broadway St
West Burlington, IA 52655-1627


Rivano, Stacey
3711 Z St
San Diego, CA 92113


River Birch Florist   Nursery
5952 General Puller Hwy
Locust Hill, VA 23092


River City Florist
212 Madison St
Jefferson City, MO 65101-3230


River Dell Flowers   Gifts
241 Kinderkamack Rd
Oradell, NJ 07649-2127


River Ridge Farms Inc
3135 West Los Angeles Ave
Oxnard, CA 93036


River S Bend Florist
220 Johnson Creek Dr
Chester, VA 23836-2840
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1177 of 1518




River Vale Flower Shop Inc.
669 Westwood Ave, Ste C
River Vale, NJ 07675-6336


Rivera S Flower Shop
2359 Westchester Ave
Bronx, NY 10462-5296


Rivera, Nora
307 Watt St
Mckinney, TX 75069


Rivera, Pedro
2824 S Karlov
Chicago, IL 60623


Rivera, Salvador
5252 S Kenneth Ave, 2nd Fl
Chicago, IL 60632


Rivera-Colon, Carlos
141 N Lotus Ave
Chicago, IL 60644


Riverdale Farms Inc
1401 Northwest 84th Ave
Miami, FL 33153


Riverdale S Floral Boutique
6656 Hwy 85
Riverdale, GA 30274-2382


Riverfront Flowers N More
607 S Front St
Farmington, IA 52626-9226


Riverhead Flower Shop
136 E Main St
Riverhead, NY 11901-2445
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1178 of 1518




Rivers Edge Floral
500 Water St
Sauk City, WI 53583-1141


Rivers, Marcus
4194 Fizer
Memphis, TN 38111


Riverside Garden
607 Rural St
Emporia, KS 66801-2765


Riverside Greenhouses   Florist
169 Farmington Falls Rd
Farmington, ME 04938-6403


Riverside Kello/Crystal Rose Bo Flowers
5505 Bass Lake Rd
Crystal, MN 55429-2742


Rizvi, Syed
806 Clover Ridge Lane
Itasca, IL 60143


Rjm Direct   Marketing Inc
DBA Valpak   of Chicagoland
1200 Jorie   Blvd
Oak Brook,   IL 60523


Rjms Corp
P.O. Box 45333
San Francisco, CA 94145-0333


Rli Insurance Company
9025 North Lindbergh Dr
Peoria, IL 61615


Rmg Enterprise Solutions Inc
15301 Dallas Pkwy, Ste 500
Dallas, TX 75001
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1179 of 1518




Rmn Acquisition Co Llc
301 Congress, Ste 700
Austin, TX 78701


Roach, Nicole
3021 North Lincoln Ave, Apt 3
Chicago, IL 60657


Roadrunner Florist Inc
2007A W Bethany Home Rd
Phoenix, AZ 85015-2463


Roaring Oaks Florist Llc
349A Main St
Lakeville, CT 06039-1201


Rob Apatoff
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Rob Rocha
c/o Ftd
4840 Eastgate Mall
San Diego, CA 92121


Rob Van Auken
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Robak, Brenda
1700 Briarheath Dr
Aurora, IL 60505


Robbins Village Florist
232 Jefferson St
Greenfield, OH 45123-1300
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1180 of 1518




Robbins, Mary
2508 Yellow Star St
Woodridge, IL 60517


Roberson, Valencia
8740 S Halsted St
Chicago, IL 60620-2646


Robert Berglass
P.O. Box 486
Pebble Beach, CA 93953


Robert Grosse
DBA Chicago Commercial Photography
P.O. Box 7266
Algonquin, IL 60102


Robert Half
2613 Camino Ramon
San Ramon, CA 94583


Robert Half International Inc
P.O. Box 743295
Los Angeles, CA 90074-3295


Robert Half International Inc
2 Mid America Plz, Ste 1000
Oakbrook, IL 60181


Robert Half International, Inc
DBA the Creative Group
5720 Stoneridge Dr, Ste 3
Pleasanton, CA 94588


Robert J. Close Inc
DBA Collex Collision Experts
110 Seltzer Ave
Coatesville, PA 19320
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1181 of 1518




Robert Jennings
3081 Breedlove Rd
Georgetown, CA 95634


Robert Karcher
1431 South Lombard
Lombard, IL 60148


Robert Reiser    Co, Inc.
725 Dedham St
Canton, MA 02021


Robert S Thompson
P.O. Box 82
East Orleans, MA 02643


Robert Salcedo
3113 Woodcreek Dr
Downers Grove, IL 60515


Roberts Floral Inc
210 N 8th St
Bismarck, ND 58501-4496


Roberts, Joseph
6517 Puffer Rd, P103
Downers Grove, IL 60516


Robin Egerton
51 Somerset Dr Sw
Calgary, Ab T2Y 3C5
Canada


Robin Powered Inc
11 Farnsworth St, 2nd Fl
Boston, MA 02210


Robin Pringle Hickenlooper
C/0 Liberty Media
12300 Liberty Blvd
Englewood, CO 80112
  Case 19-11240-LSS     Doc 31    Filed 06/03/19   Page 1182 of 1518




Robin S Corner Flower Shop
180 Broadway
Taunton, MA 02780-2548


Robin S Flowers
130 17th St
San Leon, TX 77539-2486


Robin S Flowers   Gifts
665 Jamacha Rd
El Cajon, CA 92019-2460


Robin S Nest Flowers      Gifts
230 E Graham Ave
Pryor, OK 74361-2437


Robin S Nest Flowers And Gifts
6 E High St
Jeffersonville, OH 43128-1009


Robinson Florist   Ghses.
730 S Arlington St
Akron, OH 44306-2006


Robinson S Flowers
750 N Hacienda Blvd
La Puente, CA 91744-3907


Robinson, Kimberly
24163 Mill Creek Ln
Plainfield, IL 60586


Robinson, Mari
3301 Telegraph Ave,    311
Oakland, CA 94609


Robinson, Sherry
5501 Bohlander
Berkeley, IL 60163
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1183 of 1518




Robles Remodeling Inc
P.O. Box 72396
580 Springhill Dr
Roselle, IL 60172


Robles, Alexander
5651 W 88th Pl
Oak Lawn, IL 60453


Roby S Flowers
2131 W Main St
Durant, OK 74701-4919


Rocha, Robert
709 Duoro Dr
Chula Vista, CA 91910


Rochester Greenhouse
412 W 11th St
Rochester, IN 46975-1721


Rocio Flower Shop
2676 N University Dr
Sunrise, FL 33322-2433


Rocket Fuel Inc
1900 Seaport Blvd
Redwood City, CA 94063


Rocket Fuel Inc
P.O. Box 49191
San Jose, CA 95161-9191


Rockingtree Floral   Garden Center
1340 Lazelle St
Sturgis, SD 57785-1521


Rockmart Florist   Gift Shop
303 W Elm St
Rockmart, GA 30153-1803
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1184 of 1518




Rocky Mount Floral
1601 Curtis St
Rocky Mount, NC 27803-3808


Rocky Mountain Chocolate
P.O. Box 910387
Denver, CO 80291-0387


Rocky Mountain Chocolate Factory Inc
265 Turner Dr
Durango, CO 81303


Rocky Mountain Conveyor      Equipment Inc
6750 E 46th Ave Dr
Denver, CO 80216


Rocky Mountain Mechanical Systems Inc
951 Vallejo St
Denver, CO 80204


Rocky Mountain Motorists Inc
DBA Aaa Colorado
4100 East Arkansas Ave
Denver, CO 80222


Rocky S Flowers
626 W National Ave
W Terre Haute, IN 47885-1304


Rodeo Plaza Flowers   Gifts
2801 Rodeo Rd, Ste A2
Santa Fe, NM 87507-6503


Rodgers   Associates
2090 South Cherrywood Court
New Berlin, WI 53151


Rodman, Lincoln
121 N Cross St, 401
Wheaton, IL 60187
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1185 of 1518




Rodney C. Woodman Florist Inc.
469 Nashua St
Milford, NH 03055-4919


Rodriguez Flower Shop
120 N 10th St
Mcallen, TX 78501-4584


Rodriguez Rudy
2256 Terry Lane
Broadview, IL 60155


Rodriguez Wholesale Flowers
600 N 23rd St, Ste C
Mcallen, TX 78501-6938


Rodriguez, Andres
535 Valencia Ave, Apt 1
Coral Gables, FL 33134


Rodriguez, Jasmine
6941 Claremont
Chicago, IL 60636


Rodriguez, Juan
317 Butch Cassidy
Anna, TX 75409


Rodriguez, Paul
2109 Euclid Ave
Berwyn, IL 60402


Roehrig, Michael
9045 Judicial Dr, 1304
San Diego, CA 92122


Roetzel, Stephanie
47-07 41st St, Apt 2D
Long Island City, NY 11104
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1186 of 1518




Rogell Eric M
2149 NE 62 St
Fort Lauderdale, FL 33308


Roger Fleuriste 1986 Inc.
4 Avenue Du Centenaire
Salaberry-De-Valleyfield, PQ J6S 5H1
Canada


Roger Zacharias
177 Mangano Cir
Encinitas, CA 92024


Roger Zacharias
DBA Evolve Digital
177 Mango Cir
Encinitas, CA 92024


Rogers Florist And Luxury Events Inc
221 S Main St
Alpharetta, GA 30009-7923


Rogers Wireless
1 Mount Pleasant Rd
Toronto, On M4Y 2Y5
Canada


Rogers Wireless
P.O. Box 9100
Don Mills, ON M3C 3P9
Canada


Rogers, Eileen
14 Garden Dr
Montgomery, IL 60538


Rogue Disposal   Recycling
P.O. Box 3187
Central Point, OR 97502
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1187 of 1518




Rogue River Florist   Gifts
789 NE 7th St
Grants Pass, OR 97526-1632


Rogue Shred Llc
P.O. Box 3187
Central Point, OR 97502


Rogue Wave Software
5500 Flatiron Pkwy.
Boulder, CO 80301


Rohloff, Jeffrey
5406 Carpenter St
Downers Grove, IL 60515


Rojas, Elizabeth
415 Gloria Ln
Oswego, IL 60543-8486


Rojas, Francisco
2200 NW 154th St
Miami, FL 33054


Roland Products Inc Hurom Juicer
3400 W Olympic Blvd
Los Angeles, CA 90019


Roland, Matthew
606 Shenandoah Ave
San Marcos, CA 92078


Rolf Glass/Glassautomatic Inc
402 E Main St
Mt. Pleasant, PA 15666


Rollason Flowers Ltd
128 E Frederica St
Thunder Bay, ON P7E 3V5
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1188 of 1518




Roller Coaster Bakery Inc
DBA La La Li Bakery   Cafe
Aka La La Li Patisserie
20 North Cass
Westmont, IL 60559


Roller Floral Co. Of Bluefield
1711 Jefferson St
Bluefield, WV 24701-4013


Rollerson, Mike
2903 A St
San Diego, CA 92102


Rollins, Mackenzie
2830 West Centennial Dr, Unit J
Littleton, CO 80123


Roman Inc
472 Brighton Dr
Bloomingdale, IL 60108


Roman Inc
8027 Solutions Cir
Chicago, IL 60677-8000


Roman, Kristen
3895 Lake Garden Dr
Fallbrook, CA 92028


Roman, Maria
7404 W Gregory
Chicago, IL 60656


Romanoff Products Inc
11 Brookside Ave
Chatham, NY 12037


Romatier, Alesha
2633 Kenilworth
Wilmette, IL 60091
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1189 of 1518




Romero, Esther
5717 W 23th Pl
Cicero, IL 60804


Romero, Maria
330 E Blair St
West Chicago, IL 60185


Romero, Rosalba
4343 Wisconsin Ave
Stickney, IL 60402


Ronald L Foust
6380 Bashore Rd
Mechanicsburg, PA 17050


Ronald Wenger
1260 Little Mountain Rd
Myerstown, PA 17067


Rondavu Inc
DBA Sociable Labs
25 Division St, Suite 205
San Francisco, CA 94103


Roorbach S Flowers
961 S 29th St
Manitowoc, WI 54220-4461


Root Sports/ Greenlady Corp
5463 Collection Ctr Dr
Chicago, IL 60693


Rooter Express
P.O. Box 104
New Lenox, IL 60451


Roots Of Love
124 Main St
Spotswood, NJ 08884-1215
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1190 of 1518




Roots On 9Th
1369 9th St
Green Bay, WI 54304-3139


Rosa Cortizo
P.O. Box 237
Bonsall, CA 92003


Rosa Flora Limited
717 Diltz Rd
Dunnville, ON N1A 2W2
Canada


Rosa S Flowers From The Heart     Gifts
109 W Austin St
Kermit, TX 79745-2803


Ros-Al Floral
510 Main St
Forest City, PA 18421-1422


Rosales De Suba Floristeria
Calle 128, 70C-33
Bogota
Serbia and Montenegro


Rosales, Lucille
6058 Paseo Salinero
Carlsbad, CA 92009


Rosamina Sa
Cra 70 No 19-85 Bodega 2
Bogota
Colombia


Rosareo Fernando, Roshan
2384 Woodside Dr
Carpentersville, IL 60110
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1191 of 1518




Rosatel Comericalizadora Grameco Chile
Av Vita 4232-4236 Comuna De Vitacura
Santiago
Chile


Rosatel Guadalajara
Av Mexico 2606 Col Ladron De Guevara
Guadalajara
Mexico


Rosatel-Grupo Americano De Comerico Sac
Calle 2-136 Dpto.B La Calerita Surquillo
Lima
Peru


Rosatis Pizza
1287 Butterfield Rd
Wheaton, IL 60187


Rosco Production Inc
8060 Melrose Ave, Ste 200
Los Angeles, CA 90046


Roscoe Company
P.O. Box 4804
Chicago, IL 60680-4804


Rose   Blossom
1119 N Pines Rd
Spokane Valley, WA 99206-4936


Rose Boutique
1540 Blue Church Rd
Limeport, PA 18060-9800


Rose Boutique Florist
1260 W 6th St
Los Angeles, CA 90017-1802
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1192 of 1518




Rose Bowl Floral And Gift
905 Leonard St Nw
Grand Rapids, MI 49504-4133


Rose Bowl Florist
1-392 Airport Rd
North Bay, ON P1B 8X1
Canada


Rose Bridget
1095 Regal Rd
Encinitas, CA 92024


Rose Cart Of Manteca
1114 N Main St
Manteca, CA 95336-3208


Rose Floral Of Green River
2 E Flaming Gorge Way
Green River, WY 82935-4210


Rose Florist
11211 Lee Hwy, Ste E
Fairfax, VA 22030-5699


Rose Florist And Gift Shop
220 Caribou Ct
Vacaville, CA 95688-2407


Rose Garden Florist
1336 N Roselle Rd
Schaumburg, IL 60195-3646


Rose Garden Florist
338 Court St
Wickliffe, KY 42087-9450


Rose Lady Floral Design Llc
51 W Main St
New Palestine, IN 46163-9508
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1193 of 1518




Rose Lane Florist
10507 Blue Ridge Blvd
Kansas City, MO 64134-1918


Rose Of Sharon Florist
703 E Main St
Santa Maria, CA 93454-4507


Rose Pallet Llc
7647 W 100th Pl D
Bridgeview, IL 60435


Rose Paving Llc
245 E Watkins St
Phoenix, AZ 85004


Rose Petal Florist
8121 S Western Ave, Ste L
Oklahoma City, OK 73139-2546


Rose Petal Florist
720 E Robinson Ave, Unit 104
Grovetown, GA 30813


Rose S Flowers   Gifts
16090 La Hwy 16
French Settlement, LA 70733-2414


Rose S Hallmark Card    Gift
1081 Inman Ave
Edison, NJ 08820-1132


Rose S Of Warren
51202 Romeo Plank Rd
Macomb, MI 48042-4129


Rose Velt Florist
2844 Cottman Ave
Philadelphia, PA 19149-1422
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1194 of 1518




Rose, Robert
3441 Ruffin Rd, E2
San Diego, CA 92123


Rosebud Floral Art
55 Pitman Ave
Pitman, NJ 08071-1134


Rosebud Florist
532 W Side Ave
Jersey City, NJ 07304-1518


Roseland Floral Co Inc
633 Central Ave
Charlotte, NC 28204-2022


Roseland Florist
19115 Linden Blvd
Saint Albans, NY 11412-3307


Roseland Florist
45 S Main St
Marion, NC 28752-3941


Rosemans Florist And Gifts
126 W Mahoning St
Punxsutawney, PA 15767-2017


Rosemar Flowers And Gifts
601 Mobil Ave, Ste G
Camarillo, CA 93010-6340


Rosemary - Duff Florist
101 W 2nd Ave
Escondido, CA 92025-4101


Rosemary Flower Shop Inc
2758 W Main St
Wappingers Falls, NY 12590-1572
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1195 of 1518




Rosemary S Florist Gifts      Cupcake Haven
103 1st St
Kingston, TN 37763-2712


Rosemary S Florist Inc.
21 E Potomac St
Williamsport, MD 21795-1154


Rosery Florist Ltd.
74 Larch St
Sudbury, ON P3E 1B9
Canada


Roses   More Llc
5501 E Speedway Blvd
Tucson, AZ 85712-4925


Roses And Bows
11015 Olson Dr, Ste 8
Rancho Cordova, CA 95670-5654


Roses For You
937 S Locust St
Grand Island, NE 68801-6751


Roses Today Lv
4640 E Flamingo Rd, Ste 105
Las Vegas, NV 89121-4700


Rosette Fleuriste
1431 Shevchenko Blvd
Lasalle, PQ H8N 1P2
Canada


Roseview Flowers
102 E Jackson St
Petersburg, IL 62675-1563


Roseville Floral And More
130 N Arbitary St
Roseville, IL 61473-9002
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1196 of 1518




Roseville Termite   Pest Control Inc
P.O. Box 1168
Roseville, CA 95678-8168


Rosewood Florist And Gifts Inc
215 E Main St
Marion, VA 24354-3132


Rosewood Flower Shop
2607 S Houston Ave
Humble, TX 77396-3702


Rosie S Posies
1206 Ridgely St Fl 2
Baltimore, MD 21230-2604


Ross Plants   Flowers
2704 Pa Route 309
Orefield, PA 18069-9774


Ross, Dominique
P.O. Box 1143
Oak Park, IL 60304


Rosy S Flowers
15 Slocum St
Norwalk, CT 06851-6132


Roth Florist
436 Main St
Lafayette, IN 47901-1373


Rothe Florists
7148 Germantown Ave
Philadelphia, PA 19119-1843


Rotin   Patio Universels Inc
810 De L Ange-Gardien Blvd
L Assomption, PQ J5W 1T4
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1197 of 1518




Roto Rooter
1430 W Fullerton
Addison, IL 60101


Rotunno, Richard
4453 Via Pasear
San Diego, CA 92122-1506


Rouvalis
40 W Cedar St
Boston, MA 02108-1212


Rouyn Fleuriste 2016
71 Rue Perreault E
Rouyn-Noranda, PQ J9X 3C1
Canada


Rover3Pl Llc
44258 Mercure Cir
Sterling, VA 20166


Row, Samuel
1816 Clyde Dr
Naperville, IL 60565


Rowan Hannah
847 Chalcedony St
San Diego, CA 92109


Rowan S Flower Shop
207 W Main St
Mulvane, KS 67110-1766


Rowlett Florist   Gifts
513 W State St
Garland, TX 75040-6326


Roxana Barrientos
Calle 67 Cecilio Acosta Quinta,     3-158
Maracaibo Zulia
Venezuela
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1198 of 1518




Roxboro Homestead Florist
801 Durham Rd
Roxboro, NC 27573-5609


Roy s Florist
710 Notre Dame Ave
Winnipeg, MB R3E 0L7
Canada


Royal Bouquet
768 E Lincoln Hwy
Coatesville, PA 19320-3553


Royal Box Group Llc
DBA the Royal Group
1301 South 47th Ave
Cicero, IL 60804


Royal Envelope Corp
4114 South Peoria St
Chicago, IL 60609


Royal Florist
2221 10th St
Sacramento, CA 95818-1395


Royal Flowers   Events
133 Harris Ave
Raeford, NC 28376-3201


Royal Flowers Inc
2020 Northwest 89th Pl
Doral, FL 33172


Royal Gardens Flowers
214 Mcfarland St
Grand Blanc, MI 48439-1067


Royal Kiosk
207 E Waddell St
Selma, NC 27576-2810
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1199 of 1518




Royal Petal Inc
188 E Wend St
Lemont, IL 60439-6443


Royal Standard Co Ltd
12Fn .131-3 Sec.2 Keelung Rd
Taipei,
Taiwan


Royal Standard Co. Ltd.
12F, No. 131-3, Sec. 2, Keelung Rd
Taipei
Taiwan


Royal Standard Company, Ltd
12F, No. 131-3, Keelung Rd
Taipei,
Taiwan


Royalty S Inc
453 Price Ave
Harrodsburg, KY 40330-1162


Royer S Flowers   Gifts
810 S 12th St
Lebanon, PA 17042-6903


Rr Donnelley   Sons Company
Precision 7810 Solution Ctr
Chicago, IL 60677-7008


Rr Donnelley-Genesis Plant
20W345 101st St
Lemont, IL 60439


Rrl Nature S Touch Flowershop
967 Jp Rizal Ave Poblacion
Makati City
Philippines
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1200 of 1518




Rtp Fresh Flowers
744 E Chatham St, Ste I
Cary, NC 27511-6913


Rubicon Deli
4130 La Jolla Village Dr, Ste 104
La Jolla, CA 92037


Rubicon Deli
814 Morena Blvd, Ste 105
San Diego, CA 92110


Rubicon Deli
3715 India St
San Diego, CA 92103


Rubio, Alejandro
3524 W 60th Pl
Chicago, IL 60629


Rubio, Maria
335 N Reed St
Joliet, IL 60435


Rubio, Miguel
335 N Reed St
Joliet, IL 60435


Ruby S Leesville Florist
304 N 6th St
Leesville, LA 71446-3906


Rueda, Viviana
1263 N Fieldlark Ln
Homestead, FL 33035


Rugby Greenhouses
233 2nd St Se
Rugby, ND 58368-1833
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1201 of 1518




Rugh Protection Agency
P.O. Box 7083
Groton, CT 06340-7083


Ruiz, Alejandra
5417 S Latrobe
Chicago, IL 60638


Ruiz, Carlos
16048 SW 143 St
Miami, FL 33196


Ruiz, Thalia
4137 Clinton Ave
Stickney, IL 60402


Rumyum Cakes Llc
808 B West Annie St
Austin, TX 78704


Runkle, Nicholas
4 Goldmine Rd
Bozrah, CT 06334


Runkle, Sarah
4 Goldmine Rd
Bozrah, CT 06334


Runyan Anna
4111 Illinois St 305
San Diego, CA 92104


Russ Allison Consulting Llc
22514 Friar St
Woodland Hills, CA 91367


Russ S Market
Attn Clara Arfmann
4554 W St
Lincoln, NE 68503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1202 of 1518




Russell
5001 Gravois Ave
Saint Louis, MO 63116-2307


Russell Marketing Research Inc
One Meadowlands Plaza, Suite 1001
East Rutherford, NJ 07073


Russell S Florist Llc
204 S Main St
Jersey Shore, PA 17740-1812


Russell s Flower Shop
1421 Main St E
Hamilton, ON L8K 1C2
Canada


Russell Stover Candies
4900 Oak St
Kansas City, MO 64112


Russell, Laura
29 Pioneer Park Pl
Elgin, IL 60123


Russell, Nakiba
7227 W Roosevelt Rd, Apt 25
Broadview, IL 60155


Russellreynolds Associates Inc
11100 Santa Monica Blvd, Suite 350
Los Angeles, CA 90025


Rustic Flower Shop    Gifts
3167 Junction Hwy, Ste D
Ingram, TX 78025-0100


Ruth   Doyle S Florist
407 N Thornton Ave, Ste 3
Dalton, GA 30720-3549
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1203 of 1518




Ruth S Floral Designs
4048 Shiloh Ct
Tecumseh, KS 66542-8001


Ruth S Flowers
3501 Texas Blvd
Texarkana, TX 75503-3249


Ruth S Flowers   Gifts
108 S Crittenden St
Marshfield, MO 65706-2121


Rutherford Flower Shop Inc
4771 Lamb Ave
Union Point, GA 30669-1122


Ruthie S Blackberry Run Flowers And Gift
853 Main St
Barry, IL 62312-1235


Ruthies Flower Shop
50 White Mountain Hwy
Conway, NH 03818-4208


Rutland Beard Florist
6601 Whitestone Rd, Ste B
Woodlawn, MD 21207-4155


Rxpress
483 Sparn St
Grand Junction, CO 81501


Ryan J Shaughnessy
2700 Cahuenga Blvd E, Apt 1402
Los Angeles, CA 90068


Ryan James Associates
2888 Loker Ave, Suite 119
Carlsbad, CA 92010
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1204 of 1518




Ryan William Bray
8805 Larkdale Ave
San Diego, CA 92123


Ryder Integrated Logistics
11690 NW 105th St
Miami, FL 33178


Ryder Transportation Services
P.O. Box 96723
Chicago, IL 60693-6723


Ryder Truck Rental Inc
P.O. Box 96723
Chicago, IL 60693


Rye S Flowers   Gifts
11239 US Hwy 87 W
La Vernia, TX 78121-4586


Ryla Teleservices, Inc
2120 Barrett Park Dr
Kennesaw, GA 30144


S   G Communications
16W345 83rd St C
Burr Ridge, IL 60527


S   G Communications
17W715 Butterfield Rd, Ste D
Oakbrook Terrace, IL 60181


S G Communications Inc
17W715 Butterfield Rd, Suite D
Oakbrook Terrace, IL 60181


S H Express Inc
P.O. Box 3613
York, PA 17402
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1205 of 1518




S H Express Inc
P.O. Box 20219
York, PA 17402


S N/Eileen S Ghse   Flower Shoppe Inc
29 N Cascade Dr
Springville, NY 14141-9706


S S Activewear Llc
8089 Solutions Ctr
Chicago, IL 60677-8000


S T Control Wiring Inc
175 Industrial Dr
Moscow, TN 38057


Saad Khan
11901 South 4th St
Jenks, OK 74037


Sabic Polymer Shapes
24482 Network Pl
Chicago, IL 60673-1244


Sabins, Scott
8660 Donaker St
San Diego, CA 92129


Sablic, Tammy
28 N Glynde Ave
Burnaby, BC V5B 1G7
Canada


Sackett, Michael
1175 Museum Blvd, Unit 707
Vernon Hills, IL 60061


Sacramento Computer Power Inc
829 West Stadium Lane
Sacramento, CA 95834
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1206 of 1518




Sacramento Control Systems Inc
11249 Sunco Dr 3
Rancho Cordova, CA 95742


Sacramento Refrigeration Inc
4731 Pell Dr, Ste 1
Sacramento, CA 95838


Sacred Botanical Design Studio
10814 1st St
Mokena, IL 60448-1502


Saddle Creek Florist
5829 26th St W
Bradenton, FL 34207-3523


Sadie S Flower Shop
203 N Adams Ave
Rayne, LA 70578-5919


Sadighi, Saman
13385 Highlands Pl,    1310
San Diego, CA 92130


Safeguard Business Systems Inc
1180 Church Rd
Lansdale, PA 19446


Safeguard Business Systems Inc
P.O. Box 88043
Chicago, IL 60680-1043


Safenet
4690 Millennium Dr
Belcamp, MD 21017


Sage Brush Fine Arts Inc
3065 S West Temple
Salt Lake City, UT 84115
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1207 of 1518




Sage Software
14855 Collection Center Dr
Chicago, IL 60693


Sage Software-Formally Best Software
14855 Collection Ctr Dr
Chicago, IL 60693


Sagebrush Floral
22 N Canyon St
West Yellowstone, MT 59758-9545


Saia Inc
P.O. Box 730532
Dallas, TX 75373-0532


Sailpoint Technologies Inc
11120 Four Points Dr
Building 100
Austin, TX 78726-2118


Sailpoint Technologies, Inc
11305 Four Points Dr Bldg 2, Ste 100
Austin, TX 78726


Sakoura Design Ltd
4742 37th St
Long Island City, NY 11101


Salamone, Sam
4592 Garritano St, Unit D
Yorkville, IL 60560-3158


Salas, Ma R
1104 Cora St
Joliet, IL 60435


Salazar, Maria
609 Summit
Joliet, IL 60435
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1208 of 1518




Salem Floral   Gifts
110 Leonard St S
West Salem, WI 54669-1621


Salem Flower Shop
141 N Pickren St
Salem, AR 72576


Salem Leasing Corporation
P.O. Box 890788
Charlotte, NC 28289-0788


Salerno, John
144 Kingwood Locktown Rd
Stockton, NJ 08559


Salesforce.Com Inc
P.O. Box 203141
Dallas, TX 75320-3141


Salesforcecom, Inc
415 Mission St, 3rd Fl
San Francisco, CA 94105


Salgado, Betsabe
2758 S Homan
Chicago, IL 60623


Salgado, Monica
2700 S Sacramento
Chicago, IL 60623


Salinas Floral   Gifts
319 Main St, Ste 8
Salinas, CA 93901-2733


Salinas, Maria
7644 W 62nd St
Summit, IL 60501
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1209 of 1518




Saline Flowerland   Greenhouses Inc
7370 E Michigan Ave
Saline, MI 48176-9093


Salisbury Flower Shop
1628 W Innes St
Salisbury, NC 28144-2508


Sallay, Derek
12740 Peartree Terrace
Poway, CA 92064


Sally S Flowers   Gifts Inc
600 Central Ave
Great Falls, MT 59401-3179


Salo Llc
20 South 13th St, Suite 200
Minneapolis, MN 55403


Salon Diane Aubin Fleuriste Inc.
2135 St Dominique St
Jonquiere, PQ G7X 6N1
Canada


Salon Rita Fleuriste
460 De L Hotel-Dieu Ave
St Hyacinthe, PQ J2S 5J5
Canada


Salotti, Pamela
4250 Saratoga Ave, Unit L304
Downers Grove, IL 60515


Salt Works Inc
16240 Woodinville-Redmond Rd Ne
Woodinville, WA 98072
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1210 of 1518




Salted Services Inc
DBA Litmus Software
675 Mass Ave, Suite 11
Cambridge, MA 02139


Saltsburg Floral Gifts And More
233 Washington St
Saltsburg, PA 15681-1131


Saltworks Inc
16240 Woodinville-Redmond Rd Ne
Woodinville, WA 98072


Salty Pine Floral   Boutique
411 Main St, Ste C
Westcliffe, CO 81252-7502


Saluja, Gautam
610 Le Parc Cir
Buffalo Grove, IL 60089


Sam Rao Florist Inc
104 Myron Rd
Syracuse, NY 13219-1291


Sam S Flowers
200 Burnt Mill Rd
Cherry Hill, NJ 08003-3905


Sam Salamone
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Sam Warf Floral
107 Cotaco St Ne
Russellville, AL 35653-1838


Samal, Biswashri
31 Pine Ave
Lake Zurich, IL 60047
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1211 of 1518




Samantha S Flowers
4900 NE 29th Ave
Vancouver, WA 98663-2261


Samantha Welzbacher
12819 Saint Leger St
San Antonio, TX 78233


Samek, Peter
24321 W Davids Ct
Naperville, IL 60564


Sammy S Flowers
5858 Dryden Pl, Ste 8
Carlsbad, CA 92008-6503


Sams Florist   Greenhouse
6616 Cody St
Duluth, MN 55807-1979


Samudio, Greg
775 Whalom Lane
Schaumburg, IL 60173


Samuel A Mead/Meadia
11 Norwood Ave
Florence, MA 01062


Samuel S Florist
921 W Olive Ave
Burbank, CA 91506-2209


Samy S Camera Inc
Attn Accounts Receivables
12636 Beatrice St
Los Angeles, CA 90036


San Bernardino County
777 East Rialto Ave
San Bernardino, CA 92415-0720
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1212 of 1518




San Bernardino County Treasurer
Attn Tax Collector
172 West 3rd St First Fl
San Bernardino, CA 92415-0360


San Diego County Tax Collecto
Tax Collector P.O. Box 129009
San Diego, CA 92112


San Diego Electric Sign Inc
P.O. Box 103
Bonita, CA 91908


San Diego Fire Rescue Foundation
P.O. Box 235837
Encinitas, CA 92023


San Diego Florist Supplies Inc
2550 El Cajon Blvd
San Diego, CA 92104


San Diego Gas   Electric
488 8th Ave, Ml Hq07S2
San Diego, CA 92101


San Diego Gas   Electric
P.O. Box 25111
Santa Ana, CA 92799-5111


San Diego Gas   Electric
P.O. Box 25111
Santa Ana, CA 927995111


San Diego Museum Of Art
1450 El Prado
San Diego, CA 92101


San Diego Productions Inc
8858 Halstad St
San Diego, CA 92123
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1213 of 1518




San Diego Shrm
409 Washington St, Ste A
Cedar Falls, IA 50613


San Francisco Floral Co
5080 E Tulare Ave
Fresno, CA 93727-3929


San Francisco Floral Co Inc
2071 W Bullard Ave
Fresno, CA 93711-1200


San Marin Flowers
117 San Marin Dr
Novato, CA 94945-1209


San Miguel, Alejandro
2226 Arcadia Ct
Aurora, IL 60503


San Miguel, Alfredo
2226 Arcadia Court
Aurora, IL 60503


San Miguel, Miguel
2226 Arcadia Court
Aurora, IL 60503


Sanchez, Kimberly
6239 S Sacramento Ave
Chicago, IL 60629


Sanchez, Samantha
4879 Parks Ave, Apt 7
La Mesa, CA 91942


Sanchez, Stephanie
3809 W 61st Pl
Chicago, IL 60629
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1214 of 1518




Sandeep Sayal
4N500 Samuel Clemens Course
St Charles, IL 60175


Sander Ranch Flowers
190 S Wilcox St, Ste F
Castle Rock, CO 80104-1927


Sanders April
8295 Central Ave
Charlevoix, MI 49720


Sanders Florist
1100 Broad St
Durham, NC 27705-3588


Sanderson C. J.
435 Morris St
Woodbury, NJ 08096-2632


Sandika
Valle De San Thiago 52
Puebla
Mexico


Sandoval, Armando
5334 S Talman
Chicago, IL 60632


Sandoval, Armando
5431 S Talman Ave
Chicago, IL 60629


Sandoval, Rita
5334 S Talman
Chicago, IL 60632


Sandra Arte Floral
Av Venustiano Carranza 400 Sur Centro
Monterrey
Mexico
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1215 of 1518




Sandra Roberts
DBA Gift Basket Drop Shipping LLC
1320 Old Cape Rd
Jackson, MO 63755


Sandra S Flower Basket
1443 E Lafayette St
Tallahassee, FL 32301-4747


Sandwich Floral
206 S Main St
Sandwich, IL 60548-2124


Sandy Pinedo Acosta
Mzn J Lt 39 Coop Huancayo C/Las Grullas
Lima
Peru


Sandy Run Florist
1576 Old State Rd
Gaston, SC 29053-8377


Sandy S Florist
1003 Pike St
Marietta, OH 45750-3513


Sandy s Flower Shop
1255 Commissioners Rd W
London, ON N6K 3A5
Canada


Sandy S Flowers   Gifts
207 SE Ave N
Idabel, OK 74745-5728


Sanford Jeff
1081 Schneider Rd
Howe, TX 75459
  Case 19-11240-LSS     Doc 31     Filed 06/03/19   Page 1216 of 1518




Sanmar Corporation
P.O. Box 643693
Cincinnati, OH 45264-3693


Sanson, Martha
4775 Collins Ave, Apt 907
Miami Beach, FL 33140


Santa Clara Woodward Florist
1237 Jacklin Rd
Milpitas, CA 95035-3441


Santa Monica Florist
1432 Santa Monica Blvd
Santa Monica, CA 90404-1710


Santa, Lilian
2140 Kenilworth Ave, Apt 306
Berwyn, IL 60402


Santana Ojeda, Jorge
115 Sleepy Hollow Rd
Charlotte, NC 28217


Santiago, Richard
4833 Kansas St, 203
San Diego, CA 92116


Santina S Flowers   Gifts
103 Minnie St
Fairbanks, AK 99701-3005


Santos, Jeremy
729 Ashbrook Dr
Chula Vista, CA 91913


Santos, Kerly
7736 Waterford Lakes Dr,    1435
Charlotte, NC 28210
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1217 of 1518




Sap America Inc
3999 West Chester Pike
Newton Square, PA 19073


Sapient Corporation
131 Dartmouth St
Boston, MA 02116


Sapient Corporation
DBA Sapientrazorfish
131 Dartmouth St
Boston, MA 02116


Sara Eisenbach Attie Eias800709Fw8
Fuente De Cervantes 22 Lomas De Tecamach
Mexico City
Mexico


Sara S Florist
406 N 18th St
Kansas City, KS 66102-4208


Saracy S Flower Shop
19 Market Sq
Newburyport, MA 01950-2570


Sarah S Flowers
30 E Orangethorpe Ave, Ste 1
Anaheim, CA 92801-1218


Sarasota Florist   Gifts Inc
2300 Bee Ridge Rd, Ste 303
Sarasota, FL 34239-6273


Saravia, Ana
145 SE 25th Rd,   403
Miami, FL 33129


Sarcon Flower Couture
172 Little Falls Rd
Fairfield, NJ 07004-2127
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1218 of 1518




Sarino Carlyn
1725 Orrington Ave, Apt 230
Evanston, IL 60201


Saron Flowers Floristeria
Calle Juan Navarro 324 Fundadores
Saltillo Coahuila
Mexico


Sas Institute Inc
P.O. Box 406922
Atlanta, GA 30384-6922


Sas Institute, Inc
Sas Campus Dr
Cary, NC 27513


Satapathy, Pradipta
6176 Agee St, Unit 103
San Diego, CA 92122


Satellite Florist    Garden Centre
1167 Rymal Rd E
Hamilton, ON L8W 3M7
Canada


Satori Software Inc
1301 5th Ave, Ste 2200
Seattle, WA 98101-2676


Saukas, Benjamin
3180 N Lake Shore Dr
18H
Chicago, IL 60657


Savage Brothers Co
1825 Greenleaf Ave
Elk Grove Village, IL 60007-5501
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1219 of 1518




Savage, John
115 E Ogden, 117119
Naperville, IL 60563


Saverio Gaudio
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Saxon S Flowers   Gifts
900 23rd Ave
Meridian, MS 39301-5017


Say It With Flowers In Cape Coral
324 Nicholas Pkwy W, Ste C
Cape Coral, FL 33991-2559


Sayla Flowers
5412 W Pico Blvd
Los Angeles, CA 90019-3945


Sb Floral   Design
916 Albany St
Erie, IL 61250-7766


Sba Consolidators Inc
175-52 148th Rd Jamaica
Jamaica, NY 11434


Sbl Farms Llc
11512 Northwest 80th St
Doral, FL 33178


Sc State Treasurer, Unclmd Prprty Prgrm
Wade Hampton Building
Room 214
1200 Senate St
Columbia, SC 29201
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1220 of 1518




Scalable Software Inc
P.O. Box 204747
Dallas, TX 75320-4747


Scaleout Software Inc
12725 SW Millikan Way, Ste 270
Beaverton, OR 97005


Scandata Systems Inc
9701 Brodie Lane, Suite 104
Austin, TX 78748


Scandata Systems, Inc
9701 Brodie Lane, Bldg 104
Austin, TX 78748


Scent And Violet
12811 Westheimer Rd
Houston, TX 77077-5724


Schaaf Floral
6554 University Ave Ne
Minneapolis, MN 55432-4330


Schaedler Yesco Distribution Inc
3982 Paxton St P.O. Box 4990
Harrisburg, PA 17111-0990


Schaefer Greenhouses Inc
120 S Lake St
Montgomery, IL 60538-1442


Schaefer, Debbie
720 Buckboard Dr
New Lenox, IL 60451


Schafer S Flowers Inc
3274 Stadium Dr
Kalamazoo, MI 49008-1527
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1221 of 1518




Schalk S Posie Patch
1644 Harrison Ave
Butte, MT 59701-5402


Schawk Usa Inc
DBA Ambrosi
1695 River Rd
Des Plaines, IL 60018


Schefske, Deborah
8068 Laramie Ave
Burbank, IL 60459


Schell, Ruta
629 W 65th St, Apt 3
Westmont, IL 60559


Schiele Group
1880 Busse Rd
Elk Grove, IL 60007


Schlegel, Erik
250 Fragrance St
Manteca, CA 95337


Schlesinger Schlesinger    Sommo Llc
11 Beacon St, Suite 632
Boston, MA 02108


Schmig, Timothy
508 Meadow Wood Driv
Joliet, IL 60431


Schmit, Heidi
1447 Mcclure Rd
Aurora, IL 60505


Schneider, Alicia
5377 Mount Burnham Dr
San Diego, CA 92111
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1222 of 1518




Schneider, David
117 Fernwood Dr
Naperville, IL 60540


Schneider, John
3155 Kemper St, 11
San Diego, CA 92110


Schnuck Markets, Inc.
P.O. Box 954248
St. Louis, MO 63195


Schnucks
Attn Michael Schrader
9220 Shortline Dr
Olivette, MO 63132


Schoolbags For Kids Llc
1049 Market St , Ste 216
San Francisco, CA 94103


Schoolbags For Kids Llc, Dba Bixbee
1049 Market St, Ste 216
San Francisco, CA 92121


Schopp, Brian
2741 N 4759th Rd
Sandwich, IL 60548


Schottland, Denise
7347 Golfcrest Dr
San Diego, CA 92119


Schrader S Florist   Greenhouse
2078 Bedford St
Johnstown, PA 15904-1023


Schrimmer, Megan
1400 42nd St
Sacramento, CA 95819
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1223 of 1518




Schroeder Kristin
3440 S Pennsylvania Ave
Milwaukee, WI 53207


Schubert Nursery
139 Sabala Rd
Salinas, CA 93908


Schultz, Scott
318 Bridgewater Lane
Bloomingdale, IL 60108


Schuster S Flower Shop
400 S Sandusky Ave
Upper Sandusky, OH 43351-1567


Schwab, Matthew
2143 Bay St
San Francisco, CA 94123


Schwartz, Bryan
3962 Goldfinch St, 10
San Diego, CA 92103


Schwartz, Bryan
2230 Gates Ave, Apt D
Redondo Beach, CA 90278


Schwartz, Thomas
16W640 57th St
Clarendon Hills, IL 60514


Schweizer Beautiful Flowers Inc
169 N Middletown Rd
Pearl River, NY 10965-2057


Sci Funeral   Cemetery
Purchasing Cooperative Inc
1929 Allen Pkwy
Houston, TX 77019
  Case 19-11240-LSS         Doc 31   Filed 06/03/19   Page 1224 of 1518




Scientific Spectrum Midwest
105 E Central
Arlington Heights, IL 60005


Scientific Spectrum Midwest
15W700 No Frontage Rd 106
Willowbrook, IL 60527


Scotchwood Florist
265 South Ave
Fanwood, NJ 07023-1368


Scott Besselievre
30 South Main St, Unit 420
Salt Lake City, UT 84101


Scott Gomez, Samuel
2235 S Austin Blvd,     B
Cicero, IL 60804


Scott L. Blumenthal
615 Vilabella Ave
Coral Gables, FL 33146


Scott Maynard
2312 Spanish Bay Rd
Chula Vista, CA 91915


Scott S Floral   Gift
347 Northumberland St
Danville, PA 17821-1538


Scott S Flowers
15 W 37th St
New York, NY 10018-6223


Scott S Flowers
700 N Polk St
Amarillo, TX 79107-5235
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1225 of 1518




Scott Sabins
c/o Ftd/Provide
4840 Eastgate Mall
San Diego, CA 92121


Scott Tiziani
3113 Woodcreek Dr
Downers Grove, IL 60515


Scott, Aria
515 Front St, Unit 8
Wheaton, IL 60187


Scott, Valerie
2235 S Austin Blvd, Apt B
Cicero, IL 60804


Scratch-It
1952 Southwest Mill St Terrace
Portland, OR 97201


Screenvision
245 Kenneth Dr, Ste 400
Rochester, NY 14623


Se La Vi Flowers
110-3121 49 Ave
Red Deer, AB T4N 3V8
Canada


Sea Island Flowers
710 Prince St
Beaufort, SC 29902-5057


Sea Of Flowers
3060 Bonita Rd
Chula Vista, CA 91910-3204


Seacliff Florist
19365 Main St, Ste 107
Huntington Beach, CA 92648-2483
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1226 of 1518




Sean Lang
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Sean Wheeler
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Search Discovery Inc
271 17th St Northwest, Suite 1700
Atlanta, GA 30363


Sears Holdings Corporation
3085 Momentum Pl
P.O. Box - 233085
Chicago, IL 60689-5330


Sears Holdings Corporation
3333 Beverly Rd
Hoffman Estates, IL 60179


Sears Sywr Partnership Program
3085 Momentum Pl
P.O. Box 233085
Chicago, IL 60689-5330


Seaside Florist
695 Broadway Ave
Seaside, CA 93955-4204


Seaside Flowers
158 Lincoln
Lunenburg, NS B0J 2C0
Canada


Seaside Gardens
65 Robinhood Ln
Richwood, TX 77531-2026
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1227 of 1518




Season S
17 2nd Ave Se
Minot, ND 58701-3900


Season S Florist
443 N Church St
Hendersonville, NC 28792-4343


Seasons Change Designs
4002 Hwy 78 W, Ste 530-241
Snellville, GA 30039-7915


Seasons Design Studio-Fmi
4601 S Pinemont Dr, Ste 122
Houston, TX 77041-9364


Seasons Florist
26851 Aliso Creek Rd, Ste A
Aliso Viejo, CA 92656-5315


Seasons In The Country
390 Ecclestone Dr
Bracebridge, ON P1L 1R1
Canada


Sebis Direct Inc.
6516 West 74th St
Bedford Park, IL 60638


Sebis Direct Inc.
Attn Scott
847 W Jackson
Chicago, IL 60607-3018


Sebis Direct, Inc
6516 W 74th St
Bedford Park, IL 60638
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1228 of 1518




Sebza Flowers And Gift
6-60 Doncaster Ave
Thornhill, ON L3T 1L3
Canada


Second Street Flowers
206 W Mason St
Odessa, MO 64076-1263


Secret Garden Floral
181 N Grant St, Ste 101
Canby, OR 97013-3635


Secret Garden Florist   Gift Shop Inc
2294 State Route 208, Ste 3
Montgomery, NY 12549-2218


Secret Garden Flower Shop
3910 W 71st St
Chicago, IL 60629-4316


Secretary Of State
P.O. Box 202801
Helena, MT 59620-2801


Secretary Of State
State House, Rm 204
107 N Main St
Concord, NH 03301-4989


Secretary Of State
Room 1301, State Capital
P.O. Box 94608
Lincoln, NE 68509


Secretary Of State
P.O. Box 136
Jackson, MS 39205-0136
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1229 of 1518




Secretary Of State
Corporations Division
Lucas Building, 1st Fl
Des Moines, IA 50319


Secretary Of State
Corporations Division
315 West Tower, 2 Martin Luther
King, Jr Dr
Atlanta, GA 30334-1530


Secretary Of State
Corporations Division
100 N Main St
Providence, RI 02903-1335


Secretary Of State
Coroprations Division
302 W Washington St, Rm E018
Indianapolis, IN 46204


Secretary Of State
Commercial Division
P.O. Box 94125
Baton Rouge, LA 70804-9125


Secretary Of State
Business   Licensing Division
P.O. Box 40300
Charleston, WV 25254


Secretary Of State
Attn Dept. of Business Servic
501 2nd St
Springfield, IL 62756-5510


Secretary Of State
30 Trinity St
P.O. Box 150470
Hartford, CT 06115-0470
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1230 of 1518




Secretary Of State
101 State House Station
Augusta, ME 04333


Secretary Of State
State Capital
500 E Capital Ave
Pierre, SD 57501


Secretary Of State
Corporate Division
81 River St, Drawer 09
Heritage 1 Building
Montpelier, VT 05609-1104


Secretary Of State - Ca
P.O. Box 944230
Sacramento, CA 94244


Secretary Of State - Il
3701 Winchester Rd
Springfield, IL 62707-9700


Secretary Of State - Oregon
Corporation Division
255 Capital St Ne, Ste 151
Salem, OR 97310-1327


Secretary Of State License Renewal
Jesse White
3701 Winchester Rd
Springfield, IL 62707-9700


Secretary Of State Of Illinois
Dept. of Business Services
Springfield, IL 62756


Secretary Of State Of Minnesota
180 State Office Bldg.
St. Paul, MN 55155
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1231 of 1518




Secretary Of State Of North Dakota
600 E Blvd Ave
Bismark, ND 58505


Secretary Of State/State Of California
1500 11th St 3rd Fl
Sacramento, CA 95814


Secretary Of State-Delaware
Division of Corporations
P.O. Box 898
Dover, DE 19903


Secretary Of State-Springfield
Index Dept 111 E Monroe
Springfield, IL 62756


Secretary Of The Commonwealth Of Ma
One Ashburton Pl, Rm 1710
Boston, MA 02108-1512


Secretary Of The State Of Florida
Florida Annual Reports
P.O. Box Service, 1500
Tallahassee, FL 32302


Secretary Of The Treasury
820 Silver Lake Blvd, Ste 100
Dover, DE 19904


Secureauth Corporation
8845 Irvine Center Dr
Irvine, CA 92618


Securities   Exchange Commission
Secretary of the Treasury
100 F St NE
Washington, DC 20549
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1232 of 1518




Securities   Exchange Commission
New York Regional Office
Attn Lara Mehraban, Assoc Reg Dir
200 Vesey St, Ste 400
New York, NY 10281


Securities And Exchange
Commission
P.O. Box 979081
St Louis, MO 63197-9000


Security Fire Protection Co Inc
P.O. Box 412007
Boston, MA 02241-2007


Seek And Find Flowers    Gifts Ltd
328 S Main St
Algonquin, IL 60102-2641


Seewhy Inc
10 Milk St, Suite 306
Boston, MA 02108


Sei Express Inc
Dept. 6306
P.O. Box 30516
Lansing, MI 48909


Sei Inc
DBA Service Express Inc
3854 Broadmoor Ave Seast
Grand Rapids, MI 49512


Seiden, Kay
3619 Jetty Point
Carlsbad, CA 92010


Seifert S Flower Mill
7360 United Kingdom Ave Nw
North Canton, OH 44720-6351
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1233 of 1518




Seithel S Florist Llc
1901 Ashley River Rd, Ste 8
Charleston, SC 29407-4784


Sekhri, Vijay
5331 Bamboo Lane
Naperville, IL 60564


Selecao Das Flores
Rua Capitao Felix 110 Pavilhao 2 Loja 1
Rio De Janeiro
Brazil


Select Flowers
2425 Truscott Dr
Mississauga, ON L5J 2B4
Canada


Select Remedy
Dept 3882
Carol Stream, IL 60132-3382


Selina Atkinson
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Selman Breitman Llp
Attn Alan Yuter and Rachael Hobbs
Re Sentry Insurance
11766 Wilshire Blvd, Sixth Fl
Los Angeles, CA 90025-6546


Selmer Flower Shop
177 S 3rd St
Selmer, TN 38375-2141


Selvaraj, Baskaran
1318 S Finley Rd, Apt 3U
Lombard, IL 60148-4341
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1234 of 1518




Seminole Florist
8613 Seminole Blvd
Seminole, FL 33772-3802


Seminole Flower Shop Inc
515 E 25th St
Sanford, FL 32771-4543


Seminole Garden Florist Inc
13030 Park Blvd
Seminole, FL 33776-3639


Semper Fi Florist
521 Vandegrift Blvd, Ste A
Oceanside, CA 92057-4308


Semrush Inc
8 NE Shaminy Interplex 207
Trevose, PA 19053


Semrush Inc
8 Neshaminy Interplex, Ste 207
Trevose, PA 19053


Senagore, Alexa
195 Waukegan Rd, Apt 240
Glenview, IL 60025


Send Flowers And More
11 Jackson Ct
Downingtown, PA 19335-5309


Send Your Love Flowers   Balloons
1417 SW Military Dr
San Antonio, TX 78221-1539


Sending Love Roses
1305 S College St, Unit 2506
Charlotte, NC 28203-6275
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1235 of 1518




Seneca Foods Corporation
3736 South Main St
Marion, NY 14505


Sensational Flowers
1400 E 58th St
Brooklyn, NY 11234-4120


Sensitech Inc
800 Cummings Center, Suite 258X
Beverly, MA 01915


Sentieo Inc
720 Market St, Suite 300
San Francisco, CA 94102


Sentry
Attn Patty Hassler
2304 W St Paul Ave
Waukesha, WI 53188


Sentry Insurance A Mutual Company
P.O. Box 8045
Stevens Point, WI 54481


Senvoy Llc
P.O. Box 14607
Portland, OR 97293


Seo Engine Inc
160 Foss Creek Cir 1719
Healdsburg, CA 95448-1719


Serendipity
520 Main St
Griswold, IA 51535-8050


Serendipity Flower Shop
211 E 11th St
Goodland, KS 67735-3005
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1236 of 1518




Serenity S Touch Of Elegance
202 Gilmer Ave Nw
Roanoke, VA 24016-1820


Sergey, Gary
2232 Durand Dr
Downers Grove, IL 60515


Serrano Flowers
3765 Jurupa Ave, Ste N
Riverside, CA 92506-2515


Serrano, Denise
5831 Tulane St
San Diego, CA 92122


Serrato Marco A
2805 Spiceberry Lane
Mesquite, TX 75149


Serrato, Lourdes
232 Meadow Ln
Chicago Heights, IL 60411


Service Express, Inc
3854 Broadmoor Ave Se
Grand Rapids, MI 49512


Service Forms And Graphics Inc
100 Tower Dr, Suite 236
Burr Ridge, IL 60527-5721


Servicemax Inc
490 W North Frontage Rd
Bolingbrook, IL 60440


Sesame Workshop
One Lincoln Plz
New York, NY 10023
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1237 of 1518




Sessioncam Limited
St Vedast House, St Vedast St
Norwich, NR1 1BT
United Kingdom


Sessioncam Ltd
St Vedast House
St Vedast St
Norwich, NR1 1BT
United Kingdom


Severts, Jeff
409 W Walnut St
Hinsdale, IL 60521


Sevilla Flores
General Flores 2396
Montevideo
Uraguay


Seward, Jeanetta
4254 Corte Sol, Unit     109
Oceanside, CA 92057


Sewell Motor Express Company
370 Davids Dr
Wilmington, OH 45177


Sewell, Beatriz
1259 St Helena
Chula Vista, CA 91913


Seyfarth Shaw
131 South Dearborn St, Suite 2400
Chicago, IL 60603-5577


Seymour Greenhouse Inc
749 N Ewing St
Seymour, IN 47274-1298
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1238 of 1518




Sgtioinc
8820 Columbia 100 Pkwy, Ste 300
Columbia, MD 21045


Shaboo Flowers    Gifts
1636 W Lindsey St
Norman, OK 73069-4304


Shade Tree Flowers      Gifts
112 N Main
Linden, TX 75563


Shadoan, Kirstie
1245 Steiner Dr
Chula Vista, CA 91911


Shady Side Florist
34 S Main St
Marshall, NC 28753


Shae Lynn A Place Called Home
69 N Main St
Linton, IN 47441-1762


Shaffstall, Marion
806 Floyd Ave
Chula Vista, CA 91910


Shah, Apex
8736 Quiet Woods St
Chino, CA 91708


Shah, Deven
2733 Havens Dr
West Chicago, IL 60185


Shah, Hitesh
309 Sonora Dr
Elgin, IL 60124
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1239 of 1518




Shah, Karishma
9820 Sydney Lane, Apt 37204
San Diego, CA 92126


Shahan, Kelly
4373 W 25th St
Chicago, IL 60623


Shaked Law Group Pc
44 Court St, Suite 1217
Brooklyn, NY 11201


Shaker Brands Llc
DBA Vana Specialty Packaging
370 Falls Commerce Pkwy
Cuyahoha Falls, OH 44224


Shalimar Flower Shop
227 Queen St E
Brampton, ON L6W 2B5
Canada


Shamon Freitas   Co Inc
3916 Oregon St
San Diego, CA 92104


Shamrock Companies Inc
DBA Shamrock Specialties
24090 Detroit Rd
West Lakes, OH 44145


Shamrock Garden Florist Ltd
901 E St Charles Rd
Lombard, IL 60148-2089


Shane Braund
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1240 of 1518




Shane Leeth
1171 Mcdonald Dr
Chattanooga, TN 37421


Shanghai Freeart Trading Co Ltd
3/F the 6th Bldg 500 South Ruijin Rd
Shanghai,
China


Shank, Nancy
2866 Ferro Dr
New Lenox, IL 60451


Shannon Flavin
1660 E Main St, Ste 111
Plainfield, IN 46168


Shanthaveerappa, Aruna
24228 Champion Dr
Plainfield, IL 60585


Sharar S Florist
400 W Whittier Blvd
La Habra, CA 90631-3736


Sharegate Group Inc
1751 Rue Richardson 5400
Montreal, Qc H3K 1G6
Canada


Sharethis Inc
4005 Miranda Ave 100
Palo Alto, CA 94304


Shari Fitzpatrick
P.O. Box 243
Somerset, CA 95684


Sharkrack Inc
115 East Ogden Ave, Suite 117-109
Naperville, IL 60563
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1241 of 1518




Sharon Dershin
1665 Southland Ave
Highland Park, IL 60035


Sharon Flower Shop
132 E Main St
Sharon, TN 38255-4487


Sharon Rogers
3113 Woodcreek Dr
Downers Grove, IL 60515


Sharon S Flowers
1018 S Earl Ave
Lafayette, IN 47904-3366


Sharp Garden Center And Gifts
576 Broadway Ave
New Johnsonville, TN 37134


Sharp Rees-Stealy Medical Centers
P.O. Box 939089
San Diego, CA 92193-9089


Sharpee, Kerry
4818 Stonewall Ave
Downers Grove, IL 60515


Sharron S Flower House
1433 Watson Blvd
Warner Robins, GA 31093-3435


Shaughnessy, David
2486 Hege Row Dr
Aurora, IL 60504


Shaw   Boehler Florist Llc
31 Clinton Ave
Cortland, NY 13045-2101
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1242 of 1518




Shaw And Boehler Florists
142 Dunning Ave
Auburn, NY 13021-4408


Shaw, Stanley
788 Dwelly St
1W
Fall River, MA 02724


Shawkey, Hannah
5720 Kelton Ave
La Mesa, CA 91942


Shawn Mcghee
205 River Rd
Coppell, TX 75019


Shawnee Floral   Gifts
2002 N Kickapoo Ave
Shawnee, OK 74804-2701


Shay S Flowers And Gifts
411 Cedar St
Santa Cruz, CA 95060-4304


Sheehan, Julie
1250 Camillo Way
El Cajon, CA 92021


Sheen, Delray
3313 W Golden Ln
Phoenix, AZ 85051


Sheerid Inc
2451 Willamette St
Eugene, OR 97405


Sheet Metal Specialists Llc
1731 S 19th St
Harrisburg, PA 17104
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1243 of 1518




Sheila Jama
3113 Woodcreek Dr
Downers Grove, IL 60515


Sheila Johnson Designs Inc
4950 Keller Springs Rd, Ste 100
Addison, TX 75001-6269


Sheila S Country Rose
835 C St, Ste 190
Galt, CA 95632-2801


Sheila S Flowers   Gifts
802 E Main St
Fulton, MS 38843-1502


Shelby County Government
6465 Mullins Station
Memphis, TN 38134


Shelby County Trustee-Note Payee
Shelby County Trustee
P.O. Box 2751
Memphis, TN 38101-2751


Shelly Rentals Inc
P.O. Box 20219
York, PA 17402


Shelly S Floral Boutique
645 County Rd
Negaunee, MI 49866-1813


Shelly S Flowers
1175 Baker St, Ste E19
Costa Mesa, CA 92626-4136


Shelter Island Florist
57A N Ferry Rd
Shelter Island, NY 11964
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1244 of 1518




Shelton S Flowers
7100 SW 45th Ave
Amarillo, TX 79109-5017


Shelton, Christopher
15264 Cayenne Creek Ct
San Diego, CA 92127


Shelton, Kathleen
3512 Seahorn Cir
San Diego, CA 92130


Shen, Jonathan
105 Stratford Ct
Naperville, IL 60540


Shenandoah County, Va - Treasurer
P.O. Box 365
Woodstock, VA 22664-0365


Shepard, Chelsea
3717 Nobel Dr, Unit 1317
San Diego, CA 92122-4522


Sheppard,Mullin,Richter    Hampton Llp
333 South Hope St, 43rd Fl
Los Angeles, CA 90071


Sheppherd, Laquisha
207 Poquonnock Rd
Groton, CT 06340


Sherbon S Flower Market
216 Grant St
Walker, IA 52352-9469


Sheriff Of Marion County
P.O. Box 1348
Fairmont, WV 26555
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1245 of 1518




Sheriff-Treasurer
Cabell County
P.O. Box 2114
Huntington, WV 25721


Sherman, Benjamin
1604 Homestead Rd,     103
Lagrange, IL 60526


Sherry S Flower Shoppe
14269 Wolf Rd
Orland Park, IL 60467-1932


Sherwin Williams Co
2037 75th St
Woodridge, IL 60517


Sherwin Williams Co. Store    3186
Account, 1001-0450-4
204 W Ogden Ave
Westmont, IL 60559-1306


Sherwood Florist
10239 Fair Oaks Blvd, Ste A
Fair Oaks, CA 95628-7142


Sherwood Florist
1314 Washington St
Watertown, NY 13601-4532


Sherwood Florist Inc
404 W Foothill Blvd
Claremont, CA 91711-2711


Sherwood S Flowers   Gifts Inc
1105 Floyd St Ne
Covington, GA 30014-2412
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1246 of 1518




Shi Canada Ulc
895 Don Mills Rd, Suite 200, Tower 2
Toronto, ON M3C 1W3
Canada


Shi International Corp
290 Davidson Ave
Somerset, NJ 08873


Shi International Corp
P.O. Box 952121
Dallas, TX 75395-2121


Shields   Shields
Cnr of Caledonia      Brumalia Rds
Kingston
Jamaica


Shifter, Julena
4685 Arizona St, 2
San Diego, CA 92116


Shinkles Flower Shop    Greenhouse
9359 Lewis Ave
Temperance, MI 48182-9307


Shirl K Floral Designs
2701 Pontoon Rd
Granite City, IL 62040-4153


Shirley S Florist Inc
233 Main St
Trussville, AL 35173-1422


Shirley S Flowers
1176 Maunakea St
Honolulu, HI 96817-5134


Shirley S Flowers   Gifts
128 N 13th St
Rogers, AR 72756-3549
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1247 of 1518




Shirley S Flowers   Sweets
138 Concord St
Nashua, NH 03064-1720


Shiwei Steven Chen
4830 Eastgate Mall
San Diego, CA 92121


Shiwei Steven Chen
27 Hillside Way
Short Hills, NJ 07078


Shiwei Steven Chen
12774 Via Nieve
San Diego, CA 92130


Shkolnik Sasha
500 W Harbor Dr, Unit 1608
San Diego, CA 92101


Shlomo Danieli Inc
DBA Alon Hagalil
287 Crestwood Village
Northfield, IL 60093


Shockwaves Promotional Apparel
1425 E Algonquin Rd
Arlington Heights, IL 60005


Shoemaker, Susanna
2428 N Southport Ave, Apt 4
Chicago, IL 60614


Shoppa S Material Handling Ltd
15217 Grand River Rd
Fort Worth, TX 76155


Shopper Approved Llc
298 24th St, Suite 470
Ogden, UT 84401
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1248 of 1518




Shoprunner
225 Washington St
Conshohocken, PA 19428


Shopzilla Inc-Formally Bizratecom
P.O. Box 79620
City of Industry, CA 91716-9620


Shore Compactor Baler Service Llc
1036 Pacific Ave
Beachwood, NJ 08722


Shore, Dena
2361 Terraza Goya
Carlsbad, CA 92009


Shoreview Moving   Storage
A Divsn of Bayshore Transprttn Systm Inc
23000 Ladbrook Dr
Dulles, VA 20166


Shotwell Floral   Greenhouse
4000 40th St S
Fargo, ND 58104-3953


Showcase Florist Inc
1382 N College Ave
Fayetteville, AR 72703-1911


Showcase Flowers
325 Mason St
San Francisco, CA 94102-1709


Shramovich, Fredrick
7800 Carlton Rd
Darien, IL 60561


Shutterstock Custom Platform Ulc
360 Adelaide St West, Suite 400
Toronto, ON M5V 1R7
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1249 of 1518




Shutterstock Inc
350 5th Ave, 21st Fl
New York, NY 10118


Shutterstock, Inc
Attn General Counsel
350 5th Ave, 21st Fl
New York, NY 10118


Shyam Gourisetty
c/o Ftd - Invoice Routing
3113 Woodcreek Dr
Downers Grove, IL 60515


Siam Flower 1985 Co Ltd
3 Moo 1 Soi Yimprayui Sukaplbal 1 Rd
Bangkae, Bangkok, 10160
Thailand


Sicola S Florist
5656 Westheimer Rd
Houston, TX 77056-4002


Sid S Flowers And More
11164 Southwest Hwy
Palos Hills, IL 60465-2709


Sid Tool Co Inc
75 Maxess Rd
Melville, NY 11747


Sidey s Flowers   Gifts
216 King St
Port Colborne, ON L3K 4G7
Canada


Sidley Austin Llp
1 South Dearborn St
Chicago, IL 60603
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1250 of 1518




Siebman, Burg, Phillips   Smith Llp
Federal Courthouse Square
300 North Travis St
Sherman, TX 75090-5925


Siege Media Llc
4432 38th St
San Diego, CA 92116


Siege Media Llc
624 Broadway 302
San Diego, CA 92101


Siege Media Llc
624 Broadway, Suite 302
San Diego, CA 92101


Siemens Industry Inc
c/o Citibank Bldg Tech
P.O. Box 2134
Carol Stream, IL 60132-2134


Sierra Conveyor Co Inc
P.O. Box 1382
Roseville, CA 95678


Sierra Office Systems     Products
9950 Horn Rd
Sacramento, CA 95827


Sift Cipher And Bloom Llc
30031 Bello Pl
Laguna Niguel, CA 92677


Sigda Flowers And Gifts
284 High St
Greenfield, MA 01301-2611


Sigma
500 Park Blvd, Ste 100
Itasca, IL 60143
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1251 of 1518




Sigma Technology Solutions Inc
DBA Sigma Solutions
607 East Sonterra Blvd, Suite 250
San Antonio, TX 78258


Sigmanet Inc
P.O. Box 515259
Los Angeles, CA 90051-6559


Sigmanet, Inc
4290 E Brickell St
Ontario, CA 91761


Sign Of The Rose
6904 N Academy Blvd
Colorado Springs, CO 80918-1127


Sign Up Now Inc
2541 Merrick Rd
Bellmore, NY 11710


Signal Perfection Ltd
6301 Benjamin Rd, Ste 101
Tampa, FL 33634


Signarama / G L Kirk Inc
1371 6th Ave
San Diego, CA 92101


Signature Engraving Systems
Ingleside Industrial Park
120 Whiting Farms Rd
Hoyoke, MA 01040


Signature Gifts Inc
1592 Hart St
Rahway, NJ 07065
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1252 of 1518




Signature Gifts Inc
c/o Vrona Van Schuyler
240 Long Beach Rd
Island Park, NY 11558


Signature Gifts Inc
P.O. Box 1866
Rahway, NJ 07065


Signe Garneau Fleuriste
29 Arthabaska Blvd
Victoriaville, PQ G6T 0L6
Canada


Signs Now
1548 Ogdon Ave
Downers Grove, IL 60515


Sigurdson Kylie
1065 Sapphire St
San Diego, CA 92109


Silbert, Jared
2607 20th St
San Francisco, CA 94110


Silicon Valley Bank
Attn Kelly Pickard
3003 Tasman Dr
Santa Clara, CA 95054


Silk S Flower Shop
816 Clinton Ave
Saint Clair, MI 48079-5099


Silliker Inc
111 E Wacker Dr, Ste 2300
Chicago, IL 60601
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1253 of 1518




Silliker, Inc Dba Meriux Nutrisciences
111 E Wacker Dr, Ste 2300
Chicago, IL 60601


Silva, Ana
9360 Fontainebleau Blvd, Apt D114
Miami, FL 33172-5607


Silva, Mathew
8693 Jackie Dr
San Diego, CA 92119


Silva, Miguel
328 Northridge
Bolingbrook, IL 60440


Silver Leaf Floral
1611 Silver Heights Blvd
Silver City, NM 88061-5643


Silverleaf Florist      Boutique
217 E Culver Rd
Knox, IN 46534-2014


Silverman, Chris
516 Lincoln Ave
Lake Bluff, IL 60044


Silverstein William
3540 Wilshire Blvd, Ste 417
Los Angeles, CA 90010


Silvino S Pro Flash Rx Inc
1301 No. Mccadden Pl
Los Angeles, CA 90028


Simborg, Michael
910 W Huron St, Unit 1307
Chicago, IL 60642-5980
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1254 of 1518




Simcox S Flowers Llc
1561 Kuser Rd
Hamilton, NJ 08619-3807


Simms, Joni
385 Carleton Ave
Glen Ellyn, IL 60137


Simon Myers Llc
107 North Hale St, Suite 200
Wheaton, IL 60187


Simon On Sixth/Simon Hindi Llc
1143 6th Ave
San Diego, CA 92101


Simon, Annette
10539 S Vicky Lane
Palos Hills, IL 60465


Simple Blessings Floral Design
1318 S Broad St
Commerce, GA 30529-2053


Simple Marek
3113 Woodcreek Dr
Downers Grove, IL 60515


Simple Truths Llc
1935 Brookdale Rd139
Naperville, IL 60563


Simple Truths Llc
1952 Mcdowell Rd 300
Naperville, IL 60563


Simplexgrinnell Lp
Dept Ch 10320
Palatine, IL 60055-0320
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1255 of 1518




Simplifi Holdings Inc
Dept 3113 P.O. Box 123113
Dallas, TX 75312-3113


Simplified Labor Staffing Solutions, Inc
10919 Atlantic Ave
Lynwood, CA 90262


Simply Beautiful Flowers      Events
14520 Memorial Dr, Ste 80
Houston, TX 77079-5415


Simply Charming
P.O. Box 3184
Torrance, CA 90510


Simply Chic Floral Boutique
236 S Main St
Norwood, NC 28128-6435


Simply Elegant Flowers
10 Cedar Swamp Rd
Smithfield, RI 02917-2466


Simply Flowers
4601 Crenshaw Blvd
Los Angeles, CA 90043-1209


Simply Flowers
4729 W Jennifer Ave
Fresno, CA 93722-6425


Simply Flowers N Things
2515 Hurontario St
Mississauga, ON L5A 4C7
Canada


Simply Home Div Of Weavetec
135 Golf Club Lane
P.O. Box 656
Wytheville, VA 24382
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1256 of 1518




Simply Moving
7586 Acama St
San Diego, CA 92126


Simply Perfect Floral Design
8015 Watt Ave
Antelope, CA 95843-9792


Simply Roses
124 S Nova Rd
Ormond Beach, FL 32174-6115


Simply Said Flowers
1016 Fairway Dr
Aberdeen, WA 98520-7045


Simply The Best Flowers
105 Broad St
Martinsville, VA 24112-2803


Simply Unique Florist
1304 Atlantic Ave
Knoxville, TN 37917-3707


Simpson S Florist
902 6th Ave Se
Decatur, AL 35601-3920


Simpson, Sallie
23 Joanne Dr
Waterbury, CT 06708


Simpsons Green   Floral Distributors
8301 Northwest 30th Terrace
Doral, FL 33122


Sims Recycling Solutions Inc
1600 Harvester Rd
West Chicago, IL 60185
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1257 of 1518




Sims, Eugene
7404 S Claremont
Chicago, IL 60636


Sims, Gregory
292 Pequot Ave, Apt 3-L
New London, CT 06320


Sincerely Yours Florist   Gifts
180 Old Hickory Blvd, Ste S
Jackson, TN 38305-2500


Singer Company
520 S Fulton Ave
Mount Vernon, NY 10550-5083


Singleton, Leah
5230 Edgeworth Rd
San Diego, CA 92109


Sinicropi Florist
64 Fall St
Seneca Falls, NY 13148-1441


Sink S Flower Shop   Greenhouse
2700 N Main St
Findlay, OH 45840-4050


Sinkus, Cathleen
13466 Doede Ln
Homer Glen, IL 60491


Sinsuan, Kristopher
844 Regulo Pl, Apt 2314
Chula Vista, CA 91910


Sirius Computer Solutions
10100 Reunion Pl, Suite 500
San Antonio, TX 78216
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1258 of 1518




Sirota, Leonid
4108 Rfd Bob O Link
Long Grove, IL 60047


Sissac, Christopher
4451 48th St, Apt 4
San Diego, CA 92115


Sissy S Florist
16114 Hwy 216, Ste C
Brookwood, AL 35444-3756


Sisters Floral   Gifts
760 S State St
North Vernon, IN 47265-2129


Sisters Gourmet Inc
965 Patrick Industrial Court
Winder, GA 30680


Sitel Operating Corporation
Main Concentration Account Ba
Nashville, TN 37219


Sitewire Marketspace Solutions Llc
740 S Mill Ave 210
Tempe, AZ 85281


Siwicki, Elizabeth
801 Manchester St
Naperville, IL 60563


Six Continents Hotels Inc
3 Ravinia Dr, 2900
Atlanta, GA 30346-2129


Six88 Solutions Inc
1877 Broadway 703
Boulder, CO 80302
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1259 of 1518




Sizmek
2500 Bee Caves Rd Bldg 1 Ste150
Rollingwood, TX 78746


Sizmek Technologies Inc
2500 Bee Caves Rd
Building 1, Ste 150
Rollingwood, TX 78746


Sj Home Llc
756 S Jason St, Unit 8
Denver, CO 80223


Sj Home, Llc Dba Sparq Home
901 S Jason St, Unit B
Denver, CO 80223


Sjs Acquisition
1345 Sycamore Ave
Vista, CA 92081-7810


Sk Usa Inc
P.O. Box 2025
Apopka, FL 32704


Skagit Valley Tulip Festival
P.O. Box 1784
Mount Vernon, WA 98273


Skelland Communications
P.O. Box 1623
La Mesa, CA 91944


Skilling Shayla
14874 Werris Creek Lane
San Diego, CA 92128


Skillrud, Antonia
574 Braeside Rd
Highland Park, IL 60035
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1260 of 1518




Skips Florist   Gifts
1187 Washington St
Toms River, NJ 08753-6879


Sky Cadeaux Et Fleurs
139B-159 Saint-Antoine St W
Montreal, PQ H2Z 1H2
Canada


Sky Floral
244 E Winchester St
Murray, UT 84107-7305


Skylex Electric Llc
10 Lions Ct
Freehold, NJ 07728


Skylex Electric Llc
105 Prospect St
South River, NJ 08882


Skyline Flower Growers
DBA Floral Source 805
2425 Bonita School Rd
Nipomo, CA 93444


Skyline Flower Growers Of Seattle Inc
2760 4th Ave S
Seattle, WA 98134


Skywire Media Inc
5955 Edmond St
Las Vegas, NV 89118


Slack Technologies Inc
500 Howard St
San Francisco, CA 94105


Slacker Inc
16935 W Bernardo Dr 270
San Diego, CA 92127
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1261 of 1518




Slalom Llc
P.O. Box 101416
Pasadena, CA 91189-1416


Slaughter, Imani
870 Camden Lane
Aurora, IL 60504


Slee Corporation
Dept Ch 19579
Palatine, IL 60055-9579


Slee Corporation
P.O. Box 410845
Chicago, IL 60641-0845


Sli Systems
20045 Stevens Creek Blvd, Ste 2F
Cupertino, CA 95014


Sli Systems
333 West San Carlos, Ste 1250
San Jose, CA 95110


Sli Systems Inc
268 Bush St
Box 3900
Sann Francisco, CA 94104


Sloane Florals   Fine Gifts
57805 Plaquemine St
Plaquemine, LA 70764-2537


Slocum-Weber Florist      Gifts
600 Colorado Ave
Stuart, FL 34994-3016


Small Ax Inc
4120-B Del Rey Ave
Marina Del Rey, CA 90292
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1262 of 1518




Small Florist   Gifts
3001 S Fir St
Pine Bluff, AR 71603-5670


Smalts Florist Llc
442 National Ave
Winchester, VA 22601-5211


Smart   Final Stores Llc
P.O. Box 910948
Los Angeles, CA 90091-0948


Smart Delivery Service Inc
751 Port America Pl, Suite 420
Grapevine, TX 76051


Smart Florist
23 Dundas St W
Napanee, ON K7R 1Z3
Canada


Smartbear Software Inc
450 Artisan Way, Ste 400 4th Fl
Somerville, MA 02145


Smartben Llc
5775 Glenridge Dr, Suite D350
Atlanta, GA 30328


Smartdept Inc
309 West Washington, Suite 430
Chicago, IL 60606


Smile Business Products Inc
4525 Auburn Blvd
Sacramento, CA 95841


Smiles With Flowers
5967 Williams Dr
Corpus Christi, TX 78412-4416
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1263 of 1518




Smith And Union Llc
287 La Veta Ave
Encinitas, CA 92024


Smith Ed
1220 S Highland Ave 1511
Duarte, CA 91010


Smith Ed
2573 U.S. Hwy 395 North
Minden, NV 89423


Smith Elizabeth A
8015 Via Verona
Burbank, CA 91504


Smith Florist
1906 Sunset Ave
Rocky Mount, NC 27804-2520


Smith Florist
406 Main St W
Hartselle, AL 35640-2422


Smith S Florist And Gift Shoppe
6626 Main St
Gloucester, VA 23061-5194


Smith, Asha
4468 Kansas St
San Diego, CA 92116


Smith, Brian
527 S Princeton Ave
Villa Park, IL 60181


Smith, Christopher
617 N 18 St
Richmond, IN 47374
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1264 of 1518




Smith, Darnise
738 E 133 St
Chicago, IL 60827


Smith, David
425 West Beech St, 506
San Diego, CA 92101


Smith, David
7502 Laquinta Cv
Littleton, CO 80124


Smith, Julia
4095 Rosenda Ct, 256
La Jolla, CA 92122


Smith, Kristen
690 East Main St, 19
El Cajon, CA 92020


Smith, Mark
4030 Glading Dr
San Diego, CA 92154


Smith, Pamela
53 C High St
Clinton, CT 06413


Smith, Rebecca
854 Farrington Ln
Lincoln, CA 95648


Smith, Tyrone
3429 Viking Dr
Sacramento, CA 95827


Smithers Pira
Attn A/R
P.O. Box 75695
Cleveland, OH 44101-4755
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1265 of 1518




Smithers-Oasis North America
919 Marvin Ave
P.O. Box 118
Kent, OH 44240


Smiths Flowers
583 Dundas St
Woodstock, ON N4S 1C9
Canada


Smithsonian Enterprises
400 Herndon Pkwy
Herndon, VA 20170


Smits Florist   Greenhouses
700 Old Peacock Rd
Paris, KY 40361-8809


Sms Marketing Services Inc
777 Terrace Ave, Ste 401
Hasbrouck Heights, NJ 07604


Snapdragon Flowers Of Elm Grove
13458 Watertown Plank Rd
Elm Grove, WI 53122-2227


Snellville Florist Inc
2320 Henry Clower Blvd, Ste B
Snellville, GA 30078-7425


Sni Companies
4500 Westown Pkwy
Regency West 5, Suite 120
West Des Moines, IA 50233


Snippets   Scraps
110 Manchester Dr
Florissant, CO 80816-9255
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1266 of 1518




Snohomish County Treasurer
M/S 501
3000 Rockefeller Ave
Everett, WA 98201


Snohomish Flower Company
1425 Ave D
Snohomish, WA 98290-1713


Snow Thornton Florists
3013 Robert C Byrd Dr, Ste A
Beckley, WV 25801-4451


Sobey S
Attn Maria Fernandes
4980 Tahoe Blvd
Mississauga, ON L4W 0C7
Canada


Socal Services Inc
P.O. Box 85936
San Diego, CA 92186-5936


Social Media Chicks Llc
5240 W Kingston Ct Ne
Atlanta, GA 30342


Social Native Inc
9935 S Santa Monica Blvd
Beverly Hills, CA 90210


Socialtyze Llc
3701 Highland Ave, Ste 200
Manhattan Beach, CA 90266


Society Of American Florists
1601 Duke St
Alexandria, VA 22314
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1267 of 1518




Society Of American Florists
Attn Leonard Bowers
1001 North Fairfax St, Suite 201
Alexandria, VA 22314


Soda Mountain Brodcasting, Inc Dba Kdrv
P.O. Box 7009
Springfield, OR 97475


Soderbergs Floral   Gifts
3305 E Lake St
Minneapolis, MN 55406-2030


Sofi La Fleur Unique Flowers
346 N La Cienega Blvd
West Hollywood, CA 90048-1925


Sofie S Flowers
2102 S Delaware St
Indianapolis, IN 46225-1904


Sofies Florist And Plants
359 W Washington St
Sequim, WA 98382-3341


Softchoice Corporation
22 Technology Pkwy
Norcross, GA 30092


Softchoice Corporation
314 W Superior, Suite 301
Chicago, IL 60610


Soho Floral
Parroquia, 210 Int 203 Col Del Valle
Mexico City
Mexico


Soiree Inc
54 Chapel St
Charleston, SC 29403
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1268 of 1518




Sokolowski, Katharine
81 Fleet Pl, Apt 4K
Brooklyn, NY 11201


Solange Roy Fleuriste Inc
419 Labelle St
St Jerome, PQ J7Z 5L4
Canada


Solano Florist
1863 Solano Ave
Berkeley, CA 94707-2306


Solano, Emperatriz
4545 Prescott Ave, Apt 207
Lyons, IL 60534


Solarwinds Inc
P.O. Box 730720
Dallas, TX 75373-0720


Solarwinds.Net
7171 Southwest Pkwy
Building 400
Austin, TX 78735


Solarx Eyewear Llc
35490 Lorain Rd
N Ridgeville, OH 44039


Solarx Eyewear Llc
14850 Foltz Pkwy
Strongsville, OH 44149


Sole Farms
2600 NW 79th Ave
Miami, FL 33126


Solmary Flowers   Party
5316 Buford Hwy, Ste 105
Norcross, GA 30071-2653
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1269 of 1518




Soltero Adriana
478 Oal Pl
Chula Vista, CA 91911


Solxeyeware Llc
14850 Foltz Pkwy
Strongville, OH 44149


Someone S Getting Flowers
15820 S Charpiot Ln
Humble, TX 77396-2174


Somers Floral Designs
126 N Main St
Davison, MI 48423-1430


Somerset Songs Publishing Inc
214 East 70th St
New York, NY 10021


Something Different...In Flowers
399 Leverington Ave Frnt
Philadelphia, PA 19128-4712


Something New   More
48 Union St
Montego Bay Jamaica
Jamaica


Something Special Flower Shop
423 Market St, Ste 1
Sunbury, PA 17801-2385


Son, Hannah
11245 Affinity Court,    84
San Diego, CA 92131


Sonexis Technology Inc
2420 Mosside Blvd, Floor 6
Monroeville, PA 15146
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1270 of 1518




Songs With My Name Services Ltd
4403 Rupert St Main Fl
Vancouver, BC V5R 2J1
Canada


Sonia S Florist
301 Willis Ave
Mineola, NY 11501-1523


Sonia S Flowers
10364 Bold Red Dr
Rancho Cucamonga, CA 91730-0300


Sonia Sandoval
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Sonic Software Corporation
14 Oak Park Dr
Bedford, MA 01730


Sonic Systems Inc
DBA Sonic Transportation     Logistics
5002 West Nassau St
Tampa, FL 33607


Sonitrol Chicagoland West
1275 W Roosevelt Rd 123
West Chicago, IL 60185


Sonitrol Chicagoland West
1275 W Roosevelt Rd, Ste 123
Chicago, IL 60608


Sonitrol Security Services Inc
815 Wood Ridge Ctr Dr
Charlotte, NC 28217
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1271 of 1518




Sonoma Consulting Inc
408 Abrahamson Court
Naperville, IL 60540


Sonsray Rental And Leasing Inc
P.O. Box 51173
Los Angeles, CA 90051


Soo-Hoo, Aaron
1108 Rosewood Way
Alameda, CA 94501


Soonthornvech, Nattanit
3450 Yosemite Ave, Apt 1
El Cerrito, CA 94530


Sophia   Chloe Inc
1497 Crest Dr
Encinitas, CA 92024


Sophia S Flowers   Gifts
1765 N Lee Trevino Dr, Ste C
El Paso, TX 79936-4557


Sophie S Poseys
404 S Talbot St
St Michaels, MD 21663


Sophisticated Flowers   Events
4508 N University Dr
Lauderhill, FL 33351-5740


Soriano, Jesus
5225 South California Ave
Chicago, IL 60632


Soriano, Lolita
12033 Eastbourne Rd
San Diego, CA 92128
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1272 of 1518




Soriano, Maria
4922 W 28th Pl
Cicero, IL 60804


Soto S Flowers
3647 Frankford Ave
Philadelphia, PA 19134-2129


Soto, Erwyn
1761 Witham Lane
Woodridge, IL 60517


Soto, Rocio
10320 S Ave G
Chicago, IL 60617


Soto, Tracy
1335 Clinton Ave
Berwyn, IL 60402


Soukal Floral Co Inc
6118 S Archer Ave
Chicago, IL 60638-2740


Soukthavone, Paul
4861 Jarrett Court
San Diego, CA 92113


Soule, Jen
810 San Luis Rey Pl
San Diego, CA 92109


Sound N Light Animatronics Company Ltd
13/F Part A Peninsula Ctr
67 Mody Rd
Tsim Sha Tsui, Kowloon
China


Source Alliance Network Llc
2023 West Carroll Ave, Suite C205
Chicago, IL 60612
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1273 of 1518




Sourcebooks Inc
P.O. Box 4410
Naperville, IL 60567-4410


South Brunswick Township
540 Ridge Rd
Monmouth Junction, NJ 08852


South Carolina Dept Of Revenue
P.O. Box 30427
Dept 08/W/02
Myrtle Beach, SC 29588


South Carolina Dept. Of Revenue
Corporation Return
Columbia, SC 29214-0100


South Carolina Dept. Of Revenue
P.O. Box 125
Columbia, SC 29214


South Carolina Florist Association
103 Lloydwood Dr
West Columbia, SC 29172


South Carolina Nursery      Landscape Assoc
4661 Crystal Dr
Columbia, SC 29206


South Dakota Florists Association
c/o Accent Florals By Kc
501 South Main St
Winner, SD 57580


South Dakota State Treasurer
Remittance Ctr
Box 5055
Sioux Falls, SD 57117
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1274 of 1518




South End Florist
5396 Inglis St
Halifax, NS B3H 1J5
Canada


South Jersey Florist
191 S New York Rd
Galloway, NJ 08205-9647


South Lyon Flowers And Gifts
22331 Pontiac Trl
South Lyon, MI 48178-1658


South Pacific Flowers
108 Main St
Hightstown, NJ 08520-3300


South Pacific Orchids Inc
9800 No Name Uno
Gilroy, CA 95021


South Side Floral Shop
1025 Pittston Ave
Scranton, PA 18505-4114


South-East Flowers
127 W Manchester Ave, Ste 4
Los Angeles, CA 90003-3349


Southeast Industrial Equipment Inc
P.O. Box 63230
Charlotte, NC 28263-3230


Southern Ca Lockton Companies, Llc
777 S Figueroa St, Ste 5200
Los Angeles, CA 90017


Southern California Edison
P.O. Box 300
Rosemead, CA 91770
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1275 of 1518




Southern California Edison Company
2244 Walnut Grove Ave
Rosemead, CA 91770


Southern California Edison Company
Re A/C 2-28-806-7531
P.O. Box 300
Rosemead, CA 91772-0001


Southern California Gas Company
P.O. Box C
Monterey Park, CA 91756


Southern California Series Of
Attn Tim Noonan
Lockton Companies LLC
725 South Figueroa, 35th Fl
Los Angeles, CA 90017


Southern Elegance Flowers   Gifts
217 E Main St
Portageville, MO 63873-1613


Southern Floral
7400 Michigan Ave
Saint Louis, MO 63111-2821


Southern Floral   More
2670 Hwy 1
Marksville, LA 71351-4255


Southern Flowers
1503 Wayne Memorial Dr
Goldsboro, NC 27534-2203


Southern Gardens Florist     Gifts
7400 Pine Forest Rd
Pensacola, FL 32526-8814
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1276 of 1518




Southern Grace Floral Market
104 Bartram Oaks Walk, Ste 103
Saint Johns, FL 32259-3245


Southern Poverty Law Center Inc
Attn Special Gifts Coordinato
400 Washington Ave
Montgomery, AL 36104


Southern States Material     Handling Inc
115 S 78th St
Tampa, FL 33619


Southern States Storage      Handling Llc
6601 Adamo Dr
Tampa, FL 33619


Southern Traditions Floral        Gifts
105 S East St
Swainsboro, GA 30401-3553


Southern Twist
727 Anderson St, Ste A
Belton, SC 29627-2100


Southern Veranda Flower And Gift Gallery
105 N Bancroft St
Fairhope, AL 36532-2401


Southweast Transportation Llc
DBA Southwest Courier   Logistics
4445 Valley Veiw Blvd, Suite 1
Las Vegas, NV 89103


Southwest Material Handling Co
4719 Almond St
Dallas, TX 75247-6499


Southwest Material Handling Inc
P.O. Box 1070
Mira Loma, CA 91752
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1277 of 1518




Southwestern Bell Telephone Company
P.O. Box 105414
Atlanta, GA 30348-5414


Southwick Florist
636 College Hwy
Southwick, MA 01077-9433


Souvenir Service
Rua Conde De Porto Alegre 290
Porto Alegre R S
Brazil


Sovich Minch Llp
Attn Theodore J Minch
Re Exclusive Source International Inc
445 North Pennsylvania, Ste 605
Indianapolis, IN 46204


Sovos Compliance Llc
200 Ballardvale St
Building 1, 4th Fl
Wilmington, MA 01887


Sovos Compliance, Llc
200 Ballardvale St Bldg 1, 4th Fl
Wilmington, MA 01887


Sowell, Bonnie
1560 Hawk View Dr
Encinitas, CA 92024


Sowell, Jessie
1634 S 48th Ct, Apt 2
Cicero, IL 60804


Sozo Llc
29 Lake St
Unionville, CT 06085
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1278 of 1518




Spain, Thomas
2108 Northwood Dr
Godfrey, IL 62035


Spannos, Jamie
210 Drake Ave
Beaumont, CA 92223


Sparks Florist
1001 Pyramid Way, Ste 100
Sparks, NV 89431-4400


Sparta Flowers    Gifts
141 E Bockman Way
Sparta, TN 38583-2037


Sparta Office Solutions Inc
8070 Arjons Dr
San Diego, CA 92126


Spartanburg County
P.O. Box 5807
Spartanburg, SC 29304


Spates The Florist
20 Elm St
Newport, VT 05855-5729


Speak Your Truth Inc
1736 Hawk View Dr
Encinitas, CA 92024


Speaksake
268 Ananda Girisuta Dr
Marshall, NC 28753


Special Occasion By Ora
291 W Railroad Ave
Independence, LA 70443-2705
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1279 of 1518




Special Occasions Flowers And Gifts
116 W Broadway
Astoria, IL 61501-9631


Specialty Mat Service
2730 Beverly Dr
Aurora, IL 60502


Specialty Plants Inc
2840 Gist Rd
San Marcos, CA 92079


Specialty Plants Inc
2840 Gist Rd
San Marcos, CA 92069-9604


Specialty Plants Inc
P.O. Box 1477
San Marcos, CA 92079


Specialty Plants New Jersey Inc
123 Route 539
Allentown, NJ 08501


Specialty Plants New Jersey Inc
P.O. Box 1477
San Marcos, CA 92079


Specialty Retail Solutions
DBA Whizbang Training
233 Washington Ave, Suite 213
Grand Haven, MI 49417


Specialty S Cafe And Bakery
5050 Hopyard Rd, Ste 250
Pleasanton, CA 94588


Specialty S Café And Bakery
115 Sansome St, Ste 2300
San Fransisco, CA 94104
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1280 of 1518




Specialty Tapes Llc
4221 Ctney Rd
Franksville, WI 53126


Spectra Products Llc
1364 Reynolds Rd
Johnson City, NY 13790


Spectrum Imports Inc
901 South Bolmar St
Westchester, PA 19382


Spee Dee Delivery Service Inc
4101 Clearwater Rd
St Cloud, MN 56301


Speeedy Courier Service Inc
5695 Oakbrook Pkwy, Suite B
Norcross, GA 30093


Spellman, Daniel
1280 Shoop Dr
Geneva, IL 60134


Spencer, Emily
10S284 Birnam Trail
Willowbrook, IL 60527


Spencer, Fane, Britt   Browne Llp
1000 Walnut St, Suite 1400
Kansas City, MO 64106-2140


Spendmap
30 East Beaver Creek Rd, Ste 217
Richmond Hill, On L4B 1J2
Canada


Spi Inc
4320 Winfield Rd, Suite 200
Warrenville, IL 60555
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 1281 of 1518




Spi Inter Transportation
P.O. Box 31001-1507
Pasadena, CA 91110-1507


Spiegel Design Group Inc
2021 S Westgate Ave
Los Angeles, CA 90025


Spiess, Josefa
11087 Longshore Way West
Naples, FL 34119


Spili-Yi Floral Gifts And Collectables
317 S Wapato Ave
Wapato, WA 98951-1346


Spin Master Inc
PMB 10053 300 International Dr
Suite 100
Williamsville, NY 14221


Spin Master Inc
PMB 10053
300 International Dr Ste,   100
Williamsville, NY 14221


Spin Master, Inc
300 International Dr, Ste 100
PMB 10053
Williamsville, NY 14221


Spitzschuh, Lisbeth
61 Wig Hill Rd
Chester, CT 06412


Splunk Inc
Dallas Regional
1501 North Plano
P.O. Box Box 892144
Richardson, TX 75081
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1282 of 1518




Sponsellers Flower Shop Inc
2 W Main St
Berryville, VA 22611-1341


Spotify Usa Inc
28222 Network Pl
Chicago, IL 60673-1282


Spread Effect Llc
7660 Fay Ave, Ste H-189
La Jolla, CA 92037


Spri Partners Llc
DBA Spr Companies
233 South Wacker Dr, Suite 3500
Chicago, IL 60606


Spring Branch Florist
1657 Gessner Rd, Ste 3
Houston, TX 77080-7052


Spring Creek Designs
306 W Lakeway Rd
Gillette, WY 82718-6353


Spring Flowers
711 Broadway
Sonoma, CA 95476-7010


Springerville Flower Shop
19 S Mountain Ave
Springerville, AZ 85938


Springfield Floral Design
245 Morris Ave
Springfield, NJ 07081-1213


Springhetti, Mark
10438 Mount Washington Ave
Las Vegas, NV 89166
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1283 of 1518




Springtime Floral
819 Santa Helena Ave
Henderson, NV 89002-9015


Sprinklr Inc
29 West 35th St 8th Fl
New York, NY 10001


Sprinklr, Inc
29 W 35th St, 8th Fl
New York, NY 10001


Sprint Communications Company Lp
P.O. Box 219530
Kansas City, MO 64121-9530


Sprint Spectrum Lp
P.O. Box 4181
Carol Stream, IL 60197-4181


Spruce Ridge Garden Center
4004 Erieville Rd
Cazenovia, NY 13035-9451


Spsi Inc/Equipment Werks
9825 85th Ave 100
Maple Grove, MN 55369


Sql Sentry Llc
8936 Northpointe Exec Park Dr, Ste 200
Huntersville, NC 28078


Squirrel Brand Lp
113 Industrial Blvd, Ste D
Mckinney, TX 75069


Src Refrigeration
6620 Nineteen Mile Rd
Sterling Heights, MI 48314-2117
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1284 of 1518




Srinivasan, Suresh Kumar
4062 Shasta St, Apt 6
San Diego, CA 92109


Sroka, Linda
3818 S Home Ave
Berwyn, IL 60402


Ssi Us Inc
353 North Clark St, Suite 2400
Chicago, IL 60654


Ssi Us Inc
P.O. Box 98991
Chicago, IL 60693


St Agnes Florist
2123 South Ave
Syracuse, NY 13207-2147


St Albert Grower Direct
20-504 St Albert Tr
St Albert, AB T8N 5Z1
Canada


St Ansgar Greenhouse   Floral
415 N George St
Saint Ansgar, IA 50472-1503


St Baldrick S Foundation
1333 South Mayflower Ave, Ste 400
Monrovia, CA 91016-5268


St Edward Floral
315 Beaver St
Saint Edward, NE 68660-4512


St John S - St Bernadette S
506 Seabury Ave
Milford, DE 19963
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1285 of 1518




St Joseph County Treasurer
227 West Jefferson
South Bend, IN 46601-1830


St Jude S Flowers   Gifts
7421 N Lindbergh Blvd
Hazelwood, MO 63042-2120


St Louis License Collector
P.O. Box 952027
St Louis, MO 63195-2027


St Of New Jersey Dept Of Lbr/Wrkfrc Dvlp
P.O. Box 929
Trenton, NJ 08646-0929


St Paul Floral
960 Payne Ave
Saint Paul, MN 55130-4099


Stacey Fleming
6074 North Kent Ave
Milwaukee, WI 53217


Staci Crisci
3113 Woodcreek Dr
Downers Grove, IL 60515


Stacie S Lazy Daisy Flrl Designs   Gifts
3220 Gus Thomasson Rd, Ste 103
Mesquite, TX 75150-4051


Stack 52/Michael Volkin
1818 Rhianna St
Santa Rosa, CA 95401


Stack Exchange Inc
110 William St, 28th Fl
New Yoork, NY 10038
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1286 of 1518




Stacy B S Flowers
251 W Market St
Nappanee, IN 46550-1921


Stacy S Florist Inc
69 Old Sunbury Rd
Hinesville, GA 31313-1122


Stadium Flowers   Gifts
10 NW 16th Ave
Portland, OR 97209-2608


Staff Force
1821 Walden Office Square, Ste 120
Schaumburg, IL 60173


Staff Force
Sf Group Inc P.O. Box 60839
Charlotte, NC 28260-0839


Staff Force Inc
DBA Staff Force Personnel Services
P.O. Box 203664
Dallas, TX 75320-3664


Staff Force, Inc
9786 Skillman St
Dallas, TX 75243


Staff Masters Inc
1800 Cross Beam Dr
Charlotte, NC 28217


Staff Right Solutions Llc
P.O. Box 823473
Philadelphia, PA 19182-3473


Staff4Jobs Llc
1011 Whitehead Rd Extension
Ewing, NJ 08638
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1287 of 1518




Staffing Network Holdings Llc
450 E Devon Ave, Ste 250
Itasca, IL 60143


Staffing Specifix Inc
P.O. Box 13188
Milwaukee, WI 53213-0188


Staffmark Investment Llc
Attn U.S. Bank
P.O. Box 952386
Saint Louis, MO 63195


Staffmark Investment Llc
201 East 4th St, Ste 800
Cincinnati, OH 45202


Stak Ceramics Llc
7800 Susquehanna St
Pittsburgh, PA 15208


Stak Ceramics Llc
859 High St
Verona, PA 15147


Stallings Florist
910 N Norwood St
Wallace, NC 28466-1340


Stan Doucet s Flower Shop
8693 Main Highway 1 St
Meteghan, NS B0W 2K0
Canada


Stanford Flowers   Greenhouse Inc
830 Kings Hwy S, Ste 2
Cherry Hill, NJ 08034-2529


Stanley Access Technologies Llc
65 Scott Swamp Rd
Farmington, CT 06032
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1288 of 1518




Stanley Convergent Secrty Soltns Inc
Dept Ch 10651
Palatine, IL 60055-0651


Stanley E. Smith
3113 Woodcreek Dr
Downers Grove, IL 60515


Stanley G Alexander Inc
2942 Dow Ave
Tustin, CA 92780


Stanley Papel
5 Pinto Rd
Palm Springs, CA 92264


Stanley, Sara
5950 Stewart Rd
Lakeland, TN 38002


Staples Contract     Commercial Inc
500 Staples Dr
Framing, MA 01702


Staples Contract   Commercial Inc
Staples Technology Ctr
P.O. Box 95230
Chicago, IL 60694


Star Building Services Inc
P.O. Box 11410
Wilmington, DE 19850


Star Lift Inc
P.O. Box 173568
Hialeah, FL 33017-3568


Star Valley Flowers Inc
51468 County Rd C
Soldiers Grove, WI 54655-8544
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1289 of 1518




Stardust Floral Designs
15557 S US Hwy 27
Lansing, MI 48906-1410


Stardust Flowers
25-15875 84 Ave
Surrey, BC V4N 0W7
Canada


Starfish Asset Fund
7964 Arjons Dr H-208
San Diego, CA 92126


Stargazer Floral
712 13th St
Greeley, CO 80631-4613


Stargazers Flowers   Gifts
113 N 4th St
Bardstown, KY 40004-1409


Stark, Thomas
4008 E 1950th Rd
Sheridan, IL 60551


Starke, Ashley
27W211 Williams St
Winfield, IL 60190


Starr Indemnity And Liability Company
399 Park Ave, 8th Fl
New York, NY 10022


Staszel, Matthew
7816 Rutherford, Apt 2S
Burbank, IL 60459


Stat Search Analytics Inc
704 Alexander St
Vancouver, Bc V6A 1E3
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1290 of 1518




State Bar Of California
P.O. Box 842142
Los Angeles, CA 90084-2142


State Board Of Equalization
16715 Von Karman Ave, Suite 200
Irvine, CA 92606


State Board Of Equalization
2480 Hilborn Rd, Suite 200
Fairfield, CA 94534


State Board Of Equalization
250 South 2nd St
San Jose, CA 95113-2706


State Board Of Equalization
P.O. Box 1500
West Covina, CA 91793-1500


State Board Of Equalization
P.O. Box 492529
Redding, CA 96049-2529


State Comptroller - Tx
111 E 17th St
Austin, TX 78774-0100


State Corporation Commission
P.O. Box 1197
Richmond, VA 23218-1197


State Flowers
P.O. Box 339611
Farmington Hills, MI 48333-9611


State Line Lighting Inc
1005 N Church St
Charlotte, NC 28206
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1291 of 1518




State Of Alabama Office Of Attny Genrl
501 Washington Ave
P.O. Box 300152
Montgomery, AL 36130


State Of Alabama Treasurer S Office
Unclaimed Property Division
Rsa - Union Building
100 North Union St, Ste 636
Montgomery, AL 36104


State Of Alaska
1031 West 4th Ave, Suite 200
Anchorage, AK 99501


State Of Alaska-Department Of Community
And Economic Development
Corporations Section
P.O. Box 110808
Juneau, AK 99811-0808


State Of California - Dept Of
Alcoholic Beverage Control
550 Main St
Cincinnati, OH 45202


State Of California Bd Of Equalization
4820 Mcgrath St, Ste 260
Ventura, CA 93003-7778


State Of California Bd Of Equalization
1515 Clay St, Ste 303
Oakland, CA 94612


State Of California Bd. Of Equalization
3321 Power Inn Rd, Ste 210
Sacramento, CA 95826-3889


State Of California Board Of Equalztn
P.O. Box 942879
Sacramento, CA 94279-0095
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1292 of 1518




State Of California Franchise Tax Board
1515 Clay St, Suite 305
Oakland, CA 94612


State Of Delaware
Division Of Revenue
820 N French St, 8th Fl
Wilmington, DE 19801-0820


State Of Idaho
State Tax Commission
P.O. Box 76
Boise, ID 83707


State Of Idaho Office Of Attny Genrl
954 West Jefferson, 2nd Fl
P.O. Box 83720
Boise, ID 83720-0010


State Of Indiana
Ofc of the Attrny Gen Unclmd Proprty
P.O. Box 2504
Greenwood, IN 46142


State Of Maryland
Dept of Labor Licensing   Regulation
Office of Unemployment Insurance
P.O. Box 1683
Baltimore, MD 21203-1683


State Of Maryland
Comptroller of the Treasury
Remittance Processing Center
110 Carroll St
Annapolis, MD 21411


State Of Michigan
Department of Treasury
P.O. Box 77003
Detroit, MI 48277
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1293 of 1518




State Of Michigan
Dept. of Commerce
Corp.   Securities Bureau
P.O. Box 30054
Lansing, MI 48909


State Of Michigan
Mich Dept of Atty Gen Cons Protect Div
525 West Ottawa St
1st Fl G Mennen Williams Bldg
Lansing, MI 48933


State Of   Michigan
Michigan   Dept of Treasur
P.O. Box   30113
Lansing,   MI 48909


State Of Ne State Settlement Cash Fund
Attn Dana Hoffman Dir of Operation
2115 State Capitol
Lincoln, NE 68509


State Of Nebraska
Unclaimed Property Division
809 P St
Lincoln, NE 68508-1390


State Of New Hampshire
P.O. Box 1265
Concord, NH 03302-1265


State Of New Hampshire
Nh Dept of Rev Admin Doc Proc
P.O. Box 637
Concord, NH 03302-0637


State Of New Jersey
Dept of Labor   Workforce Development
Division of Employer Accounts
P.O. Box 929
Trenton, NJ 08646-0929
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1294 of 1518




State Of New Jersey
Div. of Er Accts. P.O. Box 059
Trenton, NJ 08625-0059


State Of New Jersey Division Of Taxation
Corporating Tax
Revenue Processing Center
P.O. Box 193
Trenton, NJ 08646-0193


State Of New Jersey-Income Tax
Revenue Processing Ctr
P.O. Box 257
Trenton, NJ 08646-0257


State Of New York
Workers Compensation Board
Disability Benefits Bureau
100 Broadway
Albany, NY 12241-0005


State Of New York
One Commerce Plz
99 Washington Ave
Albany, NY 12231


State Of North Carolina Dept Of Revenue
301 Mccullough Dr, Suite 300
Charlotte, NC 28262


State Of Rhode Island
Department of Administration
Division of Taxation
One Capital Hill, Ste 9
Providence, RI 02908-5811


State Of Rhode Island, Div.Of Taxation
Employer Tax Section
One Capitol Hill, Ste 36
Providence, RI 02908
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1295 of 1518




State Of Vermont
109 State St
Montpelier, VT 05609


State Of Washington
Department of Labor    Industries
P.O. Box 44171
Olympia, WA 98504-4171


State Of Washington Dept Of Revenue
Unclaimed Property Section
P.O. Box 34053
Seattle, WA 98124-1053


State Of West Virginia Wvsto
Unclaimed Property Division
P.O. Box 3328
Charleston, WV 25333


State Tax Commissioner-N.D.
600 E Blvd Ave Dept 127
Bismarck, ND 58505-0599


State Treasurers Office
Unclaimed Property Division
39 State House Station
Augusta, ME 04333-0039


Statepoint Media Inc
183 Madison Ave, Ste 618
New York, NY 10016


Stavreff, Diana
34 N Elizabeth St
Lombard, IL 60148


Steadman, Duncan
12551 Montellano Terrace
San Diego, CA 92130
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1296 of 1518




Steckler Gresham Cochran Pllc
Attn Bruce W Steckler
Re Easysavers
12720 Hillcrest Rd, Ste 1045
Dallas, TX 75230


Steel House Inc
3644 Eastham Dr
Culver City, CA 90232


Steel Magnolias Floral Design
211 Carolina Ave, Ste A
Moncks Corner, SC 29461-5740


Stefanelli Enterprises Inc
P.O. Box 2845
Hallandale Beach, FL 33008-2845


Stein S Flowers
319 1st St
Carmi, IL 62821-1228


Stein Your Florist Corp
7059 Frankford Ave
Philadelphia, PA 19135-1605


Stein, Jeffrey
4611 N Kenneth Ave
Chicago, IL 60630


Steiner Sports Memorabilia Inc
145 Huguenot St
New Rochelle, NY 10801


Steinway Awning Ii Llc
42-30 24th St
Long Island City, NY 11101


Stella Farms Llc
7373 E Doubletree Ranch Rd, Ste B-180
Scottsdale, AZ 85258
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1297 of 1518




Stellar Blooms
5723 Main St
Sylvania, OH 43560-1932


Stelle Audio/Stelle Llc
419 30th St, Ste A
Newport Beach, CA 92663


Stelter, Timothy
1416 E Seeger
Visalia, CA 93292


Stemphowski, Alicia
226 West Walk
West Haven, CT 06516


Stems And Vines Floral Studio
308 4th Ave Ne
Waite Park, MN 56387-1236


Stems Floral   More
4472 S Mulford Rd
Rockford, IL 61109-2846


Stems Floral Gallery
110-4309 52 Ave
Red Deer, AB T4N 6S4
Canada


Stems Florist
637 Merchant St
Vacaville, CA 95688-6907


Stems N Such
109 S Main St
Kouts, IN 46347


Stemz Florist   Treasures
410-5255 Richmond Rd SW
Calgary, AB T3E 7C4
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1298 of 1518




Stenstrom Petroleum Services Group
2422 Center St
Rockford, IL 61108


Step Of Faith Flowers
192 Stateline Rd W
Southaven, MS 38671-1708


Stephanie Austin
6424 North Glenwood St, Apt 2G
Chicago, IL 60626


Stephanie Hall
9491 Royal Estates Blvd
Orlando, FL 32836


Stephanie Mansour
DBA Step It Up With Steph
175 East Delaware Pl, Suite 5619
Chicago, IL 60611


Stephanie S Flowers
117 15th St
Tuscaloosa, AL 35401-3520


Stephanie S Greens-N-Things
6 N Broad St
West Hazleton, PA 18202-3765


Stephanies Floral
167 Queenston St
St Catharines, ON L2R 3A2
Canada


Stephen Gould Corp
35 South Jefferson Rd
Whippany, NJ 07981


Stephen Josepch, Inc
4302 Ironton Ave
Lubbock, TX 79407
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1299 of 1518




Stephen Joseph
4302 Ironton
Lubbock, TX 79407


Stephen Le Neveu
Dba Lorraine Ketch Llc
1769 Valley Park Ave
Hermosa Beach, CA 90254


Stephen Scully
P.O. Box 7962
West Trenton, NJ 08628


Stephenson S Flowers
2393 Del Rosa Ave, Ste 1
San Bernardino, CA 92404-4410


Stephenville Floral
2011 W Washington St
Stephenville, TX 76401-3925


Sterenstein, Howard
1074 Knollwood Rd
Deerfield, IL 60015


Sterling Infosystems Inc
249 West 17th St, 6th Fl
New York, NY 10011


Sterling National Bank
P.O. Box 75359
Chicago, IL 60675-5359


Sterling Temporary Staffing Llc
4455 Lbj Freeway , Ste 1080
Dallas, TX 75244


Steve Barnhart
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1300 of 1518




Steve Coden S Flowers
26555 Evergreen Rd, Ste 109
Southfield, MI 48076-4204


Steve Gregg
8620 Lake Clearwater Ln,   117
Indianapolis, IN 46240


Steve Puleo
3113 Woodcreek Dr
Downers Grove, IL 60515


Steve S Florist Inc
507 7th St
Altavista, VA 24517-1815


Steve S Valencia Florist
P.O. Box 221283
Newhall, CA 91322-1283


Steve Tucker
c/o Ftd
3113 Woodcreek Dr
Corp Controller - Invoice Routing
Downers Grove, IL 60515


Steven F. Marcellis
3113 Woodcreek Dr
Downers Grove, IL 60515


Steven Johnson
DBA Stevenjohnsonphotography
4869 North Washtenaw, 1st Fl
Chicago, IL 60625


Steven Johnson
DBA Stevenjohnsonphotography
3302 West Pensacola, Suite 1
Chicago, IL 60618
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1301 of 1518




Steven Joseph Delorme
2433 Beverly Rd
St Paul, MN 55104


Steven Mueller Florist
101 W 1st St
O Fallon, IL 62269-2051


Stevens, Jeane
9771 West Canyon Terrace,    2
San Diego, CA 92123


Stevens, William
925 Sir Lionel St
Dyersburg, TN 38024


Stevenson Florist
108 County Rd 283
Stevenson, AL 35772-5515


Stevenson Jeffrey Jr
8648 Queen Ray Ct
White Plains, MD 20695


Stevenson, Yolanda
1137 W 104th St
Chicago, IL 60643


Stewart Floral Designs
3100 Cashwell Dr, Unit 11144
Goldsboro, NC 27532-2056


Stewart Oxygen Service Of Il Sos Tech
4900 North Elston Ave
Chicago, IL 60630


Stewart Staffng Soltns Recrtmnt Grp Llc
10 Columbus Blvd
Hartford, CT 06106
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1302 of 1518




Stewart, Doretha
7401 Winwood Way, Unit 3
Downers Grove, IL 60516


Stewart, Karen
2451 Via Viesta
La Jolla, CA 92037


Stewart, Marlo
3330 Dumas St
San Diego, CA 92106


Stf Services Corporation
26 Corporate Cir
East Syracuse, NY 13057


Stickman Graphics
7279 Calico Cir
Corona, CA 92881


Stigler Flower Box
119 N Broadway St
Stigler, OK 74462-2041


Stillings    Embry Flsts.
1440 Main St
Lewiston, ID 83501-1907


Stitches   Petals
325 2nd St
Dodge, NE 68633-3057


Stix Holdings Llc
24422 Avenida De La Carlota, Ste 360
Laguna Hills, CA 92653


Stobbarts Nurseries Inc
444 E Central St, Ste 1
Franklin, MA 02038-1398
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1303 of 1518




Stockdale Florist
3040 Brundage Ln
Bakersfield, CA 93304-2450


Stoike, Jennifer
4537 44th St
San Diego, CA 92115


Stokes, Erik
3300 Saddle Dr
Joliet, IL 60435


Stone Cottage Flowers Decor     More
518 Center St
Sarcoxie, MO 64862


Stone Oak Florist
19190 Stone Oak Pkwy, Ste 104
San Antonio, TX 78258-3237


Stone Temple Consulting
4 California Ave 3rd Fl
Framingham, MA 01701


Stonebarger Law, A Professional Corp
Attn Gene J. Stonebarger
Re Easysavers
75 Iron Point Cir, Ste 145
Folsom, CA 95630


Stonebarger Law, A Professional Corp
Attn Richard D. Lambert
Re Easysavers
75 Iron Point Cir, Ste 145
Folsom, CA 95630


Stonegate Supplies
7998 Georgetown Rd, Ste 600
Indianapolis, IN 46268
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1304 of 1518




Stoner Graphix Inc
163 S Meadow Ln
Hummelstown, PA 17036


Stony Hill Gardens
8 Rte 24
Chester, NJ 07930-2410


Storage Mart
8929 Weston Rd
Woodbridge, ON L4L 1A6
Canada


Stored Value Solutions
5301 Maryland Way
Brentwood, TN 37027


Storen, Timothy
631 Meadowdale Dr
Romeoville, IL 60446


Storey S Florist
1403 W Main St
Lexington, SC 29072-2331


Storm International Florist
535 H St
Chula Vista, CA 91910-4301


Stornelli, Frank
584 Vaughan Mills Rd
Woodbridge, ON L4H 1H1
Canada


Storopack Inc
Dept C Location 00207
Cincinnati, OH 45264-0207
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1305 of 1518




Stouffville Florists Inc.
6343 Main St
Stouffville, ON L4A 1G5
Canada


Stowers, Ryan
518 Castle Ct
Bolingbrook, IL 60440


Strack   Van Til
Attn Jen Knoche
2244 45th St
Highland, IN 46322


Stragier S Sunbright Flowers
43899 N Gratiot Ave
Clinton Township, MI 48036-3333


Strahan, Helen
13014 Avenida Grande
San Diego, CA 92129


Stranges Florist And Greenhouses
12111 W Broad St
Richmond, VA 23233-7604


Stranges Florist And Greenhouses
3313 Mechanicsville Tpke
Richmond, VA 23223-1726


Strategic Media
511 Congress St 9th Fl Annex
Portland, ME 04101


Strategic Media Inc
511 Congress St, 9th Fl
Portland, ME 04101


Strategic Support Solutions Llc
4451 Enterprise Ct, Ste B
Melbourne, FL 32934
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1306 of 1518




Strawberry Fields Flowers
697 Montauk Hwy
Montauk, NY 11954-5340


Strawberry Plant Boutique
113 W Washington St
Morris, IL 60450-2144


Strelitzia Flower Co.
4614 2nd St, Ste 1
Davis, CA 95618-9401


Stribbons Inc
2921 West Cypress Creek Rd 101
Fort Lauderdale, FL 33309


Stribbons, Inc
2921 W Cypress Creed Rd, Ste 101
Fort Lauderdale, FL 33309


Strickland S Floral   Gifts
601 N Main St
Clovis, NM 88101-6656


Strieter, Lynne
12620 NE 1 Ave
North Miami, FL 33161


Strikeiron Inc
15501 Weston Pkwy 150
Cary, NC 27513


Strobbe S Flower Cart
2913 Roosevelt Rd
Kenosha, WI 53143-4641


Stroebel, Steven
3950 Leland St, B14
San Diego, CA 92106
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1307 of 1518




Stroud, Tabitha
1250 Camillo Way
El Cajon, CA 92021


Struck Inc
159 W Broadway, Ste 200
Salt Lake City, UT 84101


Struck, Kristin
143 Stanton Dr
Bartlett, IL 60103


Struttmann, Brian
19313 Fane Court
Tinley Park, IL 60487


Stuart Mill Acquisitions Inc
DBA the Page Seed Company Inc
Po Bx 158 1 A Green St
Greene, NY 13778


Stuart S Floral Station
160 Baker Rd
Roxbury, CT 06783-1318


Studio M Michael Spengler Photography
10639 Roselle St, Ste B
San Diego, CA 92121


Studio Me Inc
4100 NE 2nd Ave, Ste 301
Miami, FL 33137


Studio Pyxis Inc
440 Armand Frappier, Ste 120
Laval, QC H7V 4B4
Canada


Stumble Upon Inc
301 Brannan St, 6th Fl
San Fransisco, CA 94107
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1308 of 1518




Stumbleupon Inc
301 Brannan St Fl 6
San Francisco, CA 94107


Sturtz   Copeland Florists     Greenhouse
2851 Valmont Rd
Boulder, CO 80301-1309


Stuttgart Flower   Gifts
617 S Main St
Stuttgart, AR 72160-4803


Style Florist 2011 Ltd
125-4600 No 3 Rd
Richmond, BC V6X 2C2
Canada


Stylesides Inc
7059 Park Mesa Way, Unit 76
San Diego, CA 92111


Su Ellen S Floral Company
1545 Del Prado Blvd S
Cape Coral, FL 33990-6738


Su Flor
1021 W Hallandale Beach Blvd, Ste 103
Hallandale Beach, FL 33009-5280


Sublime Fleuriste
355 Leclerc Blvd W
Granby, PQ J2G 1V5
Canada


Suburban Door Check   Lock Service
415 W Ogden
Westmont, IL 60559


Suburban Door Check   Lock Service
415 West Ogden Ave
Westmont, IL 60559
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1309 of 1518




Succulent Gardens
166 Garnet Ave
San Carlos, CA 94070


Succulent Gardens Llc
4830 Eastgate Mall
San Diego, CA 92121


Sue Aksamit
c/o Ftd
3rd Fl Billing/Finance-Item Setup Req
3113 Woodcreek Dr
Downers Grove, IL 60515


Sue Ann Hamilton
2 Polo Club Lane
Denver, CO 80209


Sue S Flowers
405 Main Ave
Northport, AL 35476-5063


Sueppel S Florist
1501 Mall Dr
Iowa City, IA 52240-3111


Sugar Creek Distributor
DBA Imperial Foods
115 North Brandon Dr
Glendale Heights, IL 60139


Sugar House Greenhouse
19900 County Rd 169
Vanlue, OH 45890-9754


Sugar N Spice
234 E National Ave
Brazil, IN 47834-2628
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1310 of 1518




Sugarfina Inc
1700 East Walnut, Suite 500
El Segunda, CA 90245


Sugarfina Llc
9495 S Santa Monica Blvd
Beverly Hills, CA 90210


Sullivan, Devon
385 Spruce Ln, Apt 307
Glen Ellyn, IL 60137


Sulphur Springs Floral Etc
116 Bill Bradford
Sulphur Springs, TX 75482-4443


Summerlin Florist    Gifts Inc
6401 Line Ave, Ste 3
Shreveport, LA 71106-3282


Summers, Daniel
13013 Decant Dr
Poway, CA 92064


Summit Riser Systems Inc
15245 Alton Pkwy, Ste 200
Irvine, CA 92618


Summittv Llc
558 E Castle Pines Pkwy, Ste B4 188
Castle Rock, CO 80108


Sun City Florist
26820 Cherry Hills Blvd, Ste 6
Sun City, CA 92586-2531


Sun Country Flowers
234 Central Ave
Shafter, CA 93263-2021
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1311 of 1518




Sun Life Assurance Company Of Canada
Sun Advantage Dept, 6th Fl
1115 Metcalfe St
Montreal, PQ H3B 2V9
Canada


Sun Life Insurance
222 S Riverside Plz, Ste 860
Chicago, IL 60606


Sun Squared Media Llc
532 W 1st St 203
Claremont, CA 91711


Sun Valley Floral Farms
dba Sun Valley Floral Farms
3160 Upper Bay Rd
Arcata, CA 95521-9690


Sun Valley Floral Farms
P.O. Box 772898
Chicago, IL 60677


Sun, Ulrica
41 Hawthorne Dr N, Apt 3
New London, CT 06320


Sunbelt Rentals Inc
2341 Deerfield Dr
Fort Mill, SC 29715


Sunburst Farms
2200 Northwest 70th Ave
Miami, FL 33122


Sunburst Farms Inc
2200 NW 70 Ave
Miami, FL 33122
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1312 of 1518




Suncoast Florist
1227 Beneva Rd
Sarasota, FL 34232-3152


Sundaram, Manigandan
10810 Sabre Hill Dr, Apt 177
San Diego, CA 92128


Sunflower Florist Of Virginia Llc
5906 N Kings Hwy
Alexandria, VA 22303-2018


Sun-Flowers
P.O. Box 29
Ada, MN 56510-0029


Sunfresh Flowers
2105 Camino Vida Roble, Ste A
Carlsbad, CA 92011-1400


Sunlight   David S Florist
224 Hamilton St
New Brunswick, NJ 08901-1846


Sunnybrook
712 Sunnybrooke Dr
Moville, IA 51039-7550


Sunnyside Florist
148 E Blackwell St, Ste 1
Dover, NJ 07801-4176


Sunnyslope Floral
4800 44th St Sw
Grandville, MI 49418-2250


Sunrise Floral   Gifts
400 Beech Ave
Altoona, PA 16601-4580
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1313 of 1518




Sunrise Florist
128 W Church St
Blackwood, NJ 08012-3966


Sunset Florist
470 Bergen Blvd
Ridgefield, NJ 07657-2818


Sunset Florist   Greenhouse
1606 S Assembly St
Spokane, WA 99224-2102


Sunshine Blossoms
116 S Main St
Inman, KS 67546-9776


Sunshine Bouquet
3A Chris Court
Dayton, NJ 08810


Sunshine Bouquet Company
2019 Northwest 89th Pl
Miami, FL 33172


Sunshine Floral
117 N Splitrock Blvd
Brandon, SD 57005-1529


Sunshine Floral
1903 George St
La Crosse, WI 54603-2180


Sunshine Floral Llc
1070 South Rice Ave
Oxnard, CA 93033


Sunshine Flower Shoppe
523 Main St
Onamia, MN 56359
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1314 of 1518




Sunshine Flowers
611 E Grand Blvd
Corona, CA 92879-2225


Sunshine Flowers    Gifts
12723 US Hwy 84 E
Joaquin, TX 75954


Sunter, Tom
1109 Annandale Dr
Elgin, IL 60123


Sun-Times Media Productions Llc
DBA Chicago Sun-Times
350 North Orleans, 10th Fl
Chicago, IL 60654


Suntree Flower Shop
7720 N Wickham Rd, Ste 104
Melbourne, FL 32940-8293


Superflora
P.O. Box 19121 Code 00501
Nairobi
Kenya


Superior Service Solutions Inc
812 East St Charles Rd
Lombard, IL 60148


Supply Tigers Inc
4200 Commerce Court, Suite 300
Lisle, IL 60532


Supply Tigers Inc
4200 Commerce Ct, Ste 300
Lisle, IL 60532


Support The Enlisted Project
9951 Business Park Ave, Ste A
San Diego, CA 92131
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1315 of 1518




Support Warehouse Ltd
DBA Hp Care Pack Sales
228 Hamilton Ave, 3rd Fl
Palo Alto, CA 94301


Supreme Staffing Llc
6041 Mt. Moriah Rd, Ext, Ste 12
Memphis, TN 38115


Surestaff Inc
1530 East Algonquin Rd
Arlington Heights, IL 60005


Surestaff Inc
7083 Solution Ctr
Chicago, IL 60677-7000


Surestaff Inc/Allstaff Temps
7083 Solution Ctr
Chicago, IL 60677-7000


Surestaff, Inc
650 E Devon Ave, Unit 154
Itasca, IL 60143


Surf City Florist
14254 Nc Hwy 50, Unit D
Surf City, NC 28445-6568


Surf Florist Inc
445 W 40th St
Miami Beach, FL 33140-3670


Surge Staffing Llc
1110 Morse Rd
Columbus, OH 43229


Susan Chambers Bloomincouture
916 Lake St
San Francisco, CA 94118
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1316 of 1518




Susan G Komen For The Cure
Attn Arika Carson
5005 Lbj Freeway, Ste 250
Dallas, TX 75244


Susan Hanasab
321 S San Vicente Blvd 306
Los Angeles, CA 90048


Susan Peterson
11N795 Orchard Lane
Elgin, IL 60124


Susan S Florist And Gifts
3243 W Walton Blvd
Waterford, MI 48329-4371


Susan Twait
3113 Woodcreek Dr
Downers Grove, IL 60515


Susie Q S Flower Patch
14095 State Hwy 31 E
Brownsboro, TX 75756-6744


Sussex County Florist
121 Route 23, Ste 2
Sussex, NJ 07461-2235


Sustainable Lighting Solutions
440 South Mclean Blvd
Elgin, IL 60123


Sustentable Srl
San Jose De Calasanz 2130
Cordoba
Argentina
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1317 of 1518




Sutherland Glbl Serv Philippines Inc
25th Fl Exportbank Plaza
Chino Roces Corner Gil Puyat Aves
Makati City 1200
Philippines


Sutherland Global Service
25th Fl Exportbank Plaza
Chino Roces Corner Gil Uyat Aves
Makati City 1200
Philippines


Sutherland Global Services Inc
1160 Pittsford-Victor Rd
Pittsford, NY 14534


Sutherland, Aaron
686 Kettner Blvd
San Diego, CA 92101


Sutton Ferneries
P.O. Box 226800
Miami, FL 33122


Sutton Florist
726 Morris Park Ave
Bronx, NY 10462-3620


Sutton Kevin Matthew
2323 Caringa Way 12
Carlsbad, CA 92009


Suzann S Flowers
490 N Mountain Ave
Upland, CA 91786-5117


Suzanne S Flowers   Gifts
10 S Main St
Granite Falls, NC 28630-1910
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1318 of 1518




Suzie S Flowers   Gifts
109 Ohio Ave N
Live Oak, FL 32064-2463


Swaby Flower Shop
1150 N 5th Ave
Saint Charles, IL 60174-1277


Swan Floral    Gift Shop Inc
4311 Dixie Hwy
Elsmere, KY 41018-1819


Swan Street Florist
16 Swan St
Salamanca, NY 14779-1440


Swarovski
10 East 53rd St, 23rd Fl
New York, NY 10022


Swaun, Jaime
6 Old Sullivan Rd
Gilsum, NH 03448


Sway Group Llc
75 Remittance Dr, Ste 6642
Chicago, IL 60675-6642


Sway Group Llc
75 Remittance Dr 6642
Chicago, IL 60675-6642


Sweeden Florist
117 N Commerce Ave
Russellville, AR 72801-3741


Sweeney S Floral Shop   Greenhouse
126 Bellefonte Ave
Lock Haven, PA 17745-1914
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1319 of 1518




Sweeoo International Ltd
2F No 158 Te-Hwei St
Taipei, 104
Taiwan


Sweet Baby Rays Barbecue Wooddale Llc
249 East Irving Park Rd
Wooddale, IL 60491


Sweet Expressions
608 N Winnsboro St
Quitman, TX 75783-2133


Sweet Leilani Florist
620 Dillingham Blvd
Honolulu, HI 96817-4504


Sweet Nectar S Florist
473 Olde Waterford Way, Ste 115
Belville, NC 28451-4208


Sweet P S
251 E Walker Dr
Keystone Heights, FL 32656-7658


Sweet Pea Florist
3133 Route 112
Medford, NY 11763-1407


Sweet Pea Flowers   Gifts
14115 Hwy 44, Ste B
Gonzales, LA 70737-7061


Sweet Pea S Floral   Design
221 S State St
Jerseyville, IL 62052-1851


Sweet Peas Fresh Flowers
88 Gore St E
Perth, ON K7H 1J2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1320 of 1518




Sweet Peas Of Jennersville
352 N Jennersville Rd
West Grove, PA 19390-9155


Sweet Stems Flower Shop
37031 Old Mill Bridge Rd, Unit 5
Selbyville, DE 19975-3940


Sweet Street Desserts Inc
P.O. Box 15128
Reading, PA 19612-5128


Sweet Williams Floral Shop
6302 State Route 30
Greensburg, PA 15601-6317


Sweetpeas Floral    Gifts
38 Elm St
Milo, ME 04463-1330


Sweets In Bloom
Attn Berry Finestone, Vp Bus. Op.
8350 Rossash Rd
Cincinnati, OH 45236


Sweets N Petals
6470 Raleigh St
Orlando, FL 32835-5703


Sweetwater Floral Co   Greenhouse
301 E Ave B
Sweetwater, TX 79556-5225


Swenson   Silacci Flowers Inc
110 John St
Salinas, CA 93901


Swenyo Inc
1053 South Coast Hwy 101
Encinitas, CA 92024
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1321 of 1518




Swift Financial Corporation
DBA Swift Capital
3505 Silverside Rd, Suite 200
Wilmington, DE 19810


Swisher Productions Llc
1438 N Gower St Box 3
Los Angeles, CA 90028


Swn Communications Inc
224 West 30th St, Suite 500
New York, NY 10001


Swoffords Florist
1416 NW 25th St
Fort Worth, TX 76164-6801


Syd S Florist    Gifts
604 S Monfort St
Greensburg, IN 47240-1929


Sylchen Flores
Estrada Do Galeao 2400 Casa 182
Rio De Janeiro
Brazil


Sylejmani, Besa
6530 Double Eagle Dr,     523
Woodridge, IL 60517


Sylvie Rouillard
82 1Re Ave E
Amos, PQ J9T 4B2
Canada


Symantec
555 International Way
Springfield, OR 97477
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1322 of 1518




Symantec Corporation
350 Ellis St
Mountain View, CA 94043


Symantec Corporation- Aka Verisign
P.O. Box 846013
Dallas, TX 75284-6013


Symphony Flowers
DBA Cosmo Flower Sa Ci
Km 5.5 Via Rionegro El Carmen De Viboral
Antioquia
Colombia


Synacor Inc
40 La Riviere Dr, Ste 300
Buffalo, NY 14202


Synapsense Corp A Panduit Company
340 Palladio Pkwy, Ste 530
Folsom, CA 95630


Syndicate Sales Inc
2025 N Wabash
Kokomo, IN 46901


Syndicate Sales, Inc
2025 North Wabash
Kokomo, IN 46901


Synergy Corporate Housing
3000 Executive Pkwy, Ste 150
San Ramon, CA 94583


Synergy Direct Llc
300 South El Camino Real, Suite 104
San Clemente, CA 92672


Synnex Financial Services
39 Pelham Ridge
Drive Greenville, SC 29615
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1323 of 1518




Synowic, Paul
1078 N Stone Ct
Naperville, IL 60563


Sypher, Nicole
15 Winthrop Rd
Chester, CT 06412


Sysco Kansas City Inc
P.O. Box 40
Olathe, KS 66051-0040


Sysco Sacramento Inc
P.O. Box 138007
Sacramento, CA 95813-8007


Sysintelli Inc
9466 Black Mountain Rd 200
San Diego, CA 92126


System 1 Research Inc
52 Vanderbilt Ave, 17th Fl
New York, NY 10017


System1 Group Plc
10-12 Russell Squareâ
London, WC1B 5EH
United Kingdom


Szeliga, Laura
1927 NW Forest Home Ln
Camas, WA 98607


Szijarto, Zsuzsanna
8435 Buford Court
Antelope, CA 95843


Szilvia S Floral Designs
9223 Archibald Ave, Ste E
Rancho Cucamonga, CA 91730-5237
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1324 of 1518




Szymanski, Dina
7142 Riverside Dr, Apt 6
Berwyn, IL 60402


Szymanski, Jason
3546 Hastings Dr
Carlsbad, CA 92010


T Bears Florist   Gifts
237 S 3rd St
Columbus, OH 43215-5132


T D Florist
8811 W Colfax Ave
Lakewood, CO 80215-4018


T.L. Ashford   Associates, Inc.
626 Buttermilk Pike
Crescent Springs, KY 41017


Ta, Jarita
4028 Kansas St
San Diego, CA 92104


Tabiadon, Bryan
1120 Sandstone Court
Aurora, IL 60502


Tableau Software Inc
1621 N 34th St
Seattle, WA 98103


Taboola Inc
28 West 23rd St, 5th Fl
New York, NY 10010


Tabor Carol
26831 Poveda
Mission Viejo, CA 92691
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1325 of 1518




Tabor Holdings Llc
DBA Sparkfly Perks
1440 Dutch Valley Pl Neast, Suite 1000
Atlanta, GA 30324


Tabucchi, Cameron
430 Crescent Ave
San Francisco, CA 94110


Tachynska, Liudmyla
4917 Hidden Meadow Way
Antelope, CA 95843


Tag Dba Trade Associates Group, Ltd
900 West Bliss
Chicago, IL 60642-4242


Taipei Florist
1F No 1 Lane 28 Shuangcheng St
Taipei
Taiwan


Taisuco American Corporation
P.O. Box 2710
Watsonville, CA 95077-2710


Taiwan Plant Corporation
12120 Stockton Rd
Moorpark, CA 93021


Tala Florist Northshore
101-1346 Marine Dr
North Vancouver, BC V7P 1T4
Canada


Talend Inc
800 Bridge Pkwy, Ste 200
Redwood City, CA 94065
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1326 of 1518




Talend Inc
P.O. Box 80508
City of Industry, CA 91716-8508


Talent Etc Inc
207 NW Park Ave
Portland, OR 97209


Talentify Inc
9100 Conroy Windermere Rd, Suite 200
Windermere, FL 32819


Talisman Flowers
471 Hazeldean Rd, Unit 10
Kanata, ON K2L 4B8
Canada


Talk Of The Town Florist
38526 County Rd 54, Ste 1
Zephyrhills, FL 33542-6343


Talley S Flower Shop
322 S Main St
King, NC 27021-9032


Talley, Marlan
652 Francis St
Harvey, IL 60426


Tallgrass Prairie Flowers     More
131 E Main St
Pawhuska, OK 74056-5213


Tally S Flowers   Gifts
2000 2nd Loop Rd
Florence, SC 29501-6125


Talvy Bros. Florist
20 Front St
Ashland, MA 01721-1605
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1327 of 1518




Tama Florist
1200 E 5th St
Tama, IA 52339-2202


Tamas Mezoffy
2120 Dr Babiz Bela
U 18 - 22
Dunakeszi
Hungary


Tammy S Floral
1215 12th St
Hood River, OR 97031-1603


Tammy S Flowers
302 N Davis St
Hamilton, MO 64644-1145


Tammy S Flowers   Gifts
2112 Charity St
Abbeville, LA 70510-4015


Tampa Cargo Sa
Avenida El Dorado No. 116-87
Bogota
Colombia


Tampa S Florist Inc
8350 N Armenia Ave, Ste B
Tampa, FL 33604-2775


Tamy S Flower Connection
1720 Commercial Way, Ste B
Santa Cruz, CA 95065-1864


Tanaka, Susan
455 W 37th St, 204
New York, NY 10018
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1328 of 1518




Tanchum Lannon
6231 Monero Dr
Rancho Palos Verdes, CA 90275


Tanchum, Lannon
10231 Rue Saint Jacques
San Diego, CA 92131


Tanias Flower Arrangements
2604 N Raul Longoria Rd, Ste 110
San Juan, TX 78589-4212


Tank Jennifer
37 S 8th St 405
Brooklyn, NY 11249


Tanny Flowers
362 Mcdougall St
Matheson, ON P0K 1N0
Canada


Tao, Kane
6967 Hemlock St
Hanover Park, IL 60133


Tapias Roses
218 Willow St
San Jose, CA 95110-3351


Tapjoy Inc
Dept Ch 19729
Palatine, IL 60055-9729


Tara S Floral Expressions
48 W 4th St
Mansfield, OH 44902-1206


Tarian Cyf
14 Greengate St
Caernarfon, LL55 1AG
United Kingdom
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1329 of 1518




Tarrant County Tax Assessor
100 E Weatherford
Fort Worth, TX 76196-0301


Taste Of Nature Inc
2828 Donald Douglas Loop N, Ste A
Santa Monica, CA 90405


Tate S Flower And Gift Shop
1201 Main St
Van Buren, AR 72956-4554


Tatum Flowers
13637 N Tatum Blvd, Ste 24
Phoenix, AZ 85032-6465


Tax Analysts
400 South Maple Ave, Suite 400
Falls Church, VA 22046


Tax Commissioner North Dakota
State Capitol
600 E Blvd Ave
Bismarck, ND 58505


Taxation And Revenue Department
Unclaimed Property Office
P.O. Box 25123
Santa Fe, NM 87504-5123


Taxation And Revenue Department - Nm
P.O. Box 25127
Santa Fe, NM 87504-5127


Taylor Corporation
DBA Standard Register
22706 White Oaks
Mission Viejo, CA 92692
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1330 of 1518




Taylor Corporation
P.O. Box 91047
Chicago, IL 60693


Taylor Corporation
600 Albany St
Dayton, OH 45417


Taylor D Flowers For You
2210 W 2nd St
Taylor, TX 76574-2131


Taylor Florist
408 Boston Rd
Billerica, MA 01821-1893


Taylor S Mercantile
10 University Ave
Sewanee, TN 37375-2201


Taylor Wholesale Florist
DBA Floral Services Inc
1601 West 21st St
Houston, TX 77008


Taylor, Deborah
1418 W 77th St
Chicago, IL 60620


Taylor, Kendra
1907 S 15th Ave
Broadview, IL 60155


Tbaytel
P.O. Box 10074
Thunder Bay, ON P7B 6T6
Canada


Tchoryk, Linda
7239 N Oconto Ave
Chicago, IL 60631
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1331 of 1518




Td Canada Trust Bank
Attn Mark Bomben
156 Ouellette Ave, Ste 200
Windsor, ON N9A 1A4
Canada


Tdi Refrigeration And Air Cond Inc
P.O. Box 519
Rancho Cucamonga, CA 91729


Tdi Refrigeration And Air Conditioning
13505 Yorba Ave, Ste Z
Chino, CA 91710


Tdm Acquisition Co Inc
DBA Triad Digital Media LLC
100 Carillon Pkwy
St Petersburg, FL 33716


Tea Rose Flower Shop
5203 N Kimball Ave
Chicago, IL 60625-4728


Teads Inc
55 5th Ave, 17th Fl
New York, NY 10003


Teaira Yates
11137 Shaw St
Westchester, IL 60154


Teak   Twine Llc
8001 Forbes Pl, Ste 104
Springfield, VA 22151


Tealium Inc
Dept Ch 19762
Palatine, IL 60055-9762
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1332 of 1518




Team Acceleration Naperville
575 Exchange Ct
Aurora, IL 60504


Team Setch Studios Inc
3150 Meadow Dr
Nanaimo, Bc V9R 7C6
Canada


Tebbe, Emma
1000 E 8th Ave, Apt 16
Denver, CO 80218


Tech S Appeal
986 Sunnyhills Rd
Oakland, CA 94610


Techmark Greenstein Law Pc
3525 Del Mar Heights Rd, Suite 780
San Diego, CA 92130


Technicool Corporation
P.O. Box 72139
Roselle, IL 60172


Techs Appeal
986 Sunnyhills Rd
Oakland, CA 94610


Techs Appeal
c/o Jennifer Jolly
986 Sunnyhills Rd
Oakland, CA 94610


Tecniflora Inc
130 Westmore Dr, 16-17
Etobicoke, ON M9V 5E2
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1333 of 1518




Tecolote Youth Baseball
920 Orma Dr
San Diego, CA 92106


Tecta America Corp
4813 Kingston Ave
Lisle, IL 60532


Teksystems Inc
7437 Race Rd
Handover, MD 21076


Tekworks Inc
13000 Gregg St
Poway, CA 92064


Teleflora Llc
11444 W Olympia Blvd
Los Angeles, CA 90064


Teleflora Llc
3309 East Kingshighway
Paragould, AR 72450


Teleflora Technologies
P.O. Box 60910
Los Angeles, CA 90060-0910


Telemate.Net Software
5555 Triangle Pkwy, Suite 150
Atlanta, GA 30092


Teleperformance
Dept. 880079 P.O. Box 29650
Phoenix, AZ 85038-9650


Teleperformance Usa Inc
6510 South Millrock Dr, Suite 150
Holladay, UT 84121
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1334 of 1518




Temkin International
213 S Temkin Way
Payson, UT 84651


Temp Tec Corporation
3769 Old Conejo Rd
Newbury Park, CA 91320


Temple, Shannon
11255 Tierrasanta Blvd,    106
San Diego, CA 92124


Temporada
Ave Camino Real 20 Plaza Bugambilias L35
Queretaro
Mexico


Temporaries Of New England
1009 Main St
Willimantic, CT 06226-2144


Temporary Help Services Of Richmond Inc
500 East Main St
Richmond, IN 47374-4302


Tenerowicz, Sue
710 Miller Ave
South San Francisco, CA 94080


Tennant Sales And Service Company
P.O. Box 71414
Chicago, IL 60694-1414


Tennessee Department Of Revenue
Andrew Jackson State Office Bldg.
500 Deaderick St
Nashville, TN 37242
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1335 of 1518




Tennessee Dept Of Revenue-Income Tax
500 Deaderick St Andrew Jackson
State Office Bu
Nashville, TN 37242


Tennessee Dept Of Revenue-Income Tax
Andrew Jackson State Office
500 Deaderick St
Nashville, TN 37242


Tennessee State Florists    Association
149 Stillwater Trail
Hendersonville, TN 37075


Tensor Enterprises
2511 Grant Ave
San Leandro, CA 94579


Tenzing Managed It Services
1632 Dickson Ave, Ste 620
Kelowna, Bc V1Y 7T2
Canada


Terakeet Llc
318 S Clinton St, Ste 500
Syracuse, NY 13202


Teresa Basile
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Teresa Basile
604 South Ardmore
Villa Park, IL 60181


Teresa Lovely
635 West Armitage Ave
Elmhurst, IL 60126
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1336 of 1518




Teri Jean S Florist
914 S Saint Louis St
Sparta, IL 62286-1943


Teri S Florist
151 Market St
Saddle Brook, NJ 07663-5425


Teris Llc
P.O. Box 130114
Dallas, TX 75313


Teroforma
100 Washington St
Norwalk, CT 06854


Terra Bella Floral Boutique
5095 Crofton Dr
Rockford, IL 61114-5421


Terra Flowers
DBA Sole Farms
4350 Northwest 36th St
Miami, FL 33166


Terra Flowers Llc
4350 N.W. 36th St
Miami, FL 33166


Terre-Nature
4515 Saint-Joseph Blvd
Drummondville, PQ J2A 1A9
Canada


Terril A Nell
522 Feed Rock Rd
Brevard, NC 28712


Terrill, John
4227 Cartulina Rd
San Diego, CA 92124
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1337 of 1518




Terry S Floral And Designs
315 E Park Ave
Hereford, TX 79045-4307


Terry Town
1440 Innovative Dr 300
San Diego, CA 92154


Terry Town
98851 Kerns St, Ste 100
San Diego, CA 92154


Terry Town Corporation
1440 Innovation Dr, Ste 300
San Diego, CA 92154


Teufel Holly Farms
160 Southwest Miller Rd
Portland, OR 97225


Texas Blooms And Gifts
4616 Triangle Ave, Ste 402
Austin, TX 78751-2996


Texas Comptroller Of Public Accounts
Unclaimed Property Holder Rprtng Sctn
P.O. Box 12019
Austin, TX 78711-2019


Texas Floral Endowment
P.O. Box 140255
Austin, TX 78714


Texas Irons
c/o Icg America
2219 Westlake Dr 100
Austin, TX 78746


Texas Secretary Of State
P.O. Box 13697
Austin, TX 78711-3697
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1338 of 1518




Texas State Comptroller
111 E 17th St
Austin, TX 78774-0100


Texas State Comptroller
P.O. Box 13528
Austin, TX 78711-9939


Texas State Florists Assoc
P.O. Box 859
Leander, TX 78646


Texis Flower Shop
834 E Main St
Santa Paula, CA 93060-2734


Tfcg Inc
230 W Fallbrook Ave 101
Fresno, CA 93711


Tg Designs   Willow Tree Florist
19231 Longmeadow Rd
Hagerstown, MD 21742-2858


Tgi Flowers
1659 W Warm Springs Rd, Ste 110
Henderson, NV 89014-4338


Th Arbor
117 W Public Sq
Laurens, SC 29360-2961


Thai Trade Developement Corp
DBA Vance Kitira International
151 Route 17 South
Rochelle Park, NJ 07662


Tharp S Flowers   Gifts
1205 Columbus Rd
Deming, NM 88030-5207
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1339 of 1518




Thayer S Flowers Inc
958 Route 28
Harwich, MA 02645


The Adler Group
7700 Irvine Ctr Dr, Ste 800
Irvine, CA 92618


The American Insurance Company
225 West Washington St, Ste 1800
Chicago, IL 60606


The Angel Garden Flowers   Gifts
116 N Elm St
Mountain View, MO 65548-8584


The Angels Foster Family Agency
4420 Hotel Cir Ct 100
San Diego, CA 92108


The Arrangement
451 W Main St
Yukon, OK 73099-1217


The Associated Press
450 West 33rd St, 15th Fl
New York, NY 10001


The Associated Press
P.O. Box 414212
Boston, MA 02241-4212


The Back Porch Fresh Flowers      Gifts
4850 S Bradley Rd, Ste D1
Santa Maria, CA 93455-5071


The Barefoot Florist
6120 William Penn Hwy
Mifflintown, PA 17059-7360
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1340 of 1518




The Barn Florist   Mercantile Store
13283 Hwy 8 Business
El Cajon, CA 92021-1872


The Barn Florist Iii
7484 University Ave, Ste 320
La Mesa, CA 91942-6030


The Basket Case
1450 5th Ave Se
Calvert City, KY 42029


The Bay Window Flower   Gift Shop
8331 Windham St
Garrettsville, OH 44231-9408


The Berretta Rose
3621 Vinings Slope SE, Unit 3513
Atlanta, GA 30339-4181


The Best Little Flr Shop In Roswell Inc
10800 Alpharetta Hwy, Ste 228
Roswell, GA 30076-1467


The Black Orchid
1316 S Broadway, Ste C
Santa Maria, CA 93454-6951


The Black Orchid
430 E Redlands Blvd
Redlands, CA 92373-5227


The Bloom Room Inc
245 W Main St
Mount Zion, IL 62549-1325


The Bloombox
535 Princess Ave
Brandon, MB R7A 0P1
Canada
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1341 of 1518




The Bloomers Company
603 W Main St, Ste 102
Knoxville, TN 37902-2600


The Bloomin Dragonfly Flowers
6 Arthur Ln
Milton, VT 05468-3897


The Blooming Basket
Attn Tracey Johnson
2215 Union Ave
Sheboygan, WI 53081


The Blossom Co
1800 Firestone Blvd
Los Angeles, CA 90001-4039


The Blossom Shop
138 Orange St
New Haven, CT 06510-3110


The Blossom Shop
2242 Park Rd
Charlotte, NC 28203-5997


The Blossom Shoppe   Gifts Llc
609 Main St
Webster, SD 57274-1304


The Blossom Shoppe Llc
115 E Kemp Ave
Watertown, SD 57201-3641


The Blue Orchid Florist      Gifts
67365 S Main St
Richmond, MI 48062-1921


The Blue Tassel
109 W 4th St
Adel, GA 31620-2601
  Case 19-11240-LSS   Doc 31       Filed 06/03/19   Page 1342 of 1518




The Blueberry Hill
3574 S 500 West
Salt Lake City, UT 84115


The Blueberry Hill
3579 S 500 West
Salt Lake City, UT 84115


The Boston Consulting Grp
1 Beacon St, 10th Fl
Boston, MA 02108


The Botanical Emporium
1685 Mcfarland Rd
Pittsburgh, PA 15216-1810


The Botany Shop Florist
2548 San Bruno Ave
San Francisco, CA 94134-1505


The Bouquet Shop Of Lafayette Inc
114 W Lafayette Sq
La Fayette, GA 30728-2930


The Briar Patch Floral      Gift
10050 Beach Dr Sw
Calabash, NC 28467-2712


The Bromwell Company/Sean Bandawat
8605 Santa Monica Blvd, Ste 78384
Los Angeles, CA 90069


The Bureau Of National Affairs Inc
1801 South Bell St
Arlington, VA 22202


The Cahaba Lily
5017 Overton Rd
Birmingham, AL 35210-3810
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1343 of 1518




The Callard Company
5780 Zarley St, Ste B
New Albany, OH 43054


The Carriage House Floral      Gifts
4410 S Van Dyke Rd
Marlette, MI 48453-9137


The Cedars Flowers   Gifts     Inc.
203 W Cedar St
Franklin, KY 42134-2125


The Chicago Theatre Group Inc
DBA the Goodman Theatre
170 North Dearborn
Chicago, IL 60601


The Chocolate Rose
1609 Richey St
Pasadena, TX 77502-1847


The Christmas Store
1008 N California St
Socorro, NM 87801-4268


The Colonial Florist And Gift Shop
11949 William Penn Hwy
Huntingdon, PA 16652-6838


The Colonial Greenhouses Llc
32 Meadow St
Litchfield, CT 06759-3503


The Commercial Club Of Chicago
21 South Clark St, Suite 4301
Chicago, IL 60603


The Corsage Shop
414 Main St
New Madrid, MO 63869
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1344 of 1518




The Country Bouquet
103 N Main St
Ironton, MO 63650-1107


The Country Florist
1500 N Beale Rd
Marysville, CA 95901-6399


The Country Florist
616 Main Ave
Armour, SD 57313


The Country Florist Of Yorktown Inc
1875 Commerce St
Yorktown Heights, NY 10598-4432


The Country Flower Shop
3610 Shamrock St W, Ste 1
Tallahassee, FL 32309-2687


The Country Garden
113 W Water St
Decorah, IA 52101-1805


The Country Porch Florist     Gardens
104 Keepsake Ln
Chadds Ford, PA 19317-9702


The Craft Nook
1007 W Lexington Ave
Winchester, KY 40391-1241


The Creative Group Inc
440 S Broad St
Philadelphia, PA 19146


The Creative Group Inc
440 South Broad St, Suite 1405
Philadelphia, PA 19146
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1345 of 1518




The Crimson Petal
160 Needham St
Newton, MA 02464-1506


The Curly Willow
1868 W 12600 S
Riverton, UT 84065-7026


The Cydio Group
591 Camino De La Reina, Ste 1150
San Diego, CA 92108


The Daisy Fair Flowers
1400 4th Ave
Conway, SC 29526-5020


The Daisy Florist
733 N Maclay Ave
San Fernando, CA 91340-2138


The Daisy Flower Shop
1028 Hawk Trl
Copperas Cove, TX 76522-1998


The Daisy Patch
19845 State Rd 20 W
Blountstown, FL 32424-3921


The Day Publishing Co
P.O. Box 1231
New London, CT 06320-1231


The Dean Of Flowers
115 N Washington St
Farmerville, LA 71241-2915


The Decorated Cookie Company Llc
314 Lakeside Rd
Syracuse, NY 13209
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1346 of 1518




The Drexel Group Inc
Drexel On Behalf of People 2.0
P.O. Box 827932
Philadelphia, PA 19182-7932


The East Prairie Flower Shop
207 E Main St
East Prairie, MO 63845-1123


The Elite Flower Co
1665 NW 102 Ave, Ste 101
Miami, FL 33172


The Enchanted Florist
212 N Lafayette St
Macomb, IL 61455-2177


The Enchanted Florist
850 N Hollywood Way
Burbank, CA 91505-2813


The Enchanted Florist
850 North Hollywood Way
Burbank, CA 91505


The Enchanted Florist    Gifts
82 N Public Sq
Jefferson, GA 30549-1084


The Essex Florist
1154 Tappahannock Blvd
Tappahannock, VA 22560


The Event Florist
5700 Memorial Hwy, Ste 102
Tampa, FL 33615-5200


The Everygirl Llc
1355 West Ohio St, Suite 1
Chicago, IL 60642
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1347 of 1518




The Everygirl Llc
1426 West Superior St Ch1
Chicago, IL 60642


The Exeter Flower Shop
55 Main St
Exeter, NH 03833-2488


The Exotica Floral Shoppe
3984 Scioto Darby Creek Rd
Hilliard, OH 43026-9701


The Extended Garden Florist
167 Smokey Park Hwy
Asheville, NC 28806-1138


The Family Business Consulting Grp Inc
2835 North Sheffield Ave, Suite 237
Chicago, IL 60657


The Farmers Wife
920 Central Ave
Auburn, NE 68305-1616


The Farmers Wife
651 Young St
Jesup, IA 50648-1176


The Farmers Wife Florist      Gift Shoppe
41961 50th St W
Lancaster, CA 93536-2964


The Finishing Touch Florist
1645 140th Ave NE, Ste B4
Bellevue, WA 98005-2320


The Fionda Group
2029 Village Lane, Suite 101
Solvang, CA 93463
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1348 of 1518




The Floral Boutique
1-119 Conception Bay Hwy
Conception Bay South, NF A1X 4E7
Canada


The Floral Boutique
385 Maple Springs Ln
Bear Creek, NC 27207-9457


The Floral Boutique
77 Bridge St
Carleton Place, ON K7C 2V3
Canada


The Floral Fantasy
1 Summit St
Sherburne, NY 13460


The Floral Gardens
8390 Brewerton Rd
Cicero, NY 13039-9412


The Floral Secret
9201 State Hwy 17
Elgin, OK 73538-4517


The Floral Studio
331 W Hopkins St, Unit 100
San Marcos, TX 78666-4499


The Florist Ltd
1425 Malone St
Denton, TX 76201-2622


The Flower   Gift Basket Inc
105 Old Epps Bridge Rd
Athens, GA 30606


The Flower Barn Of Hillsborough
1188 Millstone River Rd
Hillsborough, NJ 08844-4727
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1349 of 1518




The Flower Basket
28 NW Broad St
Metter, GA 30439-4025


The Flower Basket
5 N 1st St
Indian Head, MD 20640-1801


The Flower Basket
95 Florida Ave S
Parsons, TN 38363-2448


The Flower Basket
2243 Dawson Rd
Albany, GA 31707-3209


The Flower Basket
119 S 6th St
Cottage Grove, OR 97424-2018


The Flower Basket
219 E Main St
Harrisville, WV 26362-1203


The Flower Basket
2328 S Jefferson Ave
Lebanon, MO 65536-5204


The Flower Basket Inc
2440 Parkwood Dr
Brunswick, GA 31520-4721


The Flower Basket Llc
308 State St
Weiser, ID 83672-1957


The Flower Boutique
1820 Windsor Square Dr
Matthews, NC 28105-4662
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1350 of 1518




The Flower Boutique
216 S Main St, Ste 218
Lamar, CO 81052-2833


The Flower Boutique
39 N Washington St, Ste 1
Gettysburg, PA 17325-1172


The Flower Box
241 Main St S
Pine City, MN 55063-1496


The Flower Box
617 W 3rd St
Graceville, MN 56240-7744


The Flower Box
4606 N Prospect Rd, Ste A
Peoria, IL 61616-6487


The Flower Box
26302 Wesley Chapel Blvd
Lutz, FL 33559-7208


The Flower Box
1919 Washington Ave
Baker City, OR 97814-3353


The Flower Box
1755 20th St
Vero Beach, FL 32960-0676


The Flower Box
105 N 4th St
Garden City, MO 64747-8720


The Flower Box
33513 State Hwy 25
Advance, MO 63730-8128
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1351 of 1518




The Flower Box   Gifts
211 Oak St
Sweetwater, TX 79556-4505


The Flower Box Florist
910 Martin Luther King Jr St
Georgetown, TX 78626-5529


The Flower Box Flower Shop
18008 E 13 Mile Rd
Roseville, MI 48066-1603


The Flower Box Of Sarasota
115 Tamiami Trl N, Ste 10
Nokomis, FL 34275-2162


The Flower Bug
2704 Alexandria Pike
Southgate, KY 41071-3227


The Flower Business Bermuda
Elliot St 1
Hamilton
Bermuda


The Flower Business Srl
25 De Mayo 745 Oficina 4
Montevideo
Uraguay


The Flower Cart
937 S Cherokee Ln
Lodi, CA 95240-4304


The Flower Cart
488 Bankhead Hwy
Carrollton, GA 30117-2445


The Flower Cart
2214 N Main St
Liberty, TX 77575-3808
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1352 of 1518




The Flower Cart Inc
145 S Calumet Rd
Chesterton, IN 46304-2433


The Flower Center
112 E Jackson St
Centerville, IA 52544-1708


The Flower Company
11485 Georgia Rd
Otto, NC 28763-9591


The Flower Company
74210 Hwy 111, Ste B
Palm Desert, CA 92260-4136


The Flower Connection
12125 Hwy 110
Van, TX 75790-3137


The Flower Cottage
102 W Belmont Dr
Allen, TX 75013-2760


The Flower Cottage
148 E Mills St
Columbus, NC 28722


The Flower Cottage
32 E Johnson St
Hartwell, GA 30643-1520


The Flower Cottage   Gifts Llc
9395 the Landing Dr, Ste H400
Douglasville, GA 30135-7129


The Flower Cupboard
205 N Boundary St
Williamsburg, VA 23185-3610
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1353 of 1518




The Flower Derby
6901 Erie Rd, Ste B
Derby, NY 14047-9108


The Flower Emporium
520 E Chain of Rocks Rd
Granite City, IL 62040-2803


The Flower Factory
18251 Ventura Blvd
Tarzana, CA 91356-3630


The Flower Gallery
108 N Wood Ave
Linden, NJ 07036-4202


The Flower Garden
224 W 5th St
Carroll, IA 51401-2721


The Flower Garden
342 State St
North Haven, CT 06473-3100


The Flower Garden
4675 S Lee St
Buford, GA 30518-5738


The Flower Garden
174A Young Ave
Nettleton, MS 38858-6010


The Flower Girl
2842 Pocatello Ave, Ste 101
American Falls, ID 83211-5460


The Flower Girl Florist
7420 Pittsford Palmyra Rd
Fairport, NY 14450-9500
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1354 of 1518




The Flower Girls
4643 State Hwy 58, Ste 1
Gouverneur, NY 13642-4343


The Flower House
1-3521 Portage Rd
Niagara Falls, ON L2J 2K5
Canada


The Flower House
450 N 2nd St
Eunice, LA 70535-3300


The Flower House La
9253 Jellico Ave
Northridge, CA 91325-2346


The Flower Hut FSJ Ltd
9508 100 St
Fort St John, BC V1J 3X6
Canada


The Flower Kiosk
61 Market St
Portsmouth, NH 03801-3734


The Flower Lady
1728 Spring St
Paso Robles, CA 93446-1615


The Flower Loft
131 Billings Rd
Quincy, MA 02171-2337


The Flower Loft
835 N Lincoln Ave
Salem, OH 44460-1733


The Flower Lover
21562 Brookhurst St
Huntington Beach, CA 92646-8019
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1355 of 1518




The Flower Market
52 S Atlantic Ave, Ste East
Ormond Beach, FL 32176-1724


The Flower Market
994 Perry Hwy
Pittsburgh, PA 15237-2129


The Flower Mart
312 E Washington St
Petersburg, VA 23803-4314


The Flower Mill
207 1st St E
Independence, IA 50644-2808


The Flower Mill
513 Lincoln Ave
Wamego, KS 66547-1633


The Flower Niche
1902 Water St
Port Huron, MI 48060-2539


The Flower Nook
111 E Main St
Portland, IN 47371-2104


The Flower Nook Inc
1542 Bayview Ave
Toronto, ON M4G 3B6
Canada


The Flower Nook Inc
3020 Lamberton Blvd, Ste 103
Orlando, FL 32825-9124


The Flower Patch
650 W Lasalle St
Ville Platte, LA 70586-3126
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1356 of 1518




The Flower Patch
900 York View Dr
Gypsum, CO 81637


The Flower Patch   Gift Shoppe
176 S 2nd St
Lehighton, PA 18235-2055


The Flower Patch   More Llc
925 S Springfield Ave
Bolivar, MO 65613-2459


The Flower Patch Of Sikeston Inc
510 N Main St
Sikeston, MO 63801-2106


The Flower Place
6703 14th St W, Ste 109
Bradenton, FL 34207-5836


The Flower Pot
117 N Washington St
Campton, KY 41301-8803


The Flower Pot
2314 N Broadway St
Knoxville, TN 37917-6598


The Flower Purveyor
3532 Meade Ave, Apt 23
San Diego, CA 92116-3506


The Flower Route
1418 S 4th Ave
Yuma, AZ 85364-4604


The Flower Shop
2501 Ave P
Fort Pierce, FL 34947-1930
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1357 of 1518




The Flower Shop
8536 Madison Ave
Fair Oaks, CA 95628-3809


The Flower Shop
6880 65th St, Ste 20
Sacramento, CA 95828-1265


The Flower Shop
437 S Main St
Boerne, TX 78006-2337


The Flower Shop
346 S Wall St
Calhoun, GA 30701-2430


The Flower Shop
3275 S Main St
Sandy Lake, PA 16145


The Flower Shop
301 2nd Ave W
Oneonta, AL 35121-1607


The Flower Shop
2205 N 6th St, Ste 14B
Beatrice, NE 68310-1213


The Flower Shop
179 Gore St
Sault Ste Marie, ON P6A 1M4
Canada


The Flower Shop
1734 Crockett Rd
Palestine, TX 75801-5902


The Flower Shop
1720 Ryan St
Lake Charles, LA 70601-6050
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1358 of 1518




The Flower Shop
1226 Corte Cielo
San Marcos, CA 92069-1362


The Flower Shop
1206 Ridgely St
Baltimore, MD 21230-2604


The Flower Shop
110 Church St
Whitinsville, MA 01588-1442


The Flower Shop
10530 Magnolia Ave, Ste A
Riverside, CA 92505-1898


The Flower Shop
2682 Mowry Ave
Fremont, CA 94538-1619


The Flower Shop   Greenhouse
503 Pine St
Avon, SD 57315


The Flower Shop For All Occasions
1021 W Buchanan St, Ste 8A
California, MO 65018-1238


The Flower Shop Llc
100 Texas St
Mansfield, LA 71052-2446


The Flower Shop N More
319 Porcher Ave
Eutawville, SC 29048


The Flower Shop Of Margate
2141 N State Rd 7
Margate, FL 33063-5713
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1359 of 1518




The Flower Shoppe
1 Hanover Ave
Pawtucket, RI 02861-2133


The Flower Shoppe
100 S Green Bay Ave
Gillett, WI 54124-9321


The Flower Shoppe
780 S Main Rd
Vineland, NJ 08360-6032


The Flower Shoppe And Hanover Ghse
874 - 7Th Ave
Hanover, ON N4N 3B9
Canada


The Flower Shoppe And More
2675 Hwy 167 N
Sheridan, AR 72150-8261


The Flower Shoppe Ii
102 E Main St
Delphi, IN 46923-1543


The Flower Shoppe Of New Albany
3111 Blackiston Mill Rd
New Albany, IN 47150-9536


The Flower Shoppe.Biz
75 Loop 150 W
Bastrop, TX 78602-3792


The Flower Source
W156N11124 Pilgrim Rd
Germantown, WI 53022-4249


The Flower Stop
120 Stafford St
Worcester, MA 01603-1457
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 1360 of 1518




The Flower Stop
5209 Hwy N
Cottleville, MO 63304-8300


The Flower Studio
3035 Washington Rd, Ste 2
Canonsburg, PA 15317-3281


The Flower Studio By Shilo Inc
12737 Biscayne Blvd
North Miami, FL 33181-2003


The Flower Tubb
216 N Nixon Ave
Nixon, TX 78140-2722


The Flowerloft Flowers      Gifts
4611 Elida Rd
Lima, OH 45807-1153


The Foundation Fighting Blindness Inc
7168 Columbia Gateway Dr, Ste 100
Columbia, MD 20146


The Franchise Agency Llc
48929 N Territorial Rd
Plymouth, MI 48170


The Front Porch Flowers      Gifts
259 Moapa Valley Blvd
Overton, NV 89040


The Frosted Baker Inc
1350 Tri State Pkwy, Suite,       126/ 128
Gurnee, IL 60031


The Frugal Flower
736 Boston Post Rd, Ste B
Sudbury, MA 01776-3385
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1361 of 1518




The Funtrepreneur Inc/Unbasketscom
Attn Ashley Judge
100 Cummings Ctr, Ste 128-G
Beverly, MA 01915


The Gallery Florist   Gifts
114 E Belknap St
Jacksboro, TX 76458-2401


The Gallery Of Flowers Inc
3601 Airport Blvd Nw
Wilson, NC 27896-8643


The Garage Door Guys Llc
Trgadoog 2130 Clear Brook Dr
Kannapolis, NC 28083


The Garden City Group Inc
1531 Utah Ave S, Ste 600
Seattle, WA 98134


The Garden Gate
105 S Jefferson St
Sigourney, IA 52591-1541


The Garner Florist
1140 Benson Rd, Ste 104
Garner, NC 27529-4659


The Gift Factory Tampa Inc
7530 W Waters Ave, Ste G
Tampa, FL 33615-1597


The Gift Garden
777 Hemlock St, Ste M-1
Macon, GA 31201-2102


The Gift Shop Flowers
100 E Sealy Ave
Monahans, TX 79756-3808
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1362 of 1518




The Gifting Group
42210 Zevo Dr
Temecula, CA 92590


The Gifts Insider Llc/Lindsay Roberts
1035 N Old Woodward Ave, Unit 3
Birmingham, MI 48009


The Gingerbread House Florist      Gifts
5268 Old Hwy 11, Ste 9B
Hattiesburg, MS 39402-8379


The Glass Brothers Group Inc
3450 Bonita Rd, Ste 201
Chula Vista, CA 91910


The Golden Rose
1508 Main St
Bethany, MO 64424-1968


The Great West Life Assurance Company
100 Osborne St North
Winnepeg, MB R3C 3A5
Canada


The Green Branch
485 N Main St, Ste A
Glen Ellyn, IL 60137-5116


The Green House Inc
201 N 4th St
Wills Point, TX 75169-2042


The Green Leaf Flowers    Gifts
25960 W Main St
West Point, MS 39773-2761


The Greenery Of Morgantown
2960 Main St
Morgantown, PA 19543
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1363 of 1518




The Greenhorn
1101 Main St
Evanston, WY 82930-3314


The Greenhouse Florist
12 Clinton St
Hudson, OH 44236-5117


The Growing Company Florist
6100 Telegraph Rd, Ste D
Ventura, CA 93003-4380


The Gypsy Rose Floral Boutique
250 Main St, Ste 7
Oxford, MA 01540-2388


The Hardy Geranium
100 4th St Se
Austin, MN 55912-3458


The Helm Creative Corp
4052 Del Rey Ave 205
Playa Del Rey, CA 90293


The Hen N The Ivy
36350 Detroit Rd
Avon, OH 44011-1506


The House Counsel Apc
3525-625 Del Mar Heights Rd
San Diego, CA 92130


The Industrial Fumigant Company
P.O. Box 844290
Dallas, TX 75284-4290


The Irvine Company Llc
550 Newport Center Dr
Newport Beach, CA 92660
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1364 of 1518




The Irvine Company Llc
P.O. Box 849909
Los Angeles, CA 90084-9909


The Ivy Green
143 S Main St
Washington, PA 15301-4953


The Ivy Wreath Floral   Gifts
125 E Main St
Knightstown, IN 46148-1250


The Jefferson Florist And Garden
603 N Lee Hwy
Lexington, VA 24450-3728


The Johnson Group Ltd
3251 Bordero Lane
Thousand Oaks, CA 91362


The Jon Gordon Companies
830-13 A1A North, Suite 111
Ponte Vedra Beach, FL 32082


The June Group Llc
9444 Waples St, Ste 10
San Diego, CA 92121


The June Group Llc
DBA Qualstaff Resources
9444 Waples St, Ste 100
San Diego, CA 92121


The Ken Blanchard Companies
Attn Accounts Receivable
125 State Pl
Escondido, CA 92029


The Ladybug Floral    Gifts
112 E Huron St
Berlin, WI 54923-2089
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1365 of 1518




The Lakes Floral   Gifts Inc
6755 Land O Lakes Blvd
Land O Lakes, FL 34638-3234


The Last Straw
15054 San Pedro Ave
San Antonio, TX 78232-3714


The Law Offices Of Eleanor Ruffner Pc
1403 West 6th St
Austin, TX 78703


The Leventhal Law Firm Apc
600 West Broadway, Ste 700
San Diego, CA 92101


The Linchpin Company
116 Surfside Ln
Mooresville, NC 28117


The Little Florist
123 N Main St
Bishopville, SC 29010-1413


The Little Flower
13 Zanella Dr
Emmitsburg, MD 21727-9130


The Little Flower Llc
5547 El Cajon Blvd
San Diego, CA 92115-3624


The Little Flower Shop
1 Main St, Ste 1
Highland, NY 12528-1435


The Little Flower Shop
437 N Wellwood Ave
Lindenhurst, NY 11757-3396
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1366 of 1518




The Little Flower Shop
84 W 11th St
Tracy, CA 95376-3906


The Little Shop Of Flowers
111 N Main St
Stillwater, OK 74075-7715


The Little Yoga Mat/J A Creative Ltd
691 10th Ave, Ste 16
New York, NY 10036


The Love Bug Flowers
200 Cayuga Dr
Timmins, ON P4N 7T1
Canada


The Magic Garden
2132 E Henrietta Rd
Rochester, NY 14623-4518


The Magnolia Company
185 W Hwy 40
Barberville, FL 32015


The Magnolia Cottage Floral
229 W Broadway
Plainview, MN 55964-1253


The Malnati Organization Inc
DBA Lou Malnati S Pizzeria
3685 Woodhead Dr
Northbrook, IL 60062


The Mayflower Florist
74 Bridge St
Tunkhannock, PA 18657-1502
  Case 19-11240-LSS    Doc 31     Filed 06/03/19   Page 1367 of 1518




The Mega Force Staffing Group Inc
1001 Hay St
P.O. Drawer 53449
Fayetteville, NC 28305


The Melting Pot Restaurants Inc
7886 Woodland Center Blvd
Tampa, FL 33614


The Mines Press Inc
231 Croton Ave
Cortlandt Manor, NY 10567


The Moody Bible Institute Of Chicago
820 N Lasalle Blvd
Chicago, IL 60610


The Nation Of Pollen
539 Northfield Ave, Ste 1
West Orange, NJ 07052-2437


The Natural Nook
738 Pacific Way
Gearhart, OR 97138


The Nature Shop
711 N Franklin St, Ste B
Tampa, FL 33602-4435


The Nemours Foundation
10140 Centurion Pkwy North
Jacksonville, FL 32256


The Nielsen Company   Us    Llc
85 Broad St
New York, NY 10004


The Norman Rockwell Estate Licensing Co
345 Lauer Rd
Pouchkeepsie, NY 12603
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1368 of 1518




The North Highland Company
3333 Piedmont Rd, Ste 1000
Atlanta, GA 30305


The Open Window
114 W Broadway Ave
Thomas, OK 73669


The Orchid Florist
11548 Northwest Fwy
Houston, TX 77092-6518


The Ottawa Flower Shop
344 Donald St
Ottawa, ON K1K 1M5
Canada


The Overhead Door Company Of Memphis Inc
2080 Elvis Presley Blvd
Memphis, TN 38106


The Owl S Nest
1101 19th St
Hondo, TX 78861-2432


The Page Seed Company Inc
1A Greene St
Greene, NY 13778


The Palmetto House Of Clover
306 N Main St
Clover, SC 29710-1028


The Party Palace Events
1412 Saint Johns Pl
Brooklyn, NY 11213-3810


The Pennsylvania Horticultural Society
100 North 20 St, 5th Fl
Philadelphia, PA 19103
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1369 of 1518




The Perfect Blossoms Flower And Gifts
6800 Route 83
Darien, IL 60561-3906


The Perfect Touch
1788 Hwy 95, Ste 6
Bullhead City, AZ 86442-6074


The Petal And The Stem
14309 Kenwanda Dr
Snohomish, WA 98296-8253


The Petal Palace Florist Llc
302 Ivanhoe Dr
Walterboro, SC 29488-3717


The Petal Pusher
106 S Grove St
Colfax, IL 61728-9395


The Petting Zoo
7222 Pkwy Dr
Hanover, MD 21076


The Pinery Llc
13701 Highland Valley Rd
Escondido, CA 92025


The Pink Agenda Inc
60 East 56th St 8th Fl
New York, NY 10022


The Pink Petal
1011 E Wells Ave
Pierre, SD 57501-3959


The Planning Practice Llc
4926 South Kimbark Ave
Chicago, IL 60615
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1370 of 1518




The Plant Gallery And Florist
1611 Crenshaw Blvd
Torrance, CA 90501-3123


The Plant Place   Cameron Greenhouse
615 S Walnut St
Cameron, MO 64429-2225


The Planted Arrow Flowers And Gifts
6-501 St Lawrence St
Winchester, ON K0C 2K0
Canada


The Point
DBA Groupon Inc
600 West Chicago Ave, Suite 830
Chicago, IL 60654


The Potting Bench
861 Ashley Blvd
New Bedford, MA 02745-2401


The Premium Image Group Inc
1017 Ashes Dr, Suite 106
Wilmington, NC 28405


The Printer Place
2140 S Dupont Dr
Anaheim, CA 92806


The Professional Marketing Company
Runyan Professional Mktg Inc
P.O. Box 5293
Arlington, TX 76005-5293


The Purple Giraffe Floral Design
309 S Main St
Andrews, TX 79714-8123
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1371 of 1518




The Rainbow Rose
117 W Main St
Elkland, PA 16920-1105


The Revere Group Inc
9310 4th Ave S
Seattle, WA 98108


The Reveregroup
P.O. Box 80157
Seattle, WA 98108


The Riviere Agency Llc
101 Sidonia Ave, Ste Ph3
Coral Gables, FL 33134


The Rose Boutique
955 Cincinnati Ave
San Antonio, TX 78201-6029


The Rose Garden Floral      Greenhouse
308 Wisconsin Ave S
Frederic, WI 54837-7913


The Rose Petal
108 E Main St
Tishomingo, OK 73460-2338


The Rose Shop
1608 W Wallace St
San Saba, TX 76877-4020


The Rose Shop
402 Quinlan St
Kerrville, TX 78028-4453


The Rose Shop Inc
615 1st St
Idaho Falls, ID 83401-4003
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1372 of 1518




The Roy Houff Company
6200 S Oak Park Ave
Chicago, IL 60638


The Rustic Rose Greenhouse   Floral
720 N Broadway St
Spring Valley, MN 55975-1027


The Rusty Willow
6 W 3rd St
Grove, OK 74344-3223


The Scarlet Garden Llc
121 W Wisconsin Ave
Tomahawk, WI 54487-1236


The School Of Floral Arts
4800 Dahlia St
Denver, CO 80216-3121


The Secret Garden
12 Southwest Ave
Jamestown, RI 02835-1120


The Secret Garden
209 N 1st St
Vienna, IL 62995-1692


The Secret Garden Floral And Gifts
109 W Tully St
Convoy, OH 45832-7763


The Secret Garden Florist    Gift
2017 Veirs Mill Rd, Ste B
Rockville, MD 20851-1832


The Sedona Group Ltd
600 35th Ave
Moline, IL 61265
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1373 of 1518




The Sedona Group Ltd
612 Valley View Dr
Moline, IL 61265


The Special Touch
504 W Il Route 64
Lanark, IL 61046-8904


The Special Touch Flower Shop
12020 SW 132nd Ct
Miami, FL 33186-6409


The State Treasurer
Sales Tax Section
Bureau of Taxation
P.O. Box 1065
Augusta, ME 04332


The Strawhecker Group Llc
11605 Miracle Hills Dr, Suite 302
Omaha, NE 68154


The Sun Valley Group Inc
3160 Upper Bay Rd
Arcata, CA 95521


The Sun Valley Group Inc
DBA Sun Valley Floral Farms
3160 Upper Bay Rd
Arcata, CA 95521-9690


The Sunflower Florist
1908 Colley Ave
Norfolk, VA 23517-1613


The Tinkers Dam
330 S Main St
Harrisville, PA 16038
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1374 of 1518




The Toffee Box Llc
2734 Loker Ave W, Ste L
Carlsbad, CA 92010


The Total Event Li Inc
1 Sunrise Mall Store 1170
Massapequa, NY 11758


The Ultimate Rose
390 N Wickham Rd, Ste F
Melbourne, FL 32935


The Ultimate Rose
390 North Wickham Rd, Suite F
Melbourne, FL 32935


The Ultimate Rose
Attn Charlotte Wienckoski
295 North Dr, Suite D
Melbourne, FL 32934


The Ultimate Rose Inc
3030 Venture Lane, Suite 108
Melbourne, FL 32934


The Ultimate Software Group Inc
P.O. Box 930953
Atlanta, GA 31193-0953


The Urban Agriculture Company Llc
2410 E 38th St
Los Angeles, CA 90058


The Urban Agriculture Llc
4840 Eastgate Mall
Vernon, CA 90058


The Urban Orchid
1324 East Hwy 377
Granbury, TX 76048-2548
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1375 of 1518




The Usa Bouquet Company
1500 NW 95 Ave
Miami, FL 33172


The Vermont Teddy Bear Company
6655 Shelburne Rd
Shelburne, VT 05482


The Village Blooms
52 Main St
Walpole, NH 03608


The Village Florist
73A Bolton St
Bobcaygeon, ON K0M 1A0
Canada


The Village Florist      Gifts
506 Mulberry St
Cisne, IL 62823


The Village Florist Inc
110 N Davenport St
Metamora, IL 61548-9399


The Village Florist Inc
15416 Saint Charles St
Gulfport, MS 39503-3138


The Village Flower Shoppe
14 Hillside Ave
Williston Park, NY 11596-2318


The Village Green Flower Shop
15 Dickinson Dr, Unit 1B
Ingleside, ON K0C 1M0
Canada


The Village Greenery
2850 2B Rd
Bremen, IN 46506-9048
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1376 of 1518




The Village Market Florist
127 N Memphis St
Holly Springs, MS 38635-2210


The Warrenton Florist
276 Broadview Ave
Warrenton, VA 20186-2302


The Wasserstrom Company
477 South Front St
Columbus, OH 43215


The Watering Can
107 W Main St
Albion, IL 62806-1007


The Webstaurant Store Inc
2205 Old Philadelphia Pike
Lancaster, PA 17602


The Wexford Florist Llc
10900 Perry Hwy
Wexford, PA 15090-8370


The White Lily
32 Robinson Hill Rd
Sebago, ME 04029-3134


The Wild Flower
3657 7/10 Rd G
Palisade, CO 81526


The Wild Iris Floral Boutique
6205 Middlebelt Rd
Garden City, MI 48135-2460


The Wild Iris Gifts   Botanicals Llc
820 S 8th St
Manitowoc, WI 54220-4503
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1377 of 1518




The Wild Rose
502 E Grand Ave
Laramie, WY 82070-3839


The Wild Rose
918 W 1st St
Sumner, IA 50674-1204


The Willow Tree Flowers
4749 S Union Ave
Tulsa, OK 74107-7842


The Wine Smarties
2852 Broadway
San Diego, CA 92102


The Wishing Well
243 Neff Ave, Ste U
Harrisonburg, VA 22801-3486


The Woodlands Flowers Too
421 E Davis St
Conroe, TX 77301-2911


Theflowerszone.Com
3140 S Valley View Blvd, Ste 9
Las Vegas, NV 89102-7716


Thermal Dynamics Inc
7792 NW 54 St
Miami, FL 33166


Thermo King East Inc
650 Dell Rd
Carlstadt, NJ 07072


Thermotech Inc
803 S 26th St
Harrisburg, PA 17111
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1378 of 1518




Thiel, Terry
10080 Sunny Ln
P.O. Box 526
Collegedale, TN 37315


Thinium Technologies Llc
9229 W Sunset Blvd, Ste 425
Los Angeles, CA 90069


Thinkbasic Inc
251 10th Ave
San Diego, CA 92101


Thinking Cap
250 the Esplanade, Ste 205
Toronto, On M5A 1J2
Canada


Thinking Cap Entertainment
205 E Palmyra Ave
Orange, CA 92866


Thinking Of You Florist
2111 S West Ave, Ste 54
Waukesha, WI 53189-7984


Third Party Software Catalyst Inc
1267 Carswell Ave
Elk Grove Village, IL 60007


This Bud S For You Florist
5231 W Broward Blvd
Plantation, FL 33317-2610


This Is Ground Llc
2449-B Hunter St
Los Angeles, CA 90021


This Little Piggy Inc
7205 24th Ct East
Sarasota, FL 34243
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1379 of 1518




This That   The Other Of Pink Hill Ltd
700 N Kinston Blvd
Pink Hill, NC 28572-8757


Thomas Anne N
12145 Valhalla Drve
Lakeside, CA 92040


Thomas B White
P.O. Box 241924
Memphis, TN 38124-1924


Thomas Christopher A
1240 S Corning St 305
Los Angeles, CA 90035


Thomas Dean Florist
226 Witherington St
Mount Olive, NC 28365-1244


Thomas Dionne
1361 9th Ave 903
Escondido, CA 92029


Thomas Stark
308 Keller St
Plano, IL 60545


Thomas Vlahavas
21038 Lago Bello Lane
Friant, CA 93626


Thomas W Johnson
2719 East Shady Glen St
Springfield, MO 65804


Thomas, Anne
12145 Valhalla Dr
Lakeside, CA 92040
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1380 of 1518




Thomas, Manju
5549 Christopher Dr
Oak Forest, IL 60452


Thomas, Michael
172 Lakeside Dr, 1931
St. Charles, IL 60174


Thomas, Michael
609 Sunset Ct
San Marcos, CA 92069


Thomasville Flower Shop Inc
322 S Broad St
Thomasville, GA 31792-5545


Thompson Country Florist
41 Pioneer Dr
Wintersville, OH 43953-7611


Thompson Robert
161 Cross St
Norwell, MA 02061


Thompson S Flower Shop
18767 High Springs Main St
High Springs, FL 32643-0074


Thompson, Tammie
2729 Prairiestone Way
Escondido, CA 92027


Thoms Flowers
2 Catherine St
Glace Bay, NS B1A 2J6
Canada


Thomson Reuters Tax    Accntng Inc R G
P.O. Box 71687
Chicago, IL 60694-1687
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1381 of 1518




Thomson Reuters Tax   Accounting Inc
P.O. Box 6016
Carol Stream, IL 60197-6016


Thor Larsen, Nancy
288 Blackhawk Rd
Riverside, IL 60546


Thorn Originals Llc
642 Cedar St
Perry, OK 73077-6643


Thornley, David
801 Providence Dr
Algonquin, IL 60102


Thorobred Chevrolet
2121 North Arizona Ave
Chandler, AZ 85225


Thota, Saikumar
7720 Garden Park St
Chino, CA 91708


Thoughtful Gifts   Flowers
4-241 Hanlan Rd
Woodbridge, ON L4L 3R7
Canada


Thoughtful Little Angels Usa Llc
767 Hartford Ave
Johnston, RI 02919


Thoughtworks Inc
200 East Randolph St, 25th Fl
Chicago, IL 60601


Thousand Oaks Barrel Co
9124 I-Beam Lane
Manassas, VA 20110
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1382 of 1518




Three Brothers Llc
2401 W Trevi Pl, Ste 206
Sioux Falls, SD 57101


Three Brothers Llc
4514 Cole Ave 200
Dallas, TX 75205


Three Brothers Nursery   Florist
502 Route 57
Port Murray, NJ 07865-4326


Three Peas In A Pod
442 N Lewis Rd
Royersford, PA 19468-1511


Three Rivers Vending
541 Business Park Dr, Ste E
Medford, OR 97504-4191


Three Roses Events
502 N Anna Ln
Romeoville, IL 60446-5285


Three Sister S Florist
217 E Howard St
Centreville, MS 39631-3569


Thrifty Florist
24001 Telegraph Rd
Southfield, MI 48033-3031


Thrifty Foods
Attn Shelly Simons
6649 Butler Cres
Saanichton, BC V8M 1Z7
Canada


Thrivent Financial For Lutherans
625 4th Ave S
Minneapolis, MN 55415
  Case 19-11240-LSS     Doc 31      Filed 06/03/19   Page 1383 of 1518




Thunderdog Delivery Inc
918 South Horton St, Suite 814
Seattle, WA 98134


Thunk Media Inc
380 15th St, Unit 2F
Brooklyn, NY 11215


Thunk Media Inc
376 15th St
1C
Brooklyn, NY 11215


Tibbetts, Erik
2006 E Sherwood Rd
Arlington Heights, IL 60004


Ticketmaster
Dept La 23613
Pasadena, CA 91185-3613


Tidal Software, Inc
2100 Geng Rd, Ste 210
Palo Alto, CA 94303-3343


Tides Most Excellent      Flowers
13303 US Hwy 19
Hudson, FL 34667-1659


Tien Than Co, Ltd
Handcraft Wares Production Import Export
Lot B2 Nguyen Duocanh Industrial Zona
Thai Binh Providence
Vietnam


Tien Thanh Co Ltd
Lot B2 Nguyen Duc Canh
Industrial Zona Thai Binh Province
Vietnam
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1384 of 1518




Tiger Lily
601 Gault Ave S, Ste 100
Fort Payne, AL 35967-1684


Tiger Lily Flower   Gift Shop
131 N 5th St
Vandalia, IL 62471-2205


Tiger Lily Flower Company
4948 Rutile St
Jurupa Valley, CA 92509-3537


Tillies Flower Shop
3701 E Harry St
Wichita, KS 67218-3714


Tim Clark s Flowers
97 Main St N
Markham, ON L3P 1X7
Canada


Tim S Treehouse Nursery     Floral
915 W Central Ave
Sutherlin, OR 97479-9470


Tim Scott
48 Rathburn Rd
Toronto, On M9A 1P9
Canada


Timber Gate Gardens
806 12th St
Belle Plaine, IA 52208-1709


Timberland Floral Llc
10915 State Hwy 18
Conneaut Lake, PA 16316-3560
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1385 of 1518




Time Warner Cable   Division Of
Time Warner Entertainment
P.O. Box 0916
Carol Stream, IL 60132-0916


Time Warner Entertainment-Advance
Newhouse Partnership
Re A/C 8448 41029 0021249
P.O. Box 60074
City of Industry, CA 91716-0074


Time Warner Entertainment-Advance
Newhouse Partnership
Re A/C 8448200310715874
P.O. Box 60074
City of Industry, CA 91716-0074


Timeless Creations
4223 Main St
Brown City, MI 48416-7715


Times Remembered
101 S Center St
Shelbina, MO 63468-1301


Timp Valley Floral Inc.
445 E State Rd
American Fork, UT 84003-2597


Tin Inc
P.O. Box 644095
Pittsburgh, PA 15264-4095


Tina S Flowers   Gifts
819 Stewart St
Welch, WV 24801-2127


Tinkers Dam The
118 Franklin St
Slippery Rock, PA 16057-1199
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1386 of 1518




Tinkle   Tinkle
411 N.W. F St
Richmond, IN 47374


Tip Top Florist
140 Memory Plz
Whiteville, NC 28472-2640


Tipton Florist
392 N Causeway
New Smyrna Beach, FL 32169-5233


Tipton Greenhouse   Florist
1015 Lynn St
Tipton, IA 52772-1043


Tis The Season
300 E Main St
Portageville, MO 63873-1616


Titan Electronics Inc
616 West Monroe
Chicago, IL 60661


Titan Security Group
616 West Monroe
Chicago, IL 60661


Tivo Inc
Dept. 8277
Los Angeles, CA 90084-8277


Tj Flowers Of New Haven
131 Chapel St
New Haven, CT 06513-4307


Tj Glassware Inc
1921 Proforma Ave
Ontario, CA 91761
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1387 of 1518




Tj Promotions Corp
1913 Frank Stiles St
S El Monte, CA 91733


Tjarks, Jeffrey
9S336 Florence Ave
Downers Grove, IL 60516


Tk Services Inc
6118 Alcoa Ave
Vernon, CA 90058


Tmr Services Inc
16430 Cherry Creek Ct
Joliet, IL 60433


Tmr Services Inc
P.O. Box 285
Channahon, IL 60410


TN Dept Of Environment   Conservation
312 Rosa L Parks Ave
Tennessee Tower - 2nd Fl
Nashville, TN 37243


Tng Security Inc
9560 Ridgehaven Ct, Ste C
San Diego, CA 92193-1668


Tnl Global Inc
726 E Main St, Ste F-260
Lebanon, OH 45036-1900


Tnl Global/True North Logistics Inc
726 E Main St, Ste F-260
Lebanon, OH 45036-1900


Tnt Floral Shoppe   Greenhouse
550 W Old Trail Rd
Columbia City, IN 46725-8085
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1388 of 1518




Tobe Enterprises Inc
DBA Tobe Direct
605 Territorial Dr
Bolingbrook, IL 60440


Toblers Flowers
2010 E 19th St
Kansas City, MO 64127-3093


Todd Borchelt
215 East Park St
Arthur, IL 61911


Todd M Greenfield
1965 Broadway, Ste 21F
New York, NY 10023


Tokio Marine Kiln Group Ltd
20 Fenchurch St
London, EC3M 3BY
United Kingdom


Tolen S Florist
1534 Main St
Speedway, IN 46224-6527


Toles Flowers
627 Nichol Ave
Anderson, IN 46016-1294


Toliao, Jennifer
1460 Fairlane Dr, Unit 328
Schaumburg, IL 60193


Tolson, Mi Linda
8033 Jade Coast Rd
San Diego, CA 92126


Tom Arrigo S Flower Shop      Greenhouses
1180 E Lovejoy St
Buffalo, NY 14206-1247
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1389 of 1518




Tom Bloom
2600 Senter Rd, Spc 152
San Jose, CA 95111-1110


Tom Browning
15768 SW Brasada Ranch Rd
Powell Butte, OR 97753


Tom Browning
20675 Sierra Dr
Bend, OR 97701


Tom Browning
37135 N 97th Way
Scottsdale, AZ 85262


Tom Corea Construction Inc
2696 N Fordham Ave
Fresno, CA 93727


Tom Eipert
DBA Tom Eipert Photography Ltd
618 Plamondon Court
Wheaton, IL 60189


Tom Floral Inc
2880 Howe Rd
Martinez, CA 94553


Tom Moeller
c/o Ftd
3113 Woodcreek Dr
Downers Grove, IL 60515


Tom Novello
3113 Woodcreek Dr
Downers Grove, IL 60515


Tom S Florist
2233 Alma Hwy, Ste C
Van Buren, AR 72956-5058
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1390 of 1518




Tom S Florist   Gifts
301 E Main St
Heber Springs, AR 72543-3220


Tomaszewski, Susan
524 Wing Lane
Saint Charles, IL 60174


Tommy Austin S Flowers
10730 Foothill Blvd, Ste G-120
Rancho Cucamonga, CA 91730-3887


Tompkins Printing Equipment Company
5050 N Rose St
Schiller Park, IL 60176


Toms River Nj Flowers Wholesale
2010 Lakewood Rd
Toms River, NJ 08755-1214


Tomy, Jeanette
4625 Stanley Ave
Downers Grove, IL 60515


Toni L Ireland
3327 Buena Vista St
San Diego, CA 92109


Toni S Flowers   Gift Shoppe
215 S Market St
Galion, OH 44833-2629


Toni Taylor
P.O. Box 130065
Carlsbad, CA 92013-0065


Tony Rossi And Sons Florists
1508 Fruitvale Ave
Oakland, CA 94601-2323
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1391 of 1518




Too Good Gourmet
2380 Grant Ave
San Lorenzo, CA 94580


Toosley, Amy
32776 Via Del Venado
Valley Center, CA 92082


Top Florist
6895 S Gessner Rd
Houston, TX 77036-4613


Top Flower Designers
10-4664 Yonge St
North York, ON M2N 5M1
Canada


Top Hat Florists Ltd.
569 St Mary s Rd
Winnipeg, MB R2M 3L6
Canada


Topet Far East Industrial Co.
Rm1601,Blck A,Ronmnjy Intl Htl Bldng
3002 Zhongshan Rd,Pingshan New Distrct
Shenzhen, 518118
China


Topliaison Management Inc
22919 Mariposa Ave, Unit 105
Torrance, CA 90502


Topmost Designs Inc
4629 State St
Montclair, CA 91763


Toppan Merrill Usa Llc
DBA Toppan Merrill LLC
1501 Energy Park Dr
St Paul, MN 55108
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1392 of 1518




Topper, Joseph
1111 Walnut St
Western Springs, IL 60558


Tops Markets
Attn Shawn Oliver
6363 Main St
Williamsville, NY 14221


Torched Products Llc
217 Hobbs St 107
Tampa, FL 33619


Tori Hicks Glogowski
2525 Jamestown Lane
Aurora, IL 60502


Torkel, Jason
2903 T Hickey Ave
Joliet, IL 60435


Torn Ranch Inc
2198 South Mcdowell Blvd
Petaluma, CA 94954


Torn Ranch, Inc
23 Pimentel Ct
Novato, CA 94909


Toro, Liz
1423 Quinnipiac Ave,   305
New Haven, CT 06513


Toronto Publishing Inc
3830 Sandstone Ct
New Symrna Beach, FL 32169


Torre   Tagus Designs Ltd
150-11188 Featherstone Way
Richmond, BC V6W 1K9
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1393 of 1518




Torres, Sebastian
4727 S Leamington Ave
Chicago, IL 60638


Torrey Hills Elementary Pta
10830 Calle Mar De Mariposa
San Diego, CA 92130


Torro Bracelets Llc
1940 3rd Ave 405
San Diego, CA 92101


Torro Llc
1940 3rd Ave 405
San Diego, CA 92101


Toryon Technologies Inc
380 Roma Jean Pkwy
Streamwood, IL 60107


Tosi, Athena
5927 Grove Creek Lane
Charlotte, NC 28273


Total Food Logistics Llc
2377 NW 97 Ave
Doral, FL 33172


Total Online Protection Llc
27475 Ynez Rd 370
Temecula, CA 92591


Total Staffing Solutions Inc
P.O. Box 5665
Naperville, IL 60567-5665


Toth, Judy
5125 Blodgett Ave, 511
Downers Grove, IL 60515
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1394 of 1518




Tott Products Llc
3000 F Danville Blvd 247
Alamo, CA 94507


Tott Products Llc
Dba Turkey On The Table
3000 F Danville Blvd 247
Alamo, CA 94507


Tottenham Flowers   Gifts
55 Queen St S
Tottenham, ON L0G 1W0
Canada


Touch Of Blossoms
101 Hancock St S
Fort Gaines, GA 39851-4339


Touch Of Class Florists
118-8011 No 1 Rd
Richmond, BC V7C 1T8
Canada


Touch Of Roses Visalia Florist
2909 S Mooney Blvd
Visalia, CA 93277-7356


Touchpoint Dashboard Llc
8918 W 21st N, Ste 200 PMB 191
Wichita, KS 67205


Toulouse, Christopher
5449 Timothy Dr
San Diego, CA 92105


Tovar Alvarenga, Silvia
14111 Misty Brook Ln
Charlotte, NC 28273
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1395 of 1518




Tove S Flower Shop
224 Farenholt Ave
Tamuning
Guam


Tower Fitness Center
DBA Esplanade Fitness Center/Lifestart
Wellness Network
2001 Butterfield Rd
Downers Grove, IL 60515


Tower Fitness Club Inc
125 S Wacker Dr, Ste 2155
Chicago, IL 60606


Tower, Michael
870 Foxworth Blvd,   109
Lombard, IL 60148


Towers Flowers
1350 Deer Park Ave, Ste 31
North Babylon, NY 11703-1621


Towers Flowers
235 Higbie Ln
West Islip, NY 11795-2810


Towers Flowers
248 Smithtown Blvd, Ste 14
Nesconset, NY 11767-2420


Town   Country
307 E Main St
Pickens, SC 29671-2319


Town   Country Florist
4073 Longhurst Ave
Niagara Falls, ON L2E 6G5
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1396 of 1518




Town   Country Florist
549 E 13th St
New York, NY 10009-3582


Town   Country Florist
1106 W State Rd 2
La Porte, IN 46350-5467


Town   Country Florist
399 N Plum St
Breese, IL 62230-1528


Town   Country Flowers Gifts      Interiors
2807 Theater Ave
Huntington, IN 46750-7978


Town   Country Flowers Inc
124 N Main St
Bluffton, OH 45817-1246


Town   Country Gardens
219 Douglas Ave
Elgin, IL 60120-4159


Town And Country Flowers
301 W High St
Lima, OH 45801-4701


Town And Country Flowers Inc
201 E Main St
Ottawa, OH 45875-1943


Town And Country Flowers Inc
621 W Sycamore St
Columbus Grove, OH 45830-1023


Town Center Florist    Gifts Inc
13851 S John Young Pkwy, Ste 103
Orlando, FL 32837-5862
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1397 of 1518




Town Of Bel Air
39 Hickory Ave
Bel Air, MD 21014


Town Of Bowling Green
P.O. Box 468
Bowling Green, VA 22427


Town Of Branford - Tax Collector
1019 Main St
P.O. Box 136
Branford, CT 06405


Town Of Culpeper, Va
400 South Main St, Suite 109
Culpeper, VA 22701-3146


Town Of Williamsport
Donna K. Spickler
P.O. Box 307
Williamsport, MD 21795


Town Of Woodstock
135 N Main St
Woodstock, VA 22664


Town South Floral
5217 50th St
Lubbock, TX 79414-1815


Towne Florist
2749 N Roberts Ave
Lumberton, NC 28358-2875


Towne Flowers Ltd
755 King St
Bridgewater, NS B4V 1B6
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1398 of 1518




Townsend, Brittany
3430 W Flournoy
Chicago, IL 60624


Townsend, Debra
4893 Tropea St
Oceanside, CA 92057


Township Of South Brunswick
Fire Safety Bureau 540 Ridge Rd
Monmouth Junction, NJ 08852


Tpm Stems
1401 La Salle St
Ottawa, IL 61350-1909


Trace 3 Llc
P.O. Box 843000
Los Angeles, CA 90084-3000


Trace3 Inc
7565 Irvine Center Dr, Suite 200
Irvine, CA 92618


Trace3, Inc
15326 Alton Pkwy
Irvine, CA 92618


Tracey L Belcourt
21 Aberdeen Court
Bannockburn, IL 60015


Tracey Reynolds
3113 Woodcreek Dr
Downers Grove, IL 60515


Tracey S Flowers
201 W Main St
Fleetwood, PA 19522-1245
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1399 of 1518




Traci S Unique Party   Floral Boutique
2103 Gault Ave N
Fort Payne, AL 35967-3533


Tracy Greene
7205 Gratis Jacksonburg Rd
Camdon, OH 45311


Trade Audio Corporation
4609 SW 71 Ave
Miami, FL 33155


Trade Risk Guaranty
140 East Main St G
Bozeman, MT 59715


Trade Risk Guaranty Brokerage Services
140 East Main St, Ste G
Bozeman, MT 59715


Trademark 5150 Inc
P.O. Box 178962
San Diego, CA 92177


Traditions Flowers And Gifts
3010 Lamar Ave
Paris, TX 75460-5014


Trafficvance
P.O. Box 31001-2225
Pasadena, CA 91110-2225


Trahan, Matthew
2040 West Haddon Ave, Apt 2
Chicago, IL 60622


Traina Design Inc
10680 Treena St, Ste 520
San Diego, CA 92131
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1400 of 1518




Tran, Khoi
126 NE 57th Ave
Portland, OR 97213


Trans Canada Florist
2135 E Hastings St
Vancouver, BC V6A 1R1
Canada


Transaction Tax Resources Inc
3850 Northeast Three Mile Lane
Mcminnville, OR 97128


Transition Staffing Group Inc
10509 Vista Sorrento Pkwy, Suite 300
San Diego, CA 92121


Transition Staffing Group Inc
P.O. Box 75343
Chicago, IL 60675


Transply Inc
P.O. Box 7727
York, PA 17404-7727


Trapp And Company
4110 Main St
Kansas City, MO 64111-2315


Trattore Farms/Twin Ridge Estates Llc
P.O. Box 1002
Healdsburg, CA 95448


Traugott Kristine
10656 Esmeraldas Dr
San Diego, CA 92124


Trautmann Philip
Kiefernweg 1
40723 Hilden
Germany
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1401 of 1518




Travelers Proprty Casualty Co Of America
385 Washington St
Saint Paul, MN 55102


Travelon
P.O. Box 774407 4407 Solution Ctr
Chicago, IL 60677-4004


Travis Floral Shop Inc
1007 Auburn St
Hannibal, NY 13074-2202


Treasure Chest
133 W Hwy 80
Somerset, KY 42503-2705


Treasure Hut Flowers Gifts     Ghses
6551 Hwy 11
Delavan, WI 53115-3083


Treasured Florals   Gifts
1903 W Main St, Unit 3
Newcastle, WY 82701-2471


Treasured Memories Balloons   Weddings
161 Church St
Cambridge Springs, PA 16403-1219


Treasured Orchids   Gifts
4917 E Colonial Dr
Orlando, FL 32803-4309


Treasurer Of Guam
P.O. Box 884
Agana, GU 96910


Treasurer Of Virginia
Commonwealth of Virginia Dept of Treas
Divsn of Unclmd Property, P.O. Box 2478
Richmond, VA 23218-2478
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1402 of 1518




Treasurer State Of Ohio
Ohio Dept of Commerce
Division of Industrial Compliance
6606 Tussing Rd P.O. Box 4009
Reynoldsburg, OH 43068-9009


Treasurer State Of Tennessee
Unclaimed Property
9th Fl, Andrew Jackson Building
502 Deadrick St
Nashville, TN 37243-0203


Treasurer, State Of Iowa
P.O. Box 10466
Des Moines, IA 50306-0466


Treasurer, State Of New Hampshire
Abandoned Property Division
25 Capitol St
Room 205
Concord, NH 03301-6312


Treasurer, State Of New Jersey
Nj Dept of Treasury
Unclaimed Property Administration
P.O. Box 214
Trenton, NJ 08625-0214


Tredup, Sabrina
1096 Spinnaker St
Elgin, IL 60123


Tree By Kerri Lee
1 Depot St
P.O. Box 186
Long Eddy, NY 12760


Treehouse Media Services Inc
P.O. Box 951276
Dallas, TX 75395-1323
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1403 of 1518




Trefny, Debbie
120 S Atherton Ct
Bloomingdale, IL 60108


Treichler S Florist
5668 Townline Rd
Sanborn, NY 14132-9373


Trejo, Velia
6757 Leatherwood Way
Sacramento, CA 95842


Tremor Video Inc
P.O. Box P.O. Box 83290
Woburn, MA 01813-3290


Trend Lab
3190 West County Rd 42
Burnsville, MN 55337


Trendkite Inc
800 Brazos St, Suite 340
Austin, TX 78701


Trendsetters Floral
309 N Main St
Chatham, IL 62629-1019


Trendz
1597 Texas Ave
Bridge City, TX 77611-3512


Trenton Floral   Gift Shop
110 N Main St
Trenton, FL 32693-3440


Trenton Floral Design
101 W Broadway
Trenton, IL 62293-1305
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1404 of 1518




Tretina, Dorothy
27W407 Providence Ln
Winfield, IL 60190


Trevor Ian Pitchford
Trevor Pitchford Copywriting LLC
863 Via Abajo
Santa Barbara, CA 93110


Trevorrow, Chelsea
340 Heritage View Terrace
San Jose, CA 95125


Trevose Flowers
4011 Brownsville Rd
Trevose, PA 19053-4842


Triad Retail Media Llc
P.O. Box 419727
Boston, MA 02241-9727


Triad Retail Media Llc
P.O. Box 638058
P.O. Box, 638058
Cincinnati, OH 45263-8058


Trialpay Inc
800 California St 300
Mountain View, CA 94041


Triangel Publishers
P.O. Box 777305
Henderson, NV 89077


Triangel Publishers
P.O. Box 816
Santa Fe, NM 87504
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1405 of 1518




Tribune Publishing Company Llc
DBA Tronc
435 North Michigan Ave
Chicago, IL 60611


Tri-City Florist
1817 W Vista Way
Vista, CA 92083-6103


Tri-Coastal Design Group, Inc
40 Harry Shupe Blvd
Wharton, NJ 07885


Tri-Lift Nj Inc
1471 Jersey Ave
North Brunswick, NJ 08902


Tri-Mar Inc
7845 East Gelding Dr, Suite 103
Scottsdale, AZ 85260


Trimark Epf Inc
415 Richards Blvd
Sacramento, CA 95811


Trinco-Trinity Tool Company
34600 Commerce Rd P.O. Box 98
Fraser, MI 48026-0098


Trinidad Greenhouse
626 Stonewall Ave
Trinidad, CO 81082-2599


Trinkets And Traditions Flower Shop
13724 Arch St
Little Rock, AR 72206-5132


Tripar International
20 Presidential Dr
Roselle, IL 60172
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1406 of 1518




Tripar International
P.O. Box 72638
Roselle, IL 60172-0488


Triple A Florist
12010 232 St
Maple Ridge, BC V2X 6T3
Canada


Triplelift Inc
36 W 20th St Fl 3
New York, NY 10011


Trippy Charles
1410 Monticello Blvd N
St. Petersburg, FL 33703


Trisha S Roses
266 N Church St George Town
Grand Cayman
Cayman Islands


Tri-Source Inc
Aka Tri-Source/Concept Products
13514 Christopher Dr
Little Rock, AR 72212-2063


Triton Digital Inc
P.O. Box 844461
Los Angeles, CA 90084-4461


Tritthardt, Thomas
203 North St
East Dundee, IL 60118


Triumph Plant Co Inc
P.O. Box 456
New City, NY 10956
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1407 of 1518




Trivino, Paul
12740 Tustin St
Poway, CA 92064


Troc, Steven
330 E Washington Blvd
Lombard, IL 60148


Trodfire Inc
9950 Horn Rd
Sacramento, CA 95827


Trombly S Flower Shop
7 S Main St
Northfield, VT 05663-6712


Tropical Garden
Transversal 17, 99-82
Bogota
Serbia and Montenegro


Tropical Interiors Florist     Inc.
1303 53rd Ave W
Bradenton, FL 34207-2862


Tropical Roses
470 N Clayton St, Ste 102
Lawrenceville, GA 30046-4872


Tropical Treehouse Florist Inc
501 Courthouse Rd
North Chesterfield, VA 23236-3114


Troutman Sanders Llp
Attn Michael D. Hobbs
600 Peachtree St NE, Ste 3000
Atlanta, GA 30308-2216


Troy Flowers    Gifts
650 E Cherry St
Troy, MO 63379-1412
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1408 of 1518




Tru Logistics
9090 Skillman Str. 182-A104
Dallas, TX 75243


Truaxis Inc
Jp Morgan Chase/P.O. Box 28712
4 Chase Metrotech Ctr. 7th Fl
Brooklyn, NY 11245-0002


Truaxis Inc
959 Skyway Raod, Suite 150
San Carlos, CA 94070


True Fabrications Inc
154 N 35th St
Seattle, WA 98103


True North Logistics Inc
726 E Main St, Ste F-260
Lebanon, OH 45036-1900


True North Logistics Inc
DBA Tnl Global
726 East Main St, Suite F-260
Lebanon, OH 45036


Trujillo, Edgar
320 Fairfax Ave
Romeoville, IL 60446


Trujillo, Zenon
10675 Calle Mar De Mariposa, Apt 1112
San Diego, CA 92130


Truspeers Florist
36 Scarlett Rd
York, ON M6N 4K1
Canada
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1409 of 1518




Trustedsite Llc
16 Maiden Lane, 4th Fl
San Francisco, CA 94108


Trustedsite, Llc,
116 New Montgomery St, Ste 200
San Francisco, CA 94105


Trustwave Holdings Inc
75 Remittance Dr, Ste 6000
Chicago, IL 60675-6000


Trusty Flowers
9811 Dixie Hwy, Ste 1
Clarkston, MI 48348-2431


Tryforos   Pernice Flsts.
73 Pondfield Rd
Bronxville, NY 10708-3815


Ts Staffing Services Inc
P.O. Box 4001494
Denver, CO 80291


Tsang, Brian
8491 Ednalyn Lane
San Diego, CA 92127


Tsuyu Floreria
Ave Ferre 2050
Corrientes
Argentina


Tubbs Of Flowers Inc
4517 S Staples St
Corpus Christi, TX 78411-2603


Tucker Albin   Associates Inc
1702 North Collins Blvd, Suite 100
Richardson, TX 75080
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1410 of 1518




Tucker, Stephen
106 S Unversity Blvd,     6
Denver, CO 80209


Tucker, Steve
4516 Wolf Rd
Western Springs, IL 60558


Tukindorf, Beata
14334 Birchdale
Homer Glen, IL 60491


Tulip Tree
4881 S Redwood Rd
Taylorsville, UT 84123-4225


Tulips   Treasures
W29238 Middle Rd
Arcadia, WI 54612-8254


Tulips   Truffles Florist
611 N Main St, Ste 1
Pine Island, MN 55963-9013


Tulips Flores Y Mas
3750 S Kedzie Ave
Chicago, IL 60632-2744


Tulsa Blossom Shoppe
5565 E 41st St
Tulsa, OK 74135-6008


Tulsa County Treasurer
500 South Denver Ave, 3rd Fl
Tulsa, OK 74103-3840


Tunein Inc
139 Townsend St 4th Fl
San Francisco, CA 94107
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1411 of 1518




Turbonomic Inc
500 Boylston St, Floor 8
Boston, MA 02116


Turn Key General Contractors Inc
6870 N Broadway, Ste K
Denver, CO 80221


Turner Broadcasting Sales Inc Orks Inc
P.O. Box 533139
Charlotte, NC 28290-3139


Turner S Flowers   Gifts
237 W Main St
Okolona, MS 38860-1426


Turner, Brita
229 West 60th St, Apt 15B
New York, NY 10023


Turner, James
8800 S Ocean Dr
Jensen Beach, FL 34957


Turning Point Executive Search
3556 Hastings Dr
Carlsbad, CA 92010


Turtle Mountain Floral And Gift Shoppe
513 Main St
Bottineau, ND 58318-1202


Tuskegee Floral Co. Inc.
1802 S Main St
Tuskegee, AL 36083-2351


Tuthill Flowers Inc
557 E 185th St
Euclid, OH 44119-1672
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1412 of 1518




Tw Telecom Holdings Inc
P.O. Box 910182
Denver, CO 80291-0182


Twedt, Juliana
996 Hygeia Ave
Encinitas, CA 92024


Tweedt, Jonathan
1110 Bittersweet Dr
Plano, IL 60545


Twelfth Street Hotel Associates L.P.
DBA Loews Philadelphia Hotel
1200 Market St
Philadelphia, PA 19107


Twelve Timbers Inc
418 West Industrial Park Rd
Richfield, UT 84701


Twigs Flower Exchange
1616 S 1100 E, B
Salt Lake City, UT 84105-2414


Twigs Flowers   Gifts
5098 S 108th St
Omaha, NE 68137-2314


Twigs N Blooms
4469 Old 27 S
Gaylord, MI 49735-9590


Twigs Petals And More
113 W South St
Benton, AR 72015-3776


Twigs-N-Things
7064 Hwy 64
Oakland, TN 38060-3208
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1413 of 1518




Twilight Florist
811 Route 82
Hopewell Junction, NY 12533


Twin Towers Florist
1000 Wilson Blvd, Ste M735
Arlington, VA 22209-3917


Twinbrook Floral Design
4151 Lafayette Center Dr, Ste 110
Chantilly, VA 20151-1230


Twinchetta Creations Gifts   Novelties
25900 Greenfield Rd, Ste 120
Oak Park, MI 48237-1267


Twisted Stems Flower Shop
2516 Westwood Rd, Ste B
Westlake, LA 70669-2018


Twit Llc
140 Keller St
Petaluma, CA 94952


Twitter Inc
P.O. Box 12027
Newark, NJ 07101-5027


Two Buds Floral   Gift Gallery Llc
4109 Broadway St
Manitowoc, WI 54220-3433


Two Buds Floral Artistry
5361 75 St NW
Edmonton, AB T6E 0W4
Canada


Two Friends Florist
34 James Ave
Lincoln, AL 35096-5639
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1414 of 1518




Two S Company Inc.
500 Saw Mill River Rd
Elmsford, NY 10523


Two Sisters Floral Boutique
15203 Adams St
Lytle, TX 78052


Two Sisters Flowers   Gifts
1908 S Margaret Ave
Kirbyville, TX 75956-2715


Two Town Studios
1633 Edith Esplanade
Cape Coral, FL 33904


Twu, Charles
10812 Sunset Ridge Dr
San Diego, CA 92131


TX Commission On Environmental Quality
12100 Park 35 Cir
Bldg C, 3rd Fl, Mc 163
Austin, TX 78753


TX Commission On Environmental Quality
P.O. Box 13087
Austin, TX 78711-3087


TX Commission On Environmental Quality
P.O. Box 13089
Austin, TX 78711-3089


TX Department Of State Health Services
P.O. Box 12008
Austin, TX 78711


Ty
P.O. Box 5377
Oakbrook, IL 60522
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1415 of 1518




Tyco Fire And Security Us     Management
4700 Exchange Ct, Ste 300
Boca Raton, FL 33431


Tyco Fire And Security Us     Mgmt Inc
P.O. Box 371967
Pittsburgh, PA 15250-7967


Tyger Paws Inc/Julie Tyger
10619 Pearlwood Cir
Littleton, CO 80126


Tyler Staffing Services Inc
DBA Chase Professionals
750 Hammond Dr Ne
Building 9
Atlanta, GA 30328-6136


Tyler Williams
2919 Commerce St, Ste 197
Dallas, TX 75226


Tyshchuk, Alla
8020 Walerga Rd, Apt 1207
Antelope, CA 95843


U S Post Office
9051 Mira Mesa Blvd
San Diego, CA 92126-9998


U.S. Attorney s Office
1007 Orange St, Ste 700
Wilmington, DE 19801


U.S. Customs Service
P.O. Box 530071
Atlanta, GA 30353-0071


U.S. Flowers   Silks
6115 W Sahara Ave
Las Vegas, NV 89146-3030
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1416 of 1518




U.S. Postmaster - Pontiac, Il
302 W Madison
Pontiac, IL 61764


U.S. Postmaster, Downers Grove
920 Curtiss
Downers Grove, IL 60515


Ubm Llc
Black Hat USA 2015
303 2nd St, Ste 900 South
San Francisco, CA 94107


Ugiftideascom/Way Ventures Llc
20 Trafalgar Sq, Ste 401
Nashua, NH 03063


Uline
2200 S Lakeside Dr
Waukegan, IL 60085


Uline
P.O. Box 88741
Chicago, IL 60680-1741


Uline Shipping Supplies
P.O. Box 88741
Chicago, IL 60680-1741


Ultra Corporation
415 East North Water St, Ste 2706
Chicago, IL 60611-5829


Umbach, Julie
910 Blandford Ave
New Lenox, IL 60451


Umbra Llc
1705 Broadway
Buffalo, NY 14212
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1417 of 1518




Umbrella Technical Solutions Llc
P.O. Box 621600
Charlotte, NC 28262


Unclaimed Property Division
Michigan Dept of Treasury
P.O. Box 30756
Lansing, MI 48909


Unclaimed Property Division
Michigan Dept of Treasury
7285 Parsons Dr
Dimondale, MI 48821


Unclaimed Property Division
Edif Centro Europa
P.O. Box 11855
San Juan, PR 00910-3855


Unclaimed Property Professionals Org.
8441 Wayzata Blvd, Suite 270
Golden Valley, MN 55426


Uncle Charlie S Flowers Ii
223 N Main St
Winthrop, MN 55396-3001


Under Armour
Attn Accounts Payable
1020 Hull St
Baltimore, MD 21230


Underhile, Laura
2768 Wayfaring Lane, Apt B
Lisle, IL 60532


Underhill Ferneries Inc
DBA the Magnolia Company
185 West Hwy 40
Barberville, FL 32105
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1418 of 1518




Underhill Fernieries
DBA the Magnolia Company
185 West Hwy 40
Barberville, FL 32015


Undertone
P.O. Box 674383
Detroit, MI 48267-4383


Underwood Flowers
2121 Central Ave
Cheyenne, WY 82001-3744


Undigital Llc
11103 Pepper Rd
Hunt Valley, MD 21031


Unicom Systems Inc
15535 San Fernando Mission Blvd
Mission Hills, CA 91345


Unified Grocers Inc
5200 Sheila St
Commerce, CA 90040


Unifirst Corporation
2535 Prairie Rd, Unit D
Eugene, OR 97402


Unik Industry And Trading Limited
Room 1303 Bldg 3 Dongyan Bldg Jinjiang
Quanzhou City, Fujian Pro
China


Union Bank
Attn Tasha Mims
227 W Monroe St, Ste 1550
Chicago, IL 60606
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1419 of 1518




Union Security Insurance Company
P.O. Box 843300
Kansas City, MO 64184-3300


Union Tribune-San Diego
P.O. Box 740665
Los Angeles, CA 90074-0665


Unique Creations Floral      Gift Shop
5708 Mcpherson Rd
Laredo, TX 78041-6880


Unique Designs Llc
608 Market St, Apt A
Fulton, MO 65251-1850


U-Nique Floral
2697 S Pearson Cir
West Valley City, UT 84128-6463


Unique Floral Shop
217 E Beverly Blvd, Ste E
Montebello, CA 90640-4322


Unique Flower Designs
4507 Fort Hamilton Pkwy
Brooklyn, NY 11219-2411


Unique Flowers
1133 S Plntia Ave
Fullerton, CA 92831-5110


Unique Flowers
43 S Powerline Rd
Pompano Beach, FL 33069-3001


Unique Flowers   Gifts
18415 Wyoming St
Detroit, MI 48221-2033
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1420 of 1518




Unique Labor Inc
P.O. Box 752054
Memphis, TN 38175


Uniquely Michael S
121 W Broadway St
Princeton, IN 47670-1501


Unistaff Inc
301 E North Ave
Melrose Park, IL 60164


Unistaff, Inc
301 E North Ave
Northlake, IL 60164


United Airlines Inc
233 South Wacker Dr
Hdqct 14th Fl
Chicago, IL 60606


United Floral Exchange
DBA Cal-Americas
2834 La Mirada Dr, Suite B
Vista, CA 92081


United Floral Service
4700 Wissahickon Ave
Philadelphia, PA 19144


United Floral Svc Inc
4700 Wissahickon Ave, Ste 111
Philadelphia, PA 19144-4277


United Label   Sales Corp
12900 Berea Rd
Cleveland, OH 44111


United Limousine And Sedan Service Inc.
432 Ogden Ave
Downers Grove, IL 60515
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1421 of 1518




United Market Street
Attn Bradley Gaines
5801 Martin Luther King Blvd
Lubbock, TX 79404


United Marketing Group Inc
929 N Plum Grove Rd
Schaumburg, IL 60173


United Of Omaha Life Insurance Company
Mutual of Omaha Plz
Omaha, NE 68175


United Of Omaha Life Insurance Company
Payment Processing Ctr
P.O. Box 2147
Omaha, NE 68103-2147


United On Line Inc
P.O. Box 5004
Woodland Hills, CA 91365-5004


United Parcel Service
P.O. Box 577
Carol Stream, IL 60132-0577


United Parcel Service
P.O. Box 894820
Los Angeles, CA 90189-4820


United Parcel Service Inc
P.O. Box 505820
The Lakes, NV 88905-5820


United Parcel Service-0393Mf/0394Gf
P.O. Box 894820
Los Angeles, CA 90189-4820


United Rentals North America Inc
P.O. Box 840514
Dallas, TX 75284-0514
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1422 of 1518




United Septic Inc
1327 West Beecher Rd
Bristol, IL 60512


United Service Organizations Inc
2111 Wilson Blvd, Suite 1200
Arlington, VA 22201


United Service Technologies Inc
3164 E Palma, Ste M
Anaheim, CA 92806


United Site Services Of California Inc
P.O. Box 53267
Phoenix, AZ 85072-3267


United States Cold Storage Of California
P.O. Box 2067
Fresno, CA 93718


United States Customs
Miami International Airport
Miami, FL 33122


United States Postal Service
475 L Enfant Plz,
Sw, DC 20260


United States Postal Service
Attn Queenie Lui
2700 Campus Dr
San Mateo, CA 94497-9433


United States Treasury
1500 Pennsylvania Ave, NW
Washington, DC 20220


Unity Customs Brokers Inc
11222 S La Cienega Blvd, Ste 310
Inglewood, CA 90304
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1423 of 1518




Universal Greens Corp
1450 Northwest 82nd Ave
Miami, FL 33126


Universal Laser Systems Inc
16008 North 81st St
Scottsdale, AZ 85260


Universal Woods
2600 Grassland Dr
Louisville, KY 40299


University Florist
1905 University Ave
Oxford, MS 38655-4113


University Flower Shoppe
9848A Main St
Fairfax, VA 22031-3908


University Of Albany Foundation
1400 Washington Ave Uab226
Albany, NY 12222


University Of Mary
7500 University Dr
Bismarck, ND 58504


University Of Oregon
Attn Marketing and Brand Mangmnt
360 East 10th Ave, Ste 202
5286 University of Oregon
Eugene, OR 97403-5286


University Of San Diego
School of Business
5998 Alcala Park
San Diego, CA 92110-2492
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1424 of 1518




University Village Florist
5401 25th Ave NE, Ste 2
Seattle, WA 98105-2446


Unlimited Containers Inc
14850 Don Julian Rd
City of Industry, CA 91746


Unsubcentral Inc
701 Brazos St, Suite 800
Austin, TX 78701


Untalan, Taneeya
331 Pico De La Loma
Escondido, CA 92029


Unum Life Insurance Company Of America
P.O. Box 406990
Atlanta, GA 30384-6990


Upland Flower Boutique
149 N Euclid Ave
Upland, CA 91786-6036


Upm Global Llc
9010 Eton Ave
Canoga Park, CA 91304


Upromise Inc
95 Wells Ave 160
Newton, MA 02459


Upromise Inc
300 Continental Dr Accounting 2 West
Newark, DE 19713


Ups
P.O. Box 650580
Dallas, TX 75265-0580
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1425 of 1518




Ups - Canada
P.O. Box 4900
Station A
Toronto, ON M5W 0A7
Canada


Ups Freight
1620 Valwood Pkwy, Suite 115
Carrollton, TX 75006


Ups Freight
28013 Network Pl
Chicago, IL 60673-1280


Ups Freight
P.O. Box 730900
Dallas, TX 75373-0900


Ups Ground Freight
P.O. Box 1216
Richmond, VA 23218-1216


Ups Ground Freight Inc
28013 Network Pl
Chicago, IL 60673-1280


Ups Professional Services Inc
55 Glenlake Pkwy Northeast
Atlanta, GA 30328


Ups Supply Chain Solutions
Ups / UPS Scs Chicago
28013 Network Pl
Chicago, IL 60673-1280


Ups Supply Chain Solutions Alpharetta Ga
Attn Accounts Receivable
12380 Morris Rd, 4th Fl
Alpharetta, GA 30005
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1426 of 1518




Ups Supply Chain Solutions Inc
12380 Morris Rd
Alpharetta, GA 30005


Ups Supply Chain Solutions Inc
Ups-Scs/Ups Air Cargo
28013 Network Pl
Chicago, IL 60673-1280


Ups Supply Chain Solutions, Inc
28013 Network Pl
Chicago, IL 60673-1280


Upscale Flowers
336 N Delsea Dr
Clayton, NJ 08312-1552


Uptown Florist
2800 Holly Springs Pkwy
Canton, GA 30115-7429


Uptown Florist
331 6Th St
New Westminster, BC V3L 3A9
Canada


Uptown Tabitha
70 Rittenhouse Ave W.
Battle Creek, MI 49037


Urban Floral Llc
1776 Meriden Rd
Wolcott, CT 06716-3341


Urbanowicz, David
880 Pinebrook Dr
Lombard, IL 60148


Urbina, Abel
8987 Fallwood Ave
San Diego, CA 92126-3720
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1427 of 1518




Urness, Megan
620 Osbron St
Plano, IL 60545


Urra Miller
1663 SE 23rd Way
Homestead, FL 33035


Us Airways
P.O. Box 731123
Dallas, TX 75373-1123


Us Bank Corp
Corporate Trust Service
Ep-Mn-Wn3L
60 Livingston Ave
St. Paul, MN 55107


Us Casino Rentals Llc
345 North Eric Dr
Palatine, IL 60067


Us Customs And Border Protection
P.O. Box 530071
Atlanta, GA 30353-0071


US Environmental Protection Agency
P.O. Box 979077
St Louis, MO 63197-9000


US Environmental Protection Agency
500 Ross St, 6th Fl   Govt Op
Pittsburgh, PA 15262


Us Express International Inc
1621 Northwest 79th Ave
Miami, FL 33126
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1428 of 1518




Us Fish Wildlife Serv
Attn Offfice Of Law Enfo
2800 Cottage Way W-2928
Sacramento, CA 95825


Us Greens Corp
3004 NW 79 Ave
Miami, FL 33122


Us Las Colinas Limited Partnership
DBA Doubletree, Ste S By Hilton
2111 Butterfield Rd
Downers Grove, IL 60515


Us Plastics Trading And Logistics Inc
20883 NE 30Th. Ct
Aventura, FL 33180


Us Postal Service-Ntnl Cust Support Cntr
225 North Humphreys Blvd, Suite 501
Memphis, TN 38188-1099


Us Postmaster
475 L Enfart Plaza Southwest
Washington, DC 20260


Us Postmaster
Postal Solutions Customer Serv
Quad Graphics W224N3322 Dupla
Pewaukee, WI 53072


Usa Bouquet
1500 Northwest 95th Ave
Miami, FL 33172


Usa Bouquet
1500 NW 95 Ave
Miami, FL 33172
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1429 of 1518




Usa Bouquet - California
2834 La Miranda Dr, Suite B
Vista, CA 92081


Usa Bouquet - Texas
3015 Ave F East
Arlington, TX 76011


Usa Bouquet Co
614 Supreme Dr
Bensenville, IL 60106


Usa Bouquet Llc
29757 Network Pl
Chicago, IL 60673-1297


Usa Waste Of California
P.O. Box 7400
Pasadena, CA 91109-7400


Usa Waste Of California Inc
4333 E Jefferson Ave
Fresno, CA 93725


Usaa Alliance Services Company Llc
9800 Fredericksburg Rd
San Antonio, TX 78288


User Replay Inc
425 Market St
San Francisco, CA 94105-2406


User Replay, Inc
425 Market St, Ste 2200
San Francisco, CA 94105


User Testing Inc
2672 Bayshore Pkwy, Suite 703
Mountain View, CA 94043-1023
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1430 of 1518




Uservoice Inc
121 2nd St 4th Fl
San Francisco, CA 94105


UT Dept Of Environmental Quality
195 N 1950 W
Salt Lake City, UT 84116


Utah Professional Florist Association
1066 East Gentile
Layton, UT 84041


Utah State Tax Commission
210 N 1950 W
Salt Lake City, UT 84134


Utah State Tax Commission
210 N 1950 W, Sales Tax-M
Salt Lake City, UT 84134


Utah State Treasurer
Department of Commerece
P.O. Box 146705
Salt Lake City, UT 84114


Utah State Treasurer Unclmd Proprty Div
Unclaimed Property Division
P.O. Box 142321
5th Fl
Salt Lake City, UT 84114-2321


Uti United States Inc
5255 Paysphere Cir
Chicago, IL 60674


Uti United States Inc
26838 Network Pl
Chicago, IL 60673-1268
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1431 of 1518




Utica Florist
46200 Van Dyke Ave
Shelby Township, MI 48317-4471


V Florist
7345 S Rainbow Blvd, Ste 120
Las Vegas, NV 89139-0418


VA Dept Of Environmental Quality
1111 E Main St, Ste 1400
Richmond, VA 23219


Va Va Bloom
3209 Zuni St
Denver, CO 80211-3355


Vacha S Forest Flowers
6260 159th St
Oak Forest, IL 60452-2761


Val S Flower Boutique
902 Lisbon St
Lewiston, ME 04240-6486


Valdivia, Soledad
2623 S St Louis
Chicago, IL 60623


Valentia Vourlos
c/o Ftd Inc
3113 Woodcreek Dr
Downers Grove, IL 60515


Valentin Occasions
1221 Powdersville Rd
Easley, SC 29642-2423


Valerie Lawrence
108 Collegewalk, Apt C
Oxford, GA 30054
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1432 of 1518




Valet Express Of Illinois Inc
DBA On-The-Spot Dry Cleaning
P.O. Box 4972
Wheaton, IL 60189


Valley Coffee Llc
P.O. Box 26601
Fresno, CA 93729


Valley Coffee Llc
P.O. Box 27740
Fresno, CA 93729


Valley Fire   Security Alarms Inc
P.O. Box 859
Folsom, CA 95763


Valley Floral And Gift
73 Roosevelt Ave, Apt 01
Valley Stream, NY 11581-1107


Valley Floral Company
6188 Beach Rd N
Stillwater, MN 55082-6861


Valley Flower Shop   Greenhouse Inc
127 N Main St
Woodstock, VA 22664-1416


Valley Flowers
84 Hespeler Ave
Winnipeg, MB R2L 0L3
Canada


Valley Flowers And Gifts
130 E Dakota St
Spring Valley, IL 61362-1402


Valley Flowers And Gifts
240 Broad St
New Bethlehem, PA 16242-1002
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1433 of 1518




Valley Gardens Florist
1937 Isleta Blvd Sw
Albuquerque, NM 87105-4639


Valley Springs Llc
6950 Northwest 25th St
Miami, FL 33122


Valpak Direct Marketing Systems Inc
P.O. Box 945889
Atlanta, GA 30394-5889


Valvert Thompson
705 Main St, Ste 50
Houston, TX 77002


Vamsi Muddada
c/o Ftd - Invoice Routing
3113 Woodcreek Dr
Downers Grove, IL 60515


Van Auken, Robert
114 N Berteau Ave
Elmhurst, IL 60126-2927


Van Leeuwen, Lindsay
1729 Willow St
San Diego, CA 92106


Van Maele S Florist    Greenhouse
16921 Clinton River Rd
Clinton Township, MI 48038-3410


Van Scoter Florist
7209 State Route 54
Bath, NY 14810-9586


Van Veghel S Flowers
3605 Hospital St
Pascagoula, MS 39581-4112
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1434 of 1518




Van Wagner Communications Llc
Attn Collections
800 3rd Ave, 28th Fl
New York, NY 10022


Van Wagner Twelve Holdings Llc
Attn Collections
800 3rd Ave, 28th Fl
New York, NY 10022


Van Zant, Dale
3514 Redwood St
Oceanside, CA 92058


Vandalia Florist
215 S Main St
Vandalia, MO 63382-1807


Vanderburgh County Treasurer
P.O. Box 77
Evansville, IN 47701-0077


Vandor Llc
165 South Main St, Suite 400
Salt Lake City, UT 84111


Vandyke Software
4848 Tramway Ridge Dr Neast, Suite 101
Albuquerque, NM 87111


Vandyke, Maurita
6820 Sweetclover Dr
Ocean Springs, MS 39564


Vanessa Marcano
c/o Ftd
3rd Fl Marketplace-Item Setup Reqs
3113 Woodcreek Dr
Downers Grove, IL 60515
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1435 of 1518




Vannessa Flowers
83 Brook St
Staten Island, NY 10301-2903


Vanwees - Mostly Roses
807 Dundas St
Woodstock, ON N4S 1G2
Canada


Varadharajan, Swetha Maithreyi
11195 Lee Way, Apt 34108
San Diego, CA 92126


Vargas Portorreal, Maryelis
182 Brighton Ave
Perth Amboy, NJ 08861


Vargas, Patricia
3849 W 77 Pl
Chicago, IL 60652


Varise Bro S Florist
104 Sterling St
Clinton, MA 01510-1900


Varsity Logistics Inc
One Pkwy North, Ste 400S
Deerfield, IL 60015


Varsity Spirit Llc
6745 Lenox Ctr Ct, Ste 300
Memphis, TN 38115


Vasile, Christopher
4671 Narragansett Ave
San Diego, CA 92107


Vasireddi, Veerendra
361 Pembroke Ct, Apt 5
Schaumburg, IL 60193
  Case 19-11240-LSS        Doc 31   Filed 06/03/19   Page 1436 of 1518




Vasquez, Reynaldo
1634 S 48th Ct
Cicero, IL 60804


Vassell, Lashawn
44 Prest St Bsmt.
New London, CT 06320


Vast Logistics
7 Park Pl
Helmetta, NJ 08828


Vastedge Inc
19682 Wheaton Dr
Cupertino, CA 95014


Vaughn, Carla
959 Concord Ct
Vista, CA 92081


Vaughn, Shinike
744 Gillette Ave,     A3
Aurora, IL 60506


Vay Chang
6819 Lonetree Blvd
Rocklin, CA 95765


Vazquez Rodriguez, Candido
8416 Spirea Ct
Charlotte, NC 28215


Vazquez, Johana
1533 Agate St
Colton, CA 92324


Vectren Gas
One Vectren Square
Evansville, IN 47708
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1437 of 1518




Vectren Gas
Re A/C 0262111752250562919
P.O. Box 6248
Indianapolis, IN 46206-6248


Vedra, David
276 Abbeywood Ln
North Aurora, IL 60542-1094


Veedersburg Florist   Gifts
504 W 2nd St
Veedersburg, IN 47987-1306


Veerkamp, Raymond
7791 Parkdale Pl
San Diego, CA 92126


Vega, David
23834 Cold Springs Rd
Moreno Valley, CA 92557


Vega, Jazmin
846 Englewood Cv
Memphis, TN 38127


Vega, Millie
1591 Norwich New
London Tpke, Apt 34
Uncasville, CT 06382


Vejendla, Raghavendra
1318 S Finley Rd, Apt 3S
Lombard, IL 60148-4341


Vela, Jose
2053 N Kedvale
Chicago, IL 60639


Velasquez, Adrian
94 A Washington St
Perth Amboy, NJ 08861
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1438 of 1518




Velazquez, Leanne
138 Plant St
New London, CT 06320


Veldkamp S Flowers   Gifts Inc
9501 W Colfax Ave
Lakewood, CO 80215-3920


Velji, Neena
7740 Goldfish Way
San Diego, CA 92129


Velto Disenio Floral
Naciones Unidas 6396 P De La Castellana
Zapopan Jalisco
Mexico


Venable Llp
750 East Pratt St, Suite 900
Baltimore, MD 21202


Venetian Casino Resort Llc
3355 Las Vegas Blvd S
Las Vegas, NV 89109-8941


Veni Flowers   Gifts
294 Windsor Dr
Bartlett, IL 60103-5181


Venio Llc
DBA Keane
640 Freedom Business Center
6th Fl, Ste 600
King of Prussia, PA 19406


Venki Krishnababu
13016 Southeast 46th Court
Bellevue, WA 98006
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1439 of 1518




Ventris Llc
409 West Walnut St
Hinsdale, IL 60521


Ventura, Vincent
2503 Foster Court
Naperville, IL 60564


Venuka Kumaria
Scf-174 1st Fl
Sector 26, Sector 26
Chandigarh, Grain Market, 160026
India


Vera Wang Licensing Llc
15 East 26th St
New York, NY 10010


Veraction Llc
3400 Players Club Pkwy, Suite 300
Memphis, TN 38125


Verascape Inc
Attn Accounts Receivable
155 W Central Rd
Schaumburg, IL 60195-1945


Verde Floral
752 N Main St
Cottonwood, AZ 86326-3601


Verdi Eduardo Spiller
3433 29th St
Astoria, NY 11106


Verdugo Florist
1211 W Glenoaks Blvd
Glendale, CA 91201-2201
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1440 of 1518




Verifi, Inc
8391 Beverly Blvd 310
Los Angeles, CA 90048


Verint Americans Inc
P.O. Box 978702
Dallas, TX 75397-8702


Verint Americas Inc
800 North Point Pkwy
Alpharetta, GA 30005


Verisign Inc
P.O. Box 846228
Dallas, TX 75284-6228


Veritas Tekstil Konf Paz San Tic As
Organize Sanayi Bolgesi Servergazi
Caddesi No 10
20330 Denizli
Turkey


Veritiv Operating Company
3568 Solutions Ctr
Chicago, IL 60677-3005


Veritiv Operating Company
7472 Collection Ctr Dr
Chicago, IL 60693


Verizon
140 W St
New York, NY 10007


Verizon Communications Inc
P.O. Box 660720
Dallas, TX 75266-0720


Verizon Florida Llc - 717 761 1032
P.O. Box 28000
Lehigh Vly, PA 18002-8000
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1441 of 1518




Verizon Florida, Llc
6550 West Hillsborough Ave
Tampa, FL 33634


Verizon Wireless
One Verizon Way
Basking Ridge, NJ 07920


Verizon Wireless
P.O. Box 660108
Dallas, TX 75266-0108


Verizon Wireless
P.O. Box 25505
Lehigh Valley, PA 18002-5505


Vermeer s Garden Centre      Flower Shop
684 South Pelham Rd
Welland, ON L3C 3C8
Canada


Vermont Department Of Taxes
109 State St
Montpelier, VT 05609-1401


Vermont Flower Shop
4310 S Vermont Ave
Los Angeles, CA 90037-2412


Vermont State Treasurer Office
Unclaimed Property Division
Pavillion Building, 4th Fl
109 State St
Montpelier, VT 05609-6200


Vermont Teddy Bear Company Inc
6655 Shelburne Rd
Shelburne, VT 05482
  Case 19-11240-LSS      Doc 31     Filed 06/03/19   Page 1442 of 1518




Vern S Sharonville Florist
10956 Reading Rd
Sharonville, OH 45241-2555


Vernon Area Florists
107 W Main St
Vernon, MI 48476-9113


Vernon Flower Shop   1977    Ltd.
3003 30 St
Vernon, BC V1T 9J5
Canada


Vernon Hills Florist
137 E Townline Rd
Vernon Hills, IL 60061


Vernon Valley Auto Body Inc
3 Warren Dr
Vernon, NJ 07462


Verona Florist
3-200 Whitmore Rd
Woodbridge, ON L4L 7K4
Canada


Veronica Flower Shop
1F Woojin Bg 98-3 Yangjae-Dong Seocho-Gu
Seoul
South Korea


Veronica Vano
P.O. Box 542
Rogue River, OR 97537


Veronique S Floral Ltd
1164 N La Salle Dr
Chicago, IL 60610-2608
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1443 of 1518




Verrill Dana
P.O. Box 586
Portland, ME 04112-0586


Versafleet Inc
1415 W 22nd St Tower Fl
Oak Brook, IL 60523


Versailles Florist   Greenhouse
202 N Walnut St
Versailles, MO 65084-1836


Vertex Inc.
1041 Old Cassatt Rd
Berwyn, PA 19312-1151


Vertiv Services Inc
610 Executive Campus Dr
Westerville, OH 43082


Vertiz, Minerva
14778 Lasater Rd, Apt 218
Dallas, TX 75253


Vespertino, Sherry
P.O. Box 712101
Santee, CA 92072


Vestcom
DBA Electronic Imaging Services
7304 Kanis Rd
Little Rock, AR 72204


Veterans Distribution Of Chicago Inc
1220 West National Ave
Addison, IL 60101


Vethamuthu, Aloysius
12928 Pimpernel Way
San Diego, CA 92129
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1444 of 1518




Vew Llc
15 East 26th St
New York, NY 10010


Vfw
406 West 34th St
Kansas City, MO 64111


Vhora Sameer
1020 Currie St, Apt 319
Fort Worth, TX 76107


Viale Florist
99 Wahconah St
Pittsfield, MA 01201-2646


Viastore Systems Inc
4890 Kendrick St Se
Grand Rapids, MI 49512


Viavid Broadcasting Corp
118-998 Harbourside Dr
North Vancouver, BC V7P 3T2
Canada


Vic S Floral Inc
7100 Broadway Ave
Cleveland, OH 44105-1475


Vicino, Heidi
220 Slalom Ct
Minooka, IL 60447


Vickers, Brendan
950 S Cimarron Way, Apt B307
Aurora, CO 80012-3698


Vicki S Flowers   Gifts
475 Mccurdy Ave N
Rainsville, AL 35986
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1445 of 1518




Vickie S Flowers
4508 Lincoln Ave
Cypress, CA 90630-2649


Victor Becks
609 W Lake
Peoria, IL 61614


Victor Hammer
3113 Woodcreek Dr
Downers Grove, IL 60515


Victor Mathis Florist Llc
2531 Bank St
Louisville, KY 40212-1400


Victor S Florist Inc
128 S Orange Ave
South Orange, NJ 07079-1902


Victor S Flowers   Gifts
16 E Blackwell St
Dover, NJ 07801-4644


Victor The Florist Inc
135 E Anapamu St
Santa Barbara, CA 93101-2053


Victor, Verlanda
221 Lois Ave
Lockport, IL 60440


Victoria Brugnoni, Juan
7968 Camino Cir
Miami, FL 33143


Victoria Flower Company
10869 Bustleton Ave
Philadelphia, PA 19116-3301
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1446 of 1518




Victoria Park Flowers Studio
901 NE 20th Ave
Fort Lauderdale, FL 33304-3037


Victoria Rose Floral    Gifts
1495 Stieger Lake Ln
Victoria, MN 55386-9537


Victoria S Flowers
1019 Main St
Delano, CA 93215-1731


Victoria s Flowers      Gifts
318 Main St
Selkirk, MB R1A 1S9
Canada


Victoria S Garden
4082 17 Mile Rd
Sterling Heights, MI 48310-6836


Victoria S Garden   Formal Wear
204 W 3rd St
Wilber, NE 68465-3193


Victorian Country
219 E Calvert Ave
Karnes City, TX 78118-3209


Victorian Creations At Stonebridge Llc
14500 Pine Ridge Rd
Cumberland, MD 21502


Victorian Rose Florist
53 Main St
Hebron, CT 06248-1539


Victorian, Kevin
1085 Warwick Cir S
Hoffman Estates, IL 60169
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1447 of 1518




Vida 18.Com Inc
7911 Northwest 21st St
Doral, FL 33122


Vida18Com Llc
7921 NW 21 St
Miami, FL 33180


Videoamp Inc
2043 Colorado Ave, Ste 4
Santa Monica, CA 90404


Vidicom Inc
520 8th Ave, Ste 2206
New York, NY 10018


Vidor Florist
170 N Main St
Vidor, TX 77662-4932


Vienna Florist And Gifts
431 Maple Ave W, Ste B
Vienna, VA 22180-4236


Viet Tre Co Ltd
86 Hamlet 5 Xuan Thoi Thuong Village Hoc
Hochiminh City
Vietnam


Vigo County Treasurer
191 Oak St
Terre Haute, IN 47807


Vijayakumar, Suraj
13265 Via Santillana
San Diego, CA 92129


Village Floral   Gifts
7932 County Rd 107
Proctorville, OH 45669-8038
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1448 of 1518




Village Florist
5015 Atwood Dr
Richmond, KY 40475-8898


Village Florist   Gifts By Design
3976 On-7A
Nestleton Station, ON L0B 1L0
Canada


Village Flower Shop
1912 Enterprise Way,     110
Kelowna, BC V1Y 9S9
Canada


Village Flower Shop
24117 W Lockport St, Unit 101
Plainfield, IL 60544-2868


Village Flower Shoppe
107 N Main St
Water Valley, MS 38965-2905


Village Flowers   Gifts
110 S Main Ave
Minier, IL 61759-7523


Village Garden Shoppe
201 E Oak St
Mahomet, IL 61853-9660


Village Green
715 S Saginaw Rd
Midland, MI 48640-4696


Village Green Florist - Kennedy House
120 Main St
Erin, ON N0B 1T0
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1449 of 1518




Village Green Flower Shop
4303 Miller Rd
Wilmington, DE 19802-1901


Village Greenery Florist
112 S Locust St
Centralia, IL 62801-3507


Village Greenery Florist
15 Hargrove Ln, Unit 3I
Palm Coast, FL 32137-5166


Village Of Allouez
1900 Libal St
Green Bay, WI 54301-2453


Village Of Downers Grove
Civic Center
801 Burlington Ave
Downers Grove, IL 60515-4776


Village Of Woodridge
5 Plz Dr
Woodridge, IL 60517


Village Property Systems Inc
11760 Sorrento Valley Rd, Ste A
San Diego, CA 92121


Villalobos, Eduardo
34 N Lind Ave
Hillside, IL 60162


Villalobos, Jenny
4249 W 78th St
Chicago, IL 60632


Villalobos, Jon
512 Porter St, Apt B
Lemont, IL 60439-4665
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1450 of 1518




Villalobos, Rafael
3733 West 81st Pl
Chicago, IL 60652


Villandry Flores
25 De Mayo Esq. E E U U.
Asuncion
Paraguay


Villareal, Gerardo
525 R Ave
National City, CA 91950


Villeneuve John
12381 Creekview Dr
San Diego, CA 92128


Villere S Florist
750 Martin Behrman Ave
Metairie, LA 70005-2124


Vince S Flowers
108 Burr Ridge Pkwy
Burr Ridge, IL 60527-6484


Vincent Borovicka
3113 Woodcreek Dr
Downers Grove, IL 60515


Vincent Brown
3113 Woodcreek Dr
Downers Grove, IL 60515


Vincent Fleuriste
1474 Principale St
Ste Julie, PQ J3E 1R6
Canada


Vinton, Bridget
2121 Peralta St, Ste 130
Oakland, CA 94607
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1451 of 1518




Violets Are Blue
1 Still Pond Dr
New Freedom, PA 17349-9302


Violetto, Natalie
1590 Glenside Dr
Bolingbrook, IL 60490


Vip Floral
710 Laurel St
Brainerd, MN 56401-3630


Virgilio, Vifrancis
4914 Oakway Dr
St. Cloud, FL 34771


Virgin America Inc
555 Airport Blvd, Suite 500
Burlingame, CA 94010


Virgin Atlantic Airways, Ltd
Attn Joanne Diaz
747 Belden Ave
Norwalk, CT 06850


Virginia Beach Basket Case
4863 Baxter Rd, Ste 105
Virginia Beach, VA 23462-4427


Virginia Beach Florist Inc.
5266 Princess Anne Rd, Ste C
Virginia Beach, VA 23462-6399


Virginia Dare Extract Co Inc
882 3rd Ave
Brooklyn, NY 11232


Virginia Department Of Taxation
Processing Services Division
P.O. Box 1103
Richmond, VA 23208
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1452 of 1518




Virginia Dept- Income Taxation
P.O. Box 1777
Richmond, VA 23218-1777


Virginia Gift Brands
1000 Dillard Dr
Forest, VA 24551


Virginia Gift Brands   .Com
1000 Dillard Dr
Forest, VA 24551


Virginia State Corporation Commission
State Corp Commission Clerk S
P.O. Box 1197
Richmond, VA 23218-1197


Virtual Enterprises Inc
DBA Advanced Systems Group
12405 Grant St
Thornton, CO 80241-2415


Virtuous Personnel Inc
1155 S Miliken Ave, Ste J
Ontario, CA 91761


Virtuous Personnel Llc
1155 S Milliken Ave, Ste J
Ontario, CA 91761


Visa Commerce Solutions
Attn Trialpay Accounting
900 Metro Center Blvd
Foster City, CA 94404


Visa Commerce Solutions Inc
800 California St, Ste 300
Mountain View, CA 94041
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1453 of 1518




Visalia Flower Shop
530 S Lovers Ln
Visalia, CA 93292-3223


Visbal Bitar, Harold Andres
1044 Terrace Blvd
Ewing, NJ 08618


Vision Critical Communications     Us   Inc
436 Lafayette St, 6th Fl
New York, NY 10003


Vision Integrated Graphics Llc
605 Territorial Dr, Suite A
Bolingbrook, IL 60440


Vision S Flowers   Bridal Designs
895 Kennedy Memorial Dr
Oakland, ME 04963-4874


Vision Service Plan
3333 Quality Dr
Rancho Cordova, CA 95670


Vision Solutions Inc
15300 Barranca Pkwy
Irvine, CA 92618


Visser S Florist   Greenhouses Inc
701 W Lincoln Ave
Anaheim, CA 92805-2537


Vista Logics
P.O. Box 1690
Flowery Branch, GA 30542


Vistaflor
2153 Northwest 86th Ave
Tena Restrepo
Miami, FL 33122
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1454 of 1518




Vistaflor Corporation
7270 Northwest 12th St, Suite 340
Miami, FL 33126


Vistaflor Corporation
8044 Montgomery Rd, Ste 700
Cincinnati, OH 45236


Vistaflor E-Commerce Holdings Corp
7270 NW 12th St, Ste 340
Miami, FL 33126


Vistaflor E-Commerce Usa
7270 NW 12th St, Suite 340
Miami, FL 33126


Vistage Worldwide Inc
File 57158
Los Angeles, CA 90074-7158


Vittori And Company Llc
7163 Construction Ct, Ste B
San Diego, CA 92121


Viva La Flora Llc
1704 Eastland Dr, Ste 8
Bloomington, IL 61704-7724


Vivee S Floral Garden And Cafe
142 W Grand River Ave
Williamston, MI 48895-1318


Vivian Flowers
7-1600 Merivale Rd
Ottawa, ON K2G 5J8
Canada


Viviano Flower Shop Inc
32050 Harper Ave
Saint Clair Shores, MI 48082-1419
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1455 of 1518




Vivid Flowers
817 W Pioneer Pkwy, Ste 110
Grand Prairie, TX 75051-4700


Vivofloral Llc
433 North Loop W Fwy
Houston, TX 77008


Vizmanos, Jason
139 Columbia Ave
Des Plaines, IL 60016


Vlk, Andrew
2S616 Lloyd
Lombard, IL 60148


Vmware Inc
3401 Hillview Ave
Palo Alto, CA 94304


Vmware Inc
c/o Jack Morton
Vmworld 2015
W 800 Connecticut Ave 3rd Fl
Norwalk, CT 06854


Vodrazka, Michael
16 Attleboro On Auburn
Rolling Meadows, IL 60008


Vogel S Flowers   Tuxedo Rentals
12532 Mattawoman Dr
Waldorf, MD 20601-3385


Vogt S Flowers Inc.
728 Garland St
Flint, MI 48503-2439


Vogue Flowers   Gifts Ltd
1114 N Blvd
Richmond, VA 23230-4806
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1456 of 1518




Volpert, Lawrence
9540 Park Lane
Des Plaines, IL 60016


Volt Management Corp
P.O. Box 679307
Dallas, TX 75267-9307


Volt Workforce Solutions
1601 Aviation Blvd, Ste 100
Lincoln, CA 95648


Vonhandorf, Jessica
320 Sunset Dr
Oxnard, CA 93035


Vortex Industries Inc
File 1095 1801 W Olympic Blvd
Pasadena, CA 91199-1095


Votapka, Claudia
1147 Palau Rd
Coronado, CA 92118


Vourlos, Valentia
19W128 18th Pl
Lombard, IL 60148


Vratimos, Eric
98 Robsart Rd
Kenilworth, IL 60043


Vreeland Nursey International Inc
26950 Encinal Rd
Salinas, CA 93908


Vsp
3333 Quality Dr
Rancho Cordova, CA 95670
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1457 of 1518




VT Dept Of Environmental Conservation
1 National Life Dr
Montpelier, VT 05602


Vu, Francisca
4453 Mayfair Court
Carlsbad, CA 92010


Vwr International Inc
P.O. Box 640169
Pittsburgh, PA 15264-0169


Vyn Inc
446 Garner Rd W
Ancaster, ON L9G 3K9
Canada


W B Mccloud
DBA Mccloud Services
1635 North Lancaster Rd
South Elgin, IL 60177


W P Designs
42 West St 403
Brooklyn, NY 11222


W T Charlotte Llc
140 Elm St, Ste 4400
Dallas, TX 75202


W.J. O Neil Chicago Llc
224 N Justine
Chicago, IL 60607


W4 Holding Company Llc
11833 Mississippi Ave, 2nd Fl
Los Angeles, CA 90025


Waasolutions
2114 Abell Lane
Sparks, MD 21152
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1458 of 1518




Waasolutions
9755 Hawkins Creamery Rd
Laytonsville, MD 20882


Wabash Valley Flower Shop
2553 W US Hwy 136
Covington, IN 47932-8102


Wac Logistics Inc
DBA Starlight Carriers
7810 Northwest 52nd St
Doral, FL 33166


Waddington Blooms
138 Lincoln Ave
Waddington, NY 13694-3100


Wade Florist
4820 Natural Bridge Ave
Saint Louis, MO 63115-2023


Wade, Ladonna
428 Boston Post Rd
Waterford, CT 06385


Wafex Usa Llc
1588 South Mission Rd, Suite 100
Fallbrook, CA 92028


Wageworks Inc
1100 Park Pl, 4th Fl
San Manteo, CA 94403


Wagner Floral Designs
508 Somerville Ave
Somerville, MA 02143-3250


Wagner Flowers   Greenhouses
907 E County Rd 50
Tiffin, OH 44883-2441
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1459 of 1518




Waipahu Florist
94-354 Hanawai Cir
Waipahu, HI 96797-3065


Wakefield Research Llc
1600 Wilson Blvd, Ste 200
Arlington, VA 22209


Wald Imports Ltd
19910 50th Ave W, Suite 200
Lynnwood, WA 98036


Walden, John
2132 N Kenmore Ave
Chicago, IL 60614


Waldvogel, Deanna
3409 Texas St
Lake Station, IN 46405-2840


Walker S Flower Basket Inc
164 Main St
Poca, WV 25159


Walker Towel   Uniform Service Co Inc
2601 Truman Rd
Kansas City, MO 64127


Walker, Cassie
4747 Saratoga Ave
San Diego, CA 92107


Walker, Kizzy
12551 S Alpine Dr, Apt 4
Alsip, IL 60803


Walker, Lakeisha
6544 South King Dr, Apt 2B
Chicago, IL 60637
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1460 of 1518




Wall S Flower Shop Inc
5862 W Higgins Ave
Chicago, IL 60630-2036


Wall Street Transcript
622 3rd Ave, 34th Fl
New York, NY 10017


Wallingford Flower   Gift Shoppe
190 Center St
Wallingford, CT 06492-4142


Walmart Inc
702 Southwest 8th St
Bentonville, AR 72716-0215


Walnut Creek Florist
1668 Locust St
Walnut Creek, CA 94596-4196


Walsh Media Inc
579 West North Ave, Suite 200
Elmhurst, IL 60126-2144


Walsh, Michael
8924 Emerald Ct
Hickory Hills, IL 60457


Walt Disney Parks   Resorts U.S, Inc.
P.O. Box 733121
Dallas, TX 75373-3121


Walt Disney World Florist
1503 Live Oak Ln
Lake Buena Vista, FL 32830-8435


Walter Knoll Florist
2765 Lasalle St
Saint Louis, MO 63104-1917
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1461 of 1518




Walters Seed Company Llc
65 Veterans Dr
Holland, MI 49423-7813


Walters, Daniel
441 Ford Lane
Bartlett, IL 60103


Walters, Elesha
7910 S Richmond St
Chicago, IL 60652


Waltham S Florist
174 Lexington St
Waltham, MA 02452-4644


Walton Florist   Gifts
11 S Main St
Walton, KY 41094-1114


Wan, Kevin
6985 Tuxedo Rd
San Diego, CA 92119


Wang, Yao
12274 Crisscross Ln
San Diego, CA 92129


Wanner - Flower   Gift Shop
31 Old Swede Rd
Douglassville, PA 19518-1819


Wanners Flowers Llc
7209 Lancaster Pike, Ste 6
Hockessin, DE 19707-9292


Wanta S Floral   Gift
147 S Main St
Clintonville, WI 54929-1667
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1462 of 1518




Wantagh Florist
3366 Park Ave, Ste 110
Wantagh, NY 11793-3774


Ward S Florist
79 Lynnfield St
Peabody, MA 01960-5201


Ward S Florist And Greenhouse
53 Cabot St
Beverly, MA 01915-4941


Ward, Jasmine
219 Williams St, Apt 1R
Hammond, IN 46320


Ward, John
4811 Long Branch Ave
San Diego, CA 92107


Wardlow, Chaunise
5-0 Fernwood Dr
Bolingbrook, IL 60440


Warehouse Direct Inc
1601 West Algonquin Rd
Mt Prospect, IL 60056


Warehouse One Inc
7800 East 12th St
Kansas City, MO 64126


Warehouse Rack Company Lp
14735 Sommermeyer St
Houston, TX 77041


Warehouse Rack Company Lp
401 NE 38th St
Fort Worth, TX 76106
  Case 19-11240-LSS   Doc 31    Filed 06/03/19   Page 1463 of 1518




Warehouse Solutions Inc
P.O. Box 60727
San Diego, CA 92166


Warehouse Supplies Online Llc
4317 N Nwy 16, Ste D
Denver, NC 28037


Warner Bros Consumer Products Inc
21477 Network Pl
Chicago, IL 60673-1214


Warner S Greenhouse
621 17th St, Ste 625
Logansport, IN 46947-5109


Warner, Stephanie
17519 W 94th Dr
Arvada, CO 80007


Warped Art Production Inc
2447 Benedict Canyon
Beverly Hills, CA 90210


Warren, Lisa
408 East Keith Rd
North Vancouver, BC V7L 1V9
Canada


Warren, Mary Jane
156 Garfield Ave, Unit 12
New London, CT 06320


Wartsbaugh, Sarah
402 N Griffith Blvd
Griffith, IN 46319


Wasaga Flowers
6-1441 Mosley St
Wasaga Beach, ON L9Z 2B9
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1464 of 1518




Wascana Flower Shoppe
333 Victoria Ave E
Regina, SK S4N 0N6
Canada


Waseca Cash Wise
Attn Dar Dovier
1921 Coborn Blvd
St Cloud, MN 56301


Washington Florist Inc.
565 Broad St
Newark, NJ 07102-4503


Washington Square Flower Shop
200 N College St
Washington, PA 15301-4043


Washington State Department Of Revenue
P.O. Box 34051
Seattle, WA 98124


Washington State Dept Of Revenue
1657 Fowler St
Richland, WA 99352


Washington State Treasurer
P.O. Box 9048
Olympia, WA 98507-9048


Wasilewski, Derek
1970 Cloverdale
Algonquin, IL 60102


Wasko, Sharon
504 Bent Tree Ct
Oswego, IL 60543


Wasp Barcode Technologies
1400 10th St
Plano, TX 75074
  Case 19-11240-LSS      Doc 31    Filed 06/03/19   Page 1465 of 1518




Waste Connections Of Colorado Inc
Denver District 5500 Franklin St
Denver, CO 80216-1538


Waste Connections Of Tn Inc
P.O. Box 660177
Dallas, TX 75266-0177


Waste Management
Dade County
P.O. Box 105453
Atlanta, GA 30348-5453


Waste Management - Chicago
P.O. Box 4648
Carol Stream, IL 60197-4648


Watchhawk Network Inc
733 SW 110 Lane 207
Pembroke Pines, FL 33025


Water Lily Flowers     Gifts Llc
52 Water St, Ste 2
Wiscasset, ME 04578


Water One
960 Muirfield Dr
Hanover Park, IL 60133


Water Tower Joint Venture
DBA Water Tower LLC
845 North Michigan Ave, Suite 987W
Chicago, IL 60611


Waterbrook Florist
1215 Sea Girt Ave
Sea Girt, NJ 08750-2422


Waterlogic Usa Inc
8 Two Mile Rd
Farmington, CT 06032
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1466 of 1518




Waters Florist
633 S Broadway St
Forest City, NC 28043-4246


Watkins, Kristy
313 Homewood Dr
Bolingbrook, IL 60440


Watson S Flowers And Gifts
107 S Fifth
West Helena, AR 72390-3005


Watson, Daniel
6404 Clark Dr
Woodridge, IL 60517


Watson, Meredith
4529 Black Partridge Lane
Lisle, IL 60532


Watson-Marlow Inc
37 Upton Technology Park
Wilmington, MA 01887


Watsons Florist
236 W Main St
Sullivan, MO 63080-1911


Watt, Justin
2330 Sloat Blvd
San Francisco, CA 94116-2718


Waukesha Floral   Greenhouses Inc
319 S Prairie Ave
Waukesha, WI 53186-5922


Waukon Greenhouse
27 Spring Ave
Waukon, IA 52172-1941
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1467 of 1518




Waverley Florist
302 NE 3rd St
Crystal River, FL 34429-4245


Waverly Floral
314 E 2nd St
Waverly, OH 45690-1323


Waverly International
81624 Camino Cosetita
Indio, CA 92037


Waverly International Inc
5737 Waverly Ave
La Jolla, CA 92307


Waverly International Inc
81623 Camino Cosetita
Indio, CA 92203


Waxing Poetic/Pagliei Collection Inc
1180 Eugenia Pl, Ste 100
Carpinteria, CA 93013


Way 2 Easy Inc
1508 E Algonquin Rd
Arlington Heights, IL 60005


Wayne County Treasurer
401 E Main St
Richmond, IN 47374


Wayne Greenhouse Inc.     The
215 E 10th St
Wayne, NE 68787-1400


Waynesboro Emporium
621 N Liberty St
Waynesboro, GA 30830-1418
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1468 of 1518




Wayside Florist
160 Bland Dr
Bridge City, TX 77611-3798


Wayside Florist
1608 Texoma Pkwy
Sherman, TX 75090-2612


Wb Mccloud   Co Inc
1635 North Lancaster Rd
South Elgin, IL 60177-2703


We Luv Flowers By Faith D Inc
1221 South Main St
Las Vegas, NV 89104


Wealthengine Inc
P.O. Box 674398
Detroit, MI 48267-4398


Wear s Flowers
1814 King St E
Hamilton, ON L8K 1V7
Canada


Weatherford Florist
911 S Main St
Weatherford, TX 76086-5370


Weathers Flower Market Inc
550 Old Spanish Trl
Slidell, LA 70458-4051


Weatherspoon, Kailin
3347 Mount Carol Dr
San Diego, CA 92111


Web.Com Group Inc
12808 Gran Bay Pkwy West
Jacksonville, FL 32258
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1469 of 1518




Webbs Of Beckley Florist
115 N Kanawha St
Beckley, WV 25801-4714


Webers Florist   Gifts
1501 S 6th St
Ironton, OH 45638-2177


Websters Florist
291 W Main St
Peru, IN 46970-1953


Weddington Floral
394 N Mayo Trl
Pikeville, KY 41501-1493


Weddington Way Inc
560 Sutter St, Suite 200
San Francisco, CA 94102


Wedmore, Jessica
101 S Charlotte
Lombard, IL 60148


Weedon, James
6 Mayfair Rd
New Hyde Park, NY 11040


Weeklyflowers.Com
5303 Canotek Rd, Unit 3
Ottawa, ON K1J 9M1
Canada


Wehnert, Glenn
1420 Mackenzie Ln
Elgin, IL 60120


Wehr Into Flowers
2964 W Park Dr
Huntington, IN 46750-8901
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1470 of 1518




Weidner Construction Services Llc
5060 Ritter Rd, Suite B1
Mechanicsburg, PA 17055


Weight Watchers North America Inc
999 Stewart Ave, Suite 215
Bethpage, NY 11714


Weight Watchers North America Inc
P.O. Box 958977
St. Louis, MO 63195-8977


Weiland Flowers
597 Roger Williams Ave
Highland Park, IL 60035-4815


Weiland S Flowers
407 S Main St
New Castle, IN 47362-3312


Weimar Arte Floral
Transversal 38 103-29 No
Bogota
Serbia and Montenegro


Weischedel Florist   Greenhouses
4039 Gibsonia Rd
Gibsonia, PA 15044-9372


Weishaupt, Raphael
10077 Branford Rd
San Diego, CA 92129


Weiskopf, Nadine
5012 Seagrove Cv
San Diego, CA 92130


Weitendorf, Dianne
8741 Willow Rd
Hickory Hills, IL 60457
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1471 of 1518




Wekenman, Lindsey
6725 N Sheridan Rd, Apt 205
Chicago, IL 60626


Welch Equipment Company Inc
P.O. Box 912504
Denver, CO 80291-2504


Welcome To Floristry
600 Broadway
Haverhill, MA 01832-1206


Welden Michael J
2310 Tice Valley Blvd
Walnut Creek, CA 94595


Welkes House Of Roses    Flowers
5528 W North Ave
Milwaukee, WI 53208-1024


Weller The Florist Llc
536 N Division St
Carterville, IL 62918-1006


Wellness Corporate Solutions
7617 Arlington Rd
Bethesda, MD 20814


Wells Florist Nursery      Landscape Co
18932 Hwy 35
Sweeny, TX 77480-4107


Wells Fargo   Company
Attention Teresa Croce
600 California St
19th Fl Mac A-0193-191
San Francisco, CA 94108
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1472 of 1518




Wells Fargo Bank
Attn Rosie Colon
1525 W Wt Harris Blvd
Charlotte, NC 28262


Wells Fargo Bank , National Association
Attn Tracie Plummer
333 South Grand Ave, 12th Fl
Los Angeles, CA 90404


Wells Fargo Bank Na On Target Staffing
P.O. Box 60839
Charlotte, NC 28260-0839


Wells Fargo Financial Leasing
P.O. Box 6434
Carol Stream, IL 60197-6434


Wells, Carol
9001 Warbler Ct
Charlotte, NC 28210


Wells, Neil
260 Tuscany Ridge View Nw
Calgary, AB T3L 2J7
Canada


Wellsburg Flower Shop
731 Main St
Wellsburg, WV 26070-1625


Wempen S Floral   Gifts
2095 K Rd
Humboldt, IA 50548-8764


Wendi S Flower Cart
3617 Common St
Lake Charles, LA 70607-1732
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1473 of 1518




Wendt S Florist   Gifts
121 Maple Hollow Rd
Duncansville, PA 16635-7920


Wendt S Pots And Posies
122 Iowa Ave
Dunlap, IA 51529-1047


Wendy S Flowers    Scents
814 Main St
Edgerton, MN 56128


Werner, Gary
147 S Forest Ave
Hillside, IL 60162


Wes Flowers
28007 Jefferson Ave, Ste D
Temecula, CA 92590-6610


Wessels, Andrew
789 Apollo Lane
Oswego, IL 60543


West Ashley Floral Decorators Llc
2020 Proximity Dr, Apt 608
Charleston, SC 29414-7942


West Coast Frames Llc
P.O. Box 13706
Portland, OR 97213


West Coast Paper
23200 64th Ave S
Kent, WA 98032


West Coast Refrigerated Trucking Inc
P.O. Box 6464
Oxnard, CA 93031
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1474 of 1518




West Coast Trucking Corp
1836 Northwest 82nd Ave
Miami, FL 33126


West Corporation
DBA West LLC
11808 Miracle Hills Dr
Omaha, NE 68154


West Corporation
P.O. Box 3066
Omaha, NE 68103-0066


West End Florist Llc
2555 Shorter Ave Sw
Rome, GA 30165-1888


West End Flower Shop
1420 L St, Ste 3
Bedford, IN 47421-3251


West Helena Flowers   Gifts
513 Plaza
West Helena, AR 72390-2512


West Hollywood Florist
8205 Santa Monica Blvd, Ste 7
West Hollywood, CA 90046-5957


West Logistics Llc
P.O. Box 935551
Atlanta, GA 31193-5551


West Palm Beach Florist
7556 Lake Worth Rd, Ste 101
Lake Worth, FL 33467-2503


West Plains Floral   Balloon
211 W Broadway St
West Plains, MO 65775-2632
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1475 of 1518




West Plains Posey Patch
437 Porter Wagoner Blvd
West Plains, MO 65775-2338


West Publishing Corporation
P.O. Box 6292
Carol Stream, IL 60197-6292


West Rock Company
P.O. Box 18265
St Louis, MO 63150-8265


West Sanitation Services, Inc
DBA Aerowest International
2158 Beaumont Dr
Baton Rouge, LA 70806-1427


West Suburban Currency Exchanges Inc
133 West Roosevelt Rd, Suite E
Villa Park, IL 60181


West Van Florist
1821 Marine Dr
West Vancouver, BC V7V 1J7
Canada


West Virginia Dept. Of Tax      Revenue
Internal Auditing Div.
P.O. Box 11412
Charleston, WV 25339-1142


West Virginia State Tax Dept.
P.O. Box 1202
Charleston, WV 25324-1202


Westbrook s Flower Shoppe
603 James St
Wallaceburg, ON N8A 2P2
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1476 of 1518




Westdale Florist
3A-755 Dundas St W
Mississauga, ON L5C 3B6
Canada


Westerlay Orchids Lp
3504 Via Real
Carpinteria, CA 93013


Western Bouquet
114 Barber St
Dubois, WY 82513


Western Exterminator Company
P.O. Box 16350
Reading, PA 19612-6350


Western First Aid   Safety
A Division of Aramark
115 North 1st St
Burbank, CA 91502


Western Management Group
237 W Main St
Los Gatos, CA 95030


Western Nrg Inc
4034 Adolfo Rd
Camarillo, CA 93012-6793


Western Pacific Lighting
P.O. Box 17292
San Diego, CA 92177


Western Textile   Manufacturing Co
1750 Bridgeway, Ste B 207
Sausalito, CA 94965


Westerville Florist Inc.
14 S State St
Westerville, OH 43081-2194
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1477 of 1518




Westexas New Mexico Florist Assn. Inc
P.O. Box 93145
Lubbock, TX 79493


Westfield Floral
1845 W A St
North Platte, NE 69101-4791


Westgate Florist Of Elmont
1538 Hempstead Tpke
Elmont, NY 11003-2354


Westgate Flower    Plant Shop
841 S Oak Park Ave
Oak Park, IL 60304-1217


Westland Floral Company
1400 Cravens Lane
Carpinteria, CA 93013


Westloop Floral
1130 Westport Dr, Ste 1
Manhattan, KS 66502-2863


Westminster Flowers   Gifts
8000 Federal Blvd
Westminster, CO 80031-4116


Westmont Floral
116 N Cass Ave
Westmont, IL 60559-1604


Westmount Florist Inc
202-360 Ave Victoria
Westmount, PQ H3Z 2M5
Canada


Westown Florist
901 W Main St
Greeneville, TN 37743-4731
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1478 of 1518




Westpak Inc
83 Great Oaks Blvd
San Jose, CA 95119


Westport Corporation
331 Changebridge Rd
Pure Brook, NJ 07058


Westside Florist
20455 SW Tualatin Valley Hwy
Beaverton, OR 97003-1700


Westside Flowers   Gifts
850 Walnut St
Red Bluff, CA 96080-3706


Westwood Floral
1778 Goucher St
Johnstown, PA 15905-1904


Westwood Flower Shop
3101 Overland Ave, Ste C
Los Angeles, CA 90034-3759


Wettour, Mark
10 74th St
Darien, IL 60561


Wg Hall Llc
DBA Work Personnel Services Inc
Work Personnel Services Inc
P.O. Box 202992
Dallas, TX 75320-2992


Wg Miller Creations Florist     Gifts
6211 Lakeside Ave
Henrico, VA 23228-5238


Wgsn
29 West 39th St 14th Fl
New York, NY 10018
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1479 of 1518




Wheeler, Karl
7171 Regner Rd
San Diego, CA 92119


Wheeler, Sean
902 Andover Glen
Canton, GA 30115


Wheeling Flower Shop Inc
2125 Market St
Wheeling, WV 26003-3856


Wheeling Flowers
19 W Dundee Rd
Wheeling, IL 60090-4863


Wheeling Flowers By Debbie
289 Albert Ter
Wheeling, IL 60090-4533


Whidden Florist
425 W Robertson St
Brandon, FL 33511-5095


Whitby S Florist Gifts    Greenhouse
411 S 3rd St
Union City, TN 38261-4703


White Bear Floral Shop   Ghses
3550 Hoffman Rd W
White Bear Lake, MN 55110-5222


White Eagle Flowers
3233 N Narragansett Ave
Chicago, IL 60634-3908


White House Florist
721 Old Cherokee Rd
Lexington, SC 29072-9040
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1480 of 1518




White Lilies N Paradise
333 N Philips St
Kokomo, IN 46901-4262


White Pages Inc
Dept. La 24184
Pasadena, CA 91185-4184


White Plains Florist
28 Westchester Ave
White Plains, NY 10601-4505


White Rose Florist
101 1/2 W Leffler St
Dodgeville, WI 53533


White s Flowers Ltd
642 16Th Ave Nw
Calgary, AB T2M 0J7
Canada


White S Nursery   Greenhouses Inc
3133 Old Mill Rd
Chesapeake, VA 23323


White Sakuras
16892 Gothard St, Ste D
Huntington Beach, CA 92647-5473


White, Brianna
2720 S Highland Ave, Apt 362
Lombard, IL 60148


White, Michael
28101 NE 155th Ave
Battle Ground, WA 98604


White, Valencia
150 S Campbell Ave, Apt 806
Chicago, IL 60612
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1481 of 1518




White, Veronica
17446 S Sauk Dr
Lockport, IL 60441


Whitehall Products Llc
8766 Water St
Montague, MI 49437


Whitehouse Flowers   Gifts
200 W Main St
Whitehouse, TX 75791-3456


Whitehouse, Bryan
1524 Highland Gate Point
Hoover, AL 35244


Whitener Florist
5279 Huffman Farm Rd
Hickory, NC 28602-7106


Whitesville Florist
10100 Main St
Whitesville, KY 42378


Whitfield S Flowers    More
840 2nd St Ne
Hickory, NC 28601-3839


Whiting Flower Shop
1341 119th St
Whiting, IN 46394-1627


Whittier Blossom Shop
13217 Whittier Blvd, Ste D
Whittier, CA 90602-3078


Whittle Kids Gifts Llc
9100 16th Pl, Unit 3
Vero Beach, FL 32966
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1482 of 1518




Who Represents Inc
3030 Pennsylvania Ave
Santa Monica, CA 90404


Wholesale Boutique Llc
10607 Hwy 707, Ste 140
Myrtle Beach, SC 29588


Wholesale Glass Vases International
4063 Temple City Blvd Bldg C
El Monte, CA 91731


Wholesale Tape   Supply Inc
DBA Wts Media
2841 Hickory Valley Rd
Chattanooga, TN 37421


Wholesales Boutique Llc
10607 Hwy 707 140
Murtle Beach, SC 29588


Wholestyle Packaging
c/o Deluxe Small Business Sales
P.O. Box 88042
Chicago, IL 60680-1042


Wicker Hills C/O Gene Associates
1701 17 Fl Kai Wong Commercial
Bldg 222-226-Queen S Rr Central
Hong Kong,
China


Wickliffe Flower Barn Llc
28707 Euclid Ave
Wickliffe, OH 44092-2526


Wickman Gardens Inc
1345 S Fort Ave
Springfield, MO 65807-1131
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1483 of 1518




Wide Area Video Surveillance
2621 West Harrison St, Suite 200
Bellwood, IL 60104


Widgix Llc
4888 Pearl East Cir , Ste 100 West
Boulder, CO 80301


Widuch, Bernadette
1342 S Finley Rd, 2F
Lombard, IL 60148


Wiegert, Ingrid
711 Willard Ave, Apt 3
Newington, CT 06111


Wiggins, Jeramie
2118 Prospect Dr, Apt E
Charlotte, NC 28213


Wiland Inc
6309 Monarch Park Pl
Niwot, CO 80503


Wilbanks, William
823 E South Broadway, Apt A
Lombard, IL 60148


Wilcox Energy Inc
1179 Boston Post Rd
Westbrook, CT 06498


Wilcox Kristin
170 Diana St 33
Leucadia, CA 92024


Wild Flowers
305 2nd St
Belmont, MS 38827-7744
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1484 of 1518




Wild Hare Floral   Garden Center
30 1st Ave Se
Clara City, MN 56222


Wild Iris Flowers      Gifts
234 Center Ave
Molalla, OR 97038


Wild Orchid Florist
8060 S Memorial Dr
Tulsa, OK 74133-3644


Wild Poppy Florist Llc
56825 Venture Ln, Ste 108
Bend, OR 97707-2153


Wild Strawberry Florist
716A Main St
Oregon City, OR 97045


Wild Wings Llc
2101 South Hwy 61
Lake City, MN 55041


Wildflower
5840 US Hwy 11
Purvis, MS 39475-5052


Wildflower Designs
348 Depot St
Franklin, NC 28734-3060


Wildflower Floral Studio
505 Queensway W
Simcoe, ON N3Y 2M9
Canada


Wildflower Florist
115-1 Springs Dr
Swift Current, SK S9H 3X6
Canada
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1485 of 1518




Wildflower Florist
43 W 87th St, Ste 115
Naperville, IL 60565-2233


Wildflower Florist
5115 Louetta Rd
Spring, TX 77379-5204


Wildflower Media Inc
DBA Florists Review
3300 Southwest Van Buren
Topeka, KS 66611


Wildflower Patch
166 N Dye St
Virden, IL 62690-1447


Wildflowers
2406 S Preston St
Louisville, KY 40217-2145


Wildflowers
50 Finn Ln
Newland, NC 28657-9291


Wildflowers
658 E Main Ave
Taylorsville, NC 28681-2731


Wildflowers Florist
620 Main St
Great Barrington, MA 01230-2010


Wiles Florist
316 E Mccarty St
Sandersville, GA 31082-2061


Wiley, Adonis
1032 Swift Rd
2B
Glen Ellyn, IL 60137
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1486 of 1518




Wilhelm Flower Shoppe
135 W Broadway St
Butte, MT 59701-9223


Wilhelmy Kathy Flowers
24353 Lorain Rd
North Olmsted, OH 44070-2166


Will   Dee S Florist
1126 N Wood Ave
Florence, AL 35630-3012


Willey, Craig
1070 Agate St
San Diego, CA 92109


William Blair   Company Llc
150 North Riverside Plaza
Chicago, IL 60606


William C Ciarloni Jr
10241 Victor Dr
Olive Branch, MS 38654


William E Connor   Associates
6/F the Harbour Front Tower II
18-22 Tak Fung St
Hung Hom Kowloon, Hong Kong
China


William E Connor   Associates Ltd
6/F the Harbour Front Tower II
18-22 Tak Fung St
Huang Hom, Hong Kong
China


William F Chinnock
8238 Sugarloaf Rd
Boulder, CO 80302
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1487 of 1518




William F. Meyer Co.
1855 E New York St, P.O. Box 37
Aurora, IL 60507


William J S Emporium
331 Main St
Greenville, PA 16125-2614


William Morris Endeavor Entertainment
c/o Wwe En
Fso Giuliana Rancic
9601 Wilshire Blvd 3rd F
Beverly Hills, CA 90210


William Stevens
925 Sir Lionel St
Dyersburg, TN 38024


William T Connelly Inc
40 S Addison Rd, Ste 100
Addison, IL 60101


William Wyatt
DBA Wyatt Video
P.O. Box 2008
Running Springs, CA 92382


William-Edward Flsts.
2328 Pittston Ave
Scranton, PA 18505-3212


Williams Floral   Nursery
1010 2nd Ave Ne
Staples, MN 56479-2921


Williams Florist And Gifts
5890 32nd St
Groves, TX 77619-4102
  Case 19-11240-LSS       Doc 31   Filed 06/03/19   Page 1488 of 1518




Williams Flower    Gift
331 W Railroad Ave
Shelton, WA 98584-3542


Williams Flower   Gift
9130 Ridgetop Blvd Nw
Silverdale, WA 98383-8519


Williams Flower   Gift
7706 Pioneer Way, Unit Main
Gig Harbor, WA 98335-1168


Williams Flower   Gift
19045 State Hwy 305 Ne
Poulsbo, WA 98370-7311


Williams Flower   Gift
1620 6th Ave
Tacoma, WA 98405-3308


Williams Flower   Gift
981 Bethel Ave
Port Orchard, WA 98366-4231


Williams Flower   Gift
3118 Wheaton Way
Bremerton, WA 98310-3437


Williams, Andrea
237 S Palmer Dr
Bolingbrook, IL 60490


Williams, Christina
6024 W 59th St
Chicago, IL 60638


Williams, Cinque
195 Sherman Ave
Meriden, CT 06450
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1489 of 1518




Williams, Deja
1753 Hawthorne Ct
Romeoville, IL 60446


Williams, Diamond
6 Mountain Ridge Terrace, Apt 124
New Haven, CT 06513


Williams, Diansio
30 Washington Ave
Lagrange, IL 60525


Williams, Eric
2745 Boundary St
San Diego, CA 92104


Williams, Joseph
6024 W 59th St
Chicago, IL 60638


Williams, Laquanda
P.O. Box 880314
San Diego, CA 92168


Williams, Michael
10910 Ironwood Rd
San Diego, CA 92131


Williams, Nikia
5347 W Adams St
Chicago, IL 60644


Williams, Weldon
1644 Bridle Post Dr
Aurora, IL 60506


Williamsburg Flower Shop
117 Main St
Williamsburg, KY 40769-1119
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1490 of 1518




Williams-Sonoma Inc
3250 Van Ness Ave
San Francisco, CA 94109


Willingboro Florist
320 Beverly Rancocas Rd
Willingboro, NJ 08046-3428


Willis Towers Watson Us Llc
901 North Glebe Rd
Arlington, VA 22203


Willow Group
34 Clinton St
Batavia, NY 14020


Willow Specialties
34 Clinton St
Batavia, NY 14020-2821


Willson International Limited
2345 Argentia Rd, Suite 201
Mississauga, ON L5N 8K4
Canada


Willson, Steven
6845 Florey St
San Diego, CA 92122


Wilmington Trust Company And
Institutional Services
P.O. Box 8955
Wilmington, DE 19899-8955


Wimberley Flower Shop Llc
14201 Ranch Rd 12
Wimberley, TX 78676-5355


Windsor Florist Inc. The
1118 Lexington Ave
New York, NY 10075-0303
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1491 of 1518




Windy City Lock   Key
P.O. Box 5337
Villa Park, IL 60181


Wine.Com
747 Bancroft
Berkeley, CA 94710


Wine.Com
1414 Harbour Way South
Richmond, CA 94806


Wineglass Floral   Design Llc
5734 NW 39th St
Warr Acres, OK 73122-2111


Wininger S Floral
8550 W College St
French Lick, IN 47432-1040


Winker Jason
18367 W South St
Wilmington, IL 60481


Winston Flowers
131 Newbury St
Boston, MA 02116-2910


Winward International Inc
3089 Whipple Rd
Union City, CA 94587


Winward International Inc
42760 Albrae St
Fremont, CA 94538


Winward Silk
3089 Whipple Rd
Union City, CA 94587
  Case 19-11240-LSS   Doc 31   Filed 06/03/19   Page 1492 of 1518




Wire Belt Company Of America
P.O. Box 845214
Boston, MA 02284-5214


Wireless Ventures Llc
DBA Amerizon Wireless
P.O. Box 890378
Charlotte, NC 28289-0378


Wisconsin   Upper Michigan Flrsts Assoc
P.O. Box 67
1152 Haslett Rd
Haslett, MI 48840


Wisconsin Department Of Revenue
P.O. Box 93208
Milwaukee, WI 533293-0208


Wisconsin Dept Of Revenue
P.O. Box 93351
Milwaukee, WI 53293


Wisconsin Dept Of Revenue
Unclaimed Property Division
P.O. Box 8982
Madison, WI 53708-8982


Wisconsin Dept. Of Revenue
819 N 6th St
Drawer, 931
Milwaukee, WI 53293


Wisconsin Lift Truck Corporation
3125 Intertech Dr
Brookfield, WI 53045-5113


Wisconsin Rapids Floral   Gifts
2351 8th St S
Wisconsin Rapids, WI 54494-6158
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1493 of 1518




Wise Commerce Inc
442 Post St Fl 8
San Francisco, CA 94102


Wish Etc.
43 Front St
Trenton, ON K8V 4N3
Canada


Wishes Flowers And Gifts
2 Station Rd
Bishop S Falls, NF A0H 1C0
Canada


Wishing Well Floral
5656 Hood St, Ste 108
West Linn, OR 97068-3279


Wishing Well Florist
26 S Wisconsin St
Elkhorn, WI 53121-1739


Wishing Well Flowers   Tuxedo S
313 S Kaiser St
Pinconning, MI 48650-7531


Wishnatzki Inc
P.O. Box 1839
Plant City, FL 33564-1839


Wishnatzki, Inc Dba Wish Farms
100 Steams St
Plant City, FL 33563


Wisniewski Christina
620 Rodman St, Apt 3
Philadelphia, PA 19147


Wisteria Floral   Gifts
298 Main St
Old Town, ME 04468-1535
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1494 of 1518




Wistinghausen Florist   Greenhouse Inc
114 Townline St
Oak Harbor, OH 43449-1141


Withers Greenhouse Florist Inc
7122 S Siwell Rd
Jackson, MS 39272-8744


Witkowski, Carrie
679 N Peoria St, Apt 1N
Chicago, IL 60642


Witmer, Kendra
6806 Tanglewood Rd
San Diego, CA 92111


Witt, Shawn
29693 Baker Lane
Murrieta, CA 92563


Wittendale S Florist   Greenhouses    Inc.
89 Newtown Ln
East Hampton, NY 11937-2460


Wixom, Cory
2214 Commonwealth Ave
San Diego, CA 92104


Wj Griffen Inc
905 S Patterson Ave
P.O. Box 6354
Santa Barbara, CA 93160-6354


Wm Recycle America Llc
1001 Fannin St, Ste 4000
Houston, TX 77022


Wme Img Holdings
Img Center
1360 East 9th St
Cleveland, OH 44114
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1495 of 1518




Woburn Florist And Gift Shop
22 Prospect St, Ste 9
Woburn, MA 01801-4300


Wodill Florist
W8600 Meadow Rd
Beaver Dam, WI 53916-8907


Wojnarowicz, Jan
521 73rd St, 205
Downers Grove, IL 60516


Wolf Designs Inc
332 Hindry Ave
Inglewood, CA 90301


Wolf Designs/Saracen Inc
332 Hindry Ave
Inglewood, CA 90301


Wolfe Brothers Electric Llc
134 A East Liberty Ave
Covington, TN 38019


Wolfe S Flowers   Gifts
113 W 8th St
La Crosse, KS 67548-9603


Wollak, Jennifer
222 Quince St, 3A
San Diego, CA 92103


Wolski, Aaron
17102 E Adriatic Dr, Apt C-Gl7
Aurora, CO 80013-4171


Wolters Kluwer
300 - 90 Sheppard Ave E
Toronto, ON M2N 6X1
Canada
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1496 of 1518




Women Certified Inc
3325 Hollywood Blvd, Suite 503
Hollywood, FL 33021


Won-Door Corporation
P.O. Box 27484
Salt Lake City, UT 84127-0484


Wood Bros Flowers
651 Bridge St
Lowell, MA 01850-2097


Wood S Flowers And Gifts
9223 Baltimore Ave
College Park, MD 20740-1315


Wood, Erik
24166 Dover Lane
Hayward, CA 94541


Wood, Jessica
524 Essex Rd
Westbrook, CT 06498


Wood, Trevor
223 Regency Ct W
St. Charles, IL 60175


Woodall, Justin
617 N 18th St
Richmond, IN 47374


Woodbury Flowers
19 Durand St
Woodbury, GA 30293


Woodcreek Business Park Association
300 Park Blvd, Ste 500
Itasca, IL 60143-2636
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1497 of 1518




Wooden Shoe Design
217 Hobbs St, Ste 107
Tampa, FL 33619


Wooden Wagon Floral Shoppe Inc
214 W Pike St
Goshen, IN 46526-2850


Woodland Warner Flowers
21212 Ventura Blvd
Woodland Hills, CA 91364-2106


Woodland, Danielle
P.O. Box 630
Evergreen Park, IL 60805


Woodlane Flowers
1536 Woodlane Dr
Woodbury, MN 55125-2221


Woodlawn Gardens Florist Inc
728 Pontiac Ave
Cranston, RI 02910-5817


Woodlock Marketing Inc
1717 Hall Pl
Downers Grove, IL 60516


Woodman Industries Co Ltd
150 Soi Onnuch 44 Sukhuvmit Rd
Suanluang
Bangkok, 10250
Thailand


Woodridge Police Department
Attn Pam Ward
1 Plz Dr
Woodridge, IL 60517
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1498 of 1518




Woodring S Floral Garden
145 S Allen St
State College, PA 16801-4752


Woods Flowers
1415 W Ave H
Temple, TX 76504-5351


Woods James
3434 Majestic Oaks Dr
Saint Charles, IL 60174


Woods Supermarket
Attn Scott Snyder
P.O. Box 880
Bolivar, MO 65613


Woods, Juli
2177 Butler Dr
Marysville, CA 95901


Woods, Karen
5543 Silverwood St
Marysville, CA 95901-6231


Woods, Walter
2177 Butler Dr
Marysville, CA 95901


Woodson Florist   Vintages
620 Elbert St
Elberton, GA 30635-2350


Woodstock Flowers   Gifts
9515 Main St
Woodstock, GA 30188-3730


Woodworks Ltd
4521 Anderson Blvd
Ft Worth, TX 76177
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1499 of 1518




Woody Associates Inc
844 East South St
York, PA 17403


Worcester County Assessor - Md
P.O. Box 248
Court House, Rm 110
Snow Hill, MD 21863


Worcester Wreath Co
P.O. Box 214
Harrington, ME 04643


Worcester Wreath Company
1013 North St
Harrington, ME 04643


Work Now Llc
745 Dillon Dr
Wood Dale, IL 60191


Work Now Staffing
745 Dillon Dr
Wood Dale, IL 60191


Workday Inc
P.O. Box 396106
San Francisco, CA 94139-6106


Workers Compensation Board - Alberta
P.O. Box 2323
Edmonton, AB T5J 3V3
Canada


Workin.Com Inc
2255 Green Vista Dr, Suite 402
Sparks, NV 89431


Working Solutions Llc
6064 Apple Tree Dr, Ste 11
Memphis, TN 38115
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1500 of 1518




Workiva Inc
2900 University Blvd
Ames, IA 50010


Workplace Media Inc
9325 Progress Pkwy
Mentor, OH 44060-1855


Workplace Safety And Insurance Board
P.O. Box 4115
Station A
Toronto, ON M5W 2V3
Canada


World Class Flowers Llc
1601 Duerer St
Egg Harbor City, NJ 08215


World Of Flowers
203 Lance Gibbs St Queenstown
Georgetown
Guyana


World Of Sports Organization Llc
2367 West Logan Blvd
Chicago, IL 60647


World Publications Iii Llc
P.O. Box 538167
Atlanta, GA 30353-8167


World Wide Imports Ent Inc
5315 N.W. 10th Terrace
Ft. Lauderdale, FL 33309


Worldgate Florist
13073 Worldgate Dr
Herndon, VA 20170-4374
  Case 19-11240-LSS    Doc 31    Filed 06/03/19   Page 1501 of 1518




Worldstaff Usa Corp
8181 NW 36th St, Ste 29
Doral, FL 33166


Woyshner S Flower Shop
910 Ridge Rd
Lackawanna, NY 14218-1653


Woytus, Mark
117 W Hawthorne Blvd
Mundelein, IL 60060


Wp Engine Inc
504 Lavaca St, Ste 1000
Austin, TX 78701


Wrapp Us Inc
P.O. Box 422
Menlo Park, CA 94026-0422


Wright Express
DBA Fleet Services
P.O. Box 6293
Carol Stream, IL 60197-6293


Wright Productions Inc
165 W 46th St, Ste 1210
New York, NY 10036


Wright S Florist
104 N Jackson St
Crystal Springs, MS 39059-2217


Wright, Tykesha
2060 William Dr
Montgomery, IL 60538


Wrike Inc
10 Almaden Blvd 1000
San Jose, CA 95113
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1502 of 1518




Written Byte Ltd T/A Deep Crawl
8-12 New Bridge St
London, EC4V 6AL
United Kingdom


Wroblewski, Melissa
925 Naples Lane
Woodridge, IL 60517


Wroblewski, Thomas
559 Goodwin Dr
Bolingbrook, IL 60440


Wrona, Yvette
10236 Wateridge Cir,    193
San Diego, CA 92121


Wt Charlotte Llc
P.O. Box 535582
Atlanta, GA 30353


Würtenbergerkunze
Attn Dr G. Würtenberger
Maximiliansplatz 12B
München, 80333
Germany


WV Dept Of Environmental Protection
601 57th St Se
Charleston, WV 25304


Ww Grainger Inc
2701 Ogden Ave
Downers Grove, IL 60515


Wwrd Us Llc
1330 Campus Pkwy
Neptune, NJ 07753
  Case 19-11240-LSS    Doc 31   Filed 06/03/19   Page 1503 of 1518




Www.Envieflores.Com
Juan Ignacio Ramon 506 Ote Desp 1003
Monterrey Nuevo Leon
Mexico


WY Dept Of Environmental Quality
200 W 17th St
Cheyenne, WY 82001


Wy S Floral
3001 S Columbia Rd, Ste A
Grand Forks, ND 58201-6064


Wyeth Stiles
P.O. Box 713
Bellingham, WA 98227


Wylei Inc
190 Christopher Columbus Dr, Suite 5A
Jersey City, NJ 07302


Wylei Inc
190 Christopher Columbus Dr, 5A
Jersey City, NJ 07302


Wyndham Rewards
22 Sylvan Way
Parsippany, NJ 07054


Wyndowbox Florist The
3810 Broadway St
Pearland, TX 77581-4220


Wyoming Department Of Revenue
Herschler Building
122 W 25th St
Cheyenne, WY 82002


Wyoming Florist Inc
401 Wyoming Ave
Cincinnati, OH 45215-4421
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1504 of 1518




Wyoming Secretary Of State
The Capital Building, Rm 110
200 W 24th St
Cheyenne, WY 82002-0020


Wyoming Unclaimed Property Division
2515 Warren Ave, Suite 502
Cheyenne, WY 82002


Xavier S Flower Shop
200 William S Canning Blvd
Fall River, MA 02721-2340


Xerox Corporation
201 Merritt 7
Norwalk, CT 06851-1056


Xerox Corporation
P.O. Box 650361
Dallas, TX 75265-0361


Xerox Corporation
P.O. Box 802555
Chicago, IL 60680-2555


Xl Pro Consulting Group Llc
P.O. Box 645005
Cincinnati, OH 45264


Xl Specialty Insurance Company
70 Seaview Ave
Seaview House
Stamford, CT 06902


Xo Communications
8851 Sandy Pkwy
Sandy, UT 84070


Xo Communications Services, Llc
13865 Sunrise Valley Dr
Herndon, VA 20171
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1505 of 1518




Xo Holdings
DBA Xo Communications
8851 Sandy Pkwy
Sandy, UT 84070


Xo Holdings Llc
File 50550
Los Angeles, CA 90074-0550


Xora Inc
c/o Clicksoftware Inc
35 Corporate Dr, Suite 400
Burlington, MA 01803


Xpedx
P.O. Box 31001-1382
Pasadena, CA 91110-1382


Xpressions Florist
14373 Blanco Rd
San Antonio, TX 78216-7723


Xpressions Flowers      More
1212 Lasalle Blvd
Sudbury, ON P3A 1Y5
Canada


Xpressman Trucking      Courier Inc
69 Teed Dr
Randolph, MA 02368


Xtra Companies Inc
P.O. Box 219562
Kansas City, MO 64121-9562


Xtra Companies Inc
P.O. Box 99262
Chicago, IL 60693-9262
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1506 of 1518




Xtra Lease
P.O. Box 219562
Kansas City, MO 64121-9562


Xtra Lease
P.O. Box 99262
Chicago, IL 60693-9262


Xu Ruofan
6 Mahogany Dr
Williamsville, NY 14221


Xxvi Holdings Inc
DBA Google LLC
1600 Amphitheatre Pkwy
Mountain View, CA 94043


Yah Blooms
4068 S Victoria Ave
View Park, CA 90008-4448


Yahoo Inc
P.O. Box 89-4147
Los Angeles, CA 90189-4147


Yahoo Inc
Re Jprof006
P.O. Box 3003
Carol Stream, IL 60132-3003


Yahoo Holdings Inc
701 1st Ave
Sunnyvale, CA 94089


Yahoo Inc
Accounts Receivable
P.O. Box 3003
Carol Stream, IL 60132-3003
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1507 of 1518




Yakima County Treasurer
P.O. Box 22530
Yakima, WA 98907-2530


Yalantis Ltd
Trident Chambers
P.O. Box 146
Road Town, Tortola
BVI


Yancris Flower Shop
503 Central Ave N
Kent, WA 98032-4500


Yanna S Flowers And Gifts
407 Washington St
Marion, AL 36756-2333


Yanos, Frederick John
1328 Big Oak Trail
Aurora, IL 60506


Yates, Kelvin
11137 Shaw St
Westchester, IL 60154


Yatsenick, Melissa
58 N Moodus Rd, Apt 2A
Moodus, CT 06469


Ye Olde Flower Shoppe
956 Spokane St
Trail, BC V1R 3W8
Canada


Yellow Book Sales And Distribution
193 Eab Plz
Uniondale, NY 11556
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1508 of 1518




Yellow Flower Dream
11343 W Madisen Ellise Dr
Surprise, AZ 85378-6913


Yelm Floral
202 W Yelm Ave
Yelm, WA 98597-6612


Yelp Inc
140 New Montgomery St, 9th Fl
San Francisco, CA 94105


Yelp Inc
P.O. Box 204393
Dallas, TX 75320-4393


Yepez, Gabriela
210 Breckenridge. Dr
Gilberts, IL 60136


Yext Inc
1 Madison Ave, 5th Fl
New York, NY 10010


Yext Inc
1 Madison Ave, 5th Flr
New York, NY 10010


Yf Logistics Llc
5 Boxal Dr
Cranbury, NJ 08512


Yieldmo Inc
Attn Accounts Receivable
218 West 18th St Snd Fl
New York, NY 10011


Yip, Chantel
829 Ahwahnee
Millbrae, CA 94030
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1509 of 1518




Ym Floral Distributors
4658 NW 69th Ave
Miami, FL 33166-5609


Yoko S
3661 Sacramento St
San Francisco, CA 94118-1709


York County Treasurer
P.O. Box 116
York, SC 29745


York Flowers Inc.
5023 Wisconsin Ave Nw
Washington, DC 20016-4113


York Graphic Services Co
DBA the Ygs Group
3650 West Market St
York, PA 17404


Yosi S Creations
4833 S 12th Ave
Tucson, AZ 85714-2408


Yosvi Flowers
2835 NW 7th St
Miami, FL 33125-4303


Youdecide.Com
4450 River Green Pkwy, Ste 100A
Duluth, GA 30096


Young   Richard S Flowers      Gifts
222 S Phillips Ave
Sioux Falls, SD 57104-6471


Young Harris Florist
1081B Main St
Young Harris, GA 30582
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1510 of 1518




Young S Greenhouse   Flower Shop
5867 Lake Ave
Fort Wayne, IN 46815-7562


Young, Joe
18240 Chicago Ave
Lansing, IL 60438


Young, Ruth
12855 Amaranth St
San Diego, CA 92129


Youngdahl, Jennifer
15 Butternut Lane
Plainfield, CT 06374


Younger   Son Inc
595 Maple Ave
Lansdale, PA 19446


Younis Emad-Samir
24019 Arroyo Park Dr 31
Valencia, CA 91355


Your Flower Basket
1500 E Main St
Robinson, IL 62454-3746


Your House Of Flowers
7 Pisgah Hwy, Ste 200
Candler, NC 28715-8991


Your Thoughts Floral Designs
1320 N Zaragoza Rd, Ste 112
El Paso, TX 79936-7930


Yp Llc
P.O. Box 5010
Carol Stream, IL 60197-5010
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1511 of 1518




Ypm, Inc
18400 Von Karman Ave, Ste 200
Irvine, CA 92612-0512


Yrc Freight
P.O. Box 63247
N. Charleston, SC 29419


Yrc Freight
P.O. Box 93151
Chicago, IL 60673-3151


Yrc Inc
P.O. Box 100129
Pasadena, CA 91189-0003


Yu S Yummy Yan S Restaurant
1703 East Mcandrews Rd
Medford, OR 97504


Yu, Hetty
3043 Octavia St
San Francisco, CA 94123


Yuen, Monling
909 W 37th St
Chicago, IL 60609


Yuh Lindsay
6020 Knightswood Way
Granite Bay, CA 95746


Yume Inc
Dept Ch 16422
Palatine, IL 60055-6422


Zabonik, Kelli
8470 Christopher Ridge Terrace
San Diego, CA 92127
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1512 of 1518




Zacarias, Edgardo
693 Toluca Ave
Pomona, CA 91767


Zachter Pllc
2 University Plaza, Suite 205
Hackensack, NJ 07601


Zahn S Flowers   More Inc
140 W Speedway Blvd
Daytona Beach, FL 32114-4322


Zamora Benz Ebenezer
10618 Magnolia Blvd, Ste B
North Hollywood, CA 91601


Zamora Ruiz, Katya
328 Somerset, Apt 7
New Brunswick, NJ 08901


Zamudio, Gabriela
514 N Eastern Ave
Joliet, IL 60432


Zap Info
261 School Ave, Ste 350
Exclsior, MN 55331


Zappistire Inc
51 Mercher St
Boston, MA 02110


Zappistore Inc
77 Sleeper St, Floor 2
Boston, MA 02210


Zapwater Communications Inc
118 North Peoria St, Ste 4N
Chicago, IL 60607
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1513 of 1518




Zarate, Guadalupe
3120 S Karlov Ave
Chicago, IL 60623


Zarate, Rodolfo
3120 S Karlov Ave
Chicago, IL 60623


Zarco, Herminia
1683 S Green Meadows Blvd
Streamwood, IL 60107


Zavala Jr, Raul
4619 S Komensky Ave
Chicago, IL 60632


Zavala, Jose
2743 S Trumbull, 1
Chicago, IL 60623


Zb Savoy Inc
1028 Broadway Ave
San Diego, CA 92101


Zb Savoy Inc
710 Landwehr Rd
Northbrook, IL 60062-2337


Zec, Michael
417 Brookhaven Cir
Sugar Grove, IL 60554


Zeek, Jamie
474 Pinewoods Dr
North Barrington, IL 60010


Zega Corp/Lpol Jewelry
Attn Tania Garcia
1753 South Main St
Mapleton, UT 84664
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1514 of 1518




Zeidler Floral Company
2011 N Fulton Ave
Evansville, IN 47710-2839


Zelek Flower Shop Inc
1001 Reid Ave
Lorain, OH 44052-1961


Zemanta Inc
244 5th Ave, Ste 2489
New York, NY 10001


Zempleo Inc
1331 North California Blvd, Ste 150
Walnut Creek, CA 94596


Zena Florist
1465 Baltimore Pike
Toughkenamon, PA 19374


Zenpack
1070 Stewart Dr, Ste 4
Sunnyvale, CA 94085


Zenpack
363 Fairview Way
Milpitas, CA 95035


Zephyrhills Direct
Division of Nestle Waters
P.O. Box 856680
Louisville, KY 40285-6680


Zerofriction Llc
1 Trans Am Plz Dr, 540
Oak Brook Terrace, IL 60181


Zest International Ltd
P.O. Box 107-088 Airport Oaks
Auckland
New Zealand
  Case 19-11240-LSS      Doc 31   Filed 06/03/19   Page 1515 of 1518




Zetta Inc
1362 Borregas Ave
Sunnyvale, CA 94089


Zhou, Hong
26 S Old Creek Rd
Vernon Hills, IL 60061


Ziegenfuss, Syndy
2537 N Bernard St
Chicago, IL 60647


Zieger   Sons Inc
6215 Ardleigh St
Philadelphia, PA 19138


Zieger And Sons Inc
2300 Woodlawn St
Harrisburg, PA 17104


Ziegler, Dave
39W454 W Mallory Dr
Geneva, IL 60134


Zilch Florist Llc
136 Park Ave
Amherst, OH 44001-2230


Zion Sun Floral
48 E 200 S
Cedar City, UT 84720-3335


Zip Mail Services,Inc
288 Hanley Industrial Court
St.Louis, MO 63144-1508


Zipoli Tara
96 Millstream Rd
Amston, CT 06231
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1516 of 1518




Zipperer Farms Inc
2725 Hanson St
Fort Myers, FL 33901


Ziprecruiter Inc
401 Wilshire Blvd, Suite 11
Santa Monica, CA 90401


Zipsie, Rachel
9344 Wabasis Pointe
Greenville, MI 48838


Zipstorm Inc
DBA Seekout
800 Bellevue Way Northeast, Suite 500
Bellevue, WA 98004


Zipstorm, Inc
800 Bellevue Way, Ste 500
Bellevue, WA 98004


Zoho Corporation
P.O. Box 742760
Los Angeles, CA 90074-2760


Zoho Corporation
4141 Hacienda Dr
Pleasanton, CA 94588-8549


Zolato Inc
2801 1st Ave, Ste 306
Seattle, WA 98121


Zones Inc
1102 15th St Southwest, Suite 102
Auborn, WA 98001


Zoological Society Of San Diego
P.O. Box 120551
San Diego, CA 92112
  Case 19-11240-LSS     Doc 31   Filed 06/03/19   Page 1517 of 1518




Zoomworks Llc
100 Tracer Ln
Waltham, MA 02451


Zoomworks Llc
110 Cheshire Lane 200
Minneapolis, MN 55305


Zuberance Inc
9000 Crow Canyon Rd, Suite S
Danville, CA 94506


Zuberance, Inc
1555 Bayshore Hwy, Ste 310
Burlingame, CA 94010


Zukanovich, Dana
1164 W Madison St, Apt 823
Chicago, IL 60607


Zulily
2601 Elliot Ave, Ste 200
Seattle, WA 98121


Zumdahl, Cali
519 N Fairview Ave
Mount Prospecy, IL 60056


Zups Dollars Flowers   Gifts
1 Shopping Ctr
Silver Bay, MN 55614-1135


Zuranski, Lynn
7060 Brighton Ct, Unit 101
Woodridge, IL 60517


Zurich American Insurance Company
1299 Zurich Way
Schaumburg, IL 60196
  Case 19-11240-LSS   Doc 31     Filed 06/03/19   Page 1518 of 1518




Zurich American Insurance Company
8734 Paysphere Cir
Chicago, IL 60674


Zuus Media Inc
P.O. Box 1466
Deerfield Beach, FL 33443-1466
